EXHIBIT 10.1
EXECUTION VERSION
AMENDMENT NO. 1 TO SHORT TERM CREDIT AGREEMENT
dated as of August 25, 2020,
among
NOVELIS HOLDINGS INC.,
as Borrower,
NOVELIS INC.,
as Parent,


AV METALS INC.,
as Holdings,
THE OTHER GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO
and
STANDARD CHARTERED BANK,
as Administrative Agent and as Collateral Agent for the Lenders.




1161066.03-CHISR02A - MSW


--------------------------------------------------------------------------------



This AMENDMENT NO. 1 TO SHORT TERM CREDIT AGREEMENT (this “Amendment”), dated as
of August 25, 2020, is entered into among NOVELIS HOLDINGS INC., a Delaware
corporation (the “Borrower”), NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act and having its corporate office at Two Alliance
Center, 3560 Lenox Road, Suite 2000, Atlanta, GA 30326, USA (the “Parent”), AV
METALS INC., a corporation formed under the Canada Business Corporations Act
(“Holdings”), the other GUARANTORS (as defined in the Amended Credit Agreement
referred to below), and Standard Chartered Bank, being a company incorporated in
England by Royal Charter, with reference number ZC18 and whose registered office
is 1 Basinghall Avenue, London EC2V 5DD (“Standard Chartered”), as
administrative agent (in such capacity, and together with its successors in such
capacity, “Administrative Agent”) and as collateral agent (in such capacity, and
together with its successors in such capacity, “Collateral Agent”) under the
Amended Credit Agreement referred to below for the Lenders.
RECITALS
WHEREAS, Borrower, Parent, Holdings, the other Guarantors, the Administrative
Agent, Standard Chartered, as escrow agent, and the Lenders from time to time
party thereto entered into that certain Short Term Credit Agreement, dated as of
February 21, 2020 (as amended, supplemented, restated or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”; the Existing Credit
Agreement, as amended by this Amendment, the “Amended Credit Agreement”);
WHEREAS, the Guarantors have guaranteed the Obligations under Existing Credit
Agreement;
WHEREAS, the Designated Company has requested an amendment to the Existing
Credit Agreement as herein set forth to provide for, among other things (i) on
April 13, 2021, the automatic cashless rollover of all Term Loans held by the
Lenders consenting to this Amendment other than the Other Consenting Lenders
(such Lenders, the “Rollover Lenders”) into a new tranche of loans with a
maturity date of April 13, 2022, it being understood that the Term Loans of the
non-consenting Lenders and the Other Consenting Lenders (such Lenders, the
“Non-Consenting Lenders”) would mature on the original maturity date of April
13, 2021, (ii) the establishment of a new tranche of commitments, the proceeds
of which would be funded on April 13, 2021 to repay in full the Term Loans of
all Non-Consenting Lenders then outstanding, and (iii) springing Liens over
certain of the assets of the U.S. and Canadian Loan Parties, which Lien would be
a third-ranking security interest in such assets and would be subject to the
terms of the Intercreditor Agreement; provided that such Liens shall not be
required to be created until April 13, 2021;
WHEREAS, each Rollover Lender has agreed that on April 13, 2021, such Rollover
Lender’s Term Loans outstanding on such date shall automatically cashlessly
rollover into a new tranche of loans with a maturity date of April 13, 2022;
WHEREAS, certain Lenders party to this Amendment have agreed to established a
new tranche of commitments under the Amended Credit Agreement, the proceeds of
which, subject to the terms and conditions of this Amendment and the Amended
Credit Agreement, would be funded on April 13, 2021 to repay in full the Term
Loans of all Non-Consenting Lenders then outstanding;
1161066.03-CHISR02A - MSW

--------------------------------------------------------------------------------

 2 
WHEREAS, the Designated Company, the Guarantors, the Administrative Agent, the
Other Consenting Lenders and the Rollover Lenders party hereto (which Other
Consenting Lenders and Rollover Lenders constitute the Required Lenders) have
agreed to amend the Existing Credit Agreement on the terms and subject to the
conditions herein provided; and
WHEREAS, the Collateral Agent, by its signature hereto, has agreed to become
party to the Amended Credit Agreement as a Collateral Agent on the terms and
subject to the conditions herein provided.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1.Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Amended Credit
Agreement.
Section 2.Amendments. Subject to the terms and conditions set forth herein,
effective as of the Amendment Effective Date (as defined below):
a.the Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined) as set forth in the pages of the
Amended Credit Agreement attached as Annex I hereto; and
b.Schedule 1.01(a) to the Existing Credit Agreement is hereby amended and
restated in its entirety as set forth on Annex II hereto;
c.Schedule 1.01(c) to the Existing Credit Agreement is hereby amended and
restated in its entirety as set forth on Annex III hereto; and
d.Exhibit B to the Existing Credit Agreement is hereby amended and restated in
its entirety as set forth on Annex IV hereto.
e.Exhibit N-1 is hereby appended to the Existing Credit Agreement in the form
set forth on Annex V hereto.
f.Exhibit N-2 is hereby appended to the Existing Credit Agreement in the form
set forth on Annex VI hereto.
g.Exhibit O is hereby appended to the Existing Credit Agreement in the form set
forth on Annex VII hereto.
1161066.03-CHISR02A - MSW

--------------------------------------------------------------------------------

 3 
Section 3.Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall become effective as of the first date (the “Amendment Effective
Date”) on which each of the following conditions precedent shall have been
satisfied:
a.Loan Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:
i.this Amendment, duly executed by (w) the Loan Parties (x) the Other Consenting
Lenders, (y) the Rollover Lenders (which, together with the Other Consenting
Lenders, constitute the Required Lenders) and the Rollover A-2 Term Lenders, in
the case of this clause (y), that hold Term Loans and Rollover A-2 Term Loan
Commitments in an aggregate principal amount of $1,100,000 less the amount of
all principal repayments or prepayments under the Existing Credit Agreement
received on or prior to the Amendment Effective Date and (z) the Administrative
Agent and the Collateral Agent; and
ii.such amendments to, amendments and restatements of, or confirmations or
reaffirmations of, or supplements to, each Guarantee, each Foreign Guarantee or
other Loan Documents, and such additional Loan Documents or other filings or
actions, in each case as the Administrative Agent may require in connection with
the transactions contemplated hereby.
b.Corporate Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:
i.a certificate of the secretary, assistant secretary, managing director (where
applicable) or other director (in the case of Parent) of each Loan Party dated
the Amendment Effective Date, certifying (1) that attached thereto is a true and
complete copy of each Organizational Document (or its equivalent including the
constitutional documents) of such Loan Party certified (to the extent customary
in the applicable jurisdiction) by the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of its organization, (2) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors (or equivalent governing body or Person) and/or shareholders,
as applicable, of such Loan Party authorizing the execution, delivery and
performance of, inter alia, this Amendment, the Amended Credit Agreement and the
other Loan Documents to which such Person is a party that are required to be
executed in connection herewith, and that such resolutions, or any other
document attached thereto, have not been modified, rescinded, amended or
superseded and are in full force and effect, (3) as to the incumbency and
specimen signature of each officer or authorized signatory executing this
Amendment and any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer or authorized signatory as to the incumbency and specimen signature of
the secretary, assistant secretary, managing director or other director
executing the certificate in this clause (i), and other customary evidence of
incumbency) and (4) that the borrowing or guarantee with respect to the Loans or
any of the other Obligations would not cause any borrowing, guarantee, or
similar limit binding on any Loan Party to be exceeded;
ii.a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date prior to the
Amendment Effective Date, from the Secretary of State in
1161066.03-CHISR02A - MSW

--------------------------------------------------------------------------------

 4 
the state or jurisdiction of organization of such Loan Party (or other
applicable Governmental Authority);
iii.if relevant, evidence that each Irish Guarantor has done all that is
necessary to follow the procedures set out in section 82 of the Companies Act
2014 of Ireland in order to enable it to enter into this Amendment and the other
Loan Documents to which such Person is a party that are required to be executed
in connection herewith;
iv.evidence that each of the Loan Parties are members of the same group of
companies consisting of a holding company and its subsidiaries for the purposes
of Section 7 of the Companies Act 2014 of Ireland and Section 8 of the Companies
Act 2014 of Ireland;
v.up-to date certified copy of the constitutional documents (e.g., for a German
GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste) for each
German Loan Party;
vi.such other documents as the Lenders or the Administrative Agent may
reasonably request.
c.Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Amendment Effective Date and signed by a Financial
Officer of the Borrower or the Designated Company, certifying (i) compliance
with the conditions precedent set forth in this Section 3, (ii) that no Default
has occurred and is continuing, (iii) that each of the representations and
warranties made by any Loan Party set forth in Section 4 below or in any other
Loan Document are true and correct in all material respects (or, in the case of
any representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) on and as of the Amendment
Effective Date, except to the extent such representations and warranties
expressly related to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects (or, in the
case of any representation or warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects) as of such
earlier date, (iv) certifying as to the matters set forth in clauses (g), (h),
(i), (j) and (l) below, and (v) certifying that each of the documents required
to be delivered pursuant to clause (f) below have been delivered to the
Administrative Agent on or prior to the Amendment Effective Date.
d.Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, and the Lenders, (i) a favorable written opinion of Torys LLP,
special counsel for the Loan Parties, and (ii) a favorable written opinion of
local and foreign counsel of the Loan Parties in jurisdictions to be specified
by the Administrative Agent (or, at the option of the Administrative Agent, in
the case of Loan Documents governed by the laws of, or Persons organized under
the laws of, the United Arab Emirates or the Dubai International Financial
Centre, foreign counsel of the Agents), in each case (A) dated the Amendment
Effective Date, (B) addressed to the Agents and the Lenders and (C) covering
such matters relating to the Amendment, the Amended Credit Agreement and the
other Loan Documents delivered on the Amendment Effective Date as the
Administrative Agent or the Lenders party to this Amendment shall reasonably
request, including, but not limited to, capacity of each Loan Party to execute,
deliver and perform its obligations under this Amendment, the Amended Credit
Agreement and each other Loan Document executed in connection with this
Amendment to which it is a party, and enforceability of this Amendment, the
Amended Credit
1161066.03-CHISR02A - MSW

--------------------------------------------------------------------------------

 5 
Agreement and each such Loan Document, in the case of clauses (i) and (ii), each
in form and substance reasonably satisfactory to the Agents and the Lenders
party to this Amendment.
e.Payment of Fees Costs and Expenses. The Administrative Agent shall have
received all fees required to be paid in connection with this Amendment on or
prior to the Amendment Effective Date, and all expenses (including the
reasonable fees and expenses of legal counsels) in connection with this
Amendment for which invoices have been presented at least one Business Day prior
to the Amendment Effective Date.
f.Revolving Credit Agreement; Secured Term Loan Credit Agreement. The
Administrative Agent shall have received executed copies of:
i.an amendment to, or amendment and restatement of, the Revolving Credit
Agreement, the terms of which shall, among other things, permit the terms of the
Amended Credit Agreement, and such agreement as so amended or amended and
restated, shall be in full force and effect and all conditions precedent to the
effectiveness of the amendments set forth in the foregoing shall have been
satisfied (or will be satisfied substantially concurrently with the
effectiveness of this Amendment); and
ii.an amendment to, or amendment and restatement of, the Secured Term Loan
Credit Agreement, the terms of which shall, among other things, permit the terms
of the Amended Credit Agreement, and such agreement as so amended or amended and
restated, shall be in full force and effect and all conditions precedent to the
effectiveness of the amendments set forth in the foregoing shall have been
satisfied (or will be satisfied substantially concurrently with the
effectiveness of this Amendment).
g.Projections. The Administrative Agent and the Lenders shall have received
revised projections for fiscal year 2021 and fiscal year 2022, which projections
shall include quarterly sales and EBITDA numbers for fiscal year 2021.
h.Informational Updates. The Administrative Agent and the Lenders shall have
received updates from Novelis on (i) the status of operations for Novelis and
Aleris plans, including auto and aerospace plants, (ii) CAPEX plans and any
reduction/rationalization expected in the wake of COVID-19, (iii) details of
shipments in April 2020, and (iv) the sale process for Duffel and Lewisport.
i.Representations and Warranties. Each of the representations and warranties
contained in Section 4 below shall be true and correct in all material respects
(or, in the case of any representation or warranty that is qualified as to
materiality, “Material Adverse Effect” or similar language, in all respects) on
and as of the date hereof.
j.No Default or Event of Default. Before and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing
or would result from the effectiveness of this Amendment.
k.USA Patriot Act; Beneficial Ownership Certification.
1161066.03-CHISR02A - MSW

--------------------------------------------------------------------------------

 6 
i.The Administrative Agent and the Lenders shall have received, at least 5
Business Days prior to the Amendment Effective Date, and shall be satisfied
with, all documentation and other information that may be required by the
Administrative Agent and the Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the information described in Section 11.13 of the
Amended Credit Agreement.
ii.At least five (5) Business Days prior to the Amendment Effective Date, the
Designated Company shall have delivered to the Administrative Agent and each
Lender that so requests a Beneficial Ownership Certification in respect of the
Loan Parties.
l.No Material Adverse Effect. Since March 31, 2020 through the Amendment
Effective Date, there has been no event, change, circumstance or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect on Holdings and its Subsidiaries.
Section 4.Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and each Lender as follows:
a.After giving effect to this Amendment, each of the representations and
warranties in the Amended Credit Agreement or in any other Loan Document are
true and correct in all material respects (or, in the case of any representation
or warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the date hereof as though made
on and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such
representations and warranties are true and correct in all material respects
(or, in the case of any representation or warranty that is qualified as to
materiality, “Material Adverse Effect” or similar language, in all respects) as
of such earlier date.
b.The execution and delivery by the Loan Parties of this Amendment, and the
performance of this Amendment and the Amended Credit Agreement by the Loan
Parties, in each case have been duly authorized by all requisite organizational
action on its part and will not violate any of its Organizational Documents.
c.This Amendment has been duly executed and delivered by each Loan Party, and
each of this Amendment and the Amended Credit Agreement constitutes such Loan
Party’s legal, valid and binding obligation, enforceable against it in
accordance with their terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and by general principles of equity.
d.Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.
Section 5.Continuing Effect; Guarantees.
a. Each of the Loan Parties hereby consents to this Amendment and the Amended
Credit Agreement. Each of the Loan Parties hereby acknowledges and agrees that
all of its Obligations, including all Guarantees granted to the Credit Parties
under the applicable Loan Documents, are
1161066.03-CHISR02A - MSW

--------------------------------------------------------------------------------

 7 
ratified and reaffirmed and that such Guarantees shall continue in full force
and effect on and after Amendment Effective Date to secure and support the
Obligations. Each of the Loan Parties hereby further ratifies and reaffirms the
validity, enforceability and binding nature of the Obligations.
b.Holdings, Parent and each Subsidiary Guarantor hereby (i) acknowledges and
agrees to the terms of this Amendment and the Amended Credit Agreement and (ii)
confirms and agrees that, each of its Guarantee and any Foreign Guarantee is,
and shall continue to be, in full force and effect, and shall apply to all
Obligations without defense, counterclaim or offset of any kind and each of its
Guarantee and any such Foreign Guarantee is hereby ratified and confirmed in all
respects. The Borrower hereby confirms its liability for the Obligations,
without defense, counterclaim or offset of any kind.
c.Each Loan Party hereby agrees that notwithstanding the effectiveness of this
Amendment, and except as expressly amended by this Amendment, each Loan Document
is, and shall continue to be, in full force and effect and each is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of this Amendment, each reference in the Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” (and each reference in the Existing
Credit Agreement to this “Agreement”, “hereunder” or “hereof”) or words of like
import shall mean and be a reference to the Amended Credit Agreement.
d.Without limiting the generality of this Section 5 or Section 6, (i) neither
this Amendment, the Amended Credit Agreement, nor any other Loan Document
entered into in connection herewith or therewith, shall extinguish the
“Obligations” (or any term of like import) as defined or referenced in each
Guarantee, or the “Obligations” under and as defined in the Existing Credit
Agreement (collectively, the “Loan Document Obligations”), (ii) nothing
contained herein, in the Amended Credit Agreement or any other Loan Document
entered into in connection herewith or therewith shall be construed as a
substitution or novation of all or any portion of the Loan Document Obligations,
which shall remain in full force and effect and shall continue as obligations
under the Amended Credit Agreement, and (iii) nothing implied in this Amendment,
the Amended Credit Agreement or any other Loan Document entered into in
connection herewith or therewith, or in any other document contemplated hereby
or thereby shall be construed as a release or other discharge of any Loan Party
from any of its Loan Document Obligations, it being understood that such
obligations shall continue as obligations under the Amended Credit Agreement.
Section 6.Reference to and Effect on the Loan Documents.
a.Except as expressly set forth in this Amendment, all of the terms and
provisions of the Existing Credit Agreement and the other Loan Documents
(including all exhibits and schedules to each of the Existing Credit Agreement
and the other Loan Documents) are and shall remain in full force and effect and
are hereby ratified and confirmed. The Amendments provided for herein and in the
annexes and exhibits hereto are limited to the specific provisions of the
Existing Credit Agreement specified herein and therein and shall not constitute
an amendment of, or an indication of the Administrative Agent’s or any Lender’s
willingness to amend or waive, any other provisions of the Existing Credit
Agreement, any other provisions of the Existing Credit Agreement as amended
1161066.03-CHISR02A - MSW

--------------------------------------------------------------------------------

 8 
hereby or thereby, or the same sections or any provision of any other Loan
Document for any other
date or purpose.
b.The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Administrative Agent, the Escrow Agent or any Lender under the Existing
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Existing Credit Agreement or any Loan Document except
as and to the extent expressly set forth herein.
c.This Amendment shall constitute a Loan Document.
Section 7.Collateral Agent Appointment; Intercreditor Amendment.
a.Each of the Lenders party hereto hereby irrevocably appoints Standard
Chartered to act on its behalf as the Collateral Agent hereunder, under the
Amended Credit Agreement and under the other Loan Documents, including execution
of this Amendment, the other Loan Documents, the Intercreditor Agreement, and
the amendment to the Intercreditor Agreement described in clause (b) below, and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
b.Pursuant to Section 11.02(b) of the Amended Credit Agreement, the Lenders
party hereto (which constitute the Required Lenders) hereby authorize the
Collateral Agent, in its capacity as Subordinated Lien Representative (as
defined in the Intercreditor Agreement) that will be effective on the Springing
Security Effective Date, to enter into an amendment to the Intercreditor
Agreement so as to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined) as set forth in the pages of the Intercreditor Agreement
attached as Annex VIII.
Section 8.Further Assurances. Each Loan Party hereby agrees to execute any and
all further documents, agreements and instruments and take all further actions
that the Administrative Agent deems reasonably necessary or advisable in
connection with this Amendment, including to continue and maintain the
effectiveness of the guarantees provided for under the Loan Documents, with the
priority contemplated under the Loan Documents. The Administrative Agent and the
Collateral Agent are hereby authorized by the Lenders to enter into all such
further documents, agreements and instruments, and to file all financing
statements deemed by the Administrative Agent to be reasonably necessary or
advisable in connection with this Amendment.
Section 9.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. This Amendment may be
executed by means of (a) an electronic signature that complies with the federal
Electronic Signatures in Global and National Commerce Act, state enactments of
the Uniform Electronic Transactions Act, or any other relevant and applicable
electronic signatures law; (b) an original manual signature; or (c) a faxed,
scanned, or photocopied manual signature. Each electronic signature or faxed,
scanned, or photocopied manual signature shall for all purposes have
1161066.03-CHISR02A - MSW

--------------------------------------------------------------------------------

 9 
the same validity, legal effect, and admissibility in evidence as an original
manual signature. The Administrative Agent reserves the right, in its sole
discretion, to accept, deny, or condition acceptance of any electronic signature
on this Amendment.
Section 10.Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
Section 11.Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
Section 12.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).
[SIGNATURE PAGES FOLLOW]




1161066.03-CHISR02A - MSW


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, on the date
first indicated above.
NOVELIS HOLDINGS INC.,
as Borrower
By: __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory


NOVELIS INC., as the Parent and as the             
Designated Company
By: __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory
AV METALS INC., as Holdings and as a Canadian Guarantor
By: __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory


NOVELIS CORPORATION, as a U.S. Guarantor
By: __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory


[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]

--------------------------------------------------------------------------------



NOVELIS GLOBAL EMPLOYMENT ORGANIZATION, INC., as a U.S. Guarantor
By: __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Assistant Treasurer
NOVELIS SOUTH AMERICA HOLDINGS LLC, as a U.S. Guarantor
By: __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]

--------------------------------------------------------------------------------



NOVELIS UK LTD, as a U.K. Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Attorney
NOVELIS EUROPE HOLDINGS LIMITED,
as a U.K. Guarantor
By:    __/s/ Gregg Murphey______
Name: Gregg Murphey
Title:     Attorney
NOVELIS SERVICES LIMITED,
as a U.K. Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Attorney




[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]

--------------------------------------------------------------------------------



NOVELIS AG, as a Swiss Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory
NOVELIS SWITZERLAND S.A.,
as a Swiss Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory


























































[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]

--------------------------------------------------------------------------------





4260848 CANADA INC., as a Canadian Guarantor


By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory
4260856 CANADA INC., as a Canadian Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory
8018227 CANADA INC., as a Canadian Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory


[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



NOVELIS DO BRASIL LTDA.,
as Brazilian Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Attorney-in-Fact
witness:
By:        /s/ Jennifer Maxwell    
Name:     Jennifer Maxwell
Title:     Project Manager
witness:
By:     /s/ Kerrie A. Krizner    
Name:     Kerrie A. Krizner
Title:     Manager Legal Services




[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]

--------------------------------------------------------------------------------



NOVELIS DEUTSCHLAND GMBH,
as a German Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Person Authorized
NOVELIS SHEET INGOT GMBH,
as a German Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Person Authorized




[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM
                 HOLDING UNLIMITED COMPANY
by its lawfully appointed attorney,
as Irish Guarantor
in the presence of:
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Attorney
witness:
By:        /s/ Teresa Murphey    
Name:        Teresa Murphey    
Title:        Spouse    


Address: 3347 Osborne Rd.
Brookhaven, GA 30319






Occupation: HR Consultant




[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]

--------------------------------------------------------------------------------



NOVELIS PAE S.A.S., as French Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Attorney-in-Fact






[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]

--------------------------------------------------------------------------------



NOVELIS MEA LTD., a Company Limited by Shares under the Companies Law of the
Dubai International Financial Centre,
as Dubai Guarantor
By:    __/s/ Gregg Murphey______
Name:     Gregg Murphey
Title:     Authorized Signatory


[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]

--------------------------------------------------------------------------------





ALERIS CORPORATION, as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory








[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------





ALERIS INTERNATIONAL, INC., as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




ALERIS ROLLED PRODUCTS, INC., as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




UWA ACQUISITION CO., as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




NAME ACQUISITION CO., as a U.S. Guarantor






By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




ALERIS OHIO MANAGEMENT, INC., as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory


[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



INTL ACQUISITION CO., as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




ALERIS ROLLED PRODUCTS, LLC, as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




ALERIS ROLLED PRODUCTS SALES CORPORATION, as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




IMCO RECYCLING OF OHIO, LLC, as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory


NICHOLS ALUMINUM-ALABAMA LLC, as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



NICHOLS ALUMINUM LLC, as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




ALERIS WORLDWIDE, INC., as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory


ALERIS RM, INC., as a U.S. Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory






[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]

--------------------------------------------------------------------------------







ALERIS DEUTSCHLAND HOLDING GMBH, as a German Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Person Authorized




ALERIS DEUTSCHLAND VIER GMBH & CO. KG, as a German Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Person Authorized




ALERIS ROLLED PRODUCTS GERMANY GMBH, as a German Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Person Authorized




ALERIS CASTHOUSE GERMANY GMBH, as a German Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Person Authorized













[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]

--------------------------------------------------------------------------------









DUTCH ALUMINUM C.V., as a Dutch Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory




ALERIS ALUMINUM NETHERLANDS B.V., as a Dutch Guarantor




By: __/s/ Gregg Murphey______
Name:    Gregg Murphey
Title:    Authorized Signatory













[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC, as a Lender
By:/s/ Amit Wynalda
Name:    Amit Wynalda
Title:    Executive Director
By:/s/ Jamie Matos
Name:    Jamie Matos
Title:    Director



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



Australia and New Zealand Banking Group Limited, Singapore Branch, as a Lender
By:/s/ Yogesh Venkatachalam
Name:    Yogesh Venkatachalam
Title:    Executive Director, Corporate Finance





[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



Axis Bank Limited, as a Lender
By:/s/ Niladhri Nandi
Name:    Niladhri Nandi
Title:    Head - Credit
By:/s/ Rajkumar Khosa
Name:    Rajkumar Khosa
Title:    C.E.O.





[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



Barclays Bank PLC, as a Lender
By:/s/ Mark Pope
Name:    Mark Pope
Title:    Assistant Vice President



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



Bank of America, N.A., as a Lender
By:/s/ Albert Wheeler
Name:    Albert Wheeler
Title:    Vice President



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



Citibank, N.A., as a Lender
By:/s/ Siddharth Bansal
Name:    Siddharth Bansal
Title:    Vice President



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



Crédit Agricole Corporate and Investment Bank, Incorporated in France with
Limited Liability, as a Lender










By:











/s/ Christophe Cretot/s/ Jean-Yves Korenian
Name: Christophe Cretot
Title: Managing Director
Name: Jean-Yves Korenian
Title: Managing Director



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



DBS Bank Ltd., as a Lender
By:/s/ Josephine Lim
Name:    Josephine Lim
Title:    Senior Vice President



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as a Lender
By:/s/ Jennifer Culbert
Name:    Jennifer Culbert – VP
Title:    jennifer-a.culbert@db.com
212 250 0738
By:/s/ Michael Strobel
Name:    Michael Strobel
Title:    Vice President
michael-p.strobel@db.com
212-250-0939



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



First Abu Dhabi Bank USA N.V., as a Lender
By:/s/ Pamela Sigda
Name:    Pamela Sigda
Title:    CFO
By:/s/ Ora Helmholz
Name:    Ora Helmholz
Title:    COO



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



HSBC Bank USA, N.A., as a Lender
By:/s/ Dilip Chaini
Name:    Dilip Chaini
Title:    Vice President, #22445



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



ICICI BANK LTD NEW YORK BRANCH, as a Lender
By:/s/ Leslie Mathew
Name:    Leslie Mathew
Title:    Head-Corporate & Commercial Banking



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



ING Bank N.V., Singapore Branch, as a Lender
By:/s/ Paul Verwijmeren
Name:    Paul Verwijmeren
Title:    Head of Corporate Lending Singapore & Taipei
By:/s/ Milly Tan
Name:    Milly Tan
Title:    Director



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender
By:/s/ Oswin Joseph
Name:    OSWIN JOSEPH
Title:    VICE PRESIDENT



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



Mizuho Bank, Ltd., as a Lender
By:/s/ Donna DeMagistris
Name:    Donna DeMagistris
Title:    Authorized Signatory



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



MUFG Bank, Ltd.
Labuan Branch
Licensed Labuan Bank (960051C), as a Lender
By:/s/ Akihiko Ito
Name:    Akihiko Ito
Title:    Director



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



Societe Generale, Hong Kong Branch, as a Lender
By:/s/ Olivier Vercaemer
Name:    Olivier Vercaemer
Title:    Deputy Head of Global Banking and Advisory APAC
By:/s/ Pei Zhi Ling
Name:    Pei Zhi Ling
Title:    Vice President,
Advisory and Financing Group APAC



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



Standard Chartered Bank, as a Lender
By:/s/ Grahame Smith
Name:    Grahame Smith
Title:    Director, OBL
By:/s/ James Perkins
Name:    James Perkins
Title:    Manager



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



State Bank of India, as a Lender
By:/s/ Ramachandra Rao
Name:    Ramachandra Rao
Title:    Vice President and Head (Credit)



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



Sumitomo Mitsui Banking Corporation
Singapore Branch


(Incorporated in Japan with limited liability)
Reg. No (UEN) T03FC6366F


as a Lender
By:/s/ Sriram Kumondur
Name:    Sriram Kumondur
Title:    Deputy General Manager & Head, Corporate Banking, South Asia



[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------



STANDARD CHARTERED BANK, as Administrative Agent and as Collateral Agent


By:/s/ Timothy Watts
Name:    Timothy Watts
Title:    Transaction Manager



























[Signature Page to Amendment No. 1 to Short Term Credit Agreement 2020]


--------------------------------------------------------------------------------





Annex I
Amended Credit Agreement
See attached


1161066.03-CHISR02A - MSW


--------------------------------------------------------------------------------



EXECUTION VERSION




SHORT TERM CREDIT AGREEMENT


dated as of February 21, 2020,
as amended by Amendment No. 1,
dated as of February 21August 25, 2020
among
NOVELIS HOLDINGS INC.,
as Borrower


NOVELIS INC.,
as Parent,


AV METALS INC.,
as Holdings,
and
THE OTHER GUARANTORS PARTY HERETO,


THE LENDERS PARTY HERETO,


STANDARD CHARTERED BANK,
as Administrative Agent, as Collateral Agent and as Escrow Agent.


ABN AMRO CAPITAL USA LLC,
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
AXIS BANK LIMITED,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS ASIA LIMITED,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DBS BANK LTD.,
DEUTSCHE BANK SECURITIES INC.,
FIRST ABU DHABI BANK USA N.V.,
HSBC SECURITIES (USA) INC.,
ICICI BANK LIMITED, NEW YORK BRANCH,
ING BANK N.V., SINGAPORE BRANCH,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD.,
MUFG BANK, LTD., LABUAN BRANCH
SOCIETE GENERALE, HONG KONG BRANCH,
STANDARD CHARTERED BANK,








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



STATE BANK OF INDIA, AND
SUMITOMO MITSUI BANKING CORPORATION SINGAPORE BRANCH,
as Mandated Lead Arrangers and Bookrunners, and
ABN AMRO CAPITAL USA LLC and
CITIBANK, N.A.,
as Documentation Agents.








1066931.03C-CHISR011160514.04-CHISR02A - MSW


--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS    1
Section 1.01    Defined Terms    1
Section 1.02    Classification of Loans and Borrowings    9098
Section 1.03    Terms Generally; Currency Translation    9098
Section 1.04    Accounting Terms; GAAP    91100
Section 1.05    Resolution of Drafting Ambiguities    93101
Section 1.06    Pro Forma Calculations    93101
Section 1.07    Calculation of Reference Bank Rate and Cost of Funds    93102
Section 1.08    Role of Reference Banks    93102
Section 1.09    Confidentiality of Funding Rates and Funding Bank
Quotations    94103
Section 1.10    Amendments to Permitted Customer Account Financing
Definition    96105
Section 1.11    Divisions    97105
ARTICLE II THE CREDITS    97106
Section 2.01    Commitments    97106
Section 2.02    Loans    97106
Section 2.03    Borrowing Procedure    98108
Section 2.04    Repayment of Loans; Evidence of Debt    99109
Section 2.05    Fees    100109
Section 2.06    Interest on Loans    100109
Section 2.07    Termination and Reduction of Commitments    101111





--------------------------------------------------------------------------------



Section 2.08    Interest Elections    101111
Section 2.09    [INTENTIONALLY OMITTED]    103112
Section 2.10    Optional and Mandatory Prepayments of Loans    103112
Section 2.11    Alternate Rate of Interest    106116
Section 2.12    Yield Protection; Change in Law Generally    106116
Section 2.13    Breakage Payments    109119
Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of
Setoffs    109120
Section 2.15    Taxes    112122
Section 2.16    Mitigation Obligations; Replacement of Lenders    119130
Section 2.17    [INTENTIONALLY OMITTED]    121131
Section 2.18    Escrow Arrangement    121131
Section 2.19    Interest Act (Canada); Criminal Rate of Interest; Nominal Rate
of Interest    129139
Section 2.20    Cashless Roll on the Rollover Effective Date.    140
Section 2.21    Cashless Rollover of Term Loans.    141
ARTICLE III REPRESENTATIONS AND WARRANTIES    130141
Section 3.01    Organization; Powers    130141
Section 3.02    Authorization; Enforceability    130141
Section 3.03    No Conflicts    131142
Section 3.04    Financial Statements; Projections    131142
Section 3.05    Properties    132143
Section 3.06    Intellectual Property    132143
Section 3.07    Equity Interests and Subsidiaries    133144
Section 3.08    Litigation; Compliance with Laws    134145








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 3.09    Agreements    134145
Section 3.10    Federal Reserve Regulations    134145
Section 3.11    Investment Company Act    135146
Section 3.12    Use of Proceeds    135146
Section 3.13    Taxes    135146
Section 3.14    No Material Misstatements    135146
Section 3.15    Labor Matters    136147
Section 3.16    Solvency    136147
Section 3.17    Employee Benefit Plans    136147
Section 3.18    Environmental Matters    137148
Section 3.19    Insurance    139150
Section 3.20    [INTENTIONALLY OMITTED]    139150
Section 3.21    Material Indebtedness Documents    139150
Section 3.22    Anti-Terrorism Law    139150
Section 3.23    Location of Material Inventory and Equipment    141152
Section 3.24    Senior Notes; Material Indebtedness    141153
Section 3.25    Centre of Main Interests and Establishments    142153
Section 3.26    Holding and Dormant Companies    142153
Section 3.27    Excluded Guarantor Subsidiaries    143154
Section 3.28    EEA Financial Institutions    143154
Section 3.29    Federal Power Act; Etc    143154
Section 3.30    Beneficial Ownership Certification    143154
Section 3.31    No Fiscal Unity    143154








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS    143154
Section 4.01    Conditions Precedent to the Effective Date    143154
Section 4.02    Conditions Precedent to Funding into Escrow on the Escrow
Date    148160
Section 4.03    Conditions Precedent to Funding on the Closing Date    149161
Section 4.04    Conditions to Credit Extensions    156167
Section 4.05    Conditions to Cashless Roll and Funding of the Rollover A-2 Term
Loans.    168
ARTICLE V AFFIRMATIVE COVENANTS    157170
Section 5.01    Financial Statements, Reports, etc.    157170
Section 5.02    Litigation and Other Notices    161174
Section 5.03    Existence; Businesses and Properties    162174
Section 5.04    Insurance    162175
Section 5.05    Taxes    163176
Section 5.06    Employee Benefits    164177
Section 5.07    Maintaining Records; Access to Properties and Inspections;
Annual Meetings    165178
Section 5.08    Use of Proceeds    165178
Section 5.09    Compliance with Environmental Laws; Environmental
Reports    165178
Section 5.10    [INTENTIONALLY OMITTED]    166Springing Security Effective
Date    179
Section 5.11    Additional Collateral; Additional Guarantors    166182
Section 5.12    Security Interests; Further Assurances    168186
Section 5.13    Information Regarding Loan Parties    168186
Section 5.14    Affirmative Covenants with Respect to Leases    168187






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 5.15    Post-Closing Covenants; Covenants in Respect of Hedging
Agreements Following the Aleris Acquisition Closing Date    169187
Section 5.16    Designation of Subsidiaries    169188
ARTICLE VI NEGATIVE COVENANTS    171189
Section 6.01    Indebtedness    171189
Section 6.02    Liens    178196
Section 6.03    Sale and Leaseback Transactions    183202
Section 6.04    Investments, Loan and Advances    183202
Section 6.05    Mergers, Amalgamations and Consolidations    189208
Section 6.06    Asset Sales    191209
Section 6.07    Cash Pooling Arrangements    195214
Section 6.08    Dividends    195215
Section 6.09    Transactions with Affiliates    199218
Section 6.10    Most Favored Nation.    201220
Section 6.11    Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.    201220
Section 6.12    Limitation on Certain Restrictions on Restricted
Subsidiaries    202221
Section 6.13    Issuance of Disqualified Capital Stock    203223
Section 6.14    Senior Secured Net Leverage Ratio    203223
Section 6.15    Business    204223
Section 6.16    Limitation on Accounting Changes    205224
Section 6.17    Fiscal Year    205224
Section 6.18    Margin Rules    205224
Section 6.19    No Further Negative Pledge    205224








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 6.20    Anti-Terrorism Law; Anti-Money Laundering    206225
Section 6.21    Embargoed Persons    206225
ARTICLE VII GUARANTEE    207226
Section 7.01    The Guarantee    207226
Section 7.02    Obligations Unconditional    207227
Section 7.03    Reinstatement    209228
Section 7.04    Subrogation; Subordination    209229
Section 7.05    Remedies    209229
Section 7.06    Instrument for the Payment of Money    210229
Section 7.07    Continuing Guarantee    210229
Section 7.08    General Limitation on Guarantee Obligations    210229
Section 7.09    Release of Guarantors    210229
Section 7.10    Certain Tax Matters    211230
Section 7.11    German Guarantor    211230
Section 7.12    Swiss Guarantors    214233
Section 7.13    Irish Guarantor    215234
Section 7.14    Brazilian Guarantor    215234
Section 7.15    French Guarantor.    215235
Section 7.16    Belgian Guarantor    216235
ARTICLE VIII EVENTS OF DEFAULT    216236
Section 8.01    Events of Default    216236
Section 8.02    Rescission    220239
Section 8.03    Application of Payments and Proceeds    220240








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 8.04    Designated Company’s Right to Cure    221241
ARTICLE IX [INTENTIONALLY OMITTED]    222242
ARTICLE X THE ADMINISTRATIVE AGENT    222 AND THE COLLATERAL AGENT    242
Section 10.01    Appointment and Authority    222242
Section 10.02    Rights as a Lender    222242
Section 10.03    Exculpatory Provisions    222242
Section 10.04    Reliance by the Administrative Agent    225Agents    245
Section 10.05    Delegation of Duties    225245
Section 10.06    Resignation of Administrative Agent    225245
Section 10.07    Non-Reliance on Administrative Agent and Other
Lenders    227247
Section 10.08    No Other Duties, etc    227247
Section 10.09    Administrative Agent May File Proofs of Claim    227247
Section 10.10    Concerning the Collateral and the Related Loan
Documents    228248
Section 10.11    Release    228248
Section 10.12    Acknowledgment of English-law Guarantee    228248
ARTICLE XI MISCELLANEOUS    228248
Section 11.01    Notices    228248
Section 11.02    Waivers; Cumulative Remedies; Amendment    233253
Section 11.03    Expenses; Indemnity; Damage Waiver    236258
Section 11.04    Successors and Assigns    238261
Section 11.05    Survival of Agreement    244266
Section 11.06    Counterparts; Integration; Effectiveness    244267








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 11.07    Severability    244267
Section 11.08    Right of Setoff    244267
Section 11.09    Governing Law; Jurisdiction; Consent to Service of
Process    245267
Section 11.10    Waiver of Jury Trial    246269
Section 11.11    Headings    246269
Section 11.12    Treatment of Certain Information; Confidentiality    247269
Section 11.13    USA PATRIOT Act Notice    247270
Section 11.14    Interest Rate Limitation    248270
Section 11.15    Singapore Personal Data Protection Act    248271
Section 11.16    Obligations Absolute    248271
Section 11.17    [INTENTIONALLY OMITTED]    249Intercreditor Agreement    272
Section 11.18    Judgment Currency    249272
Section 11.19    Enforcement    250273
Section 11.20    No Advisory or Fiduciary Responsibility    250273
Section 11.21    Abstract Acknowledgment of Indebtedness and Joint
Creditorship    251274
Section 11.22    Special German Matters    252275
Section 11.23    [INTENTIONALLY OMITTED]    252275
Section 11.24    [INTENTIONALLY OMITTED]    252275
Section 11.25    [INTENTIONALLY OMITTED]    252275
Section 11.26    [INTENTIONALLY OMITTED]    252Designation of Collateral Agent
under the Civil Code of Québec    275
Section 11.27    Maximum Liability    252275
Section 11.28    NO ORAL AGREEMENT    252276








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 11.29    [INTENTIONALLY OMITTED]253Collateral Matters    276
Section 11.30    Electronic Execution of Assignments and Certain other
Documents    253277
Section 11.31    Payments Set Aside    253277
Section 11.32    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions    253277
Section 11.33    Lender Consents and Acknowledgements    254278
Section 11.34    Termination    255279
Section 11.35    Lender Exculpation    256280
Section 11.36    Acknowledgement Regarding Any Supported QFCs.    256280









1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



SCHEDULES
Schedule 1.01(a)    Loans and Rollover A-2 Term Loan Commitments
Schedule 1.01(b)    Subsidiary Guarantors
Schedule 1.01(c)    Excluded Guarantor Subsidiaries
Schedule 1.01(e)    Administrative Agent’s Office
Schedule 3.06(c)    Violations or Proceedings
Schedule 3.17    Pension Matters
Schedule 3.19    Insurance
Schedule 3.21    Material Documents
Schedule 3.24    Location of Material Inventory
Schedule 5.11(b)    Certain Subsidiaries
Schedule 5.15    Post-Closing Covenants
Schedule 6.01(b)    Existing Indebtedness
Schedule 6.02(c)    Existing Liens
Schedule 6.04(b)    Existing Investments
EXHIBITS
Exhibit A    Form of Administrative Questionnaire
Exhibit B    Form of Assignment and Assumption
Exhibit C    Form of Borrowing Request
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Joinder Agreement
Exhibit G    Form of Letter of Comfort








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Exhibit H-1    Form of U.S. Tax Compliance Certificate
Exhibit H-2    Form of U.S. Tax Compliance Certificate
Exhibit H-3    Form of U.S. Tax Compliance Certificate
Exhibit H-4    Form of U.S. Tax Compliance Certificate
Exhibit I    Form of Term Loan Note
Exhibit J    Form of Solvency Certificate
Exhibit K    Form of Intercompany Note
Exhibit L        Form of Escrow Drawdown Request


Exhibit M        Form of Certificate of Authorized Signatories


Exhibit N-1    Form of Perfection Certificate
Exhibit N-2    Form of Perfection Certificate Supplement
Exhibit O    Intercreditor Agreement










1066931.03C-CHISR011160514.04-CHISR02A - MSW


--------------------------------------------------------------------------------



SHORT TERM CREDIT AGREEMENT
This SHORT TERM CREDIT AGREEMENT (as amended on August 25, 2020 and as further
amended, restated, amended and restated, supplemented or modified from time to
time, the “Agreement”), dated as of February 21, 2020, among NOVELIS HOLDINGS
INC., a Delaware corporation (the “Borrower”), NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act and having its corporate
office at Two Alliance Center, 3560 Lenox Road, Suite 2000, Atlanta, GA 30326,
USA, as a Guarantor (in such capacity, and together with its successors in such
capacity, the “Parent”), AV METALS INC., a corporation formed under the Canada
Business Corporations Act and having its corporate office at Two Alliance
Center, 3560 Lenox Road, Suite 2000, Atlanta, GA 30326, USA, the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I), the Lenders, and STANDARD
CHARTERED BANK, being a company incorporated in England by Royal Charter 1853,
with reference number ZC18 and whose registered office is 1 Basinghall Avenue,
London EC2V 5DD, as administrative agent (in such capacity, and together with
its successors in such capacity, “Administrative Agent”) for the Lenders, andas
collateral agent (in such capacity, and together with its successors in such
capacity, “Collateral Agent”) for the Lenders, and as escrow agent for the
Parties hereto pursuant to Section 2.18 (in such capacity, and together with its
successors in such capacity, “Escrow Agent”).
WITNESSETH:
WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Term Loans in an aggregate principal amount not in excess of $1,100,000,000
in accordance with the terms, and subject to the conditions, set forth herein.
WHEREAS, the proceeds of the Term Loans are to be used on in accordance with
Section 3.12, subject to the escrow terms and conditions set forth herein.
NOW, THEREFORE, the Lenders are willing to extend such Term Loans to the
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I


DEFINITIONS
Section 1.01    Defined Terms
. As used in this Agreement (including the preamble), the following terms shall
have the meanings specified below:
“Account Debtor” shall mean “Account Debtor,” as such term is defined in the
UCC.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC, in
which any Loan Party or any of its Restricted Subsidiaries now or hereafter has
rights.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Acquisition” shall mean any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property and assets or business of any Person, or of any business unit, line of
business or division of any Person or assets constituting a business unit, line
of business or division of any other Person (other than a Person that is a
Restricted Subsidiary on the Effective Date), (b) acquisition of in excess of
50% of the Equity Interests of any Person or otherwise causing a person to
become a Restricted Subsidiary of the acquiring Person (other than in connection
with the formation or creation of a Restricted Subsidiary of the Designated
Company by any Company), or (c) merger, consolidation or amalgamation, whereby a
person becomes a Restricted Subsidiary of the acquiring person, or any other
consolidation with any Person, whereby a Person becomes a Restricted Subsidiary
of the acquiring Person.
“Acquisition Consideration” shall mean the purchase consideration for any
Acquisition, whether paid in cash, properties, any assumption of Indebtedness or
otherwise (other than by the issuance of Qualified Capital Stock of Holdings
(and, on and after the Specified AV Minerals Joinder Date, AV Minerals)
permitted to be issued hereunder) and whether payable at or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under US GAAP at the time of such sale to be established in respect
thereof by Holdings (and, on and after the Specified AV Minerals Joinder Date,
AV Minerals), the Designated Company or any of its Restricted Subsidiaries.
“Additional Senior Secured Indebtedness” shall mean any Indebtedness incurred in
reliance of Section 6.01(u).
“Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 1.01(e), or such other
address or account as the Administrative Agent may from time to time notify to
the Designated Company and the Lenders.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A, or any other form approved by the
Administrative Agent.
“Affected Credit Party” shall mean any Credit Party (but, for the avoidance of
doubt, only to the extent so notified) that has notified the Administrative
Agent in writing that it is an “Affected Credit Party” with respect to the
relevant sanctions provisions within this Agreement”.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of the voting power of the total outstanding Voting Stock of the person
specified or (ii) any person that is an executive officer or director of the
person specified.
“Agent Fee Letter” shall mean that certain fee letter, dated the Effective Date,
among the Parent, Novelis Holdings Inc., Novelis Acquisitions and the
Administrative Agent.
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
“Agreed Guarantee and Security Principles” shall mean the following principles
that embody a recognition by all parties to this Agreement that there may be
certain legal and practical limitations on the scope and enforceability of
guarantees and security from the Guarantors in certain jurisdictions outside of
the United States and Canada that become parties to this agreement after the
Effective Date. In particular:
(a)    general statutory limitations, capital maintenance, financial assistance,
corporate benefit, fraudulent preference, “thin capitalization” rules,
regulatory restrictions and similar principles may require that the guarantee
and/or security be limited by an amount or otherwise. If any such limit applies,
the guarantees and security provided may be limited to the maximum amount which
the relevant Guarantor may provide having regard to applicable law under the
jurisdiction of organization of such Guarantor; and
(b)    to the extent required to comply with applicable law, guarantees and
security may be limited to mitigate a risk to the directors or officers of the
relevant grantor of such guarantee and security of contravention of any
statutory duty in such capacity or their fiduciary duties and/or which could
reasonably be expected to result in personal, civil or criminal liability on the
part of any such director or officer.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Agreement Termination Date” shall mean the first to occur of (a) 5:00 p.m., New
York City time, on May 29, 2020, (b) the Commitment Release Time, (c) delivery
to the Administrative Agent of written notice of termination by the Borrower of
all of the Commitments, (d) the date that the Aleris Merger Agreement is
terminated in accordance with its






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



terms, or pursuant to an amendment or modification thereof, in each case prior
to the consummation of the Aleris Acquisition, and (e) the consummation of the
Aleris Acquisition without the use of any Loans.
“Aleris” shall mean Aleris Corporation, a Delaware corporation.
“Aleris Acquisition” shall mean the acquisition by Novelis Acquisitions of
Aleris pursuant to the terms of the Aleris Merger Agreement, the repayment of
certain Indebtedness of Aleris and its subsidiaries in connection with the
Aleris Acquisition, and the payment of all fees, costs and expenses in
connection with the foregoing.
“Aleris Acquisition Closing Date” shall mean the date that the Aleris
Acquisition is consummated in accordance with the terms of the Aleris Merger
Agreement.
“Aleris Belgium” shall mean Aleris Aluminum Duffel BVBA (or, if converted or
recharacterized prior to the Aleris Acquisition Closing Date, Aleris Aluminum
Duffel BV), and including any sales offices thereof.
“Aleris Casthouse” shall mean Aleris Casthouse Germany GmbH, a company with
limited liability organized under the laws of Germany, registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Koblenz with registration number HRB 1064.
“Aleris Fee Letter” shall mean that certain fee letter, dated as of February 21,
2020, among Parent and the Lenders and other parties party thereto.
“Aleris German GP Holdco” shall mean Aleris Deutschland Vierte Verwaltungs GmbH.
“Aleris German Non-Wholly Owned Subsidiaries” shall mean Aleris Deutschland Vier
GmbH & Co. KG, Aleris Rolled Products, and Aleris Casthouse and, at any time
that it constitutes a Restricted Subsidiary, Aleris German GP Holdco.
“Aleris Germany” shall mean Aleris Deutschland Holding GmbH.
“Aleris Hedging Collateral Requirements” shall have the meaning assigned to such
term in Section 5.15(e).
“Aleris Italy” shall mean Aleris Aluminum Italy Srl, and including any sales
offices thereof.
“Aleris Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of July 26, 2018, among the Parent, Novelis Acquisitions, Aleris, and OCM
Opportunities ALS Holdings, L.P., a Delaware limited partnership, as amended,
modified or supplemented, together with any consent or waiver with respect
thereto, but only to the extent that such amendment, modification, amendment,
consent or waiver is not materially adverse to the Lenders or the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Agent in their capacities as such, it being understood that (i)
any modification, amendment, consent or waiver to the definition of “Material
Adverse Effect” in the Aleris Merger Agreement, or which has the effect of
modifying, amending or waiving the representation or condition as to the absence
of a Material Adverse Effect (as defined in the Aleris Merger Agreement as of
the Second Amendment Effective Date) shall be deemed to be materially adverse to
the Lenders and the Administrative Agent, (ii) any decrease in the purchase
price payable under the Aleris Merger Agreement shall not be deemed to be
materially adverse to the Lenders or the Administrative Agent, so long as such
decrease does not exceed 10% of the consideration contemplated to be paid under
the Aleris Merger Agreement as of July 26, 2018, and (iii) any increase in the
purchase price contemplated to be paid under the Aleris Merger Agreement shall
not be deemed to be materially adverse to the Lenders or the Administrative
Agent, so long as such increase is funded by additional common equity
contributions to Specified Holders that directly or indirectly own Equity
Interests in the Designated Company and its Restricted Subsidiaries immediately
prior to such contribution or by cash on hand or borrowings under the Revolving
Credit Agreement; provided, that adjustments to working capital and earn-out
payments in accordance with the terms of the Aleris Merger Agreement shall not
constitute an increase or decrease in purchase price for purposes of this
definition.
“Aleris Rolled Products” shall mean Aleris Rolled Products Germany GmbH, a
company with limited liability organized under the laws of Germany, registered
with the commercial register (Handelsregister) of the local court (Amtsgericht)
of Koblenz with registration number HRB 4239.
“Amendment No. 1” shall mean Amendment No. 1 to Credit Agreement, dated as of
August 25, 2020, among the Borrower, the other Loan Parties party thereto, the
Lenders party thereto, the Administrative Agent and the Collateral Agent.
“Amendment No. 1 Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in Amendment No. 1.
“Annual Credit” shall mean the cumulative amount of (x) $1,600,000,000 plus
(y) $250,000,000 for each fiscal year of the Designated Company commencing after
the Effective Date (beginning with the fiscal year commencing April 1, 2019)
minus (z) in each case from and after the Effective Date until the applicable
time of determination, (and taking into all transactions being consummated
concurrently with the transaction then being measured), (i) the cumulative
amount of all Investments made pursuant to Section 6.04(r)(iii), (ii) the
cumulative amount of all Dividends made pursuant to Section 6.08(d)(ii) and
(iii) the cumulative amount of all payments and redemptions of Indebtedness made
pursuant to Section 6.11(a)(i)(z)(2). As of the Effective Date, Annual Credit is
equal to the “Annual Credit” as defined in the Secured Term Loan Agreement.
“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.22.
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.22.
“Applicable Margin” shall mean, (a) for any day through and including the
Rollover Effective Date, 0.95% per annum, (b) on and after April 14, 2021
through and including October






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



13, 2021, 1.50% per annum and (c) for any day on and after October 14, 2021
through and including the Rollover Term Loan Maturity Date, 2.00% per annum.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Member State” shall mean Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, excluding sales
of Inventory, dispositions of cash and Cash Equivalents and settlements under
Hedging Agreements, in each such excluded case, which are in the ordinary course
of business, by Holdings (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals) or any of its Restricted Subsidiaries, or (b) any issuance of
any Equity Interests of any Restricted Subsidiary of Holdings.
“Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between any Company and another person; provided
that any cash or Cash Equivalents received must be applied in accordance with
Section 2.10(c).
“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(b)), and delivered to the Administrative
Agent, in substantially the form of Exhibit B, or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate implicit in the lease) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.
“Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b).
“AV Metals” shall mean AV Metals Inc., a corporation formed under the Canada
Business Corporations Act.
“AV Minerals” shall mean AV Minerals (Netherlands) N.V., a company organized
under the laws of the Netherlands.
“Available Amount” shall have the meaning assigned to such term in Section
7.12(a).






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Belgian Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized under the laws of Belgium that becomes a Guarantor pursuant to
the terms hereof.
“Belgian Hold Separate Business” means the Equity Interests in, and businesses
of, Aleris Belgium and Aleris Italy (and certain assets of Aleris (Shanghai)
Trading Co. Ltd. that are directly related to the business of Aleris Belgium
and/or Aleris Italy) that are subject to the Belgian Purchase Documents.
“Belgian Purchase Documents” shall mean, collectively, (i) (x) that certain Sale
& Purchase Agreement, dated November 22, 2019, among Aleris Aluminum Netherlands
BVB.V., a corporation incorporated under the laws of the Netherlands, Novelis
Europe Holdings Limited, a company incorporated under the laws of the United
Kingdom, and Liberty House Group Pte. Ltd, a company incorporated under the laws
of Singapore, pursuant to which Aleris Aluminum Netherlands BVB.V. and Novelis
Europe Holdings Limited agreed to sell or cause its Subsidiaries to sell 100% of
the Equity Interests in Aleris Belgium and, indirectly, 100% of the Equity
Interests in Aleris Italy, (y) the purchase agreement or agreements to be
entered into after the Aleris Acquisition Closing Date pursuant to which Novelis
Inc. and/or any of its Subsidiaries will agree to sell or cause its Subsidiaries
to sell certain assets of Aleris (Shanghai) Trading Co. Ltd. that are directly
related to the business of Aleris Belgium and/or Aleris Italy, and (z) the
agreements and documents entered into in connection with the documents described
in clauses (x) and (y) above, or (ii) solely to the extent that the sale of the
Belgian Hold Separate Business does not occur pursuant to the terms of the
documents described in clause (i)(x) above and such documents are terminated,
the purchase agreement (and the agreements and documents entered into in
connection therewith) negotiated and entered into after the Aleris Acquisition
Closing Date by Novelis Inc. and/or any of its Subsidiaries, or the European
Commission or any trustee appointed on the European Commission’s behalf, on the
one hand, and a prospective buyer of Aleris Belgium and Aleris Italy, on the
other hand, pursuant to which Novelis Inc. and/or any of its Subsidiaries will
agree to sell or cause its Subsidiaries to sell 100% of the Equity Interests in
Aleris Belgium and, indirectly, 100% of the Equity Interests in Aleris Italy,
and, if applicable, certain assets of Aleris (Shanghai) Trading Co. Ltd. that
are directly related to the business of Aleris Belgium and/or Aleris Italy.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall each
have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Blocking Law” means (a) any provision of Council Regulation (EC) No 2271/1996
of 22 November 1996 (or any law or regulation implementing such Regulation in
any member state of the European Union or the United Kingdom), and (b) with
respect to each Lender that qualifies as a resident party domiciled in Germany
(Inländer) within the meaning of section 2 paragraph 15 of the German Foreign
Trade and Payments Act (Außenwirtschaftsgesetzg), section 7 of the German
Foreign Trade and Payment Ordinance (Außenwirtschaftsverordnung).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such person, (iii) in the case of any limited partnership, the Board of
Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing.
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
“Borrowing” shall mean Loans to the Borrower of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Rate
Loans or Fallback Rate Loans, as applicable, as to which a single Interest
Period is in effect.
“Borrowing Base” shall mean, as of any date, an amount equal to: (1) 85% of the
book value of all accounts receivable owned by the Loan Parties as of the end of
the most recent fiscal month for which consolidated financial statements are
available; plus (2) the lesser of (x) 75% of the book value of inventory owned
by the Loan Parties as of the end of the most recent fiscal month for which
consolidated financial statements are available and (y) 85% of the “net recovery
cost percentage” multiplied by the book value of inventory owned by the Loan
Parties as of the end of the most recent fiscal month for which consolidated
financial statements are available. Notwithstanding the foregoing, the Borrowing
Base shall be adjusted to give pro forma effect to






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



any Acquisitions or Asset Sales by the Designated Company and/or any Restricted
Subsidiary since the end of the most recent fiscal month for which consolidated
financial statements are available, as if such Acquisition or Asset Sale had
occurred on the last day of the end of the most recent fiscal month, with such
adjustment to be effective upon consummation of any such Acquisition or Asset
Sale.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Brazilian Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Brazil party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in Brazil that becomes
a Guarantor pursuant to the terms hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City or London, and, if such day relates to any Eurodollar
Rate Loan, means any such day that is also a London Banking Day and, solely for
purposes of determining whether a day is a day on which a Loan can be advanced,
Singapore.
“Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”.
“Canadian Guarantor” shall mean AV Metals Inc., Successor Holdings (solely to
the extent that it is organized in Canada), Parent and each Restricted
Subsidiary of Holdings organized in Canada party hereto as a Guarantor, and each
Restricted Subsidiary of the Designated Company organized in Canada that becomes
a Guarantor pursuant to the terms hereof.
“Canadian Loan Parties” shall mean the Canadian Guarantors.
“Canadian Security Agreement” shall mean, collectively (i) the security
agreements, including all sub-parts thereto, among the Canadian Loan Parties
(and such other Persons as may be party thereto) and the Collateral Agent for
the benefit of the Credit Parties and (ii) any other hypothec or security
agreement entered into pursuant to the terms of the Loan Documents, in each case
of clauses (i) and (ii), that is governed by the laws of Canada (or any province
thereof), securing the Obligations and Guaranteed Obligations, and entered into
pursuant to the terms of this Agreement or any other Loan Document, as the same
may be amended, restated or otherwise modified from time to time.
“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with US GAAP,
have been or should be reflected as additions to property, plant or equipment on
the balance sheet of such person.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by the Designated Company and its
Restricted Subsidiaries during such period for Capital Assets (whether paid in
cash or other consideration, financed by the incurrence of Indebtedness or
accrued as a liability), together with the applicable Company’s proportionate
share of such amounts for Norf GmbH for such period.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under US GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with US GAAP. It is understood that with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting on
the definitions and covenants herein, US GAAP as in effect on the Effective Date
shall be applied.
“Cash Equivalents” shall mean, as to any person, (a) securities issued or fully
guaranteed or insured by the federal government of the United States, Canada,
Switzerland, any Approved Member State or any agency of the foregoing, (b)
marketable direct obligations issued by Canada or any province thereof, any
state of the United States or the District of Columbia or any political
subdivision, government-sponsored entity or instrumentality thereof that, at the
time of the acquisition, are rated at least “A-2” by S&P, “P-2” by Moody’s or in
the “R-2” category by the Dominion Bond Rating Service Limited, (c) certificates
of deposit, Eurocurrency time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank or trust company organized under the laws of
Canada or any province thereof, the United States, any state thereof, the
District of Columbia, any non-U.S. bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, is
rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the
Dominion Bond Rating Service Limited, (d) commercial paper of an issuer rated at
least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited, and (e) shares of any money market fund that (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets, the Dollar
Equivalent of which exceeds $500,000,000 and (iii) is rated at least “A-2” by
S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion Bond Rating
Service Limited; provided, however, that the maturities of all obligations of
the type specified in clauses (a), (b) and (c) above shall not exceed 365 days;
provided, further, that, to the extent any cash is generated through operations
in a jurisdiction outside of the United States, Canada, Switzerland or an
Approved Member State, such cash may be retained and invested in obligations of
the type described in clause (a), (c) or (d) applicable to such jurisdiction to
the extent that such obligations are customarily used in such other jurisdiction
for short term cash management purposes.
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



clause (c) of the definition of “Consolidated Interest Expense” and (c) gross
interest income of the Designated Company and its Restricted Subsidiaries for
such period.
“Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement and
the Novelis AG Cash Pooling Agreement and (ii) any other cash pooling
arrangements (including all documentation pertaining thereto) entered into by
any Company in accordance with Section 6.07.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any expropriation, condemnation or other
taking (including by any Governmental Authority) of, any property of Holdings,
the Designated Company or any of its Restricted Subsidiaries, or, on and after
the Specified AV Minerals Joinder Date, AV Minerals. “Casualty Event” shall
include but not be limited to any taking of all or any part of any Real Property
of any person or any part thereof, in or by expropriation, condemnation or other
eminent domain proceedings pursuant to any Requirement of Law, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any person or any part thereof by any Governmental Authority, civil
or military, or any settlement in lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
A “Change in Control” shall be deemed to have occurred if:
(a)    (i) prior to the Designated Holdco Effective Date, Hindalco ceases to be
the Beneficial Owner of Voting Stock representing more than 50% of the voting
power of the total outstanding Voting Stock of AV Minerals and Holdings, (ii) on
and after the Designated Holdco Effective Date, Hindalco ceases to be the
Beneficial Owner of Voting Stock representing more than 50% of the voting power
of the total outstanding Voting Stock of each of AV Minerals, Holdings and
Designated Holdco, or (iii) on and after the Designated Holdco Effective Date,
Holdings ceases to be the Beneficial Owner of Voting Stock representing 100% of
the voting power of the total outstanding Voting Stock of Designated Holdco;
(b)    Holdings (or, on and after the Designated Holdco Effective Date,
Designated Holdco) at any time ceases to be the Beneficial Owner and the direct
record owner of 100% of the Equity Interests of Parent, except as a result of a
Qualified Parent IPO; provided that Hindalco continues to be the Beneficial
Owner of Voting Stock representing more than 50% of the voting power of the
total outstanding Voting Stock of Parent at all times after giving effect to
such Qualified Parent IPO; and provided, further, that a Permitted Holdings
Amalgamation shall not constitute a Change in Control;
(c)    the Designated Company at any time ceases to be the Beneficial Owner and
the direct or indirect owner of 100% of the Equity Interests of each of Novelis
Corporation, Novelis Deutschland GmbH (except to the extent otherwise permitted
under clause (c) of the definition of Permitted Reorganization Action or under






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



clause (b) of the definition of Permitted Aleris Foreign Subsidiary Transfer),
the Parent and the Borrower (other than the Parent prior to the Designated
Holdco Effective Date, and the Designated Company on and after the Designated
Holdco Effective Date);
(d)    at any time a change in control (or change of control or similar event)
with respect to the Borrower, the Parent or the U.S. Issuer occurs under (and as
defined in) any Material Indebtedness of any Loan Party; or
(e)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Holdings, the
Parent, the Borrower or, on and after the Designated Holdco Effective Date,
Designated Holdco, or, on and after the Specified AV Minerals Joinder Date, AV
Minerals (together with any new directors whose election to such Board of
Directors or whose nomination for election was approved by the Specified Holders
or by a vote of at least a majority of the members of the Board of Directors of
such Person, as the case may be, which members comprising such majority are then
still in office and were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of such Person.
For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith, (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, and (z) the implementation or compliance with, CRD IV or
CRR, or any law or regulation that implements or applies CRD IV or CRR, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC, in which any Person now or hereafter has rights.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
“Chinese Subsidiary Equity Interests” shall mean all Equity Interests of each
Person organized under the laws of the People’s Republic of China that is a
Subsidiary of a Loan Party, in each case that is owned by a Loan Party.
“Class” shall mean (a) when used with respect to Commitments, whether such
Commitments are Initial Term Loan Commitments or Rollover A-2 Term Loan
Commitments, as the context may require, (b) when used with respect to Loans or
a Borrowing, whether such Loans, or the Loans comprising such Borrowing, are
Initial A-1 Term Loans, Initial A-2 Term Loans, Rollover A-1 Term Loans, or
Rollover A-2 Term Loans, as the context may require, (c) when used with respect
to Lenders, whether such Lender is an Initial A-2 Term Lender, a Rollover A-1
Term Lender, or a Rollover A-2 Term Lender. Initial A-1 Term Loans, Initial A-2
Term Loans, Rollover A-1 Term Loans and Rollover A-2 Term Loans shall be
construed to be in different Classes.
“Closing Date” shall mean the date, on or prior to the Agreement Termination
Date, on which the conditions precedent set forth in Section 4.03 and Section
4.04 are satisfied (or waived in accordance with Section 11.02) and the Escrowed
Amounts are advanced from the Escrow Account by the Escrow Agent.
“Co-Borrower” shall have the meaning assigned to it in the Secured Term Loan
Credit Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.
“Collateral” shall mean, all of the “Collateral” and “Pledged Collateral”
referred to in the Security Documents and all of the other property that is or
is intended under the terms of the Security Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Credit Parties.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor pursuant to
Article X.
“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment.
“Companies” shall mean Holdings, Parent, Borrower, the Designated Company,
Holdings’ Restricted Subsidiaries and, after the Specified AV Minerals Joinder
Date if Holdings is not AV Minerals, AV Minerals; and “Company” shall mean any
one of them.
“Compensation Plan” shall mean any program, plan or similar arrangement (other
than employment contracts for a single individual) relating generally to
compensation, pension,






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



employment or similar arrangements with respect to which any Company, any
Affiliate of any Company or any ERISA Affiliate of any of them has any
obligation or liability, contingent or otherwise, under any Requirement of Law
other than that of the United States.
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Designated Company and its Restricted Subsidiaries which may
properly be classified as current assets on a consolidated balance sheet of the
Designated Company and its Restricted Subsidiaries in accordance with GAAP,
excluding cash and Cash Equivalents.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Designated Company and its Restricted Subsidiaries
which may properly be classified as current liabilities (other than the current
portion of any Loans) on a consolidated balance sheet of the Designated Company
and its Restricted Subsidiaries in accordance with US GAAP, but excluding (a)
the current portion of any Funded Debt of the Designated Company and its
Restricted Subsidiaries and (b) without duplication of clause (a) above, all
Indebtedness consisting of Revolving Credit Loans to the extent otherwise
included therein.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
“Consolidated EBITDA” shall mean, for any period, the sum of (A) Consolidated
Net Income for such period, adjusted by (without duplication):
(x)     adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income and without
duplication:
(a)    Consolidated Interest Expense for such period;
(b)    Consolidated Amortization Expense for such period;
(c)    Consolidated Depreciation Expense for such period;
(d)    Consolidated Tax Expense for such period;
(e)    non-recurring items or unusual charges or expenses, severance, relocation
costs or expenses, other business optimization expenses (including costs






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



and expenses relating to business optimization programs), new systems design and
implementation costs, project start-up costs, restructuring charges or reserves,
costs related to the closure and/or consolidation of facilities and one-time
costs associated with a Qualified IPO or Qualified Parent IPO;
(f)    to the extent covered by insurance and actually reimbursed or, so long as
the Designated Company has made a good faith determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (x) not denied by the applicable
carrier in writing within 180 days and (y) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within 365 days), losses and expenses with respect to
Casualty Events or business interruption;
(g)    the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period;
(h)    the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income; and
(i)    Management Fees paid in compliance with Section 6.08(c);
(y)     subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period and
(b) interest income; and
(z)     excluding therefrom,
(a)    [intentionally omitted];
(b)    earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets;
(c)    non-recurring or unusual gains; and
(d)    any gain or loss relating to cancellation or extinguishment of
Indebtedness; plus
(B) the proportionate interest of the Designated Company and its consolidated
Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for such period;
plus
(C) for purposes of determining compliance with the Financial Performance
Covenant only (solely for the purposes of Section 6.14 and not for determining
whether any action predicated on being in compliance with the Financial
Performance Covenant is permitted), Specified Equity






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Contributions made pursuant to Section 8.04 to cure failure to comply with the
Financial Performance Covenant for a fiscal quarter in such period; plus
(D) the annualized amount of net cost savings, operating expense reductions and
synergies reasonably projected by the Designated Company in good faith to be
realized as a result of specified actions (x) taken since the beginning of the
Test Period in respect of which Consolidated EBITDA is being determined or (y)
initiated prior to or during the Test Period (in each case, which cost savings
shall be added to Consolidated EBITDA until fully realized, but in no event for
more than four fiscal quarters) (calculated on a pro forma basis as though such
annualized cost savings, operating expense reductions and synergies had been
realized on the first day of such Test Period, net of the amount of actual
benefits realized during such Test Period from such actions); provided that (1)
such cost savings, operating expense reductions and synergies are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Designated Company, and (2) no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (C) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such Test Period;
provided that the aggregate amount added to Consolidated EBITDA pursuant to this
clause (C) shall not exceed in the aggregate 15% of Consolidated EBITDA for any
one Test Period; provided, further that projected (and not yet realized) amounts
may no longer be added in calculating Consolidated EBITDA pursuant to this
clause (C) to the extent occurring more than four full fiscal quarters after the
specified action taken or initiated in order to realize such projected cost
savings, operating expense reductions and synergies.
Notwithstanding the foregoing clause (x), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income to compute Consolidated EBITDA only to the
extent (and in the same proportion) that the net income of such Restricted
Subsidiary was included in calculating Consolidated Net Income.
Consolidated EBITDA shall not include the Consolidated EBITDA of any
Non-consolidated Affiliate if such Non-consolidated Affiliate is subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the Designated Company, the Parent
or the Borrower, to the extent of such prohibition.
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Designated Company and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with US GAAP plus, without duplication:
(a)    imputed interest on Capital Lease Obligations and Attributable
Indebtedness of the Designated Company and its Restricted Subsidiaries for such
period;
(b)    commissions, discounts and other fees and charges owed by the Designated
Company or any of its Restricted Subsidiaries with respect to letters of






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



credit securing financial obligations, bankers’ acceptance financing and
receivables financings for such period;
(c)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by the Designated Company or any of its
Restricted Subsidiaries for such period;
(d)    all interest paid or payable with respect to discontinued operations of
the Designated Company or any of its Restricted Subsidiaries for such period;
and
(e)    the interest portion of any deferred payment obligations of the
Designated Company or any of its Restricted Subsidiaries for such period.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Designated Company and its Restricted Subsidiaries
determined on a consolidated basis in accordance with US GAAP; provided,
however, that the following shall be excluded in the calculation of
“Consolidated Net Income”:
(a)    any net income (loss) of any person (other than the Designated Company)
if such person is not a Restricted Subsidiary of the Designated Company, except
that:
    (i)    subject to the exclusion contained in clause (c) below, equity of the
Designated Company and its consolidated Restricted Subsidiaries in the net
income of any such person for such period shall be included in such Consolidated
Net Income up to the aggregate amount of cash distributed by such person during
such period to the Designated Company or to a Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in clause
(b), below); and
    (ii)    the equity of the Designated Company and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income;
(b)    any net income (loss) of any Restricted Subsidiary of the Designated
Company if such Restricted Subsidiary is subject to a prohibition, directly or
indirectly, on the payment of dividends or the making of distributions, directly
or indirectly, to the Designated Company, the Parent or the Borrower, to the
extent of such prohibition, except that:
(i)    subject to the exclusion contained in clause (c) below, equity of the
Designated Company and its consolidated Restricted Subsidiaries in the net
income of any such person for such period shall be included in such Consolidated
Net Income up to the aggregate amount of cash distributed by such Restricted
Subsidiary during such period to the Designated Company or another Restricted






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution to a Restricted Subsidiary, to the limitations
contained in this clause (b)); and
(ii)    the equity of the Designated Company and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income;
(c)    any gain or loss realized upon the sale or other disposition of any
property of the Designated Company or Restricted Subsidiaries (including
pursuant to any Sale and Leaseback Transaction) that is not sold or otherwise
disposed of in the ordinary course of business (provided that sales or other
dispositions of assets in connection with any Qualified Securitization
Transaction permitted hereunder shall be deemed to be in the ordinary course);
(d)    any extraordinary gain or loss;
(e)    the cumulative effect of a change in accounting principles;
(f)    any non-cash compensation expense realized for grants of performance
shares, stock options or other rights to officers, directors and employees of
the Designated Company or any Restricted Subsidiary; provided that such shares,
options or other rights can be redeemed at the option of the holders only for
Qualified Capital Stock of the Designated Company or Holdings (or, on and after
the Specified AV Minerals Joinder Date, AV Minerals);
(g)    any unrealized gain or loss resulting in such period from Hedging
Obligations (other than any unrealized gains or losses resulting from foreign
currency re-measurement hedging activities);
(h)    any expenses or charges in such period related to the Transactions, any
premiums, fees, discounts, expenses and losses payable by any Loan Party in such
period in connection with any redemption or tender offer of Indebtedness
permitted hereunder, and any acquisition, disposition, recapitalization or the
incurrence of any Indebtedness permitted hereunder, including such fees,
expenses or charges related to the Transactions; and
(i)    the effects of adjustments in the property, plant and equipment,
inventories, goodwill, intangible assets and debt line items in the Designated
Company’s consolidated financial statements pursuant to US GAAP resulting from
the application of






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



purchase accounting in relation to any acquisition or the amortization or
write-off of any amounts thereof, net of taxes.
Notwithstanding the foregoing, for purposes of the calculation of Cumulative
Credit only, there shall be excluded from Consolidated Net Income any dividends,
repayments of loans or advances or other transfers of property from Unrestricted
Subsidiaries to the Designated Company or a Restricted Subsidiary to the extent
such dividends, repayments or transfers increase the amount of Cumulative Credit
pursuant to clause (d) of the definition of Cumulative Credit.
“Consolidated Net Tangible Assets” shall mean, as of any date of determination,
the sum of the amounts that would appear on a consolidated balance sheet of the
Designated Company and its Restricted Subsidiaries as the total assets (less
accumulated depreciation and amortization, allowances for doubtful receivables,
other applicable reserves and other properly deductible items) of the Designated
Company and its Restricted Subsidiaries, after giving effect to purchase
accounting and after deducting therefrom Consolidated Current Liabilities and,
to the extent otherwise included, the amounts of (without duplication):
(a)     the excess of cost over fair market value of assets or businesses
acquired;
(b)     any revaluation or other write-up in book value of assets subsequent to
March 31, 2016 as a result of a change in the method of valuation in accordance
with US GAAP;
(c)     unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;
(d)     minority interests in consolidated Subsidiaries held by Persons other
than the Designated Company or any Restricted Subsidiary of the Designated
Company;
(e)     treasury stock;
(f)     cash or securities set aside and held in a sinking or other analogous
fund established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and
(g)     Investments in and assets of Unrestricted Subsidiaries.
“Consolidated Tax Expense” shall mean, for any period, the tax expense of the
Designated Company and its Restricted Subsidiaries, for such period determined
on a consolidated basis in accordance with US GAAP.
“Consolidated Total Assets” shall mean at any date of determination, the total
assets of the Designated Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with US GAAP.
“Consolidated Total Net Debt” shall mean, as of any date of determination and
without duplication, the sum of (A) the aggregate principal amount of
Indebtedness of the Designated






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Company and its Restricted Subsidiaries outstanding on such date of the type
referenced in clauses (a), (b) and (f) of the definition of Indebtedness, and
any Contingent Obligations of the Designated Company and its Restricted
Subsidiaries in respect of Indebtedness of any Person under clauses (a), (b) and
(f) of the definition of Indebtedness, minus the aggregate amount of
Unrestricted Cash on such date, plus (B) the proportionate interest of the
Designated Company and its consolidated Restricted Subsidiaries in the
Non-consolidated Affiliate Debt of each of the Non-consolidated Affiliates at
any date of determination. The aggregate principal amount of such Indebtedness
shall be determined according to the face or principal amount thereof, based on
the amount owing under the applicable contractual obligation (without regard to
any election by the Designated Company, Holdings (or, and, on and after the
Specified AV Minerals Joinder Date, AV Minerals) or any other Person) to measure
an item of Indebtedness using fair value or any other discount that may be
applicable under GAAP (including the effects of FASB ASC 825 and FASB ASC 470-20
on financial liabilities) on a consolidated basis with respect to the Designated
Company and its Restricted Subsidiaries in accordance with consolidation
principles utilized in GAAP.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of any obligation of a primary obligor, (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (f) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Contribution, Intercompany, Contracting and Offset Agreement” shall mean that
certain Contribution, Intercompany, Contracting and Offset Agreement, dated as
of the Effective Date, by and among the Loan Parties and the Administrative
Agent, including as amended or amended and restated to join the Collateral Agent
on the Springing Security Effective Date.
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Cost of Funds” shall mean the rate of interest on each Lender’s share of the
relevant Borrowing for the relevant Interest Period, which shall be the
percentage rate per annum which is the sum of the weighted average of the rates
notified to the Administrative Agent by each Lender as soon as practicable and
in any event within two Business Days of the first day of that Interest Period
(or, if earlier, on the date falling two Business Days before the date on which
interest is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select; provided, that if a Lender’s Funding Rate is less than the Eurodollar
Rate or a Lender does not supply a quotation by the time specified in this
definition, the cost to that Lender of funding its participation in that
Borrowing for that Interest Period shall be deemed, for the purposes of this
definition, to be the Eurodollar Rate; provided, further, that if any Lender
does not supply a quotation by the time specified in this definition, the rate
of interest shall be calculated on the basis of the quotations of the remaining
Lenders; provided, further, that if the Cost of Funds shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“CRD IV” means Directive 2013/36/EU of June 26, 2013 on access to the activity
of credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.
“Credit Extension” shall mean the making of a Loan by a Lender.
“Credit Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Escrow Agent, each co-agent or sub-agent appointed by the
Administrative Agent or the Collateral Agent, any Delegate, and the Lenders.
“CRR” shall mean Regulation (EU) no. 575/2013 of June 26, 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) no. 648/2012.
“Cumulative Credit” shall mean, at any date, an amount equal to:








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    $328,000,000; plus
(b)    50% of the aggregate Consolidated Net Income accrued during the period
commencing on October 1, 2016 to and including the last day of the fiscal
quarter most recently ended for which the Designated Company has delivered to
the Administrative Agent the financial statements required to be delivered by
Section 5.01(a) or Section 5.01(b), taken as a single accounting period (or, in
the event Consolidated Net Income for such period is a deficit, minus 100% of
such deficit); plus
(c)    100% of the Net Cash Proceeds received by, (w) prior to the Designated
Holdco Effective Date, Holdings from the issuance of Qualified Capital Stock of
Holdings or as a capital contribution to Holdings after the Effective Date to
the extent that such Net Cash Proceeds are immediately contributed by Holdings
to the Designated Company following such sale or contribution to Holdings
(including the Net Cash Proceeds of a Qualified IPO), (x) on and after the
Designated Holdco Effective Date, from the issuance of Qualified Capital Stock
of Designated Holdco or as a capital contribution to Designated Holdco
(including the Net Cash Proceeds of a Qualified IPO), (y) Borrower from the
issuance of Qualified Capital Stock of the Borrower in a Qualified Parent IPO
and (z) Borrower from the issuance of Qualified Capital Stock of Borrower after
a Qualified Parent IPO; provided that, in each case, no issuances to or
contributions from a Restricted Subsidiary shall be counted for the purposes of
this clause (c); plus
(d)    the aggregate net cash proceeds received by the Designated Company or any
Restricted Subsidiary from the issuance or sale after the Effective Date of
convertible or exchangeable Indebtedness that has been converted into or
exchanged for Qualified Capital Stock of Holdings (prior to the Designated
Holdco Effective Date), Designated Holdco (on and after the Designated Holdco
Effective Date) or of the Borrower after a Qualified Parent IPO, excluding:
(i)    any such Indebtedness issued or sold to any Loan Party or a Subsidiary of
any Loan Party or an employee stock ownership plan or trust established by any
Loan Party or any such Subsidiary for the benefit of their employees, and
(ii)    the aggregate amount of any cash or other property distributed by
Holdings, the Designated Company or any Restricted Subsidiary upon any such
conversion or exchange; plus
(e)    the net reduction in Investments made in reliance on the Cumulative
Credit pursuant to Section 6.04(r)(ii) in any person other than the Designated
Company or an Unrestricted Grantor resulting from cash dividends, repayments of
loans or advances or other transfers of property (valued at fair market value),
in each case to the Designated Company or any Unrestricted Grantor; provided
that the foregoing amount shall not exceed, in the case of any person, the
amount of Investments made after the Effective Date by the Designated Company or
any Unrestricted Grantor in such person in reliance on the Cumulative Credit
pursuant to Section 6.04(r)(ii); plus






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(f)    the aggregate amount of prepayments refused by Lenders pursuant to
Section 2.10(g)(iii); plus
(g)    upon the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 5.16, the lesser of (i) the fair market value of
the net assets of such Unrestricted Subsidiary at the time of redesignation and
(ii) the aggregate amount of Investments made by the Designated Company or any
of its Restricted Subsidiaries in reliance on the Cumulative Credit pursuant to
Section 6.04(r)(ii) in such Unrestricted Subsidiary after the Effective Date and
prior to such redesignation; minus
(h)    in each case from and after the Effective Date, (x) the cumulative amount
of all Investments made pursuant to Section 6.04(r)(ii), (y) the cumulative
amount of all Dividends made pursuant to Section 6.08(c), Section 6.08(d)(i),
Section 6.08(i) and Section 6.08(j) and (z) the cumulative amount of all
payments and redemptions of Indebtedness made pursuant to Section
6.11(a)(i)(z)(1); minus
(i)    if, at such date of determination, the Total Net Leverage Ratio
determined on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter for which the Designated Company has delivered to the
Administrative Agent the financial statements required to be delivered by
Section 4.03(k), Section 5.01(a) or Section 5.01(b) would be greater than or
equal to 3.5 to 1.0, the cumulative amount of Recapture Amounts paid since the
Effective Date.
As of the Effective Date, Cumulative Credit is equal to the “Cumulative Credit”
as defined in the Secured Term Loan Agreement.
“DB Cash Pooling Arrangements” shall mean the cash pooling arrangements among
the Parent, certain other Loan Parties and Deutsche Bank pursuant to the
Transaction Banking Services Agreement among such parties and any documents
ancillary thereto.
“Debt Issuance” shall mean the sale or issuance of debt securities or the
incurrence of other Indebtedness for borrowed money by Holdings or any of its
Restricted Subsidiaries (or, on and after the Specified AV Minerals Joinder
Date, AV Minerals) on or after the Closing Date, other than (a) Secured Term
Loans pursuant to the Increase Joinder Amendment in an aggregate principal
amount of up to $775,000,000 on the Closing Date, (b) the Term Loans, including,
for the avoidance of doubt, the Rollover A-2 Term Loans on the Rollover
Effective Date, (c) intercompany Indebtedness permitted under Section 6.01(d),
(d) any incurrence of Indebtedness under the Revolving Credit Agreement or any
other letter of credit (or similar guarantee or bonding) facilities, ordinary
course overdraft protection and working capital facilities, trade payables,
factoring arrangements, capital leases, financial leases, Sale and Leaseback
Transactions,  hedging and cash management, including the renewal, replacement,
increase, extension or refinancing of each of the foregoing items under this
clause (d), (e) purchase money and equipment financings and similar obligations,
including the renewal, replacement, increase, extension or refinancing of each
of the foregoing items under this






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



clause (e), (f) Indebtedness permitted under Section 6.01(cc) or Section
6.01(ff), and (g) any Secured Term Loan Credit Agreement Refinancing
Indebtedness.
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness paid in such period.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, arrangement, rearrangement, readjustment,
composition, liquidation, receivership, insolvency, reorganization, examination
or similar debtor relief or debt adjustment laws (including any applicable
corporate statute) of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” shall mean an Event of Default or an event, occurrence or condition
which is, or upon notice, lapse of time or both would constitute, an Event of
Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
“Defaulting Lender” shall mean, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, absent a good faith dispute with respect to such
obligation, (b) has notified the Designated Company or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, absent a good faith dispute with respect to such obligation, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in writing to the Administrative Agent that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, other than pursuant to an Undisclosed
Administration, (i) become the subject of any proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, examiner or
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
“Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Administrative Agent, the Collateral Agent or any Receiver.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Designated Belgian Escrow Account” shall mean a deposit account or securities
account of Novelis Inc. or in the name of Novelis Inc. into which solely the
Designated Belgian Escrow Funds shall be deposited by Novelis Inc., which
account shall be subject to the Designated Belgian Escrow Agreement.
“Designated Belgian Escrow Agreement” shall mean that certain Escrow Agreement
for the Administration of Third-Party Funds, to be dated on or before the Aleris
Acquisition Closing Date, among Novelis Inc., Aleris Belgium, and a financial
institution, as escrow agent, in form and substance reasonably satisfactory to
the Administrative Agent, in respect of the Designated Belgian Escrow Account
and governing the Designated Belgian Escrow Funds.
“Designated Belgian Escrow Funds” shall mean cash or Cash Equivalents in an
aggregate amount of up to €75,000,000 deposited into the Designated Belgian
Escrow Account, which amounts shall be used solely for the purpose of funding
capital expenditures of Aleris Belgium pursuant to the Designated Belgian Escrow
Agreement.
“Designated Company” shall mean the Parent or, on and after the Designated
Holdco Effective Date, Designated Holdco.
“Designated Holdco” shall mean, on and after the Designated Holdco Effective
Date, U.K. Holdco.
“Designated Holdco Effective Date” shall mean the date that (a) the actions
described in clause (b) of the definition of Permitted Reorganization Actions
are satisfied, and (b) the terms and conditions contained in the definitions of
Permitted Reorganization and Permitted Reorganization Actions are satisfied in
respect of the actions described in clause (a) above, and in respect of all
Permitted Reorganization Actions commenced prior to the actions described in
clause (a) above.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable other than solely for Qualified Capital Stock, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to 180 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interest, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to 180 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interest, or
(c) contains any mandatory repurchase obligation which may come into effect
prior to 180 days after the Latest Maturity Date in effect at the time of
issuance of such Equity Interest; provided, however, that any Equity Interests
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to 180






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



days after the Latest Maturity Date in effect at the time of issuance of such
Equity Interest shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.
“Disqualified Institution” shall mean, on any date, (a) any Sanctioned Person
and (b) any other Person that is a direct competitor of the Designated Company
(other than a Person described in clause (a) or (b) of the definition of Known
Affiliate) or a Known Affiliate of a competitor, which Person has been
designated by the Designated Company as a “Disqualified Institution” by written
notice to the Administrative Agent from time to time after the 90th day
following the Closing Date; provided that “Disqualified Institutions” shall
exclude any Person that the Designated Company has designated as no longer being
a “Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.
“Distribution” shall mean, collectively, with respect to any Person, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Equity Interests, from time to time
received, receivable or otherwise distributed to such Person in respect of or in
exchange for any or all of the Equity Interests or Intercompany Notes owned by
such Person.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or made any other distribution, payment or delivery of property (other
than Qualified Capital Stock of such person) or cash to the holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, except to the extent such payments reduce Consolidated Net Income.
“Dividend Recapture Amount” shall have the meaning assigned to such term in
Section 6.08(d)(iii).
“Dollar Equivalent” shall mean, as to any amount denominated in any currency
other than Dollars as of any date of determination, the amount of Dollars that
would be required to purchase the amount of such currency based upon the Spot
Selling Rate as of such date, and as to any amount denominated in Dollars, such
amount in Dollars.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Dollars” or “dollars” or “$” shall mean lawful money of the United States.
“DQ List” shall have the meaning assigned to such term in Section 11.04(g)(iv).
“Dubai Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in the Dubai International Financial Centre party hereto as a
Guarantor, and each other Restricted Subsidiary of the Designated Company
organized in the Dubai International Financial Centre that becomes a Guarantor
pursuant to the terms hereof.
“Dutch Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized under the laws of the Netherlands party hereto as a Guarantor,
and each other Restricted Subsidiary of the Designated Company organized under
the laws of the Netherlands that becomes a Guarantor pursuant to the terms
hereof.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean the first date on which each of the conditions
precedent set forth in Section 4.01 have been satisfied.
“Eligible Assignee” shall mean (a) any Lender, (b) an Affiliate of any Lender,
(c) an Approved Fund of a Lender and (d) any other person approved, in the case
of this clause (d) only, by the Designated Company (such approval not to be
unreasonably withheld or delayed and such approval shall be deemed given if no
objection is made by the Designated Company within five Business Days after
receipt of a notice of an assignment proposing such person as an assignee of any
interest in any Loans); provided that (x) no approval of the Designated Company
shall be required during the continuance of an Event of Default, (y) “Eligible
Assignee” shall not include AV Minerals, Holdings or any of its Affiliates or
Subsidiaries or any natural person and (z) each assignee Lender shall be subject
to each other applicable requirement regarding Lenders hereunder. Any
Disqualified Institution is subject to Section 11.04(g) hereof.
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
“English-law Guarantee” shall mean anyeach English law agreement to be executed
by, among others, the Administrative Agent and any Loan Party providing a
Guarantee or a Foreign Guarantee.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Environment” shall mean the natural environment, including air (indoor or
outdoor), surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, natural resources,
sewer systems, the workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other formal communication alleging liability for or obligation
with respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to the Environment or to human health or safety relating to or arising
out of the use of, exposure to or Releases or threatened Releases of Hazardous
Material.
“Environmental Law” shall mean any and all treaties, laws, statutes, ordinances,
regulations, rules, decrees, orders, judgments, consent orders, consent decrees,
code or other legally binding requirements (including the Guide d’Intervention –
Protection des sols et de réhabilitation des terrains contaminés of the Quebec
Ministry of Sustainable Development, Environment and Fight Against Climate
Change), and the common law and civil law, relating to protection of human
health or the Environment, the Release or threatened Release of Hazardous
Material, natural resources or natural resource damages, or occupational safety
or health, and any and all Environmental Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equipment” shall mean “equipment,” as such term is defined in the UCC, in which
such Person now or hereafter has rights.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Effective Date or issued after the Effective Date, but excluding debt securities
convertible or exchangeable into such equity.
“Equity Issuance” shall mean the issuance of any Equity Interests (including
equity-linked securities) on or after the Closing Date by Holdings or any of its
Restricted Subsidiaries, other than (a) pursuant to employee stock plans, (b)
upon vesting, exercise, exchange or conversion of restricted stock units,
options or other rights to acquire shares of common stock, (c) pursuant to
Holdings’ equity and incentive plans, (d) by any Subsidiary of Holdings to
Holdings or any other Subsidiary of Holdings, and (e) constituting directors’
qualifying shares.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the thirty (30) day notice period is waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Plan whether or not waived; (c) the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the occurrence of any event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (h) the incurrence
by any Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal from any Plan subject to Section 4063 of ERISA or a cessation of
operation that is treated as a withdrawal under Section 406(e) of ERISA; (i) a
complete or partial withdrawal by any Company or any ERISA Affiliate from a
Multiemployer Plan resulting in material Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (j) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in a Material
Adverse Effect.
“Escrow Account” shall mean the segregated deposit account maintained by the
Escrow Agent for the purpose of holding and disbursing the Escrowed Amounts,
that has been designated as such in writing (which may be by e-mail) by the
Escrow Agent to the Designated Company prior to the Effective Date (or any
replacement account designated as such in writing (which may be by e-mail) by
the Escrow Agent to the Designated Company from time to time thereafter).
“Escrow Agent” shall have the meaning assigned to such term in the preamble
hereto.
“Escrow Date” shall have the meaning assigned to such term in Section 4.02.
“Escrow Drawdown Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.18 and substantially in the form of Exhibit L.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Escrow Period” shall mean the period commencing on the Escrow Date, and ending
at the earlier of (a) the Escrow Release Time, and (b) the time that all
Escrowed Amounts have been returned to the applicable Term Lenders pursuant to
Section 2.18(g).
“Escrowed Amounts” shall mean the amounts deposited by the Lenders pursuant to a
Borrowing Request and held by the Escrow Agent in the Escrow Account during the
Escrow Period in accordance with Section 2.18; provided that (x) if any such
amounts are deposited by a Lender after 3:00 p.m., London time, on the Escrow
Date and before the Escrow Release Time, such amounts shall only constitute
Escrowed Amounts beginning on the Business Day so deposited (or the following
Business Day, if deposited after 3:00 p.m., London Time) and (y) any funds
deposited by a Lender following the Escrow Release Time shall be returned to
such Lender by the Escrow Agent pursuant to Section 2.18(g)(ii) and shall
constitute Residual Returned Amounts.
“Escrowed Term Loans” shall mean, during the Escrow Period, the Term Loans
advanced pursuant to a Borrowing Request and deposited in the Escrow Account,
without regard to any net funding in respect thereof.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the legislative measures of the European Council
for the introduction of, changeover to or operation of a single unified European
currency.
“Eurodollar Base Rate” shall mean, for any Interest Period, the rate per annum
equal to the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates for Dollar deposits, as
published by Reuters or any other service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration Limited as an
authorized information vendor for the purpose of displaying such rates (the
“Screen Rate”), with a term equivalent to such Interest Period; provided that if
no Screen Rate is available for such Interest Period, then the “Eurodollar Base
Rate” for such Interest Period shall be the Interpolated Screen






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Rate for a period equal in length to such Interest Period; provided, further,
that if the Interpolated Screen Rate is not available at such time for any
reason, then the “Eurodollar Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent equal to the average of
rates per annum at which deposits in Dollars are offered for such Interest
Period to the Administrative Agent by three leading banks in the London
interbank market in London, England at approximately 11:00 a.m. (London time) on
the date which is two London Banking Days prior to the commencement of such
Interest Period; provided, further, that if the Eurodollar Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
Each determination by Administrative Agent pursuant to this definition shall be
conclusive absent manifest error.
“Eurodollar Rate” shall mean for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

Eurodollar Rate =
         Eurodollar Base Rate    
1.00 – Eurodollar Reserve Percentage

“Eurodollar Rate Borrowing” shall mean a Borrowing comprised of Eurodollar Rate
Loans.
“Eurodollar Rate Loan” shall mean a Term Loan that bears interest at a rate
determined by reference to the Eurodollar Rate.
“Eurodollar Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage, and no
earlier than the date that the Administrative Agent obtains knowledge thereof.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Contract” shall have the meaning assigned to such term in the
definition of “Excluded Property”.
“Excluded Equity Interests” shall mean (a) any Equity Interests of any Person
with respect to which the cost or other consequences (including any adverse tax
consequences) of pledging such Equity Interests shall be excessive in view of
the benefits to be obtained by the Lenders therefrom as reasonably determined by
the Administrative Agent and the Designated Company, (b) (i) any Equity
Interests to the extent the pledge thereof would be prohibited by any






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



applicable law or contractual obligation (only to the extent such prohibition is
applicable and not rendered ineffective by any applicable law and, in the case
of any such contractual obligation, permitted under Section 6.19 hereof) and
(ii) the Equity Interests of any Unrestricted Subsidiary (c) all Equity
Interests issued by a Foreign Subsidiary (other than a Foreign Subsidiary
organized in Canada).
“Excluded Factoring Bank Accounts” shall have the meaning assigned to such term
in the definition of “Excluded Property”.
“Excluded Guarantor Subsidiary” shall mean, at any date of determination, any
Restricted Subsidiary other than a Specified Aleris Subsidiary designated as
such in writing by the Designated Company to the Administrative Agent that:
    (w) (i) contributed 2.5% or less of Consolidated EBITDA for the period of
four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, and (ii) had consolidated assets
representing 2.5% or less of the Consolidated Total Assets of the Designated
Company and its Restricted Subsidiaries on the last day of the most recent
fiscal quarter ended for which financial statements have been or are required to
have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination;
    (x)    together with all other Restricted Subsidiaries constituting Excluded
Guarantor Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA for
the period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to Section
5.01(a) or 5.01(b) prior to the date of determination, and (ii) had consolidated
assets representing 7.5% or less of the Consolidated Total Assets of the
Designated Company and its Restricted Subsidiaries on the last day of the most
recent fiscal quarter ended for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination;
    (y) is not a Loan Party on the Effective Date; provided that no Loan Party
shall constitute an Excluded Guarantor Subsidiary except to the extent such Loan
Party issues Equity Interests to Persons other than a Company pursuant to
Section 6.06(l) and immediately prior to such issuance such Person would have
otherwise qualified as an Excluded Guarantor Subsidiary under clause (w) and (x)
above; and
    (z) is not Aleris Switzerland GmbH, a company organized under the laws of
Switzerland, Aleris Casthouse or Aleris Rolled Products, and is not a Loan Party
on the Aleris Acquisition Closing Date, after giving effect to the Aleris
Acquisition and the other transactions consummated on such date.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



The Excluded Guarantor Subsidiaries as of the Amendment No. 1 Effective Date are
listed on Schedule 1.01(c) of this Agreement (which appears in Annex III of
Amendment No. 1); provided that, to the extent that any German Borrower Holding
Company, Aleris Asia Pacific Limited or Aleris Rolled Products Mexico, S. de
R.L. de C.V., a company organized under the laws of Mexico, directly or
indirectly own Equity Interests in a borrower under the Revolving Credit
Agreement, then such entities may not be Excluded Guarantor Subsidiaries.
“Excluded Property” shall mean (a) any Excluded Equity Interests, (b) any
property, including the rights under any contract or agreement (an “Excluded
Contract”) to the extent that the grant of a Lien thereon (i) is prohibited by
applicable Requirements of Law (except as otherwise agreed by any Governmental
Authority pursuant to a U.S. Hold Separate Agreement) or contractual obligation
so long as such contractual obligations are not entered into in contemplation of
such prohibition, (ii) requires a consent not obtained of any governmental
authority pursuant to such applicable law or any third party pursuant to any
contract between the Designated Company or any Subsidiary and such third party
or (iii) would trigger a termination event pursuant to any “change of control”
or similar provision, in each case pursuant to this clause (a), except to the
extent such anti-assignment or negative pledge is not enforceable under the UCC
or other applicable Requirement of Law, or such contractual obligation is
prohibited under Section 6.19 hereof, (b) United States intenttouse trademark
applications to the extent that, and solely during the period in which, the
grant of a Lien thereon would impair the validity or enforceability of such
intenttouse trademark applications under applicable United States federal law,
(c) local petty cash deposit accounts maintained by the Designated Company and
its Restricted Subsidiaries in proximity to their operations, (d) payroll
accounts maintained by the Designated Company and its Subsidiaries, (e) Property
that is, or is to become, subject to a Lien securing a Purchase Money Obligation
or Capital Lease Obligation permitted to be incurred pursuant to this Agreement,
if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Purchase Money Obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such Property
and such prohibition is permitted under Section 6.19 hereof, (f) any leasehold
or fee-owned real property, (g) any Letter-of-Credit Rights that are not
Supporting Obligations (each as defined in the UCC), (h) any other property with
respect to which the cost or other consequences (including any materially
adverse tax consequences) of pledging such property shall be excessive in view
of the benefits to be obtained by the Lenders therefrom as reasonably determined
by the Administrative Agent, (i) property of any Person other than a Canadian
Loan Party or a U.S. Loan Party, and (j) Factoring Bank Accounts in respect of
any Permitted Customer Account Financing or other Permitted Factoring Facility,
solely to the extent that (i) such financing or facility remains in full force
and effect or, if factored receivables continue to be settled using such
account, until the earlier of the date that the last such factored receivable
has settled and the date that such account is closed, (ii) such Factoring Bank
Accounts constitute Factoring Assets solely in respect of such Permitted
Customer Account Financing or such other Permitted Factoring Facility,
(iii) such Factoring Bank Accounts are segregated (and the deposits therein not
commingled with Collateral) in a manner reasonably satisfactory to the Revolving
Credit Administrative Agent (with written confirmation of such determination
provided to the Administrative Agent), and (iv) Holdings or the Designated
Company shall have executed and delivered a certificate to the Administrative
Agent, no later than two Business Days after entering into a Permitted Customer
Account Financing or other Permitted Factoring Facility, attaching a description
of such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Factoring Bank Accounts subject to such financing or facility, and certifying
that the terms of such financing or facility comply with the requirements set
forth in this clause (i) (Factoring Bank Accounts that continue to satisfy the
requirements of subclauses (i) through (iv) of this clause (j), the “Excluded
Factoring Bank Accounts”); provided, further, that the Equity Interests issued
by a Specified Aleris Subsidiary shall not constitute Excluded Property.
“Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings (and, on
and after the Specified AV Minerals Joinder Date, AV Minerals) that are not
organized in a Principal Jurisdiction.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
overall net income (however denominated), franchise Taxes (in lieu of net income
taxes), and branch profits Taxes, in each case, (i) imposed as a result of such
recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) solely to the extent that the Borrower is a
domestic corporation as defined in Section 7701(a)(30)(C) of the Code (or is a
limited liability company that is disregarded as an entity separate from its
owner for United States federal income tax purposes and is wholly owned by a
domestic corporation), in the case of a Lender, withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request under Section 2.16), except in
each case to the extent that, pursuant to Section 2.15, amounts with respect to
such Taxes were payable to such Lender’s assignor immediately before such Lender
became a party hereto, (c) Taxes attributable to such recipient’s failure to
comply with Section 2.15(e), and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Factoring Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, transferred or disposed of pursuant to a
Permitted Factoring Facility permitted under Section 6.06(e), (ii) Related
Security with respect to the Receivables referred to in clause (i) above, (iii)
collections and proceeds of the Receivables and Related Security referred to in
clauses (i) and (ii) above, (iv) lockboxes, lockbox accounts, collection
accounts or other deposit accounts substantially all of the deposits of which
consist of such collections and proceeds referred to in clause (iii) above and
which have been specifically identified and consented to by the Revolving Credit
Administrative Agent, (the lockboxes and accounts






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



described in this clause (iv), “Factoring Bank Accounts”), (v) without
duplication of the foregoing clauses (i) through (iv), rights and payments which
relate solely to the Receivables referred to in clause (i) above and (vi) cash
reserves comprising credit enhancements for such Permitted Factoring Facility.
“Factoring Bank Accounts” shall have the meaning assigned to such term in clause
(iv) of the definition of Factoring Assets.
“Fallback Rate” shall mean, in relation to a Borrowing, subject to Section 1.07,
(a) if no Eurodollar Rate is available for the relevant currency or Interest
Period, the Reference Bank Rate as of the Specified Time for the currency of
that Borrowing and for a period equal in length to the Interest Period of that
Borrowing, or (b) if neither a Eurodollar Rate nor a Reference Bank Rate is
available for the relevant currency or Interest Period, the Cost of Funds shall
apply to that Borrowing for that Interest Period.
“Fallback Rate Borrowing” shall mean a Borrowing comprised of Fallback Rate
Loans.
“Fallback Rate Loan” shall mean a Term Loan that bears interest based on the
Fallback Rate.
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” shall mean (a) Sections 1471 to 1474 of the Code and any associated
regulations; (b) any treaty, law or regulation of any other jurisdiction, or
relating to any intergovernmental agreement between the United States and any
other jurisdiction, which (in either case) facilitates the implementation of any
law or regulation referred to in clause (a) above; or (c) any agreement pursuant
to the implementation of any treaty, law or regulation referred to in clauses
(a) or (b) above with the IRS, the U.S. government or any governmental or
taxation authority in any other jurisdiction.
“FATCA Application Date” shall mean (a) in relation to a “withholdable payment”
described in section 1473(1)(A)(i) of the Code (which relates to payments of
interest and certain other payments from sources within the United States), July
1, 2014; (b) in relation to a “withholdable payment” described in Section
1473(1)(A)(ii) of the Code (which relates to “gross proceeds” from the
disposition of property of a type that can produce interest from sources within
the United States), January 1, 2019; or (c) in relation to a “passthru payment”
described in Section 1471(d)(7) of the Code not falling within paragraphs (a) or
(b) above, January 1, 2019; or, in each case, such other date from which such
payment may become subject to a deduction or withholding required by FATCA as a
result of any change in FATCA after the date of this Agreement.
“FATCA Deduction” shall mean a deduction or withholding from a payment under a
Loan Document required by FATCA.
“FATCA Exempt Party” shall mean a Party that is entitled to receive payments
free from any FATCA Deduction.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Fee Letters” means the Agent Fee Letter and the, Aleris Fee Letter and the
Rollover Fee Letter.
“Fees” shall mean the fees and prepayment premiums payable hereunder or under
each Fee Letter and each other fee letter executed in connection with this
Agreement.
“Financial Performance Covenant” shall mean the covenant set forth in
Section 6.14.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under Section 43 of the Pensions Act 2004.
“Foreign Asset Sale” shall have the meaning assigned to such term in Section
2.10(i).
“Foreign Guarantee” shall have the meaning assigned to such term in Section
7.01.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Plan” shall mean any pension or other employee benefit or retirement
plan, program, policy, arrangement or agreement maintained or contributed to by
any Company with respect to employees employed outside the United States, other
than government sponsored pension, healthcare, prescription drugs, employment
insurance, parental insurance or workers compensation plans.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“French Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in France party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in France that becomes
a Guarantor pursuant to the terms hereof.
“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” shall mean, as to any person, all Indebtedness of such person that
matures more than one year from the date of its incurrence or matures within one
year from such date but is renewable or extendible, at the option of such
person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Designated Company and its Subsidiaries,
Indebtedness in respect of the Secured Term Loans and the Revolving Credit
Loans.
“Funding Rate” shall mean any individual rate notified by a Lender to the
Administrative Agent pursuant to the definition of Cost of Funds.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that if the Designated Company converts
its financial reporting from generally accepted accounting principles in the
United States to IFRS as permitted under Section 1.04, “GAAP” shall mean
(subject to the provisions of Section 1.04 hereof) IFRS applied on a consistent
basis.
“German Borrower Holding Company” means, on and after the Aleris Acquisition
Closing Date, each Subsidiary of Aleris Germany that directly or indirectly owns
Equity Interests in Aleris Rolled Products or Aleris Casthouse.
“German Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Germany party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company organized in Germany that
becomes a Guarantor pursuant to the terms hereof.
“German Receivables Purchase Agreement” shall have the meaning assigned to such
term in the definition of “Receivables Purchase Agreement”.
“German Seller” shall mean Novelis Deutschland GmbH, a company organized under
the laws of Germany (including in its roles as seller and collection agent under
the German Receivables Purchase Agreement).
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



near the Real Property, facility, establishment or business to be sold, leased,
mortgaged, assigned or transferred.
“Guarantee Payment” shall have the meaning assigned to such term in Section
7.12(b).
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
“Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by the
Guarantors.
“Guarantors” shall mean Holdings and the Subsidiary Guarantors (including
Holdings and each Canadian Guarantor, each U.S. Guarantor, each Swiss Guarantor,
each U.K. Guarantor, each German Guarantor, each Irish Guarantor, each Brazilian
Guarantor, each French Guarantor, each Dubai Guarantor, each Dutch Guarantor,
each Belgian Guarantor, and each other Restricted Subsidiary of the Designated
Company that becomes a Guarantor hereunder), and, on and after the Specified AV
Minerals Joinder Date, AV Minerals.
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation under or which can
give rise to liability (including, but not limited to, due to their
ignitability, corrosivity, reactivity or toxicity) under any Environmental Laws.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging a Company’s exposure to
interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices, in each case not for speculative purposes.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Hindalco” shall mean Hindalco Industries Limited, a corporation organized under
the laws of India.
“Holdings” shall mean (i) prior to the consummation of the Permitted Holdings
Amalgamation, (x) if any transaction described in clause (b), (c) or (f) of the
definition of Permitted Reorganization Action has not occurred, AV Metals or (y)
AV Minerals, and (ii) upon and after the consummation of the Permitted Holdings
Amalgamation, Successor Holdings.
“IFRS” shall mean International Financial Reporting Standards consistently
applied.
“Immaterial Subsidiary” shall mean, at any date of determination, any Subsidiary
that, together with all other Subsidiaries then constituting Immaterial
Subsidiaries (i) contributed






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



5.0% or less of Consolidated EBITDA for the period of four fiscal quarters most
recently ended for which financial statements have been or are required to have
been delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination, (ii) had consolidated assets representing 5.0% or less of the
Consolidated Total Assets on the last day of the most recent fiscal quarter
ended for which financial statements have been or are required to have been
delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination, and (iii) is not a Loan Party on the Effective Date or on the
Closing Date after giving effect to the Aleris Acquisition.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than ninety (90) days (other than such overdue trade accounts
payable being contested in good faith and by proper proceedings, for which
appropriate reserves are being maintained with respect to such circumstances in
accordance with US GAAP or other applicable accounting standards)); (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (f) all Capital Lease
Obligations, Purchase Money Obligations and Synthetic Lease Obligations of such
person; (g) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (h) all Attributable Indebtedness of such person;
(i) all obligations of such person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; (j) all obligations of such person under any
Qualified Securitization Transaction; and (k) all Contingent Obligations of such
person in respect of Indebtedness or obligations of others of the kinds referred
to in clauses (a) through (j) above. The Indebtedness of any person shall
include the Indebtedness of any other entity (including any partnership in which
such person is a general partner) to the extent such person is liable therefor
as a result of such person’s ownership interest in or other relationship with
such entity, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor.
“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).
“Information” shall have the meaning assigned to such term in Section 11.12.
“Initial A-1 Term Loans” shall mean the Initial Term Loans of the Rollover A-1
Term Lenders. As of the Amendment No. 1 Effective Date each Rollover A-1 Term
Lender’s Initial A-1 Term Loans is set forth opposite such Rollover A-1 Term
Lender’s name on






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Schedule 1.01(a) to this Agreement (as amended by Amendment No. 1) under the
heading “Initial A-1 Term Loans.”
“Initial A-2 Term Loans” shall mean the Initial Term Loans of all Initial A-2
Term Lenders. As of the Amendment No. 1 Effective Date each Initial A-2 Term
Lender’s Initial A-2 Term Loans is set forth opposite such Initial A-2 Term
Lender’s name on Schedule 1.01(a) to this Agreement (as amended by Amendment No.
1) under the heading “Initial A-2 Term Loans.”
“Initial A-2 Term Lenders” shall mean (a) each Initial Term Lender that is not a
party to Amendment No. 1 and each Other Consenting Lender; provided that a
Person that is not a party to Amendment No. 1 but becomes a Rollover A-1 Term
Lender under clause (b) of such definition after the Amendment No. 1 Effective
Date shall not be an Initial A-2 Term Lender under clause (a) of this
definition, and (b) any financial institution that acquires an interest in an
Initial A-2 Term Loan pursuant to an Assignment and Assumption following the
Amendment No. 1 Effective Date, other than, in each case, any such financial
institution that has ceased to hold any Initial A-2 Term Loans. As of the
Amendment No. 1 Effective Date, the Initial A-2 Term Lenders are set forth on
Schedule 1.01(a) to this Agreement (as amended by Amendment No. 1).
“Initial Term Loan Commitment” shall mean, the commitment, if any, of each
Lender to make Initial Term Loans hereunder up to the amount set forth on
Schedule 1.01(a) to this Agreement (as in effect prior to the Amendment No. 1
Effective Date) under the heading “Short Term Loan Facility Commitment.”
“Initial Term Loans” shall mean the Term Loans made on the Escrow Date pursuant
to Section 2.01(a). On and after the Amendment No. 1 Effective Date, the Initial
Term Loans shall be comprised of the Initial A-1 Term Loans and the Initial A-2
Term Loans. Immediately prior to giving effect to Amendment No. 1, each Initial
Term Lender’s Initial Term Loans is set forth opposite such Initial Term
Lender’s name on Schedule 1.01(a) to this Agreement (as amended by Amendment No.
1) under the heading “Initial Term Loans.”
“Initial Term Lenders” shall mean (i) each financial institution that is a party
hereto on the Effective Date and (ii) any financial institution that acquires an
interest in an Initial Term Loan pursuant to an Assignment and Assumption, other
than, in each case, any such financial institution that has ceased to hold any
Initial Term Loans (including, on and after the Rollover Effective Date, in
connection with the cashless roll and conversion of such Loans into Rollover A-1
Term Loans).
“Initial Term Loan Maturity Date” shall mean April 13, 2021; provided that if
such day is not a Business Day, the Maturity Date shall be the Business Day
immediately succeeding such date.
“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights.
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Interbank Rate” shall mean, for any period, the Administrative Agent’s cost of
funds for such period.
“Intercompany Notes” shall mean one or more promissory notes substantially in
the form of Exhibit K, or such other form as may be agreed to by the
Administrative Agent in its sole discretion.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of December 17, 2010 by and among (i) the Companies party thereto, (ii) the
Secured Term Loan Administrative Agent and the Secured Term Loan Collateral
Agent (each pursuant to an intercreditor joinder agreement), (iii) the Revolving
Credit Administrative Agent and the Revolving Credit Collateral Agent (each
pursuant to an intercreditor joinder agreement), (iv) on and after the Springing
Security Effective Date, the Administrative Agent and the Collateral Agent (each
pursuant to an intercreditor joinder agreement), and (v) such other persons as
may become party thereto from time to time pursuant to the terms thereof, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, including pursuant to Section 5.10(c)(iv). The Intercreditor Agreement as
in effect on the Amendment No. 1 Effective Date is attached hereto as Exhibit O.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.
“Interest Payment Date” shall mean, (a) with respect to any Borrowing, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, and (b) with respect to any Loan, the Maturity Date applicable to such
Loan.
“Interest Period” shall mean, with respect to any Eurodollar Rate Borrowing or
Fallback Rate Borrowing, as applicable, the period commencing on the date of
such Borrowing and ending on the numerically corresponding day in the calendar
month that is three months thereafter, as the Borrower may elect (or any shorter
period agreed to in writing by the Required Lenders); provided that, the
Interest Period applicable to Escrowed Term Loans shall be one month, and such
Interest Period shall remain in effect following the funding of the Escrowed
Amounts to the Borrower (or to the Person designated by the Borrower to receive
such Escrowed Amounts pursuant to Section 2.18) on the Aleris Acquisition
Closing Date; provided, further, that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, (c) for a Class of Term Loans, the Borrower shall not select an
Interest Period that would extend beyond the Latest Maturity Date of the
applicable Class of such Term Loans, and (d) the Interest Period for any Credit
Extension other than the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



first Credit Extension shall end on the same day as the then-current Interest
Period in relation to the first Credit Extension under this Agreement. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Internally Generated Cash Flow” shall mean cash generated by the Designated
Company and its Restricted Subsidiaries in the ordinary course of business, and
in any event excluding (i) proceeds of Casualty Events and Asset Sales under
Section 6.06(b), (e), (i), (j), (l), (q), (r) and (s), (ii) proceeds of
Indebtedness other than borrowings under the Revolving Credit Facility and
intercompany loans from another Company funded in the ordinary course of
operations (and not from sources otherwise not constituting Internally Generated
Cash Flow) and (iii) proceeds of issuances of Equity Interests other than to
another Company funded in the ordinary course of operations (and not from
sources otherwise not constituting Internally Generated Cash Flow).
“Interpolated Screen Rate” shall mean, in relation to any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:
(a)    the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is less than the Interest Period of that Loan; and
(b)    the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan, each as of
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period for the currency of that
Loan.
“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights.
“Investment Recapture Amount” shall have the meaning assigned to such term in
Section 6.04(r)(iv).
“Investments” shall have the meaning assigned to such term in Section 6.04.
“Irish Companies Act” shall mean the Companies Act, 2014 of Ireland (as amended,
re-enacted, varied or otherwise modified from time to time).
“Irish Guarantor” shall mean each Restricted Subsidiary of the Designated
Company incorporated in Ireland party hereto as a Guarantor, and each other
Borrower or Restricted Subsidiary of the Designated Company incorporated in
Ireland that becomes a Guarantor pursuant to the terms hereof.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“IRS” shall mean the United States Internal Revenue Service.
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.
“Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals) and (b) in which the Designated Company, in the aggregate,
together with its Subsidiaries, is directly or indirectly, the beneficial owner
of 5% or more of any class of Equity Interests of such person.
“Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of Malaysia
Berhard and (ii) any other person that is a Subsidiary in which persons other
than Holdings or its Affiliates own 10% or more of the Equity Interests of such
person, excluding, to the extent they become Restricted Subsidiaries of the
Designated Company after the Effective Date, Logan and Norf GmbH.
“Judgment Currency” shall have the meaning assigned to such term in Section
11.18(a).
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18(a).
“Junior Secured Indebtedness” shall have the meaning assigned to such term in
the Secured Term Loan Credit Agreement.
“Known Affiliate” of any person shall mean, as to such person, known Affiliates
readily identifiable by name, but excluding any Affiliate (a) that is a bona
fide debt fund or investment vehicle that is primarily engaged in, or that
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds or similar
extensions of credit or securities in the ordinary course and with respect to
which the Disqualified Institution does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of such entity
or (b) that is a banking or lending institution engaged in the business of
making loans.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Initial A-1 Term Loan,
Initial A-2 Term Loan, Rollover A-1 Term Loan, or Rollover A-2 Term Loan, in
each case as extended in accordance with this Agreement from time to time.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Lenders” shall mean (a) each financial institution that is a party hereto on
the Effective Datethe Initial Term Lenders, the Initial A-2 Term Lenders, the
Rollover A-1 Term Lenders, and the Rollover A-2 Term Lenders, and (b) any
financial institution that has become a party hereto as a Lender pursuant to an
Assignment and Assumption, other than, in each case, any such financial
institution that has ceased to be a party hereto as a Lender pursuant to an
Assignment and Assumption (excluding, in each case, any such financial
institution to the extent it holds no Commitments and all Obligations owing to
it have been paid).
“Letter of Comfort” shall mean the letter of comfort, dated on or prior to the
Closing Date, in the form of Exhibit G, from Hindalco to the Administrative
Agent and the Lenders.
“Lien” shall mean, with respect to any property, (a) any mortgage (or mandate to
vest a mortgage), deed of trust, lien, pledge, encumbrance, charge, assignment,
hypothecation, prior claim, security interest or similar encumbrance of any kind
or any arrangement to provide priority or preference in respect of such property
or any filing of any financing statement or any financing change statement under
the UCC, the PPSA or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority (other than any unauthorized
notice or filing filed after the Effective Date for which there is not otherwise
any underlying lien or obligation, so long as the Designated Company is (if
aware of same) using commercially reasonable efforts to cause the removal of
same), including any easement, right-of-way or other encumbrance on title to
Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Liquidity” shall mean as of any date of determination, the sum of (i)
Unrestricted Cash of the Designated Company and its Restricted Subsidiaries as
of such date plus (ii) unutilized and available commitments under the Revolving
Credit Agreement.
“Loan Documents” shall mean this Agreement, the Intercreditor Agreement (on and
after the Springing Security Effective Date), the Security Documents (on and
after the Springing Security Effective Date), the Contribution, Intercompany,
Contracting and Offset Agreement, the Subordination Agreement, each English-law
Guarantee, the Notes (if any), each Foreign Guarantee, each Fee Letter, and all
other pledges (on and after the Springing Security Effective Date), powers of
attorney, consents, assignments, certificates, agreements or documents, whether
heretofore, now or hereafter executed by or on behalf of any Loan Party for the
benefit of the Administrativeany Agent or any Lender in connection with this
Agreement.
“Loan Parties” shall mean Holdings, the Borrower, the Subsidiary Guarantors and,
on and after the Designated Holdco Effective Date, Designated Holdco, and, on
and after the Specified AV Minerals Joinder Date, to the extent that Holdings is
not AV Minerals, AV Minerals.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Loans” shall mean Term Loans.
“Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
“Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276.
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Management Fees” shall have the meaning assigned to such term in Section
6.08(c)(C).
“Mandated Lead Arrangers” shall mean ABN AMRO Capital USA LLC, Australia and New
Zealand Banking Group Limited, Axis Bank Limited, Bank of America, N.A.,
Barclays Bank PLC, Citigroup Global Markets Asia Limited, Crédit Agricole
Corporate and Investment Bank, DBS Bank Ltd., Deutsche Bank Securities Inc.,
First Abu Dhabi Bank USA N.V., HSBC Securities (USA) Inc., ICICI Bank Limited,
New York Branch, ING Bank N.V., Singapore Branch, JPMorgan Chase Bank, N.A.,
Mizuho Bank, Ltd., MUFG Bank, Ltd., Labuan Branch, Societe Generale, Hong Kong
Branch, Standard Chartered Bank, State Bank of India, and Sumitomo Mitsui
Banking Corporation Singapore Branch, in their capacities as Mandated Lead
Arrangers and Bookrunners under this Agreement.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their payment and other
material obligations under the Loan Documents; or (c) a material impairment of
the rights of or benefits or remedies available to the Lenders, the Collateral
Agent or the Administrative Agent under the Loan Documents, taken as a whole.;
or (d) on and after the Springing Security Effective Date, a material adverse
effect on the Collateral or the Liens in favor of the Collateral Agent (for its
benefit and for the benefit of the other Credit Parties) on such Collateral or
the priority of such Liens, taken as a whole.
“Material Indebtedness” shall mean (a) (i) Indebtedness under the Revolving
Credit Loan Documents and any Permitted Revolving Credit Facility Refinancings
thereof, (ii) Indebtedness under the Secured Term Loan Documents and any
Permitted Secured Term Loan Facility Refinancings thereof, (b) Indebtedness
under the Senior Notes, the Additional Senior Secured Indebtedness, the Junior
Secured Indebtedness and any Permitted Refinancings of any thereof in each case
in an aggregate outstanding principal amount exceeding $100,000,000 and (c) any
other Indebtedness (other than the Loans and intercompany Indebtedness of the
Companies permitted hereunder) of the Loan Parties in an aggregate outstanding
principal amount exceeding $100,000,000.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Material Subsidiary” shall mean any Subsidiary of the Designated Company that
is not an Immaterial Subsidiary.
“Maturity Date” shall mean the date that is one year after the Escrow Date;
provided that if such day is not a Business Day, the Maturity Date shall be the
Business Day immediately succeeding such date.(a) with respect to the Initial
A-2 Term Loans, the Initial Term Loan Maturity Date, (b) with respect to the
Initial A-1 Term Loans, if the Rollover Effective Date has not occurred by 5:00
p.m. New York City time on April 13, 2021, the Initial Term Loan Maturity Date,
and (c) with respect to the Rollover A-1 Term Loans and the Rollover A-2 Term
Loans, the Rollover Term Loan Maturity Date.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.14.
“Maximum Revolving Credit Facility Amount” shall mean, at any time, an amount
equal to the greater of (x) $2,250,000,000 and (y) the Borrowing Base.
“Minimum Amount” shall mean an integral multiple of $1,000,000 and not less than
$5,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding six
plan years made contributions; or (c) with respect to which any Company could
incur liability.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale, the cash proceeds received by Holdings,
the Designated Company or any of its Restricted Subsidiaries (or, on and after
the Specified AV Minerals Joinder Date, AV Minerals) (including cash proceeds
subsequently received (as and when received by Holdings, the Designated Company
or any of its Restricted Subsidiaries or, on and after the Specified AV Minerals
Joinder Date, AV Minerals) in respect of non-cash consideration initially
received) net of (without duplication) (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and the
Designated Company’s good faith estimate of income taxes paid or payable in
connection with such sale and repatriation Taxes that are or would be payable in
connection with any sale by a Restricted Subsidiary); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Holdings, the Designated Company or any of its
Restricted Subsidiaries (or, on and after the Specified AV Minerals Joinder
Date, AV Minerals) associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve,






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



such amounts shall constitute Net Cash Proceeds); (iii) the Designated Company’s
good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within ninety (90) days of such
Asset Sale (provided that, to the extent such cash proceeds are not used to make
payments in respect of such unassumed liabilities within ninety (90) days of
such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds);
(iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money (other than the Revolving Credit
Loans or the Loans) which is secured by a Lien on the properties sold in such
Asset Sale (so long as such Lien was permitted to encumber such properties under
the Loan Documents at the time of such sale) and which is repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
properties); and (v) so long as any Revolving Credit Loans remain outstanding,
the proceeds of any Revolving Credit Priority Collateral (as defined in the
Revolving Credit Loan Documents) of any Loan Party sold in such Asset Sale
(which shall include, for the avoidance of doubt, the portion of the sale price
of the Equity Interests or all or substantially all of the property, assets or
business of any Restricted Subsidiary of Holdings (and, on and after the
Specified AV Minerals Joinder Date, AV Minerals) consisting of the net book
value of any such Revolving Credit Priority Collateral);
(b)    with respect to any Debt Issuance or any Disqualified Capital Stock, the
cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith;
(c)    with respect to any issuance of Equity Interests (other than Preferred
Stock) by Holdings, Designated Holdco, the Parent, the Borrower or, on and after
the Specified AV Minerals Joinder Date, AV Minerals, the cash proceeds thereof,
net of customary fees, commissions, costs and other expenses incurred in
connection therewith; and
(d)    with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Casualty
Event; and (ii) so long as any Revolving Credit Loans remain outstanding, any
such cash insurance proceeds, condemnation awards and other compensation
received in respect of Revolving Credit Priority Collateral (as defined in the
Revolving Credit Loan Documents) of any Loan Party to the extent such amounts
are required to be (and are) applied to the repayment of the Revolving Credit
Loans pursuant to the terms of the Revolving Credit Agreement;
provided, however, that Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary (provided that
Aleris German GP Holdco and each Subsidiary of Aleris Germany shall not be
considered a non-Wholly Owned Subsidiary for purposes of this definition) shall
equal the amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings (and, on and after the
Specified AV Minerals Joinder Date, AV Minerals), the Designated Company and its
Restricted Subsidiaries.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
“NKL” shall mean Novelis Korea Limited.
“NKL Share Repurchase” shall mean the repurchase by NKL of Equity Interests of
NKL for cash consideration derived from all or a portion of the proceeds of the
Ulsan Share Sale, which may be structured as a share cancellation, a reduction
in par value, a share consolidation and reduction in share value, or any other
legal structure resulting in the reduction of Equity Interests in NKL in
exchange for cash consideration.
“Non-consolidated Affiliate” shall mean (a) Norf GmbH, MiniMRF LLC (Delaware),
and Consorcio Candonga (unincorporated Brazil), in each case so long as they are
not a Subsidiary of the Designated Company, (b) the Ulsan JV Subsidiary, solely
to the extent that (i) such Person is not otherwise included in the consolidated
financial results of the Designated Company and its Restricted Subsidiaries and
(ii) the requirement set forth in clause (c)(ii) below remains true in respect
of the Ulsan JV Subsidiary, and (c) any other Person formed or acquired by the
Designated Company or any of its Restricted Subsidiaries, in the case of this
clause (c), so long as (i) such Person is not a Subsidiary of the Designated
Company and (ii) the Designated Company owns, directly or indirectly, Equity
Interests in such Restricted Subsidiary representing at least 50% of the voting
power of all Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or equivalent
governing body) of such Person.
“Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Designated Company
and the Restricted Subsidiaries in the definition of Consolidated Total Net Debt
were references to Non-consolidated Affiliates and their Subsidiaries).
“Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA of such Non-consolidated Affiliates and their Subsidiaries
(determined as if references to the Designated Company and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to
Non-consolidated Affiliates and their Subsidiaries); provided that
Non-consolidated Affiliate EBITDA shall not include the Non-consolidated
Affiliate EBITDA of Non-consolidated Affiliates if such Non-consolidated
Affiliates are subject to a prohibition, directly or indirectly, on the payment
of dividends or the making of distributions, directly or indirectly, to the
Designated Company, the Parent or the Borrower, to the extent of such
prohibition.
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.
“Non-Loan Party Jurisdiction” shall mean each country (including any state,
province or other political subdivision thereof) other than (i) the United
States, Canada, the United






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Kingdom, Switzerland and Germany, (ii) any other country in which a Loan Party
is organized and (iii) any state, province or other political subdivision of the
foregoing.
“Non-Principal Jurisdiction” shall mean each country in which a Loan Party is
organized (and any state, province or other political subdivision thereof) other
than (i) the United States, Canada, the United Kingdom, Switzerland, Belgium,
the Netherlands and Germany, (ii) any other country in which a Loan Party is
organized in respect of which Accounts are included in the borrowing base for
purposes of the Revolving Credit Agreement and (iii) any state, province or
other political subdivision of the foregoing clauses (i) and (ii).
“Norf GmbH” shall mean Aluminium Norf GmbH, a limited liability company (GmbH)
organized under the laws of Germany.
“Notes” shall mean any notes evidencing the Terms Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit I.
“Novelis Acquisitions” shall mean Novelis Acquisitions LLC, a Delaware limited
liability company.
“Novelis AG” shall mean Novelis AG, a stock corporation (AG) organized under the
laws of Switzerland.
“Novelis AG Cash Pooling Agreement” shall mean a Cash Management Agreement
entered into among Novelis AG and certain “European Affiliates” (as identified
therein) dated 1 February 2007, together with all ancillary documentation
thereto.
“Novelis Inc.” shall mean Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act.
“Novelis Switzerland” shall mean Novelis Switzerland SA, a company organized
under the laws of Switzerland.
“Obligation Currency” shall have the meaning assigned to such term in
Section 11.18(a).
“Obligations” shall mean (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including obligations under the Guarantees and fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



of whether allowed or allowable in such proceeding), of the Borrower and the
other Loan Parties under this Agreement and the other Loan Documents, and
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrower and the other Loan Parties under or pursuant to
this Agreement and the other Loan Documents.
“OFAC” shall have the meaning assigned to such term in Section 3.22.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
equivalent or comparable constitutional documents with respect to any non-U.S.
jurisdiction) of such person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.
“Other Connection Taxes” shall mean, with respect to the Administrative
AgentAgents, any Lender or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Consenting Lender” means Societe Generale, Hong Kong Branch.
“Other Taxes” shall mean all present or future stamp, recording, court or
documentary, excise, transfer, sales, property, intangible, filing or similar
Taxes arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.16(c)).
“Parent” shall have the meaning assigned to such term in the preamble hereto or,
following the Permitted Holdings Amalgamation, Successor Parent.
“Pari Passu Representative” shall mean “Pari Passu Representative” as defined in
the Intercreditor Agreement.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Participant” shall have the meaning assigned to such term in Section 11.04(d).
“Participant Register” shall have the meaning assigned to such term in Section
11.04(c).
“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
“Party” shall mean any party to this Agreement.
“Patriot Act” shall have the meaning assigned to such term in Section 11.13.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Perfection Certificate” shall mean, individually and collectively, as the
context may require, each certificate of a U.S. Loan Party and/or a Canadian
Loan Party in the form of Exhibit N-1 or any other form approved by the
Collateral Agent in its sole discretion, as the same shall be supplemented from
time to time by a Perfection Certificate Supplement or otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit N-2 or any other form approved by the Collateral Agent.
“Permitted ABL Customer Account Financing Amendment” shall have the meaning
assigned to such term in Section 1.10.
“Permitted Acquisition” shall mean any Acquisition, if each of the following
conditions is met:
(i)    no Default is then continuing or would result therefrom;
(ii)    no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted under
Section 6.01, and any other such Indebtedness not permitted to be assumed or
otherwise supported by any Company hereunder shall be paid in full or released
as to the business, persons or properties being so acquired on or before the
consummation of such acquisition;
(iii)    the person or business to be acquired shall be, or shall be engaged in,
a business of the type that the Loan Parties and the Subsidiaries are permitted
to be engaged in under Section 6.15, and the person or business and any property
acquired in connection with any such transaction shall be free and clear of any
Liens, other than Permitted Liens;






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(iv)    the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
(v)    all transactions in connection therewith shall be consummated in all
material respects in accordance with all applicable Requirements of Law;
(vi)    with respect to any transaction involving Acquisition Consideration of
more than $50,000,000, unless the Administrative Agent shall otherwise agree,
the Designated Company shall have provided the Administrative Agent written
notice on or before the consummation of such transaction, which notice shall
describe (A) in reasonable detail the terms and conditions of such transaction
and the person or business to be acquired and (B) all such other information and
data relating to such transaction or the person or business to be acquired as
may be reasonably requested by the Administrative Agent;
(vii)    (x) any person acquired in connection with any such transaction shall
become a Guarantor and (y) on and after the Springing Security Effective Date,
the property of Persons organized in Canada or in the United States, any state
thereof or the District of Columbia acquired in connection with any such
Acquisition shall, subject to any Permitted Liens, be made subject to the Lien
of the Security Documents, in the case of clauses (x) and (y), to the extent
required under, and within the relevant time periods provided in, Section 5.11;
(viii)    with respect to any transaction involving Acquisition Consideration
that, when added to the fair market value of Equity Interests, including Equity
Interests of Holdings (or, on and after the Specified AV Minerals Joinder Date,
AV Minerals), constituting purchase consideration, exceeds $50,000,000, the
Designated Company shall have delivered to the Administrative Agent an Officers’
Certificate on or prior to the consummation of such transaction certifying that
(A) such transaction complies with this definition and (B) such transaction
could not reasonably be expected to result in a Material Adverse Effect;
(ix)    [intentionally omitted];
(x)    if any Person so acquired (or any Subsidiary of such Person) is not
required to become a Loan Party pursuant to Section 5.11, the Acquisition
Consideration payable for such Person (or the portion thereof attributable or
allocated by the Designated Company in good faith to each such Subsidiary) in
connection with such Acquisition, and all other Acquisitions of non-Loan Parties
consummated after the Effective Date shall not, unless, on the date of such
Acquisition, the Senior Secured Net Leverage Ratio, determined on a Pro Forma
Basis, after giving effect to such Acquisition shall be no greater than 3.00 to
1.00 determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or (b) as though such Acquisition had been consummated as of the
first






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



day of the fiscal period covered thereby, exceed an amount equal to the greater
of (x) 2.0% of Consolidated Net Tangible Assets and (y) $100,000,000 in the
aggregate since the Effective Date (provided that such amounts can be exceeded
to the extent of Investments made pursuant to Section 6.04(r));
(xi)    immediately after giving effect to such Acquisition (other than
Acquisitions where the amount of the Acquisition Consideration plus the fair
market value of any Equity Interests which constitutes all or a portion of the
purchase price is less than $15,000,000), the Designated Company shall, on a Pro
Forma Basis, be in compliance with the Financial Performance Covenant, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or (b) (or for periods prior to the delivery of such financial
information for a four fiscal quarter period, based on financial information
filed with the United States Securities and Exchange Commission) as though such
Acquisition and all other Specified Transactions consummated after the
applicable four quarter period and on or prior to the relevant date of
determination had been consummated as of the first day of the fiscal period
covered thereby;
(xii)    with respect to any transaction involving Acquisition Consideration of
more than $50,000,000, the Designated Company shall have delivered a certificate
from a Financial Officer of the Designated Company on or prior to the
consummation of such transaction (A) as to the matters set forth in clause (i)
above and (B) demonstrating its compliance with clause (xi) above, and (C) to
the extent the person so acquired is not required to become a Loan Party
hereunder pursuant to Section 5.11, demonstrating compliance with clause (x)
above, and in each case accompanied by compliance calculations in reasonable
detail.
“Permitted Aleris Foreign Subsidiary Transfer” shall mean, on or after the
Aleris Acquisition Closing Date:
a.(a)    the sale, Distribution, contribution or other transfer of the Equity
Interests in any Subsidiary of Aleris organized in a jurisdiction outside of the
United States of America (each, a “Transferred Aleris Foreign Subsidiary”)
(x) from a Loan Party to any Loan Party other than Aleris or any Subsidiary of
Aleris (and any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to a Loan Party (which
may include Aleris or any Restricted Subsidiary of Aleris) to effect such sale,
Distribution, contribution or transfer) or (y) in the case of Equity Interests
in an entity that would not be required to become a Loan Party pursuant to the
terms hereof after giving effect to such transfer, from a Loan Party to any
other Company (other than Aleris or any Subsidiary of Aleris) organized in the
same jurisdiction as the issuer of such Equity Interests (it being agreed, for
this purpose, that Hong Kong and the People’s Republic of China are the same
jurisdiction so long as an entity organized under the laws of Hong Kong would
not be a Subsidiary of an entity organized under the laws of the People’s
Republic of China after giving effect to such transfer) (and any substantially
concurrent interim sale, Distribution, contribution or other transfer of such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Equity Interests to a Loan Party (which may include Aleris or any Restricted
Subsidiary of
Aleris) to effect such sale, Distribution, contribution or transfer);
b.(b)    the sale, Distribution, contribution or other transfer of:
i.(i)    no more than 12.5% of the aggregate amount of Voting Stock and other
Equity Interests in each of Novelis Aluminium Holdings Unlimited and/or Aleris
Germany plus one additional share of such Voting Stock to AV Minerals (and, in
each case, any substantially concurrent interim sale, Distribution, contribution
or other transfer of such Equity Interests to a Loan Party to effect such sale,
Distribution, contribution or other transfer); provided that, prior to the
consummation of any such transaction, AV Minerals shall have become a Guarantor
by executing a Joinder Agreement (the “Specified AV Minerals Joinder”), and
shall have executed and delivered (or caused to be executed and delivered), all
other Loan Documents, certificates, opinions and other closing deliverables
consistent with the Loan Documents, certificates, opinions and other closing
deliverables delivered by the Loan Parties on the Closing Date and the Effective
Date, each in form and substance reasonably satisfactory to the Administrative
Agent, and take all actions necessary or advisable in the opinion of the
Administrative Agent in connection therewith (the date such agreements and the
Specified AV Minerals Joinder are effective, the “Specified AV Minerals Joinder
Date”); or
ii.(ii)    100% of the aggregate amount of Voting Stock and other Equity
Interests in Aleris Germany to Novelis Aluminium Holdings Unlimited (and any
substantially concurrent interim sale, Distribution, contribution or other
transfer of such Equity Interests to a Loan Party to effect such sale,
Distribution, contribution or other transfer); and
c.(c)    if applicable in connection with any of the transactions described in
clauses (a) andor (b) above, as consideration for such sale, Distribution,
contribution or other transfer of such Equity Interests, the issuance of one or
more Intercompany Notes to the Loan Party that sold, Distributed, contributed or
otherwise transferred such Equity Interests;
d.provided that:
i.(i)    any such sale, Distribution, contribution or other transfer of such
Equity Interests shall occur within one year of the Aleris Acquisition Closing
Date (or such later date agreed by the Administrative Agent); provided that any
Intercompany Note issued in connection therewith shall be issued substantially
concurrently with the consummation of such sale, Distribution, contribution or
other transfer of such Equity Interests;
ii.(ii)    [intentionally omitted];.
iii.(iii)    the obligations under each Intercompany Note issued in connection
with any step of a Permitted Aleris Foreign Subsidiary Transfer shall be
subordinated to the Secured Obligations (to the extent evidencing a payment
obligation of a Loan Party) on terms reasonably satisfactory to the
Administrative Agent and shall constitute Subordinated






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Indebtedness hereunder, and if such Intercompany Note is received by a Company
that is not a
Loan Party, other than in the case of an Intercompany Note issued by another
Company that is not a Loan Party, on a Pro Forma Basis after giving effect to
and at the time of the issuance of such Intercompany Note, the Consolidated
Interest Coverage Ratio shall be greater than 2.0 to 1.0; and
iv.(iv)    any sale, Distribution, contribution or other transfer of Equity
Interests of a Transferred Aleris Foreign Subsidiary to a Restricted Grantor
(other than a Transferred Aleris Foreign Subsidiary transferred to a Restricted
Grantor organized in the same jurisdiction as the Transferred Aleris Foreign
Subsidiary) shall be conditioned on either the creation of a newly formed
Unrestricted Grantor or the existence of an Unrestricted Grantor, in each case
that (A) (x) is directly 100% owned by such Restricted Grantor after giving
effect to such transaction and that (y) directly owns 100% of such Transferred
Aleris Foreign Subsidiary after giving effect to such transaction; provided
that, in the case of this clause (y), if such Transferred Aleris Foreign
Subsidiary is an Aleris German Non-Wholly Owned Subsidiary, (1) the Tulip
Foundation may continue to directly or indirectly own Equity Interests in such
Aleris German Non-Wholly Owned Subsidiary so long as the Tulip Conditions are
satisfied at all times and (2) any other Aleris German Non-Wholly Owned
Subsidiary that owns such Transferred Aleris Foreign Subsidiary prior to the
occurrence of such transfer may continue to own Equity Interests in such
Transferred Aleris Foreign Subsidiary, (B) has complied with the Joinder
Requirements and (C) shall not be permitted to own, on and after the date of
such action, any assets other than the Permitted Holding Company Assets.
“Permitted Customer Account Financing Amendment Conditions” shall mean, with
respect to each amendment to the definition of Permitted Customer Account
Financing effected pursuant to Section 1.10, each of the following:
(a)    Holdings or the Designated Company shall have executed and delivered a
certificate to the Administrative Agent, no later than two Business Days after
the date that any Permitted ABL Customer Account Financing Amendment becomes
effective, attaching a certified copy of such Permitted ABL Customer Account
Financing Amendment, and certifying that the terms of such Permitted ABL
Customer Account Financing Amendment comply with the requirements set forth in
clauses (b) through (d) below;
(b)    the terms of such amendment shall not expand the scope of the collateral
permitted to be released under the Revolving Credit Loan Documents in connection
with any Permitted Customer Account Financing, which collateral shall be limited
to Factoring Assets that are sold in connection with (or that otherwise secure)
such Permitted Customer Account Financing, it being understood that factoring
additional Accounts of additional Account Debtors shall not constitute an
expansion of the scope for purposes of this clause (b);
(c)    such amendment shall relate solely to the factoring of Accounts of
customers of the Loan Parties in connection with a Permitted Customer Account
Financing, and the creation of Liens on Factoring Assets that secure such
Permitted Customer Account Financing; and








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(d)    such amendment shall not otherwise adversely affect the Credit Parties
or, on and after the Springing Security Effective Date, contravene the terms of
the Intercreditor Agreement.
“Permitted Customer Account Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
Accounts of one or more Loan Parties; provided that (i) no Default exists or
would result therefrom and the representations and warranties set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date thereof (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects), with the same effect as though made on such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects (or, in the case of any representation or warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language,
in all respects) as of such earlier date, (ii) the number of Account Debtors
whose Accounts are at any time subject to Permitted Customer Account Financings
shall be limited to seven; provided that all Affiliates of an Account Debtor
shall be deemed to be a single Account Debtor for purposes of this definition,
and (iii) Accounts subject to a Permitted Customer Account Financing must be
capable of being fully segregated from other Accounts (including with respect to
accounts receivable reporting, purchase orders, invoicing, and payments);
provided, further, that notwithstanding any provision of Section 11.02, the
Administrative Agent isAgents are hereby authorized by the Lenders to make any
amendments to the Loan Documents that are necessary or appropriate in the
judgment of the Administrative AgentAgents to reflect such Permitted Customer
Account Financing.
“Permitted Factoring Facility” shall mean a sale of Receivables on a discounted
basis by any Company, so long as (i) no Loan Party has any obligation,
contingent or otherwise in connection with such sale (other than to deliver the
Receivables purported to be sold free and clear of any encumbrance and other
than as permitted by Section 6.04(n)), and (ii) such sale is for cash and fair
market value.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by any Loan Party in the form of one or more series of senior secured
notes under one or more indentures; provided that (i) [intentionally omitted],
(ii) such Indebtedness constitutes Secured Term Loan Credit Agreement
Refinancing Indebtedness in respect of Secured Term Loans, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions, which asset sale
provisions may require the application of proceeds of asset sales and casualty
events co-extensive with those set forth in the Secured Term Loan Documents to
make mandatory prepayments or prepayment offers out of such proceeds on a pari
passu basis with the obligations secured under the Secured Term Loan Documents,
all other Permitted First Priority Refinancing Debt and all Additional Senior
Secured Indebtedness), in each case prior to the date that is 181 days after the
Latest Maturity Date at the time such Indebtedness is incurred, (iv)
[intentionally omitted], (v) such Indebtedness is not guaranteed by any Persons
other than the Loan Parties, (vi) the other terms and conditions of such
Indebtedness






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(excluding pricing, premiums and optional prepayment or optional redemption
provisions, and terms related to collateral and perfection) are customary market
terms for securities of such type (provided that such terms shall in no event
include any financial maintenance covenants) and, in any event, when taken as a
whole, are not materially more favorable to the investors providing such
Indebtedness than the terms and conditions of the applicable Refinanced Debt
(except with respect to any terms (including covenants) and conditions contained
in such Indebtedness that are applicable only after the then Latest Maturity
Date) (provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Designated Company has determined in good
faith that such terms and conditions satisfy the requirement of this clause (vi)
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Designated Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)), and
(vii) no Default shall exist immediately prior to or after giving effect to such
incurrence. Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
“Permitted Fiscal Unity Liability” shall mean any joint and several liability
arising as a result of an Loan Party being a member of a fiscal unity permitted
under Section 3.31.
“Permitted German Alternative Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e), 6.01(m), 6.06(e), or
6.06(r) with respect to Accounts or Inventory of one or more German Guarantors;
provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date thereof, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, (ii) from and after the date
of any Permitted German Alternative Financing, the amount of the German
Borrowing Base (as defined in the Revolving Credit Agreement) shall be deemed to
be zero, and availability under the Swiss Borrowing Base (as defined in the
Revolving Credit Agreement) in respect of Accounts sold pursuant to a German
Receivables Purchase Agreement shall be deemed to be zero, (iii) on or prior to
the date of any Permitted German Alternative Financing, Novelis Deutschland GmbH
shall have prepaid all of its outstanding loans under the Revolving Credit
Agreement in full in cash, in accordance with the terms thereof, (iv) from and
after the date of any Permitted German Alternative Financing, Novelis
Deutschland GmbH shall not be permitted to request or borrow any loans under the
Revolving Credit Agreement and shall be deemed no longer to be a borrower
thereunder, and (v) the applicable Loan Parties shall have terminated the German
Receivables Purchase Agreement; and provided, further, that notwithstanding any
provision of Section 11.02, the Administrative Agent is hereby authorized by the
Lenders to make any amendments to the Loan Documents that are necessary or
appropriate in the judgment of the Administrative Agent to reflect such
Permitted German Alternative Financing.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Permitted Holding Company Assets” shall mean for any Person (i) Deposit
Accounts; provided that the aggregate amount on deposit in such accounts at the
end of each day shall not exceed $1,000,000 (or the equivalent thereof);
provided, further, that, so long as no Default is then continuing, the amount on
deposit in such accounts may exceed such amount if such deposits are applied to
settle an Investment permitted under Section 6.04 within three Business Days of
the deposit therein, (ii) Equity Interests in Subsidiaries, (iii) intangible
rights required to exist and do business as a holding company, and (iv) rights
under contracts and licenses with Holdings (and, on and after the Specified AV
Minerals Joinder Date, AV Minerals) and its Subsidiaries permitted hereunder;
provided, that Permitted Holding Company Assets shall not include (x) any
Intellectual Property (other than customary inbound licenses to use Intellectual
Property of the Companies necessary to operate the business of such Person) or
(y) any other contracts or licenses that are material to the business of
Holdings (and, on and after the Specified AV Minerals Joinder Date, AV Minerals)
and its Subsidiaries, taken as a whole.
“Permitted Holdings Amalgamation” shall mean the amalgamation of Holdings and
the Parent on a single occasion following the Effective Date; provided that (i)
no Default exists or would result therefrom and the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of the amalgamation, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) the person resulting from such
amalgamation shall be a corporation amalgamated under the Canada Business
Corporations Act (such resulting person, the “Successor Parent”), and the
Successor Parent shall expressly assume and confirm its obligations as Parent
under this Agreement and the other Loan Documents to which Parent is a party
pursuant to a confirmation in form and substance reasonably satisfactory to the
Administrative Agent, (iii) immediately upon consummation of such amalgamation,
(x) if such amalgamation occurs prior to the Designated Holdco Effective Date,
AV Minerals, or (y) if such amalgamation occurs prior to the Designated Holdco
Effective Date and prior to the commencement of the Permitted Reorganization, a
new holding company with no material assets other than Equity Interests in the
Successor Parent (such Person described in clause (x) or (y), “Successor
Holdings”), shall (A) be, (1) in the case of AV Minerals, organized under the
laws of the Netherlands, or (2) in the case of any other holding company,
organized under the laws of the Netherlands, England and Wales, Canada, or a
province or territory of Canada, (B) directly own 100% of the Equity Interests
in the Successor Parent; provided that, if such amalgamation occurs on or after
the Designated Holdco Effective Date, then Designated Holdco shall directly own
100% of the Equity Interests in the Successor Parent and AV Minerals shall own
100% of the Equity Interests of Designated Holdco, and (C) execute a supplement
or joinder to this Agreement in form and substance reasonably satisfactory to
the Administrative Agent to become a Guarantor and, if requested by the
Administrative Agent, (x) execute a Foreign Guarantee (or supplements or joinder
agreements thereto) and (y) on and after the Springing Security Effective Date,
if Successor Holdings is organized under the laws of Canada, or a province or
territory of Canada, execute Security Documents (or supplements or joinder
agreements thereto), each in form and substance reasonably satisfactory to the
Administrative Agent, and take all actions necessary or advisable in the opinion
of the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Agent or the Collateral Agent to cause the Lien created by such
applicable Security Documents to be a duly perfected Lien in accordance with all
applicable Requirements of Law, subject to the Intercreditor Agreement, with
such perfection requirements being limited to the filing of UCC or PPSA
financing statements naming Successor Holdings as debtor (or equivalent under
the PPSA), as may be reasonably requested by the Administrative Agent or the
Collateral Agent;, and to assume and confirm such Person’s obligations as
Holdings under this Agreement and the other Loan Documents, (iv) be in
compliance with all covenants and obligations of Holdings (and, on and after the
Designated Holdco Effective Date, Designated Holdco) under this Agreement,
(v) immediately after giving effect to any such amalgamation, the Senior Secured
Net Leverage Ratio is not greater than the Senior Secured Net Leverage Ratio
immediately prior to such amalgamation, which shall be evidenced by a
certificate from the chief financial officer of the Designated Company
demonstrating such compliance calculation in reasonable detail, (vi) the
Successor Parent shall have no Indebtedness after giving effect to the Permitted
Holdings Amalgamation other than Indebtedness of the Parent in existence
immediately prior to the consummation of the Permitted Holdings Amalgamation,
(vii) each other Guarantor, shall have by a confirmation in form and substance
reasonably satisfactory to the Administrative Agent, confirmed that its
guarantee of the Guaranteed Obligations (including its Guarantee) shall apply to
the Successor Parent’s obligations under this Agreement, (viii) the Parent and
each other Guarantor shall have by confirmations and any required supplements to
the applicable Loan Documents reasonably requested by the Administrative Agent,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent, confirmed that its obligations thereunder shall apply to
the Borrower’s and Successor Parent’s obligations under this Agreement and the
other Loan Documents and (ix) each Loan Party shall have delivered opinions of
counsel and related officers’ certificates reasonably requested by the
Administrative Agent with respect to the execution and delivery and
enforceability of the documents referred to above and the compliance of such
amalgamation with the provisions hereof, and all such opinions of counsel shall
be satisfactory to the Administrative Agent; and provided, further, that (x) if
the foregoing are satisfied, Successor Holdings will be substituted for and
assume all obligations of AV Metals under this Agreement and each of the other
Loan Documents and all references hereunder and under the other Loan Documents
to Holdings shall be references to the such Person and (2) the Successor Parent
shall be substituted for Novelis Inc. under this Agreement and each of the other
Loan Documents and shall assume all obligations of Novelis Inc. under this
Agreement and each of the other Loan Documents and all references hereunder and
under the other Loan Documents to the Parent shall be references to the
Successor Parent and (y) notwithstanding any provision of Section 11.02, the
Administrative Agent is hereby authorized by the Lenders to make any amendments
to the Loan Documents that are necessary to reflect such changes in the parties
to the applicable Loan Documents.
“Permitted Holdings Indebtedness” shall mean unsecured Indebtedness of Holdings
(or, on and after the Specified AV Minerals Joinder Date, AV Minerals) (i) with
respect to which neither the Designated Company nor any Subsidiary has any
Contingent Obligation, (ii) that will not mature prior to the 180th day
following the Latest Maturity Date, (iii) that has no scheduled






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



amortization of principal prior to the 180th day following the Latest Maturity
Date, (iv) that does not require any payments in cash of interest or other
amounts in respect of the principal thereof (other than optional redemption
provisions customary for senior discount or “pay-in-kind” notes) for a number of
years from the date of issuance or incurrence thereof equal to at least one-half
of the term to maturity thereof, (v) that has mandatory prepayment, repurchase
or redemption, covenant, default and remedy provisions customary for senior
discount or “pay-in-kind” notes of an issuer that is the parent of a borrower
under senior secured credit facilities and (vi) that is issued to a person that
is not an Affiliate of the Designated Company or any of Holdings’ (or, on and
after the Specified AV Minerals Joinder Date, AV Minerals’) Subsidiaries in an
arm’s-length transaction on fair market terms; provided that at least five
Business Days prior to the incurrence of such Indebtedness, a Responsible
Officer of Holdings (in the case of Indebtedness incurred by Holdings) (or, on
and after the Specified AV Minerals Joinder Date, AV Minerals, in the case of
Indebtedness incurred by AV Minerals) shall have delivered a certificate to the
Administrative Agent (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) stating that Holdings has determined in good
faith that such terms and conditions satisfy the foregoing requirements.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Novelis Switzerland Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
any Accounts of Novelis Switzerland; provided that (i) after giving effect to
such financing, no Accounts of Novelis Switzerland shall be included in the
borrowing base for purposes of the Revolving Credit Agreement, and (ii) no
Default exists or would result therefrom and the representations and warranties
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date thereof, with the same effect as though made on
such date, except to the extent such representations and warranties expressly
relate to an earlier date and provided, further, that notwithstanding any
provision of Section 11.02, the Administrative Agent isAgents are hereby
authorized by the Lenders to make any amendments to the Loan Documents that are
necessary or appropriate in the judgment of the Administrative Agent to reflect
such Permitted Novelis Switzerland Financing.
“Permitted Refinancing” shall mean, with respect to any person, any refinancing
or renewal of any Indebtedness of such person; provided that (a) the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness incurred
pursuant to such refinancing or renewal does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced or
renewed except by an amount equal to unpaid accrued interest and premium thereon
and any make-whole payments applicable thereto plus other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing or renewal and by an amount equal to any existing commitments
unutilized thereunder (it being understood that the aggregate principal amount
(or accreted value, if applicable) of the Indebtedness being incurred may be in
excess of the amount permitted under this clause (a) to the extent such excess
does not constitute a Permitted Refinancing and is otherwise permitted under
Section 6.01), (b) such refinancing or renewal has a final maturity date equal
to or later






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being refinanced or renewed (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), (c) no Default is then continuing or would result
therefrom, (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not (or is not required
to be) an obligor under the Indebtedness being so refinanced or renewed (or, in
the case of a Permitted Refinancing of the Senior Notes, such obligors are Loan
Parties (other than Holdings and AV Minerals)) and (e) the subordination
provisions thereof (if any) shall be, in the aggregate, no less favorable to the
Lenders than those contained in the Indebtedness being so refinanced or renewed;
provided that at least five Business Days prior to the incurrence of such
refinancing or renewal, a Responsible Officer of the Designated Company shall
have delivered an Officers’ Certificate to the Administrative Agent (together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto) certifying
that the Designated Company has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
“Permitted Reorganization” shall mean, at any time prior to a Qualified Parent
IPO, an internal reorganization of Holdings and its Subsidiaries to effect any
or all of the Permitted Reorganization Actions, subject to the following terms
and conditions; provided that the Permitted Reorganization shall not occur if
the Permitted Holdings Amalgamation occurs and AV Minerals is not Successor
Holdings:
(a)    both immediately before and immediately after giving effect to each step
of the Permitted Reorganization, and at all times during the Permitted
Reorganization:
(i)    the Permitted Reorganization, each Permitted Reorganization Action, and
each step taken in furtherance of the Permitted Reorganization and of each
Permitted Reorganization Action, shall not reduce or impair the value or benefit
of the Guarantee or any Foreign Guarantee; provided that the re-starting of any
fraudulent conveyance, fraudulent transfer, preference or hardening period with
respect to any Guarantee or Foreign Guarantee, in each case, under applicable
Requirements of Law shall not, in itself, constitute a reduction or impairment
for purposes of this clause (a);
(ii)    no Default shall have occurred and be continuing or would result
therefrom, and each of the representations and warranties made by any Loan Party
set forth in ARTICLE III hereof or in any other Loan Document shall be true and
correct in all material respects on and as of the date of such step of the
Permitted Reorganization with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



in all material respects as of such earlier date, and a Responsible Officer of
the Designated Company (after giving effect to such step of the Permitted
Reorganization) shall have provided an Officer’s Certificate certifying as to
the matters in clause (a)(i) and this clause (a)(ii);
(iii)    [intentionally omitted];.
(iv)    [intentionally omitted];on and after the Springing Security Effective
Date, any Collateral transferred to a Canadian Loan Party or U.S. Loan Party
shall become subject to, at or prior to the time such step is effected, a duly
perfected Lien in favor of the Collateral Agent in accordance with all
applicable Requirements of Law to the extent required by Section 5.11 (without
giving effect to the time periods set forth therein);
(v)    the Guarantee and each Foreign Guarantee shall continue to be effective
and fully enforceable in accordance with its terms, it being understood that a
Loan Party shall not be in violation of this clause (v) solely as a result of
its amalgamation, consolidation, merger or dissolution with and into another
Loan Party so long as such amalgamation, consolidation or merger complies with
the requirements of Section 6.05(c); and
(vi)    notwithstanding the foregoing, the Administrative Agent may reasonably
require that any Loan Party enter into a new Guarantee or Foreign Guarantee,
and, on and after the Springing Security Effective Date solely with respect to
any Canadian Loan Party or U.S. Loan Party, new Security Documents to the extent
required by Section 5.11, as applicable, or reaffirmations of any of the
foregoing, in each case in form and substance reasonably satisfactory to the
Administrative Agent, in connection with any step of the Permitted
Reorganization, in order to reaffirm, preserve or otherwise give effect to the
foregoing requirements;
(b)    [intentionally omitted];
(c)    the Borrower or the Designated Company shall have provided all notices
and certificates required to be delivered, within the time period required to be
delivered, to the Administrativeapplicable Agent under the applicable Loan
Documents in order to consummate each step of the Permitted Reorganization;
provided that, without limiting the notice requirements in this definition, the
Administrative Agent may waive in writing in advance any such notice period with
respect to such step, and each Lender hereby authorizes the Administrative Agent
to waive any such notice period;
(d)    the Permitted Reorganization shall be completed no later than the close
of business on the one year anniversary of the date that the Companies commence
the first step of the Permitted Reorganization (without regard to the formation
of Designated Holdco, for so long






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



as Designated Holdco does not own any Equity Interests in any Loan Party or any
other Subsidiary) or such longer period as may be agreed to by the
Administrative Agent in its sole discretion;
(e)    prior to commencing any step of the Permitted Reorganization, each step
of the Permitted Reorganization shall be permitted under the documents
evidencing Material Indebtedness;
(f)    [intentionally omitted];
(g)    no later than the date that is five Business Days prior to the date that
each step of the Permitted Reorganization is commenced (or such later date
agreed to by the Administrative Agent), the Designated Company shall have
delivered to the Administrative Agent a certificate from a Financial Officer of
the Designated Company setting forth the commencement date of such step of the
Permitted Reorganization, and certifying that all actions taken in connection
with such step comply with the terms of this definition, the definition of
Permitted Reorganization Actions, and the terms of the Loan Documents; provided
that the first certificate delivered pursuant to this clause (g) shall also
state that the step (or steps) described in such certificate constitute the
commencement of the Permitted Reorganization, and shall state the date by which
the Permitted Reorganization must be completed in accordance with clause (d)
above;
(h)    in the case of AV Minerals, Designated Holdco, and each new Subsidiary
amalgamated, created or otherwise formed as part of any step of the Permitted
Reorganization, such Person shall become a Loan Party (in the case of any
Subsidiary of Designated Holdco other than the Borrower, Parent and Aleris,
solely to the extent required under Section 5.11 or otherwise in order to comply
with the other clauses of this definition and the definition of Permitted
Reorganization Actions) pursuant to the terms of the Loan Documents (without
regard to any time periods provided for herein or therein) and shall become
party to and/or execute and deliver the Guarantee and, each applicable Foreign
Guarantee, and, on and after the Springing Security Effective Date solely with
respect to any Canadian Loan Party or U.S. Loan Party, each applicable Security
Document, at or prior to the time such step is effected;
(i)    [intentionally omitted];
(j)    [intentionally omitted];
(k)    notwithstanding any other provision in any Loan Document to the contrary,
the Loan Parties shall gross-up and otherwise indemnify the Administrativeeach
Agent and each other Credit Party for all Taxes incurred by the
Administrativesuch Agent or Credit Party as a result of the Permitted
Reorganization or any step thereof (including any such Taxes arising after the
consummation of any step of the Permitted Reorganization, whether as a result of
a Person becoming Holdings or otherwise), and this Agreement shall be amended as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent (and implemented pursuant to documentation agreed by the Administrative
Agent, the Collateral Agent and the Designated Company, such agreement not to be
unreasonably withheld), to give effect to such gross-up and






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



indemnification (including the addition of gross-up and indemnification
provisions applicable, in the reasonable opinion of the Administrative Agent, to
implement such gross up and indemnity obligations); provided, however, that
solely for purposes of this clause (k), “Taxes” shall not include any (i) Taxes
imposed on or measured by overall net income (however denominated), franchise
Taxes (in lieu of net income taxes), and branch profits Taxes, in each case, (x)
imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (y) that are Other Connection Taxes, (ii) Taxes
attributable to such recipient’s failure to comply with Section 2.15(e), and
(iii) any U.S. federal withholding Taxes imposed under FATCA;
(l)    prior to or concurrently with the consummation of each step of the
Permitted Reorganization, the Loan Parties shall deliver or cause to be
delivered:
(i)    all documents reasonably requested by the Administrative Agent in
connection with the Permitted Reorganization and/or such step thereof,
including, but not limited to, documents consistent with those described in
Sections 4.01(a)(i) through (a)(iv) and Section 5.10(b), or a joinder thereto,
in each case, as applicable, to the extent such Loan Party is not already a
party thereto, 4.01(m), 4.03(e), (f), (l) through (v), and Schedule 5.15, in
each case in form and substance reasonably acceptable to the Administrative
Agent; and
(ii)    favorable written opinions of Torys, LLP (or other nationally recognized
U.S. counsel for the Loan Parties) and each local and foreign counsel of the
Loan Parties (or, in the case of Loan Documents governed by or entities
organized under the laws of the United Arab Emirates or the Dubai International
Financial Centre, counsel to the Administrative Agent), in each case reasonably
requested by the Administrative Agent, in each applicable jurisdiction and
addressed to the Administrative Agentapplicable Agents and the Lenders, covering
such matters relating to the Loan Documents and the Permitted Reorganization
and/or such step thereof as the Administrative Agent shall reasonably request,
and in each case in form and substance reasonably satisfactory to the
Administrative Agent, including, but not limited to, opinions covering:
(1)    creation or continued validity and, if applicable, perfection of the
Guarantees or, the Foreign Guarantees, or, on and after the Springing Security
Effective Date, if such step involves any Canadian Loan Party or U.S. Loan
Party, the Collateral after giving effect to such step of the Permitted
Reorganization;
(2)    enforceability of all Loan Documents, and confirmation or similar






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



opinions as to the validity and enforceability of the Guarantees and the Foreign
Guarantees and, on and after the Springing Security Effective Date if such step
involves any Canadian Loan Party or U.S. Loan Party, all Security Documents;
(3)    validity of debt claims in connection with all Loans (to the extent that
Loans are outstanding) and all Guarantees and Foreign Guarantees; and
(4)    no conflict with organizational documents, Requirements of Law and any
documents evidencing Material Indebtedness;
(m)    notwithstanding any other provision in any Loan Document to the contrary,
the Administrative Agent, the Collateral Agent (on and after the Springing
Security Effective Date) and the Designated Company may make (and the
Administrative Agent is(and the Collateral Agent, on and after the Springing
Security Effective Date) are hereby authorized by the Lenders to make) such
amendments, restatements and other modifications to the Loan Documents (other
than the definition of Permitted Reorganization except to the extent provided
for therein) as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent, the Collateral Agent and the Designated Company, to
effect the terms of the Permitted Reorganization, in each case in a manner
consistent with the terms and conditions set forth in this definition and in
forms mutually agreed by the Administrative AgentAgents and the Designated
Company;
(n)    The Designated Company shall pay or cause the applicable Loan Party to
pay all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent, the Mandated Lead Arrangers, and their respective
Affiliates (including the reasonable fees, charges and disbursements of one
primary transaction counsel (plus local counsel in each applicable
jurisdiction)) in connection with the Permitted Reorganization, and all
documents, filings, and any amendment, amendment and restatement, modification
or waiver of the provisions hereof or of any other Loan Document (whether or not
the Permitted Reorganization shall be consummated); and
(o)    Notwithstanding any provision in any Loan Document to the contrary, with
respect to each step of the Permitted Reorganization, the Administrative Agent
may require amendments and modifications to the Loan Documents (or new
Guarantees and Foreign Guarantees) to ensure that the Guarantees and the Foreign
Guarantees effectively result in the Obligations of the Borrower being
guaranteed by each Guarantor (excluding a guarantee by the Borrower of its own
Obligations) upon and after giving effect to such step of the Permitted
Reorganization and (ii) on and after the Springing Security Effective Date, the
Loan Documents (or new Security Documents) to ensure that any Collateral owned
by any Canadian Loan Party or U.S. Loan Party immediately following such step of
the Permitted Reorganization effectively secures the Obligations and the
Guaranteed Obligations of such Loan Party (or any additional Loan Parties) upon
and after giving effect to such step of the Permitted Reorganization to the
extent required by Section 5.11. Such amendments, modifications and other Loan
Documents so






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



required by the Administrative Agent shall, notwithstanding any provision in any
Loan Document to the contrary, become effective upon execution and delivery by
the Administrativeapplicable Agent and the applicable Loan Party, and shall not
require the approval of any Lenders, and the Loan Parties agree to execute and
deliver such amendments, modifications and other Loan Documents as may be
reasonably requested by the Administrativeany Agent.
On and after the Springing Security Effective Date, the Collateral Agent is
hereby authorized to file UCC or PPSA financing statements in the United States,
Canada and any state, province or territory thereof as the Collateral Agent
(after consultation with its counsel) reasonably determines is advisable in
connection with the steps contemplated by the Permitted Reorganization in order
to preserve or maintain the Liens securing the Obligations on the assets of any
Canadian Loan Party or U.S. Loan Party and the Guaranteed Obligations or the
perfection or recordation of such Liens, or to create or perfect Liens granted
by any Canadian Loan Party or U.S. Loan Party in connection with or following
the consummation of each step of the Permitted Reorganization.
“Permitted Reorganization Actions” shall mean any or all of the following, in
the case of each such action, subject to the satisfaction of each of the terms
and conditions set forth in the definition of Permitted Reorganization:
(a)    the formation of U.K. Holdco by AV Minerals;
(b)    the designation by the Parent in a signed written notice delivered to the
Administrative Agent of U.K. Holdco as “Designated Holdco” and the concurrent
contribution, sale or other transfer of 100% of the Equity Interests in
AV Metals (or, if the Permitted Holdings Amalgamation occurs on or prior to such
date, Successor Parent) from AV Minerals to Designated Holdco;
(c)    the sale, Distribution, contribution or other transfer of no more than
12.5% of the aggregate amount of Voting Stock and other Equity Interests in
Novelis Aluminium Holdings Unlimited plus one additional share of such Voting
Stock by Parent to AV Minerals (and any substantially concurrent interim sale,
Distribution, contribution or other transfer of such Equity Interests to a Loan
Party to effect such sale, Distribution, contribution or other transfer) and, if
applicable, the substantially concurrent issuance of an Intercompany Note by
each Loan Party that acquires such Equity Interests to the Loan Party that
sells, Distributes, contributes or otherwise transfers such Equity Interests to
it, as consideration for such sale, Distribution, contribution or other
transfer;
(d)    the Permitted Holdings Amalgamation;
(e)    the merger of Novelis AG and Novelis Switzerland SA;
(f)    the sale, Distribution or other transfer of 100% or less of the Equity
Interests in the Borrower from Parent to Designated Holdco;






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(g)    the sale, Distribution, contribution or other transfer of 100% of the
Equity Interests in the Borrower from Designated Company and/or Parent to
Novelis AG, Novelis Switzerland SA, the survivor of the merger of Novelis AG and
Novelis Switzerland SA pursuant to clause (e) above (the “Surviving Swiss
Subsidiary”) or, to the extent required by clause (iii) below, New U.S. Holdings
(and any substantially concurrent interim sale, Distribution, contribution or
other transfer of such Equity Interests to an Unrestricted Grantor to effect
such sale, Distribution, contribution or other transfer) and, if applicable, the
substantially concurrent issuance of an Intercompany Note by each Loan Party
that acquires such Equity Interests to the Loan Party that sells, Distributes,
contributes or otherwise transfers such Equity Interests to it, as consideration
for such sale, Distribution, contribution or other transfer; and
(h)    the sale, Distribution, contribution or other transfer by a Loan Party
(such Loan Party, the “Transferring Loan Party”) of 100% of the Equity Interests
(other than Equity Interests in the Borrower) in any Subsidiary of Designated
Company (such subsidiary, the “Transferred Subsidiary”), to an Interim Holding
Company that has complied with the requirements of clause (iv) below (and any
substantially concurrent interim sale, Distribution, contribution or other
transfer of such Equity Interests to a Loan Party to effect such sale,
Distribution, contribution or other transfer) and, if applicable, the
substantially concurrent issuance of an Intercompany Note by each Loan Party
that acquires such Equity Interests to the Loan Party that sells, Distributes,
contributes or otherwise transfers such Equity Interests to it, as consideration
for such sale, Distribution, contribution or other transfer;
provided that:
(i)    the commencement of any of the actions described in clauses (b), (c),
(f), (g) or (h) above (in the case of clauses (g) and (h) above, solely to the
extent that Designated Company is Designated Holdco) shall be conditioned on
each of AV Minerals and U.K. Holdco having become Guarantors on terms consistent
with the terms of the Loan Documents, including, but not limited to, the
requirements set forth in clause (l) of the definition of Permitted
Reorganization and in Sections 5.11 and 5.12 hereof (without regard to any time
periods set forth therein) (collectively, the “Joinder Requirements”);
(ii)    the commencement of any of the actions described in clauses (c), (f),
(g) or (h) above (in the case of clauses (g) and (h) above, solely to the extent
that Designated Company is Designated Holdco) shall be conditioned on the
completion of the actions described in clauses (a) and (b) above;
(iii)    each sale, Distribution, contribution or other transfer described in
clause (g) above shall be conditioned on the formation of a new Subsidiary (“New
U.S. Holdings”) organized under the laws of any State of






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



the United States or the District of Columbia that is a direct Wholly Owned
Subsidiary of Novelis AG, Novelis Switzerland SA, or the Surviving Swiss
Subsidiary, and that (1) directly and wholly owns the Borrower and
(2) indirectly wholly owns Novelis Acquisitions (and, immediately after giving
effect to the merger of Novelis Acquisitions with and into Aleris in connection
with the Aleris Acquisition, Aleris); provided that this clause (iii) shall be
further conditioned on New U.S. Holdings complying with the Joinder
Requirements; provided, further, that New U.S. Holdings shall not be permitted
to own, on and after the date of such action, any assets other than the
Permitted Holding Company Assets;
(iv)    each sale, Distribution, contribution or other transfer described in
clause (h) above shall be conditioned on either the creation of a newly formed
Unrestricted Grantor or the existence of an existing Unrestricted Grantor, in
each case that has complied with the Joinder Requirements (such Unrestricted
Grantor, an “Interim Holding Company”), which Person shall be a direct Wholly
Owned Subsidiary of Novelis AG, Novelis Switzerland SA, or the Surviving Swiss
Subsidiary, and that shall directly wholly own the Transferred Subsidiary so
sold, Distributed, contributed or transferred pursuant to such transaction;
provided that such Unrestricted Grantor shall not be permitted to own, on and
after the date of such action, any assets other than the Permitted Holding
Company Assets; provided, further, that if such Transferred Subsidiary is an
Aleris German Non-Wholly Owned Subsidiary, (1) the Tulip Foundation may continue
to directly or indirectly own Equity Interests in such Aleris German Non-Wholly
Owned Subsidiary so long as the Tulip Conditions are satisfied at all times and
(2) any other Aleris German Non-Wholly Owned Subsidiary that owns such
Transferred Subsidiary prior to the occurrence of such transfer may continue to
own Equity Interests in such Transferred Subsidiary;
(v)    except as provided in clauses (i) through (iv) above, the actions
described in clauses (d), (e), (g), and (h) are not conditioned on the
occurrence of any of such other actions or the actions described in clauses (a),
(b) or (c);
(vi)    the order of the actions described in clauses (a) through (h) above may
be changed as long as the conditions specified for such action in clauses (i)
through (v) above are satisfied; and
(vii)    the obligations under each Intercompany Note issued in connection with
any action or interim action described in clause (g) or (h) above shall be
subordinated to the Obligations on terms reasonably






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



satisfactory to the Administrative Agent and shall constitute Subordinated
Indebtedness hereunder.
“Permitted Revolving Credit Facility Refinancing” shall mean any credit facility
that refinances or renews or replaces any of the Indebtedness incurred and
commitments available under the Revolving Credit Loan Documents (which may be an
asset-based or cash flow financing); provided that (a) the aggregate principal
amount (or accreted value, if applicable) of all such Indebtedness, after giving
effect to such refinancing or renewal, shall not exceed the Maximum Revolving
Credit Facility Amount then in effect plus an amount equal to unpaid accrued
interest and premium on the Indebtedness being so refinanced or renewed plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing or renewal, (b) such refinancing or renewal has
a final maturity date equal to or later than the final maturity date of the
Indebtedness being so refinanced or renewed, (c) no Default is existing or would
result therefrom, (d) the collateral securing such refinancing, renewal or
replacement is not greater than the collateral securing the obligations under
such Revolving Credit Loan Documents immediately prior to giving effect to such
refinancing, renewal or replacement, and (e) the persons that are (or are
required to be) obligors under such refinancing or renewal do not include any
person that is not an obligor under the Indebtedness being so refinanced or
renewed (unless, in the case of a refinancing of Indebtedness of a Loan Party,
such persons are or become obligors under the Loan Documents); provided that at
least five Business Days prior to the incurrence of such refinancing or renewal,
a Responsible Officer of the Designated Company shall have delivered an
Officers’ Certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) certifying that the Designated
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirements.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by any Loan Party in the form of one or more series of junior lien
secured notes under one or more indentures or junior lien secured loans under
one or more other debt instruments or facilities; provided that (i)
[intentionally omitted], (ii) such Indebtedness constitutes Secured Term Loan
Credit Agreement Refinancing Indebtedness in respect of Secured Term Loans,
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions), in each case
prior to the date that is 181 days after the Latest Maturity Date at the time
such Indebtedness is incurred, (iv) [intentionally omitted], (v) such
Indebtedness is not guaranteed by any Persons other than the Loan Parties, (vi)
the other terms and conditions of such Indebtedness (excluding pricing, premiums
and optional prepayment or optional redemption provisions, and terms related to
collateral and perfection) are customary market terms for securities of such
type and, in any event, when taken as a whole, are not materially more favorable
to the investors or lenders providing such Indebtedness than the terms and
conditions of the applicable Refinanced Debt (except with respect to any terms
(including covenants) and conditions contained in such Indebtedness that are
applicable only after the then Latest Maturity Date) (provided that a
certificate of a Responsible Officer delivered to the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Designated Company has determined in good
faith that such terms and conditions satisfy the requirement of this clause (vi)
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Designated Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) [intentionally omitted], and (viii) no Default shall exist immediately
prior to or after giving effect to such incurrence. Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Permitted Secured Term Loan Facility Refinancing” shall mean any refinancing or
renewal of the Indebtedness incurred under the Secured Term Loan Documents;
provided that (a) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory redemption
or prepayment (excluding the effects of nominal amortization in the amount of no
greater than one percent per annum and prepayments of Indebtedness), in each
case, prior to the date that is 181 days after the Latest Maturity Date at the
time such Indebtedness is incurred, (b) no Default is existing or would result
therefrom, (c) the collateral securing such refinancing or renewal is not
greater than the collateral securing such refinanced or renewed Indebtedness,
and (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not an obligor under
the Indebtedness being so refinanced or renewed (unless, in the case of a
refinancing of Indebtedness of a Loan Party, such persons are or become obligors
under the Loan Documents); provided that at least five Business Days prior to
the incurrence of such refinancing or renewal, a Responsible Officer of the
Designated Company shall have delivered an Officer’s Certificate to the
Administrative Agent (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) certifying that the Designated Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirements.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Designated Company or any Loan Party in the form of one or more
series of senior unsecured or subordinated notes or loans under one or more
instruments; provided that (i) such Indebtedness constitutes Secured Term Loan
Credit Agreement Refinancing Indebtedness in respect of Secured Term Loans
(including portions of any class thereof), (ii) such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 181 days
after the Latest Maturity Date at the time such Indebtedness is incurred, (iii)
such Indebtedness is not guaranteed by any Persons other than the Loan Parties,
(iv) the other terms and conditions of such Indebtedness (excluding pricing,
premiums and optional prepayment or optional redemption provisions) are
customary market terms for Indebtedness of such type and, when taken as a whole,
are not materially more restrictive (provided that such terms shall in no event
include any financial maintenance






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



covenants) on the Designated Company and the Restricted Subsidiaries than the
terms and conditions applicable to the Term Loans (provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Designated Company has determined in good faith that such terms and conditions
satisfy the requirement of this clause (iv) shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Designated Company within such five Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees)) and (v) such Indebtedness (including related
guarantees) is not secured. Permitted Unsecured Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning assigned to such term in Section 11.01(d).
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Loan Parties (including the Civil Code of Quebec and the
regulations respecting the register of personal and movable real rights
promulgated thereunder (the “Civil Code”)) as all such legislation now exists or
may from time to time hereafter be amended, modified, recodified, supplemented
or replaced, together with all rules, regulations and interpretations thereunder
or related thereto.
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Effective Date.
“Prepayments Recapture Amount” shall have the meaning assigned to such term in
the Secured Term Loan Credit Agreement.
“Principal Jurisdiction” shall mean (i) the United States, Canada, the United
Kingdom, Switzerland, Germany, Belgium and the Netherlands, (ii) each other
country in which a Restricted Subsidiary is organized in respect of which
Accounts are included in the borrowing base for purposes of the Revolving Credit
Agreement and (iii) and any state, province or other political subdivision of
the foregoing.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder at any time of determination (excluding any calculation of
the amount referred to in clause (a) of the definition of Cumulative Credit),
that all Specified Transactions and the following transactions in connection
therewith (if any) shall be deemed to have occurred as of the first day of the
applicable Test Period or other period of measurement in such test or covenant:
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (i) in the case of a
sale or other disposition of all or substantially all Equity Interests in or
assets of any Restricted Subsidiary of the Designated Company or any division,
business unit, line of business or facility used for operations of the
Designated Company or any of its Restricted Subsidiaries, shall be excluded (as
if such sale or disposition occurred on the first day of the applicable Test
Period), and (ii) in the case of a Permitted Acquisition or Investment described
in the definition of “Specified Transaction”, shall be included (as if such
Permitted Acquisition or Investment occurred on the first day of the applicable
Test Period), (b) any retirement of Indebtedness in connection therewith, and
(c) any Indebtedness incurred or assumed by the Designated Company or any of its
Restricted Subsidiaries in connection therewith.
“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
sum of the total outstanding Loans and unused Commitments of all Lenders
represented by such Lender’s outstanding Loans and unused CommitmentsCommitment.
“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Property Material Adverse Effect” shall mean, with respect to any Real Property
owned by a Loan Party, as of any date of determination and whether individually
or in the aggregate, any event, circumstance, occurrence or condition which has
caused or resulted in (or would reasonably be expected to cause or result in) a
material adverse effect on (a) the business or operations of any Company as
presently conducted at such Real Property; or (b) the value or utility of such
Real Property.
“Public Lender” shall have the meaning assigned to such term in Section
11.01(d).
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Qualified Parent IPO” shall mean, at any time prior to the commencement of the
first step of the Permitted Reorganization, and so long as the Parent (directly
or indirectly) owns 100% of the Equity Interests of the Borrower, the issuance
by the Parent of its common Equity Interests in an underwritten primary or
secondary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act; provided that the Parent shall not consummate a
Qualified Parent IPO during any period that AV Minerals directly owns any Equity
Interests in Novelis Aluminium Holdings Unlimited, Novelis Deutschland GmbH, or
in any other Subsidiary of AV Minerals other than AV Metals, Successor Parent
and Designated Holdco.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified IPO” shall mean the issuance by Holdings (or, on and after the
Designated Holdco Effective Date, Designated Holdco), or any direct or indirect
parent of Holdings (or, on and after the Designated Holdco Effective Date,
Designated Holdco) which, (x) in the case of Holdings, owns no material assets
other than its direct or indirect ownership interest in the Equity Interests of
the Parent (or, on and after the Designated Holdco Effective Date, Designated
Holdco and, to the extent permitted by Section 6.15(a)(i)(y), Novelis Aluminum
Holdings Unlimited and Aleris Germany) and the other assets permitted by Section
6.15, or (y) on and after the Specified AV Minerals Joinder Date, in the case of
AV Minerals, owns no material assets other than its direct ownership interests
in Holdings and the assets described in clause (x) above, of its common Equity
Interests in an underwritten primary or secondary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act; provided that neither Holdings
nor Designated Holdco shall consummate a Qualified IPO (other than a Qualified
IPO consummated solely with the issuance of Equity Interests by a direct or
indirect parent of AV Minerals) during any period that AV Minerals directly owns
any Equity Interests in Novelis Aluminium Holdings Unlimited, Novelis
Deutschland GmbH, or in any other Subsidiary of AV Minerals other than AV
Metals, Successor Holdings and Designated Holdco.
“Qualified Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by any Restricted Subsidiary (other than a
Restricted Subsidiary organized under the laws of a Principal Jurisdiction
(excluding from such requirement as to the absence of Restricted Subsidiaries
organized under the laws of a Principal Jurisdiction, any Permitted German
Alternative Financing, any Permitted Customer Account Financing or any Permitted
Novelis Switzerland Financing)) pursuant to which such Restricted Subsidiary may
sell, convey or otherwise transfer to a Securitization Entity or may grant a
security interest in any Receivables (whether now existing or arising or
acquired in the future) of such Restricted Subsidiary or any Related Security or
Securitization Assets; provided that no Receivables or other property of any
Company organized in a Principal Jurisdiction (excluding from such requirement
as to the absence of property of a Company organized in a Principal
Jurisdiction,






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



any Permitted German Alternative Financing, any Permitted Customer Account
Financing and any Permitted Novelis Switzerland Financing) shall be subject to a
Qualified Securitization Transaction.
“Real Property” shall mean, collectively, all right, title and interest
(including any freehold, leasehold, minerals or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Recapture Amounts” shall mean, at any time of determination, the cumulative
amount of the Investment Recapture Amount plus the Dividend Recapture Amount
plus the Prepayments Recapture Amount paid since the Effective Date.
“Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction (excluding from such requirement as to the absence of a Company
organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing or any Permitted Novelis
Switzerland Financing)) (at the time such indebtedness and other obligations
arise, and before giving effect to any transfer or conveyance contemplated under
any Qualified Securitization Transaction documentation) arising in connection
with the sale of goods or the rendering of services by such person, including
any indebtedness, obligation or interest constituting an Account, contract
right, payment intangible, promissory note, chattel paper, instrument, document,
investment property, financial asset or general intangible, in each case,
arising in connection with the sale of goods or the rendering of services by
such person, and further includes, the obligation to pay any finance charges
with respect thereto.
“Receivables Purchase Agreement” shall mean each of (a) the Non-Recourse
Receivables Purchase Agreement, dated July 6, 2007 (as amended and restated on
December 17, 2010 and as further amended from time to time) and any related
servicing agreements (collectively, the “German Receivables Purchase Agreement”)
between the German Seller, on the one hand, and Novelis AG, on the other hand,
in each case providing, inter alia, for the sale and transfer of Accounts by the
German Seller to Novelis AG, and (b) any other receivables purchase agreement
and related servicing agreements entered into after the Effective Date between a
“Receivables Seller” and a “Borrower” or “Borrowing Base Guarantor” (as each is
defined in the Revolving Credit Agreement and any corresponding term in any
successor agreement), in order that the receivables subject thereto may be
included in the borrowing base established under the Revolving Credit Agreement
and in form and substance reasonably satisfactory to the Revolving Credit
Administrative Agent.
“Receiver” shall mean a receiver or receiver and manager or, where permitted by
law, an administrative receiver of the whole or any part of the Collateral, and
that term will include any appointee under joint and/or several appointments.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Reference Bank Quotation” means any quotation supplied to the Administrative
Agent by a Reference Bank.
“Reference Bank Rate” shall mean the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Administrative Agent at its
request by the Reference Banks, in relation to a Borrowing, as the rate at which
the relevant Reference Bank could borrow funds in the London interbank market in
the relevant currency and for the relevant Interest Period were it to do so by
asking for and then accepting interbank offers for deposits in reasonable market
size in that currency and for that Interest Period; provided, that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Reference Banks” shall mean, in relation to a Borrowing, the principal London
offices of any financial institution appointed by the Administrative Agent as a
“Reference Bank” in consultation with the Designated Company and with the
consent of such Reference Bank.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Secured Term Loan Credit Agreement Refinancing Indebtedness”.
“Register” shall have the meaning assigned to such term in Section 11.04(c).
“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
“Regulation” shall have the meaning assigned to such term in Section 3.25.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



consist of securities of a person, unless upon receipt of the securities of such
person, such person would become a Loan Party.
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such person and of such person’s Affiliates.
“Related Security” shall mean, with respect to any Receivable, all of the
applicable Restricted Subsidiary’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by the applicable Company gave rise to such Receivable, and all insurance
contracts with respect thereto, all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable, all guaranties, letters of
credit, letter-of-credit rights, supporting obligations, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the contract related to
such Receivable or otherwise, all service contracts and other contracts and
agreements associated with such Receivable, all records related to such
Receivable, and all of the applicable Company’s right, title and interest in, to
and under the applicable Qualified Securitization Transaction documentation or
Permitted Factoring Facility documentation.
“Release” shall mean any spilling, leaking, seepage, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Relevant External Company” shall mean “relevant external company” within the
meaning of the Irish Companies Act.
“Reorganization Plan” shall have the meaning assigned to such term in
Section 11.04(g)(iii).
“Repatriation Limitation” shall have the meaning assigned to such term in
Section 2.10(i).
“Reply Amount” shall have the meaning assigned to such term in the definition of
“Discounted Purchase”.
“Required Class Lenders” shall mean, as of any date of determination, Lenders of
a Class holding more than 50% of the sum of all Loans outstanding and unused
Commitments (if any) of such Class; provided that with respect to such Class,
the Commitment of, and the portion of the Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Class Lenders.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Required Lenders” shall mean, as of any date of determination, Lenders holding
more than 50% of the sum of all Loans outstanding and unused Commitments (if
any); provided that the Commitment of, and the portion of the Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Requirements of Law” shall mean, collectively, any and all legally binding
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law, including, without limitation, the U.S. Hold Separate Order.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
“Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, finance director, treasurer or controller of such person, and, solely
for purposes of notices given under Article II, any other officer or employee
such Person so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of such Person designated
in or pursuant to an agreement between such Person and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Grantor” shall mean a Loan Party that has granted a Guarantee that
is subject to limitations that impair in any material respect the benefit of
such Guarantee (as determined by the Administrative Agent in its reasonable
discretion) (it being expressly understood and agreed that (i) neither the
Parent nor any Loan Party that is a Canadian Guarantor, a U.K. Guarantor, a
Dutch Guarantor, a Dubai Guarantor or a U.S. Guarantor shall be a Restricted
Grantor and (ii) except as may be otherwise determined by the Administrative
Agent in its reasonable discretion, each Loan Party that is a German Guarantor,
an Irish Guarantor, a Swiss Guarantor, a French Guarantor or a Brazilian
Guarantor shall be a Restricted Grantor).
“Restricted Subsidiary” shall mean, as the context requires, (i) any Subsidiary
of Holdings other than an Unrestricted Subsidiary, (ii) on and after the
Specified AV Minerals Joinder Date, any Subsidiary of AV Minerals other than an
Unrestricted Subsidiary, and (iii) any Subsidiary of the Designated Company
other than an Unrestricted Subsidiary.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Revolving Credit Administrative Agent” shall mean the “Administrative Agent”
(or term of like import) under and as defined in the Revolving Credit Agreement,
and its successors and assigns in such capacity.
“Revolving Credit Agents” shall mean the “Agents” (as defined in the Revolving
Credit Loan Documents) (or term of like import), including the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent.
“Revolving Credit Agreement” shall mean (i) that certain Second Amended and
Restated Credit Agreement, dated as of October 6, 2014, among the Loan Parties,
the Revolving Credit Lenders, Wells Fargo Bank, N.A. (London Branch), as
European swingline lender, Wells Fargo Bank, National Association, as issuing
bank and U.S. swingline lender, the Revolving Credit Collateral Agent, the
Revolving Credit Administrative Agent, Merrill, Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets, Inc., Deutsche Bank Securities Inc.,
J.P. Morgan Securities LLC, The Royal Bank of Scotland plc and UBS Securities
LLC, as co-syndication agents, SunTrust Robinson Humphrey, Inc., as senior
managing agent, and Wells Fargo Bank, National Association, Merrill, Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc., Deutsche
Bank Securities Inc., J.P. Morgan Securities LLC, RBS Securities Inc. and UBS
Securities LLC, as joint lead arrangers and joint bookmanagers, as amended,
restated, supplemented or modified from time to time to the extent permitted by
this Agreement and the Intercreditor Agreement and (ii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend or(subject to the
limitations set forth herein and in the Intercreditor Agreement) or refinance in
whole or in part the indebtedness and other obligations outstanding under the
(x) credit agreement referred to in clause (i) or (y) any subsequent Revolving
Credit Agreement, in each case which constitutes a Permitted Revolving Credit
Facility Refinancing with respect to the Revolving Credit Loans, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Revolving Credit Agreement hereunder (provided that in connection with
such refinancing, the commitments relating to such indebtedness that has been
refinanced are terminated). Any reference to the Revolving Credit Agreement
hereunder shall be deemed a reference to any Revolving Credit Agreement then in
existence.
“Revolving Credit Collateral Agent” shall mean the “Collateral Agent” (or term
of like import) under and as defined in the Revolving Credit Agreement, and its
successors and assigns in such capacity.
“Revolving Credit Commitments” shall mean the commitments of the Revolving
Credit Lenders to make Revolving Credit Loans under the Revolving Credit
Agreement.
“Revolving Credit Lenders” shall mean the banks, financial institutions and
other entities from time to time party to the Revolving Credit Agreement as
lenders.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Revolving Credit Loan Documents” shall mean the Revolving Credit Agreement and
the other “Loan Documents” as defined in the Revolving Credit Agreement and any
corresponding term in any successor Revolving Credit Agreement permitted hereby,
including the mortgages and other security documents, guaranties and the notes
issued thereunder.
“Revolving Credit Loans” shall mean the revolving loans and swingline loans
outstanding under the Revolving Credit Agreement.
“Revolving Credit Maturity Date” shall have meaning assigned to the term
“Maturity Date” in the Revolving Credit Agreement (and any corresponding term in
any successor Revolving Credit Agreement permitted hereby).
“Revolving Credit Priority Collateral” shall mean all “Revolving Credit Priority
Collateral” as defined in the Intercreditor Agreement.
“Revolving Credit Secured Parties” shall mean the Revolving Credit
Administrative Agent, the Revolving Credit Collateral Agent and each other
Person that is a “Secured Party” under the Revolving Credit Agreement.
“Revolving Credit Security Documents” shall have the meaning assigned to the
term “Security Documents” in the Revolving Credit Agreement (and any
corresponding term in any successor Revolving Credit Agreement permitted
hereby).
“Rollover A-1 Term Lender” shall mean (a) each Initial Term Lender party to
Amendment No. 1 that is not an Other Consenting Lender, and (b) any financial
institution that acquires an interest in an Initial A-1 Term Loan prior to the
Rollover Effective Date or that acquires an interest in a Rollover A-1 Term Loan
on or after the Rollover Effective Date, in each case pursuant to an Assignment
and Assumption, other than, in each case, any such Lender or financial
institution that has ceased to hold such Initial A-1 Term Loans prior to the
Rollover Effective Date or Rollover A-1 Term Loans after the Rollover Effective
Date. As of the Amendment No. 1 Effective Date, the Rollover A-1 Term Lenders
are set forth on Schedule 1.01(a) (as amended by Amendment No. 1).


“Rollover A-1 Term Loans” shall have the meaning assigned to such term in
Section 2.20.


“Rollover A-2 Term Lender” shall mean (a) each financial institution listed on
Schedule 1.01(a) (as amended by Amendment No. 1) as holding Rollover A-2 Term
Loan Commitments as of the Amendment No. 1 Effective Date, and (b) any financial
institution that acquires an interest in a Rollover A-2 Term Loan Commitment or
a Rollover A-2 Term Loan






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



pursuant to an Assignment and Assumption, other than, in each case, any such
financial institution that has ceased to hold Rollover A-2 Term Loan Commitments
and Rollover A-2 Term Loans.


“Rollover A-2 Term Loan Commitment” shall mean, with respect to each Rollover
A-2 Term Lender, the commitment, if any, of such Lender to make Rollover A-2
Term Loans hereunder up to the amount set forth on Schedule 1.01(a) to this
Agreement under the heading “Rollover A-2 Term Loan Commitment,” as such amount
may be reduced or increased following the Amendment No. 1 Effective Date
pursuant to an Assignment and Assumption or otherwise pursuant to the terms of
this Agreement. On the Amendment No. 1 Effective Date the aggregate principal
amount of the Rollover A-2 Term Loan Commitments is $51,300,000.


“Rollover A-2 Term Loan Commitment Termination Date” shall mean the earlier of
(i) 5:00 p.m., New York City time, on April 13, 2021 and (ii) the date of the
repayment in full of all outstanding principal and accrued interest with respect
to the Loans, all Fees and other Obligations.


“Rollover A-2 Term Loans” shall mean the loans made by the Rollover A-2 Term
Lenders on the Rollover Effective Date in accordance with Section 2.01(b).


“Rollover Fee Letter” shall mean the fee letter dated as of the Amendment No. 1
Effective Date among the Parent and the Lenders party thereto.
“Rollover Effective Date” means, subject to the satisfaction of the Rollover and
Funding Conditions, April 13, 2021.
“Rollover Term Loan Maturity Date” shall mean April 13, 2022; provided that if
such day is not a Business Day, the Maturity Date shall be the Business Day
immediately succeeding such date.


“Rollover Term Loans” shall mean the Rollover A-1 Term Loans and the Rollover
A-2 Term Loans.
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sanctioned Country” shall have the meaning assigned to such term in Section
3.22.
“Sanctioned Person” shall have the meaning assigned to such term in Section
3.22.
“Sanctions” shall have the meaning assigned to such term in Section 3.22.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.
“SCB” shall mean Standard Chartered Bank and its successors.
“Screen Rate” shall have the meaning assigned to such term in the definition of
Eurodollar Base Rate.
“Section 347” shall have the meaning assigned to such term in Section 2.19(a).
“Secured Net Leverage Ratio” shall mean, with respect to any Calculation Date,
the ratio of (a) Consolidated Total Net Debt as of the Calculation Date (other
than any portion of Consolidated Total Net Debt that is unsecured) to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 4.03(k),
Section 5.01(a) or Section 5.01(b).
“Secured Term Loan Administrative Agent” shall mean the “Administrative Agent”
(or term of like import) under and as defined in the Secured Term Loan Credit
Agreement, and its successors and assigns in such capacity.
“Secured Term Loan Collateral Agent” shall mean the “Collateral Agent” (or term
of like import) under and as defined in the Secured Term Loan Credit Agreement,
and its successors and assigns in such capacity.
“Secured Term Loan Credit Agreement” shall mean (i) that certain credit
agreement, dated as of January 10, 2017, among the Loan Parties party thereto,
the lenders party thereto, Standard Chartered Bank, as administrative agent and
as collateral agent, as amended on or prior to the Effective Date, and as
further amended, restated, supplemented, increased or modified from time to time
(including any increase permitted pursuant to Section 2.23 of the Secured Term
Loan Credit Agreement or any similar provision in any Secured Term Loan Credit
Agreement Refinancing Indebtedness) to the extent not prohibited by this
Agreement and (ii) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend (subject to the limitations set forth






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



herein) or refinance in whole or in part the indebtedness and other obligations
outstanding under the (x) credit agreement referred to in clause (i) or (y) any
subsequent Secured Term Loan Credit Agreement, in each case which constitutes a
Permitted Secured Term Loan Facility Refinancing with respect to the Secured
Term Loans, unless such agreement or instrument expressly provides that it is
not intended to be and is not a Secured Term Loan Credit Agreement hereunder.
Any reference to the Secured Term Loan Credit Agreement hereunder shall be
deemed a reference to any Secured Term Loan Credit Agreement then in existence.
“Secured Term Loan Credit Agreement Refinancing Indebtedness” means
(a) Permitted First Priority Refinancing Debt, (b) Permitted Second Priority
Refinancing Debt, (c) Permitted Unsecured Refinancing Debt or (d) Indebtedness
incurred pursuant to a “Refinancing Amendment” (as defined in the Secured Term
Loan Credit Agreement), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Secured Term Loans (including any successive Secured Term Loan Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
extending, renewing or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Debt (except for unpaid accrued interest and premium thereon and any
make-whole payments applicable thereto), (ii) such Indebtedness does not mature
or have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), in each case, prior to the date that is 181 days
after the Latest Maturity Date at the time such Indebtedness is incurred, and
(iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Secured Term Loan Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.
“Secured Term Loan Documents” shall mean the Secured Term Loan Credit Agreement
and the other “Loan Documents” as defined in the Secured Term Loan Credit
Agreement and any corresponding term in any successor Secured Term Loan Credit
Agreement permitted hereby, including the mortgages and other security
documents, guaranties and the notes issued thereunder.
“Secured Term Loan Incremental Equivalent Indebtedness” shall mean Indebtedness
permitted under the Secured Term Loan Credit Agreement in lieu of incremental
Secured Term Loans thereunder; provided that (i) the terms of such Indebtedness
are governed by agreements other than the Secured Term Loan Documents, and (ii)
such Indebtedness would have met the requirements of either the definition of
“Permitted First Priority Refinancing Debt”, the definition of “Permitted Second
Priority Refinancing Debt”, or the definition of “Permitted Unsecured
Refinancing Debt”, if such Indebtedness had been incurred to refinance
outstanding incremental Term Loans thereunder (with each reference to
“Refinanced Debt” contained (or referred to) in such definitions being deemed to
refer to the then outstanding Secured Term Loans).






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Secured Term Loans” shall mean, collectively, the “Loans,” “Term Loans,”
“Incremental Term Loans” and the “Other Term Loans”, each as defined in the
Secured Term Loan Credit Agreement (or any similar term in any Secured Term Loan
Credit Agreement Refinancing Indebtedness).
“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall mean the “Securities Collateral” as defined in the
Secured Term Loan Credit Agreement.
“Securitization Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, assigned or otherwise transferred pursuant to a
Qualified Securitization Transaction, (ii) the Related Security with respect to
the Receivables referred to in clause (i) above, (iii) the collections and
proceeds of the Receivables and Related Security referred to in clauses (i) and
(ii) above, (iv) all lockboxes, lockbox accounts, collection accounts or other
deposit accounts into which such collections are deposited (and in any event
excluding any lockboxes, lockbox accounts, collection accounts or deposit
accounts that any Company organized under the laws of any Principal Jurisdiction
has an interest in (other than in connection with a Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing)) and which have been specifically identified and
consented to by the Administrative Agent, (v) all other rights and payments
which relate solely to such Receivables and (vi) all cash reserves comprising
credit enhancements for such Qualified Securitization Transaction.
“Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is organized in a Principal
Jurisdiction (excluding from such requirement that such Restricted Subsidiary
not be organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing) or any other Securitization Entity transfers Receivables
and Related Security) (a) which engages in no activities other than in
connection with the financing of Receivables or Related Security, (b) which is
designated by the Board of Directors of the Designated Company as a
Securitization Entity, (c) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the
Designated Company or any Restricted Subsidiary (excluding guarantees of such
transferor Restricted Subsidiary of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization Undertakings
and guarantees by the Securitization Entity), (ii) is recourse to or obligates
the Designated Company or any Restricted Subsidiary (other than the
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Designated Company
or any Restricted Subsidiary (other than the Securitization Entity), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings and other than any interest in
the Receivables and Related Security






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



being financed (whether in the form of any equity interest in such assets or
subordinated indebtedness payable primarily from such financed assets) retained
or acquired by the transferor Restricted Subsidiary, (d) to which none of the
Designated Company nor any Restricted Subsidiary has any obligation to maintain
or preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results and (e) with which none of Holdings, the
Designated Company nor any Restricted Subsidiary of the Designated Company (nor,
on and after the Specified AV Minerals Joinder Date, AV Minerals) has any
material contract, agreement, arrangement or understanding other than those
customary for a Qualified Securitization Transaction and, in any event, on terms
no less favorable to Holdings, the Designated Company or such Restricted
Subsidiary (or, on and after the Specified AV Minerals Joinder Date, AV
Minerals) than those that might be obtained at the time from Persons that are
not Affiliates of the Designated Company or such Restricted Subsidiary. Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by providing the Administrative Agent with a certified copy of the
resolution of the Board of Directors giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing conditions.
“Security Agreement” shall mean each U.S. Security Agreement and each Canadian
Security Agreement and each other Security Agreement entered into pursuant to
Section 5.10 and 5.11(b), individually and collectively, as the context may
require.
“Security Documents” shall mean each Security Agreement, and each other security
document, deed of trust, charge or pledge agreement governed by the laws of the
United States, Canada, or any state, territory or province thereof, as
applicable, delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as Collateral for the
Obligations and the Guaranteed Obligations, and all UCC or PPSA financing
statements filed in the United States, Canada, or any state, territory or
province thereof, as applicable.
“Senior Note Agreements” shall mean (a) the Indenture, dated as of January 16,
2020, by and among the U.S. Issuer, the guarantors from time to time party
thereto, and Regions Bank, as trustee, and (b) the Indenture, dated as of
September 14, 2016, by and among the U.S. Issuer, the guarantors from time to
time party thereto, and Regions Bank, as trustee, in each case pursuant to which
the applicable Senior Notes were issued.
“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreements,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Note Agreements.
“Senior Note Guarantees” shall mean the guarantees of the Loan Parties (other
than the U.S. Issuer) pursuant to the Senior Note Agreements.
“Senior Notes” shall mean the U.S. Issuer’s 4.75% Senior Notes due 2030 and
5.875% Senior Notes due 2026, each issued pursuant to the applicable Senior Note
Agreements, and any






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



senior notes issued pursuant to a Permitted Refinancing of the Senior Notes (and
any Registered Equivalent Notes).
“Senior Secured Net Leverage Ratio” shall mean, with respect to any date of
determination (the “Calculation Date”), the ratio of (a) Consolidated Total Net
Debt as of the Calculation Date (other than any portion of Consolidated Total
Net Debt that is unsecured or is secured solely by Liens that are subordinated
to the Liens securing the Pari Passu Secured Obligations (as defined in the
Intercreditor Agreement (as defined in the Secured Term Loan Agreement))) (it
being understood that Indebtedness under the Revolving Credit Loan Documents and
the Secured Term Loan Documents which constitutes Consolidated Total Net Debt
will be included in the Senior Secured Net Leverage Ratio) to (b) Consolidated
EBITDA for the Test Period most recently ended prior to the Calculation Date for
which financial information has been delivered to the Administrative Agent and
the Lenders pursuant to Section 5.01(a) or (b).
“Series of Cash Neutral Transactions” shall mean any series of Investments,
incurrences of Indebtedness, Asset Sales in the form of transfers of
intercompany promissory notes and Equity Interests or similar instruments and/or
Dividends solely among Companies; provided that (i) the amount of cash or Cash
Equivalents transferred by any Company (each such Company, an “Initiating
Company”) to another Company in such Series of Cash Neutral Transactions is not
greater than the amount of cash or Cash Equivalents received by such Initiating
Company in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash and Cash Equivalents must be received by such
Initiating Company within three Business Days of the initiation of such Series
of Cash Neutral Transactions), (ii) [intentionally omitted], (iii) no more than
$50,000,000 in aggregate of cash or Cash Equivalents may be held by Companies
that are not Loan Parties in connection with transfers from Loan Parties as part
of such Series of Cash Neutral Transactions (and any such Company that is not a
Loan Party may not retain any of such cash or Cash Equivalents after giving
effect to the Cash Neutral Transactions), (iv) the fair market value of the
assets (other than cash or Cash Equivalents) that may be held by Companies that
are not Loan Parties in connection with transfers from Loan Parties as part of
such Series of Cash Neutral Transactions may not exceed $50,000,000 in the
aggregate and (v) the ownership interests of any Unrestricted Grantor in any of
its Subsidiaries shall not be reduced as a result thereof.
“Significant Event of Default” shall mean any Event of Default under Section
8.01(a), (b), (g) or (h).
“Similar Business” shall mean any business conducted by the Parent and the other
Loan Parties on the Effective Date as described in the Company’s Form 10-Q filed
with the United States Securities and Exchange Commission on November 6, 2019
(or, in the good faith judgment of the Board of Directors of the Designated
Company, which is substantially related thereto or is a reasonable extension
thereof).
“Specified Aleris Hedging Agreements” shall mean Hedging Agreements with Aleris
or any of its Subsidiaries that are required to be secured by a Lien on any
assets of Aleris or any of






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



its Subsidiaries, in each case other than solely as a result of the designation
of any counterparty thereto as a “Secured Hedge Provider” in accordance with the
terms of, and as defined in, the Secured Term Loan Credit Agreement.
“Specified Aleris Subsidiaries” shall mean, after giving effect to the Aleris
Acquisition, each direct or indirect Subsidiary of Aleris that at any time (a)
is a borrower under the Revolving Credit Agreement, or (b) directly or
indirectly owns one or more Subsidiaries described in clause (a) above; provided
that, to the extent that the Revolving Credit Agreement excludes Aleris Asia
Pacific Limited and Aleris Rolled Products Mexico, S. de R.L. de C.V., a company
organized under the laws of Mexico, from the definition of Specified Aleris
Subsidiaries, then such entities shall not constitute Specified Aleris
Subsidiaries hereunder.
“Specified Divestiture” shall mean any Asset Sale by Aleris or any of its
Subsidiaries, or Holdings or any of its Subsidiaries, required in connection
with obtaining regulatory (including antitrust) approval for the Aleris
Acquisition, whether or not such Asset Sale occurs prior to or after the Aleris
Acquisition Closing Date.
“Specified Equity Contribution” shall mean any cash contribution to the common
equity of Holdings and/or any purchase or investment in an Equity Interest of
Holdings other than Disqualified Capital Stock in each case made pursuant to
Section 8.04.
“Specified Holders” shall mean Hindalco and its Affiliates.
“Specified Time” shall mean, with respect to each Interest Period, at
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period.
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition (other than any Permitted Acquisition where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), any Asset Sale (other than (x) any disposition in the ordinary
course of business and (y) any disposition where the fair market value of the
assets disposed of is less than $15,000,000), any Dividend made pursuant to
Section 6.08(d), any designation or redesignation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, any incurrence or
prepayment of Indebtedness (including any transaction under Section 6.11), or
any “Incremental Term Loan” under and as defined in the Secured Term Loan
Agreement or Revolving Credit Commitment increase.
“Spot Selling Rate” shall mean, on any date of determination for a currency, the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date 2 Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



rate from another financial institution designated by the Administrative Agent
if the Administrative Agent does not have as of the date of determination a spot
buying rate for any such currency.
“Springing Security Effective Date” shall mean the date on which the
requirements set forth in Section 5.10 have been satisfied.
“Springing Security Deadline Date” shall mean the date that is 5 Business Days
after the Rollover Effective Date.
“Standard Factoring Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables factoring transaction
so long as none of the same constitute Indebtedness or a Contingent Obligation
(other than in connection with an obligation to repurchase receivables that do
not satisfy related representations and warranties) or otherwise require the
provision of credit support in excess of customary credit enhancement
established upon entering into such Receivables factoring transaction negotiated
in good faith at arm’s length.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables securitization
transaction so long as none of the same constitute Indebtedness, a Contingent
Obligation (other than in connection with an obligation to repurchase
receivables that do not satisfy related representations and warranties) or
otherwise require the provision of credit support in excess of customary credit
enhancement established upon entering into such Receivables securitization
transaction negotiated in good faith at arm’s length.
“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated by its terms (including pursuant to the terms of any subordination
agreement, intercreditor agreement, or otherwise) in right of payment to the
Obligations of such Loan Party.
“Subordinated Lien Representative” shall mean “Subordinated Lien Representative”
as defined in the Intercreditor Agreement.
“Subordination Agreement” shall mean that certain Subordination Agreement, dated
as of the Effective Date, by and among the Loan Parties and the Administrative
Agent, including as amended or amended and restated to join the Collateral Agent
on the Springing Security Effective Date.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



only general partners of which are the parent and/or one or more subsidiaries of
the parent and (iii) any other person that is otherwise Controlled by the parent
and/or one or more subsidiaries of the parent. Unless the context requires
otherwise, “Subsidiary” refers to a Subsidiary of Holdings (and, on and after
the Specified AV Minerals Joinder Date, AV Minerals). Notwithstanding the
foregoing, (A) Logan shall not be treated as a Subsidiary hereunder or under the
other Loan Documents unless it qualifies as a Subsidiary under clause (i) of
this definition and (B) except as set forth in clause (ii) below, Ulsan JV
Subsidiary shall not be treated as a Subsidiary hereunder or under the other
Loan Documents at any time that (x) Holdings directly or indirectly owns Equity
Interests in Ulsan JV Subsidiary and (y) Holdings or any of its Subsidiaries has
the right to elect no more than half of the directors of Ulsan JV Subsidiary and
(ii) regardless of whether Ulsan JV Subsidiary is a Subsidiary, the financial
results of Ulsan JV Subsidiary shall be included in all consolidated financial
results of the Designated Company and its Subsidiaries to the extent the
Designated Company consolidates the results of Ulsan JV Subsidiary in its
financial statements in accordance with US GAAP; provided that the proportionate
interest of the Ulsan Joint Venture Partner in the Ulsan JV Subsidiary and any
liability of the Ulsan JV Subsidiary to pay Distributions to the Ulsan Joint
Venture Partner with respect to such proportionate interest shall be excluded
for the purposes of all financial definitions under this Agreement.
“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on
Schedule 1.01(b), and each other Restricted Subsidiary that is or becomes a
party to this Agreement as a Subsidiary Guarantor pursuant to Section 5.11.
“Successor Holdings” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
“Successor Parent” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
“Successor Rate” shall have the meaning assigned to such term in Section 2.11.
“Surviving Aleris Debt” shall mean, to the extent outstanding on the Aleris
Acquisition Closing Date after giving effect to the Aleris Acquisition,
Indebtedness incurred by one or more Companies organized under the laws of the
People’s Republic of China that is not a Loan Party pursuant to the terms of the
non-recourse multi-currency secured term loan facilities and the revolving
facilities of Aleris Aluminum (Zhenjiang) Co., Ltd., in each case, as in effect
on the Aleris Acquisition Closing Date.
“Swiss Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Switzerland party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company incorporated in Switzerland that
becomes a Guarantor pursuant to the terms hereof.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Swiss Withholding Tax” shall mean any withholding tax in accordance with the
Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz uber
die Verrechnungssteuer) and any successor provision, as appropriate.
“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under a so-called synthetic, off-balance sheet or tax retention lease.
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, payroll, social security, employment and unemployment
taxes, assessments, fees or other charges imposed by any Taxing Authority,
including any interest, additions to tax or penalties applicable thereto.
“Taxing Authority” shall mean any Governmental Authority of any jurisdiction or
political subdivision thereof with the authority to impose, assess, and collect
Taxes and engage in activities of a similar nature with respect to such Taxing
Authority.
“Term Loan Commitment” shall mean, (a) with respect to each Lender, the
commitment, if any, of such Lender to make Term Loans hereunder up to the amount
set forth on Schedule 1.01(a) to this Agreement directly under the column
entitled “Initial Term Lender, such Lender’s Initial Term Loan Commitment”. The
aggregate amount of the Lenders’ Term Loan Commitments on the Effective Date is
$1,100,000,000 and (b) with respect to each Rollover A-2 Term Lender, such
Lender’s Rollover A2 Term Loan Commitment.
“Term Loans” shall mean, without duplication, the Initial Term Loans made
pursuant to Section 2.01(a), the Initial A-1 Term Loans, the Initial A-2 Term
Loans, the Rollover A-1 Term Loans, or the Rollover A-2 Term Loans, as the
context requires.
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Designated Company then last ended (in each case taken as one accounting
period).
“Third Lien Administrative Agent” shall mean any Person acting in such capacity
as administrative agent under any Third Lien Credit Agreement and its successors
and assigns in such capacity.
“Third Lien Collateral Agent” shall mean any Person acting in such capacity as
collateral agent under any Third Lien Credit Agreement and its successors and
assigns in such capacity.
“Third Lien Credit Agreement” shall mean any credit agreement among the Loan
Parties, any Third Lien Administrative Agent, any Third Lien Collateral Agent
and the other parties thereto from time to time, as amended, restated,
supplemented or modified from time to






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



time to the extent permitted by this Agreement; provided that the aggregate
principal amount of Indebtedness incurred thereunder does not exceed
$200,000,000.
“Third Lien Security Documents” shall mean any security documents under which a
Lien has been granted in favor of any Third Lien Collateral Agent and/or any
other Person that is a “Secured Party” under the Third Lien Credit Agreement to
secure any obligations under a Third Lien Credit Agreement.
“Total Net Leverage Ratio” shall mean, with respect to any Calculation Date, the
ratio of (a) Consolidated Total Net Debt as of the Calculation Date to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b).
“Trade Date” shall have the meaning assigned to such term in Section
11.04(g)(i).
“Transactions” shall mean, collectively, the financing of a portion of the
Aleris Acquisition, and the payment of all fees, costs and expenses in
connection therewith and in connection with the execution and delivery of the
Loan Documents and the initial borrowings hereunder on the Closing Date, and in
connection with the incurrence of additional term loans under the Secured Term
Loan Credit Agreement on the Closing Date.
“Transfer Conditions” shall mean, with respect to any Asset Sale, (a) no Default
shall have occurred and be continuing both immediately before and immediately
after giving effect to such Asset Sale; (b) the Designated Company shall both
immediately before and, on a Pro Forma Basis, immediately after giving effect to
such Asset Sale, be in compliance with the Financial Performance Covenant, in
each case as of the last day of the four consecutive fiscal quarter period of
the Designated Company then last ended for which financial statements have been
(and are required to have been) delivered under Section 5.01(a) or (b); and (c)
such Asset Sale shall have been made for fair market value.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
“Tulip Conditions” shall mean (i) the Tulip Foundation directly owns 50% or less
of the Equity Interests of Aleris German GP Holdco; provided that, if at any
time after the Aleris Acquisition Closing Date the Tulip Foundation owns a
lesser percentage of the Equity Interests of Aleris German GP Holdco, then on
and after such date such ownership percentage may not be subsequently increased,
(ii) the Tulip Foundation shall not directly or indirectly receive the benefit
of any rights under the Organizational Documents of the Aleris German GP Holdco
or otherwise (including under any voting rights agreement or other contractual
arrangement), other than those in effect on the Effective Date or otherwise
consented to in writing by the Administrative Agent, (iii) the Tulip Foundation
shall not have any direct or indirect rights to reduce or impair the value,
validity or enforceability of the Guarantee, or the Foreign Guarantees, in each
case granted by an Aleris German Non-Wholly Owned Subsidiary or a German
Borrower Holding Company, or to otherwise directly or indirectly limit or
prohibit the ability of the Credit






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Parties from enforcing any rights under any Loan Document, (iv) the Tulip
Foundation shall not take any adverse action against any Credit Party in respect
of any Loan Document, any of the Obligations, or any interest of the Credit
Parties in the Aleris German Non-Wholly Owned Subsidiaries and the German
Borrower Holding Companies, including in connection with any enforcement of
remedies by any Credit Party, and (v) if Aleris Deutschland Vier GmbH & Co. KG
does not become a Loan Party on the Aleris Acquisition Closing Date, then
following the appointment of managing directors of Aleris German GP Holdco that
are reasonably satisfactory to the Designated Company, Aleris Deutschland Vier
GmbH & Co. KG shall become a Guarantor in accordance with Section 5.11.
“Tulip Foundation” shall mean Stichting Tulip Foundation for arts, sports and
elevation, a non-profit organization, and any successor or assign thereof that
is a charitable non-profit organization not Controlled by the Designated Company
or any of its Restricted Subsidiaries.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Fallback Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any
assetCollateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Ulsan Joint Venture Partner” shall mean Kobe Steel, Ltd., a company organized
under the laws of Japan.
“Ulsan JV Subsidiary” shall mean a joint venture stock company organized, or to
be organized, in Korea, and registered, or to be registered, in the Commercial
Corporate Registry in Korea.
“Ulsan Sale Agreement” shall mean that certain share sale and purchase
agreement, dated as of May 10, 2017, between NKL and the Ulsan Joint Venture
Partner.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



“Ulsan Share Sale” shall mean the sale, pursuant to the terms of the Ulsan Sale
Agreement, by NKL of 49.9%% of the Equity Interests owned by NKL in the Ulsan JV
Subsidiary to the Ulsan Joint Venture Partner, for cash in the amount of
$314,370,000, and the subsequent sale by NKL of 0.1% of the Equity Interests
owned by NKL in the Ulsan JV Subsidiary to the Ulsan Joint Venture Partner, for
cash in the amount of $630,000.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.
“U.K. Guarantor” shall mean each Restricted Subsidiary of the Designated Company
incorporated in England and Wales party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company incorporated in England and
Wales that becomes a Guarantor pursuant to the terms hereof, and, on and after
the Designated Holdco Effective Date, Designated Holdco.
“U.K. Holdco” shall mean a newly formed direct Wholly Owned Subsidiary of AV
Minerals, organized under the laws of England and Wales, formed in connection
with the Permitted Reorganization.
“United States” shall mean the United States of America.
“Unrestricted Cash” shall mean cash and Cash Equivalents of the Designated
Company and its Restricted Subsidiaries (in each case, free and clear of all
Liens (other than Liens permitted pursuant to Section 6.02(a), (j), and (k))),
to the extent the use thereof for the application to payment of Indebtedness is
not prohibited by law or any contract to which the Designated Company or any of
the Restricted Subsidiaries is a party and excluding cash and Cash Equivalents
which are listed as “restricted” on the consolidated balance sheet of the
Designated Company and its Subsidiaries as of such date.
“Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors.
“Unrestricted Subsidiary” shall mean Novelis Services (Europe) Inc., Novelis
Services (North America) Inc. and any Subsidiary of the Designated Company
designated by the Board of Directors of the Designated Company as an
Unrestricted Subsidiary pursuant to Section 5.16 subsequent to the Effective
Date.
“US GAAP” shall have the meaning assigned to such term in Section 1.04.
“U.S. Guarantor” shall mean each Restricted Subsidiary of the Designated Company
organized in the United States, any state thereof or the District of Columbia,
party hereto as a Guarantor, and each other Restricted Subsidiary of the
Designated Company incorporated in the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



United States, any state thereof or the District of Columbia that becomes a
Guarantor pursuant to the terms hereof.
“U.S. Hold Separate Assets” shall mean the assets of Aleris Rolled Products,
Inc. located at its plant in Lewisport, KY, and its research and development
center in Madison Heights, MI, and all ancillary assets of Aleris Rolled
Products, Inc. and/or other U.S. Subsidiaries of Aleris directly related to the
operation of such plant or such research and development center, solely to the
extent that such assets are required to be held and maintained separate from the
other businesses and operations of the Companies and Aleris Rolled Products,
Inc. pursuant to the U.S. Hold Separate Order and the U.S. Hold Separate
Agreements, collectively.
“U.S. Hold Separate Order” shall mean the order to hold certain U.S. Hold
Separate Assets separate from the businesses and assets of the Companies entered
by the United States District Court for the Northern District of Ohio on January
9, 2020 in the matter of United States of America v. Novelis, Inc. and Aleris
Corporation, No. 19-CV-02033 (filed N.D. Ohio Sept. 4, 2019).
“U.S. Hold Separate Agreements” shall mean all agreements (and any replacements
thereof entered into with the prior written consent of the Administrative Agent)
among Novelis Inc. and/or any of its U.S. Subsidiaries, and one or more United
States Governmental Authorities, in each case entered into in connection with
the U.S. Hold Separate Order on or before the Aleris Acquisition Closing Date,
copies of which shall be delivered to the Administrative Agent and the Lenders
promptly upon the execution thereof; provided that (x) such agreements shall not
restrict the pledge of assets of the Companies other than the assets of Aleris
Rolled Products, Inc. located at its plant in Lewisport, KY, and all ancillary
assets of Aleris Rolled Products, Inc. and/or other U.S. Subsidiaries of Aleris
directly related to the operation of such plant and (y) the restrictions on
pledging the assets of Aleris Rolled Products, Inc. located at its plant in
Lewisport, KY, and all ancillary assets of Aleris Rolled Products, Inc. and/or
other U.S. Subsidiaries of Aleris directly related to the operation of such
plant set forth in such agreements shall not, taken as a whole, be materially
more restrictive, in the good faith determination of Novelis Inc., than the
restrictions on pledging such assets set forth in the U.S. Hold Separate Order
(it being understood that the restrictions set forth in such agreements may be
more detailed than those set forth in the U.S. Hold Separate Order).
“U.S. Issuer” shall mean Novelis Corporation, a Texas corporation.
“U.S. Loan Parties” shall mean the Borrower and the U.S. Guarantors.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Security Agreement” shall mean, collectively (i) the security agreements,
including all subparts thereto, among any U.S. Loan Parties (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties and (ii) any other






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



security agreement entered into pursuant to the terms of the Loan Documents, in
each case of clauses (i) and (ii), that is governed by the laws of the United
States (or any subdivision thereof), securing the Obligations and the Guaranteed
Obligations, and entered into pursuant to the terms of this Agreement or any
other Loan Document, as the same may be amended, restated or otherwise modified
from time to time.
“U.S. Tax Obligor” shall mean (a) the Borrower which is resident for tax
purposes in the United States; or (b) a Loan Party some or all of whose payments
under the Loan Documents are from sources within the United States for U.S.
federal income tax purposes.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
“Wind-Up” shall have the meaning assigned to such term in Section 6.05(g), and
the term “Winding-Up” shall have a meaning correlative thereto.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” shall mean (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
A-1 Term Loan”) or Type (e.g., a “Eurodollar Rate Loan”). Borrowings also may be
classified and referred to by Class or Type (e.g., a “Eurodollar Initial A-1
Term Loan”).
Section 1.03    Terms Generally; Currency Translation. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document (including any Organizational Document) herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document, including the restrictions set forth in the definition of Aleris
Merger Agreement), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) any reference to a Subsidiary
of a Person shall include any direct or indirect Subsidiary of such Person, (d)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) any reference to any law or
regulation herein shall include all statutory and regulatory provisions
consolidating, amendment or interpreting such law or regulation and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (g) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. For
purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in dollars, such amounts shall be deemed to refer to Dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate in effect on the Business Day immediately preceding the date
of such transaction or determination and the permissibility of actions taken
under Article VI shall not be affected by subsequent fluctuations in exchange
rates (provided that if Indebtedness is incurred to refinance other
Indebtedness, and such refinancing would cause the applicable dollar denominated
limitation to be exceeded if calculated at the Spot Selling Rate in effect on
the Business Day immediately preceding the date of such refinancing, such dollar
denominated restriction shall be deemed not to have been exceeded so long as (x)
such refinancing






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Indebtedness is denominated in the same currency as such Indebtedness being
refinanced and (y) the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced except as
permitted by the definition of Permitted Refinancing Indebtedness). For purposes
of this Agreement and the other Loan Documents, the word “foreign” shall refer
to jurisdictions other than the United States, the states thereof and the
District of Columbia. From and after the effectiveness of the Permitted Holdings
Amalgamation, all references to the Parent in any Loan Document shall refer to
the Successor Parent and (ii) all references to Holdings in any Loan Document
shall refer to “Holdings” as defined herein. InSubject to Section 11.17, in the
case of a conflict between the terms of this Agreement and the terms of any
other Loan Document, the terms of this Agreement shall govern and control.
For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) subject to or governed by the
laws of the Province of Quebec and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) “tangible property” shall be deemed to include “corporeal property”, (d)
“intangible property” shall be deemed to include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec”, “prior claim” and a “resolutory clause”, (f) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code, (g) all references to “perfection” of
or “perfected” Liens shall be deemed to include a reference to an “opposable” or
“set up” Liens as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall be deemed to include a “right of
compensation”, (i) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall be deemed to include a “mandatary” or the
“hypothecary representative of the Credit Parties”, as the case may be, (k)
“construction liens” shall be deemed to include “legal hypothecs”, (l) “joint
and several” shall be deemed to include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”, (n)
“beneficial ownership” shall be deemed to include “ownership on behalf of
another as mandatary”, (o) “easement” shall be deemed to include “servitude”,
(p) “priority” shall be deemed to include “prior claim”, (q) “survey” shall be
deemed to include “certificate of location and plan”, and (r) “fee simple title”
shall be deemed to include “absolute ownership”.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with generally accepted accounting principles in
the United States applied on a consistent basis as in effect from time to time
(“US GAAP”) and all terms of an accounting or financial nature shall be
construed and interpreted in accordance with US GAAP, as in effect from time to
time unless otherwise agreed to by the Designated Company and the Required
Lenders or as set forth below; provided that (i) the Designated Company may
elect to convert from US GAAP for the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



purposes of preparing its financial statements and keeping its books and records
to IFRS and if the Designated Company makes such election it shall give prompt
written notice to the Administrative Agent and the Lenders within five Business
Days of such election, along with a reconciliation of the Designated Company’s
financial statements covering the four most recent fiscal quarters for which
financial statements are available (including a reconciliation of the Designated
Company’s audited financial statements prepared during such period), (ii) upon
election of any conversion to IFRS, the Administrative Agent, the Lenders and
the Designated Company shall negotiate in good faith to amend the financial
ratios and requirements and other terms of an accounting or a financial nature
in the Loan Documents to preserve the original intent thereof in light of such
conversion to IFRS (subject to the approval of the Required Lenders); provided
that, until so amended (x) such ratios or requirements (and all terms of an
accounting or a financial nature) shall continue to be computed in accordance
with US GAAP prior to such conversion to IFRS and (y) the Designated Company
shall provide to the Administrative Agent and the Lenders any documents and
calculations required under this Agreement or as reasonably requested hereunder
by the Administrative Agent or any Lender setting forth a reconciliation between
calculations of such ratios and requirements and other terms of an accounting or
a financial nature made before and after giving effect to such conversion to
IFRS and (iii) if at any time any change in US GAAP or change in IFRS would
affect the computation of any financial ratio or requirement or other terms of
an accounting or a financial nature set forth in any Loan Document, and the
Designated Company or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Designated Company shall negotiate in good faith to
amend such ratio or requirement or other terms of an accounting or a financial
nature to preserve the original intent thereof in light of such change in US
GAAP or change in IFRS (subject to the approval of the Required Lenders);
provided that, until so amended, (x) such ratio or requirement or other terms of
an accounting or a financial nature shall continue to be computed in accordance
with US GAAP prior to such change therein or change in IFRS and (y) the
Designated Company shall provide to the Administrative Agent and the Lenders any
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
or other terms of an accounting or a financial nature made before and after
giving effect to such change in US GAAP or change in IFRS. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant contained
herein, Indebtedness of Holdings, the Designated Company and its Subsidiaries
(and, on and after the Specified AV Minerals Joinder Date, AV Minerals) shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded. For
the avoidance of doubt, with respect to the incurrence of any Indebtedness or
the making of any Investment, Asset Sale, Sale Leaseback Transaction or
Restricted Payment in reliance on any provision of Article VI hereof that is
based on a percentage of Consolidated Net Tangible Assets, such provision shall
be deemed to be tested solely upon incurrence of such Indebtedness or the making
of any such Investment, Asset Sale, Sale Leaseback Transaction or Restricted
Payment with respect to Consolidated Net Tangible Assets as of the end of the
most recent period for which financial statements have been delivered under
Section 5.01(a) or (b). Notwithstanding anything to the contrary in this
Agreement, regardless of whether Ulsan JV Subsidiary is a Subsidiary, the
financial results of Ulsan JV Subsidiary shall be included in all consolidated
financial results of the Designated Company and its Subsidiaries to the extent
the Designated Company consolidates the results of Ulsan JV Subsidiary in its
financial statements in






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



accordance with US GAAP; provided that the proportionate interest of the Ulsan
Joint Venture Partner in the Ulsan JV Subsidiary and any liability of the Ulsan
JV Subsidiary to pay Distributions to the Ulsan Joint Venture Partner with
respect to such proportionate interest shall be excluded for the purposes of all
financial definitions under this Agreement. Notwithstanding anything to the
contrary in this Agreement, nothing in this Agreement shall be deemed to require
the consolidation of Ulsan JV Subsidiary into the consolidated financial results
of the Designated Company to the extent not required under US GAAP.
Section 1.05    Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
Section 1.06    Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the
Secured Net Leverage Ratio and the Consolidated Interest Coverage Ratio shall be
calculated on a Pro Forma Basis with respect to each Specified Transaction
occurring during the applicable four quarter period to which such calculation
relates, or subsequent to the end of such four-quarter period but not later than
the date of such calculation (such period, the “Measurement Period”); provided
that notwithstanding the foregoing, for the purpose of calculating the Total Net
Leverage Ratio, the Senior Secured Net Leverage Ratio, and the Secured Net
Leverage Ratio on a Pro Forma Basis on any date, Consolidated Total Net Debt
shall be increased on a Dollar Equivalent for Dollar Equivalent basis by the
lesser of (x) the amount of cash and Cash Equivalents paid by the Companies
subsequent to the end of the applicable four quarter period and on or prior to
the applicable date of determination, in connection with Specified Transactions
and (y) the maximum amount of cash and Cash Equivalents constituting
Unrestricted Cash as of the end of the applicable four quarter period.
Section 1.07    Calculation of Reference Bank Rate and Cost of Funds.
(a)    Subject to clause (b) below, if the Fallback Rate is to be determined on
the basis of a Reference Bank Rate but a Reference Bank does not supply a
quotation by the Specified Time, the Reference Bank Rate shall be calculated on
the basis of the quotations of the remaining Reference Banks.
(b)    If at or about the Specified Time, none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.
(c)    If the Fallback Rate is to be determined on the basis of the Cost of
Funds and the Administrative Agent or the Designated Company so requires, the
Administrative Agent and the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Designated Company shall enter into negotiations (for a period of not more than
thirty days) with a view to agreeing a substitute basis for determining the rate
of interest. Any alternative basis agreed pursuant to the immediately preceding
sentence shall, with the prior consent of all the Lenders and the Designated
Company, be binding on all Parties.
(d)    If the Fallback Rate applies, the Administrative Agent shall, as soon as
is practicable, notify the Designated Company.
Section 1.08    Role of Reference Banks.
(a)    No Reference Bank, in its capacity as such, is under any obligation to
provide a quotation or any other information to the Administrativeany Agent.
(b)    No Reference Bank, in its capacity as such, will be liable for any action
taken by it under or in connection with any Loan Document, or for any Reference
Bank Quotation, unless directly caused by such Reference Bank’s gross negligence
or willful misconduct.
(c)    No Party (other than the relevant Reference Bank) may take any
proceedings against any officer, employee or agent of any Reference Bank in
respect of any claim it might have against that Reference Bank or in respect of
any act or omission of any kind by that officer, employee or agent in relation
to any Loan Document, or to any Reference Bank Quotation, and any officer,
employee or agent of each Reference Bank may rely on this Section 1.08.
(d)     Except as otherwise expressly set forth herein, no Reference Bank that
obtains the benefits of this Section 1.08, shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of any collateralCollateral
(including the release or impairment of any collateralCollateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.
(e)    A Reference Bank which is not a Party may rely on this Section 1.08, and
Section 1.09.
Section 1.09    Confidentiality of Funding Rates and Funding Bank Quotations.
(a)    Confidentiality and Disclosure
(i)    The Administrative Agent and each Loan Party agree to keep each Funding
Rate (and, in the case of the Administrative Agent, each Reference Bank
Quotation) confidential and not to disclose it to anyone, save to the extent
permitted by paragraphs (b), (c) and (d) below.
(ii)    The Administrative Agent may disclose:






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



a.(1)    any Funding Rate (but not, for the avoidance of doubt, any Reference
Bank Quotation) to any Loan Party; and
b.(2)    any Funding Rate or any Reference Bank Quotation to any Person
appointed by it to provide administration services in respect of one or more of
the Loan Documents to the extent necessary to enable such service provider to
provide those services if the service provider to whom that information is to be
given has entered into a confidentiality agreement in form and substance
reasonably acceptable to the Administrative Agent and the relevant Lender or
Reference Bank, as the case may be.
(iii)    The Administrative Agent may disclose any Funding Rate or any Reference
Bank Quotation, and each Loan Party may disclose any Funding Rate, to:
c.(1)    any of its Affiliates and any of its or their respective Related
Parties if any Person to whom that Funding Rate or Reference Bank Quotation is
to be given pursuant to this clause (1) is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of that Funding Rate or
Reference Bank Quotation or is otherwise bound by requirements of
confidentiality in relation to it;
d.(2)    any Person to whom information is required or requested to be disclosed
by any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Administrative Agent or the relevant Loan Party, as the case may
be, it is not practicable to do so in the circumstances;
e.(3)    any Person to whom information is required to be disclosed in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes if the Person to
whom that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Administrative Agent or the relevant Loan Party, as the case may
be, it is not practicable to do so in the circumstances; and
f.(4)    any Person with the consent of the relevant Lender or Reference Bank,
as the case may be.
(iv)    The Administrative Agent’s obligations in this Section 1.09 relating to
Reference Bank Quotations are without prejudice to any obligation it has to
notify the Loan Parties and the Lenders of the determination of a rate of
interest under this






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Agreement; provided that (other than pursuant to clause (ii)(1) above) the
Administrative Agent shall not include the details of any individual Reference
Bank Quotation as part of any such notification.
(b)    Related Obligations
(i)    The Administrative Agent and each Loan Party acknowledge that each
Funding Rate (and, in the case of the Agent, each Reference Bank Quotation) is
or may be price-sensitive information and that its use may be regulated or
prohibited by applicable legislation including securities laws relating to
insider dealing and market abuse and the Administrative Agent and each Loan
Party undertake not to use any Funding Rate or, in the case of the
Administrative Agent, any Reference Bank Quotation, for any unlawful purpose.
(ii)    The Administrative Agent and each Loan Party agree (to the extent
permitted by law and regulation) to inform the relevant Lender or Reference
Bank, as the case may be:
g.(1)    of the circumstances of any disclosure made pursuant to clause (iii)(2)
except where such disclosure is made to any of the persons referred to in that
clause during the ordinary course of its supervisory or regulatory function; and
h.(2)    upon becoming aware that any information has been disclosed in breach
of this Section 1.09.
(c)    No Event of Default
(i)    No Event of Default shall occur solely as a result of a Loan Party’s
failure to comply with this Section 1.09.
Section 1.10    Amendments to Permitted Customer Account Financing Definition.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, if the definition of “Permitted Customer Account Financing” in the
Revolving Credit Agreement is amended after the Effective Date (each such
amendment to such definition, a “Permitted ABL Customer Account Financing
Amendment”), then on and after the first date that the Companies have complied
with the Permitted Customer Account Financing Amendment Conditions in respect of
such Permitted ABL Customer Account Financing Amendment, such Permitted ABL
Customer Account Financing Amendment shall automatically be deemed to have
amended the definition of Permitted Customer Account Financing in this
Agreement, and shall be incorporated by reference in the definition of Permitted
Customer Account Financing in this Agreement as if set forth fully herein,
mutatis mutandis. Thereafter, upon the request of the Administrative Agent or
any Lender, the Designated Company and the Administrative Agent shall enter into
an additional agreement or an amendment to this Agreement (as the Administrative
Agent may request), evidencing the incorporation of such Permitted ABL Customer
Account Financing Amendment. As of the Effective Date, each Lender party to this






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



AgreementsAgreement, and each Lender that becomes a party to this Agreement
after the Effective Date, expressly consents to the terms of this Section 1.10,
and hereby agrees that any amendments to the definition of Permitted Customer
Account Financing effected pursuant to this Section 1.10 after the Effective
Date shall be deemed to have been consented to by such Lenders (and any
successor or permitted assign thereof).
Section 1.11    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II
THE CREDITS
Section 2.01    Commitments.
(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Initial Term Lender agrees, severally and
not jointly, to make aan Initial Term Loan in Dollars to the Borrower pursuant
to a drawing on the Escrow Date as set forth herein in the aggregate principal
amount not to exceed its Initial Term Loan Commitment on the Escrow Date;
provided that such Initial Term Loans shall be deposited with the Escrow Agent
in the Escrow Account pursuant to the terms of Section 2.18 on the Escrow Date,
and while on deposit with the Escrow Agent in the Escrow Account, shall be
subject to the terms and conditions set forth in Section 2.18.
(b)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, including the satisfaction of the Rollover and
Funding Conditions, each Rollover A-2 Term Lender agrees, severally and not
jointly, to make a Rollover A-2 Term Loan in Dollars to the Borrower pursuant to
a drawing on the Rollover Effective Date as set forth herein in the aggregate
principal amount not to exceed its Rollover A-2 Term Loan Commitment on the
Rollover Effective Date.
(bc)    Amounts paid or prepaid in respect of Term Loans may not be reborrowed.
Section 2.02    Loans.
(a)    The LoansEach Loan shall be made as part of a Borrowing consisting of
Loans made by the Lenders ratably in accordance with their applicable
Commitments as part of a single Borrowing on the Escrow Date; provided that the
failure of any Lender to make its Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood,






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



however, that no Lender shall be responsible for the failure of any other Lender
to make any Loan required to be made by such other Lender). The LoansEach
Borrowing shall be in an aggregate principal amount that is not less than (and
in integral amounts consistent with) the Minimum Amount.
(b)    Subject to Section 2.11 and Section 2.12, the Loanseach Borrowing shall
be comprised entirely of Eurodollar Rate Loans, as requested by the Borrower
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Rate
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and the first proviso to Section 2.16(a) shall apply to such
Loan mutatis mutandis unless such Loan is funded by such branch or Affiliate in
accordance with Section 2.16(b)); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement. The Borrower shall not be entitled to request
any Borrowing that, if made, would result in more than three (3) Eurodollar Rate
Borrowings hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c)    Each Lender shall make theeach Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to (i) the
Escrow Account, in the case of Initial Term Loans or (ii) such account in London
as the Administrative Agent may designate, in the case of Rollover A-2 Term
Loans, in either case not later than 3:00 p.m., London time, and if a Borrowing
shall not occur on such date because any condition precedent specified in
Section 4.02 (in the case of Initial Term Loans) or Section 4.05 (in the case of
Rollover A-2 Term Loans) shall not have been met, return the amounts so received
to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, except as otherwise provided in Section 2.18, make available to the
Borrower on such date a corresponding amount. If the Administrative Agent shall
have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the greater of the Interbank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
the Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(e)    Notwithstanding anything to the contrary contained herein, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date of such LoansBorrowing.
Section 2.03    Borrowing Procedure. To request a Borrowing, the Designated
Company or the Borrower shall deliver, by hand delivery, telecopier or, to the
extent separately agreed by the Administrative Agent, by an electronic
communication in accordance with the second sentence of Section 11.01(b) and the
second paragraph of Section 11.01(d), a duly completed and executed Borrowing
Request to the Administrative Agent not later than 10:00 a.m., London time,
three (3) Business Days before the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable (provided that if such Borrowing Request
indicates that it is conditioned upon the effectiveness of other credit
facilities or any other financing, sale or other transaction, such Borrowing
Request may be revoked if such credit facilities, other financing, sale or other
transaction is not consummated) and shall specify the following information in
compliance with Section 2.02:
(a)    the aggregate amount of such Borrowing, together with a schedule attached
to such Borrowing Request, which schedule shall specify the amount required to
be funded by each Lender based on its pro rata share of the Commitments (and
which amount shall not exceed such Lender's Commitment), which amount shall give
effect to any net funding in respect thereof in accordance with the terms of the
applicable Fee Letters, and which schedule shall clearly indicate each Lender
that is net funding (for the avoidance of doubt, only arranger fees may be net
funded);;
(b)    the date of such Borrowing, which (i) in the case of Initial Term Loans,
shall be a Business Day occurring on or prior to the Agreement Termination Date
and shall be the date that the Term Loans are to be funded into the Escrow
Account pursuant to Section 2.18 and (ii) in the case of Rollover A-2 Term
Loans, shall be the Rollover Effective Date;
(c)    (i) in the case of Initial Term Loans, an Interest Period of one month or
(ii) in the case of Rollover Term Loans, an Interest Period of three months;
(d)    (i) in the case of Initial Term Loans, the location and number of the
account) to which funds are to be disbursed, which shall be the Escrow Account;
and and (ii) in the case of the Rollover A-2 Term Loans, a request from the
Designated Company that the Administrative Agent apply the proceeds of the
Rollover A-2 Term Loans to repay the Initial A-2 Term Loans of the Initial A-2
Term Lenders on a ratable basis; and
(e)    (i) that the conditions set forth in Section 4.04(b) through (d) have
been satisfied as of the date of the notice, and(ii) in the case of the Initial
Term Loans only, that the Closing Date and the Aleris Acquisition Closing Date
is expected to occur within three Business Days after the date designated
pursuant to clause (b) above, and(iii) in the case of the Initial Term Loans
only, that the conditions referred to in Section 4.03 shall be satisfied on the
Closing Date and (iv) in the case of the Rollover A-2 Term Loans only, that the
conditions precedent in Section 4.05 shall be satisfied on the Rollover
Effective Date.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Subject to the first proviso in the definition of “Interest Period,” and except
as provided in Section 2.18, if no Interest Period is specified with respect to
any requested Eurodollar Rate Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of three month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    Repayment of Loans; Evidence of Debt
(a)    Promise to Repay. TheFor each Class of Term Loans, the Borrower hereby
unconditionally promises to pay to the Administrative Agent, for the account of
each applicable Lender of such Class, the then unpaid principal amount of
eachsuch Lender’s Term LoanLoans of such Lender made to the BorrowerClass on the
Maturity Date ofapplicable to such Term LoansClass, together with all other
Obligations relating to such Class of Term Loans outstanding at such time. All
payments or repayments of Loans made pursuant to this Section 2.04(a) shall be
made in Dollars.
(b)    Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder;
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The entries made
in the accounts maintained pursuant to this paragraph shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.
(c)    Promissory Notes. Any Lender by written notice to the Borrower (with a
copy to the Administrative Agent) may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender one or more promissory notes payable to such Lender or
its registered assigns in the form of Exhibit K. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to such payee or its registered assigns.
Section 2.05    Fees.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    Fees. The Borrower agrees to pay all Fees payable pursuant to each Fee
Letter, and each other fee letter executed in connection with this Agreement, in
the amounts and on the dates set forth therein.
(b)    All Fees shall be paid on the dates due, in immediately available funds
in dollars, to the Administrative Agent. Once paid, none of the Fees shall be
refundable under any circumstances.
Section 2.06    Interest on Loans.
(a)    Fallback Rate Loans. Subject to the provisions of Section 2.06(c), the
Loans comprising each Fallback Rate Borrowing shall bear interest at a rate per
annum equal to the Fallback Rate plus the Applicable Margin; provided that for
any Interest Period of less than one month, the Fallback Rate shall be
calculated based on an Interest Period of one month.
(b)    Eurodollar Rate Loans. Subject to the provisions of Section 2.06(c), the
Loans comprising each Eurodollar Rate Borrowing shall bear interest at a rate
per annum equal to the Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin; provided that for any Interest Period
of less than one month, the Eurodollar Rate shall be calculated based on an
Interest Period of one month.
(c)    Default Rate. Notwithstanding the foregoing or anything to the contrary
in Section 2.18(c), if at any time any principal of or interest on any Loan or
any fee or other amount payable by the Loan Parties hereunder has not been paid
when due, whether at stated maturity, upon acceleration or otherwise and for so
long as such amounts have not been paid, such overdue amount shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a per annum rate equal to (i) in the case of principal of or
interest on any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.06 and of Sections 2.11,
2.12 and 2.18(c) or (ii) in the case of any other amount, 2% plus the rate
applicable to Eurodollar Rate Loans as provided in Section 2.06(b) (in either
case, the “Default Rate”).
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) interest
accrued on Escrowed Term Loans shall be payable as provided in Section 2.18,
(iii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iv) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion, and (v) accrued and unpaid interest on the principal amount of all
Loans other than Rollover A-2 Term Loans shall be payable on the Rollover
Effective Date.
(e)    Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



day but excluding the last day). The applicable Fallback Rate or Eurodollar Rate
shall be determined by the Administrative Agent in accordance with the
provisions of this Agreement and such determination shall be conclusive absent
manifest error.
(f)    Currency for Payment of Interest. All interest paid or payable pursuant
to this Section 2.06 shall be paid in Dollars.
Section 2.07    Termination and Reduction of Commitments; Repayment of Loans on
Maturity Date.
(a)    To the extent that any Lender’s Initial Term Loan Commitments have not
been terminated pursuant to Section 2.18(d), any undrawn Initial Term Loan
Commitments shall automatically terminate at the earlier to occur of (i) the
Escrow Release Time and (ii) the Agreement Termination Date.
(b)    The Rollover A-2 Term Loan Commitments shall automatically be reduced pro
rata on a dollar-for-dollar basis by the amount of all principal prepayments and
repayments of Initial A-2 Term Loans made prior to the Rollover Effective Date.
(c)    The Rollover A-2 Term Loan Commitments shall terminate on the Rollover
A-2 Term Loan Commitment Termination Date.
(d)    To the extent not previously paid, for each Class, all Term Loans of such
Class shall be due and payable on the Maturity Date applicable to such Class.
Section 2.08    Interest Elections.
(a)    Generally. Each Borrowing initially shall be a Eurodollar Rate Borrowing
and shall have an initial Interest Period as specified in such Borrowing Request
(and, in the case of Term Loans that are funded to the Escrow Agent on the
Escrow Date, shall be an interest period of one month, and such Interest Period
shall remain in effect following the funding of the Escrowed Amounts to the
Borrower (or to the Person designated by the Borrower to receive such Escrowed
Amounts pursuant to Section 2.18) on the Aleris Acquisition Closing Date)).
Thereafter, subject to Sections 2.11 and 2.12, the Borrower may elect to
rollover or continue such Borrowing and the Interest Periods therefor, all as
provided in this Section. Subject to Sections 2.11 and 2.12, the Borrower may
elect different options with respect to different portions (not less than the
Minimum Amount) of the affected Borrowing, in which case each such portion shall
be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, (i) no Borrower
shall be entitled to request any conversion, rollover or continuation that, if
made, would result in more than three (3) Eurodollar Rate Borrowings by the
Borrower outstanding hereunder at any one time and (ii) if two or more Interest
Periods relate to Borrowings made to the Borrower and end on the same date,
those Borrowings will be consolidated into, and treated as, a single Borrowing
on the last day of the Interest Period.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(b)    Interest Election Notice. To make an election pursuant to this Section,
the Designated Company or the Borrower shall deliver, by hand delivery,
telecopier, or, to the extent separately agreed by the Administrative Agent, by
an electronic communication in accordance with the second sentence of Section
11.01(b) and the second paragraph of Section 11.01(d), a duly completed and
executed Interest Election Request to the Administrative Agent not later than
10:00 a.m., London time, four (4) Business Days before the effective date of
such election. Each Interest Election Request shall be irrevocable. Each
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clause (iii) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
(iii)    the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated, as applicable, by the
definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of three month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
e. (c)    Failure to Select an Interest Period. If an Interest Election Request
with respect to a Eurodollar Rate Borrowing is not timely delivered prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, subject to the first proviso in the definition of
“Interest Period”, the immediately following Interest Period shall be three
months.
Section 2.09    [INTENTIONALLY OMITTED].
Section 2.10    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay anythe Loans, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in a principal amount that is not less






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



than (and in integral amounts consistent with) the Minimum Amount or, if less,
the outstanding principal amount of such Borrowing.
(b)    [Intentionally omitted].
(c)    Asset Sales; Casualty Events. On and after the Closing Date, not later
than three (3) Business Days following the receipt of any Net Cash Proceeds of
any Asset Sale or any Casualty Event by the Designated Company or any of its
Restricted Subsidiaries, the Borrower shall make prepayments of the Term Loans
in accordance with Section 2.10(g) and (h) in an aggregate amount equal to 100%
of such Net Cash Proceeds; provided, that if at the time that any such
prepayment would be required, the Borrower is required to prepay or offer to
repurchase:
(i)    Secured Term Loans, solely to the extent that such Asset Sale constitutes
a Specified Divestiture, then, after giving effect to any reinvestment rights
exercised by any Co-Borrower or the Designated Company under and as defined in
the Secured Term Loan Credit Agreement, the applicable Co-Borrower shall apply
such Net Cash Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Secured Term Loans
at such time; provided, that the portion of such net proceeds allocated to the
Secured Term Loans shall not exceed the amount of such Net Cash Proceeds
required to be allocated to the ShortSecured Term Loans pursuant to the terms
thereof, and the remaining amount, if any, of such Net Cash Proceeds (such
remaining amount for purposes of this clause (i), the “Remaining Net Cash
Proceeds”) shall be allocated to, subject to the proviso below, to the Term
Loans in accordance with the terms hereof) to the prepayment of the Term Loans
and to the prepayment or repurchase of Secured Term Loans, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.10(c) shall be reduced accordingly, or; provided, further, that
if at any time prior to the Springing Security Effective Date such prepayment
would be required hereunder, any Loan Party is required to offer to repurchase
any Senior Notes pursuant to the terms of the Senior Note Documents, then the
Borrower shall apply the Remaining Net Cash Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of such
Senior Notes and Term Loans at such time; provided, that the portion of such net
proceeds allocated to such Senior Notes shall not exceed the amount of such
Remaining Net Cash Proceeds required to be allocated to the Senior Notes
pursuant to the terms of the Senior Note Documents) to the prepayment of the
Term Loans and to the repurchase of Senior Notes, and the amount of prepayment
of the Term Loans that would have otherwise been required pursuant to this
Section 2.10(c) shall be reduced accordingly; provided, further, that any such
Remaining Net Cash Proceeds offered to purchase






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Senior Notes and declined by the holders of the Senior Notes in accordance with
the terms of the Senior Note Documents shall be applied to prepay the Term Loans
no later than three (3) Business Days following the settlement date for the
repurchase of Senior Notes set forth in the Senior Note Documents, or
(ii)    (x) Secured Term Loans (together with any Permitted First Priority
Refinancing Debt or any Additional Senior Secured Indebtedness that is secured
on a pari passu basis with the “Secured Obligations” under and as defined in the
Secured Term Loan Credit Agreement), solely to the extent of an Asset Sale other
than a Specified Divestiture or a Casualty Event, or (y) Revolving Credit Loans,
then in the case of this clause (ii), the Borrower shall apply such Net Cash
Proceeds to the Indebtedness outstanding under clauses (x) and (y) above in
accordance with the terms of the Secured Term Loan Documents and the Revolving
Credit Loan Documents, respectively (after giving effect to any reinvestment
rights exercised by the Borrower or the Designated Companyapplicable Loan
Parties thereunder), and the remaining amount, if any, of such Net Cash
Proceeds( such remaining amount for purposes of this clause (ii), the “Remaining
Net Cash Proceeds”) shall be allocated to the Term Loans in accordance with the
terms hereof (but subject; provided, that if at any time prior to the Springing
Security Effective Date that any such prepayment would be required hereunder,
any Loan Party is required to offer to repurchase any Senior Notes pursuant to
the terms, if any, of the Senior Note Documents that require such remaining,
then the Borrower shall apply the Remaining Net Cash Proceeds to also be applied
to repay, redeem or otherwise defease the Senior Notes, in which case such Net
Cash Proceeds shall also be applied to the Senior Notes to the extent required
under the Senior Note Documentson a pro rata basis (determined on the basis of
the aggregate outstanding principal amount of the Term Loans andsuch Senior
Notes and Term Loans at such time; provided, that the portion of such net
proceeds allocated to thesuch Senior Notes shall not exceed the amount of such
Remaining Net Cash Proceeds required to be allocated to the Senior Notes
pursuant to the terms of the Senior Note Documents, and the remaining amount, if
any, of such Net Cash Proceeds shall be allocated to) to the prepayment of the
Term Loans in accordance with the terms hereof))and to the repurchase of Senior
Notes, and the amount of prepayment of the Term Loans that would have otherwise
been required pursuant to this Section 2.10(c) shall be reduced accordingly;
provided, further, that any such Remaining Net Cash Proceeds offered to purchase
Senior Notes and declined by the holders of Senior Notes in accordance with the
terms of the Senior Note Documents shall be applied to prepay the Term Loans no
later than three (3) Business Days following the settlement date for the
repurchase of Senior Notes set forth in the Senior Note Documents; provided
further that no such prepayment shall be






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



required under this Section 2.10(c)(ii) with respect to any Asset Sale permitted
by Section 6.06 other than clauses (b) and (i) thereof.
(d)    Debt Issuance. Not later than one (1) Business Day following the receipt
of any Net Cash Proceeds of any Debt Issuance or issuance of Disqualified
Capital Stock by Holdings, the Borrower, the Designated Company or any of its
Restricted Subsidiaries (or, on and after the Specified AV Minerals Joinder
Date, AV Minerals) (other than in the case of an issuance of Disqualified
Capital Stock, as permitted by Section 6.13), the Borrower shall make
prepayments in accordance with Section 2.10(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds.
(e)    Equity Issuance. Not later than one (1) Business Day following the
receipt of any Net Cash Proceeds of any Equity Issuance, the Borrower shall make
prepayments in accordance with Section 2.10(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds.
(f)    [Intentionally omitted].
(g)    Application of Prepayments. (i) Each partial prepayment of Term Loans
shall be in an aggregate principal amount that is not less than (and in integral
amounts consistent with) the Minimum Amount, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of Term Loans
shall, subject to Section 8.03 (to the extent applicable), be applied ratably to
the Term Loans of all Lenders then outstanding. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.06.
(h)    Notice of Prepayments. The Borrower or the Designated Company shall
notify the Administrative Agent by written notice of any prepayment hereunder
not later than 11:00 a.m., London time, three (3) Business Days before the date
of prepayment. Each such notice shall be irrevocable; provided that if such
notice indicates that it is conditioned upon the effectiveness of other credit
facilities or any other financing, sale or other transaction, such notice of
prepayment may be revoked if such credit facilities, other financing, sale or
other transaction is not consummated. Each such notice shall specify the
prepayment date, the principal amount of Term Loans or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof.
(i)    Foreign Asset Sales. Notwithstanding any other provisions of
Section 2.10(c) (i) to the extent that any of or all the Net Cash Proceeds of
any Asset Sale or Casualty Event subject to such sections are received by a
Restricted Subsidiary that is not organized under the United States or any State
or political subdivision thereof or of Canada or any province or political
subdivision thereof (a “Foreign Asset Sale”) and such Net Cash Proceeds are
prohibited, restricted or otherwise delayed (each, a “Repatriation Limitation”)
by applicable local law from being repatriated to the United States or Canada,
the portion of such Net Cash Proceeds so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.10 but may
be retained by the applicable Restricted Subsidiary so long as such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Repatriation Limitation exists (provided, that such Restricted Subsidiary shall
use its commercially reasonable efforts to overcome any Repatriation Limitation)
and once such Repatriation Limitation no longer exists, such Restricted
Subsidiary shall promptly repatriate an amount equal to such Net Cash Proceeds
to the Borrower which shall promptly (and in any event not later than
five Business Days after such repatriation) apply such amount to the repayment
of the Term Loans pursuant to this Section 2.10 and (ii) to the extent that the
Borrower has reasonably determined in good faith that repatriation of any of or
all of such Net Cash Proceeds of any Asset Sale or Casualty Event subject to
Section 2.10(c) would have a material adverse tax cost consequence with respect
to such Net Cash Proceeds for such Restricted Subsidiary or any other Loan
Party, the Net Cash Proceeds so affected may be retained by the applicable
Restricted Subsidiary.
Section 2.11    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Rate Borrowing:
(a)    the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
(b)    the Administrative Agent is advised in writing by the Required Lenders
that the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the
Designated Company and the Lenders as promptly as practicable thereafter and,
until the Administrative Agent notifies the Designated Company and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Rate
Borrowing, such Borrowing shall be made as a Fallback Rate Borrowing.
Notwithstanding anything herein to the contrary, neither the Administrative
Agent nor any Lender shall require the payment of an additional fee or an
increase in the Applicable Margin as a condition precedent to the effectiveness
of any amendment to this Agreement the sole purpose of which is to permit the
Borrower to elect an interest rate (the “Successor Rate”) other than the
Eurodollar Rate or the Fallback Rate in anticipation of or as a result of the
Eurodollar Base Rate ceasing to be quoted or published by any source, if the
Successor Rate is substantially the same as the successor rate generally charged
by banks and other financial institutions in the international and U.S. loan
markets in replacement of the London inter-bank offered rate; provided that if,
in connection with the implementation of any such Successor Rate, banks and
other financial institutions in the international and U.S. loan markets require
the payment of an additional fee or fees, or require that the interest rate
margin applicable to such successor rate be increased, in each case to account
for a difference between the previously available Eurodollar






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Base Rate and such successor rate, then any such increase in the Applicable
Margin or additional fee under this Agreement attributable to such difference
shall not be prohibited by this sentence.
Section 2.12    Yield Protection; Change in Law Generally.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or
(ii)    impose on any Lender or the interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.12 and delivered to the Designated Company shall be conclusive absent
manifest error. The Borrower shall pay such Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender, as the case may be, notifies the Designated Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Change in Legality Generally. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Rate Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Rate Loan, then, upon written
notice by such Lender to the Designated Company and the Administrative Agent:
(i)    the Commitments of such Lender (if any) to fund the affected Type of Loan
shall immediately terminate; and
(ii)    (x) such Lender may declare that Eurodollar Rate Loans will not
thereafter (for the duration of such unlawfulness) be continued for additional
Interest Periods and Fallback Rate Loans will not thereafter (for such duration)
be converted into Eurodollar Rate Loans, whereupon any request to convert a
Fallback Rate Borrowing to a Eurodollar Rate Borrowing or to continue a
Eurodollar Rate Borrowing for an additional Interest Period shall, as to such
Lender only, be deemed a request to continue a Fallback Rate Loan as such, or to
convert a Eurodollar Rate Loan into a Fallback Rate Loan, as the case may be,
unless such declaration shall be subsequently withdrawn and (y) all such
outstanding Eurodollar Rate Loans made by such Lender shall be automatically
converted to Fallback Rate Loans on the last day of the then current Interest
Period therefor or, if earlier, on the date specified by such Lender in such
notice (which date shall be no earlier than the last day of any applicable grace
period permitted by applicable law).
(f)    Increased Tax Costs. If any Change in Law shall subject any Lender to any
(i) Tax of any kind whatsoever with respect to this Agreement or any Loan made
by it, or change the basis of taxation of payments to such Lender in respect
thereof, or (ii) Tax imposed on it that is specially (but not necessarily
exclusively) applicable to lenders such as such Lender as a result of the
general extent and/or nature of their activities, assets, liabilities, leverage,
other exposures to risk, or other similar factors, including but not limited to
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith, the United Kingdom Tax known as the “bank levy” in such form as it
may be imposed and as amended or reenacted, and similar legislation (except,






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



in each case of the foregoing clauses (i) and (ii), for (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Other Connection Taxes that are imposed on or measured by net
income, however denominated, or that are franchise Taxes or branch profits
Taxes), and the result of any of the foregoing shall be to increase the cost to
such Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender, the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered. For the avoidance of doubt, the Borrower shall
not be required to compensate a Lender pursuant to this Section 2.12 for any
increased costs incurred or reductions suffered that are attributable to a FATCA
Deduction required to be made by any Party.
(g)    Notwithstanding anything to the contrary contained herein, no Lender
shall be entitled to seek compensation for costs incurred under this Section
2.12 unless it is the general policy or practice of such Lender at such time to
seek compensation from other borrowers whose transactions with such Lender are
similarly affected by the change in circumstances giving rise to such costs and
the applicable Lender is generally seeking such compensation from such borrowers
(but no Lender shall be required to disclose any confidential or proprietary
information to confirm the foregoing).
Section 2.13    Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Rate Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Rate Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Term Loan on
the date specified in any notice delivered pursuant hereto, (d) the assignment
of any Eurodollar Rate Loan earlier than the last day of the Interest Period
applicable thereto as a result of a request by the Designated Company pursuant
to Section 2.16(c), or (e) the return of the Escrowed Amounts to the Lenders at
the end of the Escrow Period in accordance with Section 2.18(g)(i), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of any Eurodollar Rate Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan) (excluding, however, the Applicable Margin included therein, if any,
and the effect of clause (ii) of each of the sentences contained in the
“Eurodollar Base Rate” definition), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits of a comparable currency, amount and period from other banks in the
applicable interbank market. A certificate of any Lender setting forth in






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to the Designated Company or
the Borrower (with a copy to the Administrative Agent) and shall be conclusive
and binding absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within five (5) days after receipt thereof.
Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments Generally. Each Loan Party shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.12, Section 2.13,
Section 2.15, Section 2.16, Section 2.18 or Section 11.03, or otherwise) on or
before the time expressly required hereunder or under such other Loan Document
for such payment (or, if no such time is expressly required, prior to 1:00 p.m.,
London time), on the date when due, in immediately available funds, without
condition or deduction for any counterclaim, defense, recoupment or setoff. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All payments by any
Loan Party shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office, except that payments pursuant to Section 2.12, Section 2.13, Section
2.15, Section 2.16, Section 7.10 and Section 11.03 shall be made directly to the
persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof in like funds as
received by the Administrative Agent. If any payment under any Loan Document
shall be due on a day that is not a Business Day, unless specified otherwise,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments under each Loan Document shall be
made in Dollars, except as expressly specified otherwise.
(b)    Pro Rata Treatment.
(i)    Each payment by the Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.
(ii)    Each payment by the Borrower on account of principal of the Borrowings
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Lenders.
Notwithstanding the foregoing or anything in any Loan Document to the contrary,
on the Rollover Effective Date, so long as the Rollover and Funding Conditions
shall have been






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



satisfied, the proceeds of the Rollover A-2 Term Loans shall be applied solely
to the payment of principal in respect of the Initial A-2 Term Loans, and not to
repay any other Class of Loans.
(c)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(d)    Sharing of Set-Off. IfSubject to the terms of the Intercreditor Agreement
(on and after the Springing Security Effective Date), if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other Obligations
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other Obligations greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Loan Party or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Credit Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Credit
Party shall to the extent practicable, exercise its rights in






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



respect of such secured claim in a manner consistent with the rights to which
the Credit Party is entitled under this Section 2.14(d) to share in the benefits
of the recovery of such secured claim.
(e)    Borrower Default. Unless the Administrative Agent shall have received
notice from the Designated Company or the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Interbank Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A notice of the Administrative Agent to any
Lender or the Designated Company setting forth in reasonable detail any amount
owing under this Section 2.14(e) shall be conclusive, absent manifest error.
(f)    Lender Default. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.02(c), Section 2.14(e) or Section 11.03(c),
then the Administrative Agent may, in its discretion following 5 Business Days’
prior written notice to such lender (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Administrative Agent for
the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid and, upon full
payment of such obligations as provided above, the Administrative Agent shall
promptly issue a written notice to such Lender setting forth in reasonable
detail the application of any amounts on account of such Lender.
(g)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.03 are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.03 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 11.03.
(h)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
Section 2.15    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Requirements of Law. If any applicable Requirements of Law (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Taxing Authority in accordance with applicable Requirements of Law and,
if such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after all such required deductions
and withholdings (including any such deductions and withholdings applicable to
additional sums payable under this Section) the Administrativeeach Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made. For the avoidance of
doubt, each Party may make any FATCA Deduction it is required to make by FATCA,
and any payment required in connection with that FATCA Deduction, and no Party
shall be required to increase any payment in respect of which it makes such a
FATCA Deduction or otherwise compensate the recipient of the payment for that
FATCA Deduction. Each Party shall promptly, upon becoming aware that it must
make a FATCA Deduction (or that there is any change in the rate or basis of such
FATCA Deduction), and in any case at least three (3) Business Days prior to
making a FATCA Deduction, notify the Party to whom it is making the payment and,
on or prior to the day on which it notifies that Party, shall also notify the
Designated Company, the Administrative AgentAgents and the other Lenders.
(b)    Payment of Other Taxes by Loan Parties. Without limiting the provisions
of paragraph (a) above, each Loan Party shall timely pay to the relevant Taxing
Authority in accordance with applicable Requirements of Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify the Administrativeeach Agent and each Lender, within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes imposed or asserted on or attributable to amounts payable by any of the
Loan Parties hereunder or under any other Loan Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) payable or paid by such Agent or such Lender or required to be
withheld or deducted from a payment to such Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Taxing Authority. A certificate as
to the amount of such payment or liability delivered to the Designated Company
by a Lender (with a copy to the Administrative Agent), or by such Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
No Loan Party shall be obliged to provide indemnity under this Section to the
extent that the Indemnified Tax in question is compensated for by an increased
payment under Sections 2.12(f), 2.15(a) or 7.10.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Taxing Authority pursuant to this Agreement, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Taxing Authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Designated Company (with a copy to the
Administrative Agent), at the time or times reasonably requested by the
Designated Company or the Administrative Agent (and from time to time
thereafter, as requested by the Designated Company or Administrative Agent),
such properly completed and executed documentation reasonably requested by the
Designated Company or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Designated Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Designated Company or the Administrative
Agent as will enable the applicable Loan Parties or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation pursuant to this Section 2.15(e) (other than such documentation
set forth in Section 2.15(e)(ii)(A) and (ii)(B) below) shall not be required if,
in the relevant Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
    (A)    any Lender that is a U.S. Person shall deliver to the Designated
Company and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement or, if later, the date on which a
U.S. Person becomes the Borrower (and from time to time thereafter upon the
reasonable request of the Designated Company or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
    (B)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Designated Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement or, if later,
the date on which a U.S. Person becomes the Borrower (and from time to time
thereafter upon the reasonable request of the Designated Company or the
Administrative Agent), whichever of the following is applicable:
        (1)    in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
        (2)    executed copies of IRS Form W-8ECI;
        (3)    in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or
        (4)    to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner; and
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Designated Company and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement or, if later,
the date on which a U.S. Person becomes the Borrower (and from time to time
thereafter upon the reasonable request of the Designated Company or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Designated
Company or the Administrative Agent to determine the withholding or deduction
required to be made.
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.15(e) expires or becomes obsolete or inaccurate in
any respect, it shall update such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



form or certification or promptly notify the Designated Company and the
Administrative Agent in writing of its legal inability to do so.
(f)    FATCA Information. Notwithstanding Section 2.15(e) or any other provision
of this Agreement to the contrary:
(i)    Subject to paragraph (iii) below, each Party shall, within ten Business
Days of a reasonable request by another Party:
(A)    confirm to that other Party whether it is:
(1)    a FATCA Exempt Party; or
(2)    not a FATCA Exempt Party;
(B)    supply to that other Party such forms, documentation and other
information relating to its status under FATCA as that other Party reasonably
requests for the purposes of that other Party’s compliance with FATCA;
(C)    supply to that other Party such forms, documentation and other
information relating to its status as that other Party reasonably requests for
the purposes of that other Party’s compliance with any other law, regulation, or
exchange of information regime.
(ii)    If a Party confirms to another Party pursuant to paragraph (i)(A) above
that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that Party shall notify that other
Party reasonably promptly.
(iii)    Paragraph (i) above shall not oblige any Lender or the
Administrativeany Agent to do anything, and paragraph (i)(C) above shall not
oblige any other Party to do anything, which would or might in its reasonable
opinion constitute a breach of:
(A)    any law or regulation;
(B)    any fiduciary duty; or
(C)    any duty of confidentiality.
(iv)    If a Party fails to confirm whether or not it is a FATCA Exempt Party or
to supply forms, documentation or other information requested in accordance with
paragraph (i)(A) or (B) above (including, for the avoidance of doubt, where
paragraph (iii) above applies), then such Party shall be treated for the
purposes of the Loan Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(v)    If the Borrower is a U.S. Tax Obligor or the Administrative Agent
reasonably believes that its obligations under FATCA or any other applicable law
or regulation require it, each Lender shall, within ten Business Days of:
(A)    where the Borrower is a U.S. Tax Obligor and the relevant Lender is a
Lender on the date of this Agreement, the date of this Agreement;
(B)    where the Borrower is a U.S. Tax Obligor on a date on which a Lender
becomes a Lender under this Agreement and the relevant Lender was not a Lender
on the date of this Agreement, the relevant date on which such Lender becomes a
Lender under this Agreement;
(C)    the date a new U.S. Tax Obligor accedes as the Borrower; or
(D)    where the Borrower is not a U.S. Tax Obligor, the date of a request from
the Administrative Agent,
supply to the Administrative Agent (to the extent not otherwise supplied
pursuant to Section 2.15(e) above):
(1)    a withholding certificate on Form W-8, Form W-9 or any other relevant
form; or
(2)    any withholding statement or other document, authorization or waiver as
the Administrative Agent may require to certify or establish the status of such
Lender under FATCA or that other law or regulation.
(vi)    The Administrative Agent shall provide any withholding certificate,
withholding statement, document, authorization or waiver it receives from a
Lender pursuant to paragraph (v) above to the Designated Company.
(vii)    If any withholding certificate, withholding statement, document,
authorization or waiver provided to the Administrative Agent by a Lender
pursuant to paragraph (v) above is or becomes materially inaccurate or
incomplete, that Lender shall promptly update it and provide such updated
withholding certificate, withholding statement, document, authorization or
waiver to the Agent unless it is unlawful for the Lender to do so (in which case
the Lender shall promptly notify the Administrative Agent). The Administrative
Agent shall provide any such updated withholding certificate, withholding
statement, document, authorization or waiver to the Designated Company.
(viii)    The Administrative Agent may rely on any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



paragraph (v) or (vii) above without further verification. The Administrative
Agent shall not be liable for any action taken by it under or in connection with
paragraph (v), (vi) or (vii) above.
(ix)     Without prejudice to any other term of this Agreement, if a Lender
fails to supply any withholding certificate, withholding statement, document,
authorization, waiver or information in accordance with paragraph (v) above, or
any withholding certificate, withholding statement, document, authorization,
waiver or information provided by a Lender to the Administrative Agent is or
becomes materially inaccurate or incomplete, then such Lender shall indemnify
the Administrative Agent, within three Business Days of demand, against any
cost, loss, Tax or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Administrative Agent
(including any related interest and penalties) in acting as Administrative Agent
under the Loan Documents as a result of such failure.
(g)    Treatment of Certain Refunds. If any Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified, or as to which it has received additional
amounts, pursuant to this Section 2.15, Section 7.10, or Section 2.12(f) (such
Party, the “Indemnified Party”), then it shall pay to the Party that made such
indemnity payments or paid such additional amounts pursuant to this Section
2.15, Section 7.10, or Section 2.12(f) (such Party, the “Indemnifying Party”) an
amount equal to such refund (but only to the extent of indemnity payments made
to the Indemnified Party pursuant to this Section 2.15, or additional amounts
paid to the Indemnified Party pursuant to Section 7.10 or Section 2.12(f), with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Indemnified Party, and without interest (other
than any interest paid by the relevant Taxing Authority with respect to such
refund). The Indemnifying Party, upon the request of the Indemnified Party,
agrees to repay to the Indemnified Party the amount paid over to the Indemnified
Party pursuant to this Section 2.15(g) (plus any penalties, interest or other
charges imposed by the relevant Taxing Authority) in the event the Indemnified
Party is required to repay such refund to such Taxing Authority. Nothing in this
Section 2.15(g) shall be construed to require any Indemnified Party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Indemnifying Party or any other person.
Notwithstanding anything to the contrary in this Section 2.15(g), in no event
will the Indemnified Party be required to pay any amount to an Indemnifying
Party pursuant to this Section 2.15(g) the payment of which would place the
Indemnified Party in a less favorable net after-Tax position than the
Indemnified Party would have been in if the Taxes subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Taxes had never been paid.
(h)    Co-operation. Notwithstanding anything to the contrary in Section 2.15(e)
or paragraph (k) of the definition of Permitted Reorganization, with respect to
non-U.S. withholding taxes, the relevant Agent, the relevant Lender(s) (at the
written request of the relevant Loan Party) and the relevant Loan Party shall,
co-operate in completing any procedural formalities necessary (including
delivering any documentation prescribed by the applicable Requirement of Law and
making any necessary reasonable approaches to the relevant Taxing Authorities)
for the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



relevant Loan Party to obtain authorization to make a payment to which such
Agent or such Lender(s) is entitled without any, or a reduced rate of, deduction
or withholding for, or on account of, Taxes; provided, however, that none of the
Administrative AgentAgents or any Lender shall be required to provide any
documentation that it is not legally entitled to provide, or take any action
that, in the relevant Agent’s or the relevant Lender’s reasonable judgment,
would subject the Administrativesuch Agent or such Lender to any material
unreimbursed costs or otherwise be disadvantageous to it in any material
respect.
(i)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within three (3) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Taxing Authority. Without limiting the preceding sentence or Section
2.15(f)(ix), each Lender shall indemnify the Administrative Agent (based upon
such Lender’s pro rata share of the sum of the total outstanding Term Loans and
unused Commitments of all Lenders at the time the applicable indemnity payment
is sought (or if the Term Loans have been repaid in full and the Commitments
have been terminated, based upon its share of the Term Loans immediately prior
to such payment)), within three (3) Business Days of demand, against any cost,
loss or liability in relation to any FATCA-related liability incurred by the
Administrative Agent in acting as Administrative Agent under the Loan Documents
(unless the Administrative Agent has been reimbursed by a Loan Party pursuant to
a Loan Document); provided that indemnity pursuant to this sentence shall not be
available to the extent that such cost, loss or liability are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent. A certificate as to the amount of payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
2.15(i).
(j)    Tax Returns. If, as a result of executing a Loan Document, entering into
the transactions contemplated thereby or with respect thereto, receiving a
payment or enforcing its rights thereunder, the Administrativeany Agent or any
Lender is required to file a Tax Return in a jurisdiction in which it would not
otherwise be required file, the Loan Parties shall promptly provide such
information necessary for the completion and filing of such Tax Return as the
relevant Agent or Lender shall reasonably request with respect to the completion
and filing of such Tax Return. For clarification, any expenses incurred in
connection with such filing shall be subject to Section 11.03.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(k)    Value Added Tax. All amounts set out, or expressed to be payable under a
Loan Document by any party to a Lender or Agent which (in whole or in part)
constitute the consideration for value added tax purposes shall be deemed to be
exclusive of any applicable value added tax, and accordingly, if value added tax
is chargeable on any supply or service made by any Lender or Agent to any party
under a Loan Document and such value added tax is required to be collected by
such Lender or Agent (or the representative member of any group of which the
relevant Lender or Agent forms a part for purposes of value added tax) pursuant
to applicable Requirements of Law, that party shall pay to the Lender or Agent
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the value added tax (and such Lender or Agent shall
promptly provide an appropriate value added invoice to such party).
Where a Loan Document requires any party to reimburse a Lender or Agent for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender or Agent against all value added tax incurred by the Lender or Agent in
respect of the costs or expenses to the extent that the Lender or Agent
reasonably determines that neither it nor any other member of any group of which
it is a member for value added tax purposes is entitled to credit or repayment
from the relevant Taxing Authority in respect of the value added tax.
If any Lender or Agent requires any Loan Party to pay any additional amount
pursuant to Section 2.15(k), then such Lender or Agent and Loan Party shall use
reasonable efforts to co-operate to minimize the amount such Loan Party is
required to pay if, in the judgment of such Lender or Agent, such co-operation
would not subject such Lender or Agent to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or Agent. For the
avoidance of doubt, all references to value added tax in this Section 2.15(k)
include reference to goods and services tax.
(l)    Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.16    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may at any time or
from time to time designate, by written notice to the Administrative Agent, one
or more lending offices (which, for this purpose, may include Affiliates of the
respective Lender) for the various Loans made by such Lender; provided that to
the extent such designation shall result, as of the time of such designation, in
increased costs under Section 2.12, Section 2.15 or Section 7.10 in excess of
those which would be charged in the absence of the designation of a different
lending office (including a different Affiliate of the respective Lender), then
the Loan Parties shall not be obligated to pay such excess increased costs
(although the applicable Loan Party, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay the costs which
would apply in the absence of such designation and any subsequent increased
costs of the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



type described above resulting from changes after the date of the respective
designation). Each lending office and Affiliate of any Lender designated as
provided above shall, for all purposes of this Agreement, be treated in the same
manner as the respective Lender (and shall be entitled to all indemnities and
similar provisions in respect of its acting as such hereunder). Each lending
office and Affiliate of any Lender designated as provided above shall, for all
purposes of this Agreement, be treated in the same manner as the respective
Lender (and shall be entitled to all indemnities and similar provisions in
respect of its acting as such hereunder). The proviso to the first sentence of
this Section 2.16(a) shall not apply to changes in a lending office pursuant to
Section 2.16(b) if such change was made upon the written request of any Loan
Party.
(b)    Mitigation Obligations. If any Lender requests compensation under Section
2.12, or requires any Loan Party to pay any additional amount to any Lender or
any Taxing Authority for the account of any Lender pursuant to Section 2.15 or
Section 7.10, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12, Section 2.15 or Section 7.10, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Loan Party hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment. A certificate setting forth such costs
and expenses submitted by such Lender to the Designated Company or the Borrower
shall be conclusive absent manifest error.
(c)    Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if any Loan Party is required to pay any additional amount to
any Lender or any Taxing Authority for the account of any Lender pursuant to
Section 2.15 or Section 7.10, or if any Lender is a Defaulting Lender, or if the
Designated Company or the Borrower exercises its replacement rights under
Section 11.02(d), then the Designated Company or the Borrower may, at its sole
expense and effort, upon notice by the Designated Company or the Borrower to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower or the assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 11.04(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.13), from the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15 or Section 7.10, such assignment will result in a reduction in such
compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Designated Company or the Borrower to require such
assignment and delegation cease to apply.
Section 2.17    [INTENTIONALLY OMITTED].
Section 2.18    Escrow Arrangement.
(a)    Appointment. Each Loan Party and each Lender hereby irrevocably appoints
the Escrow Agent as its escrow agent for the purposes set forth herein, and
authorizes the Escrow Agent to take such actions on its behalf and to exercise
such powers as are delegated to the Escrow Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto. The Escrow
Agent hereby accepts such appointment and agrees to act as escrow agent and to
hold and disburse the Escrowed Amounts all in accordance with the terms and
conditions set forth herein.
(b)    Escrowed Amounts.
(i)        On the Escrow Date, subject to the satisfaction of the conditions
precedent set forth in Section 4.02, each Lender shall, severally and not
jointly, make a Term Loan in Dollars to the Borrower by depositing or causing to
be deposited with the Escrow Agent in the Escrow Account an amount, in
immediately available funds, equal to such Lender’s pro rata share (as a
percentage of the aggregate Term Loan Commitments of all Lenders on such date
immediately prior to giving effect to such funding) of the aggregate amount of
Term Loans requested by the Borrower to be borrowed pursuant to the Borrowing
Request in respect thereof, which pro rata share shall not exceed such Lender’s
Term Loan Commitment on the Escrow Date; provided that, at the option of the
Designated Company as set forth in the Borrowing Request, some or all of the
fees payable pursuant to the Fee Letters may be paid by netting the fees payable
to the applicable Lender against the amount of the Term Loans required to be
funded by such Lender.










1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(ii)    Prior to 11:59 p.m. London Time on the Escrow Date, the Administrative
Agent shall deliver written notice to the Designated Company and the Lenders,
which notice shall list the amount that the Escrow Agent has advised that it has
received into the Escrow Account from each Lender on the Escrow Date, as well as
the total Escrowed Amount on deposit in the Escrow Account (to the extent that
the Escrow Agent has internally confirmed receipt of such amounts from such
Lenders in the Escrow Account based on the funding schedule attached to the
Borrowing Request). The Escrow Agent shall (x) hold the Escrowed Amounts in the
Escrow Account during the Escrow Period, and (y) distribute the Escrowed Amounts
in accordance with the terms and conditions of this Section 2.18.


(iii)    The Escrowed Amounts shall not be invested by the Escrow Agent during
any Escrow Period, and, except for interest accruing on the Escrowed Term Loans
for the benefit of the Lenders and payable by the applicable Loan Parties
pursuant to clause (c) below and the other terms of this Agreement, the Escrowed
Amounts shall not accrue interest. The Escrow Agent shall hold and release the
Escrowed Amounts only as provided in this Section 2.18.


(iv)    It is the intention of the Loan Parties and the Lenders that this
Agreement create a true escrow and that the Loan Parties have no ownership of,
or rights in, the Escrow Account or the Escrowed Amounts other than the
contractual right to receive the Escrowed Amounts as provided in this Section
2.18.
(c)    Interest on Escrowed Term Loans. Except as otherwise provided in
Section 2.06(c) and the last sentence of this clause (c), for the Escrow Period,
including the first day but excluding the last day of such period, the Escrowed
Term Loans shall bear interest at a rate per annum equal to the Eurodollar Rate
for an Interest Period of one month plus the Applicable Margin. If the Escrowed
Amounts are funded by the Escrow Agent on the Closing Date in accordance with
clause (f) below, then such Interest Period shall continue and shall be payable
in Dollars by the Borrower to the Administrative Agent in arrears in accordance
with Section 2.06(d) and Section 2.14, and future Interest Periods shall be
subject to Section 2.08. If the Escrowed Amounts are returned to the Lenders in
accordance with clause (g)(i) below, then accrued interest on Escrowed Term
Loans shall be payable in Dollars by the Borrower to the Administrative Agent in
arrears in accordance with Section 2.14 no later than the date that is 5
Business Days after the end of the Escrow Period. The Administrative Agent shall
distribute payments received under this clause (c) in accordance with Section
2.14. If the Escrowed Amounts are returned to a Lender in accordance with clause
(g)(ii) below, then, notwithstanding anything in this clause (c) or any other
provision in any Loan Document to the contrary, the Residual Returned Amounts of
such Lender shall not accrue interest, and shall not obtain the benefit of
Section 2.13.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(d)    Commitments and Short Term Loan Facility Commitment Fees. To the extent
that the Commitments have not been terminated pursuant to Section 2.07, for each
Lender, such Lender’s Commitment shall terminate upon such Lender funding the
full amount of its Term Loans (as such funded amount may be reduced, at the
option of the Designated Company as provided in the Borrowing Request, to the
extent that some or all of the fees payable pursuant to the Fee Letters are paid
by netting the fees payable to the applicable Lender against the amount of the
Term Loans required to be funded by such Lender) to the Escrow Account pursuant
to the applicable Borrowing Request. The Short Term Loan Facility Commitment
Fees (as defined in the Aleris Fee Letter) shall be payable in accordance with
the terms of the Aleris Fee Letter, and such commitment fees shall not be netted
from the amounts funded by the Lenders into the Escrow Account.
(e)    Escrow Drawdown Requests. To request the funding of the Escrowed Amounts,
the Designated Company or the Borrower shall deliver, by hand delivery,
telecopier or, to the extent separately agreed by the Administrative Agent, by
an electronic communication in accordance with the second sentence of Section
11.01(b) and the second paragraph of Section 11.01(d), a duly completed and
executed Escrow Drawdown Request (the “Original Escrow Drawdown Request”) to the
Administrative Agent, with a copy to the Escrow Agent, not later than 3:00 p.m.,
London time, one (1) Business Days before the Closing Date; provided that
subsequent Escrow Drawdown Requests delivered pursuant to the last paragraph of
this clause (e) shall be delivered not later than 10:00 a.m., London time on the
Closing Date. Each Escrow Drawdown Request shall be irrevocable (provided that
such request may be conditioned upon the satisfaction of the requirements set
forth in clause (f) below) and shall specify the following information in
compliance with Section 2.02:
(i)    that the Borrower is requesting the drawdown and the aggregate amount of
such drawdown, which shall be the Escrowed Amount; provided that,
notwithstanding anything herein to the contrary, on the Closing Date, prior to
or substantially concurrently with the Escrow Release Time, the Borrower may
deliver to the Administrative Agent, with a copy to the Escrow Agent, an updated
Escrow Drawdown Request to reflect a funding request for the current available
balance in the Escrow Account at the Escrow Release Time, as such amount is
notified in writing to the Designated Company by the Administrative Agent prior
to the Escrow Release Time on the Closing Date, and such updated amount shall
thereafter constitute the Escrowed Amount for purposes of the funding under
clause (f) below;
(ii)    the date of such drawdown, which shall be a Business Day occurring on or
prior to the Agreement Termination Date and shall be the Aleris Acquisition
Closing Date;
(iii)    that the initial Interest Period applicable to the Escrowed Term Loans
as in effect on the date of such Escrow Drawdown Request shall continue after
giving effect to the drawdown;








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(iv)    the location and account number of the bank account(s) to which funds
are to be disbursed (the “Specified Bank Accounts”); and
(v)    the conditions set forth in Section 4.04(b) - (d) have been satisfied as
of the date of the Escrow Drawdown Request, and that the Aleris Acquisition
Closing Date and the Closing Date is expected to occur on the date designated
pursuant to clause (ii) above, and that the conditions referred to in Section
4.03 shall be satisfied on the Closing Date.
Promptly following receipt of an Escrow Drawdown Request in accordance with this
clause (e), the Administrative Agent shall provide notice thereof to the
Lenders. In the event the Escrow Drawdown Request is delivered to the
Administrative Agent, whether in writing, by telecopier or otherwise, the
Administrative Agent is authorized to seek confirmation of such instruction by
telephone call back to the person or persons designated in Exhibit M (the “Call
Back Authorized Individuals”), and the Administrative Agent and the Escrow Agent
may rely upon the confirmations of anyone purporting to be a Call Back
Authorized Individual. To assure accuracy of the instructions it receives, the
Administrative Agent may record such call backs. If the Administrative Agent is
unable to verify the instructions, or is not satisfied with the verification it
receives, it will not fund the Escrowed Term Loans until all such issues have
been resolved in the Administrative Agent’s reasonable discretion. The persons
and telephone numbers for call backs may be changed only in writing actually
received and acknowledged by the Administrative Agent.
If the Administrative Agent notifies the Designated Company or the Borrower that
the Escrow Agent has internally confirmed receipt of additional amounts in the
Escrow Account in excess of the Escrow Amounts set forth in a previously
delivered Escrow Drawdown Notice, the Designated Company or the Borrower may
deliver an updated Escrow Drawdown Request in accordance with, and within the
time periods required by, the terms of this clause (e). If for any reason the
drawdown requested pursuant to an Escrow Drawdown Request is not funded by the
Escrow Agent to the Administrative Agent as the result of any of the
requirements set forth in clause (f) below failing to be satisfied by the time
or by the date set forth therein, then, during the Escrow Period, the Designated
Company or the Borrower may deliver an updated Escrow Drawdown Request in
accordance with, and within the time periods required by, the terms of this
clause (e). Notwithstanding anything herein or in any other Loan Document to the
contrary, each Escrow Drawdown Request delivered pursuant to this clause (e)
after the delivery of an Original Escrow Drawdown Request shall supersede all
previously delivered Escrow Drawdown Requests.
(f)    Funding of the Escrowed Amounts on the Closing Date. Upon the
satisfaction of the Escrow Release Conditions described below, the
Administrative Agent shall notify the Escrow Agent that such conditions have
been satisfied, and shall direct the Escrow Agent to promptly disburse the
Escrowed Term Loans to the Administrative Agent to be funded pursuant to the
Escrow Drawdown Request. Upon receiving such notice and direction, the Escrow
Agent shall promptly disburse the Escrowed Term Loans to the Administrative
Agent. Upon receipt of






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



the Escrowed Term Loans, the Administrative Agent shall promptly disburse the
Escrowed Amounts to the Specified Bank Accounts in accordance with the
applicable Escrow Drawdown Request on the Closing Date (the time of such
disbursement, the “Escrow Release Time”). The “Escrow Release Conditions” shall
mean (i) for each Lender that has deposited funds into the Escrow Account as of
the Escrow Release Time, the Escrow Agent has internally confirmed receipt of
such funds from such Lender, (ii) the Administrative Agent and the Escrow Agent
have received an Escrow Drawdown Request complying with the terms of, and within
the time period required by, clause (e) above (as the same may be supplemented
pursuant to clause (e)(i) and the last paragraph of clause (e) above), and
(iii) the conditions precedent set forth in Section 4.03 are satisfied no later
than 3:00 p.m. London Time on the Closing Date. For the avoidance of doubt, if
on the Closing Date the Escrowed Amounts are less than the amount originally
requested to be funded pursuant to the original Escrow Drawdown Request, then,
to the extent that the foregoing conditions in this clause (f) have been
satisfied, the Designated Company may proceed with the funding of the
then-available Escrowed Amounts by complying with the proviso in clause (e)(i)
above.
(g)    Return of Escrowed Amounts to the Lenders.
(i) If (x) the Closing Date has not occurred, and the Administrative Agent is
not required to fund the Escrowed Amounts to the Specified Bank Accounts in
accordance with clause (f) above at or prior to 3:00 p.m. London Time on the
date that is ten (10) Business Days after the Escrow Date (such time, the
“Commitment Release Time”), (y) an Event of Default under Section 8.01(g) or (h)
has occurred, or (z) the Agreement Termination Date has occurred, then
Administrative Agent shall notify the Escrow Agent that the Escrow Release
Conditions have not been satisfied and that the Escrowed Term Loans must be
returned to the Lenders, and shall direct the Escrow Agent to promptly disburse
the Escrowed Term Loans to the Administrative Agent in order to be returned to
the Lenders. Upon receiving such notice and direction, the Escrow Agent shall
promptly disburse the Escrowed Term Loans to the Administrative Agent. Upon
receipt of the Escrowed Term Loans, the Administrative Agent shall promptly
return the Escrowed Amounts to the respective Lenders. For the avoidance of
doubt, notwithstanding anything herein or in any other Loan Document to the
contrary, if a Lender funded its Term Loans into the Escrow Account by netting
the arranger fees (but not the commitment fees) payable to the applicable Lender
under the Fee Letters against the amount of the Term Loans required to be funded
by such Lender into the Escrow Account, then the return of the actual amounts
funded by each Lender into the Escrow Account to the respective Lenders pursuant
to this clause (g)(i) shall satisfy in full the obligation of the Loan Parties
to repay the Term Loans. If the amount returned to any Lender pursuant to this
clause (g)(i) is less than the amount actually funded by such Lender into the
Escrow Account, then the aggregate amount of such shortfall in respect of all of
the Lenders shall immediately be due and payable to the Administrative Agent by
the Borrower. The Administrative Agent shall distribute payments received under
this clause (g)(i) in accordance with Section 2.14.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(ii) If, after the Escrow Release Time, as a result of a Lender failing to fund
its Term Loans into the Escrow Account within the time period required by this
Agreement, the Escrow Agent internally confirms receipt in the Escrow Account of
any other Escrowed Amounts from any Lender, or otherwise continues to hold
Escrowed Amounts that were not required to be funded pursuant to clause (f)
above (the “Residual Returned Amounts”), then, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, such Residual Returned
Amounts shall not accrue interest or be subject to Section 2.13, any arranger
fees set forth in any Fee Letter shall not be payable to such Lender in respect
of such Residual Returned Amounts, and the Escrow Agent shall promptly disburse
the Residual Returned Amounts to the extent remaining on deposit in the Escrow
Account to the Administrative Agent, and upon receipt thereof, the
Administrative Agent shall promptly return such amounts to the respective
Lenders. For the avoidance of doubt, notwithstanding anything herein or in any
other Loan Document to the contrary, if a Lender funded the Residual Returned
Amounts into the Escrow Account by netting the arranger fees (but not the
commitment fees) payable to the applicable Lender under the Fee Letters against
the amount of the Term Loans required to be funded by such Lender into the
Escrow Account, then the return of the actual Residual Returned Amounts funded
by such Lender into the Escrow Account pursuant to this clause (g)(ii) shall
satisfy in full the obligation of the Loan Parties to repay the Residual
Returned Amounts and any other Obligations arising as a result of the netting of
the arranger fees from the amount funded by such Lender to the Escrow Account.
If the amount returned to any Lender pursuant to this clause (g)(ii) is less
than the amount actually funded by such Lender into the Escrow Account, then the
aggregate amount of such shortfall in respect of all of the Lenders shall
immediately be due and payable to the Administrative Agent by the Borrower. The
Administrative Agent shall distribute payments received under this clause
(g)(ii) in accordance with Section 2.14. Notwithstanding anything to the
contrary in any Fee Letter, any Lender that (x) receives Residual Returned
Amounts as a result of such Lender failing to fund its ratable share of the Term
Loans into the Escrow Account within the time period required by this Agreement,
or (y) fails to fund its ratable share of the Term Loans into the Escrow Account
within the time period required by this Agreement, shall forfeit its right to
any Extension Fee and any commitment fee received by it pursuant to, and as
defined in, the Aleris Fee Letter, and such Lender shall, no later than the date
that is 10 Business Days after the Closing Date, make a payment to the
Designated Company in an amount equal to the sum of (A) the Extension Fee
received by such Lender under the Aleris Fee Letter and (B) the aggregate amount
of the commitment fees received by such Lender under the Aleris Fee Letter.
(h)    Escrow Agent. The Escrow Agent undertakes to perform only such duties as
are expressly set forth in this Section 2.18, which shall be deemed purely
ministerial in nature, and no other duties shall be implied. The Escrow Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing. The Escrow Agent shall not
have any duty to take any discretionary action or exercise any discretionary






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



powers. The Escrow Agent shall neither be responsible for, nor chargeable with,
knowledge of, nor have any requirements to comply, in its capacity as Escrow
Agent, with, the terms and conditions of any other agreement, instrument or
document between or among any Loan Party and any Lender, in connection herewith
or otherwise, including any other Loan Document and including the Aleris Merger
Agreement, nor shall the Escrow Agent be required to determine if any Person has
complied with any such agreements, nor shall any additional obligations of the
Escrow Agent be inferred from the terms of such agreements, except to the extent
such provisions are repeated in this Section 2.18. The Escrow Agent may rely
upon and shall not be liable for acting or refraining from acting upon any
Escrow Drawdown Request furnished to it hereunder and reasonably believed by it
to be genuine and to have been signed and presented by the Designated Company or
the Borrower. On the Effective Date, the Designated Company and/or the Borrower
shall deliver to the Escrow Agent authorized signers’ forms in the form of
Exhibit M. The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document, notice,
instruction or request. The Escrow Agent shall have no duty to solicit any
payments from any Person which may be due to it or in respect of the Escrowed
Term Loans, interest, or any applicable fees (including arranger and commitment
fees). In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from any
Person which, in its opinion, conflict with any of the provisions of this
Section 2.18, it shall be entitled to refrain from taking any action and its
sole obligation shall be to keep safely the Escrowed Amounts held in escrow
until it shall be given a joint direction from the Loan Parties and the Lenders.
The Escrow Agent may interplead all of the Escrowed Amounts into a court of
competent jurisdiction or may seek a declaratory judgment with respect to
certain circumstances, and thereafter be fully relieved from any and all
liability or obligation with respect to such interpleaded assets or any action
or nonaction based on such declaratory judgment. The Escrow Agent may consult
with legal counsel of its selection in the event of any dispute or question as
to the meaning or construction of any of the provisions hereof or its duties
hereunder. The Escrow Agent shall have no liability or obligation with respect
to the Escrowed Amounts except for the Escrow Agent’s willful misconduct or
gross negligence. To the extent practicable, the Loan Parties and the Lenders
agree to pursue any redress or recourse in connection with any dispute (other
than with respect to a dispute involving the Escrow Agent) without making the
Escrow Agent a party to the same. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable, directly or
indirectly, for any (x) damages, losses or expenses arising out of the services
provided hereunder other than damages, losses or expenses which result from the
Escrow Agent’s willful misconduct or gross negligence, or (y) special, indirect
or consequential loss or damage of any kind whatsoever (including lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action. Should the Escrow Agent become
liable for (i) the payment of any Taxes, including withholding taxes related to
any Escrowed Term Loans or any other funds held by it in the Escrow Account, and
including interest and penalties thereon, or (ii) any payment made hereunder,
the Loan Parties agree, jointly and severally, to reimburse the Escrow Agent for
such Taxes, interest, penalties, and other amounts upon demand. Without limiting
the foregoing, the Escrow Agent shall be entitled to deduct such Taxes,
interest, penalties and other amounts from the Escrowed Amounts prior to its
release of the Escrowed Amounts in accordance with this Section 2.18.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(i)    Covenant of the Escrow Agent. The Escrow Agent hereby agrees and
covenants with the Designated Company, the Borrower and each Aleris Incremental
Term Lender that it shall perform all of its obligations as Escrow Agent under
this Agreement and shall not deliver custody or possession of any of the
Escrowed Amounts to any Person except pursuant to (i) the express terms of this
Section 2.18 or (ii) as otherwise expressly required by Requirements of Law.
(j)    Escrow Termination. The obligations of the Escrow Agent under this
Agreement shall terminate automatically on the earlier to occur of (i) the
Agreement Termination Date (after giving effect to the return of any Escrowed
Amounts to the Lenders on such date pursuant to Section 2.18(g)) and (ii) the
Closing Date (after giving effect to the funding of any Escrowed Amounts on such
date pursuant to Section 2.18(f), and the return of any Escrowed Amounts to the
Lenders on such date pursuant to Section 2.18(g)(ii)).
(k)    Compliance with Requirements of Law. In the event that any Escrowed Term
Loans or any Escrowed Amounts shall be attached, garnished or levied upon by any
Requirements of Law, or the delivery thereof shall be stayed or enjoined by an
Requirement of Law, or any order, judgment or decree shall be made or entered by
any court order affecting the Escrowed Term Loans or the Escrowed Amounts, the
Escrow Agent is hereby expressly authorized, in its sole discretion, to obey and
comply with all Requirements of Law so entered or issued, which it is advised by
legal counsel of its own choosing is binding upon it, whether with or without
jurisdiction, provided, that the Escrow Agent shall use commercially reasonable
efforts to promptly notify the Designated Company and each Lender of any such
Requirement of Law or any such order, judgment or decree, as well as the course
of action the Escrow Agent intends to take upon the advice of its legal counsel.
In the event that the Escrow Agent obeys or complies with any such Requirement
of Law or order, judgment or decree, it shall not be liable to any Loan Party,
any Lender, or to any other Person by reason of such compliance, notwithstanding
such Requirement of Law, order, judgment or decree be subsequently reversed,
modified, annulled, set aside or vacated.
(l)    Force Majeure. The Escrow Agent shall not incur any liability for not
performing any act or fulfilling any obligation hereunder caused directly by
circumstances beyond its control (including any provision of any present or
future law or regulation or any act of any governmental authority, any act of
God earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; the unavailability of the Federal
Reserve Bank wire services or any electronic communication facility), it being
understood that the Escrow Agent shall use commercially reasonable efforts which
are consistent with accepted practices in the banking industry to resume
performance as soon as reasonably practicable under the circumstances.
(m)    Compliance with U.S. Federal Law. To help the U.S. government fight the
funding of terrorism and money laundering activities and to comply with federal
law requiring financial institutions to obtain, verify and record information on
the source of funds deposited to an account, the Parties hereto agree to provide
the Escrow Agent with the name, address, taxpayer identification number, and
remitting bank for all Parties depositing funds at the Escrow Agent pursuant to
the terms and conditions of this Agreement. For a non-individual person such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



as a business entity, a charity, a trust or other legal entity, the Escrow Agent
will ask for documentation to verify its formation and existence as a legal
entity.
(n)    Amendments to the Escrow Arrangement. Notwithstanding anything herein or
in any other Loan Document to the contrary, this Section 2.18 may not be
amended, restated, supplemented or otherwise modified without the prior written
consent of the Administrative Agent, the Escrow Agent, the Designated Company,
and the Lenders.
Section 2.19    Interest Act (Canada); Criminal Rate of Interest; Nominal Rate
of Interest.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”) payable by the Canadian Loan Parties to the
Administrative Agent or any Lender under this Agreement or any other Loan
Document exceed the effective annual rate of interest on the Credit advances (as
defined in Section 347) under this Agreement or such other Loan Document
lawfully permitted under Section 347 and, if any payment, collection or demand
pursuant to this Agreement or any other Loan Document in respect of Interest (as
defined in Section 347) is determined to be contrary to the provisions of
Section 347, such payment, collection or demand shall be deemed to have been
made by mutual mistake of the Administrative Agent, the Lenders and the Canadian
Loan Parties and the amount of such payment or collection shall be refunded by
the Administrative Agent and relevant Lenders to the applicable Canadian Loan
Parties. For the purposes of this Agreement and each other Loan Document to
which the Canadian Loan Parties are a party, the effective annual rate of
interest payable by the Canadian Loan Parties shall be determined in accordance
with generally accepted actuarial practices and principles over the term of the
loans on the basis of annual compounding for the lawfully permitted rate of
interest and, in the event of dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Administrative Agent for the account of
the Canadian Loan Parties will be conclusive for the purpose of such
determination in the absence of evidence to the contrary.
(b)    For the purposes of the Interest Act (Canada) and with respect to
Canadian Loan Parties only:
(i)    whenever any interest or fee payable by the Canadian Loan Parties is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case may be, (y) multiplied






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



by the actual number of days in the calendar year in which such rate is to be
ascertained and (z) divided by 360 or 365, as the case may be; and
(ii)    all calculations of interest payable by the Canadian Loan Parties under
this Agreement or any other Loan Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.
The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.
Section 2.20    Cashless Roll on the Rollover Effective Date. The Borrower and
each Rollover A-1 Term Lender agree, and the Administrative Agent acknowledges,
that on the Rollover Effective Date, automatically upon the satisfaction of the
Rollover and Funding Conditions, notwithstanding anything herein or in any other
Loan Document to the contrary, the Initial A-1 Term Loans of each Rollover A-1
Term Lender outstanding on the Rollover Effective Date shall automatically, on a
dollar for dollar basis, be cashlessly rolled over and converted into a new
tranche of term loans hereunder (such Loans, “Rollover A-1 Term Loans”).
Immediately after giving effect to each such rollover on the Rollover Effective
Date, (a) the principal amount of each Rollover A-1 Term Lender’s Rollover A-1
Term Loans shall be equal to the principal amount of such Rollover A-1 Term
Lender’s Initial A-1 Term Loans that were outstanding immediately prior to the
Rollover Effective Date, (b) the Initial A-1 Term Loans of each Rollover A-1
Term Lender shall be zero and shall be deemed to have been satisfied in full,
and (c) the Administrative Agent is authorized to, and shall, promptly update
the Register to give effect to the foregoing terms of this Section 2.20. The
Administrative Agent’s determination, entry and completion of the updates to the
Register to give effect to the transactions described in this Section 2.20 shall
be conclusive, in each case, absent manifest error. Notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, each
Rollover A-1 Term Lender has agreed to accept, as satisfaction in full of its
right to receive payment of the principal amount of Initial A-1 Term Loans, the
right to receive for no additional consideration Rollover A-1 Term Loans in
accordance herewith.


Section 2.21    Cashless Rollover of Term Loans.
Notwithstanding anything to the contrary in this Agreement, in addition to the
mechanism described in Sections 2.20, any Lender may exchange, continue or
rollover all or a portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, in each case pursuant to a cashless settlement mechanism
approved by the Designated Company, the Administrative Agent and such Lender.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



ARTICLE III


REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants (provided that no such representation or
warranty shall be made with respect to Section 3.24 prior to the Closing Date)
to the Administrative Agent, the Collateral Agent and each of the Lenders that:
Section 3.01    Organization; Powers. Each Company (a) is duly organized or
incorporated (as applicable) and validly existing under the laws of the
jurisdiction of its organization or incorporation (as applicable), (b) has all
requisite organizational or constitutional power and authority to carry on its
business as now conducted and to own and lease its property, (c) is qualified
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (d) except as set forth in
Section 2.03(b), is acting as principal for its own account and not as agent or
trustee in any capacity on behalf of any party in relation to the Loan
Documents.
Section 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s organizational or
constitutional powers and have been duly authorized by all necessary
organizational or constitutional action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 3.03    No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, and (ii) consents, approvals, registrations, filings,
permits or actions the failure to obtain or perform which could not reasonably
be expected to result in a Material Adverse Effect, (b) will not violate the
Organizational Documents of any Company, (c) will not violate any material
Requirement of Law, (d) will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument binding
upon any Company or its property, or give rise to a right thereunder to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any property of any Company, except Permitted Liens. The
execution, delivery and performance of the Loan Documents will not violate, or
result in a default under, or require any consent or approval under, the Senior
Notes, the Senior Note Documents, the Secured Term Loan Documents or the
Revolving Credit Loan Documents.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 3.04    Financial Statements; Projections.
(a)    Historical Financial Statements. The Designated Company has heretofore
delivered to the Lenders the consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Designated Company (i) as
of and for the fiscal years ended March 31, 2017, March 31, 2018 and March 31,
2019, audited by and accompanied by the unqualified opinion of
PricewaterhouseCoopers, independent public accountants, and (ii) as of and for
the fiscal quarters ended June 30, 2019 and September 30, 2019, and for the
comparable period of the preceding fiscal year, in each case certified by the
chief financial officer of the Designated Company. Such financial statements and
all financial statements delivered pursuant to Section 5.01(a) and Section
5.01(b) have been prepared in accordance with US GAAP and present fairly in all
material respects the financial condition and results of operations and cash
flows of the Designated Company as of the dates and for the periods to which
they relate.
(b)    No Liabilities; No Material Adverse Effect. Except as set forth in the
most recent financial statements referred to in Section 3.04(a), as of the
Effective Date and the Closing Date there are no liabilities of any Company of
any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, which could reasonably be expected to result in a Material Adverse
Effect, other than liabilities under the Loan Documents. Since March 31, 2016,
there has been no event, change, circumstance or occurrence that, individually
or in the aggregate, has had or could reasonably be expected to result in a
Material Adverse Effect.
(c)    Pro Forma Financial Statements. The Designated Company has heretofore
delivered to the Lenders the Designated Company’s unaudited pro forma
consolidated capitalization table and balance sheet as of September 30, 2019 (in
the case of the Effective Date) and as of the date of the financial statements
most recently delivered to the lenders pursuant to Section 5.01(a) or Section
5.01(b) of the Secured Term Loan Credit Agreement prior to the Closing Date (in
the case of the Closing Date), after giving effect to the Transactions as if
they had occurred on such date. Such capitalization table and balance sheet have
been prepared in good faith by the Loan Parties, based on the assumptions stated
therein (which assumptions are believed by the Loan Parties on the Effective
Date and the Closing Date to be reasonable), are based on the best information
available to the Loan Parties as of the date of delivery thereof, accurately
reflect all adjustments required to be made to give effect to the Transactions
and present fairly in all material respects the pro forma capitalization and
balance sheet of the Designated Company as of such date assuming the
Transactions had occurred at such date.
(d)    Forecasts. The forecasts of financial performance of the Companies
covering the period commencing with September 30, 2018 and ending on March 31,
2022, furnished to the Lenders, have been prepared in good faith by the Loan
Parties and based on assumptions believed by the Loan Parties to be reasonable,
it being understood that any such forecasts may vary from actual results and
such variations could be material.
Section 3.05    Properties.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    Generally. Each Company has good title to, valid leasehold interests in,
or license of, all its property material to its business, free and clear of all
Liens except for Permitted Liens. The property that is material to the business
of the Companies, taken as a whole, (i) is in good operating order, condition
and repair in all material respects (ordinary wear and tear excepted) and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.
(b)    No Casualty Event. No Company has as of the Effective Date, the Escrow
Date or the Closing Date received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event affecting all or
any material portion of its property.
Section 3.06    Intellectual Property.
(a)    Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, trademarks, copyrights and other intellectual property (including
intellectual property in software, mask works, inventions, designs, trade names,
service marks, technology, trade secrets, proprietary information and data,
domain names, know-how and processes) necessary for the conduct of such Loan
Party’s business as currently conducted (“Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. As of
the Effective Date and the Closing Date, no material claim has been asserted and
is pending by any person, challenging or questioning the validity of any Loan
Party’s Intellectual Property or the validity or enforceability of any such
Intellectual Property, nor does any Loan Party know of any valid basis for any
such claim. The use of any Intellectual Property by each Loan Party, and the
conduct of each Loan Party’s business as currently conducted, does not infringe
or otherwise violate the rights of any third party in respect of Intellectual
Property, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Registrations. Except pursuant to non-exclusive licenses and other
non-exclusive use agreements entered into by each Loan Party in the ordinary
course of business, on and as of the Effective Date and the Closing Date each
Loan Party owns and possesses the right to use and has not authorized or enabled
any other person to use, any Intellectual Property that is material to its
business, except for such authorizations and enablements as could not reasonably
be expected to result in a Material Adverse Effect.
(c)    No Violations or Proceedings. To each Loan Party’s knowledge, on and as
of the Effective Date, (i) there is no material infringement or other violation
by others of any right of such Loan Party with respect to any Intellectual
Property that is material to its business, except as may be set forth on
Schedule 3.06(c), and (ii) no claims are pending or threatened to such effect
except as set forth on Schedule 3.06(c).
Section 3.07    Equity Interests and Subsidiaries.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    Equity Interests. Schedule 3.07(a) sets forth a list of (i) all the
Subsidiaries of Holdings and their jurisdictions of organization as of the
Effective Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the Effective Date and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the Effective Date. As of the Effective Date, all
Equity Interests of each Company held by Holdings or a Subsidiary thereof are
duly and validly issued and are fully paid and non-assessable, and, other than
the Equity Interests of Holdings, are owned by Holdings, directly or indirectly
through Wholly Owned Subsidiaries except as indicated on Schedule 3.07(a). At
all times prior to a Qualified Parent IPO, 100% of the Equity Interests of the
Parent will be owned directly by Holdings, and 100% of the Equity Interests of
the Borrower shall be owned directly or indirectly by Holdings (or, in the case
of the Parent and the Borrower, on and after the Designated Holdco Effective
Date, will be owned directly or indirectly by Designated Holdco) except (x) to
the extent otherwise permitted under clause (c) of the definition of Permitted
Reorganization Action or under clause (b) of the definition of Permitted Aleris
Foreign Subsidiary Transfer or (y) the Tulip Foundation may indirectly own
Equity Interests in Aleris Rolled Products and Aleris Casthouse if the Tulip
Conditions are satisfied at all times. At all times after a Qualified Parent
IPO, more than 50% of the voting power of the total outstanding Voting Stock of
the Parent and Borrower will be owned directly or indirectly by Hindalco;
provided that the Tulip Foundation may indirectly own Equity Interests in Aleris
Rolled Products and Aleris Casthouse if the Tulip Conditions are satisfied at
all times. As of the Effective Date and the Closing Date, each Loan Party is the
record and beneficial owner of, and has good and marketable title to, the Equity
Interests owned by it, free of any and all Liens, rights or claims of other
persons, except Permitted Liens, and as of the Effective Date and the Closing
Date there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests.
(b)    Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, the Borrower and each Subsidiary on the
Effective Date is set forth on Schedule 3.07(a).
Section 3.08    Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (in the case of the U.S. Hold Separate Assets, as such
Requirements of Law may be modified pursuant to the U.S. Hold Separate
Agreements) (including any zoning or building ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting any
Company’s Real Property or is in default with respect to any Requirement of Law
(in the case of the U.S. Hold Separate Assets, as such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Requirements of Law may be modified pursuant to the U.S. Hold Separate
Agreements), where such violation or default, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. The Loan
Parties have implemented and maintain in effect policies and procedures designed
to ensure compliance by the Loan Parties, their Subsidiaries, and their
respective directors, officers, employees and agents with applicable
Anti-Corruption Laws, and the Loan Parties and their Subsidiaries are in
compliance with applicable Anti-Corruption Laws in all material respects.
Section 3.09    Agreements. No Company is a party to any agreement or instrument
or subject to any corporate or other constitutional restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
No Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default.
Section 3.10    Federal Reserve Regulations. No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X.
Section 3.11    Investment Company Act. No Company is an “investment company” or
a company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
Section 3.12    Use of Proceeds. The Borrower will use the proceeds of the
Initial Term Loans on the Closing Date for the Transactions, and will use the
proceeds of the Rollover A-2 Term Loans on the Initial Term Loan Maturity Date
solely to repay the Initial A-2 Term Loans; provided that in no event shall any
proceeds of any Loans be remitted, directly or indirectly, to any Swiss tax
resident Company or Swiss tax resident permanent establishment, where this
remittance could be viewed as a use of such proceeds in Switzerland (whether
through an intercompany loan or advance by any other Company or otherwise) as
per the practice of the Swiss Federal Tax Administration, unless the Swiss
Federal Tax Administration confirms in a written advance tax ruling (based on a
fair description of the fact pattern in the tax ruling request made by a Loan
Party) that such use of proceeds in Switzerland does not lead to Swiss
Withholding Tax becoming due on or in respect any Loans or parts thereof.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 3.13    Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by applicable Requirements of Law to
have been filed by it and (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all material Taxes due
and payable, collectible or remittable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with US GAAP or other applicable accounting rules and
(ii) which could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each Company has made adequate provision in
accordance with US GAAP or other applicable accounting rules for all material
Taxes not yet due and payable. No Company has received written notice of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect. No Company has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d), or Section 6662(d)(2)(C)(iii) of the Code, or has ever
“participated” in a “reportable transaction” within the meaning of Section
6707A(c)(1) of the Code and Treasury Regulation Section 1.6011-4(b), except as
could not be reasonably expected to, individually or in the aggregate, result in
a Material Adverse Effect. The Borrower is a domestic corporation as defined in
Section 7701(a)(30)(C) of the Code (or is a limited liability company that is
disregarded as an entity separate from its owner for United States federal
income tax purposes and is wholly owned by a domestic corporation). No payment
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document is subject to any withholding Taxes other than U.S. federal
withholding Taxes.
Section 3.14    No Material Misstatements. The written information, reports,
financial statements, certificates, exhibits or schedules furnished by or on
behalf of any Company to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole, did not and does not contain any material
misstatement of fact and, taken as a whole, did not and does not omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not materially misleading in
their presentation of Holdings, the Designated Company and its Subsidiaries
taken as a whole as of the date such information is dated or certified; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each Loan Party
represents only that it was prepared in good faith and based on assumptions
believed by the applicable Loan Parties to be reasonable.
Section 3.15    Labor Matters. As of the Effective Date and the Closing Date,
there are no material strikes, lockouts or labor slowdowns against any Company
pending or, to the knowledge of any Company, threatened in writing. The hours
worked by and payments made to employees of any Company have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, provincial, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result in a Material
Adverse Effect. All payments due from any Company, or for which any claim may be
made against any Company,






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Company is bound,
except as could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.16    Solvency. At the time of and immediately after the consummation
of the Transactions to occur on the Effective Date, the Escrow Date, and the
Closing Date, and after giving effect to the application of the proceeds of the
Loans and the operation of the Contribution, Intercompany, Contracting and
Offset Agreement, (a) the fair value of the assets of the Designated Company and
of the Loan Parties (on a consolidated basis with their Subsidiaries) will
exceed their debts and liabilities, subordinated, contingent, prospective or
otherwise; (b) the present fair saleable value of the property of the Designated
Company and the Loan Parties (on a consolidated basis with their Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) the Designated Company and the Loan Parties (on a consolidated
basis with their Subsidiaries) will be able to pay their debts and liabilities,
subordinated, contingent, prospective or otherwise, as such debts and
liabilities become absolute and matured; (d) the Designated Company and the Loan
Parties (on a consolidated basis with their Subsidiaries) will not have
unreasonably small assets with which to conduct their business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date; and (e) the Designated Company and the Loan
Parties (on a consolidated basis with their Subsidiaries) are not “insolvent” as
such term is defined under any bankruptcy, insolvency or similar laws of any
jurisdiction in which any Loan Party is organized or incorporated (as
applicable), or otherwise unable to pay their debts as they fall due.
Section 3.17    Employee Benefit Plans
. Each Company and its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder except for such
non-compliance that in the aggregate would not have a Material Adverse Effect.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to
result in a Material Adverse Effect or the imposition of a Lien on any of the
property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all Requirements of Law and
has been maintained, where required, in good standing with applicable
Governmental Authority and Taxing Authority, except for such non-compliance that
in the aggregate would not have a Material Adverse Effect. No Company has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan, except to the extent of liabilities which could not reasonably
be expected to have a Material Adverse Effect. Each Foreign Plan which is
required to be funded is funded in accordance with Requirements of Law, and for
each Foreign Plan which is not required to be funded, the obligations of such
Foreign Plan are properly accrued in the financial statements of the Designated
Company and its Subsidiaries, in each case in an amount that could not
reasonably be expected to have a Material Adverse Effect.
Except as specified on Schedule 3.17, (i) no Company is or has at any time been
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993), and (ii) no Company is or has at
any time been “connected” with or an “associate” of (as those terms are used in
Sections 39 and 43 of the Pensions Act 2004) such an employer.
Section 3.18    Environmental Matters.
(a)    Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
(i)    The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;
(ii)    The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing;
(iii)    There has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
reasonably be expected to result in liability of the Companies under any
applicable Environmental Law;
(iv)    There is no Environmental Claim pending or, to the knowledge of any
Company, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and, to
the knowledge of any Company, there are no






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



actions, activities, circumstances, conditions, events or incidents that could
reasonably be expected to form the basis of such an Environmental Claim;
(v)    No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;
(vi)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and
(vii)    No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
(b)    As of the Effective Date and the Closing Date:
(i)    Except as could not reasonably be expected to have a Material Adverse
Effect, no Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location; and
(ii)    No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA, or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA and is reasonably likely to result in any
material liability to any Company, or (iii) included on any other publicly
available list of contaminated sites maintained by any Governmental Authority
analogous to CERCLA or the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., including any such list relating to the management or clean up of
petroleum and is reasonably likely to result in any material liability to a
Company.
Section 3.19    Insurance. Schedule 3.19 sets forth a true and correct
description of all insurance policies maintained by each Company as of the
Effective Date. All insurance maintained by the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Companies to the extent required by Section 5.04 is in full force and effect,
and all premiums thereon have been duly paid. As of the Effective Date and the
Closing Date, no Company has received notice of violation or cancellation
thereof. Each Company has insurance in such amounts and covering such risks and
liabilities as are customary for companies of a similar size engaged in similar
businesses in similar locations.
Section 3.20    [INTENTIONALLY OMITTED].
Section 3.21    Material Indebtedness Documents. Schedule 3.21 lists, as of the
Effective Date, (i) each material Senior Note Document, (ii) each material
Revolving Credit Loan Document, (iii) each material Secured Term Loan Document,
and (iv) each material agreement, certificate, instrument, letter or other
document evidencing any other Material Indebtedness, and the Lenders have been
furnished true and complete copies of each of the foregoing.
Section 3.22    Anti-Terrorism Law; Sanctions and Anti-Corruption Law. No Loan
Party or any of its Subsidiaries, or to the knowledge of the any Loan Party, any
director, officer, agent, employee, or other person acting on behalf of any Loan
Party, is in violation of any Requirement of Law relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”), and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, Part II.1 of the Criminal
Code, R.S.C. 1985, c. C-46, as amended, the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c.17, as amended, regulations
promulgated pursuant to the Special Economic Measures Act, S.C. 1992 c. 17 and
the United Nations Act, R.S.C. 1985 c. U-2, in each case, as amended
(collectively, the “Anti-Terrorism Laws”).
No Loan Party or any of its Subsidiaries, and to the knowledge of the Loan
Parties, any director, officer, agent, employee, or other person acting on
behalf of any Loan Party, and no broker or other agent of any Loan Party acting
or benefiting in any capacity in connection with the Loans, is any of the
following:
(i)    a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(v)    a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(w) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
clauses (i) through (v) above in a manner violative of the Executive Order, any
applicable Sanctions or Anti-Terrorism Law, (x) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or Anti-Terrorism Laws, (y) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or (z) is in violation of any applicable
Anti-Terrorism Laws.
Neither the advance of the Term Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended,
and any executive order or requirement of applicable law promulgated thereunder)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) the Executive
Order and (b) the Patriot Act) or any other applicable Sanctions. Furthermore,
none of the Loan Parties or their Subsidiaries (including Unrestricted
Subsidiaries) and, to the Loan Parties’ knowledge, their and their Subsidiaries’
respective directors, officers, employees, Affiliates or agents (in the case of
agents, that will act in any capacity in connection with or benefit from this
Agreement) (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or with any Sanctioned
Person, in each case, in any manner violative of any applicable Sanctions or
Anti-Terrorism Law or (c) is a Sanctioned Person. Each Loan Party is in
compliance, in all material respects, with the Patriot Act. Each Loan Party, its
Subsidiaries and their respective officers and employees and to the knowledge of
such Loan Party its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in Holdings
(or, on and after the Specified AV Minerals Joinder Date, AV Minerals) or any of
its Subsidiaries being designated as a Sanctioned Person. No part of the
proceeds of the Term Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any law,






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



rule or regulation of any jurisdiction applicable to Holdings (or, on and after
the Specified AV Minerals Joinder Date, AV Minerals) or any of its Subsidiaries
from time to time concerning or relating to bribery or corruption including the
Corruption of Foreign Public Officials Act (Canada) (collectively,
“Anti-Corruption Laws”). “Sanctioned Country” means, at any time, a country or
territory which is itself, or whose government is, the subject or target of any
Sanctions. “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom, any EU member state or the
Commonwealth of Australia, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons. “Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, the Commonwealth of Australia, or Singapore.
The Designated Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Designated Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
Notwithstanding the foregoing terms of this Section 3.22, no Affected Credit
Party shall be entitled to the benefit of the representations in this Section
3.22 to the extent that it is unenforceable under, or result in any violation
of, applicable Blocking Laws.
Section 3.23    Location of Material Inventory and Equipment. Schedule 3.24 sets
forth as of May 8, 2019 all locations where the aggregate value of Inventory and
Equipment (other than mobile Equipment or Inventory in transit) owned by the
Loan Parties at each such location exceeds $1,000,000.
Section 3.24    Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with additional Secured Term Loans). The Commitments and the Loans
and other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) or liabilities
payable under the documentation related to “Credit Facilities” (or any other
defined term having a similar purpose), in each case, within the meaning of the
Senior Note Documents (and any Permitted Refinancings thereof permitted under
Section 6.01 other than refinancings with Secured Term Loans). The consummation
of each of (i) the Transactions, and (ii) each incurrence of Indebtedness
hereunder, and (iii) on and after the Springing Security Effective Date, the
granting of the Liens provided for under the Security Documents to secure the
Obligations and the Guaranteed Obligations is permitted underhereunder, and, in
each case, does not require any consent or approval under, the terms of (A) the
Senior Note Documents (and any Permitted Refinancings thereof), the Revolving
Credit Loan Documents (and any Permitted Revolving






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Credit Facility Refinancings thereof), the Secured Term Loan Documents (and any
Permitted Secured Term Loan Facility Refinancings thereof), or any other
Material Indebtedness or (B) any other material agreement or instrument binding
upon any Company or any of its property except, in the case of this clause (B),
as could not reasonably be expected to result in a Material Adverse Effect.
Section 3.25    Centre of Main Interests and Establishments. For the purposes of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”) (or, after June 26, 2017, Regulation (EU)
2015/848 of the European Parliament and of the Council of May 20, 2015 on
insolvency proceedings (recast) (the “New Regulation”)), (i) the centre of main
interest (as that term is used in Article 3(1) of the Regulation) of each U.K.
Guarantor is situated in England and Wales, (ii) the centre of main interest of
Irish Guarantor is situated in Ireland or Germany, and it has no “establishment”
(as that term is used in Article 2(h) of the Regulation or Article 2(10) of the
New Regulation, as applicable) in any jurisdiction other than Ireland or
Germany, (iii) the centre of main interest of each Swiss Guarantor is situated
in Switzerland, and in each case each has no “establishment” (as that term is
used in Article 2(h) of the Regulation or Article 2(10) of the New Regulation,
as applicable) in any other jurisdiction, (iv) the centre of main interest of
German Seller is situated in Germany, (v) the centre of main interest of each
Dutch Guarantor is situated in the Netherlands, and in each case each has no
“establishment” (as that term is used in Article 2(h) of the Regulation) in any
other jurisdiction, (vi) the centre of main interest of each French Guarantor is
situated in France, and in each case each has no “establishment” (as that term
is used in Article 2(h) of the Regulation or Article 2(10) of the New
Regulation, as applicable) in any other jurisdiction, (vii) the centre of main
interest of each Belgian Guarantor is situated in Belgium, and in each case each
has no “establishment” (as such term is used in Article 2(h) of the regulation)
in any other jurisdiction, and (viii) other than as provided in paragraph (ii)
above, no Guarantor (to the extent such Guarantor is subject to the Regulation)
shall have a centre of main interest other than as situated in its jurisdiction
of incorporation.
Section 3.26    Holding and Dormant Companies. Except as may arise under the
Loan Documents, the Revolving Credit Loan Documents, the Secured Term Loan
Documents, any Third Lien Credit Agreement, any Permitted Holdings Indebtedness,
(in the case of Novelis Europe Holdings Limited) the Senior Notes, any Permitted
First Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt,
any Permitted Unsecured Refinancing Debt, or Indebtedness incurred pursuant to
Section 6.01(l) or (u), neither Holdings (nor, on and after the Specified AV
Minerals Joinder Date, AV Minerals) nor Novelis Europe Holdings Limited trades
or has any liabilities or commitments (actual or contingent, present or future)
other than liabilities attributable or incidental to acting as a holding company
of shares in the Equity Interests of its Subsidiaries.
Section 3.27    Excluded Guarantor Subsidiaries. The Excluded Guarantor
Subsidiaries as of the Effective Date are listed on Schedule 1.01(c).
Section 3.28    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 3.29    Federal Power Act; Etc
. No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act, the Interstate Commerce Act or, to the knowledge of such Loan
Party, under any other federal or state statute or regulation, in each case, to
the extent such regulation would prohibit it from incurring the Obligations or
which would otherwise render all or any of the Obligations unenforceable.
Section 3.30    Beneficial Ownership Certification. As of the Effective Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.
Section 3.31    No Fiscal Unity. No Company is a member of a fiscal unity for
VAT, corporate income tax or any other tax purposes, except for a fiscal unity
for VAT or corporate income tax purposes consisting solely of Loan Parties.
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS


Section 4.01    Conditions Precedent to the Effective Date. The effectiveness of
this Agreement shall be subject to the prior or concurrent satisfaction of each
of the conditions precedent set forth in this Section 4.01.
(a)    Loan Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by an authorized
signatory of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent, and (other than the Agent
Fee Letter) each of the Lenders and the Mandated Lead Arrangers:
(i)    this Agreement;
(ii)    the Contribution, Intercompany, Contracting and Offset Agreement;
(iii)    the Subordination Agreement;
(iv)    each Foreign Guarantee;
(v)    the Letter of Comfort, which letter shall have been approved by
Hindalco’s board of directors prior to the date that it is delivered to the
Administrative Agent;
(vi)    the Agent Fee Letter; and
(vii)    the Aleris Fee Letter.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(b)    Corporate Documents. The Administrative Agent shall have received each of
the following, each in form and substance reasonably satisfactory to the
Administrative Agent (and, in the case of clause (vi) below, the Escrow Agent):
(i)    a certificate of the secretary, assistant secretary, managing director
(where applicable) or other director (in the case of Holdings) of each Loan
Party dated the Effective Date, certifying (1) that attached thereto is a true
and complete copy of each Organizational Document (or its equivalent including
the constitutional documents) of such Loan Party certified (to the extent
customary in the applicable jurisdiction) as of a recent date by the Secretary
of State (or equivalent Governmental Authority) of the jurisdiction of its
organization, (2) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing body
or Person) and/or shareholders, as applicable, of such Loan Party authorizing
the execution, delivery and performance of, inter alia, this Agreement and the
other Loan Documents to which such Person is a party that are required to be
executed in connection herewith, and that such resolutions, or any other
document attached thereto, have not been modified, rescinded, amended or
superseded and are in full force and effect, (3) as to the incumbency and
specimen signature of each officer or authorized signatory executing this
Agreement and any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer or authorized signatory as to the incumbency and specimen signature of
the secretary, assistant secretary, managing director or other director
executing the certificate in this clause (i), and other customary evidence of
incumbency) and (4) that the borrowing or guarantee with respect to the Loans or
any of the other Obligations would not cause any borrowing, guarantee, or
similar limit binding on any Loan Party to be exceeded, each in form and
substance reasonably satisfactory to the Mandated Lead Arrangers;
(ii)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date prior to the
Effective Date, from the Secretary of State in the state or jurisdiction of
organization of such Loan Party (or other applicable Governmental Authority),
each in form and substance reasonably satisfactory to the Mandated Lead
Arrangers;
(iii)    if relevant, evidence that each Irish Guarantor has done all that is
necessary to follow the procedures set out in section 82 of the Companies Act
2014 of Ireland in order to enable it to enter into this






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Agreement and the other Loan Documents to which such Person is a party that are
required to be executed in connection herewith;
(iv)    evidence that each of the Loan Parties are members of the same group of
companies consisting of a holding company and its subsidiaries for the purposes
of Section 7 of the Companies Act 2014 of Ireland and Section 8 of the Companies
Act 2014 of Ireland;
(v)    up-to date certified copy of the constitutional documents (e.g., for a
German GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste)
for each German Loan Party; and
(vi)    accurate and complete authorized signers’ forms for the Designated
Company and/or the Borrower in the form of Exhibit M; and
(vii)    such other documents as the Lenders or the Administrative Agent may
reasonably request.
(c)    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by an authorized signatory of
the Designated Company and the Borrower, certifying (i) compliance with the
conditions precedent set forth in this Section  4.01 and Section 4.04(b) and
(c), (ii) that no Default has occurred and is continuing, (iii) that each of the
representations and warranties made by any Loan Party set forth in ARTICLE III
hereof or in any other Loan Document are true and correct in all material
respects (or, in the case of any representation or warranty that is qualified as
to materiality, “Material Adverse Effect” or similar language, in all respects)
on and as of the Effective Date, except to the extent such representations and
warranties expressly related to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects (or, in the case of any representation or warranty that is qualified as
to materiality, “Material Adverse Effect” or similar language, in all respects)
as of such earlier date, and (iv) and certifying that each of the documents
required to be delivered pursuant to clause (f) below have been delivered to the
Administrative Agent on or prior to the Effective Date.
(d)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the Mandated Lead Arrangers and the Lenders, (i) a favorable
written opinion of Torys LLP, special counsel for the Loan Parties, and (ii) a
favorable written opinion of local and foreign counsel of the Loan Parties in
jurisdictions to be specified by the Administrative Agent (or, in the case of
Loan Documents governed by the laws of, or Persons organized under the laws of,
the United Arab Emirates or the Dubai International Financial Centre, foreign
counsel of the Agents), in each case (A) dated the Effective Date, (B) addressed
to the Administrative Agent and the Lenders and (C) covering such matters
relating to the Loan Documents delivered on the Effective Date as the
Administrative Agent shall reasonably request, including, but not limited to,
capacity of each Loan Party to execute, deliver and perform its obligations
under each such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Loan Document to which it is a party and enforceability of each such Loan
Document, each in form and substance reasonably satisfactory to the Mandated
Lead Arrangers.
(e)    Payment of Fees, Costs and Expenses. The Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Administrative Agent, and the reasonable fees and
expenses of any local counsel, foreign counsel, appraisers, consultants and
other advisors) for which invoices have been presented at least one Business Day
prior to the Effective Date, on or before the Effective Date, in connection with
the Transactions.
(f)    Secured Term Loan Documents; Revolving Credit Loan Documents. The
Administrative Agent shall have received executed copies of:
(i)    that certain Amendment No. 3 to Credit Agreement and Amendment No. 2 to
U.S. Security Agreement, dated as of February 6, 2020 (the “Secured Term Loan
Amendment”), among Parent, Holdings, the other Loan Parties party thereto,
Novelis Italia S.P.A., the Secured Term Loan Administrative Agent and the
Secured Term Loan Collateral Agent, which amends the Secured Term Loan Credit
Agreement, and all documents and certificates executed and delivered in
connection therewith, each of which shall be in full force and effect, and all
conditions precedent to the effectiveness of the amendments set forth therein
shall have been satisfied;
(ii)    that certain Increase Joinder Amendment, dated as of the date hereof
(the “Increase Joinder Amendment”), among Parent, Holdings, the other Loan
Parties party thereto, Novelis Italia S.P.A., the Secured Term Loan
Administrative Agent, the Secured Term Loan Collateral Agent and the lenders
party thereto, which amends the Secured Term Loan Credit Agreement and provides
for an incremental term loan facility in an aggregate principal amount of
$775,000,000, and all “Loan Documents” as defined therein that are required to
be delivered on the effective date of the Increase Joinder Amendment pursuant to
the terms thereof, each of which shall be in full force and effect, and all
conditions precedent to the effective date set forth therein shall have been
satisfied (or shall be satisfied substantially concurrently with the
effectiveness of this Agreement on the Effective Date); and
(iii)    an amendment to, or amendment and restatement of, the Revolving Credit
Agreement (together with all certificates and other documents and agreements
required to be delivered on the date of such amendment pursuant to the terms
thereof), the terms of which shall, among other things, permit the Aleris
Acquisition, the Loan Documents, and the Commitment and Loans hereunder (to the
extent that such agreement has not been restated, refinanced or otherwise
replaced prior to such time), and such agreement as so amended or amended and
restated, shall each be in full force and effect and all conditions precedent to
the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



effectiveness of the amendments set forth in each of the foregoing shall have
been satisfied.
(g)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit J (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Effective Date and signed by a senior Financial Officer
of each Loan Party or of the Designated Company.
(h)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document are true and correct in all material respects (or, in the
case of any representation or warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects) on and as of the
Effective Date, except to the extent such representations and warranties
expressly related to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects (or, in the
case of any representation or warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects) as of such
earlier date.
(i)    No Default or Event of Default. Before and after giving effect to this
Agreement, no Default or Event of Default shall have occurred and be continuing.
(j)    Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, the Borrower and Holdings’ Subsidiaries and the Transactions
consummated on the Effective Date shall be in full compliance with all material
Requirements of Law, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them.
(k)    Consents. All approvals of Governmental Authorities and third parties
necessary to execute and deliver this Agreement and the other Loan Documents
entered into on the Effective Date, and to perform all obligations thereunder,
in each case shall have been obtained and shall be in full force and effect.
(l)    Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions, this Agreement or the other Loan Documents.
(m)    USA Patriot Act; Beneficial Ownership Certification.
(i)    The Administrative Agent and the Lenders shall have received, at least 5
Business Days prior to the Effective Date, and shall be satisfied with, all
documentation and other information that may be required by the Administrative
Agent and the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



regulations, including the Patriot Act and the information described in Section
11.13.
(ii)    At least five (5) Business Days prior to the Effective Date, the
Designated Company shall have delivered to the Administrative Agent and each
Lender that so requests a Beneficial Ownership Certification in respect of the
Loan Parties.
(n)    Process Agent. The Administrative Agent shall have received evidence of
the acceptance by the Process Agent of its appointment as such by the Loan
Parties.
(o)    No Material Adverse Effect. Since March 31, 2019 through the Effective
Date, there has been no event, change, circumstance or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect on Holdings and its Subsidiaries.
(p)    Lender FATCA Compliance Certifications. The Administrative Agent shall
have received a U.S. tax withholding certificate (or, alternatively, other
evidence satisfactory to the Administrative Agent) confirming FATCA compliance
from each Lender pursuant to paragraph (v) of Section 2.15(f) (FATCA
Information). For the avoidance of doubt, and pursuant to paragraph (viii) of
Section 2.15(f) (FATCA Information), the Administrative Agent may rely on such
U.S. tax withholding certificate or other evidence from each Lender without
further verification, and the Administrative Agent shall not be liable for any
action taken by it in respect of such U.S. tax withholding certificate or other
evidence under or in connection with paragraph (v), (vi) or (vii) of Section
2.15(f) (FATCA Information).
Section 4.02    Conditions Precedent to Funding into Escrow on the Escrow Date.
The obligation of each Lender to fund the Credit Extension requested to be made
by it under this Agreement to the Escrow Agent shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.02 (the first date on or after the date of the proposed Borrowing
specified in the Borrowing Request described in clause (c) below on which such
conditions are satisfied, the “Escrow Date”).
(a)    Effective Date. The Effective Date shall have occurred.
(b)    Agreement Termination Date. The Agreement Termination Date shall not have
occurred.
(c)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in respect of the Loans in accordance with Section 2.03 of
this Agreement.
(d)    No Legal Bar. With respect to each Lender, no order, judgment or decree
of any Governmental Authority shall purport to restrain such Lender from making
any Loans to be made by it. No injunction or other restraining order shall have
been issued, shall be pending or






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.
(e)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document are true and correct in all material respects (or, in the
case of any representation or warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects) on and as of the
Escrow Date, except to the extent such representations and warranties expressly
related to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) as of such earlier date.
(f)    No Default or Event of Default. Before and after giving effect to the
funding of the Loans to the Escrow Agent on the Escrow Date, no Default or Event
of Default shall have occurred and be continuing.
The delivery of a Borrowing Request shall constitute a representation and
warranty by the Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in this Section 4.02 have been satisfied (which representation and warranty
shall be deemed limited to the knowledge of the Loan Parties in the case of the
first sentence of Section 4.02(d)). The Borrower shall provide such information
as the Administrative Agent may reasonably request to confirm that the
conditions in Section 4.02 have been satisfied.
Section 4.03    Conditions Precedent to Funding on the Closing Date. The
obligation of the Escrow Agent to fund the Escrowed Amounts to the Borrower (or
to the Person designated by the Borrower to receive such Escrowed Amounts
pursuant to Section 2.18) on the Closing Date shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.03.
(a)    Effective Date; Escrow Date. Each of the Effective Date and the Escrow
Date shall have occurred, and the Escrow Agent shall have received into the
Escrow Account and shall continue to hold in the Escrow Account an aggregate
amount not less than the amount requested to be drawn pursuant to the Escrow
Drawdown Request in accordance with Section 2.18.
(b)    Agreement Termination Date. The Agreement Termination Date shall not have
occurred.
(c)    Notes. a Note in respect of the Term Loans executed by the Borrower in
favor of each Lender that has requested a Note with respect to its Aleris
Incremental Term Loans prior to the Aleris Acquisition Closing Date; provided
that only a pdf copy of such note shall be required to be delivered to satisfy
this clause (c) on the Aleris Acquisition Closing Date (with originals to






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



be delivered to such Aleris Incremental Term Lender promptly following the
Aleris Acquisition Closing Date).
(d)    Escrow Drawdown Request. The Escrow Agent shall have received an Escrow
Drawdown Request in respect of the Escrowed Amounts in accordance with
Section 2.18, and the Escrow Agent shall be satisfied, in its discretion, that
the Callback Procedures have been complied with.
(e)    Corporate Documents. The Administrative Agent shall have received:
(i)    a certificate of the secretary or assistant secretary of each of the
Designated Company and the Borrower dated the Closing Date, certifying (1) that
attached thereto is a true and complete copy of each Organizational Document (or
its equivalent including the constitutional documents) of such Person certified
(to the extent customary in the applicable jurisdiction) as of a recent date by
the Secretary of State (or equivalent Governmental Authority) of the
jurisdiction of its organization, (2) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body or Person) and/or shareholders, as applicable, of such
Person authorizing the execution, delivery and performance of, inter alia, this
Agreement and the other Loan Documents to which such Person is a party that are
required to be executed in connection herewith, and that such resolutions, or
any other document attached thereto, have not been modified, rescinded, amended
or superseded and are in full force and effect, (3) as to the incumbency and
specimen signature of each officer or authorized signatory executing this
Agreement and any Loan Document or any other document delivered on the Closing
Date in connection herewith on behalf of such Person (together with a
certificate of another officer or authorized signatory as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i), and other customary evidence of incumbency) and
(4) that the borrowing or guarantee with respect to the Loans or any of the
other Obligations would not cause any borrowing, guarantee, or similar limit
binding on such Person to be exceeded, each in form and substance reasonably
satisfactory to the Mandated Lead Arrangers;
(ii)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of the Designated
Company and the Borrower (in so-called “long-form” if available) as of a recent
date prior to the Closing Date, from the Secretary of State in the state or
jurisdiction of organization of such Person (or other applicable Governmental
Authority), each in form and substance reasonably satisfactory to the Mandated
Lead Arrangers; and








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(iii)    such other documents as the Lenders or the Administrative Agent may
reasonably request.
(f)    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by an authorized signatory of the
Designated Company, certifying (i) compliance with the conditions precedent set
forth in this Section 4.03 and, subject to the last sentence of this Section
4.03, Section 4.04(b) and (c), (ii) subject to the last sentence of this Section
4.03, that no Default has occurred and is continuing, and (iii) subject to the
last sentence of this Section 4.03, that each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document are true and correct in all material respects (or, in the
case of any representation or warranty that is qualified as to materiality,
“Material Adverse Effect” or similar language, in all respects) on and as of the
Closing Date, except to the extent such representations and warranties expressly
related to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) as of such earlier date.
The Administrative Agent shall have also received a certificate from a Financial
Officer of the Designated Company certifying, with respect to the Aleris
Acquisition, as to the matters required pursuant to the definition of Permitted
Acquisition.
(g)    Aleris Indebtedness. The Administrative Agent shall have received
evidence reasonably satisfactory to it that all Indebtedness of Aleris and its
Subsidiaries and other accrued and outstanding obligations in respect thereof
(other than Indebtedness permitted under Section 6.01) has been repaid in full,
all commitments thereunder have been terminated, and all security interests in
connection therewith have been released, or, in the case of each of the
foregoing, will be repaid in full, terminated and released, as applicable,
substantially concurrently with the funding of the Term Loans on the Closing
Date after giving effect to the application of proceeds thereof.
(h)    Consummation of Aleris Acquisition. On the Closing Date, the Aleris
Acquisition shall be consummated substantially concurrently with the funding of
the Escrowed Amounts to the Borrower (or to the Person designated by the
Borrower to receive such Escrowed Amounts pursuant to Section 2.18) in all
material respects in accordance with the terms described in the Aleris Merger
Agreement as in effect on July 26, 2018, without giving effect to any amendments
thereto or any consents or waivers that, in any such case, are materially
adverse to the Lenders in their capacities as such, without the consent of the
Mandated Lead Arrangers (it being understood that (i) any modification,
amendment, consent or waiver to the definition of “Material Adverse Effect” in
the Aleris Merger Agreement, or which has the effect of modifying, amending or
waiving the representation or condition as to the absence of a Material Adverse
Effect (as defined in the Aleris Merger Agreement) shall be deemed to be
materially adverse to the Lenders and the Administrative Agent, (ii) any
decrease in the purchase price payable under the Aleris Merger Agreement shall
not be deemed to be materially adverse to the Lenders, so long as such decrease
does not exceed 10% of the consideration contemplated to be paid under






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



the Aleris Merger Agreement as of July 26, 2018 and (iii) any increase in the
purchase price contemplated to be paid under the Aleris Merger Agreement shall
not be deemed to be materially adverse to the Lenders, so long as such increase
is funded by additional common equity contributions to Holdings). For the
avoidance of doubt, adjustments to working capital in accordance with the terms
of the Aleris Merger Agreement shall not constitute an increase or decrease in
purchase price for purposes of this clause (h).
(i)    Joinder of Aleris and its Subsidiaries to Loan Documents. Immediately
after giving effect to the consummation of the Aleris Acquisition, Aleris and
its Subsidiaries (including each such Person that becomes a loan party under the
Revolving Credit Loan Documents on the Closing Date, but excluding any other
Subsidiaries that would otherwise not be required to become a guarantor on the
Closing Date under the Secured Term Loan Credit Agreement) shall have executed
and delivered Joinder Agreements, and, except as permitted by Section 5.11,
shall have executed and delivered (or caused to be executed and delivered), all
other Loan Documents, certificates, opinions and other closing deliverables
consistent with the Loan Documents, certificates, opinions and other closing
deliverables delivered by the Loan Parties (other than Aleris and its
Subsidiaries) on the Effective Date, each in form and substance reasonably
satisfactory to the Mandated Lead Arrangers.
(j)    Secured Term Loan Documents; Revolving Credit Loan Documents. The
Administrative Agent shall have received executed copies of:
(i)    all Secured Term Loan Documents shall be in full force and effect, and
all conditions precedent thereunder to the funding of the $775,000,000
incremental facility thereunder to the applicable borrower shall have been
satisfied (or will be satisfied concurrently with the funding of the Escrowed
Amounts to the Borrower (or to the Person designated by the Borrower to receive
such Escrowed Amounts pursuant to Section 2.18)); and
(ii)    all Revolving Credit Loan Documents shall be in full force and effect,
and all conditions precedent thereunder to occurrence of the Aleris Acquisition
Closing Date shall have been satisfied (or will be satisfied concurrently with
the funding of the Escrowed Amounts to the Borrower (or to the Person designated
by the Borrower to receive such Escrowed Amounts pursuant to Section 2.18)).
(k)    Financial Statements. the Administrative Agent shall have received the
following financial statements and forecasts:
(i)    the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Designated Company and its Restricted
Subsidiaries (x) as of and for the three most recent fiscal years ended at least
90 days prior to the Closing Date, audited by and accompanied by the unqualified
opinion of PricewaterhouseCoopers, and (y) as of and for each fiscal quarter
ended after the end of the most recently ended fiscal year for which financial






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



statements have been provided pursuant to clause (x) above and at least 45 days
prior to the Closing Date (which requirement may be satisfied by providing links
to such information on the website of the U.S. Securities and Exchange
Commission, so long as such information complies with the requirements of this
clause (i));
(ii)    the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Aleris and its Subsidiaries (x) as of and
for the three most recent fiscal years ended at least 90 days prior to the
Closing Date, audited by and accompanied by the unqualified opinion of an
independent certified public accounting firm of nationally recognized standing,
and (y) as of and for each fiscal quarter ended after the end of the most
recently ended fiscal year for which financial statements have been provided
pursuant to clause (x) above and at least 45 days prior to the Closing Date
(which requirement may be satisfied by providing links to such information on
the website of the U.S. Securities and Exchange Commission, so long as such
information complies with the requirements of this clause (ii));
(iii)    the forecasts of financial performance of the Designated Company and
its Restricted Subsidiaries and Aleris and its Subsidiaries covering the period
commencing with the most recent fiscal quarter ended at least 45 days prior to
the Closing Date and ending on the date that is five years after such date,
which forecasts shall have been prepared in good faith by the Designated Company
and its Restricted Subsidiaries and based on assumptions believed by the
Designated Company and its Restricted Subsidiaries to be reasonable, it being
understood that any such forecasts may vary from actual results and such
variations could be material; and
(iv)    pro forma financial statements of the Designated Company and its
Subsidiaries after giving effect to the Aleris Acquisition as of and for the
most recent fiscal year of the Designated Company ended at least 90 days prior
to the Closing Date, and as of and for each fiscal quarter of the Designated
Company ended after the end of such fiscal year and at least 45 days prior to
the Closing Date.
(l)    Indebtedness and Minority Interests. After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or preferred stock other than Indebtedness
permitted under Section 6.01.
(m)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the Mandated Lead Arrangers and the Lenders, (i) a favorable
written opinion of Torys LLP, special counsel for the Loan Parties, and (ii) a
favorable written opinion of each local and foreign counsel of the Loan Parties
in jurisdictions where Loan Documents are being executed and delivered on the
Aleris Acquisition Closing Date, in each case (A) dated the Closing Date,
(B) addressed to the Administrative Agent and the Lenders and (C) covering such
matters






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, including, but not limited to, capacity of each Loan
Party to execute, deliver and perform its obligations under each Loan Document
to which it is a party and enforceability of each Loan Document, in the case of
clauses (i) and (ii), each in form and substance reasonably satisfactory to the
Mandated Lead Arrangers.
(n)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit J (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Closing Date and signed by a senior Financial Officer
of each Loan Party or of the Designated Company.
(o)    Representations and Warranties. Subject to the last sentence of this
Section 4.03, each of the representations and warranties made by any Loan Party
set forth in ARTICLE III hereof or in any other Loan Document are true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the Closing Date, except to the
extent such representations and warranties expressly related to an earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects (or, in the case of any representation or warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language,
in all respects) as of such earlier date.
(p)    No Default or Event of Default. Subject to the last sentence of this
Section 4.03, before and after giving effect to the funding of the Escrowed
Amounts to the Borrower (or to the Person designated by the Borrower to receive
such Escrowed Amounts pursuant to Section 2.18) on the Closing Date, no Default
or Event of Default shall have occurred and be continuing.
(q)    Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, the Borrower and Holdings’ Subsidiaries and the Transactions
consummated on the Closing Date shall be in full compliance with all material
Requirements of Law (in the case of the U.S. Hold Separate Assets, as such
Requirements of Law may be modified pursuant to the U.S. Hold Separate
Agreements), including Regulations T, U and X of the Board, and shall have
received satisfactory evidence of such compliance reasonably requested by them.
(r)    Consents. All approvals of Governmental Authorities and third parties
necessary to execute and deliver the Loan Documents entered into on the Closing
Date, and to perform all obligations under the Loan Documents and to consummate
the Transactions shall have been obtained and shall be in full force and effect.
(s)    Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
(t)    Payment of Fees Costs and Expenses. The Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



expenses of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the
Administrative Agent, and the reasonable fees and expenses of any local counsel,
foreign counsel, appraisers, consultants and other advisors) for which invoices
have been presented at least one Business Day prior to the Closing Date, on or
before the Closing Date, in connection with the Transactions.
(u)    USA Patriot Act; Beneficial Ownership Certification.
(i)    The Administrative Agent and the Lenders shall have received, at least 5
Business Days prior to the Closing Date, and shall be satisfied with, all
documentation and other information that may be required by the Administrative
Agent and the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the information described in Section 11.13.
(ii)    At least five (5) Business Days prior to the Closing Date, the
Designated Company shall have delivered to the Administrative Agent and each
Lender that so requests a Beneficial Ownership Certification in respect of the
Loan Parties.
(v)    Process Agent. The Administrative Agent shall have received evidence of
the acceptance by the Process Agent of its appointment as such by each Person
acquired by a Loan Party in connection with the Aleris Acquisition, to the
extent such Person becomes a Loan Party on the Closing Date.
(w)    No Material Adverse Effect. Since March 31, 2019 through the Closing
Date, there has been no event, change, circumstance or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect on Holdings and its Subsidiaries, after
giving effect to the Aleris Acquisition.
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.15,
such item shall not be a condition precedent and shall instead be subject to
Section 5.15.
Notwithstanding anything to the contrary herein or in any other Loan Document,
solely with respect to Aleris and its Subsidiaries, the only representations the
accuracy of which shall be a condition precedent to the funding of Term Loans on
the Closing Date shall be (i) such of the representations made by Aleris and its
Subsidiaries in the Aleris Merger Agreement as are material to the interests of
the Mandated Lead Arrangers and the Lenders, but only to the extent that the
Designated Company or its Affiliates have the right (taking into account any
applicable cure periods) to terminate its or its Affiliates’ obligations (or
refuse to consummate the Aleris Acquisition) under the Aleris Merger Agreement
as a result of the failure of such representations to be true and correct or to
otherwise satisfy the standard set forth in the Aleris Merger






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Agreement, and (ii) the representations and warranties contained in Sections
3.01, 3.02, 3.03(a), 3.03(b), 3.03(c), 3.10, 3.11, 3.12, 3.16, 3.22, 3.24 and
3.28.
Section 4.04    Conditions to Credit Extensions. The obligation of each Lender
to make theeach Credit Extension on the Closing Date shall be subject to, and to
the satisfaction of, each of the conditions precedent set forth below.
(a)    Notice. The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).
(b)    No Default. Subject to the last sentence of Section 4.03, no Default
shall exist, or would result from such proposed Credit Extension or from the
application of the proceeds therefrom.
(c)    Representations and Warranties. Subject to the last sentence of Section
4.03, each of the representations and warranties made by any Loan Party set
forth in ARTICLE III hereof or in any other Loan Document shall be true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the date of the Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) as of such earlier date.
(d)    No Legal Bar. With respect to each Lender, no order, judgment or decree
of any Governmental Authority shall purport to restrain such Lender from making
any Loans to be made by it. No injunction or other restraining order shall have
been issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
Each of the delivery of a Borrowing Request and the acceptance by the Borrower
of the proceeds of a Credit Extension shall constitute a representation and
warranty by the Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Section 4.03(b) through (d) have been satisfied (which representation and
warranty shall be deemed limited to the knowledge of the Loan Parties in the
case of the first sentence of Section 4.03(d)). The Borrower shall provide such
information as the Administrative Agent may reasonably request to confirm that
the conditions in Section 4.03(b) through (d) have been satisfied.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 4.05    Conditions to Cashless Roll and Funding of the Rollover A-2 Term
Loans. The effectiveness of the cashless rollover described in Section 2.20 and
the obligation of each Rollover A-2 Term Lender to fund its Rollover A-2 Term
Loans on the Rollover Effective Date shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in Section 4.04 and
this Section 4.05 (collectively, the “Rollover and Funding Conditions”):
(a)    Rollover A-2 Term Loan Commitment Termination Date. Solely as it relates
to the requirement to fund Rollover A-2 Term Loans, the Rollover A-2 Term Loan
Commitment Termination Date shall not have occurred.
(b)    Initial Term Loan Maturity Date. The Initial Term Loan Maturity Date
shall have occurred.
(c)    Material Adverse Effect. Since March 31, 2020 through April 13, 2021,
there has been no event, change, circumstance or occurrence that, individually
or in the aggregate, has had or could reasonably be expected to result in a
Material Adverse Effect on Holdings and its Subsidiaries.
(d)    Interest on Initial Term Loans. Prior to or substantially concurrently
with the Rollover Effective Date, all accrued and unpaid interest in respect of
the Initial Term Loans (for purposes of this clause (d), determined immediately
prior to giving effect to the rollover pursuant to Section 2.20) as of the
Rollover Effective Date, together with any amounts owing pursuant to Section
2.13, shall have been paid in full.
(e)    Application of Proceeds of Rollover A-2 Term Loans. Substantially
concurrently with the funding of the Rollover A-2 Term Loans on the Rollover
Effective Date, the proceeds of the Rollover A-2 Term Loans shall have been
applied by the Administrative Agent to repay the principal amount of Initial A-2
Term Loans.
(f)    Payment of Fees, Costs and Expenses. The Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Agents, and the reasonable fees and expenses of any local
counsel, foreign counsel, appraisers, consultants and other advisors) for which
invoices have been presented at least one Business Day prior to the Rollover
Effective Date, on or before the Rollover Effective Date, in connection with the
transactions contemplated on the Rollover Effective Date.
ARTICLE V
AFFIRMATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, from and
after the Effective Date, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



amounts payable under any Loan Document shall have been paid in full, unless the
Required Lenders shall otherwise consent in writing, each Loan Party will, and
will cause each of its Restricted Subsidiaries to:
Section 5.01    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (and the Administrative Agent shall make available to the
Lenders, on the Platform or otherwise, in accordance with its customary
procedures):
(a)    Annual Reports. As soon as available and in any event within the earlier
of (i) ninety (90) days and (ii) such shorter period as may be required by the
Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each fiscal
year (and in any case not less than one time in each calendar year), beginning
with the first fiscal year ending after the Effective Date, (i) the consolidated
balance sheet of the Designated Company as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, all prepared
in accordance with Regulation S-X and accompanied by an opinion of independent
certified public accountants of recognized international standing (which opinion
shall not be qualified as to scope or contain any going concern qualification,
paragraph of emphasis or explanatory statement), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Designated Company as of
the dates and for the periods specified in accordance with US GAAP, (ii) a
narrative report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Designated Company for such fiscal year, as compared to
amounts for the previous fiscal year (it being understood that the information
required by clauses (i) and (ii) of this Section 5.01(a) may be furnished in the
form of a Form 10-K (so long as the financial statements, narrative report and
management’s discussion therein comply with the requirements set forth above))
and (iii) consolidating balance sheets, statements of income and cash flows of
the Designated Company and its Restricted Subsidiaries separating out the
results by region;
(b)    Quarterly Reports. As soon as available and in any event within the
earlier of (i) forty-five (45) days and (ii) such shorter period as may be
required by the Securities and Exchange Commission (including, if applicable,
any extension permitted under Rule 12b-25 of the Exchange Act), after the end of
each of the first three fiscal quarters of each fiscal year (i) the consolidated
balance sheet of the Designated Company as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, and notes thereto, all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of the Designated Company as of the date and for the periods
specified in accordance with US GAAP






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



consistently applied, and on a basis consistent with audited financial
statements referred to in clause (a) of this Section, except as otherwise
disclosed therein and subject to the absence of footnote disclosures and to
normal year-end audit adjustments, (ii) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agent, of the financial condition and results of operations for such fiscal
quarter and the then elapsed portion of the fiscal year, as compared to the
comparable periods in the previous fiscal year (it being understood that the
information required by clauses (i) and (ii) of this Section 5.01(b) may be
furnished in the form of a Form 10-Q (so long as the financial statements,
management report and management’s discussion therein comply with the
requirements set forth above)) and (iii) consolidating balance sheets,
statements of income and cash flows of the Designated Company and its Restricted
Subsidiaries separating out the results by region;
(c)    [Intentionally Omitted];
(d)    Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate of
the Designated Company (which delivery may, unless the Administrative Agent or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes) (A) certifying that no Default has occurred or, if such a Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (B) [intentionally omitted],
(C) showing a reconciliation of Consolidated EBITDA to the net income set forth
on the statement of income, such reconciliation to be on a quarterly basis, (D)
calculating in reasonable detail the Consolidated Interest Coverage Ratio and
the Senior Secured Net Leverage Ratio for the four fiscal quarter period ended
on the last day of the period covered by such financial statements, and
certifying as to the Designated Company’s compliance (or failure to comply) with
the Financial Performance Covenant for the four fiscal quarter period ended on
the last day of the period covered by such financial statements, and, if such
Compliance Certificate demonstrates an Event of Default of the Financial
Performance Covenant, any of the Specified Holders may deliver, together with
such Compliance Certificate, notice of their intent to cure (a “Notice of Intent
to Cure”) such Event of Default pursuant to, and to the extent permitted under,
Section 8.04; provided that the delivery of a Notice of Intent to Cure shall in
no way affect or alter the occurrence, existence or continuation of any such
Event of Default or the rights, benefits, powers and remedies of the
Administrative Agent and the Lenders under any Loan Document, and (E)(x)
specifying all Investments made during the prior fiscal quarter in reliance on
Section 6.04(r) and specifying which clause of Section 6.04(r) such Investment
was made pursuant to and calculating in reasonable detail the amount of the
Cumulative Credit or Annual Credit, as applicable, immediately prior to such
election and the amount thereof elected to be so applied, the Total Net Leverage
Ratio and, in the case of Investments made pursuant to Section 6.04(r)(iii), the
amount of Liquidity, and (y) specifying all Dividends made during the prior
fiscal quarter in reliance on Section 6.08(d) and specifying which clause of
Section 6.08(d) such Dividend was made pursuant to and calculating in reasonable
detail the amount of the Cumulative Credit or Annual Credit, as applicable,
immediately prior to such election and the amount thereof elected to be so
applied, the Total Net Leverage Ratio and, in the case of Dividends made
pursuant to






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 6.08(d)(ii), the amount of Liquidity, and (ii) to the extent any
Unrestricted Subsidiaries are in existence during the period covered by such
financial statements, consolidating balance sheets, statements of income and
cash flows separating out the results of the Designated Company and its
Restricted Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on
the other;
(e)    Officer’s Certificate Regarding Organizational Chart and Perfection of
Collateral. Concurrently with any delivery of financial statements under Section
5.01(a), a certificate of a Responsible Officer of the Designated Company (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes)
attaching an accurate organizational chart (or confirming that there has been no
change in organizational structure); and, following the Springing Security
Effective Date, otherwise setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;
(f)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, with any
national U.S. or non-U.S. securities regulatory authority or securities exchange
or with the National Association of Securities Dealers, Inc., or distributed to
holders of its publicly held Indebtedness or securities pursuant to the terms of
the documentation governing such Indebtedness or securities (or any trustee,
agent or other representative therefor), as the case may be; provided that
documents required to be delivered pursuant to this clause (f) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Designated Company posts such documents, or provides a
link thereto on the Designated Company’s website (or other location specified by
the Designated Company) on the Internet; or (ii) on which such documents are
posted on the Designated Company’s behalf on the Platform; provided that: (i)
upon written request by the Administrative Agent, the Designated Company shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Designated Company
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents;
(g)    Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter”, exception report or other similar letter or
report received by any such person from its certified public accountants and the
management’s responses thereto;
(h)    Projections. Within sixty (60) days of the end of each fiscal year
(beginning with the fiscal year ended March 31, 2019), a copy of the annual
projections for the Designated Company (including balance sheets, statements of
income and sources and uses of cash), for each quarter of the then-current
fiscal year prepared in detail on a consolidated basis, with appropriate
presentation and discussion of the principal assumptions upon which such
forecasts






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



are based, accompanied by the statement of a Financial Officer of the Designated
Company to the effect that such assumptions are believed to be reasonable;
(i)    Labor Relations. Promptly after becoming aware of the same, written
notice of (a) any labor dispute to which any Loan Party or any of its Restricted
Subsidiaries is or is expected to become a party, including any strikes,
lockouts or other labor disputes relating to any of such person’s plants and
other facilities, which could reasonably be expected to result in a Material
Adverse Effect, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of any such person and (c) any material liability under Requirements of
Law similar to the Worker Adjustment and Retraining Notification Act or
otherwise arising out of plant closings;
(j)    Asset Sales. On or prior to an Asset Sale pursuant to Section 6.06(b)
hereof the Net Cash Proceeds of which (or the Dollar Equivalent thereof) are
anticipated to exceed $100,000,000, written notice (a) describing such Asset
Sale or the nature and material terms and conditions of such transaction and (b)
stating the estimated Net Cash Proceeds anticipated to be received by any Loan
Party or any of its Restricted Subsidiaries; and
(k)    Other Information. Promptly, from time to time, such other information
regarding the operations, properties, business affairs and condition (financial
or otherwise) of any Company, or compliance with the terms of any Loan Document
(or matters regarding the Collateral on and after the Springing Security
Effective Date) as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request, including, but not limited to, all
documentation and other information that may be required from time to time by
the Lenders or the Administrative Agent in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the information described in Section 11.13.
(l)    Beneficial Ownership Information. Promptly following any request
therefor, provide information and documentation reasonably requested by the
Administrativeany Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act and the Beneficial Ownership Regulation.
Section 5.02    Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly (and, in any event, within ten
(10) Business Days after acquiring knowledge thereof, or, in the case of an
Event of Default under Section 8.01(a), on the Business Day that a Loan Party
acquires knowledge thereof):
(a)    any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(b)    the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against the
Designated Company or other Company that in the reasonable judgment of the
Designated Company could reasonably be expected to result in a Material Adverse
Effect if adversely determined or (ii) with respect to any Loan Document;
(c)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;
(d)    the occurrence of a Casualty Event involving a Dollar Equivalent amount
in excess of $50,000,000; and
(e)     (i) the incurrence of any Lien (other than Permitted Liens) on the
assets of the Loan Parties or (ii) the occurrence of any other event which could
reasonably be expected to be material with regard to the assets of the Loan
Parties taken as a whole.
Section 5.03    Existence; Businesses and Properties.
(a)    Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence, rights and franchises
necessary or desirable in the normal conduct of its business, except (i) other
than with respect to the Borrower’s legal existence, to the extent the failure
to do so would not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 6.05 or Section 6.06.
(b)    Do or cause to be done all things reasonably necessary to obtain,
maintain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, privileges, franchises, approvals, authorizations, and
Intellectual Property used or necessary to the conduct of its business, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; do or cause to be done all things reasonably necessary
to preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with each Loan Party
or any of its Restricted Subsidiaries, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; comply with
all applicable Requirements of Law (in the case of the U.S. Hold Separate
Assets, as such Requirements of Law may be modified pursuant to the U.S. Hold
Separate Agreements) (including any and all zoning, building, Environmental Law,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property), contractual obligations, and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect (provided that no Affected Credit Party shall be entitled to the benefit
of the covenant in respect of compliance with all applicable Requirements of Law
in this Section 5.03(b) to the extent that it is unenforceable under, or result
in any violation of, applicable Blocking Laws); and at all times maintain,
preserve and protect all of its property and keep such property in good repair,
working






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



order and condition (other than wear and tear occurring in the ordinary course
of business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
reasonably necessary in order that the business carried on in connection
therewith may be properly conducted at all times, except in each case where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. Maintain in effect and enforce policies and procedures designed
to ensure compliance by Holdings (and, on and after the Specified AV Minerals
Joinder Date, AV Minerals), the Designated Company, their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions; provided that no Affected Credit
Party shall be entitled to the benefit of the covenant in this sentence to the
extent that it is unenforceable under, or result in any violation of, applicable
Blocking Laws.
Section 5.04    Insurance.
(a)    Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Real Property and other properties material to the
business of the Companies against such casualties and contingencies and of such
types and in such amounts with such deductibles as is customary in the case of
similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis (subject to usual and
customary exclusions), (ii) commercial general liability against claims for
bodily injury, death or property damage covering any and all insurable claims,
(iii) explosion insurance in respect of any boilers, machinery or similar
apparatus constituting collateral granted in favor of the Secured Term Loan
Collateral Agent or the Revolving Credit Collateral Agent, (iv) business
interruption insurance, and (v) worker’s compensation insurance and such other
insurance as may be required by any Requirement of Law.
(b)    Requirements of Insurance. Subject to Section 5.15, all such property and
liability insurance maintained by the Loan Parties shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice thereof, (ii) name the Administrative
Agent as mortgagee, lender’s loss payable or additional insured, as applicable
(in the case of property insurance) or additional insured on behalf of the
Credit Parties (in the case of liability insurance), as applicable, and (iii) if
reasonably requested by the Administrative Agent, include a breach of warranty
clause; provided that the foregoing clauses (i) through (iii) shall not apply to
Aleris and its subsidiaries until the date that is 30 days after the Aleris
Acquisition Closing Date (or such later date agreed by the Administrative
Agent). Notwithstanding the foregoing, the rights of the Administrative Agent
with respect theretoto such insurance shall be subject in all respects to the
rights of the Secured Term Loan Collateral Agent and the Revolving Credit
Collateral Agent thereunder.
(c)    [Intentionally omitted].








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(d)    Broker’s Report. As soon as practicable and in any event within ninety
(90) days after the end of each fiscal year, deliver to the Administrative Agent
(i) a report of a reputable insurance broker with respect to the insurance
maintained pursuant to clauses (i) through (iv) of Section 5.04(a) in form and
substance consistent with market practice (together with such additional reports
(provided such reports are readily ascertainable) as the Administrative Agent
may reasonably request), and (ii) such broker’s statement that all premiums then
due and payable with respect to the coverage maintained pursuant to clauses (i)
through (iv) of Section 5.04(a) have been paid.
Section 5.05    Taxes.
(a)    Payment of Taxes. Pay and discharge promptly when due all material Taxes
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
charge, levy or claim so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with US GAAP (or other applicable accounting rules), and (y) such
contest operates to suspend collection of the contested obligation, Tax or
charge and enforcement of a Lien other than a Permitted Lien.
(b)    Filing of Tax Returns. Timely file all material Tax Returns required by
applicable Requirements of Law to be filed by it.
(c)    Borrower Status. The Borrower shall be a domestic corporation as defined
in Section 7701(a)(30)(C) of the Code (or is a limited liability company that is
disregarded as an entity separate from its owner for United States federal
income tax purposes and is wholly owned by a domestic corporation).
(d)    Indemnified Taxes. To the extent any payment by or on account of any
obligation of any Loan Party hereunder, or under any other Loan Document, in
respect of the Loans becomes subject to any withholding Taxes other than U.S.
federal withholding Taxes as a result of any action by the Borrower during the
Escrow Period or after the Closing Date that shall cause the Borrower under the
Tax laws of any jurisdiction other than the United States (or any state of the
United States or the District of Columbia or political subdivision thereof) to
be a resident of or to have an establishment, office, fixed base or branch in
such jurisdiction, such non-U.S. federal withholding Taxes shall be Indemnified
Taxes and the Loan Parties shall indemnify each Lender for any such non-U.S.
federal withholding Taxes in accordance with Section 2.15, but only to the
extent that such non-U.S. federal withholding Taxes are not described in any of
clauses (a), (c) and (d) of the definition of Excluded Taxes.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 5.06    Employee Benefits.
(a)    Comply with the applicable provisions of ERISA and the Code and any
Requirements of Law applicable to any Foreign Plan or Compensation Plan, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.
(b)    Furnish to the Administrative Agent (x) as soon as possible after, and in
any event within five (5) Business Days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows that, any ERISA Event has
occurred, a statement of a Financial Officer of the Designated Company setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of such other documents or governmental reports or filings
relating to any Plan (or Foreign Plan, or other employee benefit plan sponsored
or contributed to by any Company) as the Administrative Agent shall reasonably
request.
(c)    (i) Ensure that the Novelis U.K. Pension Plan is funded in accordance
with the agreed schedule of contributions dated May 16, 2007 and that no action
or omission is taken by any Company in relation to such a pension scheme which
has or is reasonably likely to have a Material Adverse Effect; (ii) except for
any existing defined benefit pension schemes as specified on Schedule 3.17
ensure that no Company is or has been at any time an employer (for the purposes
of Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in Sections 39 or 43 of the Pensions Act 2004) such an employer; (iii)
deliver to the Administrative Agent upon request as those reports are prepared
in order to comply with the then current statutory or auditing requirements (as
applicable either to the trustees of any relevant schemes), actuarial reports in
relation to all pension schemes mentioned in clause (i) above; (iv) promptly
notify the Administrative Agent of any material change in the agreed rate of
contributions to any pension schemes mentioned in clause (i) above; (v) promptly
notify the Administrative Agent of any investigation or proposed investigation
by the Pensions Regulator which may lead to the issue of a Financial Support
Direction or a Contribution Notice to any member of the Group; and (vi) promptly
notify the Administrative Agent if it receives a Financial Support Direction or
a Contribution Notice from the Pensions Regulator.
(d)    Ensure that all Foreign Plans (except the Novelis U.K. Pension Plan) and
Compensation Plans that are required to be funded are funded and contributed to
in accordance with their terms to the extent of all Requirements of Law, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.
Section 5.07    Maintaining Records; Access to Properties and Inspections;
Annual Meetings. Keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with GAAP (or other
applicable accounting standards) and all Requirements of Law of all financial
transactions and the assets and business of each Company and its Restricted
Subsidiaries are made of all dealings and transactions in relation to its
business






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



and activities, including, without limitation, proper records of intercompany
transactions, with full, true and correct entries reflecting all payments
received and paid (including, without limitation, funds received by or for the
account of any Loan Party from deposit accounts of the other Companies). Each
Company will permit any representatives designated by the Administrativeany
Agent (who may be accompanied by the Administrativeany Agent or any Lender) to
visit and inspect the financial records and the property of such Company on no
more than on two occasions per fiscal year so long as no Event of Default is
continuing (at reasonable intervals, during normal business hours and within
five Business Days after written notification of the same to the Designated
Company, except that, during the continuance of an Event of Default, none of
such restrictions shall be applicable) and to make extracts from and copies of
such financial records, and permit any representatives designated by the
Administrative Agent (who may be accompanied by the Administrative Agent or any
Lender) to discuss the affairs, finances, accounts and condition of any Company
with the officers and employees thereof and advisors therefor (including
independent accountants).
Section 5.08    Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.
Section 5.09    Compliance with Environmental Laws; Environmental Reports.
(a)    Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all Environmental Permits applicable to its
operations and Real Property; and conduct all Responses, including any emergency
Response, required by, and in accordance with, Environmental Laws, in each case,
to the extent that the failure to do so could reasonably be expected to have a
Material Adverse Effect; provided that no Company shall be required to undertake
any Response to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with US GAAP or
other applicable accounting standards.
(b)    If a Default caused by reason of a breach of Section 3.18 or Section
5.09(a) shall have occurred and be continuing for more than thirty (30) days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders as soon as reasonably practicable after such request, at
the expense of the Borrower, an environmental assessment report and/or
corrective plan, as applicable, regarding the matters which are the subject of
such Default, including, where appropriate, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in form and substance,
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them and any other corrective measures necessary to achieve
compliance with Environmental Laws or cure such Default.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 5.10    [INTENTIONALLY OMITTED].Springing Security Effective Date. On or
prior to the Springing Security Deadline Date, but no earlier than the Rollover
Effective Date, the applicable Loan Parties shall satisfy or cause to be
satisfied each of the requirements listed below no later than 5:00 p.m. New York
City time:
(a)    Security Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by an authorized
signatory of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent:
(i)    a U.S. Security Agreement duly executed by the Collateral Agent and the
U.S. Loan Parties and the applicable Canadian Loan Parties, which shall be
substantially based on that certain New York-law governed Security Agreement,
dated as of January 13, 2017 (as amended, restated, supplemented or otherwise
modified from time to time prior to the Springing Security Effective Date),
among the Loan Parties party thereto and the Pari Passu Collateral Agent;
(ii)    UCC-1 financing statements in form suitable for filing against the Loan
Parties party to the U.S. Subordinated Security Agreement in the appropriate
filing offices in the United States;
(iii)    a Canadian Security Agreement duly executed by the Collateral Agent and
the Canadian Loan Parties, which shall be substantially based on that certain
Ontario-law governed Security Agreement, dated as of January 13, 2017 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the Springing Security Effective Date), among the Loan Parties party thereto and
the Pari Passu Collateral Agent; and
(iv)    PPSA financing statements in form suitable for filing against the Loan
Parties party to the Canadian Subordinated Security Agreement in the appropriate
filing offices in Canada;
provided that, notwithstanding the foregoing or anything to the contrary in the
precedent security documents described above, (x) the only perfection steps that
shall be required under any Security Documents shall be the filing of UCC and
PPSA financing statements with the applicable filing offices in the United
States and Canada, (y) the representations and warranties in the Security
Documents may be modified in a manner reasonably satisfactory to the Collateral
Agent to add Collateral-specific representations and warranties that are
consistent with the U.S. and Canadian Collateral-related representations and
warranties contained in Article III of the Secured Term Loan Credit Agreement,
to the extent that such representations and warranties are not included in
Article III of this Agreement and (z) such other adjustments as are necessary or
advisable to reflect the subordinated nature of the Liens pursuant to the
Intercreditor Agreement, the limitations on perfection set forth in clause (x),
and the status of the Obligations and the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Guaranteed Obligations as Subordinated Lien Debt and Subordinated Lien Secured
Obligations (each as defined in the Intercreditor Agreement).
(b)    Other Loan Documents. The Administrative Agent shall have received
executed counterparts of each of the following, properly executed by an
authorized signatory of each applicable signing Loan Party, each in form and
substance reasonably satisfactory to the Administrative Agent:
(i)    Perfection Certificates from each U.S. Loan Party and each Canadian Loan
Party;
(ii)    an Additional Secured Debt Designation (as defined in the Intercreditor
Agreement) indicating that the Obligations and the Guaranteed Obligations
constitute Subordinated Lien Secured Obligations (as defined in the
Intercreditor Agreement), executed by the Parent, and acknowledged by the
Collateral Agent, as Subordinated Lien Representative, which shall be delivered
to the Revolving Credit Collateral Agent, the Pari Passu Collateral Agent and
any other Pari Passu Representative;
(iii)    an Intercreditor Joinder (as defined in the Intercreditor Agreement),
executed by the Collateral Agent, as Subordinated Lien Representative, which
shall be delivered to the Revolving Credit Collateral Agent, the Pari Passu
Collateral Agent and any other Pari Passu Representative;
(iv)    an amendment to, or an amendment and restatement of, the Intercreditor
Agreement, executed by the Revolving Credit Collateral Agent, the Pari Passu
Collateral Agent, any other Pari Passu Representative and the Collateral Agent,
as Subordinated Lien Representative, which shall give effect to the amendments
set forth in Annex VIII to Amendment No. 1; and
(v)    an amendment to, or an amendment and restatement of, each of the
Contribution, Intercompany, Contracting and Offset Agreement and the
Subordination Agreement, in each case joining the Collateral Agent as a party
thereto.
(c)    Corporate Documents. The Administrative Agent shall have received each of
the following, each in form and substance reasonably satisfactory to the
Administrative Agent
(i)    a certificate of the secretary, assistant secretary, managing director
(where applicable) or other director (in the case of Holdings) of each U.S. Loan
Party and Canadian Loan Party, certifying (1) that attached thereto is a true
and complete copy of each Organizational






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Document (or its equivalent including the constitutional documents) of such Loan
Party certified (to the extent customary in the applicable jurisdiction) as of a
recent date by the Secretary of State (or equivalent Governmental Authority) of
the jurisdiction of its organization, (2) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body or Person) and/or shareholders, as applicable, of such
Loan Party authorizing the execution, delivery and performance of, inter alia,
the Security Agreements to which it is a party, and the other Loan Documents to
which such Person is a party that are required to be executed in connection with
the Springing Security Effective Date, and that such resolutions, or any other
document attached thereto, have not been modified, rescinded, amended or
superseded and are in full force and effect, (3) as to the incumbency and
specimen signature of each officer or authorized signatory executing the
Security Agreements, the other Loan Documents or any other document delivered in
connection herewith on behalf of such Loan Party (together with a certificate of
another officer or authorized signatory as to the incumbency and specimen
signature of the secretary, assistant secretary, managing director or other
director executing the certificate in this clause (i), and other customary
evidence of incumbency) and (4) that the granting of Liens with respect to the
Term Loans, the Obligations or the Guaranteed Obligations would not cause any
security or similar limit binding on any Loan Party to be exceeded; and
(ii)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each U.S Loan
Party and Canadian Loan Party (in so-called “long-form” if available) as of a
recent date on or prior to the Springing Security Effective Date, from the
Secretary of State in the state or jurisdiction of organization of such Loan
Party (or other applicable Governmental Authority).
(d)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Springing Security Effective Date and signed by a
Financial Officer of the Borrower or the Parent, certifying compliance with the
requirements set forth in this Section 5.10.
(e)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the Collateral Agents and the Lenders, (i) a favorable written
opinion of Torys LLP, special counsel for the U.S. Loan Parties and the Canadian
Loan Parties and (ii) a favorable written opinion of local counsel of the Loan
Parties in Texas and Canadian provinces to be specified by the Administrative
Agent, in each case (A) dated the Springing Security Effective Date, (B)
addressed to the Agents and the Lenders and (C) covering such matters relating
to the Security Agreements and the other Loan Documents delivered on the
Springing Security Effective Date as the Administrative Agent shall reasonably
request, including, but not limited






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



to, capacity of each such Loan Party to execute, deliver and perform its
obligations under the Security Agreements and the other Loan Documents delivered
on the Springing Security Effective Date to which it is a party, and
enforceability of the Security Agreements and each such Loan Document, in the
case of clauses (i) and (ii), each in form and substance reasonably satisfactory
to the Administrative Agent.
(f)    Payment of Fees, Costs and Expenses. The Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Agents, and the reasonable fees and expenses of any local
counsel, foreign counsel, appraisers, consultants and other advisors) for which
invoices have been presented at least one Business Day prior to the Springing
Security Effective Date, on or before the Springing Security Effective Date, in
connection with the transactions contemplated on the Springing Security
Effective Date.
Section 5.11    Additional Collateral; Additional Guarantors.
(a)    [Intentionally omitted].
(a)    Subject to the terms of the Intercreditor Agreement and this Section
5.11, with respect to (1) any property acquired after the Springing Security
Effective Date by any U.S. Loan Party or Canadian Loan Party that is intended to
be subject to the Lien created by any of the Security Documents but is not so
subject, including in connection with any step of the Permitted Reorganization,
any Permitted Reorganization Action, any Permitted Aleris Foreign Subsidiary
Transfer, and any Person becoming a Specified Aleris Subsidiary, and (2) any
property of any U.S. Loan Party or Canadian Loan Party that was Excluded
Property but, as of the end of the most recently ended fiscal quarter or in
connection with any step of the Permitted Reorganization, any Permitted
Reorganization Action, any Permitted Aleris Foreign Subsidiary Transfer, or any
Person becoming a Specified Aleris Subsidiary, is owned by any U.S. Loan Party
or Canadian Loan Party and has ceased to be Excluded Property following the
Springing Security Effective Date, promptly (and in any event (w) in the case of
newly acquired property, within thirty (30) days after the acquisition thereof,
(x) in the case of property that was Excluded Property as a result of the U.S.
Hold Separate Order or any U.S. Hold Separate Agreement, within thirty (30) days
after the date such property ceases to be Excluded Property, (y) in the case of
any other property that was Excluded Property, within thirty (30) days after the
end of fiscal quarter in which such property ceases to be Excluded Property;
provided that, in the case of clauses (w) through (y), the Administrative Agent
may agree to an extension thereof, or (z) immediately in connection with the
applicable step(s) of the Permitted Reorganization, the applicable Permitted
Reorganization Action, the applicable Permitted Aleris Foreign Subsidiary
Transfer, or any Person becoming a Specified Aleris Subsidiary) (i) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Credit Parties, a Lien on such property subject to no Liens other than
Permitted Liens, and (ii) subject to the Intercreditor Agreement, take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Document in






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



accordance with all applicable Requirements of Law, but limited to the filing of
UCC and PPSA financing statements in the United States, Canada or any state,
province or territory thereof, as applicable, as may be reasonably requested by
the Collateral Agent; provided that the actions required by clauses (i) and (ii)
above need not be taken if the costs of doing so are excessive in relation to
the benefits afforded thereby, as determined by the Administrative Agent in its
reasonable discretion. The Designated Company shall otherwise take such actions
and execute and/or deliver to the Administrative Agent and the Collateral Agent
such documents as the Administrative Agent or the Collateral Agent shall
reasonably require to confirm the validity, perfection and priority of the Lien
of the Security Documents against such after-acquired properties.
(b)    With respect to any Person that becomes a Restricted Subsidiary or a
Specified Aleris Subsidiary after the Effective Date (other than (w) Aleris
Belgium, to the extent that Aleris Belgium is not a Specified Aleris Subsidiary,
(x) Aleris Italy, (y) an Excluded Guarantor Subsidiary and (z) a Securitization
Entity) or any Restricted Subsidiary that was an Excluded Guarantor Subsidiary
but, as of the end of the most recently ended fiscal quarter, has ceased to be
an Excluded Guarantor Subsidiary or is required to become a Loan Party by
operation of the provisions of Section 5.11(d), the definition of Permitted
Reorganization, the definition of Permitted Reorganization Actions, or the
definition of Permitted Aleris Foreign Subsidiary Transfer, or any property
owned by any U.S. Loan Party or Canadian Loan Party ceases to be Excluded
Property following the Springing Security Effective Date, promptly (and in any
event within (x) in the case of property that was Excluded Property as a result
of the U.S. Hold Separate Order or any U.S. Hold Separate Agreement, within
thirty (30) days after the date such property ceases to be Excluded Property,
(y) within thirty (30) days after the end of the fiscal quarter in which such
Person becomes a Restricted Subsidiary (other than Aleris Holding Luxembourg
S.à.r.l., which is not required to comply with this Section 5.11(b) until
December 31, 2020; provided that the Administrative Agent may agree to an
extension of such time period in its sole discretion) or ceases to be an
Excluded Guarantor Subsidiary or is required to become a Loan Party by operation
of the provisions of Section 5.11(d), or after such property owned by any U.S.
Loan Party or Canadian Loan Party (other than property described in clause (x)
above) ceased to be Excluded Property; provided that the Administrative Agent
may agree to an extension of such time period or (yz) immediately upon such
Person becoming a Specified Aleris Subsidiary or in connection with the
applicable step(s) of the Permitted Reorganization, the definition of Permitted
Reorganization Actions, or the definition of Permitted Aleris Foreign Subsidiary
Transfer), cause any such Restricted Subsidiary (other than a Specified Aleris
Subsidiary) that is a Wholly Owned Subsidiary or that is a German Borrower
Holding Company or an Aleris German Non-Wholly Owned Subsidiary (other than
(x) any Restricted Subsidiary prohibited from being a Guarantor under any
applicable Requirement of Law (except as otherwise agreed by any Governmental
Authority pursuant to a U.S. Hold Separate Agreement), including any Requirement
of Law relating to financial assistance, maintenance of capital or other
corporate benefit restrictions and (y) any Restricted Subsidiaries where
providing such guarantee would result in (1) materially adverse tax
consequences, as determined by the Administrative Agent in its reasonable
discretion (after consultation with its counsel) or (2) costs that are excessive
in relation to the benefits afforded thereby, as determined by the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Agent in its reasonable discretion) and any such Specified Aleris
Subsidiary, in each case to the extent not prohibited by applicable Requirements
of Law (except as otherwise agreed by any Governmental Authorityin the case of
the U.S. Hold Separate Assets, as such Requirements of Law are modified pursuant
to a U.S. Hold Separate Agreement), (A) to execute (x) a Joinder Agreement or
such comparable documentation to become a Subsidiary Guarantor, including (but,
in the case of a Foreign Subsidiary, if requested by the Administrative Agent, a
guarantee (or joinder thereto) governed byonly to the extent possible under and
compatible with the laws of such Foreign Subsidiary’s jurisdiction of
organization (in such), in form and substance reasonably satisfactory to the
Administrative Agent, and (y) following the Springing Security Effective Date,
if such Restricted Subsidiary is a U.S. Loan Party or a Canadian Loan Party,
joinder agreements to the applicable Security Documents, in each case,
substantially in the form annexed thereto or in such other form as may be
reasonably satisfactory to the Administrative Agent), and (B) to take all
actions necessary or advisable in the opinion of the Administrative Agent or the
Collateral Agent to cause the Liens created by the applicable Security Documents
to be duly perfected to the extent required by such agreement in accordance with
all applicable Requirements of Law, but limited to the filing of UCC and PPSA
financing statements in the United States, Canada and any state, province or
territory thereof, as applicable, as may be reasonably requested by the
Administrative Agent. Notwithstanding the foregoing, this clauseparagraph (b)
shall not apply to any Company listed on Schedule 5.11(b) to the extent any
applicable Requirement of Law (except as otherwise agreed by any Governmental
Authority pursuant to a U.S. Hold Separate Agreement) prohibits it from becoming
a Loan Party. Notwithstanding anything to the contrary in this Section 5.11(b),
with respect to each Foreign Subsidiary that becomes a party to this Agreement
after the Effective Date, the obligations of such Foreign Subsidiary under this
Agreement, any Guarantee, any Foreign Guarantee, any Joinder Agreement, or any
other Loan Document, may be limited (and such agreements may be amended,
restated, supplemented or otherwise modified to give effect to such limitations
without the consent of any Person other than the Administrative Agent, the
Collateral Agent and such Foreign Subsidiary) in accordance with the Agreed
Guarantee and Security Principles on terms reasonably satisfactory to the
Administrative Agent, the Collateral Agent and the Borrower. As of the Effective
Date, each Lender party hereto and each Lender that becomes a party to this
Agreement after the Effective Date, expressly consents to the terms set forth
in, and the rights of the Administrative AgentAgents to consent to the terms of
the amendments, restatements, supplements and modifications described in, the
immediately preceding sentence.
(c)    [Intentionally omitted].
(c)    Notwithstanding any other provision of this Section 5.11 or any other
provision in any Loan Document to the contrary, in no event shall this Section
5.11 or such Loan Document obligate (i) any Loan Party other than a Canadian
Loan Party or U.S. Loan Party to grant a Lien to the Collateral Agent on any
assets, (ii) any U.S. Loan Party to sign any Security Document governed by the
laws of a jurisdiction other than a state of the United States, (iii) except as
set forth in clause (e) below, any Canadian Loan Party to sign any Security
Document governed by the laws of a jurisdiction other than Canada or any
province or territory thereof, (iv) any






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Canadian Loan Party or U.S. Loan Party to grant any Lien to the Collateral Agent
or take any perfection steps prior to the earlier of the Springing Security
Deadline Date or the Springing Security Effective Date, or (v) obtain any
consents or waivers from any Person or Governmental Authority with respect to
any Lien or grant of Collateral.
(d)    If, at any time and from time to time after the Effective Date,
Restricted Subsidiaries that are not Loan Parties because they are Excluded
Guarantor Subsidiaries comprise in the aggregate more than 7.5% of the
Consolidated Total Assets of the Designated Company and its Subsidiaries as of
the end of the most recently ended fiscal quarter or more than 7.5% of
Consolidated EBITDA of the Designated Company and its Restricted Subsidiaries as
of the end of the most recently ended fiscal quarter, then the Loan Parties
shall, not later than 45 days after the date by which financial statements for
such fiscal quarter are required to be delivered pursuant to this Agreement (or
immediately in connection with the applicable step(s) of the Permitted
Reorganization, any Permitted Reorganization Action, or any Permitted Aleris
Foreign Subsidiary Transfer), cause one or more of such Restricted Subsidiaries
to become Loan Parties (notwithstanding that such Restricted Subsidiaries are,
individually, Excluded Guarantor Subsidiaries) such that the foregoing condition
ceases to be true. The Designated Company may designate a Subsidiary Guarantor
that was not a Restricted Subsidiary of the Designated Company on the Effective
Date as an Excluded Guarantor Subsidiary subject to the terms of the definition
thereof, in which event the Guarantee by such Restricted Subsidiary shall be
released in accordance with Section 7.09 and the Collateral Agent shall release
the Collateral pledged by such Person (if any).
(e)    Following the Springing Security Effective Date, any Canadian Loan Party
that has in the United States at any time property (other than Excluded
Property) having an aggregate fair market value in excess of $5,000,000 for any
such Canadian Loan Party, shall execute a joinder agreement to the U.S. Security
Agreement reasonably satisfactory to the Administrative Agent.
(f)    Notwithstanding any other provision of this Section 5.11 or any provision
in any other Loan Document to the contrary, in no event shall this Section 5.11
or such Loan Document obligate any Loan Party to (i) grant a Lien to the
Collateral Agent on any Excluded Property or (ii) take any perfection steps with
respect to any Excluded Property.
(g)    Notwithstanding any other provision of this Section 5.11 or any provision
in any other Loan Document to the contrary, in no event shall this Section 5.11
or such Loan Document require to the extent creation of a security interest in a
specific asset requires that such asset be described with specificity in the
applicable Security Document or filing (including, for example, a list of
specific items of Inventory with identification numbers, or descriptions of
commercial tort claims), the creation of the Collateral Agent’s security
interest in such assets, to the extent acquired in a Permitted Acquisition.
(h)    Notwithstanding any other provision of this Section 5.11 or any provision
in any other Loan Document to the contrary, without the consent of any other
person, the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Administrative Agent and/or Collateral Agent may (or shall, to the extent
required by any Loan Document) enter into any amendment or waiver of any
Security Document (subject to the consent of the Loan Parties party thereto
except as otherwise provided in such Security Document) or enter into any new
agreement or instrument, to give effect to the provisions set forth in Section
5.11(f) and (g).
Section 5.12    Security Interests; Further Assurances. Subject to the terms of
the Intercreditor Agreement, following the Springing Security Effective Date,
promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at the Borrower’s expense, (x) execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of any document or
instrument supplemental to or confirmatory of the Security Documents or
otherwise deemed by the Administrative Agent or the Collateral Agent reasonably
necessary for the continued validity of the Liens on the Collateral covered
thereby subject to no other Liens except Permitted Liens and (y) authorize the
Collateral Agent or its counsel to file any UCC or PPSA financing statement in
the United States or Canada deemed by the Administrative Agent or the Collateral
Agent reasonably necessary for the continued perfection of the Liens on the
Collateral covered thereby; provided, that, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, the only Security
Documents and filings required for the purposes of perfecting a pledge or
security interest shall be those filings made under the UCC or PPSA in the
United States and Canada, as applicable, and no other perfection steps shall be
made or required to be made in respect of the Collateral. Subject to the proviso
in the immediately preceding sentence, following the Springing Security
Effective Date, deliver or cause to be delivered (using commercially reasonable
efforts with respect to delivery of items from Persons who are not in the
control of any Loan Party) to the Administrative Agent and the Collateral Agent
from time to time such other documentation, consents, authorizations, approvals
and orders in form and substance reasonably satisfactory to such Agent as such
Agent shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Security Documents. Upon the exercise by the
Administrative Agent, the Collateral Agent (following the Springing Security
Effective Date), or any Lender of any power, right, privilege or remedy pursuant
to any Loan Document that requires any consent, approval, registration,
qualification or authorization of any Governmental Authority, executedexecute
and deliver all applications, certifications, instruments and other documents
and papers that the Administrative Agent, the Collateral Agent or such Lender
may reasonably require in connection therewith.
Section 5.13    Information Regarding Loan Parties. Not effect any change (i) in
any Loan Party’s legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to its
material property, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than ten (10) Business
Days’ prior written notice (in the form of an Officers’






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Certificate) of its intention to do so, or such lesser notice period agreed to
by the Administrative Agent and the Collateral Agent, clearly describing such
change and providing such other information in connection therewith as the
Collateral Agent or the Administrative Agent may reasonably request and (B) if
the Springing Security Effective Date has occurred, it shall have taken all
action reasonably satisfactory to the Administrative Agent and the Collateral
Agent to maintain the perfection and priority of the security interest of the
Collateral Agent for the benefit of the Credit Parties in the Collateral, if
applicable, to the extent required under this Agreement. Each Loan Party agrees
to promptly provide the Administrative Agent and the Collateral Agent, upon
request therefor, with certified Organizational Documents reflecting any of the
changes described in the preceding sentence. For the purposes of the Regulation,
(i) no U.K. Guarantor shall change its centre of main interest (as that term is
used in Article 3(1) of the Regulation) from England and Wales, (ii) nor shall
any Irish Guarantor change its centre of main interest from Ireland or Germany,
nor shall Irish Guarantor have an “establishment” (as that term is used in
Article 2(h) of the Regulation) in any jurisdiction other than Ireland or
Germany, (iii) nor shall any Swiss Guarantor change its centre of main interest
from Switzerland, nor shall any Swiss Guarantor have an “establishment” in any
other jurisdiction, (iv) nor shall German Seller change its centre of main
interest from Germany, (v) nor shall any Dutch Guarantor change its centre of
main interest from the Netherlands, nor shall any Dutch Guarantor have an
“establishment” in any other jurisdiction, (vi) nor shall any French Guarantor
change its centre of main interest from France, nor shall any French Guarantor
have an “establishment” in any other jurisdiction, (vii) nor shall any Belgian
Guarantor change its centre of main interest from Belgium, nor shall any Belgian
Guarantor have an “establishment” in any other jurisdiction and (viii) other
than as provided in paragraph (ii) above, no Guarantor (to the extent such
Guarantor is subject to the Regulation) shall have a centre of main interest
other than as situated in its jurisdiction of incorporation.
Section 5.14    Affirmative Covenants with Respect to Leases. With respect to
each Lease to which a Loan Party is party as landlord or lessor, the respective
Loan Party shall perform all the obligations imposed upon the landlord under
such Lease and enforce all of the tenant’s obligations thereunder, except where
the failure to so perform or enforce could not reasonably be expected to result
in a Property Material Adverse Effect.
Section 5.15    Post-Closing Covenants; Covenants in Respect of Hedging
Agreements Following the Aleris Acquisition Closing Date.
(a)    Execute and deliver the documents and complete the tasks and take the
other actions set forth on Schedule 5.15, in each case within the time limits
specified on such Schedule.
(b)    Promptly following the Aleris Acquisition Closing Date, use reasonable
efforts to novate all transactions under the Specified Aleris Hedging
Agreements, such that, after giving effect to such novation, such transactions
shall be subject solely to the terms and conditions of Hedging Agreements (other
than Specified Aleris Hedging Agreements) with one or more Companies, the terms
of which shall not require a Lien on any assets of any Company to secure the
obligations thereunder (other than solely as a result of the designation of any
counterparty






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



thereto as a “Secured Hedge Provider” in accordance with the terms of, and as
defined in, the Secured Term Loan Credit Agreement).
(c)    No later than the date that is 30 days after the Aleris Acquisition
Closing Date, cease entering into any transactions under the Specified Aleris
Hedging Agreements.
(d)    No later than the date that is 180 days after the Aleris Acquisition
Closing Date, cause all Specified Aleris Hedging Agreements to be terminated,
and all transactions thereunder to be terminated, novated or cancelled.
(e)    Promptly upon the termination, novation or cancellation of each
transaction under any Specified Aleris Hedging Agreement, (i) cause all Liens on
assets of Aleris or any of its Subsidiaries securing the obligations thereunder
to be released (other than Liens arising solely as a result of the designation
of any counterparty thereto as a “Secured Hedge Provider” in accordance with the
terms of, and as defined in, the Secured Term Loan Credit Agreement),
(ii) deliver to the Administrativeany Agent all documents and filings required
or reasonably requested by the Administrative Agent to evidence the release of
such Liens, and (iii) cause any collateral held by or on behalf of the
counterparty to such transaction to promptly be returned to the applicable
Company and be pledged to the extent required under the Secured Term Loan Credit
Agreement and the Revolving Credit Agreement (except, in the case of this clause
(iii), to the extent that such collateral is cash that is otherwise applied to
settle or net out amounts owing under such Hedging Agreement at the time of such
termination, novation or cancellation) (the requirements under this clause (e),
collectively, the “Aleris Hedging Collateral Requirements”).
Section 5.16    Designation of Subsidiaries. The Designated Company may at any
time after the Effective Date designate any Restricted Subsidiary of the
Designated Company as an Unrestricted Subsidiary or any Unrestricted Subsidiary
as a Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Designated Company shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenant (it
being understood that, as a condition precedent to the effectiveness of any such
designation, the Designated Company shall deliver to the Administrative Agent a
certificate of a Responsible Officer setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) the Consolidated Interest
Coverage Ratio for the most recently ended four fiscal quarter period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
shall be greater than 2.00 to 1.00 on a Pro Forma Basis (it being understood
that, as a condition precedent to the effectiveness of any such designation, the
Designated Company shall deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such Consolidated Interest Coverage Ratio), (iv) no Subsidiary may
be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any of the
Senior Notes, the Revolving Credit Agreement, the Secured Term Loan Credit
Agreement, any Additional Senior Secured Indebtedness, any Junior Secured
Indebtedness or any other Indebtedness, as applicable,






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



constituting Material Indebtedness, (v) no Restricted Subsidiary may be
designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (vi) if a Restricted Subsidiary is being designated as
an Unrestricted Subsidiary under this Section 5.16, the sum of (A) the fair
market value of assets of such Subsidiary as of such date of designation (the
“Designation Date”), plus (B) the aggregate fair market value of assets of all
Unrestricted Subsidiaries designated as Unrestricted Subsidiaries pursuant to
this Section 5.16 prior to the Designation Date (in each case measured as of the
date of each such Unrestricted Subsidiary’s designation as an Unrestricted
Subsidiary) shall not exceed $500,000,000 in the aggregate as of such
Designation Date pro forma for such designation, (vii) no Restricted Subsidiary
shall be a Subsidiary of an Unrestricted Subsidiary and (viii) the Borrower (and
each Person that directly or indirectly owns any Equity Interests of the
Borrower) may not be designated as an Unrestricted Subsidiary. The designation
of any Subsidiary as an Unrestricted Subsidiary under this Section 5.16 after
the Effective Date shall constitute an Investment by the Designated Company or
its applicable Restricted Subsidiary therein at the date of designation in an
amount equal to the fair market value of the Designated Company’s or such
Restricted Subsidiary’s (as applicable) Investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Designated Company or any of its Restricted Subsidiaries in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the lesser
of (x) the fair market value at the date of such designation of the Designated
Company’s or its Restricted Subsidiary’s (as applicable) Investment in such
Subsidiary and (y) the amount of Investments made by the Designated Company or
its Restricted Subsidiaries in such Unrestricted Subsidiary from and after the
date of such Subsidiary was designated as an Unrestricted Subsidiary.
ARTICLE VI
NEGATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, from and
after the Effective Date, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full, unless the Required Lenders (and such other
Lenders whose consent may be required under Section 11.02) shall otherwise
consent in writing, no Loan Party will, nor will they cause or permit any
Restricted Subsidiaries to:
Section 6.01    Indebtedness. Incur, create, assume or permit to exist, directly
or indirectly, any Indebtedness, except
(a)    Indebtedness incurred under this Agreement and the other Loan Documents;
(b)    (i) Indebtedness outstanding on the Effective Date and listed on
Schedule 6.01(b) and Permitted Refinancings thereof, (ii) Indebtedness of Loan
Parties under the Revolving Credit






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Loan Documents and Permitted Revolving Credit Facility Refinancings thereof in
an aggregate principal amount at any time outstanding not to exceed the Maximum
Revolving Credit Facility Amount, (iii) the Secured Term Loans and all other
Indebtedness of Loan Parties under the Secured Term Loan Documents and Permitted
Secured Term Loan Facility Refinancings thereof and (iv) Secured Term Loan
Incremental Equivalent Indebtedness and Permitted Refinancings thereof;
(c)    Indebtedness of any Company under Hedging Agreements (including
Contingent Obligations of any Company with respect to Hedging Agreements of any
other Company); provided that if such Hedging Obligations relate to interest
rates, (i) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate;
(d)    Indebtedness permitted by Section 6.04(i) or (s), any other Indebtedness
of a Restricted Subsidiary permitted by Section 6.04, and any Indebtedness of
Holdings and Novelis Europe Holdings Limited (and, on and after the Specified AV
Minerals Joinder Date, AV Minerals) permitted by Section 6.15;
(e)    Indebtedness of any Securitization Entity under any Qualified
Securitization Transaction (i) that is without recourse to any Company (other
than such Securitization Entity) or any of their respective assets (other than
pursuant to Standard Securitization Undertakings) and (ii) that are negotiated
in good faith at arm’s length; provided that no Default shall be outstanding
after giving effect thereto, and (A) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Principal Jurisdiction, such
transaction is a Permitted German Alternative Financing, Permitted Customer
Account Financing or a Permitted Novelis Switzerland Financing, (B) with respect
to any such Indebtedness of a Securitization Entity that is organized in a
Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Principal Jurisdiction under all Qualified Securitization Transactions
under this Section 6.01(e), plus (x) the aggregate amount of Indebtedness
incurred by a Subsidiary that is organized in a Non-Principal Jurisdiction then
outstanding under Section 6.01(m), plus (y) the aggregate book value at the time
of determination of the then outstanding Receivables of a Company that is
organized in a Non-Principal Jurisdiction subject to a Permitted Factoring
Facility pursuant to Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of amounts
paid by such Company to repurchase the Inventory subject to such Asset Sales)
(but in each case excluding any Permitted German Alternative Financing, any
Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Non-Loan Party Jurisdiction, the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Securitization Transactions under this Section 6.01(e), plus (x) the aggregate
amount of Indebtedness incurred by a Subsidiary that is organized in a Non-Loan
Party Jurisdiction then outstanding under Section 6.01(m), plus (y) the
aggregate book value at the time of determination of the then outstanding
Receivables of a Company that is organized in a Non-Loan Party Jurisdiction
subject to a Permitted Factoring Facility pursuant to Section 6.06(e) at such
time, plus (z) the aggregate consideration received by a Company that is
organized in a Non-Loan Party Jurisdiction for Asset Sales permitted under
Section 6.06(r) (net of amounts paid by such Company to repurchase the Inventory
subject to such Asset Sales) (but in each case excluding any Permitted German
Alternative Financing, any Permitted Novelis Switzerland Financing and any
Permitted Customer Account Financing), shall not exceed the greater of (x) 15%
of Consolidated Net Tangible Assets and (y) $750,000,000;
(f)    Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of Indebtedness incurred under this clause (f)
shall not exceed the greater of (x) 10% of Consolidated Net Tangible Assets and
(y) $500,000,000;
(g)    Sale and Leaseback Transactions permitted under Section 6.03;
(h)    Indebtedness in respect of bid, performance or surety bonds or
obligations, workers’ compensation claims, self-insurance obligations, financing
of insurance premiums, and bankers acceptances issued for the account of the
Designated Company or any Restricted Subsidiary, in each case, incurred in the
ordinary course of business (including guarantees or obligations of the
Designated Company or any Restricted Subsidiary with respect to letters of
credit supporting such bid, performance or surety bonds or obligations, workers’
compensation claims, self-insurance obligations and bankers acceptances) (in
each case other than Indebtedness for borrowed money);
(i)    Contingent Obligations (i) of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Loan Party under this Section 6.01,
(ii) of any Loan Party in respect of Indebtedness of Restricted Subsidiaries
that are not Loan Parties or are Restricted Grantors in an aggregate amount not
exceeding the greater of (x) $100,000,000 and (y) 2.0% of Consolidated Total
Assets at any one time outstanding less all amounts paid with regard to
Contingent Obligations permitted pursuant to Section 6.04(a), and (iii) of any
Company that is not a Loan Party in respect of Indebtedness otherwise permitted
to be incurred by such Company under this Section 6.01;
(j)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of incurrence;
(k)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(l)    unsecured Indebtedness and Junior Secured Indebtedness not otherwise
permitted under this Section 6.01; provided, that (i) such Indebtedness has a
final maturity date no earlier than 180 days after the Latest Maturity Date,
(ii) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of the Term Loans with the
Latest Maturity Date, (iii) no Default is then continuing or would result
therefrom, (iv) such Indebtedness is incurred by a Loan Party and the persons
that are (or are required to be) guarantors under such Indebtedness do not
consist of any persons other than those persons that are (or are required to be)
Loan Parties under and with respect to the Term Loans, (v) the terms of such
Indebtedness do not require any amortization, mandatory prepayment or redemption
or repurchase at the option of the holder thereof (other than customary offers
to purchase upon a change of control or asset sale) earlier than 180 days after
the Latest Maturity Date, (vi) such Indebtedness has terms and conditions
(excluding pricing, premiums and subordination terms, and, in the case of Junior
Secured Indebtedness, terms related to collateral and perfection), when taken as
a whole, are not materially more restrictive or less favorable to the Companies
and are not materially less favorable to the Lenders, than the terms of the Loan
Documents (except with respect to terms and conditions that are applicable only
after the then Latest Maturity Date), (vii) [intentionally omitted],
(viii) [intentionally omitted], (ix) [intentionally omitted], and (x) after
giving effect to the incurrence of such Indebtedness and to the consummation of
any Permitted Acquisition or other Investment or application of funds made with
the proceeds of such incurrence on a Pro Forma Basis, (A) the Consolidated
Interest Coverage Ratio at such date shall be greater than 2.0 to 1.0; and (B)
with respect to any such Junior Secured Indebtedness, the Secured Net Leverage
Ratio, determined on a Pro Forma Basis, shall be no greater than 5.00 to 1.00
(which shall be evidenced by a certificate from the chief financial officer of
the Designated Company demonstrating such compliance calculation in reasonable
detail); provided, further that delivery to the Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness of an Officers’
Certificate of a Responsible Officer of the Designated Company (together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) certifying that
the Designated Company has determined in good faith that such terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Designated Company within such five Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
(m)    Indebtedness consisting of working capital facilities, lines of credit or
cash management arrangements for Restricted Subsidiaries and Contingent
Obligations of Restricted Subsidiaries in respect thereof; provided that no
Default shall be outstanding, on a Pro Forma Basis, after giving effect thereto
and (A) with respect to any such Indebtedness of a Restricted Subsidiary that is
organized in a Principal Jurisdiction, such transaction is a Permitted German
Alternative Financing, (B) with respect to any such Indebtedness of a Company
that is organized in a Non-Principal Jurisdiction, the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Principal Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



then outstanding under this Section 6.01(m), plus (y) the aggregate book value
at the time of determination of the then outstanding Receivables of a Company
that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, (C) with respect to any
such Indebtedness of a Company that is organized in a Non-Loan Party
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under Section
6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a Subsidiary
that is organized in a Non-Loan Party Jurisdiction then outstanding under this
Section 6.01(m), plus (y) the aggregate book value at the time of determination
of the then outstanding Receivables of a Company that is organized in a Non-Loan
Party Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000, and (D) with
respect to such Indebtedness (x) of a Restricted Subsidiary organized under the
laws of Germany, Contingent Obligations with respect thereto shall be limited to
other Restricted Subsidiaries organized under the laws of Germany, Switzerland
(if such Indebtedness is incurred together with a Permitted Novelis Switzerland
Financing) or any Non-Principal Jurisdiction, (y) of a Restricted Subsidiary
organized in a Non-Principal Jurisdiction, Contingent Obligations with respect
thereto shall be limited to other Restricted Subsidiaries organized in a
Non-Principal Jurisdiction and (z) of a Restricted Subsidiary organized in a
Non-Loan Party Jurisdiction, Contingent Obligations with respect thereto shall
be limited to other Restricted Subsidiaries organized in a Non-Loan Party
Jurisdiction;
(n)    Indebtedness in respect of indemnification obligations or obligations in
respect of purchase price adjustments or similar obligations incurred or assumed
by the Loan Parties and their Subsidiaries in connection with (i) an Asset Sale
or sale of Equity Interests otherwise permitted under this Agreement and (ii)
Permitted Acquisitions or other Investments permitted under this Section 6.04;
(o)    unsecured guaranties in the ordinary course of business of any person of
the obligations of suppliers, customers, lessors or licensees;
(p)    Indebtedness of NKL arising under letters of credit issued in the
ordinary course of business;






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(q)    (i) Indebtedness of any person existing at the time such person is
acquired in connection with a Permitted Acquisition or any other Investment
permitted under Section 6.04; provided that such Indebtedness is not incurred in
connection with or in contemplation of such Permitted Acquisition or other
Investment and is not secured by Accounts or Inventory of any Company organized
in a Principal Jurisdiction or the proceeds thereof, and at the time of such
Permitted Acquisition or other Investment, no Event of Default shall have
occurred and be continuing, and (ii) Permitted Refinancings of such
Indebtedness, in an aggregate amount, for all such Indebtedness permitted under
this clause (q), not to exceed at any time outstanding an amount equal to the
sum of (x) the greater of (1) $200,000,000 and (2) 4% of Consolidated Net
Tangible Assets and (y) an additional unlimited amount so long as, on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness, the
Consolidated Interest Coverage Ratio shall be greater than 2.0 to 1.0;
(r)    Indebtedness in respect of treasury, depositary and cash management
services or automated clearinghouse transfer of funds (including the Cash
Pooling Arrangements and other pooled account arrangements and netting
arrangements and commercial credit card and merchant card services and other
bank products or services) in the ordinary course of business, in each case,
arising under the terms of customary agreements with any bank;
(s)    Permitted Holdings Indebtedness;
(t)    Indebtedness constituting the Senior Notes in an aggregate principal
amount not to exceed $3,100,000,000, and Permitted Refinancings thereof
(including successive Permitted Refinancings of Indebtedness incurred as a
Permitted Refinancing under this clause (t));
(u)    Indebtedness of any Loan Party under one or more series of senior secured
notes under one or more indentures, provided that (i) such Indebtedness has a
final maturity date that is no earlier than the Latest Maturity Date, (ii) such
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Term Loans with the Latest Maturity
Date, (iii) no Default is then continuing or would result therefrom, (iv) such
Indebtedness is incurred by a Loan Party and the persons that are (or are
required to be) guarantors under such Indebtedness do not consist of any persons
other than those persons that are (or are required to be) Loan Parties under or
in respect to the Term Loans, (v) the terms of such Indebtedness do not require
any amortization, mandatory prepayment or redemption or repurchase at the option
of the holders thereof (other than customary asset sale or change of control
provisions, which asset sale provisions may require the application of proceeds
of asset sales and casualty events co-extensive with those applicable to the
Secured Term Loans and Revolving Credit Loans as set forth in Section 2.10(c) to
make mandatory prepayments or prepayment offers out of such proceeds) earlier
than the Latest Maturity Date, (vi) such Indebtedness has terms and conditions
(excluding pricing and premiums and terms related to collateral and perfection),
when taken as a whole, that are not materially more restrictive or less
favorable to the Companies and the Lenders than the terms of the Loan Documents
(except with respect to terms and conditions that are applicable only after the
then Latest Maturity Date), (vii)






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



[intentionally omitted], (viii) [intentionally omitted], (ix) [intentionally
omitted], and (x) after giving effect to the incurrence of such Indebtedness and
to the consummation of any Permitted Acquisition or other Investment or
application of funds made with the proceeds of such incurrence on a Pro Forma
Basis, the Senior Secured Net Leverage Ratio at such date shall be not greater
than 3.0 to 1.0 (provided that in calculating the Senior Secured Net Leverage
Ratio, the proceeds of the incurrence of such Indebtedness shall be excluded
from Unrestricted Cash); provided, further that delivery to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness
of an Officers’ Certificate of a Responsible Officer of the Designated Company
(together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that the Designated Company has determined in good faith that such
terms and conditions satisfy the foregoing requirements shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Designated Company within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees);
(v)    Permitted Unsecured Refinancing Debt and any Permitted Refinancing
thereof (including successive Permitted Refinancings of Indebtedness incurred as
a Permitted Refinancing under this clause (v));
(w)    Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof (including successive
Permitted Refinancings of Indebtedness incurred as a Permitted Refinancing under
this clause (w));
(x)    obligations of the Designated Company or any of its Restricted
Subsidiaries to reimburse or refund deposits posted by customers pursuant to
forward sale agreements entered into by the Designated Company or such
Restricted Subsidiary in the ordinary course of business;
(y)    unsecured Indebtedness not otherwise permitted under this Section 6.01 in
an aggregate principal amount not to exceed the greater of (x) $500,000,000 and
(y) 10% of Consolidated Net Tangible Assets at any time outstanding;
(z)    (i) unsecured Indebtedness in respect of obligations of the Designated
Company or any Restricted Subsidiary to pay the deferred purchase price of goods
or services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money or any Hedging
Agreements and (ii) unsecured indebtedness in respect of intercompany
obligations of the Designated Company or any Restricted Subsidiary in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money;
(aa)    Indebtedness representing deferred compensation or similar arrangements
to employees, consultants or independent contractors of the Designated Company
(or its direct or indirect parent) and its Restricted Subsidiaries incurred in
the ordinary course of business or






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



otherwise incurred in connection with the Transactions or any Permitted
Acquisition or other Investment permitted under Section 6.04;
(bb)    Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of capital stock of the
Designated Company or any of its direct or indirect parent companies permitted
by Section 6.08(j);
(cc)    Indebtedness pursuant to industrial revenue bond, direct government loan
or similar programs in an aggregate principal amount not to exceed the greater
of (x) $150,000,000 and (y) 3% of Consolidated Net Tangible Assets at any time
outstanding;
(dd)    Indebtedness of Loan Parties under any Third Lien Credit Agreement and
any Permitted Refinancing thereof (including successive Permitted Refinancings
of Indebtedness incurred as a Permitted Refinancing under this clause (dd));
(ee)    [intentionally omitted]; and
(ff)    Surviving Aleris Debt and Indebtedness of one or more Companies
organized under the laws or the People’s Republic of China and, in each case,
Permitted Refinancings thereof; provided that (i) the obligations in respect of
the foregoing shall not be secured by any assets of, and shall not be guaranteed
by, any Person, other than the assets of, and guarantees by, one or more
Companies organized under the laws of the People’s Republic of China that is not
a Loan Party, and (ii) the aggregate principal amount of Indebtedness and
undrawn commitments thereunder shall not exceed $300,000,000 at any time
outstanding.
Notwithstanding anything to the contrary contained in this Section 6.01, accrual
of interest, accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness will be deemed not to
be an incurrence of Indebtedness for purposes of this covenant (but shall, for
the avoidance of doubt, be deemed to be Indebtedness for the purposes of
calculating any financial ratio, including the Consolidated Interest Coverage
Ratio, the Total Net Leverage Ratio, the Secured Net Leverage Ratio or the
Senior Secured Net Leverage Ratio, whether calculated under this Section 6.01 or
elsewhere in this Agreement).
Section 6.02    Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
(a)    (i) inchoate Liens for Taxes not yet due and payable or delinquent and
(ii) Liens for Taxes which are due and payable and are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided on the books of the appropriate Company in
accordance with US GAAP;








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(b)    Liens in respect of property of any Company imposed by Requirements of
Law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 30 days, are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the appropriate Company in accordance with US GAAP;
(c)    any Lien in existence on the Effective Date and set forth on
Schedule 6.02(c) that does not attach to the Accounts and Inventory of the
Borrower and any Lien granted as a replacement, renewal or substitution
therefor; provided that any such replacement, renewal or substitute Lien (i)
does not secure an aggregate amount of Indebtedness, if any, greater than that
secured on the Effective Date (including undrawn commitments thereunder in
effect on the Effective Date, accrued and unpaid interest thereon and fees and
premiums payable in connection with a Permitted Refinancing of the Indebtedness
secured by such Lien) and (ii) does not encumber any property other than the
property subject thereto on the Effective Date (any such Lien, an “Existing
Lien”);
(d)    easements, rights-of-way, restrictions (including zoning restrictions),
reservations (including pursuant to any original grant of any Real Property from
the applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for
borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property;
(e)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided on the books of the appropriate Company in accordance with US GAAP;
(f)    Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements
of Law or deposits made in connection therewith in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security legislation, (y) incurred in the ordinary course
of business to secure the performance of tenders, statutory obligations (other
than excise taxes), surety, stay, customs and appeal bonds, statutory bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of borrowed money) or (z) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers; provided that (i) with respect to clauses (x), (y) and






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(z) of this paragraph (f), such Liens are for amounts not yet due and payable or
delinquent or, to the extent such amounts are so due and payable, such amounts
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been established on the books of
the appropriate Company in accordance with US GAAP, and (ii) to the extent such
Liens are not imposed by Requirements of Law, such Liens shall in no event
encumber any property other than cash and Cash Equivalents and, with respect to
clause (y), property relating to the performance of obligations secured by such
bonds or instruments;
(g)    (i) Leases, subleases or licenses of the properties of any Company
granted to other persons which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company and (ii) interests or title of a lessor, sublessor, licensor or
sublicensor or Lien securing a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest in any lease or license not prohibited by this Agreement;
(h)    Liens arising out of conditional sale, hire purchase, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business;
(i)    Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
Section 6.01(g); provided that any such Liens attach only to the property being
financed pursuant to such Indebtedness and any proceeds of such property and do
not encumber any other property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g) or Section 6.01(cc));
(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to treasury, depositary and
cash management services or automated clearinghouse transfer of funds (including
pooled account arrangements and netting arrangements or claims against any
clearing agent or custodian with respect thereto); provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any other
Indebtedness;
(k)    Liens granted (i) pursuant to theon and after the Springing Security
Effective Date pursuant to the Loan Documents to secure the Obligations and the
Guaranteed Obligations, so long as (x) such Liens solely attach to assets (other
than Excluded Property) of the Loan Parties organized under the laws of the
United States, the states thereof, the District of Columbia, and Canada (or any
province or territory thereof), and (y) such Obligations, Guaranteed Obligations
and Liens are at all times subject to the terms of the Intercreditor Agreement
as “Subordinated Lien Debt” (as defined in the Intercreditor Agreement),
(ii) pursuant to the Secured Term Loan Documents to secure the “Secured
Obligations” (as defined in the Secured Term Loan Credit






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Agreement) and any Permitted Secured Term Loan Facility Refinancings thereof,
(iiiii) pursuant to the Revolving Credit Security Documents to secure the
“Secured Obligations” (as defined in the Revolving Credit Agreement) and any
Permitted Revolving Credit Facility Refinancings thereof, (iiiiv) pursuant to
the Third Lien Security Documents to secure the “Secured Obligations” (as
defined in the Third Lien Credit Agreement) and any Permitted Refinancing
thereof, (ivv) Liens securing Permitted First Priority Refinancing Debt and
Permitted Second Priority Refinancing Debt, (vvi) Liens securing Additional
Senior Secured Indebtedness, and (vivii) Liens securing Junior Secured
Indebtedness;
(l)    licenses of Intellectual Property granted by any Company in the ordinary
course of business or pursuant to the U.S. Hold Separate Order, a U.S. Hold
Separate Agreement or a Belgian Purchase Document and, in each case, not
interfering in any material respect with the ordinary conduct of business of the
Companies;
(m)    the filing of UCC or PPSA financing statements (or the equivalent in
other jurisdictions) solely as a precautionary measure in connection with
operating leases or consignment of goods;
(n)    (x) Liens on property of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted by Section 6.01(m), (y) Liens on property of
Restricted Subsidiaries that are organized in a Principal Jurisdiction
consisting of Revolving Credit Priority Collateral and Hedging Agreements
related to the value of such Revolving Credit Priority Collateral securing
Indebtedness of such Restricted Subsidiaries permitted by Section 6.01(m) and
(z) Liens on property of NKL securing Indebtedness permitted by Section 6.01(p);
(o)    Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by clauses (c), (i), (k) or (r) of this Section 6.02 or this clause
(o) without any change in the assets subject to such Lien and to the extent such
refinanced Indebtedness is permitted by Section 6.01;
(p)    to the extent constituting a Lien, the existence of an “equal and
ratable” clause in the Senior Note Documents (and any Permitted Refinancings
thereof) and other debt securities issued by a Loan Party that are permitted
under Section 6.01 (but, in each case, not any security interests granted
pursuant thereto);
(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(r)    Liens on assets acquired in a Permitted Acquisition or other Acquisitions
permitted under Section 6.04 or on property of a person existing at the time
such person is acquired or merged with or into or amalgamated or consolidated
with any Company to the extent permitted hereunder or such assets are acquired
(and not created in anticipation or contemplation thereof); provided that (i)
such Liens do not extend to property not subject to such Liens at the time of
acquisition (other than improvements thereon and proceeds thereof) and are no
more






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



favorable to the lienholders than such existing Lien and (ii) (x) such Liens
secure obligations in respect of Indebtedness permitted under Section 6.01(ff),
so long as such Liens do not extend to any assets of any Person other than the
assets of one or more Companies organized under the laws of the People’s
Republic of China that is not a Loan Party, or (y) the aggregate principal
amount of Indebtedness secured by such Liens does not exceed the greater of (1)
$200,000,000 and (2) 4% of Consolidated Net Tangible Assets at any time
outstanding;
(s)    any encumbrance or restriction (including put and call agreements) solely
in respect of the Equity Interests of any Joint Venture or Joint Venture
Subsidiary that is not a Loan Party, contained in such Joint Venture’s or Joint
Venture Subsidiary’s Organizational Documents or the joint venture agreement or
stockholders agreement in respect of such Joint Venture or Joint Venture
Subsidiary;
(t)     (A) Liens granted in connection with Indebtedness permitted under
Section 6.01(e) that are limited in each case to the Securitization Assets
transferred or assigned pursuant to the related Qualified Securitization
Transaction and (B) Liens granted in connection with a Permitted Factoring
Facility pursuant to Section 6.06(e) that are limited in each case to
precautionary Liens on the Receivables sold, transferred or disposed of pursuant
to such transaction, and Liens on the other Factoring Assets with respect
thereto;
(u)    Liens not otherwise permitted by this Section 6.02 securing liabilities
not in excess of the greater of (x) $100,000,000 and (y) 2% of Consolidated Net
Tangible Assets in the aggregate at any time outstanding;
(v)    to the extent constituting Liens, rights under purchase and sale
agreements with respect to Equity Interests or other assets permitted to be sold
in Asset Sales permitted under Section 6.06;
(w)    Liens securing obligations owing to the Loan Parties so long as such
obligations and Liens, where owing by or on assets of Loan Parties, are
subordinated to the Guaranteed Obligations and, on and after the Springing
Security Effective Date solely with respect to assets of the U.S. Loan Parties
and the Canadian Loan Parties, to the Credit Parties’ Liens on the Collateral in
a manner satisfactory to the Administrative Agent;
(x)    Liens created, arising or securing obligations under the Receivables
Purchase Agreements;
(y)    Liens on deposits provided by customers or suppliers in favor of such
customers or suppliers securing the obligations of the Designated Company or its
Restricted Subsidiaries to refund deposits posted by customers or suppliers
pursuant to forward sale agreements entered into by the Designated Company or
its Restricted Subsidiaries in the ordinary course of business;








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(z)    Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment;
(aa)    the pledge of Qualified Capital Stock of any Unrestricted Subsidiary;
(bb)    Liens in favor of any underwriter, depositary or stock exchange on the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc. and 8018227 Canada Inc. and any securities accounts in which such
Equity Interests are held in connection with any listing or offering of Equity
Interests in NKL, to the extent required by applicable Requirements of Law or
stock exchange requirements (and not securing Indebtedness);
(cc)    (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks, (B) relating to pooled deposit
or sweep accounts of any Company to permit satisfaction of overdraft or similar
obligations and other cash management activities incurred in the ordinary course
of business of the Companies or (C) relating to purchase orders and other
similar agreements entered into with customers of the Companies in the ordinary
course of business, (ii) Liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection, (iii) Liens
encumbering reasonable customary initial deposits and, to the extent required by
applicable law, margin deposits, in each case attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iv) Liens in favor of banking institutions, securities intermediaries and
clearing agents (including the right of set-off) and which are within the
general parameters customary in the banking industry and not granted in
connection with the incurrence of Indebtedness;
(dd)    (i) Cash collateral securing Indebtedness incurred pursuant to Section
6.01(h) and (ii) commencing on the Aleris Acquisition Closing Date and ending on
the date that is 180 days after such date, cash collateral securing obligations
under the Specified Aleris Hedging Agreements;
(ee)    Liens securing Indebtedness incurred pursuant to Section 6.01(cc);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and any proceeds of such property and do not encumber any
other property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g), or Section 6.01(cc));
and
(ff)    solely to the extent that the Designated Belgian Escrow Funds are
required to be deposited in the Designated Belgian Escrow Account pursuant to
the Belgian Purchase Documents, Liens on the Designated Belgian Escrow Account
and the Designated Belgian Escrow Funds pursuant to the Designated Belgian
Escrow Agreement.
Any reference in this Agreement or any of the other Loan Documents to a Lien
permitted by this Agreement is not intended to subordinate or postpone, and
shall not be interpreted as






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien created by any of the Loan Documents to any Lien permitted hereunder.
Section 6.03    Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) any Liens
arising in connection with its use of such property are permitted by Section
6.02 and (iii) after giving effect to such Sale and Leaseback Transaction, the
aggregate fair market value of all properties covered by Sale and Leaseback
Transactions entered into would not exceed (A) in the case of a Sale and
Leaseback Transaction constituting Indebtedness incurred pursuant to Section
6.01(cc), the greater of (x) $150,000,000 and (y) 3% of Consolidated Net
Tangible Assets at any time and (B) in the case of all other Sale and Leaseback
Transactions, the greater of (x) $250,000,000 and (y) 5% of Consolidated Net
Tangible Assets.
Section 6.04    Investments, Loan and Advances. Directly or indirectly, lend
money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other ownership interest in, or make any
capital contribution to, any other person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
property and assets or business of any other person or assets constituting a
business unit, line of business or division of any other person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”; it being understood
that (x) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and when determining the amount of an Investment that remains
outstanding, the last paragraph of this Section 6.04 shall apply, (y) in the
event a Restricted Subsidiary ceases to be a Restricted Subsidiary as a result
of being designated an Unrestricted Subsidiary, the Designated Company will be
deemed to have made an Investment in such Unrestricted Subsidiary as of the date
of such designation, as provided in Section 5.16 and (z) in the event a
Restricted Subsidiary ceases to be a Restricted Subsidiary as a result of an
Asset Sale or similar transaction, and the Designated Company and its Restricted
Subsidiaries continue to own Equity Interests in such Restricted Subsidiary, the
Designated Company will be deemed, at the time of such transaction and after
giving effect thereto, to have made an Investment in such Person equal to the
fair market value of the Designated Company’s and its Restricted Subsidiaries’
Investments in such Person at such time), except that the following shall be
permitted:


(a)    Investments consisting of unsecured guaranties by Loan Parties of, or
other unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Loan Party, shall not exceed an aggregate amount equal to the greater of (x)
$100,000,000 and (y) 2% of Consolidated Net Tangible Assets less the amount of
Contingent Obligations by Loan Parties in respect of Companies that are not Loan
Parties or that are Restricted Grantors permitted pursuant to Section
6.01(i)(ii);
(b)    Investments outstanding on the Effective Date and identified on
Schedule 6.04(b);
(c)    the Companies may (i) acquire and hold accounts receivable owing to any
of them if created or acquired in the ordinary course of business or in
connection with a Permitted Acquisition or other Acquisition permitted under
Section 6.04, (ii) invest in, acquire and hold cash and Cash Equivalents,
(iii) endorse negotiable instruments held for collection in the ordinary course
of business or (iv) make lease, utility and other similar deposits in the
ordinary course of business;
(d)    Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by Section
6.01(e);
(e)    the Loan Parties and their Restricted Subsidiaries may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to their respective employees (other than any loans
or advances to any director or executive officer (or equivalent thereof) that
would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed (when aggregated with loans and advances outstanding pursuant to clause
(h) below) $15,000,000;
(f)    any Company may enter into Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Obligations of any other
Company) to the extent permitted by Section 6.01(c);
(g)    Investments made by any Company as a result of consideration received in
connection with an Asset Sale made in compliance with Section 6.06; provided,
that if such Investment or Asset Sale involves a Transferred Aleris Foreign
Subsidiary, such transaction shall comply with the requirements set forth in the
definition of Permitted Aleris Foreign Subsidiary Transfer;
(h)    loans and advances to directors, employees and officers of the Loan
Parties and their Restricted Subsidiaries for bona fide business purposes, in
aggregate amount not to exceed (when aggregated with loans and advances
outstanding pursuant to clause (e) above) $15,000,000 at any time outstanding;
provided that no loans in violation of Section 402 of the Sarbanes-Oxley Act
shall be permitted hereunder;
(i)    Investments (i) by any Company in any other Company outstanding on the
Effective Date, (ii) by any Company in any Unrestricted Grantor, (iii) by any
Restricted Grantor in any other Restricted Grantor, (iv) by an Unrestricted
Grantor in any Restricted Grantor so long






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



as, on a Pro Forma Basis after giving effect to and at the time of such
Investment, the Consolidated Interest Coverage Ratio shall be greater than 2.0
to 1.0, (v) by any Loan Party in any Company that is not a Loan Party in an
aggregate amount not to exceed the greater of (x) 15% of Consolidated Net
Tangible Assets and (y) $750,000,000, and (vi) by any Company that is not a Loan
Party in any other Company; provided that any such Investment in the form of a
loan or advance to any Loan Party shall be subordinated to the Guaranteed
Obligations on terms reasonably satisfactory to the Administrative Agent;
(j)    Investments in securities or other obligations received upon foreclosure
or pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of trade creditors or customers or in
connection with the settlement of delinquent accounts in the ordinary course of
business, and Investments received in good faith in settlement of disputes or
litigation;
(k)    Investments in Joint Ventures in which the Loan Parties hold at least 50%
of the outstanding Equity Interests or Joint Venture Subsidiaries made with the
Net Cash Proceeds of (x) arm’s length sales or dispositions for cash of Equity
Interests in a Joint Venture Subsidiary for fair market value or (y) the
issuance of Equity Interests in a Joint Venture Subsidiary, in each case as
permitted by Section 6.06 hereof;
(l)    Investments in Norf GmbH in an aggregate amount not to exceed
€100,000,000 at any time outstanding;
(m)    Permitted Acquisitions;
(n)    Investments consisting of Standard Factoring Undertakings in respect of
Permitted Factoring Facilities pursuant to Section 6.06(e);
(o)    Mergers, amalgamations and consolidations in compliance with Section
6.05;
(p)    Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07;
(q)    Investments consisting of guarantees of Indebtedness referred to in
clauses (i) (to the extent such guarantee is in effect on the Effective Date or
permitted as part of a Permitted Refinancing) and (ii) of Section 6.01(b) and
Contingent Obligations permitted by Section 6.01(c) or (i);
(r)    other Investments in an aggregate amount not to exceed:
(i)    so long as the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Investments and any related Indebtedness, would not exceed 3.50 to 1.00, (x)
prior to the consummation of the Aleris Acquisition, $75,000,000 during any
fiscal year of the Designated Company or (y) upon and after the consummation of
the Aleris Acquisition, $125,000,000 during any fiscal year of the Designated
Company;
(ii)    so long as (A) the Consolidated Interest Coverage Ratio as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would
exceed 2.0 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would not
exceed 3.50 to 1.00, the then available Cumulative Credit;
(iii)     so long as (A) the Total Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
4.0 to 1.0, (B) Liquidity after giving effect to such Investment shall be
greater than or equal to $750,000,000 and (C) the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Investment and any related
Indebtedness, would not exceed 3.50 to 1.00, the then available Annual Credit;
(iv)    so long as (A) the Total Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
3.5 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
3.50 to 1.00, such additional amounts as the Designated Company may determine
(the cumulative amount of Investments made after the Effective Date under this
clause (iv) at any time that the Total Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Investment and any related Indebtedness, would exceed 2.0 to 1.0, referred to as
the “Investment Recapture Amount”); and
(v)    so long as the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
3.50 to 1.00, (i) (A) prior to the consummation of the Aleris Acquisition,
$75,000,000 over the term of this Agreement or (B) upon and after the
consummation of the Aleris Acquisition, $125,000,000 over the term of this
Agreement minus (ii) the aggregate amount of Dividends made pursuant to Section
6.08(g);
(s)    Investments consisting of unsecured guaranties permitted pursuant to
Section 6.01(o);
(t)    Investments by any Company in any other Company; provided that such
Investment is part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing;
(u)    Investments consisting of (i) unsecured guaranties by Novelis Inc. of
NKL’s indemnification obligations owing to (x) the Ulsan JV Subsidiary
attributable to employment-related claims or claims of former employees of NKL,
and (y) the Ulsan Joint Venture Partner for losses of the Ulsan Joint Venture
Partner arising from NKL’s breach of representations, warranties and covenants
applicable to NKL under the Ulsan Sale Agreement; provided that Novelis Inc.’s
maximum aggregate liability under the guaranties described in this clause (i)
shall not exceed $157,500,000, and (ii) an unsecured guaranty by Novelis Inc. of
NKL’s indemnification obligations owing to the Ulsan JV Subsidiary for losses of
the Ulsan JV Subsidiary arising from environmental liabilities that relate to
actions occurring prior to the closing of the Ulsan Share Sale; provided that
Novelis Inc.’s maximum aggregate liability under the guaranty described in this
clause (ii) shall not exceed $157,500,000;
(v)    Investments in Ulsan JV Subsidiary in an aggregate amount not to exceed
₩125,000,000,000 at any time outstanding;
(w)    Investments by any Loan Party in any Company organized under the laws of
the People’s Republic of China that is not a Loan Party in an aggregate amount
not to exceed $290,000,000;
(x)    to the extent constituting an Investment, (i) the Permitted
Reorganization; provided that the terms and conditions set forth in the
definition of Permitted Reorganization and, to the extent applicable, the
definition of Permitted Reorganization Actions shall have been satisfied;
provided, further, that all such Investments involving a loan or advance, or
otherwise in the form of an Intercompany Note, shall be documented as an
Intercompany Note and shall be






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



subordinated to the Guaranteed Obligations (to the extent evidencing a payment
obligation of a Loan Party) on terms reasonably satisfactory to the
Administrative Agent, and (ii) the Permitted Aleris Foreign Subsidiary
Transfers;
(y)    Permitted Fiscal Unity Liability;
(z)    solely to the extent that the Designated Belgian Escrow Funds are
required to be deposited in the Designated Belgian Escrow Account pursuant to
the Belgian Purchase Documents, Investments of the Designated Belgian Escrow
Funds pursuant to the Designated Belgian Escrow Agreement;
(aa)    Investments in the form of licenses of Intellectual Property by Aleris
Belgium and/or Aleris Italy, as licensee, from one or more Companies, as
licensors; provided that any such license shall cover only Intellectual Property
that is required to be licensed by Aleris Belgium and/or Aleris Italy, as
licensee, under the Belgian Purchase Documents or as is otherwise required for
Aleris Belgium and/or Aleris Italy to operate the Belgian Hold Separate Business
in accordance with the Belgian Purchase Documents (including to the extent that
the European Commission or any trustee appointed on its behalf determines that
such license is necessary to operate such business); and
(bb)    Investments in the form of licenses of Intellectual Property in favor of
the Persons operating the U.S. Hold Separate Assets, from one or more Companies,
as licensors; provided that any such license shall cover only Intellectual
Property that is required to be licensed by such Persons under the U.S. Hold
Separate Order or a U.S. Hold Separate Agreement, or as is otherwise required
for such Persons to operate the U.S. Hold Separate Business in accordance with
the U.S. Hold Separate Order or the U.S. Hold Separate Agreements;
provided that (x) any such Investment in the form of a loan or advance to any
Loan Party shall be subordinated to the Guaranteed Obligations on terms
reasonably satisfactory to the Administrative Agent and, in the case of a loan
or advance by a Loan Party, evidenced by an Intercompany Note and (y) with
respect to any Investment in an aggregate amount in excess of $50,000,000, on or
prior to the date of any Investment pursuant to Section 6.04(r)(ii), (iii) or
(iv), the Designated Company shall deliver to the Administrative Agent an
Officer’s Certificate specifying which clause of Section 6.04(r) such Investment
is being made pursuant to and calculating in reasonable detail the amount of the
Cumulative Credit or Annual Credit, as applicable, immediately prior to such
election and the amount thereof elected to be so applied, the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and Consolidated Interest Coverage
Ratio referred to above and, in the case of Investments pursuant to clause (iii)
above, the amount of Liquidity referred to therein.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Company. The outstanding amount
of an Investment shall, in the case of a Contingent Obligation that has been
terminated, be reduced to the extent no payment is or was made with respect to
such Contingent Obligation upon or prior to the termination of such Contingent
Obligation; and the outstanding amount of other Investments shall be reduced by
the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



amount of cash or Cash Equivalents received with respect to such Investment upon
the sale or disposition thereof, or constituting a return of capital with
respect thereto or, repayment of the principal amount thereof, in the case of a
loan or advance.


Section 6.05    Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:
(a)    Asset Sales in compliance with Section 6.06;
(b)    Permitted Acquisitions in compliance with Section 6.04;
(c)    (i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that in the case of any merger, amalgamation or
consolidation involving (w) Designated Holdco, Designated Holdco is the
surviving or resulting person, (x) except as provided in the definition of
Permitted Holdings Amalgamation, the Parent, the Parent is the surviving or
resulting person, (y) the Borrower, the Borrower is the surviving or resulting
person (or, upon the consummation of the Aleris Acquisition on the Closing Date
in accordance with the terms of the Aleris Merger Agreement, and upon the
satisfaction or waiver of the terms and conditions set forth in Section 4.03 on
the Closing Date, Aleris is the surviving or resulting person), and (z) in any
other case, an Unrestricted Grantor is the surviving or resulting person),
(ii) any Restricted Grantor may merge, amalgamate or consolidate with or into
any other Restricted Grantor (provided that (x) a Subsidiary Guarantor is the
surviving or resulting person), (iii) Novelis Aluminum Holding Company and
Novelis Deutschland GmbH may merge provided Novelis Deutschland GmbH is the
surviving or resulting person, and (iv) any Company that is not a Loan Party may
merge, amalgamate or consolidate with or into any Restricted Grantor (provided
that a Subsidiary Guarantor is the surviving or resulting person); provided
that, in the case of each of the foregoing clauses (i) through (iv), (1) the
surviving or resulting person is a Wholly Owned Subsidiary of Holdings (or, on
and after the Specified AV Minerals Joinder Date, subject to Section 6.15(a)(i),
AV Minerals); provided that following a Qualified Parent IPO, the surviving or
resulting person is the Parent or a Wholly Owned Subsidiary of the Parent, and
(2) the Companies shall be in compliance with the provisions of Section 5.11
after giving effect to such transaction (without regard to any time periods
provided for in such Section) and (3) no Default is then continuing or would
result therefrom; provided that in the case of any amalgamation or consolidation
involving a Loan Party, at the request of the Administrative Agent, such Loan
Party and each other Loan Party shall confirm its respective Obligations and
Liens under the Loan Documents in a manner reasonably satisfactory to the
Administrative Agent;
(d)    any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party;








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(e)    AV Metals and the Parent may consummate the Permitted Holdings
Amalgamation;
(f)    any Restricted Subsidiary of the Designated Company (other than Parent,
or the Borrower) may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect; and
(g)    any Unrestricted Grantor (other than Holdings, Designated Holdco, Parent,
or the Borrower (or, on and after the Specified AV Minerals Joinder Date, AV
Minerals)) may dissolve, liquidate or wind-up its affairs (collectively,
“Wind-Up”), so long as all of its assets are distributed or otherwise
transferred to any other Unrestricted Grantor and any Restricted Grantor may
Wind-Up so long as all of its assets are distributed or otherwise transferred to
a Restricted Grantor or an Unrestricted Grantor; provided that (1) the Companies
shall be in compliance with the provisions of Section 5.11 after giving effect
to such transaction (without regard to any time periods provided for in such
Section) and (2) no Default is then continuing or would result therefrom.
Section 6.06    Asset Sales. Effect any Asset Sale except that the following
shall be permitted:
(a)    disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of the
Designated Company, no longer economically practicable to maintain or useful in
the conduct of the business of the Companies taken as a whole;
(b)    so long as no Default is then continuing or would result therefrom, any
other Asset Sale (other than the Equity Interests of any German Borrower Holding
Company, Aleris German Non-Wholly Owned Subsidiary, or Wholly Owned Subsidiary,
in each case that is a Restricted Subsidiary, unless, after giving effect to any
such Asset Sale, such person either ceases to be a Restricted Subsidiary or, in
the case of an Excluded Guarantor Subsidiary, becomes a Joint Venture
Subsidiary) for fair market value, with at least 75% of the consideration
received for all such Asset Sales or related Asset Sales in which the
consideration received exceeds $50,000,000 payable in cash upon such sale
(provided, however, that for the purposes of this clause (b), the following
shall be deemed to be cash: (i) any liabilities (as shown on the Designated
Company’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Designated Company or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Asset Sale and for which Holdings, the Designated Company and all of its
Restricted Subsidiaries (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals) shall have been validly released by all applicable creditors
in writing, (ii) any securities received by the Designated Company or the
applicable Restricted Subsidiary from such transferee that are converted by the
Designated Company or such Restricted Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable Asset
Sale, and (iii) aggregate non-cash consideration received by the Designated
Company or






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



the applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Asset Sale for which such
non-cash consideration is received) not to exceed $75,000,000 at any time (net
of any non-cash consideration converted into cash));
(c)    leases, subleases or licenses of the properties of any Company in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company;
(d)    mergers and consolidations, and liquidations and dissolutions in
compliance with Section 6.05;
(e)    sales, transfers and other dispositions of Receivables for the fair
market value thereof in connection with a Permitted Factoring Facility; provided
that no Default shall be outstanding after giving effect thereto and (A) with
respect to any such sale, transfer or disposition of Receivables incurred by a
Company that is organized in a Principal Jurisdiction, such transaction is a
Permitted German Alternative Financing, Permitted Customer Account Financing or
Permitted Novelis Switzerland Financing, (B) with respect to any such sale,
transfer of disposition of Receivables incurred by a Company that is organized
in a Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Principal Jurisdiction under all Qualified Securitization
Transactions under Section 6.01(e), plus (x) the aggregate amount of
Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to this Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, Permitted Novelis Switzerland Financing and any Permitted Customer
Account Financing), shall not exceed the greater of (x) 15% of Consolidated Net
Tangible Assets and (y) $750,000,000, and (C) with respect to any such sale,
transfer or disposition of Receivables incurred by a Company that is organized
in a Non-Loan Party Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Loan Party Jurisdiction under all Qualified Securitization
Transactions under Section 6.01(e), plus (x) the aggregate amount of
Indebtedness incurred by a Subsidiary that is organized in a Non-Loan Party
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Loan Party Jurisdiction subject to a
Permitted Factoring Facility pursuant to this Section 6.06(e) at such time, plus
(z) the aggregate consideration received by a Company that is organized in a
Non-Loan Party Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000;
(f)    the sale or disposition of cash and Cash Equivalents in connection with a
transaction otherwise permitted under the terms of this Agreement;
(g)    assignments and licenses of Intellectual Property of any Loan Party and
its Subsidiaries in the ordinary course of business and which do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Company;
(h)    Asset Sales (i) by and among Unrestricted Grantors (other than Holdings
and, on and after the Specified AV Minerals Joinder Date, AV Minerals), (ii) by
any Restricted Grantor to any other Restricted Grantor, (iii) by any Restricted
Grantor to any Unrestricted Grantor so long as the consideration paid by the
Unrestricted Grantor in such Asset Sale does not exceed the fair market value of
the property transferred, (iv) by (x) any Unrestricted Grantor to any Restricted
Grantor for fair market value and (y) by any Loan Party to any Restricted
Subsidiary that is not a Loan Party for fair market value provided that the fair
market value of such Asset Sales under this clause (iv) does not exceed the
greater of (1) $200,000,000 and (2) 4% of Consolidated Net Tangible Assets in
the aggregate for all such Asset Sales since the Effective Date, (v) by any
Company that is not a Loan Party to any Loan Party so long as the consideration
paid by the Loan Party in such Asset Sale does not exceed the fair market value
of the property transferred, and (vi) by and among Companies that are not Loan
Parties; provided that (A) on and after the Springing Security Effective Date,
in the case of any transfer from one U.S. Loan Party or Canadian Loan Party to
another U.S. Loan Party or Canadian Loan Party, any security interests granted
to the Collateral Agent for the benefit of the Credit Parties pursuant to the
relevant Security Documents in the assets so transferred shall (1) remain in
full force and effect and perfected and enforceable (to at least the same extent
as in effect immediately prior to such transfer) or (2) be replaced by security
interests granted to the Collateral Agent for the benefit of the relevant Credit
Parties pursuant to the relevant Security Documents, which new security
interests shall be in full force and effect and perfected and enforceable (to at
least the same extent as in effect immediately prior to such transfer), (B) on
and after the Springing Security Effective Date, in the case of any transfer
from one Loan Party (other than a U.S. Loan Party or Canadian Loan Party) to a
U.S. Loan Party or Canadian Loan Party, such U.S. Loan Party or Canadian Loan
Party shall satisfy the requirements of Sections 5.11 with respect to the assets
so transferred, and (C) no Default is then continuing or would result therefrom;
provided, further, so long as the Transfer Conditions are satisfied as of the
date of such transaction, the re-starting of any fraudulent conveyance,
fraudulent transfer, preference or hardening period with respect to any Security
Document or Lien under any Requirement of Law shall not, in itself, constitute a
violation of clause (A)(1) or clause (A)(2) of the second proviso to this clause
(h);
(i)    the Companies may consummate Asset Swaps so long as (x) each such sale is
in an arm’s-length transaction and the applicable Company receives at least fair
market value consideration (as determined in good faith by such Company), and
(y) the aggregate fair market






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



value of all assets sold pursuant to this clause (i) shall not exceed the
greater of (1) 2% of Consolidated Net Tangible Assets and (2) $100,000,000 in
the aggregate since the Effective Date; provided that so long as the assets
acquired by any Company pursuant to the respective Asset Swap are located in the
same country as the assets sold by such Company, such aggregate cap will not
apply to such Asset Swap;
(j)    sales, transfers and other dispositions of Receivables (whether now
existing or arising or acquired in the future) and Related Security to a
Securitization Entity in connection with a Qualified Securitization Transaction
permitted under Section 6.01(e) and all sales, transfers or other dispositions
of Securitization Assets by a Securitization Entity under, and pursuant to, a
Qualified Securitization Transaction permitted under Section 6.01(e);
(k)    to the extent constituting an Asset Sale, the Permitted Holdings
Amalgamation;
(l)    issuances of Equity Interests by Joint Venture Subsidiaries and Excluded
Guarantor Subsidiaries;
(m)    Asset Sales among Companies of promissory notes or Equity Interests or
similar instruments issued by a Company; provided that such Asset Sales are part
of a Series of Cash Neutral Transactions and no Default has occurred and is
continuing;
(n)    the sale of Receivables made pursuant to the Receivables Purchase
Agreement;
(o)    to the extent constituting an Asset Sale, Investments permitted by
Section 6.04(i);
(p)    issuances of Qualified Capital Stock (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Qualified Capital Stock (A) for stock splits, stock
dividends and additional issuances of Qualified Capital Stock which do not
decrease the percentage ownership of the Loan Parties in any class of the Equity
Interests of such issuing Company and (B) by Subsidiaries of the Designated
Company formed after the Effective Date to the Designated Company or the
Subsidiary of the Designated Company which is to own such Qualified Capital
Stock;
(q)    transfers of 100% of the Equity Interests of any Chinese Subsidiary or
Korean Subsidiary of the Designated Company to a wholly-owned U.S. Loan Party;
provided that no Default is then continuing or would result therefrom;
(r)    sales, transfers and other dispositions of Inventory in order to finance
working capital; provided that no Default shall be outstanding after giving
effect thereto and (A) with respect to any such sale, transfer of disposition by
a Company that is organized in a Principal Jurisdiction, such transaction is a
Permitted German Alternative Financing, (B) with respect to any such sale,
transfer or disposition of Receivables incurred by a Company that is organized
in a Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Principal Jurisdiction






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Principal Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Principal
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Principal Jurisdiction for Asset Sales permitted
under this Section 6.06(r) (net of amounts paid by such Company to repurchase
the Inventory subject to such Asset Sales) (but in each case excluding any
Permitted German Alternative Financing, any Permitted Novelis Switzerland
Financing and any Permitted Customer Account Financing), shall not exceed the
greater of (x) 15% of Consolidated Net Tangible Assets and (y) $750,000,000, and
(C) with respect to any such sale, transfer or disposition of Receivables
incurred by a Company that is organized in a Non-Loan Party Jurisdiction, the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Loan Party Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under this Section 6.06(r) (net of amounts paid by such Company to repurchase
the Inventory subject to such Asset Sales) (but in each case excluding any
Permitted German Alternative Financing, any Permitted Novelis Switzerland
Financing and any Permitted Customer Account Financing), shall not exceed the
greater of (x) 15% of Consolidated Net Tangible Assets and (y) $750,000,000;
(s)    Asset Sales of 100% of the Equity Interests of any Chinese Subsidiary of
the Designated Company to a Chinese holding company that is a direct Wholly
Owned Subsidiary of the Designated Company; provided that (i) such transaction
is permitted pursuant to the Secured Term Loan Documents (and any Permitted
Secured Term Loan Facility Refinancings) and (ii) no Default is then continuing
or would result therefrom;
(t)    any sale, lease transfer or other disposition in connection with any
industrial revenue bond or similar program that does not result in the
recognition of the sale or the asset transfer in accordance with GAAP, or any
similar transaction;
(u)    the Ulsan Share Sale;
(v)    the NKL Share Repurchase;
(w)    any Permitted Aleris Foreign Subsidiary Transfer; and
(x)    to the extent constituting an Asset Sale, the Permitted Reorganization;
provided that the terms and conditions set forth in the definition of Permitted
Reorganization and, to the extent applicable, the definition of Permitted
Reorganization Actions shall have been satisfied;






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



provided, further, that all such Asset Sales involving (whether as consideration
or otherwise) a loan or advance, or that otherwise involves an Intercompany
Note, shall be permitted solely to the extent that such loan or advance is
documented as an Intercompany Note, and all Intercompany Notes in connection
therewith shall be subordinated to the Guaranteed Obligations on terms
reasonably satisfactory to the Administrative Agent.
Section 6.07    Cash Pooling Arrangements. Amend, vary or waive any term of the
Cash Pooling Arrangements or enter into any new pooled account or netting
agreement with any Affiliate in a manner materially adverse to the Lenders.
Without the consent of the Administrative Agent under the Revolving Credit
Agreement, permit the aggregate amount owed pursuant to the Cash Pooling
Arrangements by all Companies who are not Loan Parties (other than any Company
(x) that has pledged assets to secure obligations in respect of any of the
Revolving Credit Loan Documents, or the Secured Term Loan Documents or the loan
documents in respect of the Third Lien Credit Agreement, and (y) the accounts of
which included in such Cash Pooling Arrangements are limited to zero balance
disbursement accounts that forward daily all amounts to an account of a Loan
Party (subject to customary payments with respect to overdrafts)) minus the
aggregate amount on deposit pursuant to the Cash Pooling Arrangements from such
Persons to exceed the greater of (i) €75,000,000 and (ii) 2.0% of Consolidated
Net Tangible Assets.
Section 6.08    Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:
(a)    (i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the Parent or a Wholly Owned Subsidiary of the Parent
following a Qualified Parent IPO), (ii) on and after the Specified AV Minerals
Joinder Date, so long as AV Minerals is a Loan Party and a Qualified IPO has not
occurred (other than a Qualified IPO consummated solely with the issuance of
Equity Interests by a direct or indirect parent of AV Minerals), Dividends by
Holdings to AV Minerals, (iii) Dividends by Holdings (or the Parent following a
Qualified Parent IPO) and, on and after the Specified AV Minerals Joinder Date,
AV Minerals, so long as, after the Specified AV Minerals Joinder Date, AV
Minerals is a Loan Party and a Qualified IPO has not occurred (other than a
Qualified IPO consummated solely with the issuance of Equity Interests by a
direct or indirect parent of AV Minerals), payable solely in Qualified Capital
Stock, (iv) Dividends by Holdings and, on and after the Specified AV Minerals
Joinder Date, AV Minerals, so long as, after the Specified AV Minerals Joinder
Date, AV Minerals is a Loan Party and a Qualified IPO has not occurred (other
than a Qualified IPO consummated solely with the issuance of Equity Interests by
a direct or indirect parent of AV Minerals), payable with the proceeds of
Permitted Holdings Indebtedness, and (v) Dividends by (x) Aleris Casthouse to
Aleris Rolled Products or any German Borrower Holding Company, and (y) Aleris
Rolled Products to any German Borrower Holding Company, in the case of clauses
(x) and (y), to the extent the Person receiving such Dividend continues to be a
Loan Party after giving effect to such Dividend;








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(b)    (i) Dividends by any Company that is not a Loan Party to any other
Company that is not a Loan Party but is a Wholly Owned Subsidiary of Holdings
(or the Parent or a Wholly Owned Subsidiary of the Parent following a Qualified
Parent IPO) and (ii) cash Dividends by any Company that is not a Loan Party to
the holders of its Equity Interests on a pro rata basis;
(c)    (A) to the extent actually used by Holdings (and, on and after the
Specified AV Minerals Joinder Date, AV Minerals) to pay such franchise taxes,
costs and expenses, fees, payments by the Designated Company to or on behalf of
Holdings (or, on and after the Specified AV Minerals Joinder Date, AV Minerals
or to Holdings for substantially concurrent payment to AV Minerals) in an amount
sufficient to pay franchise taxes and other fees solely required to maintain the
legal existence of Holdings (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals), (B) payments by the Designated Company to or on behalf of
Holdings (and, on and after the Specified AV Minerals Joinder Date, AV Minerals)
in an amount sufficient to pay out-of-pocket legal, accounting and filing costs
and other expenses in the nature of overhead in the ordinary course of business
of Holdings (and, on and after the Specified AV Minerals Joinder Date, AV
Minerals), and (C) management, consulting, monitoring and advisory fees and
related expenses and termination fees pursuant to a management agreement with
one or more Specified Holders relating to the Designated Company (collectively,
the “Management Fees”), in the case of clauses (A), (B) and (C) in an aggregate
amount not to exceed in any calendar year the greater of (i) $20,000,000 and
(ii) 1.5% of the Designated Company’s Consolidated EBITDA in the prior calendar
year;
(d)    the Designated Company may pay cash Dividends to the holders of its
Equity Interests and, if Holdings is a holder of such Equity Interests, the
proceeds thereof may be utilized by Holdings to pay cash Dividends to the
holders of its Equity Interests in an amount not to exceed:
(i)    so long as (A) the Consolidated Interest Coverage Ratio, as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Dividends and any related Indebtedness, would exceed
2.0 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.50 to 1.00, the then available Cumulative Credit;
(ii)    so long as (A) the Total Net Leverage Ratio, as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends, would not exceed 4.0 to 1.0, (B) Liquidity
after giving effect to such Dividend shall be greater than or equal to
$750,000,000, and (C) the Senior Secured Net Leverage






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Dividends and any related
Indebtedness, would not exceed 3.50 to 1.00, the then available Annual Credit;
and
(iii)    so long as (A) the Total Net Leverage Ratio, as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.5 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Dividends and any related Indebtedness, would not exceed
3.50 to 1.00, such additional amounts as the Designated Company may determine
(the cumulative amount of Dividends made after the Effective Date under this
clause (iii) at any time that the Total Net Leverage Ratio, as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Dividends, would exceed 2.0 to 1.0, referred to as
the “Dividend Recapture Amount”);
provided that (x) the Dividends described in this clause (d) shall not be
permitted if a Default is continuing at the date of declaration or payment
thereof or would result therefrom and (y) with respect to any Dividend in an
aggregate amount in excess of $50,000,000, on or prior to the date of any such
Dividend pursuant to this Section 6.08(d), the Designated Company shall deliver
to the Administrative Agent an Officer’s Certificate specifying which clause of
this Section 6.08(d) such Dividend is being made pursuant to and calculating in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied (in the case of Dividends pursuant to clause (i) and (ii) above)
and the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Consolidated Interest Coverage Ratio referred to above and, in the case of
Dividends pursuant to clause (ii) above, the amount of Liquidity referred to
therein;
(e)    to the extent constituting a Dividend, payments permitted by Section
6.09(d) that do not relate to Equity Interests;
(f)    [intentionally omitted];
(g)    so long as the Senior Secured Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b),






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



calculated on a Pro Forma Basis after giving effect to such Dividends and any
related Indebtedness, would not exceed 3.50 to 1.00, the Designated Company may
pay additional cash Dividends to Holdings (or, on and after the Specified AV
Minerals Joinder Date, AV Minerals) the proceeds of which may be utilized by
Holdings (or, on and after the Specified AV Minerals Joinder Date, AV Minerals)
to pay cash Dividends to the holders of its Equity Interests in an aggregate
amount not to exceed (i) (A) prior to the consummation of the Aleris
Acquisition, $75,000,000 after the Effective Date or (B) upon and after the
consummation of the Aleris Acquisition, $125,000,000 after the Effective Date
minus (ii) the amount of Investments made in reliance on Section 6.04(r)(v);
provided that the Dividends described in this clause (g) shall not be permitted
if a Default is continuing at the date of declaration or payment thereof or
would result therefrom;
(h)    Dividends by any Company to any other Company that are part of a Series
of Cash Neutral Transactions; provided no Default has occurred and is
continuing;
(i)    following a Qualified IPO, Dividends paid to Holdings (or, on and after
the Specified AV Minerals Joinder Date, AV Minerals) (which may pay the proceeds
thereof to the holders of its Equity Interests) or, in the case of a Qualified
Parent IPO, its other equity holders, of up to 10% of the net cash proceeds
received by (or contributed to the capital of) the Designated Company in or from
such Qualified IPO or Qualified Parent IPO in any fiscal year; and
(j)    Dividends to repurchase Equity Interests of Holdings (or, (x) on and
after the Designated Holdco Effective Date, Designated Holdco and (y) on and
after the Specified AV Minerals Joinder Date, AV Minerals) or any direct or
indirect parent entity (or following a Qualified Parent IPO, Equity Interests of
the Parent) from current or former officers, directors or employees of the
Designated Company or any of its Restricted Subsidiaries or any direct or
indirect parent entity (or permitted transferees of such current or former
officers, directors or employees); provided, however, that the aggregate amount
of such repurchases shall not exceed (i) $20,000,000 in any calendar year prior
to completion of a Qualified IPO or Qualified Parent IPO, or (ii) $30,000,000 in
any calendar year in which a Qualified IPO or Qualified Parent IPO occurs or any
calendar year commencing following completion of a Qualified IPO or Qualified
Parent IPO (with unused amounts in any calendar year being permitted to be
carried over for the next two succeeding calendar years); provided, further,
that such amount in any calendar year may be increased by an amount not to
exceed (x) the cash proceeds received by the Designated Company or any of its
Restricted Subsidiaries from the sale of Equity Interests of the Parent,
Holdings (or, (x) on and after the Designated Holdco Effective Date, Designated
Holdco and (y) on and after the Specified AV Minerals Joinder Date, AV Minerals)
or any parent entity to officers, directors or employees (to the extent
contributed to the Designated Company (excluding any portion thereof included in
the Cumulative Credit)), plus (y) the cash proceeds of key man life insurance
policies in such calendar year.
Section 6.09    Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with or for the benefit of any Affiliate of any
Company (other than between or among Loan Parties), other than






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



on terms and conditions at least as favorable to such Company as would
reasonably be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:
(a)    Dividends permitted by Section 6.08;
(b)    Investments permitted by Section 6.04(d), (e), (h), (i), (l), (p), (s),
(z), (aa), or (bb) and other Investments permitted under Section 6.04 in
Restricted Subsidiaries and joint ventures; provided that any such joint venture
is not owned by any Affiliate of Holdings except through the ownership of the
Companies;
(c)    mergers, amalgamations and consolidations permitted by Section 6.05(c),
(d), (e), (f) or (g), and Asset Sales permitted by Section 6.06(h)(iv) and (v),
or (m);
(d)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Designated Company;
(e)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business on terms not materially less favorable as might reasonably
have been obtained at such time from a Person that is not an Affiliate of the
Designated Company, as determined in good faith by the Designated Company, and
otherwise not prohibited by the Loan Documents;
(f)    the existence of, and the performance by any Company of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Effective Date and which has been disclosed in writing to the
Administrative Agent as in effect on the Effective Date, and similar agreements
that it may enter into thereafter, to the extent not more adverse to the
interests of the Lenders in any material respect, when taken as a whole, than
any of such documents and agreements as in effect on the Effective Date;
(g)    the Transactions as contemplated by the Loan Documents;
(h)    Qualified Securitization Transactions permitted under Section 6.01(e) and
transactions in connection therewith on a basis no less favorable to the
applicable Company as would be obtained in a comparable arm’s length transaction
with a person not an Affiliate thereof;
(i)    cash management netting and pooled account arrangements permitted under
Section 6.01(r);
(j)    transactions between or among any Companies that are not Loan Parties;






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(k)    transactions pursuant to a management agreement with the Specified
Holders so long as the aggregate payment of Management Fees thereunder are
permitted under Section 6.08(c);
(l)    transactions between Loan Parties and Companies that are not Loan Parties
that are at least as favorable to each such Loan Party as would reasonably be
obtained by such Loan Party in a comparable arm’s-length transaction with a
person other than an Affiliate;
(m)    transactions contemplated by the Receivables Purchase Agreements; and
(n)    transactions required by any Requirement of Law;
provided that notwithstanding any of the foregoing or any other provision of
this Agreement, all intercompany loans, advances or other extensions of credit
made to or by Companies organized in Switzerland or Germany shall be on fair
market terms; provided, further, that for purposes of determining compliance
with this Section 6.09, the transactions contemplated under the Belgian Purchase
Documents shall be viewed collectively as a series of related transactions and
shall not also be tested individually as separate transactions, and the
transactions contemplated under the U.S. Hold Separate Agreements shall be
viewed collectively as a series of related transactions and shall not also be
tested individually as separate transactions.
Section 6.10    Most Favored Nation. If at any time, any Loan Party is a party
to or shall enter into any Third Lien Credit Agreement which includes covenants
(whether affirmative or negative, and whether maintenance or incurrence) or
events of default that are more restrictive than those contained in this
Agreement or are not provided for in this Agreement (each such covenant,
condition, requirement and default or event of default herein referred to as a
“More Favorable Provision”), then the Designated Company shall promptly so
advise and notify the Administrative Agent in writing. Such writing shall
include a verbatim statement of such More Favorable Provision. Such More
Favorable Provision shall be automatically incorporated by reference into this
Agreement as if set forth fully herein, mutatis mutandis, effective as of the
date when such More Favorable Provision became effective under such Third Lien
Credit Agreement (each such More Favorable Provision as incorporated herein is
herein referred to as an “Incorporated Provision”). Thereafter, upon the request
of the Administrative Agent, the Designated Company and the Administrative Agent
shall enter into an additional agreement or an amendment to this Agreement (as
the Administrative Agent may request), evidencing the incorporation of such
Incorporated Provision.
Section 6.11    Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc. Directly or indirectly:
(a)    [intentionally omitted];
(b)    amend or modify, or permit the amendment or modification of, any
provision of any Secured Term Loan Document (or any Permitted Secured Term Loan
Facility Refinancings






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



thereof) if such amendment or modification would (i) cause such Indebtedness to
mature or have scheduled amortization or payments of principal or require
mandatory redemption or prepayment (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), in each case prior to the date that is 181 days
after the Latest Maturity Date, or (ii) result in the persons that are (or are
required to be) obligors under such Indebtedness to be different from the
persons that are (or are required to be) obligors under such Indebtedness being
so amended or modified (unless such persons required to be obligors under such
Indebtedness are or are required to be or become obligors under the Loan
Documents); and provided that prior to the effectiveness of such amendment or
modification, a Responsible Officer of the Designated Company shall have
delivered an Officer’s Certificate to the Administrative Agent (together with a
reasonably detailed description of the material terms and conditions of such
amendment or modification or drafts of the documentation relating thereto)
certifying that the Designated Company has determined in good faith that such
terms and conditions satisfy the foregoing requirements;
(c)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Material Indebtedness (other than
Indebtedness under the Loan Documents, Revolving Credit Loan Documents (or any
Permitted Revolving Credit Facility Refinancings thereof), or Secured Term Loan
Documents (or any Permitted Secured Term Loan Facility Refinancings thereof)) in
any manner that, taken as a whole, is adverse in any material respect to the
interests of the Lenders;
(d)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Indebtedness under the Revolving Credit
Loan Documents (or any Permitted Revolving Credit Facility Refinancings thereof)
if such amendment or modification would (i) cause the aggregate principal amount
(or accreted value, if applicable) of all such Indebtedness, after giving effect
to such amendment or modification, to at any time exceed the Maximum Revolving
Credit Facility Amount, (ii) cause such Indebtedness to have a final maturity
date earlier than the final maturity date of such Indebtedness immediately prior
to such amendment or modification or (iii) result in the persons that are (or
are required to be) obligors under such Indebtedness to be different from the
persons that are (or are required to be) obligors under such Indebtedness being
so amended or modified (unless such persons required to be obligors under such
Indebtedness are or are required to be or become obligors under the Loan
Documents); or
(e)    terminate, amend or modify any of its Organizational Documents (including
by the filing or modification of any certificate of designation) or any
agreement to which it is a party with respect to its Equity Interests (including
any stockholders’ agreement), or enter into any new agreement with respect to
its Equity Interests, other than any such amendments or modifications or such
new agreements which are not adverse in any material respect to the interests of
the Lenders.
Section 6.12    Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



restriction on the ability of any Restricted Subsidiary of the Designated
Company to (a) pay dividends or make any other distributions on its Equity
Interests or any other interest or participation in its profits owned by the
Designated Company or any Restricted Subsidiary of the Designated Company, or
pay any Indebtedness owed to the Designated Company or a Restricted Subsidiary
of the Designated Company, (b) make loans or advances to the Designated Company
or any Restricted Subsidiary of the Designated Company or (c) transfer any of
its properties to the Designated Company or any Restricted Subsidiary of the
Designated Company, except for such encumbrances or restrictions existing under
or by reason of (i) applicable Requirements of Law; (ii) this Agreement and the
other Loan Documents; (iii) the Senior Note Documents and the Revolving Credit
Loan Documents, the Secured Term Loan Documents, or other Material Indebtedness;
provided that in the case of such other Material Indebtedness, such encumbrances
and restrictions are, taken as a whole, no more restrictive than such
encumbrances and restrictions in the Loan Documents in existence on the
Effective Date (excluding, in the case of secured Indebtedness, terms related to
collateral and perfection); (iv) any agreement or instrument evidencing or
governing any Indebtedness permitted pursuant to Sections 6.01(e), (m) (to the
extent used to finance working capital), (y) or (ff), in each case to the
extent, in the good faith judgment of the Designated Company, such restrictions
and conditions are on customary market terms for Indebtedness of such type and
so long as the Designated Company has determined in good faith that such
restrictions would not reasonably be expected to impair in any material respect
the ability of the Loan Parties to meet their obligations under the Loan
Documents; (v) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Company; (vi) customary provisions
restricting assignment of any agreement entered into by a Restricted Subsidiary
of the Designated Company; (vii) any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (viii) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(ix) any agreement in effect at the time such Restricted Subsidiary of the
Designated Company becomes a Restricted Subsidiary of the Designated Company, so
long as such agreement was not entered into in connection with or in
contemplation of such person becoming a Restricted Subsidiary of the Designated
Company; (x) without affecting the Loan Parties’ obligations under Section 5.11,
customary provisions in partnership agreements, shareholders’ agreements, joint
venture agreements, limited liability company organizational governance
documents and other Organizational Documents, entered into in the ordinary
course of business (or in connection with the formation of such partnership,
joint venture, limited liability company or similar person) that (A) restrict
the transfer of Equity Interests in such partnership, joint venture, limited
liability company or similar person or (B) the case of any Joint Venture or
Joint Venture Subsidiary that is not a Loan Party, provide for other
restrictions of the type described in clauses (a), (b) and (c) above, solely
with respect to the Equity Interests in, or property held in, such joint
venture, and customary provisions in asset sale and stock sale agreements and
other similar agreements permitted hereunder that provide for restrictions of
the type described in clauses (a), (b) and (c) above, solely with respect to the
assets or persons subject to such sale agreements; (xi) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (xii) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition or other
Acquisition






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



permitted pursuant to Section 6.04 hereof, which encumbrance or restriction is
not applicable to any person, or the properties or assets of any person, other
than the person or the properties or assets of the person so acquired;
(xiii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise not prohibited by the Loan Documents of the
contracts, instruments or obligations referred to in clauses (iii), (ix) or (x)
above; provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing; (xiv) any restrictions on transfer of the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc. and 8018227 Canada Inc., imposed by any lock-up or listing
agreement, rule or regulation in connection with any listing or offering of
Equity Interests in NKL to the extent required by applicable Requirements of Law
or listing or stock exchange requirements; (xv) customary credit event upon
merger provisions in Hedging Agreements; or (xvi) the Designated Belgian Escrow
Agreement to the extent such encumbrances and restrictions apply solely to the
Designated Belgian Escrow Account and the Designated Belgian Escrow Funds.
Section 6.13    Issuance of Disqualified Capital Stock . Issue any Disqualified
Capital Stock except (i) Joint Venture Subsidiaries and Excluded Guarantor
Subsidiaries may issue Disqualified Capital Stock pursuant to Section 6.06(l)
and (ii) issuances of Disqualified Capital Stock under Section 6.04(i) shall be
permitted.
Section 6.14    Senior Secured Net Leverage Ratio. Permit the Senior Secured Net
Leverage Ratio as of the last day of the four consecutive fiscal quarter period
of the Designated Company then last ended (in each case taken as one accounting
period), beginning with the four fiscal quarter period ending December 31, 2018,
to be greater than 3.50 to 1.00.
Section 6.15    Business.
(a)    Each of Holdings, Aleris German GP Holdco, and Novelis Europe Holdings
Limited (and, on and after the Specified AV Minerals Joinder Date, AV Minerals)
shall not engage in any business or activity other than (i) holding the Equity
Interests of its Subsidiaries (which, in the case of Aleris German GP Holdco,
shall be limited to the general partnership interests of Aleris Deutschland Vier
GmbH & Co. KG, and, in the case of AV Minerals and Holdings, shall be limited to
(x) in the case of AV Minerals, Holdings (to the extent that AV Minerals is not
Holdings), (y) the Designated Company, and (z) solely to the extent that the
transaction described in clause (c) of the definition of Permitted
Reorganization Actions or any of the transactions contemplated in clause (b)(i)
(or, after giving effect to either of the foregoing, clause (b)(ii)) of the
definition of Permitted Aleris Foreign Subsidiary Transfers is consummated in
accordance with the terms of this Agreement, no more than 12.5% of the aggregate
amount of Equity Interests issued by Novelis Aluminium Holdings Unlimited and/or
Aleris Germany, plus one additional share of each such Equity Interests (or, if
such entity has merged, amalgamated or consolidated with and into Novelis
Deutschland GmbH with Novelis Deutschland GmbH as the surviving entity pursuant
to a transaction permitted under Section 6.05 after the date of such






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Permitted Reorganization Action or such Permitted Aleris Foreign Subsidiary
Transfer, issued by Novelis Deutschland GmbH plus one additional share of such
Equity Interests)), (ii) making intercompany loans to (w) in the case of Novelis
Europe Holdings Limited, pursuant to a transaction permitted under Section
6.04(i), (x) the Parent, (y) on and after the Designated Holdco Effective Date,
Designated Holdco or (z) any of its Subsidiaries to the extent made pursuant to
any transaction consummated in accordance with the definition of Permitted
Aleris Foreign Subsidiary Transfer, (iii) borrowing intercompany loans from a
Company (x) in the case of AV Minerals, pursuant to a transaction permitted
under clause (c) of the definition of Permitted Reorganization Actions and (y)
in the case of Novelis Europe Holdings Limited, pursuant to a transaction
permitted under Section 6.01(d) or clause (h) of the definition of Permitted
Reorganization Actions, (iv) other activities attributable to or ancillary to
its role as a holding company for its Subsidiaries, (v) compliance with its
obligations under the Loan Documents, the Revolving Loan Documents (and any
Permitted Revolving Credit Refinancings thereof), the Term Loan Documents (and
any Permitted Secured Term Loan Facility Refinancings thereof), the Senior Note
Documents (and any Permitted Refinancings thereof), the Additional Senior
Secured Indebtedness Documents, and documents relating to Permitted First
Priority Refinancing Indebtedness, Permitted Second Priority Refinancing
Indebtedness, Permitted Unsecured Refinancing Indebtedness, and Indebtedness
under Section 6.01(l), and (vi) issuing its Equity Interests pursuant to
transactions that (x) do not violate any Requirement of Law or its
Organizational Documents, (y) do not result in a Change of Control, and (z) are
not otherwise prohibited by this Agreement.
(b)    The Designated Company and its Restricted Subsidiaries will not engage
(directly or indirectly) in any business other than a Similar Business.
(c)    The Designated Company will not permit any Securitization Entity that it
controls to engage in any business or activity other than performing its
obligations under the related Qualified Securitization Transaction and will not
permit any Securitization Entity that it controls to hold any assets other than
the Securitization Assets.
Section 6.16    Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices or tax reporting treatment, except
changes that are permitted by GAAP or any Requirement of Law and disclosed to
the Administrative Agent and changes described in Section 1.04.
Section 6.17    Fiscal Year. Change its fiscal year-end to a date other than
March 31; provided that, upon at least 15 Business Days’ prior written notice to
the Administrative Agent (or such shorter period as may be determined by the
Administrative Agent), each of Holdings and its Subsidiaries (and, on and after
the Specified AV Minerals Joinder Date, AV Minerals) shall be permitted to
change its fiscal year-end to December 31 at any time on or after the date that
Hindalco changes its fiscal year-end to December 31.
Section 6.18    Margin Rules. Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



meaning of Regulation U) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
Section 6.19    No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the
Revolving Credit Loan Documents, (4) the Secured Term Loan Documents, and the
loan documents, indentures, notes and other agreements in respect of
Indebtedness permitted under Section 6.01; and (5) Standard Factoring
Undertakings and Standard Securitization Undertakings in connection with
transactions otherwise permitted hereunder and (6) any prohibition or limitation
that (a) exists pursuant to applicable Requirements of Law, (b) consists of
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 6.06 pending the consummation of
such sale, (c) restricts subletting or assignment of any lease governing a
leasehold interest of a Loan Party or a Subsidiary or restricts assignment,
pursuant to customary provisions, of any other agreement entered into in the
ordinary course of business, (d) is permitted under Section 6.02(s), (e) exists
in any agreement or other instrument of a person acquired in an Investment
permitted hereunder in existence at the time of such Investment (but not created
in connection therewith or in contemplation thereof), which prohibition or
limitation is not applicable to any person, or the properties or assets of any
person, other than the person, or the property or assets of the person so
acquired, (f) is contained in any joint venture, shareholders agreement, limited
liability operating agreement or other Organizational Document governing a Joint
Venture or Joint Venture Subsidiary which limits the ability of an owner of an
interest in a Joint Venture or Joint Venture Subsidiary from encumbering its
ownership interest therein or (g) is imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in clause (3), (5) or (6)(e); provided that such
amendments and refinancings are no more materially restrictive with respect to
such prohibitions and limitations than those prior to such amendment or
refinancing. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, enter into or suffer to exist any agreement,
instrument, deed or lease that creates or purports to create a Lien upon (i) the
Equity Interests owned by Aleris Germany in Aleris German GP Holdco, or (ii) the
Equity Interests owned by Aleris German GP Holdco in Aleris Deutschland Vier
GmbH & Co. KG, except, in the case of clauses (i) and (ii), to the extent not
prohibited under the Revolving Credit Loan Documents and the Secured Term Loan
Documents.
Section 6.20    Anti-Terrorism Law; Anti-Money Laundering.
(a)    Directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in any of clauses (i), (ii), (iii), (iv) or (v) of the
second paragraph of Section 3.22 in a manner violative






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



of any applicable Sanctions or Anti-Terrorism Law, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).
(b)    Cause or permit any of the funds of such Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Requirement of Law.
(c)    Notwithstanding the foregoing terms of this Section 6.20, no Affected
Credit Party shall be entitled to the benefit of the covenants in this Section
6.20 to the extent that it is unenforceable under, or result in any violation
of, applicable Blocking Laws.
Section 6.21    Embargoed Persons. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law. Notwithstanding the foregoing terms of
this Section 6.21, no Affected Credit Party shall be entitled to the benefit of
the covenants in this Section 6.21 to the extent that it is unenforceable under,
or result in any violation of, applicable Blocking Laws.
ARTICLE VII
GUARANTEE


Section 7.01    The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Credit Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue after the
commencement of a






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



case under Title 11 of the United States Code or any other Debtor Relief Law or
after any bankruptcy or insolvency petition is filed under Title 11 of the
United States Code (or any other Debtor Relief Law) but for the provisions of
the Title 11 of the United States Code (or other Debtor Relief Law) or that
accrues after the commencement of a case under Title 11 of the United States
Code or any other Debtor Relief Law or after any bankruptcy or insolvency
petition is filed under Title 11 of the United States Code (or any other Debtor
Relief Law), whether or not allowed) on the Loans made by the Lenders to, and
the Notes held by each Lender of, the Borrower, and all other Obligations from
time to time owing to the Credit Parties by any Loan Party under any Loan
Document, and the performance of all obligations under any of the foregoing, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). In addition to the
guarantee contained herein, each Guarantor that is a Foreign Subsidiary, as well
as Holdings (and, on and after the Specified AV Minerals Joinder Date, AV
Minerals), shall execute a Guarantee governed by the applicable law of such
Person’s jurisdiction of organization (each such Guarantee, a “Foreign
Guarantee”) and to the extent that the provisions of this Article VII shall
duplicate or conflict with the provisions thereof, the terms of the Foreign
Guarantees shall govern the obligations of such Guarantors. The Guarantors
hereby jointly and severally agree that if the Borrower or other Guarantor shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever as if it was the
principal obligor, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. Without prejudice to the
generality of Section 7.01 and Section 7.02, each Guarantor expressly confirms
that it intends that this guarantee shall extend from time to time to any
(however fundamental and of whatsoever nature and whether or not more onerous)
variation, increase, extension or addition of or to any of the Loan Documents
and/or any facility or amount made available under any of the Loan Documents for
the purposes of or in connection with any of the following: acquisitions of any
nature; increasing working capital; enabling investor distributions or Dividends
to be made; carrying out restructurings; refinancing existing facilities;
refinancing any other indebtedness; making facilities available to new
borrowers; any other variation or extension of the purposes for which any such
facility or amount might be made available from time to time; and any fees,
costs and/or expenses associated with any of the foregoing.
Section 7.02    Obligations Unconditional. The obligations of the Guarantors and
the Borrower under Section 7.01 shall constitute a guaranty of payment and not
of collection and to the fullest extent permitted by applicable Requirements of
Law (in the case of the U.S. Hold Separate Order, as such Requirements of Law
are modified as it relates to Aleris Rolled Products, Inc. and/or the other U.S.
Subsidiaries of Aleris pursuant to a U.S. Hold Separate Agreement), are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower or any other






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Loan Party under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor or Borrower (except for payment in full). Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
(i)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived or the
Latest Maturity Date shall be extended with respect to all or a portion of the
Guaranteed Obligations;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(iv)    any Lien or security interest granted to, or in favor of, any Lender,
the Collateral Agent or the Administrative Agent as security for any of the
Guaranteed Obligations shall fail to be perfected; or
(v)    the release of any other Guarantor pursuant to Section 7.09.
The Guarantors and the Borrower hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Credit Party exhaust any right, power or remedy or proceed against the
Borrower or any other Loan Party under this Agreement or the Notes, if any, or
any other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors and the Borrower waive any and all notice
of the creation, renewal, extension, waiver, termination or accrual of any of
the Guaranteed Obligations and notice of or proof of reliance by any Credit
Party upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
the Borrower and the Credit Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to any






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



right of offset with respect to the Guaranteed Obligations at any time or from
time to time held by Credit Parties, and the obligations and liabilities of the
Guarantors and the Borrower hereunder shall not be conditioned or contingent
upon the pursuit by the Credit Parties or any other person at any time of any
right or remedy against the Borrower or any other Loan Party, or against any
other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the Borrower and the respective successors and
assigns thereof, and shall inure to the benefit of the Lenders and the other
Credit Parties, and their respective successors and assigns, notwithstanding
that from time to time during the term of this Agreement there may be no
Guaranteed Obligations outstanding.
Section 7.03    Reinstatement. The obligations of the Guarantors under this
ARTICLE VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization pursuant to any Debtor Relief Law or
otherwise. The Guarantors and the Borrower jointly and severally agree that they
will indemnify each Credit Party on demand for all reasonable costs and expenses
(including reasonable fees of counsel) incurred by such Credit Party in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law, other than any costs or expenses determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith or willful misconduct of such Credit Party.
Section 7.04    Subrogation; Subordination. Each Guarantor and the Borrower
hereby agrees that until the indefeasible and irrevocable payment and
satisfaction in full in cash of all Guaranteed Obligations and the expiration
and termination of the Commitments of the Lenders under this Agreement it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against Borrower or any other Guarantor of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to Section
6.01(d) shall be subordinated to such Loan Party’s Obligations in a manner
reasonably satisfactory to the Administrative Agent.
Section 7.05    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(whether or not due and payable by the Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 7.01.
Section 7.06    Instrument for the Payment of Money. Each Guarantor and the
Borrower hereby acknowledges that the guarantee in this ARTICLE VII constitutes
an instrument for the payment of money, and consents and agrees that any Lender,
the Collateral Agent or the Administrative Agent, at its sole option, in the
event of a dispute by such Guarantor in the payment of any moneys due hereunder,
shall have the right to bring a motion-action under New York CPLR Section 3213.
Section 7.07    Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
Section 7.08    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any Debtor Relief Law, if the obligations of any
Guarantor or the Borrower under Section 7.01 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 7.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Loan Party or any other person, be automatically limited and
reduced to the highest amount (after giving effect to the rights of contribution
established in the Contribution, Intercompany, Contracting and Offset Agreement)
that are valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
Section 7.09    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) Equity Interests of any Subsidiary
Guarantor are issued, sold or transferred (including pursuant to a merger,
consolidation or amalgamation) such that it ceases to be a Restricted Subsidiary
(a “Transferred Guarantor”) to a person or persons, none of which is a Loan
Party or a Subsidiary, (b) a Guarantor is designated as an Unrestricted
Subsidiary in accordance with the Loan Documents, (c) a Restricted Subsidiary
that becomes a Loan Party after the Effective Date is subsequently designated as
an Excluded Guarantor Subsidiary in accordance with the definition thereof, (d)
a Qualified Parent IPO, or (e) a Qualified IPO by Designated Holdco shall occur,
then, such Transferred Guarantor (in the case of clause (a)), such Unrestricted
Subsidiary (in the case of clause (b)), such Restricted Subsidiary (in the case
of clause (c)), Holdings and, on and after the Specified AV Minerals Joinder
Date, AV Minerals (in the case of clause (d)), or, on and after the Designated
Holdco Effective Date, Holdings and, on and after the Specified AV Minerals
Joinder Date, AV Minerals (in the case of clause (e)), shall, upon the
consummation of such issuance, sale or transfer or upon such designation as an
Unrestricted Subsidiary or Excluded Guarantor Subsidiary or upon the
consummation of the Qualified Parent IPO or a Qualified IPO by Designated
Holdco, be released from its obligations under this Agreement (including under
Section 11.03 hereof) and any other Loan Documents to which it is a party, and,
except with respect to Holdings in the case of clauses (d) and (e) above, its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document, and the Collateral Agent and the Administrative Agent shall
take such actions as are






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



within its powers to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the LoanSecurity Documents and the
Intercreditor Agreement; provided that such Guarantor is also released from its
obligations, if any, under the Secured Term Loan Documents, the Revolving Credit
Loan Documents, the Senior Note Documents, the Additional Senior Secured
Indebtedness Documents and other Material Indebtedness guaranteed by such Person
on the same terms.
Section 7.10    Certain Tax Matters. Notwithstanding the provisions of Section
2.15 if a Loan Party (other than the Borrower) makes a payment hereunder that is
subject to withholding tax in excess of the highest withholding tax that would
have been imposed on payments made by any of the Borrower with respect to whose
obligation it is making a payment, the relevant Loan Party shall increase the
amount of such payment such that, after deduction and payment of all such
withholding taxes (including withholding taxes applicable to additional sums
payable under this Section), the payee receives an amount equal to the amount it
would have received if no such excess withholding tax had been imposed; provided
that the Administrative Agent or Lender provides, as reasonably requested by the
relevant Loan Party and as required under Sections 2.15(e) or 2.15(h), as the
case may be, such forms, certificates and documentation that would be required
to reduce or eliminate withholding and, with respect to non-U.S. withholding
taxes, would not, in the Administrative Agent’s or the relevant Lender’s
reasonable judgment, subject it to any material unreimbursed costs or materially
prejudice its legal or commercial position; provided, however, that no payment
shall be made under this Section 7.10 with respect to any withholding tax that
is not an Indemnified Tax.
Section 7.11    German Guarantor.
(a)    Subject to Section 7.11(b) through Section 7.11(e) below, the Credit
Parties shall not enforce the guarantee obligations of a German Guarantor
existing in the form of a German limited liability company (Gesellschaft mit
beschränkter Haftung; GmbH) or limited partnership with a limited liability
company as partner (GmbH or GmbH & Co. KG) under this Article VII to the extent
(i) such German Guarantor guarantees obligations of one of its shareholders or
of an affiliated company (verbundenes Unternehmen) of a shareholder within the
meaning of Section 15 of the German Stock Corporation Act (Aktiengesetz) (other
than a Subsidiary of that German Guarantor or the German Guarantor itself), and
(ii) the enforcement of such guarantee for shareholder obligations would reduce,
in violation of Section 30 of the German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung – “GmbHG”), the net
assets (assets minus liabilities minus provisions and liability reserves
(Reinvermögen)), in each case as calculated in accordance with generally
accepted accounting principles in Germany (Grundsätze ordnungsmäßiger
Buchführung) as consistently applied by such German Guarantor in preparing its
unconsolidated balance sheets (Jahresabschluss gem. section 42 GmbHG, sections
242, 264 German Commercial Code (Handelsgesetzbuch – HGB)) of the German
Guarantor (or in the case of a GmbH & Co. KG, its general partner) to an amount
that is insufficient to maintain its (or in the case of a GmbH & Co. KG, its
general partner’s) registered share capital (Stammkapital) (or would increase an
existing shortage in its net assets below its registered share capital);
provided that for the purpose of determining the relevant registered share
capital and the net assets, as the case may be:






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(i)    The amount of any increase of registered share capital (Stammkapital) of
such German Guarantor (or its general partner in the form of a GmbH) implemented
after the Effective Date that is effected without the prior written consent of
the Administrative Agent shall be deducted from the registered share capital of
the German Guarantor (or its general partner in the form of a GmbH);
(ii)    any loans provided to the German Guarantor by a direct or indirect
shareholder or an affiliate thereof (other than a Subsidiary of such German
Guarantor) shall be disregarded and not accounted for as a liability to the
extent that such loans are subordinated pursuant to Section 39(1) no. 1 through
no. 5 of the German Insolvency Code (Insolvenzordnung) or subordinated in any
other way by law or contract;
(iii)    any shareholder loans, other loans and contractual obligations and
liabilities incurred by the German Guarantor in violation of the provisions of
any of the Loan Documents shall be disregarded and not accounted for as
liabilities;
(iv)    any assets that are shown in the balance sheet with a book value that,
in the opinion of the Administrative Agent, is significantly lower than their
market value and that are not necessary for the business of the German Guarantor
(nicht betriebsnotwendig) shall be accounted for with their market value; and
(v)    the assets of the German Guarantor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.
(b)    The limitations set out in Section 7.11(a) only apply:
(i)    if and to the extent that the managing directors of the German Guarantor
(or in the case of a GmbH Co. KG, its general partner) have confirmed in writing
to the Administrative Agent within ten (10) Business Days of a demand for
payment under this Article VII the amount of the obligations under this Article
VII which cannot be paid without causing the net assets of such German Guarantor
(or in the case of a GmbH Co. KG, its general partner) to fall below its
registered share capital, or increase an existing shortage in net assets below
its registered share capital






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(taking into account the adjustments set out above) and such confirmation is
supported by a current balance sheet and other evidence satisfactory to the
Administrative Agent and neither the Administrative Agent nor any Lender raises
any objections against that confirmation within five Business Days after its
receipt; or
(ii)    if, within twenty Business Days after an objection under clause (i) has
been raised by the Administrative Agent or a Lender, the Administrative Agent
receives a written audit report (“Auditor’s Determination”) prepared at the
expense of the relevant German Guarantor by a firm of auditors of international
standing and reputation that is appointed by the German Guarantor and reasonably
acceptable to the Administrative Agent, to the extent such report identifies the
amount by which the net assets of that German Guarantor (or in the case of a
GmbH & Co. KG, its general partner in the form of a GmbH) are necessary to
maintain its registered share capital as at the date of the demand under this
Article VII (taking into account the adjustments set out above). The Auditor’s
Determination shall be prepared in accordance with generally accepted accounting
principles applicable in Germany (Grundsätze ordnungsgemäßer Buchführung) as
consistently applied by the German Guarantor in the preparation of its most
recent annual balance sheet. The Auditor’s Determination shall be binding for
all Parties except for manifest error.
(c)    In any event, the Credit Parties shall be entitled to enforce the
guarantee up to those amounts that are undisputed between them and the relevant
German Guarantor or determined in accordance with Section 7.11(a) and Section
7.11(b). In respect of the exceeding amounts, the Credit Parties shall be
entitled to further pursue their claims (if any) and the German Guarantor shall
be entitled to provide evidence that the excess amounts are necessary to
maintain its registered share capital (calculated as at the date of demand under
this Article VII and taking into account the adjustments set out above). The
Credit Parties are entitled to pursue those parts of the guarantee obligations
of the German Guarantor that are not enforced by operation of Section 7.11(a)
above at any subsequent point in time. This Section 7.11 shall apply again as of
the time such additional demands are made.
(d)    Section 7.11(a) shall not apply as to the amount of Loans borrowed under
this Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid.
(e)    Should it become legally permissible for managing directors of a German
Guarantor to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Section 7.11(a)
shall no longer apply. Should any such guarantees become subject to legal
restrictions that are less stringent than the limitations set forth






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



in Section 7.11(a) above, such less stringent limitations shall apply.
Otherwise, Section 7.11(a) shall remain unaffected by changes in applicable law.
(f)    The limitations provided for in paragraph (a) above shall not apply where
(i) the relevant German Guarantor has a fully valuable (vollwertig) recourse
claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant
shareholder or (ii) a domination agreement (Beherrschungsvertrag) or a profit
and loss pooling agreement (Ergebnisabführungsvertrag) is or will be in
existence with the relevant German Guarantor (or the relevant general partner),
unless section 30 GmbHG is violated despite of the existence of such agreement.
Section 7.12    Swiss Guarantors. If and to the extent that (i) the obligations
under this ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of
any of such Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s
direct or indirect Subsidiaries) and (ii) complying with the obligations under
this ARTICLE VII would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), the following shall apply:
(a)    The aggregate obligations under this ARTICLE VII of any Swiss Guarantor
shall be limited to the maximum amount of such Swiss Guarantor’s profits and
reserves available for distribution, in each case in accordance with, without
limitation, articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of
Obligations (the “Available Amount”) at the time any Swiss Guarantor makes a
payment under this ARTICLE VII (provided such limitation is still a legal
requirement under Swiss law at that time).
(b)    Immediately after having been requested to make a payment under this
ARTICLE VII (the “Guarantee Payment”), each Swiss Guarantor shall (i) provide
the Administrative Agent, within thirty (30) Business Days from being requested
to make the Guarantee Payment, with (1) an interim audited balance sheet
prepared by the statutory auditors of the applicable Swiss Guarantor, (2) the
determination of the Available Amount based on such interim audited balance
sheet as computed by the statutory auditors, and (3) a confirmation from the
statutory auditors that the Available Amount is the maximum amount which can be
paid by the Swiss Guarantor under this ARTICLE VII without breaching the
provisions of Swiss corporate law, which are aimed at protecting the share
capital and legal reserves, and (ii) upon receipt of the confirmation referred
to in the preceding sentence under (3) and after having taken all actions
required pursuant to paragraph (d) below, make such Guarantee Payment in full
(less, if required, any Swiss Withholding Tax).
(c)    If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
ARTICLE VII or the Security Documents, the applicable Swiss Guarantor (1) may
deduct the Swiss Withholding Tax at the rate of 35% (or such other rate as may
be in force at such time) from any payment under this ARTICLE VII or the
Security Documents, (2) may pay the Swiss Withholding Tax to the Swiss Federal
Tax Administration, and (3) shall notify and provide evidence to the
Administrative






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Agent that the Swiss Withholding Tax has been paid to the Swiss Federal Tax
Administration. To the extent the Guarantee Payment due is less than the
Available Amount, the applicable Swiss Guarantor shall be required to make a
gross-up, indemnify or otherwise hold harmless the Credit Parties for the
deduction of the Swiss Withholding Tax, it being understood that at no time
shall the Guarantee Payment (including any gross-up or indemnification payment
pursuant to this paragraph (c) and including any Swiss Withholding Tax levied
thereon) exceed the Available Amount. The applicable Swiss Guarantor shall use
its best efforts to ensure that any person which is, as a result of a payment
under this ARTICLE VII, entitled to a full or partial refund of the Swiss
Withholding Tax, shall as soon as possible after the deduction of the Swiss
Withholding Tax (i) request a refund of the Swiss Withholding Tax under any
applicable law (including double tax treaties) and (ii) pay to the
Administrative Agent for distribution to the applicable Credit Parties upon
receipt any amount so refunded. The Guaranteed Obligations will only be
considered as discharged to the extent of the effective payment received by the
Credit Parties under this ARTICLE VII. This subsection (c) is without prejudice
to the gross-up or indemnification obligations of any Guarantor other that the
Swiss Guarantors.
(d)    The Swiss Guarantors shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII or the
Security Documents, which may be required as a matter of Swiss mandatory law or
standard business practice as existing at the time it is required to make a
Guarantee Payment under this ARTICLE VII or the Security Documents in order to
allow for a prompt payment of the Guarantee Payment or Available Amount, as
applicable.
Section 7.13    Irish Guarantor. This Guarantee does not apply to any liability
to the extent that it would result in this Guarantee constituting unlawful
financial assistance within the meaning of, in respect of any Irish Guarantor,
Section 82 of the Irish Companies Act 2014 of Ireland.
Section 7.14    Brazilian Guarantor. The Brazilian Guarantor waives and shall
not exercise any and all rights and privileges granted to guarantors which might
otherwise be deemed applicable, including but not limited to the rights and
privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of the
Brazilian Civil Code and the provisions of Article 794 of the Brazilian Civil
Procedure Code.
Section 7.15    French Guarantor.
(a)    The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.
(b)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any other






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Guarantor which is not a French Subsidiary of such French Guarantor, shall be
limited at any time to an amount equal to the aggregate of all amounts borrowed
under this Agreement by such other Guarantor as the Borrower to the extent
directly or indirectly on-lent to the French Guarantor under inter-company loan
agreements and outstanding at the date a payment is to be made by such French
Guarantor under Article VII (Guarantee) of this Agreement, it being specified
that any payment made by a French Guarantor under Article VII (Guarantee) of
this Agreement in respect of the obligations of such Guarantor as the Borrower
shall reduce pro tanto the outstanding amount of the inter-company loans due by
the French Guarantor under the inter-company loan arrangements referred to
above.
(c)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as the Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as the Borrower and/or Guarantor, shall be
limited as set out in paragraph (b) above.
Section 7.16    Belgian Guarantor. No Belgian Guarantor shall be liable for the
obligations owed to the Credit Parties by any other Loan Party under any Loan
Document, to the extent that such liability would result in such guarantee
constituting unlawful financial assistance within the meaning of Article 329 or
629 of the Belgian Companies Code (or any equivalent and applicable provisions
in any relevant jurisdiction).
ARTICLE VIII
EVENTS OF DEFAULT
Section 8.01    Events of Default. Upon the occurrence and during the
continuance of the following events (“Events of Default”):
(a)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
(b)    default shall be made in the payment, when and as the same shall become
due and payable, of (i) any interest on any Loan and, if such default is caused
by a technical or administrative delay, such default shall continue unremedied
for a period of five (5) Business Days, or (ii) any Fee or any other amount
(other than an amount referred to in paragraph (a) or (b)(i) above) due under
any Loan Document and such default shall continue unremedied for a period of
five (5) Business Days;
(c)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings hereunder, or which is contained in any
certificate furnished






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



by or on behalf of a Loan Party pursuant to this Agreement or any other Loan
Document, shall prove to have been false or misleading (in full or in part) in
any material respect when so made or deemed made;
(d)    default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in (x) Section 5.02(a),
Section 5.03(a), Section 5.08, Section 5.15, Section 5.16, or ARTICLE VI or (y)
Section 5.04(a) or Section 5.04(b) (provided that in the case of defaults under
Sections 5.04(a) or (b) which do not impair in any material respect the
insurance coverage maintained on (x) the Companies’ assets and (y) following the
Springing Security Effective Date, the Collateral, in either case, taken as a
whole, then such default will not constitute an Event of Default unless such
default has continued unremedied for a period of three (3) Business Days);
(e)    (i) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02 (other
than Section 5.02(a)), and such default shall continue unremedied or shall not
be waived for a period of five (5) Business Days after written notice thereof
from the Administrative Agent or any Lender to the Designated Company, or (ii)
default shall be made in the due observance or performance by any Company of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b), (d) or (e)(i) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
thirty (30) days after written notice thereof from the Administrative Agent or
any Lender to the Designated Company;
(f)    Hindalco or any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any Indebtedness if the effect of any failure referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee or other representative on its or their behalf to
cause, such Indebtedness to become due prior to its stated maturity or become
subject to a mandatory offer purchase by the obligor; provided that, other than
in the case of the Revolving Credit Agreement and the Secured Term Loans, it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate Dollar Equivalent amount of all such Indebtedness referred to in
clauses (i) and (ii) exceeds $100,000,000 at any one time (provided that, in the
case of Hedging Obligations, the amount counted for this purpose shall be the
net amount payable by Hindalco and all Companies if such Hedging Obligations
were terminated at such time); provided, further that this clause (f)(ii) shall
not apply to (x) a failure to comply with a financial maintenance covenant under
the Revolving Credit Agreement in the form of an asset based loan facility, (y)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is repaid or discharged to the extent
required under the terms governing such Indebtedness or (z) Indebtedness that
becomes due as a result of a notice of voluntary refinancing, exchange, or
conversion thereof that is permitted thereunder, so






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



long as such refinancing, exchange or conversion is consummated, or such notice
duly withdrawn, in accordance with the terms of such Indebtedness, or (iii) fail
to observe or perform any financial maintenance covenant under a Revolving
Credit Agreement which is an asset based loan facility and such failure results
in the Indebtedness under such Revolving Credit Agreement becoming due prior to
its stated maturity;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or Material Subsidiary, or of a substantial part of
the property of any Loan Party or Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state,
provincial or foreign bankruptcy, insolvency, receivership, reorganization or
other Debtor Relief Law, including any proceeding under applicable corporate
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, examiner or similar official for any Loan Party or Material
Subsidiary or for a substantial part of the property of any Loan Party or
Material Subsidiary; or (iii) the winding-up, liquidation or examination of any
Loan Party or Material Subsidiary; and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;
(h)    any Loan Party or Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or other Debtor Relief
Law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner or similar official for
any Loan Party or Material Subsidiary or for a substantial part of the property
of any Loan Party or Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its insolvency or inability or fail generally to pay its debts
as they become due; (vii) take any action for the purpose of effecting any of
the foregoing; (viii) wind up or liquidate (except in accordance with Section
6.05) or put into examination, or (ix) take any step with a view to a moratorium
or a composition or similar arrangement with any creditors of any Loan Party or
Material Subsidiary, or a moratorium is declared or instituted in respect of the
indebtedness of any Loan Party or Material Subsidiary;
(i)    one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such judgment;








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(j)    one or more ERISA Events or noncompliance with respect to Foreign Plans
or Compensation Plans shall have occurred that, when taken together with all
other such ERISA Events and noncompliance with respect to Foreign Plans or
Compensation Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates that could reasonably be
expected to result in a Material Adverse Effect;
(k)    [intentionally omitted];
(k)    on or after the Springing Security Effective Date, any security interest
and Lien purported to be created by any Security Document shall cease to be in
full force and effect, or shall cease to give the Collateral Agent, for the
benefit of the Credit Parties, a valid, perfected (subject to the limitations
set forth in Section 5.11 and the proviso in Section 5.12) security interest in
and Lien on all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document) in favor of the Collateral Agent, or shall
be asserted by the Designated Company or any other Loan Party not to be a valid,
perfected (subject to the limitations set forth in Section 5.11 and the proviso
in Section 5.12), security interest in or Lien on the Collateral covered
thereby;
(l)    any Loan Document or any material provision thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall repudiate or deny any portion of its liability or
obligation for the Obligations;
(m)    there shall have occurred a Change in Control;
(n)    [intentionally omitted]; or
(n)    on or after the Springing Security Effective Date, the Intercreditor
Agreement or any material provision thereof shall cease to be in full force or
effect other than (i) as expressly permitted hereunder or thereunder, (ii) by a
consensual termination or modification thereof agreed to by the Agents party
thereto, the Revolving Credit Agents, the Secured Term Loan Administrative
Agent, and the Secured Term Loan Collateral Agent party thereto, and all other
creditors of the Designated Company and its Restricted Subsidiaries (or any
trustee, agent or representative acting on their behalf) that is a party
thereto, or (iii) as a result of satisfaction in full of the obligations under
the Revolving Credit Loan Documents, the Secured Term Loan Documents, Additional
Senior Secured Indebtedness Documents (if any), the Junior Secured Indebtedness
(if any) and any other Material Indebtedness subject to the terms of the
Intercreditor Agreement; or
(o)    any Company shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Designated Company, take
either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other Obligations of the
Loan Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each of the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Loan Party described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees, costs, charges and all other Obligations of
the Loan Parties accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
of the Loan Parties, anything contained herein or in any other Loan Document to
the contrary notwithstanding.
Section 8.02    Rescission. If at any time after termination of the Commitments
or acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans owing
by them that shall have become due otherwise than by acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified herein) and all Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant Section 11.02, then upon the
written consent of the Required Lenders and written notice to the Designated
Company, the termination of the Commitments or the acceleration and their
consequences may be rescinded and annulled; but such action shall not affect any
subsequent Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders to
a decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit any Loan Party and do not give any Loan
Party the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are met.
Section 8.03    Application of Payments and Proceeds. On and after the Springing
Security Effective Date, subject to the terms of the Intercreditor Agreement,
the proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral,
whether pursuant to the exercise by the Collateral Agent of its remedies or
otherwise (including any payments received with respect to adequate protection
payments or other distributions relating to the Obligations during the pendency
of any reorganization or proceeding under any Debtor Relief Law) after an Event
of Default has occurred and is continuing or after the acceleration of the
Obligations, shall be paid, together with any other sums then held by the
Collateral Agent or any Receiver pursuant to this Agreement, promptly to






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



the Administrative Agent for application in accordance with the following
sentence. The payments received by the Administrative Agent pursuant to the
preceding sentence or after an Event of Default has occurred and is continuing
or after the acceleration of the Obligations, shall be applied, in full or in
part, together with any other sums then held by the Administrative Agent
pursuant to this Agreement, promptly by the Administrative Agent as follows:
(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and itsAgents or any Receiver and their
agents and counsel, and all expenses, liabilities and advances made or incurred
by the Administrative AgentAgents or any Receiver in connection therewith, and
all amounts for which the Administrative Agent isAgents or any Receiver are
entitled to indemnification or reimbursement pursuant to the provisions of any
Loan Document, together with interest on each such amount at the highest rate
then in effect under this Agreement from and after the date such amount is due,
owing or unpaid until paid in full;
(b)    Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including any compensation payable to the
other Credit Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Credit Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations which are then due and owing (other
than principal), in each case equally and ratably in accordance with the
respective amounts thereof then due and owing with respect to such Obligations;
(d)    Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations and any premium thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing; and
(e)    Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
In the event that any such paymentsproceeds are insufficient to pay in full the
items described in clauses (a) through (d) of this Section 8.03, the Loan
Parties shall remain liable, jointly and severally, for any deficiency.
Section 8.04    Designated Company’s Right to Cure
(a)    Notwithstanding anything to the contrary contained in Section 8.01, in
the event the Designated Company fails to comply with the Financial Performance
Covenant with respect






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



to a period of four consecutive fiscal quarters, then at any time after the end
of the last fiscal quarter of such period of four consecutive fiscal quarters
until the expiration of the tenth (10th) day after the date on which financial
statements are required to be delivered with respect to such fiscal quarter
hereunder, any Specified Holder may make a Specified Equity Contribution to
Holdings, and Holdings shall immediately make a cash contribution to the common
equity of the Designated Company and/or purchase Equity Interests of the
Designated Company (other than Disqualified Capital Stock), in the amount of
such Specified Equity Contribution. The Designated Company may apply the amount
of the Net Cash Proceeds thereof received by it to increase Consolidated EBITDA
with respect to such applicable quarter; provided that such Net Cash Proceeds
(i) are actually received by the Designated Company (including through capital
contribution of such Net Cash Proceeds by Holdings to the Designated Company) no
later than ten (10) days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder and (ii)
do not exceed the aggregate amount necessary for purposes of complying (by
addition to Consolidated EBITDA) with the Financial Performance Covenant for
such period. The parties hereby acknowledge and agree that notwithstanding
anything to the contrary contained elsewhere in this Agreement, this
Section 8.04(a) (and any Specified Equity Contribution or the proceeds thereof)
may not be relied on for purposes of calculating any financial ratios (other
than as applicable to the Financial Performance Covenant for purposes of
increasing Consolidated EBITDA as provided herein) or any available basket or
thresholds under this Agreement and shall not result in any adjustment to any
amounts or calculations other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.
(b)    The parties hereto agree that (i) in each period of four consecutive
fiscal quarters, there shall be at least two (2) fiscal quarters in which no
Specified Equity Contribution is made, (ii) during the term of this Agreement,
no more than four Specified Equity Contributions will be made, and (iii) the
cash contributed or received pursuant to such Specified Equity Contribution (A)
shall be disregarded for any purpose other than increasing Consolidated EBITDA
solely for the purposes of measuring the Financial Performance Covenant (and,
for the avoidance of doubt, such cash shall not constitute “cash and Cash
Equivalents” or Unrestricted Cash for purposes of the definition of
“Consolidated Total Net Debt” and shall not increase Consolidated EBITDA for the
purpose of determining compliance with the Financial Performance Covenant on a
Pro Forma Basis in determining whether another transaction will be permitted)
and (B) for purposes of calculating the Total Net Leverage Ratio, the
Consolidated Interest Coverage Ratio, the Senior Secured Net Leverage Ratio, the
Secured Net Leverage Ratio and the Financial Performance Covenant, shall not be
deemed to reduce any Indebtedness or other obligations of the Loan Parties that
would otherwise be included in the definition of “Consolidated Total Net Debt”
(except, with respect to periods after the fiscal quarter with respect to which
such Equity Issuance is made, to the extent such Specified Equity Contribution
is applied to repay Indebtedness).








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



ARTICLE IX
[INTENTIONALLY OMITTED]
ARTICLE X


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
Section 10.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints SCB to act on its behalf as the Administrative Agent and
the Collateral Agent hereunder and under the other Loan Documents and authorizes
the Administrativeeach Agent to take such actions on its behalf and to exercise
such powers as are delegated to the Administrativesuch Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative AgentAgents and the Lenders and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
Section 10.02    Rights as a Lender. TheEach person serving as the
Administrativean Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrativean Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include theeach person serving as the Administrativean Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Designated Company or
other Loan Party, or any Subsidiary or other Affiliate thereof, as if such
person were not the Administrativean Agent hereunder and without any duty to
account therefor to the Lenders.
Section 10.03    Exculpatory Provisions.
(a)    The AdministrativeNo Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrativeno Agent shall not:
(i)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that in each case the
Administrativesuch Agent is expressly required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrativesuch Agent shall






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



not be required to take any action that, in its judgment or the judgment of its
counsel, may expose the Administrativesuch Agent to liability or that is
contrary to any Loan Document or applicable Requirements of Law; and
(iii)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Designated Company or other Loan Party
or any of its Affiliates that is communicated to or obtained by the person
serving as the Administrativesuch Agent or any of its Affiliates in any
capacity.
(b)    Notwithstanding anything to the contrary in any Loan Document, the
Administrativeno Agent shall not be liable for any action taken or not taken by
it (x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrativesuch Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 8.01 and 11.02) or (y) in the absence
of its own gross negligence or willful misconduct. The AdministrativeAgentNo
Agent shall not be deemed to have knowledge of, or be required to take any
action in connection with, any Default unless and until notice describing such
Default is given to the Administrative Agent by the Designated Company or a
Lender.
(c)    The AdministrativeNo Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrativesuch Agent. Without limiting the generality of the foregoing, the
use of the term “agent” in this Agreement with reference to the Administrative
Agent or the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term us used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
(d)    The AdministrativeNo Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative AgentAgents shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
‎Institution or (y) have any liability with respect to or arising out of any
assignment






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



or participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.‎
(e)    Notwithstanding anything to the contrary in any Loan Document, without
limiting the Administrativeany Agent’s rights hereunder to exercise discretion
in taking any action in connection with the Loan Documents or any transaction
permitted hereunder or thereunder (it being understood and agreed by the Lenders
that the Administrativesuch Agent may elect to act promptly and without seeking
express approval from any Lender prior to taking such action), the
Administrativeany Agent may:
(i)    require the express written approval of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) prior to taking any action in connection
with the Loan Documents or any transaction permitted hereunder or thereunder,
including, without limitation, the Permitted Reorganization; or
(ii)    upon at least two (2) Business Days’ prior written notice to the Lenders
(such period, the “Specified Notice Period”), require the express written
approval of the Representative Lenders prior to taking any action in connection
with the Loan Documents or any transaction permitted hereunder or thereunder;
provided that this clause (ii) shall not apply with respect to any action in
connection with the Permitted Reorganization or that would otherwise require the
consent of such other number or percentage of the Lenders as expressly provided
for in Section 11.02.
On and after the date that the requisite written approval, if any, is provided
to the Administrativesuch Agent by such Lenders in accordance with the
immediately preceding sentence, the Administrativesuch Agent shall be authorized
to take such action for all purposes under the Loan Documents without the
consent of any other Lender. For purposes of this clause (e), “Representative
Lenders” shall mean, with respect to any action under clause (ii) above, Lenders
holding more than 50% of the sum of all Loans outstanding and unused Commitments
(if any) of all Lenders that have provided written notice of their approval or
disapproval of such action or omission to take an action within the Specified
Notice Period.
Section 10.04    Reliance by the Administrative AgentAgents. The
AdministrativeEach Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon or acting or failing to act upon (including in
connection with the Administrativesuch Agent’s execution, delivery or filing of
any Loan Document or other agreement, document, certificate or filing in
connection therewith), (i) any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) or (ii) any
electronic signature purportedly given by or on behalf of any Loan party or any
Credit Party, in each case, believed by it to be genuine and to have been
signed, sent or






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



otherwise authenticated by the proper person. In determining whether the
conditions to taking any action under or in connection with any Loan Document
are satisfied, the Administrativeeach Agent shall be entitled to rely upon any
certificates delivered to the Administrativesuch Agent by any Loan Party. The
AdministrativeEach Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. The Administrative Agent
isAgents are further authorized to rely upon and to comply with any written,
oral or telephonic statements made or purported to be made by any Loan Party. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The
AdministrativeEach Agent may consult with legal counsel (who may be counsel for
the Designated Company or other Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
Section 10.05    Delegation of Duties. The AdministrativeEach Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by the Administrativesuch Agent,
including a sub-agent which is a non-U.S. affiliate of the Administrativesuch
Agent. The Administrative Each Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrativeeach
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilityfacilities provided for
herein as well as activities as the Administrative Agent.
Section 10.06    Resignation of Administrative Agent.
(a)    The AdministrativeEach Agent may at any time give notice of its
resignation to the Lenders and the Designated Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Designated Company, to appoint a successor, which (i) 
shall be a bank with an office in the United States or England and Wales, or an
Affiliate of any such bank with an office in the United States or England and
Wales and (ii) for the Administrative Agent, shall be a commercial bank or other
financial institution having assets in excess of $1,000,000,000. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
if the Administrative Agent shall notify the Designated Company and the Lenders
that no qualifying person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the Lenders under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
such collateral security as nominee until such time as a successor Collateral
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrativean Agent shall instead
be made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this ARTICLE X and Section 11.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.
The Escrow Agent shall be deemed to have automatically resigned upon the
resignation of the Administrative Agent.
(b)    The Administrative Agent shall resign in accordance with paragraph (a)
above if on or after the date which is three months before the earliest FATCA
Application Date relating to any payment to the Administrative Agent under the
Loan Documents, either:
(i)    the Administrative Agent fails to respond to a request under Section
2.15(f) (FATCA Information) and a Lender reasonably believes that the
Administrative Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;
(ii)    the information supplied by the Administrative Agent pursuant to
Section 2.15(f) (FATCA Information) indicates that the Administrative Agent will
not be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or
(iii)    the Administrative Agent notifies the Designated Company and the
Lenders that the Administrative Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date;
and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Administrative Agent
were a FATCA Exempt Party, and that Lender, by notice to the Administrative
Agent, requires it to resign.
Section 10.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon any of
the Administrative Agent, the Escrow Agent, any syndication agent, documentation
agent, arranger or bookrunner listed on the cover page hereto or acting in such
capacity in connection with any amendment or






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



in connection with any Rollover A-1 Term Loans or Rollover A-2 Term Loans, or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any of the Administrative Agent, the Escrow Agent, any syndication
agent, documentation agent, arranger or bookrunner listed on the cover page
hereto or acting in such capacity in connection with any amendment or in
connection with any Rollover A-1 Term Loans or Rollover A-2 Term Loans, or any
other Lender, and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Section 10.08    No Other Duties, etc. Notwithstanding anything to the contrary
contained herein, the Mandated Lead Arrangers listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Collateral Agent, Escrow Agent or as a Lender hereunder.
Section 10.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative AgentAgents
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrativeany Agent shall have made any demand on the Borrower or any
Guarantor) shall be entitled and empowered, by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Guaranteed
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Administrative
AgentAgents and the other Credit Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative AgentAgents and their respective agents and counsel and all other
amounts due the Credit Parties and the Administrative AgentAgents hereunder)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Credit Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Credit Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and itsAgents and their respective agents and counsel, and
any other amounts due the Administrative Agent hereunder. Nothing contained
herein shall be deemed to






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Credit Party any plan of reorganization, arrangement,
adjustment or composition affecting the Guaranteed Obligations or the rights of
any Credit Party to authorize the Administrativeany Agent to vote in respect of
the claim of any Credit Party in any such proceeding.


Section 10.10    Concerning the Collateral and the Related Loan Documents. Each
Lender authorizes and directs the Administrative AgentAgents to enter into this
Agreement and the other Loan Documents, including, on and after the Springing
Security Effective Date, the Intercreditor Agreement and the Security Documents,
and to perform itstheir obligations thereunder. Each Lender agrees that any
action taken by the Administrative AgentAgents or Required Lenders in accordance
with the terms of this Agreement or the other Loan Documents, including, on and
after the Springing Security Effective Date, the Intercreditor Agreement and the
Security Documents, and the exercise by the Administrative AgentAgents or
Required Lenders of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.
Section 10.11    Release. Each Lender and each Loan Party hereby releases the
Administrativeeach Agent acting on its behalf pursuant to the terms of this
Agreement or any other Loan Document from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch) (restriction on self-dealing).
Section 10.12    Acknowledgment of English-law Guarantee. Each Credit Party
acknowledges the terms of the English-law Guarantee and specifically agrees and
accepts (i) that the Administrative Agent shall, as trustee, have only those
duties, obligations and responsibilities expressly specified in the English-law
Guarantee; (ii) the limitation and exclusion of the Administrative Agent’s
liability as set out therein; and (iii) all other provisions of the English-law
Guarantee as if it were a party thereto.
ARTICLE XI
MISCELLANEOUS
Section 11.01    Notices.
(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    if to any Loan Party, to the Parent at:








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.adityabirla.com
with a copy to:


Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.Chirag Shah
Telecopier No.: 404-760-0137
Email: les.parrettechirag.shah@novelis.adityabirla.com
    and


Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, New York 10036
Attention: Jonathan B. Wiener
Telecopier No.: 212-682-0200
Email: jwiener@torys.com


(ii)    if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Designated Company); and
(iii)    if to the Administrative Agent, the Collateral Agent or the Escrow
Agent, to it at:
Standard Chartered Bank
5th Floor 1 Basinghall Avenue
London, England, EC2V 5DD
Attention: Asset Servicing Manager
Fax: +44207 885 9728








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Email: loansagencyuk@sc.com
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive
Chicago IL, 60606
Attention: David M. Wagener
Telecopier No.: (312) 827-9462
Phone No.: (312) 407-0870
Email: david.wagener@skadden.com
Notices and other communication sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may (subject to Section 11.01(d)) be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
ARTICLE II if such Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Designated
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it (including as set forth in Section 11.01(d)); provided that approval of such
procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto (other than a Lender) may change
its address or telecopier number for notices and other communications hereunder
by notice to the other parties hereto. Each Lender may change its address,
telecopier or telephone number for






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



notices and other communications hereunder by notice to the Designated Company
and the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
(d)    Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
loansagencyuk@sc.com or at such other e-mail address(es) provided to the
Designated Company from time to time or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall reasonably require. Nothing
in this Section 11.01(d) shall prejudice the right of the Administrative
AgentAgents, any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.
To the extent consented to by the Administrative Agent from time to time,
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Designated Company shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate and an executed copy (which may be by pdf or similar electronic
transmission) of each notice or request of the type described in clauses (i)
through (iv) of paragraph (d) above required to be delivered hereunder.
Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS (AS DEFINED BELOW) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Designated Company, any other Loan
Party, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Designated Company’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Designated Company, any other Loan Party, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
Each Loan Party further agrees and acknowledges that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Designated Company or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. The Designated Company and each other Loan Party hereby agree that
it will use commercially reasonable efforts to identify that portion of the
materials and/or information provided by or on behalf of the Designated Company
hereunder (the “Borrower Materials”) that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials hereunder “PUBLIC,” the Loan Parties shall be deemed to have
authorized the Mandated Lead Arrangers, the Administrative AgentAgents and the
Lenders to treat such materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Designated Company, the other Loan Parties or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such materials constitute Information, they shall be treated
as set forth in Section 11.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative AgentAgents and the
Mandated Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”. Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



information with respect to the Designated Company, the other Loan Parties or
their respective securities for purposes of United States Federal or state
securities laws.
(e)    Reliance by the Administrative Agent, the Collateral Agent and Lenders.
The Administrative Agent, the Collateral Agent and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such person on each notice purportedly given by or on behalf of
any Loan Party. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
Section 11.02    Waivers; Cumulative Remedies; Amendment.
(a)    Waivers; Cumulative Remedies. No failure or delay by the Administrative
Agent, the Collateral Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrativeeach Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 11.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrativeany Agent or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.
(b)    Required Consents. Subject to Section 11.02(c) and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders (or by the Administrative Agent with the written
consent of the Required Lenders) or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are party thereto,
in each case with the written consent of the Required Lenders; provided that no
such agreement shall be effective if the effect thereof would:








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);
(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than interest pursuant to Section 2.06(c)), or reduce any Fees
payable hereunder, or change the form or currency of payment of any Obligation,
without the written consent of each Lender directly affected thereby;
(iii)    (A) postpone the scheduled final maturity of any Loan, (B) postpone the
date for payment of any interest or fees payable hereunder, (C) change the
amount of, waive or excuse any such payment (other than waiver of any increase
in the interest rate pursuant to Section 2.06(c)), or (D) postpone the scheduled
date of expiration of any Commitment without the written consent of each Lender
directly affected thereby;
(iv)    increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;
(v)    permit the assignment or delegation by the Borrower of any of its rights
or obligations under any Loan Document, without the written consent of each
Lender (provided that the Aleris Acquisition shall not constitute an assignment
or delegation by the Borrower of its rights or obligations under the Loan
Documents for purposes of this clause (v));
(vi)    release Holdings (or, on and after the Specified AV Minerals Joinder
Date, AV Minerals) or all or substantially all of the Subsidiary Guarantors from
their Guarantees (except as expressly provided in this Agreement or as otherwise
expressly provided by any such Guarantee), or limit their liability in respect
of such Guarantees, without the written consent of each Lender;
(vii)    change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Section 2.02(a), without the
written consent of each Lender directly affected thereby;








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(viii)    change any provision of this Section 11.02(b) or (d), without the
written consent of each Lender directly affected thereby;
(ix)    change the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document (including this Section) specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, other than to increase such
percentage or number or to give any additional Lender or group of Lenders such
right to waive, amend or modify or make any such determination or grant any such
consent; and
(x)    change or waive any provision of ARTICLE X as the same applies to the
Administrative Agent, or any other provision hereof as the same applies to the
rights or obligations of the Administrative Agent, in each case without the
written consent of the Administrative Agent;
(xi)    change or waive any provision of the Letter of Comfort without the
written consent of each Lender;
provided, further, that any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased or extended,
the principal owed to such Lender reduced or this proviso amended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(c)    [intentionally omitted].
(d)    Dissenting Lenders. If, in connection with any proposed change, waiver,
consent, discharge or termination of the provisions of this Agreement as
contemplated by Section 11.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Designated Company and the Borrower shall
have the right, upon notice by the Designated Company or the Borrower to such
Lender and the Administrative Agent, to replace all, but not less than all, of
such non-consenting Lender or Lenders (so long as all non-consenting Lenders are
so replaced) with one or more persons pursuant to Section 2.16 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, consent, discharge or termination. Each Lender agrees that, if the
Designated Company or the Borrower elects to replace such Lender in accordance
with this Section, it shall promptly execute and deliver to the Administrative
Agent an Assignment and Assumption to evidence such sale and purchase and shall
deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such non-






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



consenting Lender to execute an Assignment and Assumption shall not render such
sale and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register.
(e)    Holdings Amalgamation and Permitted Reorganization. Notwithstanding the
foregoing, the Administrative Agent and the Borrower (without the consent of any
Lenders) may amend, amend and restate, supplement or otherwise modify this
Agreement and the other Loan Documents if necessary or advisable in connection
with or to effectuate (i) the Permitted Holdings Amalgamation, and (ii) the
Permitted Reorganization (to the extent set forth in the definition of
“Permitted Reorganization”).
(f)    [intentionally omitted].
(f)    Collateral. After giving effect to the Security Documents on the
Springing Security Effective Date, notwithstanding anything to the contrary in
this Agreement, including Section 11.02(b), without the consent of any other
person, the Administrative Agent and/or Collateral Agent may (or shall, to the
extent required by any Loan Document) enter into any amendment or waiver of any
Security Document (subject to the consent of the Loan Parties party thereto
except as otherwise provided in such Security Document) or enter into any new
agreement or instrument, to (i) effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Credit Parties,
(ii) as required by local law to give effect to, or protect any security
interest for the benefit of the Credit Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law (in the
case of the U.S. Hold Separate Assets, as such Requirements of Law are modified
pursuant to a U.S. Hold Separate Agreement), or (iii) to cure any inconsistency
with this Agreement (other than, solely in the case of clause (iii), amendments
or waivers to provisions in such Security Documents that are required to create
or perfect the security interests created thereby or cause such Security
Document or security interest to be enforceable).
(g)    Additional Consent Rights. In addition to the consent rights set forth
above, subject to Sections 11.02(b), (d) and (f), and, on and after the
Springing Security Effective Date, to the terms of the Intercreditor Agreement,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended, supplemented or modified except, in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders (or by the Administrative Agent with
the written consent of the Required Lenders) or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent (or, in the case of any applicable Security Document, the
Collateral Agent) and the Loan Party or Loan Parties that are party thereto, in
each case with the written consent of the Required Lenders; provided that no
such agreement shall be effective if the effect thereof would:
(i)    on and after the Springing Security Effective Date, except pursuant to
the Intercreditor Agreement or the express terms hereof, release all or a
substantial portion of the Collateral from the Liens of the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Security Documents or alter the relative priorities of a material portion of the
Guaranteed Obligations entitled to the Liens of the Security Documents, in each
case without the written consent of each Lender;
(ii)    change the percentage set forth in the definition of “Required Class
Lenders” (as in effect on the Amendment No. 1 Effective Date) required to waive,
amend or modify any rights under any Loan Document or make any determination or
grant any consent under such Loan Document, without the written consent of each
Lender, other than to increase such percentage or number or to give any
additional Lender or group of Lenders such right to waive, amend or modify or
make any such determination or grant any such consent;
(iii)    on or after the Springing Security Effective Date, amend, modify or
waive any provision of: (A) Section 2.1 of the Intercreditor Agreement to the
extent such amendment, modification or waiver would adversely affect the
priority of the Liens on the Collateral held by the Collateral Agent for the
benefit of the Credit Parties or (B) Section 6.3 of the Intercreditor Agreement
in a manner that adversely affects the priority of payments of Collateral
proceeds, in each case without the written consent of each affected Lender;
provided that this clause (iii) shall not apply to amending, modifying or
waiving any provision of Section 2.1 or 6.3 of the Intercreditor Agreement in
order to (1) give effect to any additional Indebtedness, including the
designation of any such Indebtedness as Pari Passu Debt (as defined in the
Intercreditor Agreement), Subordinated Lien Debt (as defined in the
Intercreditor Agreement) or Indebtedness under any Revolving Credit Loan
Document and the granting of security interests to the holders of such Pari
Passu Debt, Subordinated Lien Debt or Indebtedness under any Revolving Credit
Loan Document in the Collateral to secure the obligations under such Pari Passu
Debt, Subordinated Lien Debt or Indebtedness under any Revolving Credit Loan
Document that is permitted pursuant to Section 6.01 hereof (or would be
permitted pursuant to an amendment, modification or waiver of this Agreement
that is otherwise permitted by this Section 11.02) or (2) to enable any other
Indebtedness to constitute Pari Passu Debt, Subordinated Lien Debt or
Indebtedness under any Revolving Credit Loan Document to the extent not
prohibited by this Agreement;
(iv)    change or waive any provision of ARTICLE X as the same applies to the
Collateral Agent, or any other provision hereof as the same applies to the
rights or obligations of the Collateral Agent, in each case without the written
consent of the Collateral Agent;








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(v)    amend, change, modify or waive any provision of this Agreement or any
other Loan Document in a manner that adversely affects Lenders of a particular
Class, on the one hand, as compared to Lenders of another Class, on the other
hand, in each case without the written consent of the Required Class Lenders of
such affected Class (together with the written consent of such additional
Lenders of such affected Class otherwise required pursuant to the other terms of
this Section 11.02 (as if such provisions applied solely to such affected
Class));
provided, further, that on and after the Springing Security Effective Date, any
waiver, amendment or modification of the Intercreditor Agreement (and any
related definitions) may be effected by an agreement or agreements in writing
entered into among the Collateral Agent, the Administrative Agent, the Secured
Term Loan Collateral Agent, the Secured Term Loan Administrative Agent, the
Revolving Credit Collateral Agent and the Revolving Credit Administrative Agent
(in each case, with the consent of the Required Lenders but without the consent
of any Loan Party, so long as such amendment, waiver or modification does not
impose any additional duties or obligations on the Loan Parties or alter or
impair any right of any Loan Party under the Loan Documents); and
provided, further, that, notwithstanding anything to the contrary contained
herein, on and after the Springing Security Effective Date, each Agent is hereby
authorized by each Lender to enter into any amendment to or modification of the
Intercreditor Agreement or the Security Documents in connection with the
issuance or incurrence of Pari Passu Secured Obligations or Subordinated Lien
Secured Obligations (each as defined under the Intercreditor Agreement) or any
Permitted Revolving Credit Facility Refinancings, solely to the extent necessary
to effect such amendments as may be necessary or appropriate, in the reasonable
opinion of such Agent, in connection with any such issuance or incurrence
expressly permitted hereunder, so long as such amendment or modification does
not adversely affect the rights of any Lender (it being understood that allowing
Pari Passu Secured Obligations, Subordinated Lien Secured Obligations and
Permitted Revolving Credit Facility Refinancings to be secured by Collateral on
the terms set forth in the Intercreditor Agreement will not be deemed to
adversely affect the rights of any Lender).
(gh)    Most Favored Nation Provision. The Administrative Agent is authorized to
enter into any amendment to this Agreement contemplated under Section 6.10 with
the Borrower, and without the approval of any other Person, notwithstanding
anything in this Agreement to the contrary.
Section 11.03    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay or cause the applicable Loan
Party to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Escrow Agent, the Mandated Lead
Arrangers, and their respective Affiliates (including the reasonable fees,
charges and disbursements of one primary transaction counsel (plus local counsel
in each applicable jurisdiction) for the Administrative Agent and/or






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



the Collateral Agent and/or the Escrow Agent, all fees and time charges for
attorneys who may be employees of the Administrative Agent and/or the Collateral
Agent and/or the Escrow Agent, expenses incurred in connection with due
diligence, inventory appraisal and collateral audit and reporting fees, travel,
courier, reproduction, printing and delivery expenses, and the obtaining and
maintaining of CUSIP numbers for the Loans) in connection with the syndication
of the credit facilityfacilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, in connection with each step of the Permitted
Reorganization, the Aleris Acquisition and the Permitted Holdings Amalgamation,
and in connection with any amendment, amendment and restatement, modification or
waiver of the provisions hereof or of any of the foregoing (whether or not the
transactions contemplated hereby or thereby shall be consummated), including in
connection with post-closing searches to confirm that security filings and
recordations have been properly made, (ii) all out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, the Escrow Agent or any
Lender or any Receiver (including the fees, charges and disbursements of one
primary counsel (plus local or special counsel in each applicable jurisdiction)
for the Administrative Agent and/or the Collateral Agent and/or the Escrow Agent
(and all fees and time charges for attorneys who may be employees of the
Administrative Agent and/or the Collateral Agent and/or the Escrow Agent) and
one primary counsel (plus local or special counsel in each applicable
jurisdiction) for the Lenders, and one primary counsel (plus local or special
counsel in each applicable jurisdiction) for any Receiver), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
11.03, or (B) on and after the Springing Security Effective Date, in enforcing,
preserving and protecting, or attempting to enforce, preserve or protect its
interests in the Collateral or (C) in connection with the Escrow Account, the
Escrowed Amounts, and the Loans issued hereunder (including the Escrowed Term
Loans), including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Escrow Account, the Escrowed
Amounts, the Loans and/or the Escrowed Term Loans and (iv) all documentary and
similar taxes and charges in respect of the Loan Documents.
(b)    Indemnification. Each Loan Party shall indemnify the Administrativeeach
Agent (and any sub-agent thereof), the Escrow Agent, each Mandated Lead
Arranger, each Lender and Receiver, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all reasonable out-of-pocket losses,
claims, damages, liabilities and related expenses (including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Designated Company or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document, or any amendment, amendment and restatement, modification or
waiver of the provisions hereof or thereof, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (including in connection with the
Escrow Account and the escrow arrangement set forth in Section 2.18, each step
of the Permitted Reorganization, the Aleris Acquisition and






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



any Permitted Holdings Amalgamation), (ii) reliance by any Indemnitee on any
electronic signature used to execute the documents referenced in clause (i)
above purportedly given by or on behalf of a Loan Party without further
verification by any Indemnitee, (iii) the Escrowed Amounts or any Loan
(including the Escrowed Term Loans) or the use or proposed use of the proceeds
therefrom, (iiiiv) any actual or alleged presence or Release or threatened
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by any Company at any time, or any Environmental Claim related in
any way to any Company, or (ivv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Designated Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto (including any actual or prospective claim,
litigation, investigation or proceeding relating to the use of electronic
signatures to execute the documents referenced in clause (i) above); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Designated Company or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Designated Company or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE
LOAN PARTIES, AND THE LOAN PARTIES AGREE, THAT THE FOREGOING INDEMNITIES SHALL
APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF
LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH (AND/OR
ANY OTHER) INDEMNITEE.
(c)    Reimbursement by Lenders. To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section 11.03 to be paid by it to the Administrativeany Agent (or any
sub-agent thereof), any Receiver, the Escrow Agent or any Related Party thereof,
each Lender severally agrees to pay to the Administrativesuch Agent (or any such
sub-agent), such Receiver, the Escrow Agent or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrativesuch Agent (or any such sub-agent), Receiver
or the Escrow Agent in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrativesuch Agent (or any such
sub-agent), Receiver or the Escrow Agent in connection with such capacity. The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.14(g). For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



total outstanding Term Loans and unused Commitments of all Lenders at the time
(or if the Term Loans have been repaid in full and the Commitments have been
terminated, based upon its share of the Term Loans immediately prior to such
repayment, or, if the Term Loans were never funded to the Borrower, based on its
share of the Term Loan Commitments immediately prior to such termination).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Escrowed Amounts,
any Loan (including the Escrowed Term Loans) or the use of the proceeds thereof.
No Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than three (3) Business Days after demand therefore accompanied by reasonable
particulars of amounts due.
(f)    Survival. The agreements in this Section shall survive the resignation of
any or all of the Administrative Agent, the Collateral Agent and the Escrow
Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the Obligations.
Section 11.04    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may (except as a result of a transaction
expressly permitted by Section 6.05(c) or 6.05(e)) assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, the Collateral Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
paragraph (b) of this Section 11.04, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section 11.04 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
the Borrower, any other Loan Party or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) of any Class or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall be an
integral multiple of $1,000,000, unless, so long as no Event of Default has
occurred and is continuing, the Designated Company otherwise consents (each such
consent not to be unreasonably withheld or delayed) and, with respect to the
Borrower, such consent shall be deemed given if no objection is made by the
Borrower within five Business Days after notice of the proposed assignment;
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that only one such fee shall be imposed
in the case of simultaneous assignments by related Approved Funds or Affiliates
of the assigning Lender), and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire
(iv)    the Administrative Agent shall have received a U.S. tax withholding
certificate (or, alternatively, other evidence satisfactory to the
Administrative Agent) confirming FATCA compliance of the Eligible Assignee
pursuant to paragraph (v) of Section 2.15(f) (FATCA Information). For the
avoidance of doubt, and pursuant to paragraph (viii) of Section 2.15(f) (FATCA
Information), the Administrative Agent may






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



rely on such U.S. tax withholding certificate or other evidence from each Lender
without further verification, and the Administrative Agent shall not be liable
for any action taken by it in respect of such U.S. tax withholding certificate
or other evidence under or in connection with paragraph (v), (vi) or (vii) of
Section 2.15(f) (FATCA Information); and
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12, Section 2.13, Section 2.15,
Section 2.16, Section 7.10 and Section 11.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 11.04.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall, at
all times at the Administrative Agent’s Office, while any Loans are outstanding,
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain in the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Collateral Agent,
the Borrower and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice. The
requirements of this Section 11.04(c) are intended to result in any and all
Loans being in “registered form” for purposes of Section 871, Section 881 and
any other applicable provision of the Code, and shall be interpreted and applied
in a manner consistent therewith. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Commitments and Loans or other obligations under the Loan Documents (the
“Participant Register”);






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent sell participations to any
person (other than a natural person, a Defaulting Lender or the Borrower, or any
other Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) each Loan Party, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.12, Section
2.13, Section 2.15, Section 2.16 and Section 7.10 (subject to the requirements
of those Sections) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided,
that such Participant shall not be entitled to receive any greater payment under
Section 2.12, Section 2.15, or Section 7.10 with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to such Section 2.14 as though it were a Lender.
(e)    Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12, Section 2.13, Section 2.15,
Section 2.16 and Section 7.10 than the applicable Lender would have been
entitled to receive with respect to the p






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



articipation sold to such Participant, unless the sale of the participation to
such Participant is made with the Designated Company’s prior written consent.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or to any other central bank with
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)    Disqualified Institutions.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.
(ii)    If any assignment (but not participation) is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or any Person (other than a Participant) becomes a Disqualified
Institution after the applicable Trade Date, the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, (A) purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder (and, in the case of a purchase, effect an
immediate cancellation) and/or (B) require such Disqualified Institution to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 11.04), all of its interest, rights and obligations
under this






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Agreement to one or more Eligible Assignees at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
if any assignment (but not participation) is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, then such Disqualified Institution (A) will not (x) have the right to
receive information, reports or other materials provided to Lenders by the Loan
Parties, the Administrative Agent or any other Lender, (y) attend or participate
in meetings attended by the Lenders and the Administrative Agent, or (z) access
any electronic site established for the Lenders or confidential communications
from counsel to or financial advisors of the Administrative Agent or the Lenders
and (B) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, such
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Reorganization Plan”), such
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Reorganization Plan, (2) if such Disqualified Institution does vote on such
Reorganization Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code of the United States (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Reorganization Plan in accordance with Section 1126(c) of the Bankruptcy
Code of the United States (or any similar provision in any other Debtor Relief
Laws) and (3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Designated Company and any updates
thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



designated for “public side” Lenders and/or (B) provide the DQ List to each
Lender requesting the same.
Section 11.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative AgentAgents or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Commitments have not expired or terminated. The provisions of
Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 2.16, Section
7.10, ARTICLE X and Section 11.03 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
Section 11.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrativeany Agent, the Escrow Agent or the Mandated Lead Arrangers
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
Section 11.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 11.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law, to set off and






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Designated Company or any other Loan Party against
any and all of the obligations of the Designated Company or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Designated Company or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its respective Affiliates may have. Each Lender agrees to notify the Designated
Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; provided, further, that the right of
setoff granted by this Section 11.08 shall be subject to the Intercreditor
Agreement on and after the Springing Security Effective Date.
SECTION 11.09    Governing Law; Jurisdiction; Consent to Service of Process.
(A)    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(B)    SUBMISSION TO JURISDICTION. EACH LOAN PARTYY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YOURK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCHH ACTION OR
PROCEEDING MAY BE HEARD AND DETEREMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF HTE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVEANY AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(C)    Waiver of Venue. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHE
RLOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.09(b). EACH FRENCH
GUARANTOR AND EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE BENEFIT OF THE
PROVISIONS OF ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(D)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, EMAIL OR
OTHER ELECTRONIC TRANSMISSION) IN SECTION 11.01. EACH LOAND PARTY HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CORPORATION SERVICE COMPANY, 1180
AVE OF THE AMERICAS, SUITE 210, NEW YORK, NEW YORK, 10036 (TELEPHONE NO:
800-927-9801, x52067) (TELECOPY NO: 212-299-5656) (ELECTRONIC MAIL ADDRESS:
MWIENER@CSCINFO.COM) (THE “PROCESS AGENT”), IN THE CASE OF ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN THE UNITED STATES AS ITS DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY LOAN DOCUMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW.
SECTION 11.10    WAIVER OF JURY TRIAL. EACH LOAN PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 11.12    Treatment of Certain Information; Confidentiality. The
AdministrativeEach Agent and each Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates (including its head office, branch or representative
offices) and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors, service providers and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Requirements of Law,
stock exchange requirement, or by any subpoena or similar legal process, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.12, to (i) any assignee of or
Participant or sub-Participant in, or any prospective Lender, or prospective
assignee of or Participant or sub-Participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to any Loan
Party and its obligations or (iii) any rating agency for the purpose of
obtaining a credit rating applicable to any Lender, (g) with the consent of the
Designated Company or the applicable Loan Party, (h) to insurers, insurance
brokers and other credit protection and service providers of any Agent, Lender,
or any of their respective Affiliates who are under a duty of confidentiality to
such Agent, Lender or Affiliate, (i) to any Federal Reserve Bank or any other
central bank with jurisdiction over such Person in connection with a pledge or
assignment in accordance with Section 11.04(f) or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Loan Parties. For purposes of this Section, “Information” shall
mean all written information received from a Loan Party or any of its
Subsidiaries relating to the Loan Parties or any of their Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrativeany Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party or any of their Subsidiaries, provided that, in the
case of information received from any Loan Party or any of their Subsidiaries
after the Effective Date,






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



such information is clearly identified at the time of delivery as confidential.
Any person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.
Section 11.13    USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Designated Company and the
other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Designated Company and the other Loan Parties, which information includes
the name, address and tax identification number of the Designated Company and
the other Loan Parties and other information regarding the Designated Company
and the other Loan Parties that will allow such Lender or the Administrative
Agent, as applicable, to identify the Designated Company and the other Loan
Parties in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective as to the Lenders and
the Administrative Agent. Where a Lender has received soft copies of the
documents provided pursuant to Section 4.01, Section 4.03, Section 5.10, the
definition of Permitted Reorganization or this Section 11.13, within a
reasonable period of time following the written request therefor by such Lender,
the Designated Company shall deliver paper copies to such Lender, it being
understood that the Lenders have a right to seek paper copies of all such
documentation as may be required in order to enable compliance with applicable
“know your customer” and anti-money laundering rules and regulations.
Section 11.14    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 11.15    Singapore Personal Data Protection Act. If a Loan Party
provides a Credit Party with personal data of any individuals (including, where
applicable, a Loan Party’s directors, officers, employees, shareholders,
beneficial owners, representatives, agents and principals (if acting on behalf
of another)), that Loan Party represents and warrants that it:








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    has obtained (and shall maintain) the consent from such individual; and
(b)    is authorized to deliver such personal data to that Credit Party for
collection, use, disclosure, transfer and retention of personal data for such
purposes as set out in that Credit Party’s personal data protection policy or as
permitted by applicable laws or regulations.
Section 11.16    Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law (in the case of the U.S. Hold Separate Order, as
such Requirements of Law are modified as it relates to Aleris Rolled Products,
Inc. and/or the other U.S. Subsidiaries of Aleris pursuant to a U.S. Hold
Separate Agreement), all obligations of the Loan Parties hereunder shall be
absolute and unconditional irrespective of:
(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
Section 11.17    [INTENTIONALLY OMITTED].Intercreditor Agreement
. Notwithstanding anything to the contrary contained herein, each Lender
acknowledges that, on and after the Springing Security Effective Date, the Lien
and security interest granted to the Collateral Agent pursuant to the Security
Documents and the exercise of any right or remedy by such Collateral Agent
thereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement, on the
one hand, and the Security Documents, on the other hand, the terms of the
Intercreditor Agreement shall govern and control.
Section 11.18    Judgment Currency.
(a)    Each Loan Party’s obligations hereunder and under the other Loan
Documents to make payments in Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made at the spot
selling rate at which the Administrative Agent (or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) offers to sell such Judgment
Currency for the Obligation Currency in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later (such date of determination of such spot selling rate, being
hereinafter referred to as the “Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenant and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining any rate of exchange for this Section 11.18,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.
Section 11.19    Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, any of the Administrative Agent and the Collateral Agent, as the
relevant Loan Document may provide, in accordance with the terms of the Loan
Documents; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent or the Collateral Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent and the Collateral Agent, as the case may be) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with the terms hereof (subject to Section 2.14), or (c) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
bankruptcy, insolvency or Debtor Relief Law or






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(d) following the Springing Security Effective Date, any Person authorized under
the Intercreditor Agreement to exercise rights and remedies with respect to the
Collateral; and provided, further, that if at any time there is no person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent regarding the enforcement of rights and remedies under to
the Loan Documents and (ii) in addition to the matters set forth in clauses (b)
and, (c) and (d) of the preceding proviso and subject to Section 2.14, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 11.20    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Designated Company and each other Loan Party acknowledges and
agrees that: (i) (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the Collateral Agent and the Mandated Lead
Arrangers are arm’s-length commercial transactions between the Designated
Company and each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Collateral Agent and the Mandated Lead
Arrangers, on the other hand, (B) each of the Designated Company and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Designated Company
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, the Collateral
Agent and the Mandated Lead Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Designated Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Collateral Agent nor the Mandated Lead Arrangers has any obligation to the
Designated Company, any other Loan Party or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Collateral Agent and the Mandated Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Designated Company, the other
Loan Parties and their respective Affiliates, and neither the Administrative
Agent, the Collateral Agent nor any of the Mandated Lead Arrangers has any
obligation to disclose any of such interests to the Designated Company, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Designated Company and the other Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent and the Mandated Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 11.21    Abstract Acknowledgment of Indebtedness and Joint Creditorship.
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally agrees and covenants with the
Administrative Agent by way of






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



an abstract acknowledgment of indebtedness (abstraktes Schuldversprechen) that
it owes to the Administrative Agent as creditor in its own right and not as a
representative of the other Credit Parties, sums equal to, and in the currency
of, each amount payable by such Loan Party to each of the Credit Parties under
each of the Loan Documents relating to any Obligations, as and when that amount
falls due for payment under the relevant Loan Document or would have fallen due
but for any discharge resulting from failure of another Credit Party to take
appropriate steps, in insolvency proceedings affecting such Loan Party, to
preserve its entitlement to be paid that amount.
(b)    Each Loan Party undertakes to pay to the Administrative Agent upon first
written demand the amount payable by such Loan Party to each of the Credit
Parties under each of the Loan Documents as such amount has become due and
payable.
(c)    The Administrative Agent has the independent right to demand and receive
full or partial payment of the amounts payable by each Loan Party under this
Section 11.21, irrespective of any discharge of such Loan Party’s obligation to
pay those amounts to the other Credit Parties resulting from failure by them to
take appropriate steps, in insolvency proceedings affecting such Loan Party, to
preserve their entitlement to be paid those amounts.
(d)    Any amount due and payable by a Loan Party to the Administrative Agent
under this Section 11.21 shall be decreased to the extent that the other Credit
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Credit Parties under those
provisions shall be decreased to the extent that the Administrative Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.21; provided that no Loan Party may consider its
obligations towards a Credit Party to be so discharged by virtue of any set-off,
counterclaim or similar defense that it may invoke vis-à-vis the Administrative
Agent.
(e)    The rights of the Credit Parties (other than the Administrative Agent) to
receive payment of amounts payable by each Loan Party under the Loan Documents
are several and are separate and independent from, and without prejudice to, the
rights of the Administrative Agent to receive payment under this Section 11.21.
(f)    In addition, but without prejudice to the foregoing, the Administrative
Agent shall be the joint creditor (together with the relevant Credit Parties) of
all obligations of each Loan Party towards each of the Credit Parties under the
Loan Documents.
Section 11.22    Special German Matters. The representations and warranties in
Section 3.22 and the covenants in Section 6.21, in each case, given by any Loan
Party resident in Germany (Inländer) within the meaning of Section 2 para. 15 of
the German Foreign Trade Act (Auβenwirtschaftsgesetz) (or any Loan Party in
relation to a Loan Party so resident in Germany) are made only to the extent
that they do not result in a violation of or conflict with Section 7 of the
German Foreign Trade and Payments Regulation (Auβenwirtschaftsverordnung).








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 11.23    [INTENTIONALLY OMITTED].
Section 11.24    [INTENTIONALLY OMITTED].
Section 11.25    [INTENTIONALLY OMITTED].
Section 11.26    [INTENTIONALLY OMITTED].
Section 11.26    Designation of Collateral Agent under the Civil Code of Québec.
Each of the parties hereto (including each Lender, acting for itself and on
behalf of each of its Affiliates which are or become Secured Parties from time
to time) confirms that the Collateral Agent (or any successor thereto) is the
hypothecary representative (within the meaning of Article 2692 of the Civil Code
of Québec) of the Credit Parties from time to time for the purposes of the
hypothecary security granted or to be granted by the Loan Parties or any one of
them under the laws of the Province of Québec. The execution by the Collateral
Agent in its capacity as fondé de pouvoir or hypothecary representative prior to
the Closing Date of any document creating or evidencing any such hypothecs is
hereby ratified and confirmed. Notwithstanding the provisions of Section 32 of
the Act respecting the special powers of legal persons (Québec), the Collateral
Agent may acquire and be the holder of any of the bonds secured by any such
hypothec.
Section 11.27    Maximum Liability. Subject to Section 7.08 and Sections 7.11
through 7.16, it is the desire and intent of (i) each Loan Party and the
Lenders, that, in each case, the liability of such Loan Party shall be enforced
against such Loan Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought
after giving effect to the rights of contribution established in the
Contribution, Intercompany, Contracting and Offset Agreement that are valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. If, however, and to the extent that, the
obligations of any Loan Party under any Loan Document shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any applicable state, provincial or federal law relating to fraudulent
conveyances or transfers), then the amount of such Loan Party’s obligations (in
the case of any invalidity or unenforceability with respect such Loan Party’s
obligations) under the Loan Documents shall be deemed to be reduced and such
Loan Party shall pay the maximum amount of the Guaranteed Obligations which
would be permissible under applicable law; provided that any guarantees of any
such obligations that are subject to deemed reduction pursuant to this Section
11.27 shall, to the fullest extent permitted by applicable Requirements of Law
(in the case of the U.S. Hold Separate Order, as such Requirements of Law are
modified as it relates to Aleris Rolled Products, Inc. and/or the other U.S.
Subsidiaries of Aleris pursuant to a U.S. Hold Separate Agreement), be absolute
and unconditional in respect of the full amount of such obligations without
giving effect to any such deemed reduction.
Section 11.28    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN
AGREEMENTS BETWEEN THE PARTIES.
Section 11.29    [INTENTIONALLY OMITTED].Collateral Matters. The Lenders
irrevocably agree that, on and after the Springing Security Effective Date:
(a)    the Collateral Agent is authorized to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document, (i) at the
time the property subject to such Lien is pledged pursuant to Section 6.02(n)(x)
or Section 6.02(n)(y) (but solely to the extent such property consists of
Revolving Credit Priority Collateral and Hedging Agreements related to the value
of such Revolving Credit Priority Collateral) or sold, leased, licensed,
consigned, transferred or otherwise disposed of as part of or in connection with
any Asset Sale permitted under Section 6.06 to any Person other than a Canadian
Loan Party or a U.S. Loan Party; provided that if such Person is a Canadian Loan
Party or a U.S. Loan Party, the Collateral Agent is authorized to release such
Lien on such asset in connection with the transfer so long as (w) except as
permitted by Section 6.06(q) or Section 6.06(s), the transferee grants a new
Lien to the Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (x) [reserved], (y) the priority of the new Lien is the
same as that of the original Lien and (z) the Liens on such property held by or
on behalf of the holders of Indebtedness under the Pari Passu Loan Documents,
Revolving Credit Loan Documents or any Permitted Revolving Credit Facility
Refinancing, Permitted First Priority Refinancing Debt, Permitted Second
Priority Refinancing Debt, Additional Senior Secured Indebtedness and Junior
Secured Indebtedness are also released, (ii) subject to Section 11.02, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such other number of Lenders whose consent is required
under Section 11.02), (iii) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee pursuant to Section 7.09(a), (b) and (c), (iv) upon termination of all
Commitments and the repayment in full of all outstanding principal and accrued
interest with respect to the Loans, all Fees and other Obligations, (v) in
connection with the grant of Liens permitted hereunder under Section 6.02(k) and
subject to the Intercreditor Agreement, if, solely to the extent that the
applicable Loan Party is organized under the laws of the United States, the
states thereof, the District of Columbia, and Canada and such assets do not
constitute Excluded Property, such Loan Party grants a Lien to the Collateral
Agent or for the benefit of the Collateral Agent in a manner reasonably
satisfactory to the Collateral Agent, substantially concurrently with the
release of such asset, to the extent such release or termination and re-grant is
necessary or advisable under applicable law, and (vi) to the extent such
property is Excluded Property; and
(b)    to release or subordinate any Lien on any property granted to or held by
the Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(i), to the extent required by the
terms of the obligations secured by such Liens.
Each Lender irrevocably authorizes the Collateral Agent to, at the Borrower’s
expense, execute and deliver documents to authorize the release or subordination
of such items of Collateral from






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



the Liens granted under the Security Documents, in each case in accordance with
the terms of the Loan Documents and this Section 11.29.
Section 11.30    Electronic Execution of Assignments and Certain other
Documents. The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Requirements of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.
Section 11.31    Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrativeany Agent or any Lender,
or the Administrativeany Agent or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrativesuch
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
AgentAgents upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Administrative AgentAgents, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
Section 11.32    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.
Solely to the extent any Lender or the Administrativeany Agent that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or the Administrativeany Agent
that is an Affected Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or the Administrativeany Agent that is an Affected
Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 11.33    Lender Consents and Acknowledgements.
(a)    On the Effective Date, the Designated Company has determined in its
reasonable discretion that (i) the restrictions under Korean law applicable to
providing upstream guarantees, including those laws that would potentially
subject the directors of NKL to civil and criminal liability for acting to
benefit a third party, constitute the equivalent of a prohibition under
Requirements of Law of NKL becoming a Subsidiary Guarantor pursuant to Section
5.11(b) and (ii) the costs associated with causing Novelis Vietnam Company
Limited to become a Subsidiary Guarantor pursuant to Section 5.11(b), are, in
each case, in light of the restrictions on, and cost of, creating and enforcing
such guarantees under the applicable Requirements of Law, excessive in relation
to the benefits that the Credit Parties would obtain. In reliance upon the
foregoing, each Credit Party, by becoming a Party or by receiving the benefit of
the terms hereof or of the other Loan Documents, hereby acknowledges that, as of
the Effective Date and the Closing Date, NKL and Novelis Vietnam Company Limited
shall not be required to become a Subsidiary Guarantor; provided that, if at any
time after the Effective Date the Administrative Agent, in its reasonable
discretion, determines that (x) in the case of NKL, the applicable legal
restrictions no longer prohibit NKL from providing such guarantee and (y) in the
case of Novelis Vietnam Company Limited, the costs of Novelis Vietnam Company
Limited providing such guarantee are no longer excessive in relation to the
benefits afforded thereby, then following written notice from the Administrative
Agent, the Designated Company shall have 30 days (or such longer period as
agreed to by the Administrative Agent) to satisfy the terms of Section 5.11(b)
relating to NKL or Novelis Vietnam Company Limited, as applicable; provided,
further that the Administrative Agent shall not make such determination (solely
with respect to NKL) prior to NKL becoming a Wholly Owned Subsidiary of the
Designated Company.
(b)    Novelis do Brasil Ltda. (“NDB”) is a Loan Party and the owner of certain
hydropower assets in Guaraciaba, State of Minas Gerais, Brazil (the “Hydropower
Assets”).






1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



NDB intends to dispose of the Hydropower Assets and, for that purpose, has
formed Brecha Energetica Ltda., a special purpose limited liability company in
the City of Guaraciaba, State of Minas Gerais, Brazil (each, a “Brecha
Energetica”), and upon receipt of regulatory approvals from Administrative
Council for Economic Defense (“CADE”) and National Agency for Energy (“Aneel”)
and conclusion of other measures agreed upon contractually, (i) shall transfer
the Hydropower Assets to Brecha Energetica (the “Corporate Reorganization”) and
(ii) shall sell the quotas in Brecha Energetica (the “Quota Sale”) to a
third-party purchaser (the “Purchaser”) pursuant to a Quota Purchase and Sale
Agreement, dated April 3, 2014 (as amended, restated, supplemented, or otherwise
modified, the “Purchase Agreement”). The Designated Company hereby represents
and warrants to the Credit Parties that the Corporate Reorganization and the
Quota Sale are permitted under this Agreement.
(c)    The Designated Company has determined in its reasonable discretion that
the costs associated with causing Brecha Energetica to become a Subsidiary
Guarantor pursuant to Section 5.11(b) are, in light of the binding commitment to
effect the Quota Sale pursuant to the terms of the Purchase Agreement, excessive
in relation to the benefits that the Credit Parties would obtain. In reliance
upon the foregoing, each Credit Party, by becoming a Party or by receiving the
benefit of the terms hereof or of the other Loan Documents, hereby acknowledges
that, as of the Effective Date and the Closing Date, Brecha Energetica shall not
be required to become a Subsidiary Guarantor; provided that, if at any time
after the Effective Date, the Administrative Agent, in its reasonable
discretion, determines that the costs of such guarantee is no longer excessive
in relation to the benefits afforded thereby, then following written notice from
the Administrative Agent, the Designated Company shall have 30 days (or such
longer period as agreed to by the Administrative Agent) to satisfy the terms of
Section 5.11(b). The Designated Company shall provide the Administrative Agent
with prompt written notice of (i) termination of the Purchase Agreement, (ii)
the occurrence of any event which, in the Administrative Agent’s reasonable
judgment, would make the Purchaser or NDB, as applicable, unable to satisfy any
of the conditions precedent to closing set forth in the Purchase Agreement and
(iii) a final and non-appealable refusal of the CADE and Aneel to grant any
regulatory consent relating to the Corporate Reorganization or the Quota Sale,
in order to assist the Administrative Agent in making the determination
described above.
Section 11.34    Termination. All agreements, covenants, representations,
warranties, rights, duties and obligations of each Party set forth in this
Agreement and each other Loan Document shall terminate in all respects on the
Agreement Termination Date if the Closing Date has not occurred on or prior to
such time. Notwithstanding anything to the contrary contained in this Agreement
or in any other Loan Document, the provisions of Section 2.12, Section 2.14,
Section 2.15, Section 2.16, Section 2.18, Section 7.10, ARTICLE X,
Section 11.03, Section 11.09, Section 11.10, Section 11.18, and Section 11.19
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the funding or repayment of the Loans,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



Section 11.35    Lender Exculpation. Nothing in this Agreement shall oblige any
Lender to do or omit to do anything if it would, or might in its reasonable
opinion, constitute a breach of any Requirement of Law or a breach of a
fiduciary duty or duty of confidentiality.
Section 11.36    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.36, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);








1066931.03C-CHISR011160514.04-CHISR02A - MSW

--------------------------------------------------------------------------------



(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).






















1066931.03C-CHISR011160514.04-CHISR02A - MSW


--------------------------------------------------------------------------------



Annex II
Schedule 1.01(a)
See attached










--------------------------------------------------------------------------------



Schedule 1.01(a)


Initial A-1 Term Loans, Initial A-2 Term Loans, and Rollover A-2 Commitments



Prior to the Amendment No. 1 Effective DateOn and After the Amendment No. 1
Effective DateLenderInitial Term LoansInitial A-1 Term LoansInitial A-2 Term
LoansRollover A-2 Term Loan CommitmentABN AMRO Capital USA
LLC$51,300,000$51,300,000$0$0Australia and New Zealand Banking Group
Limited$51,300,000$51,300,000$0$0Axis Bank Limited$51,300,000$51,300,000$0$0Bank
of America, N.A.$51,300,000$51,300,000$0$0Barclays Bank
PLC$51,300,000$51,300,000$0$0Citibank, N.A.$51,300,000$51,300,000$0$0Crédit
Agricole Corporate and Investment Bank$51,300,000$51,300,000$0$0DBS Bank
Ltd.$51,300,000$51,300,000$0$17,100,000Deutsche Bank AG Cayman Islands
Branch$51,300,000$51,300,000$0$0First Abu Dhabi Bank USA
N.V.$51,300,000$51,300,000$0$0HSBC Bank USA, N.A.$51,300,000$51,300,000$0$0ICICI
Bank Limited, New York Branch$51,300,000$51,300,000$0$0ING Bank N.V., Singapore
Branch$51,300,000$51,300,000$0$0JPMorgan Chase Bank,
N.A.$51,300,000$51,300,000$0$0Mizuho Bank, Ltd.$51,300,000$51,300,000$0$0










--------------------------------------------------------------------------------




MUFG Bank, Ltd., Labuan Branch$51,300,000$51,300,000$0$17,100,000Societe
Generale, Hong Kong Branch$51,300,000$0$51,300,000$0Standard Chartered
Bank$51,300,000$51,300,000$0$0State Bank of
India$125,300,000$125,300,000$0$0Sumitomo Mitsui Banking Corporation Singapore
Branch$51,300,000$51,300,000$0$17,100,000Total$1,100,000,000$1,048,700,000$51,300,000$51,300,000
















--------------------------------------------------------------------------------



Annex III
Schedule 1.01(c)
See attached










--------------------------------------------------------------------------------



Schedule 1.01(c)
Excluded Guarantor Subsidiaries
Barbados
•Aleris Asia Pacific International (Barbados) Ltd.
Canada
•Aleris Rolled Products Canada ULC
•Aleris Holding Canada ULC
China
•Aleris (Shanghai) Trading Co., Ltd.
•Aleris Aluminum (Zhenjiang) Co., Ltd.
Denmark
•Aleris Aluminum Denmark ApS
France
•Novelis Laminés France S.A.S.
•Aleris Aluminum France S.à.r.l.
Germany
•Novelis Aluminum Beteiligungs GmbH
Hong Kong
•Aleris Asia Pacific Limited
India
•Novelis (India) Infotech Ltd.
Italy
•Novelis Italia S.p.A.











--------------------------------------------------------------------------------



Japan
•Aleris Aluminum Japan, Ltd.
Mexico
•Novelis de Mexico, S.A. de C.V.
•Aleris Rolled Products Mexico, S. de R.L. de C.V.
Poland
•Aleris Aluminum Poland Sp. z o.o.
Switzerland
•Aleris Switzerland GmbH
UK
•Aleris Aluminum UK Limited
Vietnam
•Novelis Vietnam Company Limited

















--------------------------------------------------------------------------------



Annex IV
Exhibit B
See attached










--------------------------------------------------------------------------------



EXHIBIT B
Form of
Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:    ______________________________________________
2. Assignee:    ______________________________________________
[and is a Lender][and is an Affiliate/Approved Fund of [identify     
Lender]]1
3.    Borrower:    NOVELIS HOLDINGS INC., a Delaware corporation.
4.    Administrative Agent:    Standard Chartered Bank, as administrative agent
under the Credit Agreement.

1    Select as applicable.
EXHIBIT B-297
1074850.01C-CHISR01A - MSW

--------------------------------------------------------------------------------



5.     Credit Agreement:    The Short Term Credit Agreement, dated as of
February 21, 2020 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), by and among NOVELIS HOLDINGS INC., a
Delaware corporation, NOVELIS INC., a corporation amalgamated under the Canada
Business Corporations Act, AV METALS INC., a corporation formed under the Canada
Business Corporations Act, the Subsidiary Guarantors from time to time party
thereto (such term and each other capitalized term used but not defined herein
having the meaning given to it in the Credit Agreement), the Lenders from time
to time party thereto, and STANDARD CHARTERED BANK, as Administrative Agent, as
Collateral Agent and as Escrow Agent.
6.    Assigned Interest:

Facility Assigned
Aggregate Amount of [Initial A-1 Term Loans] [Initial A-2 Term Loans] [Rollover
A-1 Term Loans] [Rollover A-2 Term Loan Commitments] [Rollover A-2 Term Loans]
for all Lenders2Amount of [Initial A-1 Term Loans] [Initial A-2 Term Loans]
[Rollover A-1 Term Loans] [Rollover A-2 Term Loan Commitments] [Rollover A-2
Term Loans] Assigned3Percentage Assigned of [Initial A-1 Term Loans] [Initial
A-2 Term Loans] [Rollover A-1 Term Loans] [Rollover A-2 Term Loan Commitments]
[Rollover A-2 Term Loans]4
Term Loans / Commitments


$$%



[7.    Trade Date: ____________ ]5

2    On and after Rollover Effective Date, select either: [Rollover A-1 Term
Loans] [Rollover A-2 Term Loans].
3    On and after Rollover Effective Date, select either: [Rollover A-1 Term
Loans] [Rollover A-2 Term Loans].
4    On and after Rollover Effective Date, select either: [Rollover A-1 Term
Loans] [Rollover A-2 Term Loans].
Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.
5    To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be
determined as of the Trade Date.
EXHIBIT B-298
1074850.01C-CHISR01A - MSW

--------------------------------------------------------------------------------



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]6
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:        
Title:    
ASSIGNEE
[NAME OF ASSIGNEE]
By:        
Title:    


Consented to and Accepted:
[_________, as Designated Company]7
By:            
    Name:
Title:



6    This date may not be fewer than 5 Business days after the date of
assignment unless the Administrative Agent otherwise agrees.
7 To be added only if the approval of such person is required by the terms of
the Credit Agreement.
EXHIBIT B-299
1074850.01C-CHISR01A - MSW

--------------------------------------------------------------------------------



[STANDARD CHARTERED BANK,
as Administrative Agent
By:            
Name:    
    Title:]8

8 To be added only if the approval of such person is required by the terms of
the Credit Agreement.
EXHIBIT B-300
1074850.01C-CHISR01A - MSW


--------------------------------------------------------------------------------



ANNEX 1 to Assignment and Assumption
SHORT TERM CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties, any of their Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Loan Parties, any of their Subsidiaries or Affiliates or any other person
of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.02(k) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire in
the form of Exhibit A to the Credit Agreement, (vii) to the extent required by
the Credit Agreement, the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (viii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.15 of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will,


1074850.01C-CHISR01A - MSW

--------------------------------------------------------------------------------



independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it will perform in accordance
with their terms all of the obligations that by the terms of the Loan Documents
are required to be performed by it as a Lender and (iii) it will make or invest
in its Commitments and Loans for its own account in the ordinary course and
without a view to distribution of such Commitments and Loans within the meaning
of the Securities Act or the Exchange Act, or other federal securities laws (it
being understood that, subject to the provisions of Sections 2.16(c), 11.02(d)
and 11.04 of the Credit Agreement, the disposition of such Commitments and Loans
or any interests therein shall at all times remain within its exclusive
control); and (c) hereby confirms that it has provided the Administrative Agent
with a U.S. tax withholding certificate (or, alternatively, other evidence
satisfactory to the Administrative Agent) confirming FATCA compliance of the
Assignee pursuant to paragraph (v) of Section 2.15(f) (FATCA Information) of the
Credit Agreement (for the avoidance of doubt, and pursuant to paragraph (viii)
of Section 2.15(f) (FATCA Information) of the Credit Agreement, the
Administrative Agent may rely on such U.S. tax withholding certificate or other
evidence from each Lender without further verification, and the Administrative
Agent shall not be liable for any action taken by it in respect of such U.S. tax
withholding certificate or other evidence under or in connection with paragraph
(v), (vi) or (vii) of Section 2.15(f) (FATCA Information) of the Credit
Agreement).
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed by one or more of
the parties hereto on any number of separate counterparts, each of which shall
be an original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Assignment and Assumption
by facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart hereof. This Assignment and Assumption shall
be construed in accordance with and governed by, the law of the State of New
York without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.








1074850.01C-CHISR01A - MSW

--------------------------------------------------------------------------------



Annex V
Exhibit N-1
See attached


1074850.01C-CHISR01A - MSW


--------------------------------------------------------------------------------



EXHIBIT N-1
Form of
PERFECTION CERTIFICATE




[See attached]






EXHIBIT N-1-304










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



PERFECTION CERTIFICATE
This Perfection Certificate, dated as of [•], 20209 is delivered pursuant to
Section 5.10(c)(i) of the Short Term Credit Agreement, dated as of February 21,
2020 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), by and among Novelis Holdings Inc., a Delaware
corporation (the “Borrower”), certain affiliates of the Borrower as guarantors
from time to time party thereto, the Lenders from time to time party thereto,
Standard Chartered Bank, as Administrative Agent and Collateral Agent (in such
capacities, the “Agent”), and the other parties party thereto. Each capitalized
term used but not defined herein shall have the meaning given to it in the
Credit Agreement.


The undersigned U.S. Loan Parties and Canadian Loan Parties (each a “Loan Party”
and collectively, the “Loan Parties”) hereby certify to the Agent and the other
Secured Parties, as of the date hereof, as follows:
1.Names.
a.Schedule 1(a) attached hereto and made a part hereof, sets forth the exact
legal name of each Loan Party, as such name appears in its respective
certificate or articles of incorporation, memorandum or articles of association,
or any other organizational document; (y) each Loan Party is (i) the type of
entity disclosed next to its name in Schedule 1(a) hereto, (ii) organized under
the laws of the jurisdiction disclosed next to its name in Schedule 1(a) hereto
and (iii) a registered organization in such jurisdiction except to the extent
disclosed in Schedule 1(a) hereto and (z) set forth in Schedule 1(a) hereto is
the organizational identification number, if any, of each Loan Party that is a
registered organization and the United States Federal Employer Identification
Number (or equivalent under the laws of the relevant jurisdiction of
organization of such Loan Party) of each Loan Party.
b.Set forth in Schedule 1(b) attached hereto and made a part hereof, is any
other corporate or organizational name each Loan Party has had in the past five
years, if any, together with the date of the relevant change.



9 The “Springing Security Effective Date” as defined in the Credit Agreement.
EXHIBIT N-1-305










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



c.Set forth in Schedule 1(c) attached hereto and made a part hereof, is (i) a
list of all other names (including trade names or similar appellations), if any,
used by each Loan Party, or any other business or organization to which each
Loan Party became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise, at any time in the
past five years and (ii) the information required by Section 1 of this
certificate for any other business or organization to which each Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
five years. Except as set forth in Schedule 1(c) attached hereto and made a part
hereof, each Loan Party has not changed its jurisdiction of organization at any
time during the past four months.
2.Current Locations.10
a.The chief executive office of each Loan Party is located at the address set
forth in Schedule 2(a) attached hereto and made a part hereof.
b.Set forth in Schedule 2(b) attached hereto and made a part hereof, are all
locations where each Loan Party maintains any books or records relating to any
Collateral.
c.Set forth in Schedule 2(c) attached hereto and made a part hereof, are all the
other places of business of each Loan Party.
d.Set forth in Schedule 2(d) attached hereto and made a part hereof, are all
other locations where each Loan Party maintains any of the Collateral consisting
of inventory or equipment not identified above where such Collateral owned by
the Loan Parties at each such location exceeds $500,000, provided that the
aggregate value of such Collateral owned by the Loan Parties at each such
location does not exceed $2,500,000 in the aggregate.
3.Prior Locations. Set forth in Schedule 3 is the information required by
Schedule 2(a), Schedule 2(b), Schedule 2(c) and Schedule 2(d) with respect to
each location or place of business previously maintained by each Loan Party at
any time during the past four months.

10 Schedules 2(b), 2(c) and 2(d) are limited to U.S. Loan Parties and Canadian
Loan Parties with tangible assets located in Canada.
EXHIBIT N-1-306










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



4.Extraordinary Transactions. Except for those purchases, acquisitions and other
transactions described on Schedule 4 attached hereto and made a part hereof, all
of the Collateral has been originated by each Loan Party in the ordinary course
of business or consists of goods which have been acquired by each Loan Party in
the ordinary course of business from a person in the business of selling goods
of that kind.
5.File Search Reports. Attached hereto as Schedule 5 is a true and accurate
summary of file search reports from the Uniform Commercial Code filing offices,
Personal Property Security Act filings offices or Registrar of Companies
(collectively, “Filing Offices”) (i) in each jurisdiction identified in
Section 1(a), Section 2 or Section 3 with respect to each legal name and entity
set forth in Section 1 and (ii) in each jurisdiction described in Schedule 1(c)
or Schedule 4 relating to any of the transactions described in Schedule (1)(c)
or Schedule 4 with respect to each legal name of the person or entity (or with
respect to each such person or entity, as applicable) from which each Loan Party
purchased or otherwise acquired any of the Collateral.
6.Collateral Filings. The financing statements, charges and other filings
(collectively, “Collateral Filings”), in each case, duly authorized by each Loan
Party constituting the debtor (or the equivalent thereof under the laws of the
relevant jurisdiction), including the indications of the collateral relating to
the applicable Security Agreement or other applicable Security Document, are set
forth in Schedule 6 attached hereto and made a part hereof, and are in the
appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 7 hereto and thereto.
7.Schedule of Filings. Attached as Schedule 7 attached hereto and made a part
hereof, is a schedule of (i) the appropriate filing offices for the Collateral
Filings attached hereto and thereto as Schedule 6 and (ii) the appropriate
filing offices for the filings described in Schedule 12 hereto and thereto and
(iii) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Collateral Agent and/or the
Lenders and other Secured Parties under the Security Documents (the “Pledged
Collateral”); provided that actions to perfect are limited to the filings with
the Filing Offices. No other filings or actions are required to create,
preserve, protect and perfect such security interests in the Pledged Collateral.
8.[Reserved].
9.[Reserved].
10.[Reserved].


EXHIBIT N-1-307










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



11.[Reserved].
12.[Reserved].
13.[Reserved].
14.[Reserved].
15.[Reserved].
16.    No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 15 of this Perfection Certificate except as set forth on Schedule 16
hereto.
[The remainder of this page has been intentionally left blank]


EXHIBIT N-1-308










1163115.04-CHISR02A - MSW30223477.1






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.
[LOAN PARTY]


By:Name:Title:



EXHIBIT N-1-6










1163115.04-CHISR02A - MSW30223477.1






--------------------------------------------------------------------------------



Schedule 1(a)
Legal Names, Etc.






Legal Name






Type of Entity




Registered Organization (Yes/No)






Organizational Number


Federal Employee Identification Number (or equivalent)
Jurisdiction of Organization





EXHIBIT N-1-7










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 1(b)
Prior Organizational Names


EXHIBIT N-1-8










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 1(c)
Changes in Identity; Other Names




EXHIBIT N-1-9










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 2(a)
Chief Executive Office

Loan PartyAddressCountyStateCountry





EXHIBIT N-1-10










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 2(b)
Location of Books

Loan PartyAddressCountyStateCountry



EXHIBIT N-1-11










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 2(c)
Other Places of Business




EXHIBIT N-1-12










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 2(d)
Additional Locations of Equipment and Inventory
EXHIBIT N-1-13










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 3
Prior Locations




EXHIBIT N-1-14










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 4
Transactions Other Than in the Ordinary Course of Business




EXHIBIT N-1-15










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 5
File Search Reports

Loan PartySearch Report(s) datedType of SearchJurisdiction







EXHIBIT N-1-16










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



LIEN SEARCH RESULTS





DebtorSecured Party
Jurisdiction/
Office
File Number/
Date Filed
Type of UCCDescription of CollateralDisposition

























EXHIBIT N-1-17










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 6
Copy of Collateral Filings To Be Filed




EXHIBIT N-1-18










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 7
Filings/Filing Offices

Type of FilingsEntityApplicable Security Document, Mortgage, Security Agreement
or OtherJurisdictions







EXHIBIT N-1-19










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 8
[Reserved]





EXHIBIT N-1-20










1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 9
[Reserved]




EXHIBIT N-1-21










1163115.04-CHISR02A - MSW30223477.1






--------------------------------------------------------------------------------





Schedule 10
[Reserved]




EXHIBIT N-1-22










1163115.04-CHISR02A - MSW30223477.1






--------------------------------------------------------------------------------



Schedule 11(a)
[Reserved]
EXHIBIT N-1-23










1163115.04-CHISR02A - MSW30223477.1






--------------------------------------------------------------------------------



Schedule 11(b)
[Reserved]














1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 12(a)
[Reserved]














1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 12(b)
[Reserved]
















1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 13
[Reserved]


    












1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 14
[Reserved]












1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 15
[Reserved]














1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Schedule 16
Changes from Circumstances Described in Perfection Certificate
























1163115.04-CHISR02A - MSW30223477.1





--------------------------------------------------------------------------------



Annex VI
Exhibit N-2
See attached












1163115.04-CHISR02A - MSW30223477.1






--------------------------------------------------------------------------------



EXHIBIT N-2
Form of
PERFECTION CERTIFICATE SUPPLEMENT


[See attached]


EXHIBIT N-2-32










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



PERFECTION CERTIFICATE SUPPLEMENT
This Perfection Certificate Supplement, dated as of _______, ____ is delivered
pursuant to Section 5.01(e) of the Short Term Credit Agreement, dated as of
February 21, 2020 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among Novelis Holdings Inc., a
Delaware corporation (the “Borrower”), certain affiliates of the Borrower as
guarantors from time to time party thereto, the Lenders from time to time party
thereto, Standard Chartered Bank, as Administrative Agent and Collateral Agent
(in such capacities, the “Agent”), and the other parties party thereto. Each
capitalized term used but not defined herein shall have the meaning given to it
in the Credit Agreement.


The undersigned U.S. Loan Parties and Canadian Loan Parties (each a “Loan Party”
and collectively, the “Loan Parties”) hereby certify to the Agent and the other
Secured Parties that, as of the date hereof, there has been no change in the
information described in the Perfection Certificate delivered on the Springing
Security Effective Date (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:
1.Names.
a.Except as listed on Schedule 1(a) attached hereto and made a part hereof, (x)
Schedule 1(a) to the Prior Perfection Certificate sets forth the exact legal
name of each Loan Party, as such name appears in its respective certificate or
articles of incorporation, memorandum or articles of association, or any other
organizational document; (y) each Loan Party is (i) the type of entity disclosed
next to its name in Schedule 1(a) to the Prior Perfection Certificate, (ii)
organized under the laws of the jurisdiction disclosed next to its name in
Schedule 1(a) to the Prior Perfection Certificate and (iii) a registered
organization in such jurisdiction except to the extent disclosed in Schedule
1(a) to the Prior Perfection Certificate; and (z) set forth in Schedule 1(a) to
the Prior Perfection Certificate is the organizational identification number, if
any, of each Loan Party that is a registered organization and the United States
Federal Employer Identification Number (or equivalent under the laws of the
relevant jurisdiction of organization of such Loan Party) of each Loan Party.
b.Except as listed on Schedule 1(b) attached hereto and made a part hereof, set
forth in Schedule 1(b) of the Prior Perfection Certificate is any other
corporate or organizational
EXHIBIT N-2-33










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



name each Loan Party has had in the past five years, if any, together with the
date of the relevant change.
c.Except as listed on Schedule 1(c) attached hereto and made a part hereof, set
forth in Schedule 1(c) of the Prior Perfection Certificate is (i) a list of all
other names (including trade names or similar appellations), if any, used by
each Loan Party, or any other business or organization to which each Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
five years and (ii) the information required by Section 1 of this certificate
for any other business or organization to which each Loan Party became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time in the past five years.
Except as set forth in Schedule 1(c) attached hereto and made a part hereof and
as set forth in Schedule 1(c) of the Prior Perfection Certificate, no Loan Party
has changed its jurisdiction of organization at any time during the past four
months.
2.Current Locations. 11
a.Except as listed on Schedule 2(a) attached hereto and made a part hereof, the
chief executive office of each Loan Party is located at the address set forth in
Schedule 2(a) of the Prior Perfection Certificate.
b.Except as listed on Schedule 2(b) attached hereto and made a part hereof, are
all locations where each Loan Party maintains any books or records relating to
any Collateral are set forth in Schedule 2(b) of the Prior Perfection
Certificate.
c.Except as listed on Schedule 2(c) attached hereto and made a part hereof, all
the other places of business of each Loan Party are set forth in Schedule 2(c)
of the Prior Perfection Certificate.
d.Except as listed on Schedule 2(d) attached hereto and made a part hereof, set
forth in Schedule 2(d) of the Prior Perfection Certificate are all other
locations where each Loan Party maintains any of the Collateral consisting of
inventory or equipment not identified above where such Collateral owned by the
Loan Parties at each such location exceeds

11 Schedules 2(b), 2(c) and 2(d) are limited to U.S. Loan Parties and Canadian
Loan Parties with tangible assets located in Canada.
EXHIBIT N-2-34










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



500,000, provided that the aggregate value of such Collateral owned by the Loan
Parties at each such location does not exceed $2,500,000 in the aggregate.
3.Prior Locations. Except as listed on Schedule 3, set forth in Schedule 3 of
the Prior Perfection Certificate is the information required by Schedule 2(a),
Schedule 2(b), Schedule 2(c) and Schedule 2(d) with respect to each location or
place of business previously maintained by each Loan Party at any time during
the past four months.
4.Extraordinary Transactions. Except for those purchases, acquisitions and other
transactions described on Schedule 4 attached hereto and made a part hereof and
on Schedule 4 to the Prior Perfection Certificate, all of the Collateral has
been originated by each Loan Party in the ordinary course of business or
consists of goods which have been acquired by each Loan Party in the ordinary
course of business from a person in the business of selling goods of that kind.
5.File Search Reports. Attached hereto as Schedule 5 and on Schedule 5 to the
Prior Perfection Certificate, is a true and accurate summary of file search
reports from the Uniform Commercial Code filing offices, Personal Property
Security Act filings offices or Registrar of Companies (collectively, “Filing
Offices”) (i) in each jurisdiction identified in Section 1(a), Section 2 or
Section 3 with respect to each legal name and entity set forth in Section 1 and
(ii) in each jurisdiction described in Schedule 1(c) or Schedule 4 relating to
any of the transactions described in Schedule (1)(c) or Schedule 4 with respect
to each legal name of the person or entity (or with respect to each such person
or entity, as applicable) from which each Loan Party purchased or otherwise
acquired any of the Collateral.
6.Collateral Filings. Except as listed on Schedule 6 attached hereto and made a
part hereof, the financing statements, charges and other filings (collectively,
“Collateral Filings”), in each case, duly authorized by each Loan Party
constituting the debtor (or the equivalent thereof under the laws of the
relevant jurisdiction), including the indications of the collateral relating to
the applicable Security Agreement or other applicable Security Document, are set
forth in Schedule 6 of the Prior Perfection Certificate attached hereto and made
a part hereof, and are in the appropriate forms for filing in the filing offices
in the jurisdictions identified in Schedule 7 hereto and thereto.
7.Schedule of Filings. Except as listed on Schedule 7 attached hereto and made a
part hereof, attached to the Prior Perfection Certificate as Schedule 7 is a
schedule of (i) the appropriate filing offices for the Collateral Filings
attached hereto and thereto as Schedule 6 and (ii) the appropriate filing
offices for the filings described in Schedule 12 hereto and thereto and
EXHIBIT N-2-35










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



(iii) any other actions required to create, preserve, protect and perfect the
security interests in the
Collateral granted to the Collateral Agent and/or the Lenders and other Secured
Parties under the Security Documents (the “Pledged Collateral”); provided that
actions to perfect are limited to the filings with the Filing Offices. No other
filings or actions are required to create, preserve, protect and perfect such
security interests in the Pledged Collateral.
8.[Reserved].
9.[Reserved].
10.[Reserved].
11.[Reserved].
12.[Reserved].
13.[Reserved].
14.[Reserved].
15.[Reserved].
16.No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 15 of this Perfection Certificate Supplement except as set forth on
Schedule 16 hereto.
[The remainder of this page has been intentionally left blank]


EXHIBIT N-2-36










1163719.02A-CHISR02A - MSW30223490.1






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first written above.
[LOAN PARTY]


By:Name:Title:



EXHIBIT N-2-6










1163719.02A-CHISR02A - MSW30223490.1






--------------------------------------------------------------------------------



Schedule 1(a)
Legal Names, Etc.






Legal Name






Type of Entity




Registered Organization (Yes/No)






Organizational Number


Federal Employee Identification Number (or equivalent)
Jurisdiction of Organization





EXHIBIT N-2-7










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 1(b)
Prior Organizational Names


EXHIBIT N-2-8










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 1(c)
Changes in Identity; Other Names




EXHIBIT N-2-9










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 2(a)
Chief Executive Office

Loan PartyAddressCountyStateCountry





EXHIBIT N-2-10










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 2(b)
Location of Books

Loan PartyAddressCountyStateCountry



EXHIBIT N-2-11










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 2(c)
Other Places of Business




EXHIBIT N-2-12










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 2(d)
Additional Locations of Equipment and Inventory




EXHIBIT N-2-13










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 3
Prior Locations




EXHIBIT N-2-14










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 4
Transactions Other Than in the Ordinary Course of Business




EXHIBIT N-2-15










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 5
File Search Reports

Loan PartySearch Report(s) datedType of SearchJurisdiction







EXHIBIT N-2-16










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



LIEN SEARCH RESULTS





DebtorSecured Party
Jurisdiction/
Office
File Number/
Date Filed
Type of UCCDescription of CollateralDisposition

























EXHIBIT N-2-17










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 6
Copy of Collateral Filings To Be Filed




EXHIBIT N-2-18










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 7
Filings/Filing Offices

Type of FilingsEntityApplicable Security Document, Mortgage, Security Agreement
or OtherJurisdictions







EXHIBIT N-2-19










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 8
[Reserved]





EXHIBIT N-2-20










1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 9
[Reserved]




EXHIBIT N-2-21










1163719.02A-CHISR02A - MSW30223490.1






--------------------------------------------------------------------------------





Schedule 10


[Reserved]
EXHIBIT N-2-22










1163719.02A-CHISR02A - MSW30223490.1






--------------------------------------------------------------------------------



Schedule 11(a)
[Reserved]
EXHIBIT N-2-23










1163719.02A-CHISR02A - MSW30223490.1






--------------------------------------------------------------------------------



Schedule 11(b)
[Reserved]


31




1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 12(a)
[Reserved]


31




1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 12(b)
[Reserved]




31




1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 13
[Reserved]


    
31




1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 14
[Reserved]


31




1163719.02A-CHISR02A - MSW30223490.1






--------------------------------------------------------------------------------



Schedule 15
[Reserved]


31




1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Schedule 16
Changes from Circumstances Described in Perfection Certificate












31




1163719.02A-CHISR02A - MSW30223490.1





--------------------------------------------------------------------------------



Annex VII
Exhibit O
See attached
31




1163719.02A-CHISR02A - MSW30223490.1






--------------------------------------------------------------------------------




EXECUTION VERSION

INTERCREDITOR AGREEMENT
Dated as of December 17, 2010
by and among
NOVELIS INC.,
NOVELIS CORPORATION,
NOVELIS PAE CORPORATION,
NOVELIS BRAND LLC,
NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC,
NOVELIS ACQUISITIONS LLC ,
NOVELIS NORTH AMERICA HOLDINGS INC.,
NOVELIS UK LTD,
NOVELIS AG,
AV METALS INC., and
the Subsidiary Guarantors party hereto,
as Grantors,
BANK OF AMERICA, N.A.,
as Revolving Credit Administrative Agent and Revolving Credit Collateral Agent,


and


BANK OF AMERICA, N.A.,
as Term Loan Administrative Agent and Term Loan Collateral Agent







32


844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



TABLE OF CONTENTS


I.    DEFINITIONS.
2
1.1    Defined Terms
2
1.2    Terms Generally
31
1.3    Impairment
32
II.    LIEN PRIORITIES BETWEEN REVOLVING CREDIT SECURED OBLIGATIONS, PARI PASSU
SECURED OBLIGATIONS AND SUBORDINATED LIEN SECURED OBLIGATIONS.
33
2.1    Relative Priorities
33
2.2    Prohibition on Contesting Liens
34
2.3    No New Liens
34
2.4    Similar Liens and Agreements
35
2.5    German Real Estate
36
III.    PRIORITIES AND AGREEMENTS OF PARI PASSU SECURED PARTIES WITH RESPECT TO
COMMON Pari PASSU COLLATERAL
36
3.1    Priority of Claims
36
3.2    Actions with Respect to Common Pari Passu Collateral.
36
3.3    No Interference; Payment Over.
37
3.4    Automatic Release of Liens; Amendments to Pari Passu Security Documents.
38
3.5    Insurance
38
3.6    Benefit of the Article
39
IV.    PRIORITIES AND AGREEMENTS WITH RESPECT TO COMMON SUBORDINATED LIEN
COLLATERAL
39
4.1    Priority of Claims
39
4.2    Actions with Respect to Common Subordinated Lien Collateral
39

(1)


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



4.3    No Interference; Payment Over
40
4.4    Automatic Release of Liens; Amendments to Subordinated Lien Security
Documents
41
4.5    Insurance
42
4.6    Benefit of the Article
42
V.    ENFORCEMENT
42
5.1    Exercise of Remedies – Restrictions on Pari Passu Secured Parties and
Subordinated Lien Secured Parties.
42
5.2    Exercise of Remedies – Restrictions on Revolving Credit Claimholders and
Subordinated Lien Secured Parties.
47
5.3    Exercise of Remedies – Collateral Access Rights.
52
5.4    Exercise of Remedies – Intellectual Property Rights/Access to
Information/Use of Equipment.
54
5.5    Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds
55
VI.    PAYMENTS.
56
6.1    Application of Proceeds.
56
6.2    Payments Over in Violation of Agreement
57
6.3    Application of Pari Passu Payments Among Pari Passu Secured Parties;
Application of Subordinated Lien Payments Among Subordinated Lien Secured
Parties
58
VII.    OTHER AGREEMENTS.
61
7.1    Releases.
61
7.2    Insurance.
64
7.3    Amendments to Revolving Credit Loan Documents and Pari Passu Loan
Documents; Refinancings; Legending Provisions.
65
7.4    Bailee or Agency for Perfection.
68
7.5    Additional Secured Debt
72

(2)


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



7.6    When Discharge of Revolving Credit Secured Obligations or Pari Passu
Secured Obligations Deemed to Not Have Occurred
74
VIII.    INSOLVENCY OR LIQUIDATION PROCEEDINGS.
75
8.1    Finance and Sale Issues.
75
8.2    Relief from the Automatic Stay.
79
8.3    Adequate Protection.
79
8.4    Avoidance Issues
82
8.5    Reorganization Securities
82
8.6    Post-Petition Interest.
82
8.7    Waiver – Section 1111(b)(2) Issues.
83
8.8    Asset Dispositions in an Insolvency or Liquidation Proceeding.
83
8.9    Additional Section 363 and Section 364 Matters.
84
8.10    Effectiveness in Insolvency or Liquidation Proceedings
84
8.11    Separate Grants of Security and Separate Classification
84
IX.    RELIANCE; WAIVERS; ETC.
85
9.1    Reliance
85
9.2    No Warranties or Liability
86
9.3    No Waiver of Lien Priorities.
87
9.4    Obligations Unconditional
88
X.    THE AUTHORIZED COLLATERAL AGENT.
89
10.1    Authority
89
10.2    Rights as a Secured Party
90
10.3    Exculpatory Provisions
90
10.4    Reliance by Authorized Collateral Agents
92
10.5    Delegation of Duties
92

(3)


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



10.6    Existence and Amounts of Liens and Obligations
92
XI.    MISCELLANEOUS.
92
11.1    Conflicts; No Additional Rights
93
11.2    Effectiveness; Continuing Nature of this Agreement; Severability
93
11.3    Amendments; Waivers
94
11.4    Information Concerning Financial Condition of Holdings, the Borrowers
and their Respective Subsidiaries
94
11.5    Subrogation
95
11.6    GOVERNING LAW
96
11.7    CONSENT TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS
96
11.8    WAIVER OF JURY TRIAL
97
11.9    Notices
97
11.10    Further Assurances
97
11.11    Binding Effect on Successors and Assigns and on Claimholders and Agents
98
11.12    Specific Performance
98
11.13    Headings
98
11.14    Counterparts
98
11.15    Authorization
98
11.16    No Third Party Beneficiaries
98
11.17    Provisions Solely to Define Relative Rights
99
11.18    Marshalling of Assets
99
11.19    Joinder of Additional Grantors
99
11.20    Agent for Service of Process
100



(4)


844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



INTERCREDITOR AGREEMENT


This INTERCREDITOR AGREEMENT, is dated as of December 17, 2010, and entered into
by and among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a Texas
corporation (“Novelis Corporation”), NOVELIS PAE CORPORATION, a Delaware
corporation (“Novelis PAE”), NOVELIS BRAND LLC, a Delaware limited liability
company (“Novelis Brand”), NOVELIS SOUTH AMERICA HOLDINGS LLC, a Delaware
limited liability company (“Novelis South”), ALUMINUM UPSTREAM HOLDINGS LLC, a
Delaware limited liability company (“Aluminum Upstream”), NOVELIS ACQUISITIONS
LLC, a Delaware limited liability company (“Novelis Acquisitions”), and NOVELIS
NORTH AMERICA HOLDINGS INC., a Delaware corporation, (“Novelis Holdings” and,
together with Novelis Corporation, Novelis PAE, Novelis Brand, Novelis South,
Aluminum Upstream and Novelis Acquisitions, the “U.S. Borrowers”), NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596 (the “U.K. Borrower”), and NOVELIS AG, a
stock corporation (AG) organized under the laws of Switzerland (the “Swiss
Borrower” and, together with the Parent Borrower, the U.S. Borrowers, and the
U.K. Borrower, the “Borrowers” and each, a “Borrower”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act (“Holdings”), the
subsidiaries of Holdings and the subsidiaries of Parent Borrower from time to
time party hereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors” and each, a “Guarantor”), BANK OF AMERICA, N.A., as administrative
agent for the Revolving Credit Lenders (such term and each other capitalized
term used herein having the meanings assigned to them in Section 1 below) and as
collateral agent for the Revolving Credit Claimholders, and BANK OF AMERICA,
N.A., as administrative agent for the Term Loan Lenders (together with its
successors in such capacity, the “Term Loan Administrative Agent”), and BANK OF
AMERICA, N.A., as collateral agent for the current and future Term Loan Secured
Parties (together with its successors in such capacity, “Term Loan Collateral
Agent”). As described in more detail in Section 11.11 hereof, this Agreement is
intended to be binding on all Claimholders and each Agent.
RECITALS
The Borrowers, the Guarantors, the banks, financial institutions and other
entities party thereto as lenders, the Revolving Credit Agents and the other
parties thereto, have entered into that certain Credit Agreement, dated as of
the date hereof, providing for certain senior secured revolving credit
facilities (as Modified from time to time, the “Original Revolving Credit
Agreement”);
The Parent Borrower, Novelis Corporation, the Guarantors, the banks, financial
institutions and other entities party thereto as lenders, the Term Loan Agents
and the other parties thereto, have entered into that certain Credit Agreement,
dated as of the date hereof, providing for certain senior secured term loan
facilities (as Modified or Refinanced from time to time, the “Term Loan
Agreement”);


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



The Grantors have secured (i) the Revolving Credit Secured Obligations under the
Revolving Credit Security Documents and (ii) the Term Loan Secured Obligations
under the Pari Passu Security Documents, and the Grantors may, in certain
circumstances, secure obligations under any future Pari Passu Debt and
Subordinated Lien Debt with Liens on current and future Collateral; and
As a condition to the closing of each of the Original Revolving Credit Agreement
and Term Loan Agreement, (i) the Revolving Credit Agents, on behalf of the
Revolving Credit Claimholders, and (ii) the Term Loan Agents, on behalf of the
Term Loan Secured Parties, have agreed to the relative priority of the
respective Liens securing the obligations of the Grantors to the Revolving
Credit Claimholders, the Pari Passu Secured Parties and the Subordinated Lien
Secured Parties on the Collateral and certain other rights, priorities and
interests as set forth in this Agreement.
AGREEMENT
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:








I.Lien Priorities BETWEEN REVOLVING CREDIT SECURED OBLIGATIONS, Pari PASSU
SECURED OBLIGATIONS AND SUBORDINATED LIEN SECURED OBLIGATIONS.
2.1    Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Revolving
Credit Secured Obligations granted on the Collateral, of any Liens securing Pari
Passu Secured Obligations granted on the Collateral or of any Liens securing the
Subordinated Lien Secured Obligations granted on the Collateral, and
notwithstanding any provision of any UCC, the PPSA or any other applicable law
or the Revolving Credit Loan Documents, the Pari Passu Loan Documents or the
Subordinated Lien Loan Documents or any defect or deficiencies in, or failure to
perfect, the Liens securing the Revolving Credit Secured Obligations, the Pari
Passu Secured Obligations, the Subordinated Lien Secured Obligations or any
other circumstance whatsoever, each Revolving Credit Agent, on behalf of itself
and the other Revolving Credit Claimholders, each Pari Passu Representative, on
behalf of itself and the other Pari Passu Secured Parties, and each Subordinated
Lien Representative, on behalf of itself and the other Subordinated Lien Secured
Parties, hereby agrees that:
a.any Liens on the Revolving Credit Priority Collateral securing any Revolving
Credit Secured Obligations, whether now or hereafter held by or on behalf of any
Revolving Credit Agent or any other Revolving Credit Claimholder or any agent or
trustee therefor, regardless of how
2


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in right, priority, operation, effect and all
other respects to any Liens on the Revolving Credit Priority Collateral securing
any Pari Passu Secured Obligations or any Subordinated Lien Secured Obligations;
b.any Liens on the Pari Passu Priority Collateral securing any Pari Passu
Secured Obligations, whether now or hereafter held by or on behalf of any Pari
Passu Collateral Agent, any Pari Passu Secured Party or any agent or trustee
therefor regardless of how acquired, whether by
3


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



grant, possession, statute, operation of law, subrogation or otherwise, shall be
senior in right, priority, operation, effect and all other respects to any Liens
on the Pari Passu Priority Collateral which may secure any Revolving Credit
Secured Obligations or any Subordinated Lien Secured Obligations;
c.any Liens on the Collateral securing any Revolving Credit Secured Obligations
and the Liens on the Collateral securing any Pari Passu Secured Obligations
(together with the Revolving Credit Secured Obligations, collectively, the
“Senior Secured Obligations”), whether now or hereafter held by or on behalf of
any Revolving Credit Agent or any other Revolving Credit Claimholder, or any
Pari Passu Collateral Agent or any other Pari Passu Secured Party or any agent
or trustee therefor, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in right,
priority, operation, effect and all other respects to any Liens on the
Collateral securing any Subordinated Loan Secured Obligations; and
d.the priority of the Liens among each Series of Pari Passu Secured Obligations
and each Series of the Subordinated Lien Secured Obligations are set forth in
Article III and Article IV hereof, respectively.
2.2    Prohibition on Contesting Liens. Each Revolving Credit Agent, on behalf
of itself and the other Revolving Credit Claimholders, each Pari Passu
Representative, on behalf of itself and the other Pari Passu Secured Parties,
and each Subordinated Lien Representative, on behalf of itself and the other
Subordinated Lien Secured Parties, agrees that it will not (and hereby waives
any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any
Revolving Credit Claimholder, Pari Passu Secured Party or any Subordinated Lien
Secured Party in all or any part of the Collateral, as the case may be, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Revolving Credit Agent or any
other Revolving Credit Claimholder, any Pari Passu Secured Party or any
Subordinated Lien Secured Party to enforce this Agreement, including the
provisions of this Agreement relating to the priority of the Liens securing the
Obligations as provided in Sections 2.1, 3.1 and 4.1.
2.3    No New Liens. So long as the Discharge of Revolving Credit Secured
Obligations and the Discharge of Pari Passu Secured Obligations have not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor, each Revolving Credit
Agent, on behalf of itself and the other Revolving Credit Claimholders, each
Pari Passu Representative, on behalf of itself and the other Pari Passu Secured
Parties, and each Subordinated Lien Representative, on behalf of itself and the
other Subordinated Lien Secured Parties, and each Grantor, agrees that each
Grantor shall not, and shall not permit any other Grantor to:
a.grant or permit any additional Liens on any asset or property to secure any
Pari Passu Secured Obligation unless it has granted or concurrently grants a
Lien on such asset or property to secure the Revolving Credit Secured
Obligations and each other Series of Pari Passu Secured Obligations (subject to
any agreement to the contrary permitted under Section 2.4(b));


4


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



b.grant or permit any additional Liens on any asset or property to secure any
Revolving Credit Secured Obligations unless it has granted or concurrently
grants a Lien on such asset or property to secure the Pari Passu Secured
Obligations (subject to any agreement to the contrary permitted under Section
2.4(b)), or
c.grant or permit any additional Liens on any asset or property to secure any
Subordinated Lien Secured Obligations unless it has granted or concurrently
grants a Lien on such asset or property to secure the Revolving Credit Secured
Obligations and the Pari Passu Secured Obligations and each other Series of
Subordinated Lien Secured Obligations.
To the extent any additional Liens are granted on any asset or property in
accordance with this Section 2.3, the priority of such additional Liens as
between the Revolving Credit Secured Obligations, the Pari Passu Secured
Obligations and the Subordinated Lien Secured Obligations shall be determined in
accordance with Section 2.1. In addition, to the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available hereunder, each Revolving Credit Agent, on behalf
of itself and the other Revolving Credit Claimholders, each Pari Passu
Representative, on behalf of itself and the other Pari Passu Secured Parties,
and each Subordinated Lien Representative, on behalf of itself and the other
Subordinated Lien Secured Parties, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 6.2.
2.4    Similar Liens and Agreements. The parties hereto agree that, except as
set forth in Section 2.4(b), it is their intention that the Collateral securing
the Revolving Credit Secured Obligations and the Collateral securing the Pari
Passu Secured Obligations be identical. In furtherance of the foregoing, the
parties hereto agree, subject to the other provisions of this Agreement:
a.upon request by any Revolving Credit Agent or any Pari Passu Representative,
to cooperate in good faith (and to direct their counsel to cooperate in good
faith) from time to time in order to determine the specific items included in
the Collateral and the steps taken to perfect their respective Liens thereon and
the identity of the respective parties obligated under the Revolving Credit Loan
Documents and the Pari Passu Loan Documents; and
b.that the documents and agreements creating or evidencing the Collateral for
the Revolving Credit Secured Obligations and the Pari Passu Secured Obligations
shall (subject to any deviations therefrom as may be approved by both the
Revolving Credit Agents and the Pari Passu Representatives such approval not to
be unreasonably withheld or delayed) be in all material respects substantially
the same forms of documents and agreements other than with respect to the nature
of the Obligations secured thereunder and, to the extent relevant, the priority
of the Liens granted thereunder except (i) to the extent that the creditors who
have the direct benefit of such agreements or documents agree that such
documents and agreements may grant Liens in less than all the Collateral and/or
are less restrictive on the Grantors (or provide fewer rights or remedies to the
secured party) than the forms of documents and agreements on the date hereof
(and the satisfaction of such requirement will be conclusively established if
the Borrower delivers to the Pari Passu
5


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Representatives and the Revolving Credit Agents an officers’ certificate
certifying that the Borrower has determined in good faith that such Pari Passu
Security Documents satisfy the foregoing requirements unless any Pari Passu
Representative or any Revolving Credit Agent notifies the Borrower within five
Business Days that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)), (ii) the representations and
covenants relating to Revolving Credit Priority Collateral contained in the
Revolving Credit Loan Documents may be more restrictive that those contained in
the Pari Passu Loan Documents and (iii) the representations and covenants
relating to Pari Passu Secured Obligations contained in the Pari Passu Loan
Documents may be more restrictive that those contained in the Revolving Credit
Loan Documents.
2.5    German Real Estate. Any amounts realized by any Pari Passu Collateral
Agent, any Pari Passu Secured Parties or Revolving Credit Claimholders with
respect to, or allocable to, real property interests (including fixtures and
equipment attached thereto) of any German Guarantor following an Enforcement or
during an Enforcement Period, shall, notwithstanding anything to the contrary
contained herein for purposes of this Agreement, constitute Pari Passu Priority
Collateral, and be payable to the Authorized Pari Passu Collateral Agent on
behalf of the Pari Passu Secured Parties.
II.PRIORITIES AND AGREEMENTS OF Pari PASSU SECURED PARTIES WITH RESPECT TO
COMMON Pari PASSU COLLATERAL
3.1    Priority of Claims.
a.The Authorized Pari Passu Collateral Agent will distribute proceeds of
Collateral received by it among the Pari Passu Secured Parties as provided in
Sections 6.1 and 6.3.
b.The Pari Passu Secured Parties hereby acknowledge that the Pari Passu Secured
Obligations of any Series may, subject to the limitations set forth in the then
extant Pari Passu Loan Documents, be Modified or Refinanced from time to time,
all without affecting the priorities set forth in Section 6.3(a) or the
provisions of this Agreement defining the relative rights of the Pari Passu
Secured Parties of any Series.
c.Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Pari Passu Secured Obligations
granted on the Common Pari Passu Collateral, regardless of how acquired, whether
by grant, possession, statute, operation of law, subrogation or otherwise, and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, the PPSA or any other applicable law or the Pari Passu Security
Documents, but subject to any defect or deficiencies in, or failure to perfect,
the Liens securing the Pari Passu Secured Obligations of any Series or other
Impairment (and in each case, subject to Section 1.3(a)), each Pari Passu
Secured Party hereby agrees that the Liens securing each Series of Pari Passu
Secured Obligations on any Common Pari Passu Secured Collateral shall be of
equal priority.
3.2    Actions with Respect to Common Pari Passu Collateral.
        With respect to any Common Pari Passu Collateral, (i) notwithstanding
any other provision hereof or of any other Pari Passu Loan Document, only the
Authorized Pari Passu
6


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Collateral Agent shall act or refrain from acting with respect to the Common
Pari Passu Collateral (except that the Authorized Pari Passu Collateral Agent
may permit other Pari Passu Representatives to act with respect to the Pari
Passu Collateral) and (ii) no other Pari Passu Collateral Agent with respect to
Pari Passu Secured Obligations or any other Pari Passu Representative or other
Pari Passu Secured Party (other than the Authorized Pari Passu Collateral Agent)
shall or shall instruct the Authorized Pari Passu Collateral Agent to commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its security interest
in or realize upon, or take any other action available to it in respect of, any
Common Pari Passu Collateral, whether under any Pari Passu Security Document,
applicable law or otherwise (unless the Authorized Pari Passu Collateral Agent
otherwise consents to such action), it being agreed that only the Authorized
Pari Passu Collateral Agent shall be entitled to take any such actions or
exercise any such remedies with respect to Common Pari Passu Collateral (subject
to the right of any such Pari Passu Collateral Agent with respect to Pari Passu
Secured Obligations, any other Pari Passu Representative or other Pari Passu
Secured Party to take limited protective measures with respect to the Liens
securing Pari Passu Secured Obligations and to take certain actions that would
be permitted to be taken by unsecured creditors). Notwithstanding the equal
priority of the Liens securing each Series of Pari Passu Secured Obligations,
the Authorized Pari Passu Collateral Agent may deal with the Common Pari Passu
Collateral as if such Authorized Pari Passu Collateral Agent had a senior Lien
on such Common Pari Passu Collateral. No Pari Passu Authorized Representative or
Pari Passu Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Authorized Pari Passu Collateral Agent or
the Controlling Secured Parties or any other exercise by the Authorized Pari
Passu Collateral Agent or the Controlling Pari Passu Secured Parties of any
rights and remedies relating to the Common Pari Passu Collateral, or to cause
any other Pari Passu Collateral Agent to do so. The foregoing shall not be
construed to limit the rights and priorities of any Pari Passu Secured Party or
any Pari Passu Representative with respect to any Collateral not constituting
Common Collateral.
3.3    No Interference; Payment Over.
a.Each of the Pari Passu Secured Parties and each of the Pari Passu Collateral
Agents agrees that (i) it will not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the validity or enforceability of any
Pari Passu Secured Obligations of any Series or any Pari Passu Security Document
or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair (x) the rights of any of
the Pari Passu Collateral Agents or any Pari Passu Representative to enforce
this Agreement or (y) the rights of any of the Pari Passu Collateral Agents or
any Pari Passu Secured Party to contest, or support any other Person in
contesting, the enforceability of any Pari Passu Secured Obligations
constituting unmatured interest or the validity of any Lien relating thereto
pursuant to Section 502(b)(2) of the Bankruptcy Code, (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Common
7


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Pari Passu Collateral by the Authorized Pari Passu Collateral Agent, (iii)
except as provided in Section 3.2, it shall have no right to (A) direct the
Authorized Pari Passu Collateral Agent or any other Pari Passu Secured Party to
exercise any right, remedy or power with respect to any Common Pari Passu
Collateral or (B) consent to the exercise by the Authorized Pari Passu
Collateral Agent or any other Pari Passu Secured Party of any right, remedy or
power with respect to any Common Pari Passu Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Authorized Pari Passu Collateral Agent or any
other Pari Passu Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to any Common Pari
Passu Collateral, and none of the Pari Passu Collateral Agents, any Authorized
Pari Passu Collateral Agent or any other Pari Passu Secured Party shall be
liable for any action taken or omitted to be taken by the Authorized Pari Passu
Collateral Agent or other Pari Passu Secured Party with respect to any Common
Pari Passu Collateral in accordance with the provisions of this Agreement, (v)
it will not seek, and hereby waives any right, to have any Common Pari Passu
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the Pari
Passu Collateral Agents or any other Pari Passu Secured Party to enforce this
Agreement.
b.Each Pari Passu Secured Party hereby agrees that if it shall obtain possession
of any Common Pari Passu Collateral or shall realize any proceeds or payment in
respect of any such Common Pari Passu Collateral, pursuant to any Pari Passu
Security Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies, at any time prior to the Discharge of Pari Passu
Secured Obligations, then it shall hold such Common Pari Passu Collateral,
proceeds or payment in trust for the other Pari Passu Secured Parties and
promptly transfer such Common Pari Passu Collateral, proceeds or payment, as the
case may be, to the Authorized Pari Passu Collateral Agent (unless it shall have
an obligation, to the extent such Common Pari Passu Collateral constitutes
Revolving Loan Priority Collateral, to transfer such Common Pari Passu
Collateral to the Revolving Credit Agents under this Agreement, in which case it
will hold such proceeds in trust for the Revolving Credit Collateral Agent and
transfer such proceeds to the Revolving Credit Collateral Agent as required
under Article VI) to be distributed by the Authorized Pari Passu Collateral
Agent in accordance with the provisions of Section 6.3(a).
3.4    Automatic Release of Liens; Amendments to Pari Passu Security Documents.
a.If, at any time the Authorized Pari Passu Collateral Agent forecloses upon or
otherwise exercises remedies against any Common Pari Passu Collateral, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
the Liens in favor of the Pari Passu Collateral Agents for the benefit of each
Series of Pari Passu Secured Debt upon such Common Pari Passu Collateral will
automatically be released and discharged; provided that any proceeds of any
Common Pari Passu Collateral realized therefrom shall be applied pursuant to
Article VI.
b.Each Pari Passu Representative agrees to execute and deliver (at the sole cost
and expense of the Grantors) all such authorizations and other instruments as
shall reasonably be
8


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



requested by the Authorized Pari Passu Collateral Agent to evidence and confirm
any release of Common Pari Passu Collateral or amendment to any Pari Passu
Security Documents provided for in this Section.
3.5    Insurance. As between the Pari Passu Secured Parties, the Authorized Pari
Passu Collateral Agent shall have the right to adjust or settle any insurance
policy or claim covering or constituting Common Pari Passu Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Pari Passu Collateral.
3.6    Benefit of the Article. Except as expressly provided in this Article III,
the provisions of this Article III are solely for the benefit of the Authorized
Pari Passu Collateral Agent, the other Pari Passu Representatives and the other
Pari Passu Secured Parties, and nothing contained in this Article III shall
confer any benefits on any other Person or are to affect the construction of, or
be taken into consideration in interpreting, the other provision of this
Agreement except that the provisions of Sections 3.3 and 3.4 shall be for the
benefit of, and enforceable by, the Revolving Credit Agents to the extent such
Sections allocate proceeds of Common Pari Passu Collateral to the Revolving
Credit Agents.
III.PRIORITIES AND AGREEMENTS WITH RESPECT TO COMMON SUBORDINATED LIEN
COLLATERAL
4.1    Priority of Claims.
a.The Authorized Subordinated Lien Collateral Agent will distribute proceeds of
Collateral received by it among the Subordinated Lien Secured Parties as
provided in Sections 6.1 and 6.3.
b.The Subordinated Lien Secured Parties hereby acknowledge that the Subordinated
Lien Secured Obligations of any Series may, subject to the limitations set forth
in the then extant Subordinated Lien Documents, be Modified or Refinanced from
time to time, all without affecting the priorities set forth in Section 6.3(b)
or the provisions of this Agreement defining the relative rights of the
Subordinated Lien Secured Parties of any Series.
c.Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Subordinated Lien Secured
Obligations granted on the Common Subordinated Lien Collateral, regardless of
how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, the PPSA or any other applicable law or the
Subordinated Lien Security Documents, but subject to any defect or deficiencies
in, or failure to perfect, the Liens securing the Subordinated Lien Secured
Obligations of any Series or other Impairment (and in each case, subject to
Section 1.3(b)), each Subordinated Lien Secured Party hereby agrees that the
Liens securing each Series of Subordinated Lien Secured Obligations on any
Common Subordinated Lien Secured Collateral shall be of equal priority.
9


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



4.2    Actions with Respect to Common Subordinated Lien Collateral.
a.With respect to any Common Subordinated Lien Collateral, (i) notwithstanding
any other provision of this Agreement or of any other Subordinated Lien Loan
Document, only the Authorized Subordinated Lien Collateral Agent shall act or
refrain from acting with respect to the Common Subordinated Lien Collateral
(except that the Authorized Subordinated Lien Collateral Agent may permit other
Subordinated Lien Representatives to act with respect to the Pari Passu
Collateral) and (ii) no other Subordinated Lien Collateral Agent with respect to
Subordinated Lien Secured Obligations or any other Subordinated Lien
Representative or other Subordinated Lien Secured Party (other than the
Authorized Subordinated Lien Collateral Agent) shall or shall instruct the
Authorized Subordinated Lien Collateral Agent to, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Common
Subordinated Lien Collateral, whether under any Subordinated Lien Security
Document, applicable law or otherwise (unless the Authorized Subordinated Lien
Collateral Agent otherwise consents to such action), it being agreed that only
the Authorized Subordinated Lien Collateral Agent shall be entitled to take any
such actions or exercise any such remedies with respect to Common Subordinated
Lien Collateral (subject to the right of any such Subordinated Lien Collateral
Agent with respect to Subordinated Lien Secured Obligations, any other
Subordinated Lien Representative or other Subordinated Lien Secured Party to
take limited protective measures with respect to the Liens securing Subordinated
Lien Secured Obligations and to take certain actions that would be permitted to
be taken by unsecured creditors). Notwithstanding the equal priority of the
Liens securing each Series of Subordinated Lien Secured Obligations, the
Authorized Subordinated Lien Collateral Agent may deal with the Common
Subordinated Lien Collateral as if such Authorized Subordinated Lien Collateral
Agent had a senior Lien on such Common Subordinated Lien Collateral. No
Subordinated Lien Authorized Representative or Subordinated Lien Secured Party
will contest, protest or object to any foreclosure proceeding or action brought
by the Authorized Subordinated Lien Collateral Agent or the Controlling Secured
Parties or any other exercise by the Authorized Subordinated Lien Collateral
Agent or the Controlling Subordinated Lien Secured Parties of any rights and
remedies relating to the Common Subordinated Lien Collateral, or to cause any
other Subordinated Lien Collateral Agent to do so. The foregoing shall not be
construed to limit the rights and priorities of any Subordinated Lien Secured
Party or any Subordinated Lien Representative with respect to any Collateral not
constituting Common Collateral.
4.3    No Interference; Payment Over.
a.Each of the Subordinated Lien Secured Parties and each of the Subordinated
Lien Collateral Agents agrees that (i) it will not (and hereby waives any right
to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity or
enforceability of any Subordinated Lien Secured Obligations of any Series or any
Subordinated Lien Security Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair (x) the rights of any of the Subordinated Lien Collateral
10


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Agents or any Subordinated Lien Representative to enforce this Agreement or (y)
the rights of any of the Subordinated Lien Collateral Agents or any Subordinated
Lien Secured Party to contest, or support any other Person in contesting, any
Subordinated Lien Secured Obligations constituting unmatured interest or the
validity of any Lien relating thereto pursuant to Section 502(b)(2) of the
Bankruptcy Code, (ii) it will not take or cause to be taken any action the
purpose or intent of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Common Subordinated Lien Collateral by the Authorized
Subordinated Lien Collateral Agent, (iii) except as provided in Section 4.2, it
shall have no right to (A) direct the Authorized Subordinated Lien Collateral
Agent or any other Subordinated Lien Secured Party to exercise any right, remedy
or power with respect to any Common Subordinated Lien Collateral or (B) consent
to the exercise by the Authorized Subordinated Lien Collateral Agent or any
other Subordinated Lien Secured Party of any right, remedy or power with respect
to any Common Subordinated Lien Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Authorized Subordinated Lien Collateral Agent or any other
Subordinated Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to any Common
Subordinated Lien Collateral, and none of the Subordinated Lien Collateral
Agents, any Authorized Subordinated Lien Collateral Agent or any other
Subordinated Lien Secured Party shall be liable for any action taken or omitted
to be taken by the Authorized Subordinated Lien Collateral Agent or other
Subordinated Lien Secured Party with respect to any Common Subordinated Lien
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Common Subordinated Lien
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Subordinated Lien Collateral Agents or any other Subordinated Lien Secured Party
to enforce this Agreement.
b.Each Subordinated Lien Secured Party hereby agrees that if it shall obtain
possession of any Common Subordinated Lien Collateral or shall realize any
proceeds or payment in respect of any such Common Subordinated Lien Collateral,
pursuant to any Subordinated Lien Security Document or by the exercise of any
rights available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies, at any time prior to the
Discharge of Subordinated Lien Secured Obligations, then it shall hold such
Common Subordinated Lien Collateral, proceeds or payment in trust for the other
Subordinated Lien Secured Parties and promptly transfer such Common Subordinated
Lien Collateral, proceeds or payment, as the case may be, to the Authorized
Subordinated Lien Collateral Agent (unless it shall have an obligation, (i) to
the extent such Common Subordinated Lien Collateral constitutes Revolving Loan
Priority Collateral, to transfer such Common Subordinated Lien Collateral to the
Revolving Credit Agents under this Agreement , in which case it will hold such
proceeds in trust for the Revolving Credit Collateral Agent and transfer such
proceeds to the Revolving Credit Collateral Agent as required under Article VI
or (ii) to the extent such Common Subordinated Lien Collateral constitutes Pari
Passu Priority Collateral, to transfer such Common Pari Passu Collateral to the
Authorized Pari Passu Collateral Agent under this Agreement, in which case it
will hold such proceeds in trust for the Authorized Pari Passu Collateral Agent
and transfer such proceeds to the Authorized Pari Passu
11


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Collateral Agent as required under Article VI) to be distributed by the
Authorized Subordinated Lien Collateral Agent in accordance with the provisions
of Section 6.3(b).
4.4    Automatic Release of Liens; Amendments to Subordinated Lien Security
Documents.
a.If, at any time the Authorized Subordinated Lien Collateral Agent forecloses
upon or otherwise exercises remedies against any Common Subordinated Lien
Collateral in compliance with the terms of this Agreement, then (whether or not
any Insolvency or Liquidation Proceeding is pending at the time) the Liens in
favor of the Subordinated Lien Collateral Agents for the benefit of each Series
of Subordinated Lien Secured Debt upon such Common Subordinated Lien Collateral
will automatically be released and discharged; provided that any proceeds of any
Common Subordinated Lien Collateral realized therefrom shall be applied pursuant
to Article VI.
b.Each Subordinated Lien Representative agrees to execute and deliver (at the
sole cost and expense of the Grantors) all such authorizations and other
instruments as shall reasonably be requested by the Authorized Subordinated Lien
Collateral Agent to evidence and confirm any release of Common Subordinated Lien
Collateral or amendment to any Subordinated Lien Security Documents provided for
in this Section.
4.5    Insurance. As between the Subordinated Lien Secured Parties, the
Authorized Subordinated Lien Collateral Agent shall have the right to adjust or
settle any insurance policy or claim covering or constituting Common
Subordinated Lien Collateral in the event of any loss thereunder and to approve
any award granted in any condemnation or similar proceeding affecting the Common
Subordinated Lien Collateral.
4.6    Benefit of the Article. Except as expressly provided in this Article IV,
the provision of the Article IV are solely for the benefit of the Authorized
Subordinated Lien Collateral Agent, the other Subordinated Lien Representatives
and the other Subordinated Lien Secured Parties, and nothing contained in this
Article IV shall confer any benefits on any other Person or are to affect the
construction of, or be taken into consideration in interpreting, the other
provision of this Agreement except that the provisions of Sections 4.3 and 4.4
shall be for the benefit of, and enforceable by, the Revolving Credit Agents and
the Pari Passu Representatives to the extent such Sections allocate proceeds of
Common Subordinated Lien Collateral to the Revolving Credit Agents.
IV.ENFORCEMENT    
5.1 Exercise of Remedies – Restrictions on Pari Passu Secured Parties and
Subordinated Lien Secured Parties.
a.Unless the Pari Passu Representatives, the Subordinated Lien Representatives
and the Revolving Credit Agents agree in writing otherwise, until the Discharge
of Revolving Credit Secured Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Borrower or any other Grantor, each Pari Passu Representative, each
12


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Subordinated Lien Representative and the other Pari Passu Secured Parties and
Subordinated Lien Secured Parties:
(1)    will not seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, or otherwise
exercise or seek to exercise any rights or remedies with respect to, any
Revolving Credit Priority Collateral (including the exercise of any right of
set-off or any right under any Account Agreement (other than Account Agreements
with respect to Net Cash Proceeds Accounts), landlord waiver or bailee’s letter
or similar agreement or arrangement to which any Pari Passu Collateral Agent or
Subordinated Lien Collateral Agent is a party, to the extent relating to
Revolving Credit Priority Collateral), or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure);
provided, however, that:
(x)    the Authorized Pari Passu Collateral Agent may exercise any or all such
rights or remedies after the passage of a period of at least 180 days has
elapsed since the later of: (i) the date on which any Pari Passu Representative
first declared the existence of a Pari Passu Default and demanded the repayment
of all the principal amount of any Pari Passu Secured Obligations; and (ii) the
date on which any Revolving Credit Agent received notice from any Pari Passu
Representative of such declarations of a Pari Passu Default and of such demand
for payment (the “Pari Passu Standstill Period”); provided, further, however,
that notwithstanding anything herein to the contrary, in no event shall any
Authorized Pari Passu Collateral Agent or any other Pari Passu Secured Party
exercise any rights or remedies with respect to the Revolving Credit Priority
Collateral if, notwithstanding the expiration of the Pari Passu Standstill
Period, any of the Revolving Credit Agents or any of the other Revolving Credit
Claimholders shall have commenced and be diligently pursuing the exercise of
their rights or remedies with respect to all or any material portion of such
Revolving Credit Priority Collateral (prompt notice of such exercise to be given
to the Authorized Pari Passu Collateral Agent and each Pari Passu
Representative); and
(y)     the Authorized Subordinated Lien Collateral Agent may exercise any or
all of such rights or remedies against the Collateral after the passage of a
period of at least 360 days has elapsed since the later of: (i) the date on
which any Subordinated Lien Representative first declared the existence of a
Subordinated Lien Default, and demanded the repayment of all the principal
amount of the related Subordinated Lien Secured Obligations; and (ii) the date
on which each Pari Passu Representative and each Revolving Credit Agent received
notice from any Subordinated Lien Representative of such declarations of a
Subordinated Lien Default and of such demand for payment (the “Subordinated Lien
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall the Authorized Subordinated Lien
Collateral Agent or any other Subordinated Lien Secured Party exercise any
rights
13


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



or remedies with respect to any of the Collateral if, notwithstanding the
expiration of the Subordinated Lien Standstill Period, either (A) any of the
Revolving Credit Agents or any of the other Revolving Credit Claimholders or (B)
the Authorized Pari Passu Collateral Agent or any other Pari Passu Secured Party
shall have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of the Collateral (prompt
notice of such exercise to be given to the Subordinated Lien Representatives);
(2)    will not contest, protest or object to any foreclosure proceeding or
action brought by any Revolving Credit Agent or any other Revolving Credit
Claimholder or any other exercise by any Revolving Credit Agent or any other
Revolving Credit Claimholder of any rights and remedies relating to the
Revolving Credit Priority Collateral, whether under the Revolving Credit Loan
Documents or otherwise; and
(3)    subject to their rights under clause (a)(1) above and except as may be
permitted in Section 5.1(c), will not object to the forbearance by any of the
Revolving Credit Agents or any of the other Revolving Credit Claimholders from
bringing or pursuing any Enforcement;
provided that, in the case of each of the foregoing clauses (1), (2) and (3)
above, the Liens (if any) granted to secure the Pari Passu Secured Obligations
and the Subordinated Lien Secured Obligations shall attach to any proceeds
resulting from actions taken by any Revolving Credit Agent or any other
Revolving Credit Claimholder in accordance with this Agreement after giving
effect to any application of such proceeds to the Revolving Credit Secured
Obligations.
b.Until the Discharge of Revolving Credit Secured Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Borrower or any other Grantor, the Revolving Credit Agents and the
other Revolving Credit Claimholders shall have the right to enforce rights,
exercise remedies (including set-off and the right of the Revolving Credit
Agents to credit bid the debt under the Revolving Credit Loan Documents) and, in
connection therewith, make determinations regarding the release, disposition, or
restrictions with respect to the Revolving Credit Priority Collateral without
any consultation with or the consent of any Pari Passu Collateral Agent or any
Subordinated Lien Collateral Agent or any Pari Passu Secured Party or any
Subordinated Lien Secured Party; provided, however, that the Lien (if any)
securing the Pari Passu Secured Obligations and the Subordinated Lien Secured
Obligations shall remain on the proceeds (other than those properly applied to
the Revolving Credit Secured Obligations) of such Collateral released or
disposed of subject to the relative priorities described in Section 2. In
exercising rights and remedies with respect to the Revolving Credit Priority
Collateral, the Revolving Credit Agents and the other Revolving Credit
Claimholders may enforce the provisions of the Revolving Credit Loan Documents
and exercise remedies thereunder, all in such order and in such manner as they
may determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the Revolving Credit Priority Collateral upon foreclosure,
to incur expenses in connection with such sale or disposition, and to
14


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



exercise all the rights and remedies of a secured creditor under the UCC or the
PPSA (or any similar or equivalent legislation of any other applicable
jurisdiction outside the United States) and of a secured creditor under the
Bankruptcy Laws of any applicable jurisdiction.
c.Notwithstanding the foregoing, any Pari Passu Secured Party or any
Subordinated Lien Secured Party may:
(1)    file a claim or statement of interest with respect to the Pari Passu
Secured Obligations or the Subordinated Lien Secured Obligations, as the case
may be; provided that an Insolvency or Liquidation Proceeding has been commenced
by or against any Borrower or any other Grantor;
(2)    take any action (not adverse to the priority status of the Liens on the
Revolving Credit Priority Collateral securing the Revolving Credit Secured
Obligations (giving effect to this Agreement), or the rights of any of the
Revolving Credit Agents or any of the other Revolving Credit Claimholders to
exercise rights or remedies in respect thereof, it being understood that any
objection to a sale of Revolving Credit Priority Collateral by any Grantor that
is not objected to by any Revolving Credit Agent, or any objection to any
related sale process (including any sale or bidding procedures motion), shall be
deemed to be adverse to the priority status of the Liens on the Revolving Credit
Priority Collateral) in order to create, perfect, preserve or protect its Lien
on any of the Collateral, including, in the case of the Pari Passu Secured
Parties, exercising rights solely with respect to Pari Passu Priority Collateral
pursuant to rights provided under landlord waivers or bailee’s letters or
similar agreements or arrangements;
(3)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Pari
Passu Secured Parties or the Subordinated Lien Secured Parties, as the case may
be, including any claims secured by the Revolving Credit Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;
(4)    file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under any
Pari Passu Loan Document or Subordinated Lien Loan Document, Insolvency or
Liquidation Proceeding or applicable non-bankruptcy law, in each case not
inconsistent with the terms of this Agreement;


15


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(5)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Pari Passu Secured
Obligations, the Subordinated Lien Secured Obligations and/or, in the case of
the Pari Passu Secured Parties, the Pari Passu Priority Collateral;
(6)    exercise any of its rights or remedies with respect to any of the
Revolving Credit Priority Collateral after the termination of the Pari Passu
Standstill Period or the Subordinated Lien Standstill Period, as applicable, to
the extent permitted by Section 5.1(a)(1); and
(7)    make a cash bid on all or any portion of the Revolving Credit Priority
Collateral in any foreclosure proceeding or action.
Each Pari Passu Representative and each Subordinated Lien Representative, on
behalf of itself and the other Pari Passu Secured Parties and Subordinated Lien
Secured Parties, respectively agrees that it will not (i) take or receive any
Revolving Credit Priority Collateral or any proceeds of such Revolving Credit
Priority Collateral in connection with the exercise of any right or remedy
(including set-off) with respect to any such Revolving Credit Priority
Collateral in its capacity as a creditor in violation of this Agreement or (ii)
in or in connection with any Insolvency or Liquidation Proceeding, take any
action with respect to the Revolving Credit Priority Collateral or the validity
or enforceability of any of the Revolving Credit Loan Documents or any of the
Revolving Credit Secured Obligations thereunder, including by filing any
pleadings or motions or taking any position at any hearing or proceeding of any
nature, that in each case (x) violates, or is prohibited by, Article VIII (or,
in the absence of an Insolvency or Liquidations Proceeding, otherwise would
violate or be prohibited by this Agreement), (y) asserts any right, benefit or
privilege that arises in favor of any Pari Passu Collateral Agent or
Subordinated Lien Collateral Agent or any Pari Passu Secured Party or
Subordinated Lien Secured Party, in whole or in part, as a result of their
interest in the Revolving Credit Priority Collateral or in their respective
Liens on the Revolving Credit Priority Collateral (unless the assertion of such
right is expressly permitted by this Agreement, it being understood that this
clause (y) shall not restrict the right of any Pari Passu Secured Party or
Subordinated Lien Secured Party to seek the payment of post-petition interest in
any Insolvency or Liquidation Proceeding) or (z) relates in any way to the
determination of any Liens or claims held by any Revolving Credit Agent
(including the validity and enforceability thereof) or any other Revolving
Credit Claimholder or the value of any claims of such parties under Section
506(a) of the Bankruptcy Code or otherwise. Without limiting the generality of
the foregoing, unless and until the Discharge of Revolving Credit Secured
Obligations has occurred, except as expressly provided in Sections 5.1(a),
8.3(c)(1) and this Section 5.1(c), the sole right of the Pari Passu Secured
Parties and the Subordinated Lien Secured Parties with respect to the Revolving
Credit Priority Collateral is to hold a Lien (if any) on such Revolving Credit
Priority Collateral pursuant to the respective Pari Passu Loan Documents and
Subordinated Lien Loan Documents for the period and to the extent granted
therein and to receive
16


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



a share of the proceeds thereof, if any, after the Discharge of Revolving Credit
Secured Obligations has occurred.
d.Subject to Sections 5.1(a), 5.1(c) and 8.3(c)(1):
(1)    each Pari Passu Representative, on behalf of itself and the other Pari
Passu Secured Parties, and each Subordinated Lien Representative, on behalf of
itself and the other Subordinated Lien Secured Parties, agrees that it will not
take any action that would hinder any exercise of remedies under the Revolving
Credit Loan Documents (other than with respect to Pari Passu Priority
Collateral) or under the Revolving Credit Loan Documents with respect to the
Revolving Credit Priority Collateral or that is otherwise prohibited hereunder,
including any sale, lease, exchange, transfer or other disposition of the
Revolving Credit Priority Collateral, whether by foreclosure or otherwise;
(2)    each Pari Passu Representative, on behalf of itself and the other Secured
Parties, and each Subordinated Lien Representative, on behalf of itself and the
other Subordinated Lien Secured Parties, hereby waives any and all rights the
Pari Passu Secured Parties and Subordinated Lien Secured Parties, as applicable,
may at any time have as a junior lien creditor or otherwise to object to the
manner in which any Revolving Credit Agent or any other Revolving Credit
Claimholders seek to enforce or collect the Revolving Credit Secured Obligations
or the Liens securing the Revolving Credit Priority Collateral if such
enforcement or collection is undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of any
Revolving Credit Agent or any other Revolving Credit Claimholders is adverse to
the interest of the Pari Passu Secured Parties on the Subordinated Lien Secured
Parties; and
(3)    each Pari Passu Representative and each Subordinated Lien Representative
hereby acknowledges and agrees that no covenant, agreement or restriction
contained in any Pari Passu Loan Document or Subordinated Loan Document relating
to its Series shall be deemed to restrict in any way the rights and remedies of
any Revolving Credit Agent or any other Revolving Credit Claimholder with
respect to the enforcement of the Liens on the Revolving Credit Priority
Collateral as set forth in this Agreement and the Revolving Credit Loan
Documents.
e.Except as otherwise specifically set forth in Sections 5.1(a), 5.1(d), 5.5 and
Article VIII, the Pari Passu Secured Parties and the Subordinated Lien Secured
Parties may exercise rights and remedies as unsecured creditors against any
Borrower or any other Grantor that has guaranteed or granted Liens to secure the
Pari Passu Secured Obligations and the Subordinated Lien Secured Obligations,
and the Pari Passu Secured Parties and the Subordinated Lien Secured Parties may
exercise rights and remedies with respect to the Collateral, in each case, in
accordance with the terms of this Agreement, the Pari Passu Loan Documents or
Subordinated Loan Documents, as the case may be, and applicable law; provided,
however, that in the event that any Pari Passu Secured Party or
17


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



any Subordinated Lien Secured Party becomes a judgment Lien creditor in respect
of Revolving Credit Priority Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Pari Passu Secured
Obligations or the Subordinated Lien Secured Obligations, such judgment Lien
shall be subject to the terms of this Agreement for all purposes (including in
relation to the Revolving Credit Priority Collateral) as the other Liens
securing the Pari Passu Secured Obligations or the Subordinated Lien Secured
Obligations are subject to this Agreement.
f.Nothing in this Agreement shall prohibit the receipt by any Pari Passu Secured
Party or any Subordinated Lien Secured Party of the required payments of
interest, principal and other amounts owed in respect of its Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations, as the case may be, so
long as such receipt is not the direct or indirect result of the exercise or
enforcement by any Pari Passu Secured Party or any Subordinated Lien Secured
Party, as the case may be, of rights or remedies as a secured creditor in
respect of the Revolving Credit Priority Collateral (including set-off) or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement impairs or otherwise adversely affects, as between the
Grantors on the one hand, and the Pari Passu Secured Parties or Subordinated
Lien Secured Parties, on the other hand, any rights or remedies the Pari Passu
Secured Parties or Subordinated Lien Secured Parties may have against the
Grantors under the Pari Passu Loan Documents or the Subordinated Loan Documents,
as the case may be.
5.2    Exercise of Remedies – Restrictions on Revolving Credit Claimholders and
Subordinated Lien Secured Parties.
a.Unless the Pari Passu Representatives, the Subordinated Lien Representatives
and the Revolving Credit Agents agree in writing otherwise, until the Discharge
of Pari Passu Secured Obligations has occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Borrower or any
other Grantor, the Revolving Credit Agents, the Revolving Credit Claimholders,
the Subordinated Lien Representatives and the Subordinated Lien Secured Parties:
(1)    will not seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, or otherwise
exercise or seek to exercise any rights or remedies with respect to, any Pari
Passu Priority Collateral (including the exercise of any right of set-off or any
right under any Account Agreement with respect to Net Cash Proceeds Accounts,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
any Revolving Credit Agent or any other Revolving Credit Claimholder is a party,
to the extent relating to Pari Passu Priority Collateral), or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure); provided, however, that
(x)    any of the Revolving Credit Agents may exercise the rights provided for
in Section 5.3 (with respect to any Access Period) and Section 5.4 and may
exercise any or all such rights or remedies after the passage of a period of at
least 180 days has elapsed since the later of: (i) the date on which any
Revolving Credit Agent first declared the existence of any Revolving Credit
Default and
18


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



demanded the repayment of all the principal amount of any Revolving Credit
Secured Obligations; and (ii) the date on which each Pari Passu Representative
received notice from any Revolving Credit Agent of such declarations of a
Revolving Credit Default and of such demand for payment (the “Revolving Credit
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall any Revolving Credit Agent or any
other Revolving Credit Claimholder exercise any rights or remedies (other than
those under Section 5.3) with respect to the Pari Passu Priority Collateral if,
notwithstanding the expiration of the Revolving Credit Standstill Period, any
Pari Passu Secured Party shall have commenced and be diligently pursuing the
exercise of their rights or remedies with respect to all or any material portion
of such Pari Passu Priority Collateral (prompt notice of such exercise to be
given to the Revolving Credit Agents); and
(y)     the Authorized Subordinated Lien Collateral Agent may exercise any or
all of such rights or remedies against the Collateral after the passage of a
period of at least 360 days has elapsed since the later of: (i) the date on
which any Subordinated Lien Representative first declared the existence of a
Subordinated Lien Default, and demanded the repayment of all the principal
amount of the related Subordinated Lien Secured Obligations; and (ii) the date
on which each Pari Passu Representative and each Revolving Credit Agent received
notice from any Subordinated Lien Representative of such declaration of a
Subordinated Lien Default and of such demand for payment (the “Subordinated Lien
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall the Authorized Subordinated Lien
Collateral Agent or any other Subordinated Lien Secured Party exercise any
rights or remedies with respect to any of the Collateral if, notwithstanding the
expiration of the Subordinated Lien Standstill Period, either (A) the Authorized
Pari Passu Collateral Agent or any other Pari Passu Secured Party or (B) the
Revolving Credit Collateral Agent or any other Revolving Credit Claimholders
shall have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of the Collateral (prompt
notice of such exercise to be given to the Subordinated Lien Representatives);
(2)    will not contest, protest or object to any foreclosure proceeding or
action brought by any Pari Passu Secured Party or any other exercise by any Pari
Passu Secured Party of any rights and remedies relating to the Pari Passu
Priority Collateral, whether under the Pari Passu Loan Documents or otherwise;
and
(3)    subject to their rights under clause (a)(1) above and except as may be
permitted in Section 5.2(c), will not object to the
19


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



forbearance by the Pari Passu Secured Parties from bringing or pursuing any
Enforcement;
provided that in the case of each of the foregoing clauses (1), (2) and (3)
above, the Liens (if any) granted to secure the Revolving Credit Secured
Obligations and the Subordinated Lien Secured Obligations shall attach to any
proceeds resulting from actions taken by any Pari Passu Secured Party in
accordance with this Agreement after giving effect to any application of such
proceeds to the Pari Passu Secured Obligations.
b.Until the Discharge of Pari Passu Secured Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Borrower or any other Grantor, the Pari Passu Secured Parties shall have the
right to enforce rights, exercise remedies (including set-off and the right of
the Pari Passu Representatives to credit bid the debt under the related Series
of Pari Passu Debt) and make determinations regarding the release, disposition,
or restrictions with respect to the Pari Passu Priority Collateral without any
consultation with or the consent of any Revolving Credit Agent or any other
Revolving Credit Claimholder or any Subordinated Lien Representative or any
other Subordinated Lien Secured Party; provided, however, that the Lien (if any)
securing the Revolving Credit Secured Obligations and the Subordinated Lien
Secured Obligations shall remain on the proceeds (other than those properly
applied to the Pari Passu Secured Obligations) of such Collateral released or
disposed of subject to the relative priorities described in Section 2. In
exercising rights and remedies with respect to the Pari Passu Priority
Collateral, the Authorized Pari Passu Collateral Agent and the other Pari Passu
Secured Parties may enforce the provisions of the Pari Passu Loan Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the Pari Passu Priority Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC or the PPSA (or any
similar or equivalent legislation of any other applicable jurisdiction outside
the United States) and of a secured creditor under the Bankruptcy Laws of any
applicable jurisdiction.
c.Notwithstanding the foregoing, any of the Revolving Credit Secured Parties and
the other Subordinated Lien Secured Parties may:
(1)    file a claim or statement of interest with respect to the Revolving
Credit Secured Obligations or the Subordinated Lien Secured Obligations, as the
case may be, provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor;
(2)    take any action (not adverse to the priority status of the Liens on the
Pari Passu Priority Collateral securing the Pari Passu Secured Obligations
(giving effect to this Agreement), or the rights of any of the Pari Passu
Secured Parties to exercise rights or remedies in respect thereof (it being
understood that any objection to a sale of Pari Passu Priority Collateral by any
Grantor that is not objected to by any Pari Passu
20


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Representative, or any objection to any related sale process (including any sale
or bidding procedures motion), shall be deemed to be adverse to the priority
status of the Liens on Pari Passu Priority Collateral) in order to create,
perfect, preserve or protect its Lien on any of the Collateral, including, in
the case of the Revolving Credit Claimholders, exercising rights solely with
respect to Revolving Credit Priority Collateral pursuant to rights provided
under landlord waivers or bailee’s letters or similar agreements or
arrangements;
(3)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Revolving Credit Claimholders or the Subordinated Lien Secured Parties, as the
case may be, including any claims secured by the Pari Passu Priority Collateral,
if any, in each case in accordance with the terms of this Agreement;
(4)    file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under any
Revolving Credit Loan Document, any Subordinated Lien Loan Document, Insolvency
or Liquidation Proceeding or applicable non-bankruptcy law, in each case not
inconsistent with the terms of this Agreement;
(5)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Revolving Credit Secured
Obligations, the Subordinated Lien Secured Obligations and/or in the case of the
Revolving Credit Secured Parties, the Revolving Credit Priority Collateral;
(6)    exercise any of its rights or remedies with respect to any of the
Collateral after the termination of the Revolving Credit Standstill Period or
the Subordinated Lien Standstill Period, as applicable, to the extent permitted
by Section 5.2(a)(1); and
(7)    make a cash bid on all or any portion of the Pari Passu Priority
Collateral in any foreclosure proceeding or action.
Each Revolving Credit Agent, on behalf of itself and the other Revolving Credit
Claimholders, and each Subordinated Lien Representative, on behalf of itself and
the other Subordinated Lien Secured Parties, agrees that it will not (i) take or
receive any Pari Passu Priority Collateral or any proceeds of such Pari Passu
Priority Collateral in connection with the exercise of any right or remedy
(including set-off) with respect to any such Pari Passu Priority Collateral in
its capacity as a creditor in violation of this Agreement or (ii) in or in
connection with any Insolvency or
21


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Liquidation Proceeding, take any action with respect to the Pari Passu Priority
Collateral or the validity or enforceability of any of the Pari Passu Loan
Documents or any of the Pari Passu Secured Obligations thereunder, including by
filing any pleadings or motions or taking any position at any hearing or
proceeding of any nature, that in each case (x) violates, or is prohibited by,
Article VIII (or, in the absence of an Insolvency or Liquidations Proceeding,
otherwise would violate or be prohibited by this Agreement), (y) asserts any
right, benefit or privilege that arises in favor of the Revolving Credit Agents,
any Revolving Credit Claimholder, any Subordinated Lien Representative or any
Subordinated Lien Secured Party, in whole or in part, as a result of their
interest in the Pari Passu Priority Collateral or in their respective Liens on
the Pari Passu Priority Collateral (unless the assertion of such right is
expressly permitted by this Agreement, it being understood that this clause (y)
shall not restrict the right of any Pari Passu Secured Party or Subordinated
Lien Secured Party to seek the payment of post-petition interest in any
Insolvency or Liquidation Proceeding) or (z) relates in any way to the
determination of any Liens or claims held by the Pari Passu Representative or
any other Pari Passu Secured Party (including the validity and enforceability
thereof) or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise. Without limiting the generality of the foregoing,
unless and until the Discharge of Pari Passu Secured Obligations has occurred,
except as expressly provided in Sections 5.2(a), 5.3, 8.3(c)(2) and this Section
5.2(c), the sole right of the Revolving Credit Agents, the other Revolving
Credit Claimholders, the Subordinated Lien Representatives and the other
Subordinated Lien Secured Parties with respect to the Pari Passu Priority
Collateral is to hold a Lien (if any) on such Pari Passu Priority Collateral
pursuant to the respective Revolving Credit Loan Documents and Subordinated Lien
Loan Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Pari Passu Secured
Obligations has occurred.
d.Subject to Sections 5.2(a), 5.2(c), 5.3 and 8.3(c)(2):
(1)    each Revolving Credit Agent, on behalf of itself and the other Revolving
Credit Claimholders, and each Subordinated Lien Representative, on behalf of
itself and the other Subordinated Lien Secured Parties, agrees that it will not
take any action that would hinder any exercise of remedies under the Pari Passu
Loan Documents (other than, in the case of the Revolving Credit Claimholders,
with respect to Revolving Credit Priority Collateral) or under the Pari Passu
Loan Documents with respect to the Pari Passu Priority Collateral or that is
otherwise prohibited hereunder, including any sale, lease, exchange, transfer or
other disposition of the Pari Passu Priority Collateral, whether by foreclosure
or otherwise;
(2)    each Revolving Credit Agent, on behalf of itself and the other Revolving
Credit Claimholders, and each Subordinated Lien Representative, on behalf of
itself and the other Subordinated Lien Secured Parties, hereby waives any and
all rights such Revolving Credit Agent, the respective other Revolving Credit
Claimholders, the Subordinated Lien Representatives, and the respective
Subordinated Lien Secured Parties, as applicable, may at any time have as a
junior lien creditor or otherwise to
22


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



object to the manner in which any Pari Passu Secured Party seeks to enforce or
collect the Pari Passu Secured Obligations or the Liens securing the Pari Passu
Priority Collateral if such enforcement or collection is undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of any Pari Passu Secured Party is adverse to the interest
of the Revolving Credit Claimholders or the Subordinated Lien Secured Parties;
and
(3)    each Revolving Credit Agent and Subordinated Lien Representative hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Revolving Credit Loan Document or Subordinated Lien Loan Document relating
to its Series shall be deemed to restrict in any way the rights and remedies of
any Pari Passu Secured Party with respect to the enforcement of its Liens on the
Pari Passu Priority Collateral as set forth in this Agreement and the Pari Passu
Loan Documents.
e.Except as otherwise specifically set forth in Sections 5.2(a), 5.2(d) and 5.5
and Article VIII, the Revolving Credit Agents, the other Revolving Credit
Claimholders, the Subordinated Lien Representatives, and the other Subordinated
Lien Secured Parties, may exercise rights and remedies as unsecured creditors
against any Borrower or any other Grantor that has guaranteed or granted Liens
to secure the Revolving Credit Secured Obligations and the Subordinated Lien
Secured Obligations, respectively and the Revolving Credit Agents, the other
Revolving Credit Claimholders, the Subordinated Lien Representatives, and the
other Subordinated Lien Secured Parties, may exercise rights and remedies with
respect to the Collateral, in each case, in accordance with the terms of this
Agreement, the Revolving Credit Loan Documents or the Subordinated Loan
Documents (as the case may be) and applicable law; provided, however, that in
the event that any Revolving Credit Agent, any other Revolving Credit
Claimholder, any Subordinated Lien Representative or any other Subordinated Lien
Secured Party, becomes a judgment Lien creditor in respect of Pari Passu
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the Revolving Credit Secured Obligations or the
Subordinated Lien Secured Obligations, as the case may be, such judgment Lien
shall be subject to the terms of this Agreement for all purposes (including in
relation to the Pari Passu Priority Collateral) as the other Liens securing the
Revolving Credit Secured Obligations or the Subordinated Lien Secured
Obligations, as the case may be, are subject to this Agreement.
f.Nothing in this Agreement shall prohibit the receipt by any Revolving Credit
Agent, any other Revolving Credit Claimholder, any Subordinated Lien
Representative or any other Subordinated Lien Secured Party, of the required
payments of interest, principal and other amounts owed in respect of the
Revolving Credit Secured Obligations or the Subordinated Lien Secured
Obligations, as the case may be, so long as such receipt is not the direct or
indirect result of the exercise by any Revolving Credit Agent, any other
Revolving Credit Claimholder, any Subordinated Lien Representative, or any other
Subordinated Lien Secured Party of rights or remedies as a secured creditor in
respect of the Pari Passu Priority Collateral (including set-off) or enforcement
in contravention of this Agreement of any Lien held by any of them. Nothing in
this Agreement impairs or otherwise adversely affects, as between the Grantors,
on the one hand, and the Revolving
23


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Credit Claimholders and Subordinated Lien Secured Parties, on the other hand,
any rights or remedies the Revolving Credit Claimholders and Subordinated Lien
Secured Parties may have against the Grantors under the Revolving Credit Loan
Documents and the Subordinated Lien Loan Documents, as the case may be.
5.3    Exercise of Remedies – Collateral Access Rights.
a.The Revolving Credit Agents and Pari Passu Representatives agree not to
commence Enforcement until the earlier of (i) the date on which an Enforcement
Notice has been given to each Pari Passu Representative by any Revolving Credit
Agent or to any Revolving Credit Agent by the Authorized Pari Passu Collateral
Agent, as the case may be, and (ii) the date on which any Insolvency or
Liquidation Proceeding is commenced by or against any Grantor. Subject to the
provisions of Sections 5.1 and 5.2 above, any of the Revolving Credit Agents,
any of the Pari Passu Secured Parties and any of the Subordinated Lien Secured
Parties may, to the extent permitted by applicable law, join in any judicial
proceedings commenced by the other Person to enforce Liens on the Collateral,
provided that no such Revolving Credit Claimholder, Pari Passu Secured Party or
Subordinated Lien Secured Party shall interfere with the Enforcement actions of
the other with respect to Collateral in which such party or its agent or
representative has the benefit of the priority Lien in accordance herewith.
b.If any of the Pari Passu Secured Parties or Subordinated Lien Secured Parties
or any of their respective agents or representatives, or any third party
pursuant to any Enforcement undertaken by any Pari Passu Secured Parties or
Subordinated Lien Secured Parties, as applicable, or any receiver, shall obtain
possession or physical control of any of the Mortgaged Premises, the Authorized
Pari Passu Collateral Agent or Authorized Subordinated Lien Collateral Agent
shall promptly notify the Revolving Credit Agents of that fact and the Revolving
Credit Agents shall, within 10 Business Days thereafter, notify the Authorized
Pari Passu Collateral Agent or the Authorized Subordinated Lien Collateral
Agent, as the case may be, and, if applicable, any such third party (at such
address to be provided by the Authorized Pari Passu Collateral Agent or
Authorized Subordinated Lien Collateral Agent, as applicable, in connection with
the applicable Enforcement), as to whether the Revolving Credit Agents desire to
exercise access rights under this Agreement, at which time the parties shall
confer in good faith to coordinate with respect to the Revolving Credit Agents’
exercise of such access rights. Access rights may apply to differing parcels of
Mortgaged Premises at differing times (i.e., the Revolving Credit Agents may
obtain possession of one plant at a different time than it obtains possession of
other properties), in which case, a differing Access Period may apply to each
such property.
c.Upon delivery of notice to the Authorized Pari Passu Collateral Agent and
Authorized Subordinated Lien Collateral Agent, as the case may be, as provided
in Section 5.3(b), the Access Period shall commence for the subject parcel of
Mortgaged Premises. During the Access Period, the Revolving Credit Agents and
their respective agents, representatives and designees shall have a
non-exclusive right to have access to, and a rent free right to use, Pari Passu
Priority Collateral for the purpose of arranging for and effecting the sale or
disposition of Revolving Credit Priority Collateral, including the production,
completion, packaging and other preparation of such Revolving Credit Priority
Collateral for sale or disposition. During any such Access Period, the Revolving
24


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Credit Agents and their respective agents, representatives and designees, may
continue to operate, service, maintain, process and sell the Revolving Credit
Priority Collateral, as well as to engage in bulk sales of Revolving Credit
Priority Collateral. Each Revolving Credit Agent shall take proper care of any
Pari Passu Priority Collateral that is used by it during the Access Period and
repair and replace any damage (ordinary wear-and-tear excepted) caused by it or
its agents, representatives or designees and comply with all applicable laws in
connection with its use or occupancy of the Pari Passu Priority Collateral. The
Revolving Credit Agents and the other Revolving Credit Claimholders shall
indemnify and hold harmless the Pari Passu Secured Parties and the Subordinated
Lien Secured Parties for any injury or damage to Persons or property caused by
the acts or omissions of Persons under the control of, or retained by, any of
the Revolving Credit Agents or any other Revolving Credit Claimholders. The
Revolving Credit Agents, the Pari Passu Representatives and the Subordinated
Lien Representatives shall cooperate and use reasonable efforts to ensure that
their activities during the Access Period as described above do not interfere
materially with the activities of the other as described above, including the
right of the Authorized Pari Passu Collateral Agent to commence foreclosure of
the Pari Passu Mortgages or to show the Pari Passu Priority Collateral to
prospective purchasers and to ready the Pari Passu Priority Collateral for sale.
d.If any order or injunction is issued or stay is granted or otherwise comes
into force which prohibits the Revolving Credit Agents from exercising any of
their rights hereunder, then at the Revolving Credit Agents’ option, the Access
Period granted under this Section 5.3 shall be stayed during the period of such
prohibition and shall continue thereafter for the number of days remaining as
required under this Section 5.3. If the Authorized Pari Passu Collateral Agent
shall foreclose or otherwise sell any of the Pari Passu Priority Collateral,
such Person will notify the buyer thereof of the existence of this Agreement and
that the buyer is acquiring such Pari Passu Priority Collateral subject to the
terms of this Agreement.
e.The Grantors hereby agree with the Authorized Pari Passu Collateral Agent and
any Authorized Subordinated Lien Collateral Agent that the Revolving Credit
Agents shall have access, during the Access Period, as described herein and each
such Grantor that owns any of the Mortgaged Premises grants a non-exclusive
easement in gross over its property to permit the uses by Revolving Credit
Agents, contemplated by this Section 5.3. Each Pari Passu Representative
consents to such easement.
5.4    Exercise of Remedies – Intellectual Property Rights/Access to
Information/Use of Equipment.
a.Each Pari Passu Representative and each Subordinated Lien Representative
hereby grants (to the full extent of its rights and interests) to each Revolving
Credit Agent and its agents, representatives and designees a royalty free, rent
free license and lease to use all of the Pari Passu Priority Collateral
(exclusive of Intellectual Property but including any computer or other data
processing Equipment), to collect all Accounts or amounts owing under
Instruments or Chattel Paper, to copy, use or preserve any and all information
relating to any of the Collateral, and to complete the manufacture, packaging
and sale of Inventory; provided, however, that the royalty free, rent free
license and lease granted in clause (a) with respect to Equipment shall
immediately expire upon the sale, lease, transfer or other disposition of such
Equipment; provided, further, that the Authorized
25


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Pari Passu Collateral Agent shall provide the Revolving Credit Agent with at
least ten (10) days’ notice prior to such sale, lease, transfer or disposition.
b.Each Pari Passu Representative and each Subordinated Lien Representative
hereby grants (to the full extent of its rights and interests) each Revolving
Credit Agent and its agents, representatives and designees, solely during the
Enforcement Period, (i) a nonexclusive, royalty free, worldwide license or
sublicense (subject to the terms of the underlying license) (which will be
binding on any successor or assignee of the Intellectual Property) to use all of
the Pari Passu Priority Collateral constituting Intellectual Property solely to
the extent necessary to collect all Accounts or amounts owing under Instruments
or Chattel Paper and to complete the manufacture, packaging and sale of
Inventory and (ii) a nonexclusive, royalty free, worldwide license or sublicense
(subject to the terms of the underlying license) (which will be binding on any
successor or assignee of the Intellectual Property) to use any and all Pari
Passu Priority Collateral constituting Intellectual Property in connection with
its Enforcement; provided, however, that each Revolving Credit Agent, during the
term of the above licenses, shall use any Trademarks of such licensed
Intellectual Property solely in connection with (x) goods or services which the
Revolving Credit Agents in good faith reasonably believe to be in all material
respects of at least the same level of quality offered by, and in a manner in
which the Revolving Credit Agents in good faith reasonably believe to be in all
material respects consistent with the practices of, the relevant Grantors as of
the date of the Enforcement Notice or (y) the disposition of damaged, obsolete
or second-quality goods which dispositions the Revolving Credit Agents in good
faith reasonably believe will not materially diminish the distinctiveness and
quality characteristics associated with such Intellectual Property or the
validity thereof (it being understood and agreed that each Revolving Credit
Agent and its agents, representatives and designees shall comply in all material
respects with all laws pertaining to its use of Intellectual Property described
hereunder, including notice requirements).
5.5    Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.
Each Pari Passu Representative, for itself and on behalf of the other Pari Passu
Secured Parties, and each Subordinated Lien Representative, on behalf of itself
and the other Subordinated Lien Secured Parties, acknowledges and agrees that,
to the extent any such Person exercises its rights of set-off against any
Grantors’ Deposit Accounts, Securities Accounts or other assets, the amount of
such set-off shall be deemed to be the Revolving Credit Priority Collateral to
be held and distributed pursuant to Section 6.1; provided that the foregoing
shall not apply to any set-off by any such Person against any Pari Passu
Priority Collateral (including proceeds thereof and amounts in any Net Cash
Proceeds Accounts) to the extent applied to payment of the Pari Passu Secured
Obligations. Each Pari Passu Representative, for itself and on behalf of the
other Pari Passu Secured Parties and each Subordinated Lien Representative, on
behalf of itself and the other Subordinated Lien Secured Parties, agrees that
prior to an issuance of an Enforcement Notice all funds deposited under Account
Agreements (excluding funds in Net Cash Proceeds Accounts) and then applied to
the Revolving Credit Secured Obligations shall be treated as Revolving Credit
Priority Collateral and, unless any Revolving Credit Agent has actual knowledge
to the contrary, any claim that payments made to any Revolving Credit Agent
through the bank accounts that are subject to Account Agreements (other than
Account Agreements with respect to Net Cash Proceeds Accounts) are proceeds of
or otherwise constitute Pari Passu Priority Collateral, are waived. Prior to an
issuance of an Enforcement Notice, any proceeds of Collateral, whether or not
26


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



deposited under Account Agreements, which are used by any Grantor to acquire
other property (excluding property held pursuant to an Account Agreement) that
is Collateral shall not (as among the Pari Passu Secured Parties and the
Revolving Credit Claimholders) be treated as proceeds of Collateral for purposes
of determining the relative priorities in the Collateral which was so acquired.
After an issuance of an Enforcement Notice, the Pari Passu Secured Parties and
the Revolving Credit Claimholders shall cooperate in good faith to identify the
proceeds of the Revolving Credit Priority Collateral and the Pari Passu Priority
Collateral, as the case may be (it being agreed that after an issuance of an
Enforcement Notice, unless any Revolving Credit Agent has actual knowledge to
the contrary, all funds deposited under Account Agreements (other than funds
deposited in Net Cash Proceeds Accounts) and then applied to the Revolving
Credit Secured Obligations shall be presumed to be Revolving Credit Priority
Collateral (a presumption that can be rebutted by the Pari Passu Secured
Parties); provided, however, that no Pari Passu Secured Party, Revolving Credit
Claimholder or Subordinated Lien Secured Party shall be liable or in any way
responsible for any claims or damages from conversion of the Revolving Credit
Priority Collateral or Pari Passu Priority Collateral, as the case may be (it
being understood and agreed that (i) the only obligation of any Revolving Credit
Agent or other Revolving Credit Claimholder is to pay over to the Authorized
Pari Passu Collateral Agent or the Authorized Subordinated Lien Collateral
Agent, as the case may be, in the same form as received, with any necessary
endorsements, all proceeds that such Revolving Credit Agent or other Revolving
Credit Claimholder received that have been identified as proceeds of the Pari
Passu Priority Collateral and, until such time, such proceeds will be held in
trust for the Pari Passu Secured Parties or the Subordinated Lien Secured
parties, as the case may be, (ii) the only obligation of any Pari Passu Secured
Party is to pay over to the Revolving Credit Agents or the Authorized
Subordinated Lien Collateral Agent, as the case may be, in the same form as
received, with any necessary endorsements, all proceeds that such Pari Passu
Secured Party received that have been identified as proceeds of the Revolving
Credit Priority Collateral and (iii) the only obligation of any Subordinated
Lien Secured Party is to pay over to the Revolving Credit Agents or the
Authorized Pari Passu Collateral Agent, as the case may be, in the same form as
received, with any necessary endorsements, all proceeds that such Subordinated
Lien Secured Party received that have been identified as proceeds of the
Revolving Credit Priority Collateral or the Pari Passu Priority Collateral, as
the case may be, and, in each case in (i), (ii) and (iii), after both the
Discharge of the Revolving Credit Secured Obligations has occurred and the
Discharge of Pari Passu Secured Obligations has occurred, then as provided in
Section 6.1(d)). Any Revolving Credit Agent, the Authorized Pari Passu
Collateral Agent or the Subordinated Lien Collateral Agent, as the case may be,
may request from the other an accounting of the identification of the proceeds
of Collateral (and the Revolving Credit Agents, the Authorized Pari Passu
Collateral Agent or the Subordinated Lien Collateral Agent, as the case may be,
upon which such request is made shall deliver such accounting reasonably
promptly after such request is made) and, until such time, such proceeds will be
held in trust for the Revolving Credit Agents, the Authorized Pari Passu
Collateral Agent or the Subordinated Lien Collateral Agent, as applicable.
V.Payments.
6.1    Application of Proceeds.
27


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



a.So long as the Discharge of Revolving Credit Secured Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Borrower or any other Grantor, all Revolving Credit
Priority Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Revolving Credit Priority
Collateral upon the exercise of remedies by (x) any of the Revolving Credit
Agents or any other Revolving Credit Claimholders, shall be applied by the
Revolving Credit Agents to the Revolving Credit Secured Obligations in such
order as specified in the relevant Revolving Credit Loan Documents or (y) any of
the Pari Passu Representatives, the other Pari Passu Secured Parties, the
Subordinated Lien Representatives or the other Subordinated Lien Secured Parties
shall be segregated and held in trust for and on behalf of and forthwith paid
over to the Revolving Credit Agents for the benefit of the Revolving Credit
Claimholders in the same form as received, with any necessary endorsements. Upon
the Discharge of Revolving Credit Secured Obligations, the Revolving Credit
Agents shall deliver to the Authorized Pari Passu Collateral Agent any
Collateral and proceeds of Collateral held by any Revolving Credit Agents in the
same form as received, with any necessary endorsements, to be applied by the
Authorized Pari Passu Collateral Agent in such order as specified in Section
6.3(a) (subject to the terms of any Pari Passu Loan Documents which may provide
for other allocations, with respect to the proportionate share of Collateral
applicable to such Series), then pursuant to Section 6.1(d) or as a court of
competent jurisdiction may otherwise direct.
b.So long as the Discharge of Pari Passu Secured Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Borrower or any other Grantor, all Pari Passu Priority Collateral or
proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Pari Passu Priority Collateral upon the exercise of
remedies by (x) the Authorized Pari Passu Collateral Agent or any of the Pari
Passu Secured Parties, shall be applied by the Authorized Pari Passu Collateral
Agent to the Pari Passu Secured Obligations in such order as specified in
Section 6.3(a) (subject to the terms of any Pari Passu Loan Documents which may
provide for other allocations, with respect to the proportionate share of
Collateral applicable to such Series), or (y) any of the Revolving Credit
Agents, the other Revolving Credit Claimholders, the Subordinated Lien
Representatives or the other Subordinated Lien Secured Parties in accordance
with this Agreement shall be segregated and held in trust for and on behalf of
and forthwith paid over to the Authorized Pari Passu Collateral Agent for the
benefit of the Pari Passu Secured Parties in the same form as received, with any
necessary endorsements. Upon the Discharge of Pari Passu Secured Obligations,
the Authorized Pari Passu Collateral Agent shall deliver to the Revolving Credit
Agents any Collateral and proceeds of Collateral held by the Authorized Pari
Passu Collateral Agent in the same form as received, with any necessary
endorsements to be applied by the Revolving Credit Agents in such order as
specified in the relevant Revolving Credit Loan Documents, then pursuant to
Section 6.1(d) or as a court of competent jurisdiction may otherwise direct.
c.Any amounts realized by the Revolving Credit Claimholders from real property
interests of German Subsidiaries as provided in Section 2.5 shall be held in
trust for and on behalf of and forthwith paid over to the Authorized Pari Passu
Collateral Agent in the same form as received, with any necessary endorsements.
28


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(d)    Upon the Discharge of Pari Passu Secured Obligations and the Discharge of
Revolving Credit Secured Obligations, proceeds of Collateral held by the
Authorized Pari Passu Collateral Agent or the Revolving Credit Agents shall be
(i) delivered to the Authorized Subordinated Lien Collateral Agent to the extent
that the Authorized Subordinated Lien Collateral Agent has notified such Person
in writing that (x) Subordinated Lien Secured Obligations are then due and
payable or (y) the Subordinated Lien Loan Documents require that such proceeds
be delivered to the Authorized Subordinated Lien Collateral Agent. If the
Authorized Pari Passu Collateral Agent or the Revolving Credit Agents, as the
case may be, have not received such notice from the Authorized Subordinated Lien
Collateral Agent, such proceeds shall be turned over to the relevant Grantor or
as a court of competent jurisdiction may otherwise direct.
6.2    Payments Over in Violation of Agreement. Unless and until both the
Discharge of Revolving Credit Secured Obligations and the Discharge of Pari
Passu Secured Obligations have occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Borrower or any
other Grantor, any Collateral or proceeds thereof (including assets or proceeds
subject to Liens referred to in the final sentence of Section 2.3) received by
any Revolving Credit Agent, the Authorized Pari Passu Collateral Agent, the
Authorized Subordinated Lien Collateral Agent or any other Claimholder in
connection with the exercise of any right or remedy (including set-off) relating
to the Collateral in contravention of this Agreement shall be segregated and
held in trust for and on behalf of and forthwith paid over to the Revolving
Credit Agents or the Authorized Pari Passu Collateral Agent, as appropriate, in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. Each of the Revolving Credit Agents
is hereby authorized to make any such endorsements as agent for the Authorized
Pari Passu Collateral Agent and the Authorized Subordinated Lien Collateral
Agent, and the Authorized Pari Passu Collateral Agent is hereby authorized to
make any such endorsements as agent for the Revolving Credit Agents and the
Authorized Subordinated Lien Collateral Agent. Each of the foregoing
authorizations is coupled with an interest and is irrevocable until both the
Discharge of Revolving Credit Secured Obligations and Discharge of Pari Passu
Secured Obligations have occurred.
6.3    Application of Pari Passu Payments Among Pari Passu Secured Parties;
Application of Subordinated Lien Payments Among Subordinated Lien Secured
Parties.
a.Anything contained herein or in any of the Pari Passu Loan Documents to the
contrary notwithstanding (but subject to Section 1.3(a) of this Agreement), if a
Pari Passu Event of Default has occurred and is continuing, and the Authorized
Pari Passu Collateral Agent is taking action to enforce rights in respect of any
Common Pari Passu Collateral, or the Authorized Pari Passu Collateral Agent
receives any proceeds of any Common Pari Passu Collateral from any Revolving
Credit Claimholder or any Subordinated Lien Secured Party, or any distribution
is made in respect of any Common Pari Passu Collateral in any Insolvency or
Liquidation Proceeding of any Grantor, or any Pari Passu Secured Party receives
any payment with respect to any Common Pari Passu Collateral, in each case to
the extent the Pari Passu Secured Parties are entitled to retain such proceeds,
distribution or payment under the terms of this Agreement, then the proceeds of
any sale, collection or other liquidation of any such Collateral by any Pari
Passu Secured Party or received by any Pari Passu Secured Party with respect to
such Common Pari Passu Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, to the sentence immediately
following) to which the Pari Passu Secured Obligations are entitled under any
agreement (other than this
29


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Agreement) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Pari Passu Collateral Proceeds”), shall be applied as follows:
    FIRST, to the payment of all reasonable costs and expenses incurred by the
Pari Passu Collateral Agents or any other Pari Passu Representative in
connection with such collection or sale or otherwise in connection with this
Agreement, or any other Pari Passu Security Document or any of the Pari Passu
Secured Obligations, including all court costs and the reasonable fees and
expenses of their agents and legal counsel, the repayment of all advances made
by the Pari Passu Collateral Agents or any other Pari Passu Representative, as
applicable, hereunder or under any other Pari Passu Security Document on behalf
of Grantors and any other reasonable costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Pari Passu
Security Document;
    
    SECOND, subject to Section 1.3(a), to the payment of all other Pari Passu
Secured Obligations (the amounts so applied to be distributed pro rata among the
Pari Passu Secured Parties in accordance with the amounts of the Pari Passu
Secured Obligations owed to them on the date of any such distribution); and


    THIRD, after payment in full of all Pari Passu Secured Obligations, (i) if
the Discharge of Revolving Credit Secured Obligations has not then occurred, to
the Revolving Credit Collateral Agent, (ii) if the Discharge of Revolving Credit
Secured Obligations has then occurred but the Discharge of Subordinated Lien
Secured Obligations has not then occurred, to the Authorized Subordinated Lien
Collateral Agent and (iii) if the Discharge of Revolving Credit Secured
Obligations and the Discharge of Subordinated Lien Secured Obligations has each
occurred, to the Grantors or their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.


Notwithstanding the foregoing, with respect to any Common Pari Passu Collateral
for which a third party (other than a Pari Passu Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of Pari Passu Secured Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the security
interest of any other Series of Pari Passu Secured Obligations (such third party
a “Pari Passu Intervening Creditor”), the value of any Common Collateral or Pari
Passu Collateral Proceeds which are allocated to such Intervening Creditor shall
be deducted on a ratable basis solely from the Pari
30


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Passu Collateral Proceeds to be distributed in respect of the Series of Pari
Passu Secured Obligations with respect to which such Impairment exists.


All amounts received by the Authorized Pari Passu Collateral Agent from proceeds
of Collateral that do not constitute Common Pari Passu Collateral (and which the
Pari Passu Secured Creditors are entitled to retain) will be applied (after
deduction of amounts payable under clause FIRST, above) pro rata among the Pari
Passu Secured Parties with Pari Passu Secured Obligations secured by a Lien on
such Collateral in accordance with the amounts of the Pari Passu Secured
Obligations owed to them on the date of any such distribution (subject to
adjustments for Pari Passu Intervening Creditor payments as provided above).


b.Anything contained herein or in any of the Subordinated Lien Loan Documents to
the contrary notwithstanding (but subject to Section 1.3(b) of this Agreement),
if a Subordinated Lien Event of Default has occurred and is continuing, and the
Authorized Subordinated Lien Collateral Agent is taking action to enforce rights
in respect of any Common Subordinated Lien Collateral, or the Authorized
Subordinated Lien Collateral Agent receives any proceeds of any Common Pari
Passu Collateral from any Revolving Credit Claimholder or any Pari Passu Secured
Party or any distribution is made in respect of any Common Subordinated Lien
Collateral in any Insolvency or Liquidation Proceeding of any Grantor, or any
Subordinated Lien Secured Party receives any payment with respect to any Common
Subordinated Lien Collateral, in each case to the extent the Subordinated Lien
Secured Parties are entitled to retain such proceeds, distribution or payment
under the terms of this Agreement, then the proceeds of any sale, collection or
other liquidation of any such Collateral by any Subordinated Lien Secured Party
or received by any Subordinated Lien Representative or any other Subordinated
Lien Secured Party with respect to such Common Subordinated Lien Collateral and
proceeds of any such distribution (subject, in the case of any such
distribution, to the sentence immediately following) to which the Subordinated
Lien Secured Obligations are entitled under any agreement (other than this
Agreement) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Subordinated Lien Collateral Proceeds”), shall be applied as follows:
    FIRST, to the payment of all reasonable costs and expenses incurred by the
Subordinated Lien Collateral Agents or any other Subordinated Lien
Representative in connection with such collection or sale or otherwise in
connection with this Agreement, or any other Subordinated Lien Security Document
or any of the Subordinated Lien Secured Obligations, including all court costs
and the reasonable fees and expenses of their agents and legal counsel, the
repayment of all advances made by the Subordinated Lien Collateral Agents or any
other Subordinated Lien Representative, as applicable, hereunder or under any
other Subordinated Lien Security Document on behalf of Grantors and any other
31


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Subordinated Lien Security
Document;
    
    SECOND, subject to Section 1.3(b), to the payment of all other Subordinated
Lien Secured Obligations (the amounts so applied to be distributed pro rata
among the Subordinated Lien Secured Parties in accordance with the amounts of
the Subordinated Lien Secured Obligations owed to them on the date of any such
distribution); and


    THIRD, after payment in full of all Subordinated Lien Secured Obligations:


        (i) if such proceeds constitute proceeds of Revolving Credit Priority
Collateral, and (A) if the Discharge of Revolving Credit Secured Obligations has
not then occurred, to Revolving Credit Collateral Agent, (B) if the Discharge of
Revolving Credit Secured Obligations has then occurred but the Discharge of Pari
Passu Secured Obligations has not then occurred, to the Authorized Pari Passu
Lien Collateral Agent and (C) if the Discharge of Revolving Credit Secured
Obligations and the Discharge of Pari Passu Secured Obligations has each
occurred, to the Grantors or their successors or assigns, or as a court of
competent jurisdiction may otherwise direct; and


        (ii) if such proceeds constitute proceeds of Pari Passu Priority
Collateral, and (A) if the Discharge of Pari Passu Secured Obligations has not
then occurred, to Authorized Pari Passu Collateral Agent, (B) if the Discharge
of Pari Passu Secured Obligations has then occurred but the Discharge of
Revolving Credit Secured Obligations has not then occurred, to the Revolving
Credit Collateral Agent and (C) if the Discharge of Pari Passu Secured
Obligations and the Discharge of Revolving Credit Secured Obligations has each
occurred, to the Grantors or their successors or assigns, or as a court of
competent jurisdiction may otherwise direct .


Notwithstanding the foregoing, with respect to any Common Subordinated Lien
Collateral for which a third party (other than a Subordinated Lien Secured
Party) has a lien or security interest that is junior in priority to the
security interest of any Series of Subordinated Lien Secured Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of Subordinated Lien
Secured Obligations (such third party a “Subordinated Lien Intervening
Creditor”), the value of any Common Collateral or
32


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Subordinated Lien Collateral Proceeds which are allocated to such Intervening
Creditor shall be deducted on a ratable basis solely from the Subordinated Lien
Collateral Proceeds to be distributed in respect of the Series of Subordinated
Lien Secured Obligations with respect to which such Impairment exists.


All amounts received by the Authorized Subordinated Lien Collateral Agent from
proceeds of Collateral that do not constitute Common Subordinated Lien
Collateral (and which the Subordinated Lien Creditors are entitled to retain)
will be applied (after deduction of amounts payable under clause FIRST, above),
pro rata among the Subordinated Lien Secured Parties with Subordinated Lien
Secured Obligations secured by a Lien on such Collateral in accordance with the
amounts of the Subordinated Lien Secured Obligations owed to them on the date of
any such distribution (subject to adjustments for Subordinated Lien Intervening
Creditor payments as provided above).
c.Subject to the other terms of this Agreement (i) all payments received by any
Revolving Credit Agent or any other Revolving Credit Claimholder may be applied,
reversed and reapplied, in whole or in part, to the Revolving Credit Secured
Obligations to the extent provided for herein and in the Revolving Credit Loan
Documents; and (ii) all payments received by the Authorized Pari Passu
Collateral Agent or any Pari Passu Secured Party may be applied, reversed and
reapplied, in whole or in part, to the Pari Passu Secured Obligations to the
extent provided for herein and in the Pari Passu Loan Documents.
VI.Other Agreements.
7.1    Releases.
a.(i) If in connection with the exercise by any Revolving Credit Agent of
remedies in respect of any Revolving Credit Priority Collateral, any Revolving
Credit Agent, for itself and/or on behalf of any of the other Revolving Credit
Claimholders, releases its Liens on any part of the Revolving Credit Priority
Collateral, then the Liens, if any, of the Pari Passu Secured Parties and the
Subordinated Lien Secured Parties on the Revolving Credit Primary Collateral
sold or disposed of in connection with such exercise, shall be automatically,
unconditionally and simultaneously released. The Pari Passu Representatives and
the Subordinated Lien Representatives shall promptly execute and deliver to the
Revolving Credit Agents such termination statements, releases and other
documents as the Revolving Credit Agents may request to effectively confirm such
release.
(ii)    If in connection with the exercise by the Authorized Pari Passu
Collateral Agent of remedies in respect of any Pari Passu Priority Collateral,
the Authorized Pari Passu Collateral Agent, for itself and/or on behalf of any
of the other Pari Passu Secured Parties, releases its Liens on any part of the
Pari Passu Priority Collateral, then the Liens, if any, of the Revolving Credit
Agents, the Subordinated Lien Representatives, and the other Revolving Credit
Claimholders, and the Subordinated Lien Secured Parties, on the Pari Passu
Priority Collateral sold or disposed of in connection with such exercise, shall
be automatically, unconditionally and simultaneously released. Each Revolving
Credit Agent and each
33


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Subordinated Lien Representative shall promptly execute and deliver to the
Authorized Pari Passu Collateral Agent such termination statements, releases and
other documents as the Authorized Pari Passu Collateral Agent may request to
effectively confirm such release.
b.If in connection with any sale, lease, exchange, transfer or other disposition
of any Collateral or all of the Equity Interests of any Grantor (collectively, a
“Disposition”) permitted under the terms of the Revolving Credit Loan Documents,
the Pari Passu Loan Documents and the Subordinated Lien Loan Documents, (i) any
Revolving Credit Agent, for itself and/or on behalf of any of the other
Revolving Credit Claimholders, releases its Liens on any part of the Revolving
Credit Priority Collateral subject to such Disposition other than (A) in
connection with the Discharge of Revolving Credit Secured Obligations or (B)
after the occurrence and during the continuance of a Pari Passu Default, then
the Liens, if any, of the Pari Passu Representatives, the Subordinated Lien
Collateral Agent, the Pari Passu Secured Parties and the Subordinated Lien
Secured Parties on such Collateral subject to Disposition shall be
automatically, unconditionally and simultaneously released, and (ii) the
Authorized Pari Passu Collateral Agent, for itself and/or on behalf of any of
the other Pari Passu Secured Parties, releases its Liens on any part of the Pari
Passu Priority Collateral subject to such Disposition other than (A) in
connection with the Discharge of Pari Passu Secured Obligations or (B) after the
occurrence and during the continuance of a Revolving Credit Default, then the
Liens, if any, of the Revolving Credit Agents, the Subordinated Lien
Representatives and the other Revolving Credit Claimholders and Subordinated
Lien Secured Parties on such Collateral shall be automatically, unconditionally
and simultaneously released . Each of the Revolving Credit Agents, for itself
and/or on behalf of the other Revolving Credit Claimholders, each Authorized
Pari Passu Collateral Agent, for itself and/or on behalf of the Pari Passu
Secured Parties, and each Subordinated Lien Representative, for itself and/or on
behalf of the Subordinated Lien Secured Parties, as the case may be, shall
promptly execute and deliver to the Authorized Pari Passu Collateral Agent or
the Revolving Credit Agents, as the case may be, such termination statements,
releases and other documents as the Authorized Pari Passu Collateral Agent or
the Revolving Credit Agents may request to effectively confirm such release.
c.Until the Discharge of Revolving Credit Secured Obligations shall occur, each
Pari Passu Representative, for itself and on behalf of the other Pari Passu
Secured Parties, and each Subordinated Lien Representative, for itself and on
behalf of the Subordinated Lien Secured Parties, hereby irrevocably constitutes
and appoints each Revolving Credit Agent and any of its officers or agents, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of each Pari Passu
Representative, each Subordinated Lien Representative or each such Pari Passu
Secured Party or Subordinated Lien Secured Party, whether in such Revolving
Credit Agent’s name or, at the option of such Revolving Credit Agent, in each
such Pari Passu Representative’s, such Subordinated Lien Representative’s, any
Pari Passu Secured Party’s, or any Subordinated Lien Secured Party’s own name,
from time to time in such Revolving Credit Agent’s discretion, for the purpose
of carrying out the terms of this Section 7.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 7.1, including any
endorsements or other instruments of transfer or release.


34


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



d.Until the Discharge of Pari Passu Secured Obligations shall occur, each
Revolving Credit Agent, for itself and on behalf of the other Revolving Credit
Claimholders, and the Subordinated Lien Representative, for itself and on behalf
of the Subordinated Lien Secured Parties, hereby irrevocably constitutes and
appoints the Authorized Pari Passu Collateral Agent and any of its officers or
agents, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of such
Revolving Credit Agent, the Subordinated Lien Representative or such other
Revolving Credit Claimholder or Subordinated Lien Secured Party, whether in the
Authorized Pari Passu Collateral Agent’s name or, at the option of the
Authorized Pari Passu Collateral Agent, in any Revolving Credit Agent’s, the
Subordinated Lien Collateral Agent’s, any other Revolving Credit Claimholder’s
or any Subordinated Lien Secured Party’s own name, from time to time in the
Authorized Pari Passu Collateral Agent’s discretion, for the purpose of carrying
out the terms of this Section 7.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 7.1, including any endorsements or other
instruments of transfer or release.


35


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



7.2    Insurance.
a.Unless and until the Discharge of Revolving Credit Secured Obligations has
occurred, subject to the terms of, and the rights of the Grantors under, the
Revolving Credit Loan Documents, (i) the Revolving Credit Agents and the other
Revolving Credit Claimholders shall have the sole and exclusive right to adjust
settlement for any insurance policy covering the Revolving Credit Priority
Collateral or the Liens with respect thereto in the event of any loss thereunder
or with respect thereto and to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting such
Revolving Credit Priority Collateral, (ii) all proceeds of any such policy and
any such award (or any payments with respect to a deed in lieu of condemnation)
if in respect of the Revolving Credit Priority Collateral shall be paid to the
Revolving Credit Agents for the benefit of the Revolving Credit Claimholders or
as the Revolving Credit Agents may direct pursuant to the terms of the Revolving
Credit Loan Documents (including for purposes of cash collateralization of
letters of credit and including allowing the Grantors to receive and retain such
proceeds) and thereafter, subject to the terms of, and the rights of the
Grantors under, the Pari Passu Loan Documents, to the Authorized Pari Passu
Collateral Agent for the benefit of the Pari Passu Secured Parties (including
for purposes of cash collateralization of letters of credit and including
allowing the Grantors to receive and retain such proceeds) and thereafter, to
the extent no Pari Passu Secured Obligations are outstanding, and subject to the
terms of, and the rights of the Grantors under, the Subordinated Lien Loan
Documents, to the Authorized Subordinated Lien Collateral Agent for the benefit
of the Subordinated Lien Secured Parties to the extent required under the
Subordinated Lien Loan Documents and then, to the extent no Subordinated Lien
Secured Obligations which were secured by such Collateral are outstanding, to
the owner of the subject property, such other Person as may be entitled thereto
or as a court of competent jurisdiction may otherwise direct and (iii) if any
Pari Passu Secured Party or Subordinated Lien Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment
in contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the Revolving Credit Agents in accordance
with the terms of Article VI.
b.Unless and until the Discharge of Pari Passu Secured Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Pari Passu
Loan Documents, (i) the Pari Passu Secured Parties shall have the sole and
exclusive right to adjust settlement for any insurance policy covering the Pari
Passu Priority Collateral or the Liens with respect thereto in the event of any
loss thereunder or with respect thereto and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such Pari Passu Priority Collateral, (ii) all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of the Pari Passu Priority Collateral shall be paid
to the Authorized Pari Passu Collateral Agent for the benefit of the Pari Passu
Secured Parties (including for purposes of cash collateralization of letters of
credit and including allowing the Grantors to receive and retain such proceeds)
and thereafter, subject to the terms of, and the rights of the Grantors under,
the Revolving Credit Loan Documents, to the Revolving Credit Agents for the
benefit of the Revolving Credit Claimholders or as the Revolving Credit Agents
may direct pursuant to the terms of the Revolving Credit Loan Documents
(including for purposes of cash collateralization of letters of credit and
including allowing the Grantors to receive and retain such proceeds) and
thereafter, to the extent no Revolving Credit Secured Obligations are
outstanding, and subject to the terms of, and the rights of the Grantors under,
the Authorized Subordinated Lien Loan
36


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Documents, to the Subordinated Lien Collateral Agent for the benefit of the
Subordinated Lien Secured Parties to the extent required under the Subordinated
Lien Loan Documents and then, to the extent no Subordinated Lien Secured
Obligations which were secured by such Collateral are outstanding, to the owner
of the subject property, such other Person as may be entitled thereto or as a
court of competent jurisdiction may otherwise direct and (iii) if any Revolving
Credit Claimholder or any Subordinated Lien Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment
in contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the Authorized Pari Passu Collateral Agent
in accordance with the terms of Article VI.
c.To effectuate the foregoing, the applicable Revolving Credit Agents, each Pari
Passu Collateral Agent and each Subordinated Lien Collateral Agent shall each
receive separate lender’s loss payable endorsements naming themselves as loss
payee and additional insured, as their interests may appear, with respect to
policies which insure Collateral hereunder. To the extent any proceeds are
received for business interruption and those proceeds are not compensation for a
casualty loss with respect to the Pari Passu Priority Collateral, such proceeds
shall first be applied to the payment of the Revolving Credit Secured
Obligations, then be applied, to the extent required by the Pari Passu Loan
Documents, to the payment of the Pari Passu Secured Obligations and then be
applied, to the extent required under the Subordinated Lien Loan Documents, to
the payment of the Subordinated Lien Secured Obligations. To the extent any
proceeds are received for liability or indemnification and those proceeds are
not compensation for a casualty loss with respect to the Pari Passu Priority
Collateral, such proceeds shall be applied to compensate or reimburse the Pari
Passu Secured Parties, Revolving Credit Claimholders and the Subordinated Lien
Secured Parties in accordance with such liability or indemnification claims.
7.3    Amendments to Revolving Credit Loan Documents and Pari Passu Loan
Documents; Refinancings; Legending Provisions.
a.The Revolving Credit Security Documents, the Pari Passu Security Documents and
the Subordinated Lien Security Documents, as applicable, may be Modified in
accordance with the terms of the Revolving Credit Loan Documents, the Pari Passu
Loan Documents and the Subordinated Lien Loan Documents, as applicable. in each
case, without notice to, or the consent (except to the extent a consent is
required to permit such Modification under any Revolving Credit Loan Document,
any Pari Passu Loan Document or any Subordinated Lien Loan Document, as
applicable) of any Revolving Credit Agent or any other Revolving Credit
Claimholder, any Pari Passu Representative or any Pari Passu Secured Party or
any Subordinated Lien Representative or any Subordinated Lien Secured Party, as
the case may be, all without affecting the lien priorities provided for herein
or the other provisions of this Agreement.
b.(i) In the event each Revolving Credit Agent enters into (or otherwise agrees
or consents to) any Modification in respect of any of the Revolving Credit
Security Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Revolving Credit
Security Document or changing in any manner the rights of any parties
thereunder, in each case solely with respect to any Revolving Credit Priority
Collateral, then
37


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



such Modification shall apply automatically to any comparable provision of the
Comparable Pari Passu Security Document and the Comparable Subordinated Lien
Security Document without the consent of or action by any Pari Passu
Representative or any Pari Passu Secured Party or any Subordinated Lien
Representative or any Subordinated Lien Secured Party, as the case may be (with
all such Modifications subject to the terms hereof); provided that, (A) no such
Modification shall have the effect of removing assets subject to the Lien of any
Pari Passu Security Document or Subordinated Lien Security Document, except to
the extent that a release of such Lien is permitted by Section 7.1, (B) any such
Modification that materially and adversely affects the rights of any of the Pari
Passu Secured Parties or the Subordinated Lien Secured Parties and does not
affect the Revolving Credit Claimholders in a like or similar manner shall not
apply to the Pari Passu Security Documents or Subordinated Lien Security
Documents, as the case may be, without the consent of the Pari Passu
Representatives or the Subordinated Lien Representatives, as the case may be,
(C) no such Modification with respect to any provision applicable to the Pari
Passu Representative under any Pari Passu Loan Documents shall be made without
the prior written consent of such Pari Passu Representative, (D) no such
Modification with respect to any provision applicable to any Subordinated Lien
Representative under any Subordinated Lien Loan Documents shall be made without
the prior written consent of such Subordinated Lien Representative and (E)
notice of such Modification shall be given to each Pari Passu Representative and
each Subordinated Lien Representative no later than 30 days after its
effectiveness (provided that the failure to give such notice shall not affect
the effectiveness and validity thereof)
(ii)    In the event each Pari Passu Representative enters into (or otherwise
agrees or consents to) any Modification in respect of any of the Pari Passu
Security Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Pari Passu Security
Document or changing in any manner the rights of any parties thereunder, in each
case solely with respect to any Pari Passu Priority Collateral, then such
Modification shall apply automatically to any comparable provision of the
Comparable Revolving Credit Security Document and the Comparable Subordinated
Lien Security Document without the consent of or action by any Revolving Credit
Agent or any other Revolving Credit Claimholder or the Subordinated Lien
Representative or any Subordinated Lien Secured Party, as the case may be (with
all such Modifications subject to the terms hereof); provided that, (A) no such
a Modification shall have the effect of removing assets subject to the Lien of
any Revolving Credit Security Document or any Subordinated lien Security
Document, except to the extent that a release of such Lien is permitted by
Section 7.1, (B) any such Modification that materially and adversely affects the
rights of any of the Revolving Credit Claimholders or the Subordinated Lien
Secured Parties and does not affect the Pari Passu Secured Parties in a like or
similar manner shall not apply to the Revolving Credit Security Documents or
Subordinated Lien Security Documents, as the case may be, without the consent of
the Revolving Credit Agents or the Subordinated Lien Representatives, as the
case may be, (C) no such Modification with respect to any provision applicable
to any Revolving Credit Agent under any Revolving Credit Documents shall be made
without the prior written consent of such Revolving Credit Agent and (D) no such
Modification with respect to any provision applicable to any Subordinated Lien
Representative under any Subordinated Lien Loan Documents shall be made without
the prior written consent of such Subordinated Lien Representative and (E)
notice of such Modification shall be given to the Revolving Credit
38


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Agents and each Subordinated Lien Representative no later than 30 days after its
effectiveness (provided that the failure to give such notice shall not affect
the effectiveness and validity thereof)
c.The Revolving Credit Secured Obligations, the Pari Passu Secured Obligations
and the Subordinated Lien Secured Obligations may be Refinanced, in whole or in
part, in each case, without notice to, or the consent (except to the extent a
consent is required to permit such Refinancing transaction under any Revolving
Credit Loan Document, any Pari Passu Loan Document or the Subordinated Lien Loan
Documents) of any Revolving Credit Claimholder, Pari Passu Secured Party or any
Subordinated Lien Secured Party, as the case may be, all without affecting the
lien priorities provided for herein or the other provisions of this Agreement;
provided, however, that the holders of such Refinancing indebtedness (or an
authorized agent or trustee on their behalf which shall be a Secured Debt
Representative in the case of any such Refinancing Indebtedness which
constitutes Pari Passu Debt or Subordinated Lien Debt and a Revolving Credit
Agent (if applicable) in the case of any Refinancing Indebtedness which
constitutes Revolving Credit Secured Obligations) and each relevant Grantor bind
themselves to this Agreement through the execution and delivery of an
Intercreditor Joinder Agreement and such other documents or agreements
(including amendments or supplements to this Agreement) as the Revolving Credit
Agents or any Pari Passu Representative, as the case may be, shall reasonably
request and in form and substance reasonably acceptable to the Revolving Credit
Agents and its Pari Passu Representatives, as the case may be, and any such
Refinancing transaction shall be in accordance with the provisions of the
Revolving Credit Loan Documents, the Pari Passu Loan Documents and the
Subordinated Lien Loan Documents.
d.Each Revolving Credit Security Document, Pari Passu Security Document and
Subordinated Lien Security Document shall include the following language (or
language to similar effect approved by each of the Revolving Credit Agents and
each Pari Passu Representative, such approval not to be unreasonably withheld or
delayed):
“NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO [COLLATERAL AGENT OR OTHER PERSON, AS APPLICABLE] FOR THE BENEFIT OF
THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY [COLLATERAL AGENT OR OTHER PERSON, AS APPLICABLE] HEREUNDER ARE
SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17, 2010
(AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC., NOVELIS
CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC., 4260856
CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION, NOVELIS PAE
CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC, ALUMINUM
UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK LTD., NOVELIS
SERVICES
39


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



LIMITED., NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS SWITZERLAND SA, NOVELIS
TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS DO BRASIL LTDA.,
NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA UNIPESSOAL, LDA, AV METALS
INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS FROM TIME TO TIME PARTY
THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT
LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE
TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), Bank of America,
N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED PARTIES (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME
PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN
AND CONTROL.
In addition, each of the Revolving Credit Agents and the Pari Passu
Representatives agree that the foregoing language shall be modified as necessary
or advisable or reasonably requested by the Borrower (subject to the consent of
the Revolving Credit Agents and the Pari Passu Representatives not to be
unreasonably withheld or delayed), the Pari Passu Representatives (subject to
the consent of the Revolving Credit Agents not to be unreasonably withheld or
delayed) or the Revolving Credit Agents (subject to the consent of the Pari
Passu Representatives not to be unreasonably withheld or delayed)to conform to
the requirements of any applicable jurisdiction.
7.4    Bailee or Agency for Perfection.
a.Each Revolving Credit Agent and the Authorized Pari Passu Collateral Agent,
respectively, agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or
bailees), to the extent that possession or control thereof is taken to perfect a
Lien thereon under the UCC or the PPSA or under the law of any other applicable
jurisdiction outside of the United States (such Collateral being the “Pledged
Collateral”), as sub-agent and as bailee for the Authorized Pari Passu
Collateral Agent and the other Pari Passu Collateral Agents (for the benefit of
the Pari Passu Secured Parties) and the Revolving Credit Agents (for the benefit
of the Revolving Credit Claimholders), respectively, and for the Authorized
Subordinated Lien Collateral Agent and the other Subordinated Lien Collateral
Agents (for the benefit of the Subordinated Lien Secured Parties) (such bailment
being intended, among other things, to satisfy the requirements of Sections
8-301(a)(2) and 9-313(c) of the UCC) and any of their respective assignees,
40


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



solely for the purpose of perfecting the security interest granted under the
Pari Passu Loan Documents and the Revolving Credit Loan Documents, respectively,
and the Subordinated Lien Loan Documents, respectively, subject to the terms and
conditions of this Section 7.4. To the extent a junior pledge of or junior lien
on any Pari Passu Priority Collateral is prohibited or unenforceable under the
law of any applicable jurisdiction outside of the United States, the Authorized
Pari Passu Collateral Agent may, in its sole discretion, elect to hold any such
Pari Passu Priority Collateral, as sub-agent for the Revolving Credit Agents,
for the benefit of the Revolving Lien Claimholders, and for the Subordinated
Lien Collateral Agents (for the benefit of the Subordinated Lien Secured
Parties), solely for the purpose of the creation and/or perfection of Liens in
such Pari Passu Priority Collateral to secure the Revolving Credit Secured
Obligations and the Subordinated Lien Secured Obligations, and subject to the
terms and conditions of this Section 7.4, it being expressly understood and
agreed that the claims of the Revolving Credit Claimholders and the Subordinated
Lien Secured Parties in respect of such Pari Passu Priority Collateral shall be
subordinated to the claims of the Senior Secured Parties in respect of such Pari
Passu Priority Collateral on the same basis as the Liens on the other Pari Passu
Priority Collateral securing any Revolving Credit Secured Obligations or
Subordinated Lien Secured Obligations, respectively, are subordinated to the
Liens on such other Pari Passu Priority Collateral securing any Pari Passu
Secured Obligations, and nothing in this Section 7.4 shall affect the status of
such Collateral as Pari Passu Priority Collateral.
In addition, the Authorized Pari Passu Collateral Agent is hereby appointed by
the Revolving Credit Agent and by the Subordinated Lien Representatives as agent
for the benefit of the Revolving Credit Claimholders and the Subordinated Lien
Secured Parties, respectively, for the purpose of holding the Collateral subject
to the Italian Pledge Agreements, the Korea Share Pledge Agreements, Swiss Stock
and IP Agreements, the Security Transfer Agreement, the German Pari Passu
Non-Accessory Security Documents and any other Security Document that grants a
Lien on Pari Passu Primary Collateral in favor of a Pari Passu Collateral Agent
to secure any Revolving Credit Secured Obligations or Subordinated Lien Secured
Obligations, on behalf of the Pari Passu Secured Parties, the Revolving Credit
Claimholders and the Subordinated Lien Secured Parties (but only, in case of the
Revolving Credit Secured Parties and the Subordinated Lien Secured Parties, to
the extent the grant in such Collateral secures the related Revolving Credit
Secured Obligations or Subordinated Lien Secured Obligations, as the case may
be), it being understood that the Collateral subject to the Italian Pledge
Agreements, the Korea Share Pledge Agreements, the Swiss Stock and IP
Agreements, the Security Transfer Agreement and the German Pari Passu
Non-Accessory Security Documents constitutes Pari Passu Priority Collateral.
In the event the Authorized Pari Passu Collateral Agent becomes subject to
liability, or suffers any costs, damages or expenses as a result of acting in
any such capacity for the Revolving Credit Agents or Revolving Credit
Claimholders or for the Subordinated Lien Representatives or the Subordinated
Lien Secured Parties, (i)  the Grantors shall pay, reimburse, indemnify and hold
harmless the Authorized Pari Passu Collateral Agent for any such liabilities,
costs, damages or expenses subject to any limitations contained in the Pari
Passu Security Document to the extent applicable and (ii) in the event the
Grantors fail to so pay, reimburse, indemnify and hold harmless the Authorized
Pari Passu Collateral Agent, the Revolving Credit Claimholders or the
Subordinated Lien Secured Parties, as the case may be, shall pay, reimburse,
indemnify and hold harmless the Authorized Pari Passu Collateral Agent for any
such liabilities, costs, damages or
41


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



expenses suffered by the Authorized Pari Passu Collateral Agent as a result of
acting in such capacity for the benefit of such Persons.
To the extent a junior pledge of or junior lien on any Revolving Credit Priority
Collateral is prohibited or unenforceable under the law of any applicable
jurisdiction outside of the United States, any applicable Revolving Credit Agent
may, in its sole discretion, hold any such Revolving Credit Priority Collateral,
as sub-agent for the Pari Passu Secured Parties and the Subordinated Lien
Secured Parties solely for the purpose of the creation and/or perfection of
Liens in such Revolving Credit Priority Collateral to secure the Pari Passu
Secured Obligations and the Subordinated Lien Secured Obligations, and subject
to the terms and conditions of this Section 7.4, it being expressly understood
and agreed that the claims of the Pari Passu Secured Parties and the
Subordinated Lien Secured Parties in respect of such Pledged Collateral shall be
subordinated to the claims of the Revolving Credit Claimholders in respect of
such Revolving Credit Priority Collateral on the same basis as the Liens on the
other Revolving Credit Priority Collateral securing any Pari Passu Secured
Obligations or any Subordinated Lien Secured Obligations, as the case may be,
are subordinated to the Liens on such other Revolving Credit Priority Collateral
securing any Revolving Obligations, and nothing in this Section 7.4 shall affect
the status of such Collateral as Revolving Credit Priority Collateral.
In addition, the Revolving Credit Collateral Agent is hereby appointed by the
Pari Passu Representatives and the Subordinated Lien Representatives as agent
for the benefit of the Pari Passu Secured Parties and the Subordinated Lien
Secured Parties, respectively, for the purpose of holding the Collateral subject
to the Swiss Security Agreement, the German Revolving Credit Non-Accessory
Security Documents, the Madeira Assignment of Credits Agreement and any other
Security Document that grants, in favor of the Revolving Credit Collateral Agent
to secure any Pari Passu Secured Obligations or Subordinated Lien Secured
Obligations on behalf of the Revolving Credit Claimholders, the Pari Passu
Secured Parties and the Subordinated Lien Secured Parties (but only, in case of
the Pari Passu Secured Parties and the Subordinated Lien Secured Parties, to the
extent the grant in such Collateral secures the related Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations, as the case may be), it
being understood that the Collateral subject to the Swiss Security Agreement,
the German Revolving Credit Non-Accessory Security Documents and the Madeira
Assignment of Credits constitutes Revolving Credit Priority Collateral.
In the event any Revolving Credit Agent becomes subject to liability, or suffers
any costs, damages or expenses as a result of acting in any such capacity for
the Pari Passu Secured Parties or for the Subordinated Lien Secured Parties,
(i)  the Grantors shall pay, reimburse, indemnify and hold harmless the
Revolving Credit Agents for any such liabilities, costs, damages or expenses
subject to the limitations set forth in the Revolving Credit Agreement to the
extent applicable and (ii) in the event the Grantors fail to so pay, reimburse,
indemnify and hold harmless the Revolving Credit Agents, the Pari Passu Secured
Parties and the Subordinated Lien Secured Parties, as the case may be, shall
pay, reimburse, indemnify and hold harmless the Revolving Credit Agents for any
such liabilities, costs, damages or expenses suffered by any Revolving Credit
Agent as a result of acting in such capacity for the benefit of such Persons.
42


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



b.No Person shall have any obligation whatsoever to any other Person to ensure
that the Pledged Collateral (or any other Collateral held by any Pari Passu
Collateral Agent for the Revolving Credit Secured Parties or the Subordinated
Lien Secured Parties, or by the Revolving Credit Agents for the Pari Passu Lien
Secured Parties or the Subordinated Lien Secured Parties) is genuine or owned by
any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 7.4. The duties or responsibilities under
this Section 7.4 shall be limited solely to holding the Pledged Collateral (or
such other Collateral held as provided in clause (a) above) as sub-agent and/or
bailee, as applicable, in accordance with this Section 7.4 and delivering the
Pledged Collateral upon a Discharge of Revolving Credit Secured Obligations or
Discharge of Pari Passu Collateral Secured Obligations, as the case may be, as
provided in paragraph (d) below.
c.No Person acting pursuant to this Section 7.4 shall have by reason of the
Revolving Credit Loan Documents, the Pari Passu Loan Documents, the Subordinated
Lien Loan Documents, this Agreement or any other document, a fiduciary
relationship with any other Person with respect to such acts.
d.Upon the Discharge of Revolving Credit Secured Obligations the Revolving
Credit Agents shall deliver the remaining Pledged Collateral (if any) in their
possession or control (or in the possession or control of their agents),
together with any necessary endorsements, first, to the Authorized Pari Passu
Collateral Agent to the extent the Pari Passu Secured Obligations which are
secured by such Pledged Collateral remain outstanding, second to the Authorized
Subordinated Lien Collateral Agent to the extent the Subordinated Lien Secured
Obligations which are secured by such Pledged Collateral remain outstanding and
third, to the applicable Grantor (in each case, so as to allow such Person to
obtain possession or control of such Pledged Collateral). Each Revolving Credit
Agent further agrees to take all other action reasonably requested by the
Authorized Pari Passu Collateral Agent or Authorized Subordinated Lien
Collateral Agent, as the case may be, in connection with the Authorized Pari
Passu Collateral Agent or Authorized Subordinated Lien Collateral Agent
obtaining a first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct.
e.Upon the Discharge of the Pari Passu Secured Obligations, the Authorized Pari
Passu Collateral Agent shall deliver the remaining Pledged Collateral (if any)
in its possession or control (or in the possession or control of its agents),
together with any necessary endorsements, first, to the Revolving Credit Agents
to the extent any Revolving Credit Secured Obligations which are secured by such
Pledged Collateral remain outstanding, second to the Authorized Subordinated
Lien Collateral Agent to the extent the Subordinated Lien Secured Obligations
which are secured by such Pledged Collateral remain outstanding and third, to
the applicable Grantor (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral). The Authorized Pari Passu
Collateral Agent further agrees to take all other action reasonably requested by
any Revolving Credit Agent or Authorized Subordinated Lien Collateral Agent, as
the case may be, in connection with such Revolving Credit Agent or Subordinated
Lien Collateral Agent obtaining a first-priority interest in the Collateral or
as a court of competent jurisdiction may otherwise direct.
43


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



f.Subject to the terms of this Agreement, (i) so long as the Discharge of
Revolving Credit Secured Obligations has not occurred, each Revolving Credit
Agent shall be entitled to deal with any Pledged Collateral and any other
Collateral within its “control” (within the meaning of the UCC) in accordance
with the terms of this Agreement and the Revolving Credit Loan Documents, but
only to the extent that such Collateral constitutes Revolving Credit Priority
Collateral, as if the Liens (if any) of the Pari Passu Representatives and
Subordinated Lien Representatives did not exist and (ii) so long as the
Discharge of Pari Passu Secured Obligations has not occurred, the Authorized
Pari Passu Collateral Agent shall be entitled to deal with any Pledged
Collateral and any other Collateral within its “control” (within the meaning of
the UCC) in accordance with the terms of this Agreement and the Pari Passu Loan
Documents, but only to the extent that such Collateral constitutes Pari Passu
Priority Collateral, as if the Liens of the Revolving Credit Agents and
Subordinated Lien Representatives did not exist.
7.5    Additional Secured Debt.
(a)    The Parent Borrower will be permitted to designate additional Revolving
Credit Secured Obligations, Pari Passu Secured Obligations or Subordinated Lien
Secured Obligations, as the case may be, incurred by any Grantor after the date
of this Agreement permitted by the terms of all applicable Revolving Credit Loan
Documents, Pari Passu Loan Documents or Subordinated Lien Loan Documents
(collectively, the “Secured Debt Loan Documents”). The Borrower may effect such
designation by delivering to each Revolving Credit Agent, each Pari Passu
Representative and each Subordinated Lien Representative an Additional Secured
Debt Designation stating that:
(i)    such Grantor intends to incur additional secured debt (“Additional
Secured Debt”) which will be one of the following: (x) Revolving Credit Secured
Obligations permitted by each applicable Secured Debt Loan Document to be
secured by the Collateral, including Liens on the Revolving Credit Priority
Collateral entitled to priority over the Liens securing the Pari Passu Secured
Obligations and the Subordinated Lien Secured Obligations (provided, there may
only be one series of Revolving Credit Secured Obligations outstanding at any
time), (y) Pari Passu Debt permitted by each applicable Secured Debt Loan
Document to be secured by the Collateral (to the extent provided in the
documentation for such Additional Secured Debt), including a Lien on the Pari
Passu Priority Collateral (to the extent provided in the documentation for such
Additional Secured Debt) entitled to priority over the Liens securing the
Revolving Credit Secured Obligations and the Subordinated Lien Secured
Obligations (Equally and Ratably with all previously existing and future Pari
Passu Debt); it being acknowledged that Revolving Credit Secured Obligations may
be Refinanced as Pari Passu Secured Obligations if so designated pursuant to
this Section 7.5, and (z) Subordinated Lien Debt permitted by each applicable
Secured Debt Loan Document to be secured by the Collateral (to the extent
provided in the documentation for such Additional Secured Debt), subject to the
senior Liens securing the Revolving Credit Secured Obligations and the Pari
Passu Secured Obligations (Equally and Ratably with all previously existing and
future Subordinated Lien Debt);
44


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(ii)    specifying the name and address of the Revolving Credit Agent or Secured
Debt Representative for such series of Additional Secured Debt for purposes of
Section 11.9; and
(iii)    attaching complete copies (or substantially final drafts) of the
material operative agreements constituting Revolving Credit Loan Documents, Pari
Passu Loan Documents or Subordinated Lien Loan Documents, as the case may be,
relating to such Additional Secured Debt.
Although the Parent Borrower shall be required to deliver a copy of each
Additional Secured Debt Designation to each then existing Revolving Credit Agent
and Secured Debt Representative, the failure to so deliver a copy of the
Additional Secured Debt Designation to any then existing Revolving Credit Agents
and Secured Debt Representatives shall not affect the status of such debt as
Additional Secured Debt if the other requirements of this Section 7.5 are
complied with. Each Revolving Credit Agent and Secured Debt Representative shall
have the right to request that the Parent Borrower provide a legal opinion (in
form and substance customary in the jurisdiction(s) covered by such opinions at
such time, and subject to customary qualifications and assumptions, which
opinion may be a copy of a legal opinion of counsel provided to the holders of
Additional Secured Debt or their Secured Debt Representatives) as to the
Additional Secured Debt being secured by a valid and perfected security interest
(which legal opinion may be provided by internal counsel to the extent the
holders of Additional Secured Debt or their Secured Debt Representatives relied
on an opinion of internal counsel on such matters); provided, however, that such
legal opinion or opinions need not address any collateral of a type or located
in a jurisdiction not previously covered by any legal opinion delivered by or on
behalf of the Parent Borrower. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow any Grantor to incur additional
Indebtedness or Liens if prohibited by the terms of any applicable Secured Debt
Loan Documents or the Revolving Credit Loan Documents.
Each Revolving Credit Agent and Secured Debt Representative shall have the right
to request that the Grantors (i) reaffirm, amend and/or re-execute any of the
then-existing Security Documents (and do all acts and execute all documents
required or advisable in connection therewith) to the extent such reaffirmation,
amendment and/or re-execution is required or advisable to maintain the validity,
enforceability, perfection and, to the extent possible, priority of the Liens
granted thereunder and/or (ii) to the extent required or advisable, execute any
additional Security Document (and do all acts and execute all documents required
or advisable in connection therewith) to establish the validity, enforceability,
perfection and, to the extent possible, priority of new Lien(s) over the
Collateral.


The Security Documents creating or evidencing the Liens securing the Revolving
Credit Secured Obligations, the Pari Passu Secured Obligations and the
Subordinated Lien Secured Obligations shall comply with Sections 2.4 and 7.5(d).


45


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(b)    No Revolving Credit Claimholder under any Additional Secured Debt shall
be entitled to the benefits of this Intercreditor Agreement unless the Revolving
Credit Agent, acting on its behalf and pursuant to the authority provided in the
Revolving Credit Loan Documents governing the terms of the related Revolving
Credit Secured Obligations signs an Intercreditor Joinder Agreement and delivers
the same to each Secured Debt Representative existing at the time such
Additional Secured Debt is incurred.
(c)     No Pari Passu Secured Party shall be entitled to the benefits of this
Intercreditor Agreement unless the Pari Passu Representative, acting on its
behalf and pursuant to the authority provided in the Loan Documents governing
the terms of the related Pari Passu Secured Obligations signs an Intercreditor
Joinder Agreement and delivers the same to each Revolving Credit Agent and each
Secured Debt Representative existing at the time such Additional Secured Debt is
incurred.
        (d)     The Security Documents creating or evidencing the Liens securing
the Revolving Credit Secured Obligations, the Pari Passu Secured Obligation and
the Subordinated Lien Secured Obligations in relation to any Additional Secured
Debt shall be in all material respects substantially the same forms of documents
other than with respect to the first lien, second lien or third lien nature of
the Obligations thereunder and except (i) to the extent that the creditors who
have the direct benefit of such agreements or documents agree that such
documents and agreements may grant Liens in less than all the Collateral and/or
are less restrictive on the Grantors (or provide fewer rights or remedies to the
secured party) than the forms of documents and agreements on the date hereof
(and the satisfaction of such requirement will be conclusively established if
the Parent Borrower delivers to each Secured Debt Representative and the
Revolving Credit Agents an officers’ certificate certifying that the Parent
Borrower has determined in good faith that such Pari Passu Documents satisfy the
foregoing requirements unless any Senior Secured Debt Representative or any
Revolving Credit Agent notifies the Borrower within five Business Days that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees)), (ii) the representations and covenants relating
to Revolving Credit Priority Collateral contained in the Revolving Credit Loan
Documents may be more restrictive that those contained in the Pari Passu Loan
Documents and (iii) the representations and covenants relating to Pari Passu
Secured Obligations contained in the Pari Passu Loan Documents may be more
restrictive that those contained in the Revolving Credit Loan Documents.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Grantor to incur additional Indebtedness or Liens if prohibited by the
terms of any applicable Secured Debt Loan Documents.
7.6    When Discharge of Revolving Credit Secured Obligations or Pari Passu
Secured Obligations Deemed to Not Have Occurred.
a.If concurrently with the Discharge of Revolving Credit Secured Obligations,
any of the Grantors thereafter enters into any Refinancing of any Revolving
Credit Secured Obligations designated to constitute Revolving Credit Secured
Obligations pursuant to Section 7.5, which Refinancing is permitted by the Pari
Passu Loan Documents and the Subordinated Lien Loan
46


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Documents, then such Discharge of Revolving Credit Secured Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Revolving Credit Secured Obligations) and, from and
after the date the Parent Borrower and the new Revolving Credit Agent each
complies with the requirements set forth in Section 7.5 with respect to such
Revolving Credit Secured Obligations, the obligations under such Refinancing
shall automatically be treated as Revolving Credit Secured Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Revolving Credit
Agents under such new Revolving Credit Loan Documents shall be the Revolving
Credit Agents for all purposes of this Agreement. Upon receipt of an Additional
Secured Debt Designation stating that the applicable Grantors have entered into
new Revolving Credit Loan Documents, such new Revolving Credit Agents, each Pari
Passu Representative and each Subordinated Lien Representative shall promptly
(a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as such Grantors or such new Revolving Credit
Agents shall reasonably request in order to provide to the new Revolving Credit
Agent the rights contemplated hereby, in each case consistent in all material
respects with the terms of this Agreement and (b) deliver, to the extent
contemplated by this Agreement, to such new Revolving Credit Agent any Pledged
Collateral in its possession or control, together with any necessary
endorsements (or otherwise allow such new Revolving Credit Agent to obtain
possession or control of such Pledged Collateral) (for the avoidance of doubt,
it being expressly understood and agreed that nothing in this clause (b) shall
require the Pari Passu Collateral Agent to deliver or otherwise allow any new
Revolving Credit Agent to obtain possession or control of Pledged Collateral
constituting Pari Passu Priority Collateral).
b.If concurrently with the Discharge of Pari Passu Secured Obligations, any of
the Grantors thereafter enters into any Refinancing of any Pari Passu Secured
Obligations, which Refinancing is permitted by the Revolving Credit Loan
Documents and the Subordinated Lien Loan Documents, then such Discharge of Pari
Passu Secured Obligations shall automatically be deemed not to have occurred for
all purposes of this Agreement (other than with respect to any actions taken as
a result of the occurrence of such first Discharge of Pari Passu Secured
Obligations) and, from and after the date the Parent Borrower and the new Pari
Passu Representative complies with the requirements set forth in Section 7.5
with respect to such Pari Passu Secured Obligations, the obligations under such
Refinancing shall automatically be treated as Pari Passu Secured Obligations for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein. Upon receipt of an
Additional Secured Debt Designation stating that the applicable Grantors have
entered into new Pari Passu Loan Documents, each other Pari Passu
Representative, each Revolving Credit Agent and each Subordinated Lien
Representative shall promptly (a) enter into such documents and agreements
(including amendments or supplements to this Agreement) as such Grantors or such
Pari Passu Collateral Agent shall reasonably request in order to provide to such
Pari Passu Collateral Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and (b)
deliver, to the extent contemplated by this Agreement, to such Pari Passu
Collateral Agent any Pledged Collateral in its possession or control, together
with any necessary endorsements (or otherwise allow such Pari Passu Collateral
Agent to obtain possession or control of such Pledged Collateral) (for the
avoidance of doubt, it being expressly understood and agreed that nothing in
this clause (b) shall require the
47


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Revolving Credit Agents to deliver or otherwise allow such Pari Passu Collateral
Agent to obtain possession or control of Pledged Collateral constituting
Revolving Credit Priority Collateral).
VII.Insolvency or Liquidation Proceedings.
8.1    Finance and Sale Issues.
a.If any Grantor becomes subject to any Insolvency or Liquidation Proceeding at
any time prior to the Discharge of Revolving Credit Secured Obligations, and if
any Revolving Credit Agent or any of the other Revolving Credit Claimholders
desire to consent (or does not object) to the use of cash collateral that
constitutes Revolving Credit Priority Collateral under the Bankruptcy Code or to
the provision of financing to any Grantor under the Bankruptcy Code or to
consent (or does not object) to the provision of such financing to any Grantor
by any third party (any such financing, “Revolving Credit DIP Financing”), which
Revolving Credit DIP Financing shall be secured by the Revolving Credit Priority
Collateral, then each Pari Passu Representative and each Subordinated Lien
Representative agrees, on behalf of itself and the other Pari Passu Secured
Parties and Subordinated Lien Secured Parties, respectively, that so long as (1)
the Pari Passu Representatives and the Subordinated Lien Representatives, as the
case may be, retains the Liens on the Collateral to secure the Pari Passu
Secured Obligations and the Subordinated Lien Secured Obligations, respectively
(in each case, including proceeds thereof arising after the commencement of any
such Insolvency or Liquidation Proceeding), and, as to the Lien on the Pari
Passu Primary Collateral securing the Pari Passu Secured Obligations only, such
Lien has the same priority as existed prior to the commencement of such
Insolvency or Liquidation Proceeding and any Lien securing such Revolving Credit
DIP Financing is junior and subordinate to the Lien securing the Pari Passu
Secured Obligations on the Pari Passu Priority Collateral, (2) all Liens on
Revolving Credit Priority Collateral securing any such Revolving Credit DIP
Financing shall be senior to or on a parity with the Liens securing the
Revolving Credit Secured Obligations on such Revolving Credit Priority
Collateral and (3) if the Revolving Credit Agents receive a replacement or
adequate protection Lien on post-petition assets of any Grantor that constitute
Pari Passu Priority Collateral (the “Pari Passu Post-Petition Assets”) to secure
the Revolving Credit Secured Obligations, (x) such replacement or adequate
protection Lien on such Pari Passu Post-Petition Assets is junior and
subordinate to the Lien on the Pari Passu Post-Petition Assets securing the Pari
Passu Secured Obligations (but may be senior to the Lien securing the
Subordinated Lien Secured Obligations) and (y) the Pari Passu Representatives
and the Subordinated Lien Representatives also receive a replacement or adequate
protection Lien on such Pari Passu Post-Petition Assets to secure the Pari Passu
Secured Obligations and the Subordinated Lien Secured Obligations, respectively,
the Pari Passu Representatives, on behalf of itself and each Pari Passu Secured
Party, and each Subordinated Lien Representatives, on behalf of itself and each
Subordinated Lien Secured Party:
(1)    will be deemed to have consented to, will raise no objection to, nor
support any other Person objecting to, the use of such cash collateral or to
such Revolving Credit DIP Financing,
(2)    will not request or accept adequate protection or any other relief in
connection with the use of such cash collateral or such Revolving Credit DIP
Financing except as set forth in Section 8.3 below, and
48


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(3)    will subordinate (and will be deemed hereunder to have subordinated) the
Lien securing the Pari Passu Secured Obligations and the Lien securing the
Subordinated Lien Secured Obligations, respectively, on the Revolving Credit
Priority Collateral (i) to such Revolving Credit DIP Financing on the same terms
as the Lien securing the Revolving Credit Secured Obligations (and such
subordination will not alter in any manner the terms of this Agreement), (ii) to
any adequate protection provided to the Revolving Credit Claimholders on the
same terms as the Lien securing the Revolving Credit Secured Obligations (and
such subordination will not alter in any manner the terms of this Agreement) and
(iii) to any “carve-out,” including for debtor's professionals, agreed to by the
Revolving Credit Representative or the other Revolving Credit Claimholders.
b.If any Grantor becomes subject to any Insolvency or Liquidation Proceeding at
any time prior to the Discharge of Pari Passu Secured Obligations, and if any
Pari Passu Representative or any of the other Pari Passu Secured Parties desire
to consent (or not object) to the use of cash collateral that constitutes Pari
Passu Priority Collateral under the Bankruptcy Code or to provide financing to
any Grantor under the Bankruptcy Code or to consent (or not object) to the
provision of such financing to any Grantor by any third party (any such
financing, “Pari Passu DIP Financing”), which Pari Passu DIP Financing shall be
secured by the Pari Passu Priority Collateral, then each of the Revolving Credit
Agents agrees, on behalf of the Revolving Credit Claimholders, and each
Subordinated Lien Representative agrees, on behalf of itself and the other
Subordinated Lien Secured Parties, respectively, that so long as (1) the
Revolving Credit Agent and the Subordinated Lien Representatives, as the case
may be, retains the Liens on the Collateral to secure the Revolving Credit
Secured Obligations and the Subordinated Lien Secured Obligations, respectively
(in each case, including proceeds thereof arising after the commencement of any
such Insolvency or Liquidation Proceeding), and, as to the Lien on the Revolving
Credit Primary Collateral securing the Revolving Credit Secured Obligations
only, such Lien has the same priority as existed prior to the commencement of
such Insolvency or Liquidation Proceeding and any Lien securing such Pari Passu
DIP Financing is junior and subordinate to the Lien securing the Revolving
Credit Secured Obligations on the Revolving Credit Priority Collateral, (2) all
Liens on Pari Passu Priority Collateral securing any such Pari Passu DIP
Financing shall be senior to or on a parity with the Liens securing the Pari
Passu Secured Obligations on such Pari Passu Priority Collateral and (3) if the
Pari Passu Representatives receive a replacement or adequate protection Lien on
post-petition assets of any Grantor that constitute Revolving Credit Priority
Collateral (the “Revolving Credit Lien Post-Petition Assets”) to secure the Pari
Passu Secured Obligations, (x) such replacement or adequate protection Lien on
such Revolving Credit Lien Post-Petition Assets is junior and subordinate to the
Lien on the Revolving Credit Lien Post-Petition Assets securing the Revolving
Credit Secured Obligations (but may be senior to the Lien securing the
Subordinated Lien Secured Obligations) and (y) the Revolving Credit Agents and
Subordinated Lien Representatives also receives a replacement or adequate
protection Lien on such Revolving Credit Lien Post-Petition Assets to secure the
Revolving Credit Secured Obligations and the Subordinated Lien Secured
Obligations, respectively, the Revolving Credit Agents, on behalf of itself and
each Revolving Credit Secured Party, and each Subordinated Lien Representative,
on behalf of itself and each Subordinated Lien Secured Party:


49


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(1)    will be deemed to have consented to, will raise no objection to, nor
support any other Person objecting to, the use of such cash collateral or to
such Pari Passu DIP Financing,
(2)    will not request or accept adequate protection or any other relief in
connection with the use of such cash collateral or such Pari Passu DIP Financing
except as set forth in Section 8.3 below, and
(3)    will subordinate (and will be deemed hereunder to have subordinated) the
Lien securing the Revolving Credit Secured Obligations and the Lien securing the
Subordinated Lien Secured Obligations, respectively, on the Pari Passu Priority
Collateral (i) to such Pari Passu DIP Financing on the same terms as the Lien
securing the Pari Passu Secured Obligations (and such subordination will not
alter in any manner the terms of this Agreement), (ii) to any adequate
protection provided to the Pari Passu Secured Parties on the same terms as the
Lien securing the Pari Passu Secured Obligations (and such subordination will
not alter in any manner the terms of this Agreement) and (iii) to any
“carve-out,” including for debtor's professionals, agreed to by such Pari Passu
Representatives or the other Pari Passu Secured Parties.
c.If any Grantor becomes subject to any Insolvency or Liquidation Proceeding at
any time prior to the Discharge of Pari Passu Secured Obligations, and if the
Authorized Pari Passu Collateral Agent consents (or not object) to the use of
cash collateral that constitutes Pari Passu Priority Collateral under the
Bankruptcy Code or to provide financing to any Grantor under the Bankruptcy Code
or consents (or not object) to the provision of a Pari Passu DIP Financing,
which Pari Passu DIP Financing shall be secured by the Pari Passu Priority
Collateral, then each Pari Passu Representative agrees, on behalf of itself and
each of the Pari Passu Secured Parties, respectively, that so long as (1) each
of the Pari Passu Representatives retains the Liens on the Collateral to secure
the Pari Passu Secured Obligations (in each case, including proceeds thereof
arising after the commencement of any such Insolvency or Liquidation
Proceeding), and such Lien has the same priority as existed prior to the
commencement of such Insolvency or Liquidation Proceeding, (2) all Liens on Pari
Passu Priority Collateral securing any such Pari Passu DIP Financing shall be
senior to or on a parity with the Liens securing the Pari Passu Secured
Obligations on such Pari Passu Priority Collateral, and (3) if any Pari Passu
Representative receives a replacement or adequate protection Lien on
post-petition assets of any Grantor, each other Pari Passu Representative also
receives a replacement or adequate protection Lien on post-petition assets of
such Grantor (each such Lien to be Equally and Ratably secured), each
Non-Controlling Secured Party:
(1)    will be deemed to have consented to, will raise no objection to, nor
support any other Person objecting to, the use of such cash collateral or to
such Pari Passu DIP Financing,
(2)    will not request or accept adequate protection or any other relief in
connection with the use of such cash collateral or such Pari Passu DIP Financing
except as set forth in Section 8.3 below, and
(3)    will subordinate (and will be deemed hereunder to have subordinated) its
Liens securing its pre-petition Pari Passu Secured Obligations on the
50


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Collateral (i) to such Pari Passu DIP Financing (and such subordination will not
alter in any manner the terms of this Agreement), (ii) to any adequate
protection provided to the Pari Passu Secured Parties (and such subordination
will not alter in any manner the terms of this Agreement) and (iii) to any
“carve-out,” including for debtor's professionals, agreed to by such Pari Passu
Representatives or the other Pari Passu Secured Parties.
If any Pari Passu Secured Party is granted any form of adequate protection
payments, including in the form of periodic payments, in connection with any
Revolving Credit DIP Financing or Pari Passu DIP Financing, the proceeds of such
adequate protection shall be applied pursuant to Section 6.3(a) hereof.
d.All Liens granted to the Revolving Credit Agents or any Pari Passu
Representative or any Subordinated Lien Representative in any Insolvency or
Liquidation Proceeding, whether as adequate protection or otherwise, are
intended to be and shall be deemed to be subject to the lien priorities set
forth in Section 2.1 and the other terms and conditions of this Agreement.
8.2    Relief from the Automatic Stay.
a.Until the Discharge of Revolving Credit Secured Obligations has occurred, each
Pari Passu Representative, on behalf of itself and each other Pari Passu Secured
Party, and each Subordinated Lien Representative, on behalf of itself and the
other Subordinated Lien Secured Parties, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of any Revolving
Credit Priority Collateral (other than, in the case of any Pari Passu
Representative, to the extent such relief is required to exercise its rights
under Section 5.3), without the prior written consent of the Revolving Credit
Agents.
b.Until the Discharge of Pari Passu Secured Obligations has occurred, each
Revolving Credit Agent, on behalf of itself and each other Revolving Credit
Claimholder each Subordinated Lien Representative, on behalf of itself and the
Subordinated Lien Secured Parties, and each Non-Controlling Secured Party agrees
that none of them shall seek (or support any other Person seeking) relief from
the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
in respect of any Pari Passu Priority Collateral (other than, in the case of any
Revolving Credit Agent, to the extent such relief is required to exercise its
rights under Section 5.3), without the prior written consent of the Authorized
Pari Passu Collateral Agent.
8.3    Adequate Protection.
a.Each Pari Passu Representative, on behalf of itself and each of the Pari Passu
Secured Parties, and each Subordinated Lien Representative, on behalf of itself
and the Subordinated Lien Secured Parties, agrees that none of them shall
contest (or support any other Person contesting):


51


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(1)    any request by any Revolving Credit Agent for adequate protection with
respect to any Revolving Credit Priority Collateral or any adequate protection
provided to any Revolving Credit Agents or any Revolving Credit Claimholder in
respect of its interests in the Revolving Credit Priority Collateral;
(2)    any objection by any Revolving Credit Agent to any motion, relief, action
or proceeding based on the Revolving Credit Agents or the other Revolving Credit
Claimholders claiming a lack of adequate protection with respect to the
Revolving Credit Priority Collateral; or
(3)    the payment of interest, fees, expenses or other amounts to the Revolving
Credit Agents or any other Revolving Credit Claimholder under Section 506(b) or
506(c) of the Bankruptcy Code or otherwise; provided that any action described
in the foregoing clauses (1) and (2) does not violate Section 8.1.
Each Pari Passu Representative, on behalf of itself and the other Pari Passu
Secured Parties, and each Subordinated Lien Representative, on behalf of itself
and the other Subordinated Lien Secured Parties, further agrees that, prior to
the Discharge of Revolving Credit Secured Obligations, none of them shall assert
or enforce any claim under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise that is senior to or on a parity with the Liens on the Revolving
Credit Primary Collateral securing the Revolving Credit Secured Obligations for
costs or expenses of preserving or disposing of any Revolving Credit Priority
Collateral.
b.Each Revolving Credit Agent, on behalf of itself and each of the other
Revolving Credit Claimholders, and the Subordinated Lien Representative, on
behalf of itself and the Subordinated Lien Secured Parties, agrees that none of
them shall contest (or support any other Person contesting):
(1)    any request by any Pari Passu Representative for adequate protection with
respect to any Pari Passu Priority Collateral or any adequate protection
provided to any Pari Passu Representative or any other Pari Passu Secured Party
in respect of its interests in the Pari Passu Priority Collateral;
(2)    any objection by any Pari Passu Representative to any motion, relief,
action or proceeding based on any Pari Passu Representative or any Pari Passu
Secured Party claiming a lack of adequate protection with respect to the Pari
Passu Priority Collateral; or
(3)    the payment of interest, fees, expenses or other amounts to the Pari
Passu Representatives or any other Pari Passu Secured Party under Section 506(b)
or 506(c) of the Bankruptcy Code or otherwise; provided that any action
described in the foregoing clauses (1) and (2) does not violate Section 8.1.
52


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Each Revolving Credit Agent, on behalf of each Revolving Credit Claimholder, and
each Subordinated Lien Representative, on behalf of itself and the other
Subordinated Lien Secured Parties, further agrees that, prior to the Discharge
of Pari Passu Secured Obligations, none of them shall assert or enforce any
claim under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is
senior to or on a parity with the Liens on the Pari Passu Priority Collateral
securing the Pari Passu Secured Obligations for costs or expenses of preserving
or disposing of any Pari Passu Priority Collateral.
c.Notwithstanding the foregoing provisions in this Section 8.3, in any
Insolvency or Liquidation Proceeding:
(1)    in the event any of the Revolving Credit Agents or any of the other
Revolving Credit Claimholders is granted adequate protection in respect of
Revolving Credit Priority Collateral in the form of additional collateral (even
if such collateral is not of a type which would otherwise have constituted
Revolving Credit Priority Collateral), then each Revolving Credit Agent, on
behalf of itself and the other Revolving Credit Claimholders, agrees that the
Pari Passu Secured Parties and the Subordinated Lien Secured Parties may also be
granted a Lien on the same additional collateral as security for (x) the Pari
Passu Secured Obligations and for any Cash Collateral use or Pari Passu DIP
Financing and (y) the Subordinated Lien Secured Obligations, as the case may be;
and each Pari Passu Representative, on behalf of itself and each Pari Passu
Secured Party, and each Subordinated Lien Representative, on behalf of itself
and the Subordinated Lien Secured Parties, agrees that any Lien on such
additional collateral securing the Pari Passu Secured Obligations or the
Subordinated Lien Secured Obligations, as the case may be, shall be subordinated
(except, in the case of the Pari Passu Secured Obligations, to the extent that
the Pari Passu Secured Parties already had a Lien on such Collateral (in which
case the priorities established by Section 2.1 shall apply)) to the Liens on
such collateral securing the Revolving Credit Secured Obligations and any Cash
Collateral use or Revolving Credit DIP Financing (and all Obligations relating
thereto), all on the same basis as the other Liens of the Pari Passu Secured
Parties and the Liens of the Subordinated Lien Secured Parties on the Revolving
Credit Priority Collateral; and
(2)    in the event any of the Pari Passu Secured Parties is granted adequate
protection in respect of Pari Passu Priority Collateral in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted Pari Passu Priority Collateral), then the Pari Passu
Representative, on behalf of itself and the Pari Passu Secured Parties agree
that the Revolving Credit Agents, the other Revolving Credit Claimholders, the
Subordinated Lien Representative and the Subordinated Lien Secured Parties may
also be granted a Lien on the same additional collateral as security for (x) the
Revolving Credit Secured Obligations and
53


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



for any Cash Collateral use or Revolving Credit DIP Financing and (y) the
Subordinated Lien Secured Obligations, as the case may be, and each Revolving
Credit Agent, on behalf of itself and each Revolving Credit Claimholder, and the
Subordinated Lien Representative, on behalf of itself and the Subordinated Lien
Secured Parties, agrees that any Lien on such additional collateral securing the
Revolving Credit Secured Obligations or the Subordinated Lien Secured
Obligations, as the case may be, shall be subordinated (except, in the case of
the Revolving Credit Secured Obligations, to the extent that the Revolving
Credit Agents or any other Revolving Credit Claimholders already had a Lien on
such Collateral (in which case the priorities established by Section 2.1 shall
apply)) to the Liens on such collateral securing the Pari Passu Secured
Obligations and any Cash Collateral use or Pari Passu DIP Financing provided by
any Pari Passu Secured Parties (and all Obligations relating thereto), all on
the same basis as the other Liens of the Revolving Credit Agents and the other
Revolving Credit Claimholders and the Liens of the Subordinated Lien
Representatives and the Subordinated Secured Parties on the Pari Passu Priority
Collateral.
d.Except as otherwise expressly set forth in Section 8.1 or in connection with
the exercise of remedies with respect to (i) the Revolving Credit Priority
Collateral, nothing herein shall limit the right of the Pari Passu
Representatives and the Pari Passu Secured Parties to seek adequate protection
with respect to their rights in the Pari Passu Priority Collateral in any
Insolvency or Liquidation Proceeding (including adequate protection in the form
of a cash payment, periodic cash payments or otherwise) or (ii) the Pari Passu
Priority Collateral, nothing herein shall limit the right of the Revolving
Credit Agents and the other Revolving Credit Claimholders to seek adequate
protection with respect to their rights in the Revolving Credit Priority
Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
8.4    Avoidance Issues. If any Revolving Credit Claimholders, Pari Passu
Secured Parties or Subordinated Lien Secured Parties are required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Borrower or any other Grantor any amount paid in respect of
Revolving Credit Secured Obligations, the Pari Passu Secured Obligations or the
Subordinated Lien Secured Obligations, as the case may be, (a “Recovery”), then
such Revolving Credit Claimholders, Pari Passu Secured Parties, or Subordinated
Lien Secured Parties, as the case may be, shall be entitled to a reinstatement
of Revolving Credit Secured Obligations, the Pari Passu Secured Obligations or
the Subordinated Lien Secured Obligations, as the case may be, with respect to
all such recovered amounts. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.
8.5    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring
54


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



plan, on account of one or more of the Revolving Credit Secured Obligations, the
Pari Passu Secured Obligations or the Subordinated Lien Secured Obligations,
then, to the extent the debt obligations distributed on account of two or more
of the Revolving Credit Secured Obligations, the Pari Passu Secured Obligations
and the Subordinated Lien Secured Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
debt obligations so distributed, to the Liens securing such debt obligations and
the distribution of proceeds thereof.
8.6    Post-Petition Interest.
a.Each Pari Passu Representative, on behalf of itself and the Pari Passu Secured
Parties, and each Subordinated Lien Representative, on behalf of itself and the
Subordinated Lien Secured Parties, agrees that none of them shall oppose or seek
to challenge any claim by any Revolving Credit Agent or any other Revolving
Credit Claimholder for allowance in any Insolvency or Liquidation Proceeding of
Revolving Credit Secured Obligations consisting of Post-Petition Interest, fees
or expenses to the extent of (x) the value of the Lien on Revolving Credit
Priority Collateral securing any Revolving Credit Secured Obligations, without
regard to the existence of any Lien of the Pari Passu Representatives (on behalf
of the Pari Passu Secured Parties) on the Revolving Credit Priority Collateral
or the existence of any Lien of the Subordinated Lien Representatives (on behalf
of the Subordinated Lien Secured Parties) on the Revolving Credit Priority
Collateral and (y) the value of the Lien on Pari Passu Priority Collateral
securing any Revolving Credit Secured Obligations, taking into account the
existence of any Lien of the Pari Passu Representatives on behalf of the Pari
Passu Secured Parties on any Pari Passu Priority Collateral.
b.Each of the Revolving Credit Agents, on behalf of itself and the other
Revolving Credit Claimholders, and the Subordinated Lien Representatives, on
behalf of itself and the Subordinated Lien Secured Parties, agrees that none of
them shall oppose or seek to challenge any claim by any Pari Passu Secured Party
for allowance in any Insolvency or Liquidation Proceeding of Pari Passu Secured
Obligations consisting of Post-Petition Interest, fees or expenses to the extent
of (x) the value of the Lien on Pari Passu Priority Collateral securing any Pari
Passu Secured Obligations, without regard to the existence of any Lien of any
Revolving Credit Agent (on behalf of the Revolving Credit Claimholders) or the
existence of any Lien of the Subordinated Lien Representatives (for the benefit
of the Subordinated Lien Secured Creditors) on any Pari Passu Priority
Collateral and (y) the value of the Lien on any Revolving Credit Priority
Collateral securing any Pari Passu Secured Obligations, taking into account the
existence of any Lien of any Revolving Credit Agent on behalf of the Revolving
Credit Claimholders on any Revolving Credit Priority Collateral.
8.7    Waiver – Section 1111(b)(2) Issues.
a.The Pari Passu Secured Parties and the Subordinated Lien Secured Parties each
waives any objection or claim that any Pari Passu Secured Party or Subordinated
Lien Secured Party may hereafter have against any Revolving Credit Claimholder
arising out of the election of any Revolving Credit Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code to any claims of such
Revolving Credit Claimholder and agrees that in the case of any such
55


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



election it shall have no claim or right to payment with respect to the
Revolving Credit Priority Collateral in or from such Insolvency or Liquidation
Proceeding.
b.Each Revolving Credit Agent, on behalf of itself and the other Revolving
Credit Claimholders, and each Subordinated Lien Representative, on behalf of
itself and the Subordinated Lien Secured Parties, each waives any objection or
claim that any Revolving Credit Claimholder or Subordinated Lien Secured Party
may hereafter have against any Pari Passu Secured Party arising out of the
election of any Pari Passu Secured Party of the application of Section
1111(b)(2) of the Bankruptcy Code to any claims of any Pari Passu Secured Party
and agrees that in the case of any such election it shall have no claim or right
to payment with respect to the Pari Passu Priority Collateral in or from such
Insolvency or Liquidation Proceeding.
8.8    Asset Dispositions in an Insolvency or Liquidation Proceeding.
a.No Pari Passu Secured Party or Subordinated Lien Secured Party shall, in an
Insolvency or Liquidation Proceeding or otherwise, oppose any sale or
disposition of any Revolving Credit Priority Collateral that is supported by the
Revolving Credit Agents or object to any related sale process (including any
sale or bidding procedures motion), and the Pari Passu Secured Parties and the
Subordinated Secured Parties will be deemed (i) to have consented under Section
363 of the Bankruptcy Code (and otherwise) to any sale of any Revolving Credit
Priority Collateral supported by the Revolving Credit Agents and (ii) to have
released their Liens on such assets (but not on the proceeds of such assets).
b.No Revolving Credit Claimholder or Subordinated Lien Secured Party shall, in
an Insolvency or Liquidation Proceeding or otherwise, oppose any sale or
disposition of any Pari Passu Priority Collateral that is supported by the
Authorized Pari Passu Collateral Agent or object to any related sale process
(including any sale or bidding procedures motion), and the other Revolving
Credit Claimholders and the Subordinated Lien Secured Parties will be deemed (i)
to have consented under Section 363 of the Bankruptcy Code (and otherwise) to
any sale of any Pari Passu Priority Collateral supported by the Authorized Pari
Passu Collateral Agent and (ii) to have released their Liens on such assets (but
not on the proceeds of such assets); provided that this Section 8.8(b) shall not
apply to any sale or disposition of Real Property unless the Revolving Credit
Agents have received at least 90 days prior notice of the consummation of any
such sale.
8.9    Additional Section 363 and Section 364 Matters.
a.To the extent that any Revolving Credit Claimholder or any Subordinated Lien
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code or otherwise with respect to any of the Pari Passu Priority
Collateral, each Revolving Credit Agent, on behalf of itself and the other
Revolving Credit Claimholders, and each Subordinated Lien Representative, on
behalf of each Subordinated Lien Secured Party, agrees not to assert any of such
rights without the prior written consent of the Authorized Pari Passu Collateral
Agent; provided that if requested by the Authorized Pari Passu Collateral Agent,
the Revolving Credit Agents and the Subordinated Lien Representatives shall each
timely exercise such rights in the manner requested by the Authorized Pari Passu
Collateral Agent, including any rights to payments in respect of such rights.
56


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



b.To the extent that any Pari Passu Secured Party or any Subordinated Lien
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code or otherwise with respect to any of the Revolving Credit
Priority Collateral, each Pari Passu Representative, on behalf of itself and the
Pari Passu Secured Parties, and each Subordinated Lien Representative, on behalf
of itself and the Subordinated Lien Secured Parties, agrees not to assert any of
such rights without the prior written consent of the Revolving Credit Agents;
provided that if requested by the Revolving Credit Agents, each Pari Passu
Representative and each Subordinated Lien Representative shall each timely
exercise such rights in the manner requested by the Revolving Credit Agents,
including any rights to payments in respect of such rights.
8.10    Effectiveness in Insolvency or Liquidation Proceedings
. This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of an Insolvency or
Liquidation Proceeding.
8.11    Separate Grants of Security and Separate Classification
. Each Revolving Credit Claimholder, Pari Passu Secured Party, and Subordinated
Lien Secured Party, hereby acknowledges and agrees that (a) the grants of Liens
pursuant to the Revolving Credit Security Documents, the Pari Passu Security
Documents and the Subordinated Lien Security Documents constitute three separate
and distinct grants of Liens and (b) because of, among other things, their
differing rights in the Collateral, the Pari Passu Secured Obligations, the
Revolving Credit Secured Obligations and the Subordinated Lien Secured
Obligations are each fundamentally different from the each other and should be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of any of the Revolving Credit Claimholders, the Pari Passu Secured
Parties and the Subordinated Lien Secured Parties in respect of the Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then each Revolving Credit Claimholder, Pari Passu
Secured Party, and Subordinated Lien Secured Party, hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
Revolving Credit Secured Obligation claims, Pari Passu Secured Obligation claims
and Subordinated Lien Secured Obligation claims against the Grantors (with the
effect being that, (i) to the extent that the aggregate value of the Revolving
Credit Priority Collateral is sufficient (for this purpose ignoring all claims
held by the Pari Passu Secured Parties and the Subordinated Lien Secured
Parties), the Revolving Credit Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of Post-Petition
Interest that is available from the Revolving Credit Priority Collateral, before
any distribution is made in respect of the claims held by the Pari Passu Secured
Parties or the Subordinated Lien Secured Parties, (ii) to the extent that the
aggregate value of the Pari Passu Priority Collateral is sufficient (for this
purpose ignoring all claims held by the Revolving Credit Claimholders and the
Subordinated Lien Secured Parties), the Pari Passu Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of Post-Petition Interest that is available from the Pari Passu Priority
Collateral, before any distribution is made in
57


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



respect of the claims held by the Revolving Credit Claimholders and the
Subordinated Lien Secured Parties and (iii) to the extent that the aggregate
value of the Collateral is sufficient (for this purpose ignoring all claims held
by the Subordinated Lien Secured Parties), the Pari Passu Secured Parties and
the Revolving Credit Claimholders shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest that is
available from the Collateral, before any distribution is made in respect of the
claims held by the Subordinated Lien Secured Parties, in each case, with the
other Claimholders hereby acknowledging and agreeing to turn over to the
respective other Claimholders amounts otherwise received or receivable by them
to the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries.
VIII.Reliance; Waivers; Etc.
9.1    Reliance. Other than any reliance on the terms of this Agreement, each
Revolving Credit Agent, on behalf of itself and the other Revolving Credit
Claimholders, acknowledges that it and such other Revolving Credit Claimholders
have, independently and without reliance on any Pari Passu Secured Party or any
Subordinated Lien Secured Party, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
the Revolving Credit Loan Documents and be bound by the terms of this Agreement
and they will continue to make their own credit decision in taking or not taking
any action under the Revolving Credit Loan Documents or this Agreement. Other
than any reliance on the terms of this Agreement, each Pari Passu
Representative, on behalf of itself and the Pari Passu Secured Parties,
acknowledges that it and such other Pari Passu Secured Parties have,
independently and without reliance on any Revolving Credit Claimholder or any
Subordinated Lien Secured Party, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
the Pari Passu Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Pari Passu Loan Documents or this Agreement. Other than any
reliance on the terms of this Agreement, the Subordinated Lien Representative,
on behalf of itself and the Subordinated Lien Secured Parties, acknowledges that
it and the Subordinated Lien Secured Parties have, independently and without
reliance on any Revolving Credit Claimholder or any Pari Passu Secured Party,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into the Subordinated Lien Loan
Documents and be bound by the terms of this Agreement and they will continue to
make their own credit decision in taking or not taking any action under the
Subordinated Lien Loan Documents or this Agreement.
9.2    No Warranties or Liability. Each Revolving Credit Agent, on behalf of
itself and the other Revolving Credit Claimholders, acknowledges and agrees that
each of the Pari Passu Secured Parties and the Subordinated Lien Secured Parties
has made no express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Pari Passu Loan Documents or any Subordinated Lien
Loan Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon. Except as otherwise provided in this Agreement, the Pari
Passu Secured Parties will be entitled to manage and supervise their respective
loans and extensions of credit under the Pari Passu Loan
58


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. Each Pari Passu Representative, on behalf of
itself and the Pari Passu Secured Parties, acknowledges and agrees that none of
the Revolving Credit Claimholders or the Subordinated Lien Secured Parties has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Revolving Credit Loan Documents or any Subordinated
Lien Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided in this Agreement,
the Revolving Credit Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under the Revolving Credit Loan
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. Each Subordinated Lien Representative, on behalf
of itself and the Subordinated Lien Secured Parties, acknowledges and agrees
that none of the Revolving Credit Claimholders or the Pari Passu Secured Parties
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Revolving Credit Loan Documents or the Pari Passu
Loan Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon. Except as otherwise provided in this Agreement, the
Subordinated Lien Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under the Subordinated Lien Loan
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Pari Passu Secured Parties and the
Subordinated Lien Secured Parties shall have no duty to the Revolving Credit
Agents or any of the other Revolving Credit Claimholders to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any Borrower or any
other Grantor (including the Revolving Credit Loan Documents), regardless of any
knowledge thereof which they may have or be charged with. The Subordinated Lien
Secured Parties and the Revolving Credit Agents and the other Revolving Credit
Claimholders shall have no duty to the Pari Passu Representatives or any of the
Pari Passu Secured Parties to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with any Borrower or any other Grantor (including
the Pari Passu Loan Documents), regardless of any knowledge thereof which they
may have or be charged with. The Pari Passu Representatives and Pari Passu
Secured Parties and the Revolving Credit Agents and the other Revolving Credit
Claimholders shall have no duty to the Subordinated Lien Representatives or any
of the other Subordinated Lien Secured Parties to act or refrain from acting in
a manner which allows, or results in, the occurrence or continuance of an event
of default or default under any agreements with any Borrower or any other
Grantor (including the Subordinated Lien Loan Documents), regardless of any
knowledge thereof which they may have or be charged with.
9.3    No Waiver of Lien Priorities.
a.No right of any Revolving Credit Claimholder, any Pari Passu Secured Party or
any Subordinated Lien Secured Party to enforce any provision of this Agreement,
any Revolving Credit Loan Document, any Pari Passu Loan Document or any
Subordinated Lien Loan Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Borrower or any other
Grantor or by any act or failure to act by such Persons or by any noncompliance
by any such Persons with the terms, provisions and covenants of this Agreement,
any of the Revolving Credit Loan Documents, any of the Pari Passu Loan Documents
or any of the
59


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Subordinated Lien Loan Documents, regardless of any knowledge thereof which such
Persons, or any of them, may have or be otherwise charged with.
b.Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Borrowers and the other Grantors under the
Revolving Credit Loan Documents, Pari Passu Loan Documents and the Subordinated
Lien Loan Document and subject to the provisions of Section 7.3), the Revolving
Credit Claimholders, the Pari Passu Secured Parties and the Subordinated Lien
Secured Parties may, at any time and from time to time in accordance with the
Revolving Credit Loan Documents, the Pari Passu Loan Documents, the Subordinated
Lien Loan Documents and/or applicable law, without the consent of, or notice to,
the other Persons (as the case may be), without incurring any liabilities to
such Persons and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy is affected, impaired or extinguished thereby) do any one or
more of the following:
(1)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Borrower
or any other Grantor, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the Obligations,
without any restriction as to the tenor or terms of any such increase or
extension) or otherwise Modify in any manner any Liens held by any Revolving
Credit Agent, any Pari Passu Representative or any Subordinated Lien
Representative or any rights or remedies under any of the Revolving Credit Loan
Documents, the Pari Passu Loan Documents or the Subordinated Lien Loan Documents
(it being understood that the Revolving Credit Loan Documents, the Pari Passu
Loan Documents or the Subordinated Lien Loan Documents each may contain
restrictions on any such amendments, renewals, exchanges, increases, alterations
and other Modifications, and nothing contained in this clause (1) shall be
deemed to permit any amendments, renewals, exchanges, increases, alterations and
other Modifications otherwise prohibited thereunder);
(2)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Collateral (except to
the extent provided in this Agreement) or any liability of any Borrower or any
other Grantor or any liability incurred directly or indirectly in respect
thereof;
(3)    settle or compromise any Obligation or any other liability of any
Borrower or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability in any manner or order that is not
inconsistent with the terms of this Agreement; and


60


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(4)    except to the extent provided in this Agreement, exercise or delay in or
refrain from exercising any right or remedy against any security or any Borrower
or any other Grantor or any other Person, elect any remedy and otherwise deal
freely with any Borrower or any other Grantor.
9.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the Revolving Credit Claimholders, the Pari Passu Secured
Parties, and the Subordinated Lien Secured Parties, respectively, hereunder
shall remain in full force and effect irrespective of:
a.except as expressly provided hereunder with respect to Impairments (including
under Sections 1.3 and 6.3 and Articles III and IV), any lack of validity or
enforceability of any Revolving Credit Loan Document, any Pari Passu Loan
Document or any Subordinated Lien Loan Document;
b.except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Revolving Credit Secured Obligations, the Pari Passu Secured Obligations or the
Subordinated Lien Secured Obligations, or any Modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any Revolving Credit Loan Document, any Pari Passu Loan Document or
any Subordinated Lien Loan Document;
c.except as otherwise expressly set forth in this Agreement, any exchange of any
security interest in any Collateral or any other collateral, or any
Modification, whether in writing or by course of conduct or otherwise, of all or
any of the Revolving Credit Secured Obligations, the Pari Passu Secured
Obligations or the Subordinated Lien Secured Obligations, or any guaranty
thereof;
d.the commencement of any Insolvency or Liquidation Proceeding in respect of any
Borrower or any other Grantor; or
e.any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Borrower or any other Grantor in respect of any
Revolving Credit Claimholder or any Revolving Credit Secured Obligations, any
Pari Passu Secured Party or any Pari Passu Secured Obligations, or any
Subordinated Lien Secured Parties or any Subordinated Lien Secured Obligations,
in respect of this Agreement.
IX.THE AUTHORIZED COLLATERAL AGENT.
10.1    Authority.
        (a)    Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on either
Authorized Collateral Agent to any Revolving Credit Claimholder, any Pari Passu
Secured Party or any Subordinated Lien Secured Party or give any Non-Controlling
Secured Party the right to direct the Authorized Collateral Agent, except that
the Authorized Collateral Agent shall be obligated to distribute proceeds of any
Common Collateral in accordance with Article VI hereof.


61


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



        (b)    In furtherance of the foregoing, each of the Non-Controlling
Secured Parties acknowledges and agrees that each Authorized Collateral Agent
shall be entitled, for the benefit of the Pari Passu Secured Parties or the
Subordinated Lien Secured Parties, as the case may be, to sell, transfer or
otherwise dispose of or deal with any Common Collateral as provided herein and
in the Security Documents, as applicable, for which the Authorized Collateral
Agent is the collateral agent of such Common Collateral, without regard to any
rights to which the Non-Controlling Secured Parties would otherwise be entitled.
Without limiting the foregoing, each Non-Controlling Secured Party agrees that
the Authorized Collateral Agent and any other Pari Passu Secured Party or
Subordinated Lien Secured Party, as the case may be, shall not have any duty or
obligation first to marshal or realize upon any type of Common Collateral (or
any other Collateral securing any of the Pari Passu Secured Obligations or the
Subordinated Lien Secured Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Common Collateral (or any such other
Collateral), in any manner that would maximize the return to the Non-Controlling
Secured Parties, notwithstanding that the order and timing of any such
realization, sale, disposition or liquidation may affect the amount of proceeds
actually received by the Non-Controlling Secured Parties from such realization,
sale, disposition or liquidation. In addition, whether or not it is the
Authorized Collateral Agent, no Secured Debt Representative, Pari Passu Secured
Party or Subordinated Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Collateral not constituting Common
Collateral, or to sell, dispose of or otherwise liquidate all or any portion of
such Collateral not constituting Common Collateral, in any manner that would
maximize the return to the holders of any other Series of Secured debt,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the holders of any other Series of Secured Debt from such realization, sale,
disposition or liquidation. Each of the Revolving Credit Claimholders, the Pari
Passu Secured Parties and the Subordinated Lien Secured Parties waives any claim
it may now or hereafter have against any Secured Debt Representative or the
Authorized Collateral Agent of either Class or any other holder of Secured
Obligations of any other Series or Class arising out of (i) any actions which
any Secured Debt Representative, any Authorized Collateral Agent or any other
holder of Secured Obligations may take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the Obligations from any
account debtor, guarantor or any other party) in accordance with the applicable
Security Documents or any other agreement related thereto or to the collection
of the any Secured Obligations or the valuation, use, protection or release of
any security for any Secured Obligations, (ii) any election by either Authorized
Collateral Agent or any holders of Secured Obligations, in any proceeding
instituted under any Insolvency or Liquidation Proceeding, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 8.1, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code (or similar provision of law in any
other jurisdiction) by, Holdings, Parent Borrower or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, no
Secured Debt Representative (including any Authorized Collateral Agent) shall
accept any Common Collateral in full or partial satisfaction of any Secured
Obligations pursuant to Section 9-620 of the Uniform Commercial Code of any
jurisdiction (or similar provision in any other jurisdiction) , without the
consent of each of the Secured Debt Representatives representing holders of Pari
Passu Secured Obligations
62


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



or Subordinated Lien Secured Obligations (as the case may be) for whom such
Collateral constitutes Common Collateral.
10.2    Rights as a Secured Party. Any Person serving as an Authorized
Collateral Agent hereunder shall have the same rights and powers in its capacity
as any other holder of Pari Passu Secured Obligations or Subordinated Lien
Secured Obligations, as the case may be, under any Series of Secured Obligations
that it holds as any other holder of Indebtedness of such Series and may
exercise the same as though it were not the Authorized Collateral Agent Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not an Authorized Collateral Agent
hereunder and without any duty to account therefor to any other holder of
Secured Obligations.
10.3    Exculpatory Provisions.
        (a)     No Authorized Collateral Agent shall have any duties or
obligations except those expressly set forth herein and in the other Security
Documents. Without limiting the generality of the foregoing, no Authorized
Collateral Agent:


        (i)    shall be subject to any fiduciary or other implied duties of any
kind or nature to any Person, regardless of whether an Event of Default has
occurred and is continuing;


        (ii)    shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the Revolving Credit Loan Documents, the Pari Passu
Loan Documents or the Subordinated Lien Loan Documents; provided that no
Authorized Collateral Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Authorized Collateral
Agent to liability or expense or that is contrary to any Security Document or
applicable law;


        (iii)    shall, except as expressly set forth herein and in the
Revolving Credit Loan Documents, the Pari Passu Loan Documents or the
Subordinated Lien Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as an Authorized Collateral Agent or any of its Affiliates in any
capacity;

63


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



        (iv)    shall be liable for any action taken or not taken by it (A) with
the consent or at the request of either Term Loan Agent or the Controlling
Secured Parties or (B) in the absence of its own gross negligence or willful
misconduct or (C) in reliance on a certificate of an authorized officer of the
Parent Borrower stating that such action is permitted by the terms of this
Agreement. No Authorized Collateral Agent shall be deemed to have knowledge of
any Event of Default under any Series or Class of Secured Obligations unless and
until notice describing such Event Default is given to such Authorized
Collateral Agent by the Secured Debt Representative of such Series or Class of
Secured Obligations or the Parent Borrower;


        (v)    shall be responsible for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
this Agreement or any Security Document, (B) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Event of Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Security Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by any Security Documents, (E) the
value or the sufficiency of any Collateral for any Series of Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations, or (F) the satisfaction of
any condition set forth in any document or agreement, other than to confirm
receipt of items expressly required to be delivered to such Authorized
Collateral Agent;


        (vi)    shall have any fiduciary duties or contractual obligations of
any kind or nature under any Additional Secured Debt (but shall be entitled to
all protections provided to the Additional Secured Debt Representative therein);


        (vii)    with respect to any Pari Passu Loan Document or Subordinated
Lien Loan Document, may conclusively assume that the Grantors have complied with
all of their obligations thereunder unless advised in writing by the Secured
Debt Representative thereunder to the contrary specifically setting forth the
alleged violation; and


        (viii)    subject to Section 10.4, may conclusively rely on any
certificate of an officer of the Parent Borrower.


64


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



        (b)     Each Pari Passu Secured Party and each Subordinated Loan Secured
Party acknowledges that, in addition to acting as the initial Authorized Pari
Passu Collateral Agent, Bank of America, N.A. also serves as Revolving Credit
Administrative Agent, Revolving Credit Collateral Agent, Term Loan
Administrative Agent and Term Loan Collateral Agent, and each Pari Passu Secured
Party and each Subordinated Loan Secured Party hereby waives any right to make
any objection or claim against Bank of America, N.A. (or any successor
Authorized Pari Passu Collateral Agent, any future Authorized Subordinated Lien
Collateral Agent or any of their respective counsel) based on any alleged
conflict of interest or breach of duties arising from any Authorized Collateral
Agent also serving in any such agency capacity.


10.4    Reliance by Authorized Collateral Agents
. Each Authorized Collateral Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in good faith to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Authorized Collateral Agent also may
rely upon any statement made to it orally or by telephone and believed by it in
good faith to have been made by the proper Person, and shall not incur any
liability for relying thereon. Each Authorized Collateral Agent may consult with
legal counsel (who may include, but shall not be limited to counsel for the
Parent Borrower or counsel for any Secured Debt Representative), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in good faith in accordance with the advice of
any such counsel, accountants or experts.
10.5    Delegation of Duties
. Each Authorized Collateral Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Security Document by
or through any one or more sub-agents appointed by such Authorized Collateral
Agent. Each Authorized Collateral Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of either Authorized Collateral Agent
and any such sub-agent.
10.6    Existence and Amounts of Liens and Obligations
. Whenever either Authorized Collateral Agent or any Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Pari Passu Secured Obligations or Subordinated Lien Secured Obligations
of any Series, or the Common Collateral subject to any Lien securing the
Obligations of any Series, it may request that such information be furnished to
it in writing by each other Secured Debt Representative and shall be entitled to
make such determination on the basis of the information so furnished; provided,
however, that if a Secured Debt Representative shall fail or refuse reasonably
promptly to provide the requested information, the requesting Authorized
Collateral Agent or Secured Debt Representative shall be entitled to make any
such determination or not make any determination by such method as it may, in
the
65


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



exercise of its good faith judgment, determine, including by reliance upon a
certificate of the Parent Borrower. Each Authorized Collateral Agent and each
Secured Debt Representative may rely conclusively, and shall be fully protected
in so relying, on any determination made by it in accordance with the provisions
of the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any holder of Secured
Obligations or any other Person as a result of such determination.
X.Miscellaneous.
11.1    Conflicts; No Additional Rights. In the event of any conflict between
the provisions of this Agreement and the provisions of any Revolving Credit Loan
Document, any Pari Passu Loan Document or any Subordinated Lien Loan Document,
the provisions of this Agreement shall govern and control; provided that (i) to
the extent the provisions of any applicable Revolving Credit Loan Documents
reserve in favor of any particular Revolving Credit Agents or other Revolving
Credit Claimholders (or any subset thereof) any rights to direct rights and
remedies with respect to any of the Collateral, such rights shall not be deemed
to have been granted to any other Revolving Credit Claimholders solely as a
result of the provisions of this Agreement, (ii) to the extent the provisions of
any applicable Pari Passu Loan Documents reserve in favor of any Pari Passu
Representative or any other Pari Passu Secured Parties (or any subset thereof)
any rights to direct rights and remedies with respect to any of the Collateral,
such rights shall not be deemed to have been granted to any Pari Passu Secured
Parties solely as a result of the provisions of this Agreement and (iii) to the
extent the provisions of any applicable Subordinated Lien Loan Documents reserve
in favor of any Subordinated Lien Representative or any other Subordinated Lien
Secured Parties (or any subset thereof) any rights to direct rights and remedies
with respect to any of the Collateral, such rights shall not be deemed to have
been granted to any Subordinated Lien Secured Parties solely as a result of the
provisions of this Agreement.
11.2    Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Revolving
Credit Claimholders, the Pari Passu Secured Parties, and the Subordinated Lien
Collateral Agent and the Subordinated Lien Secured Parties may continue, at any
time and without notice to any of the others, to extend credit and other
financial accommodations and lend monies to or for the benefit of any Borrower
or any other Grantor in reliance hereon. Each such Person hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. All
references to any Borrower or any other Grantor shall include such Borrower or
such other Grantor as debtor and debtor-in-possession and any receiver or
trustee for any Borrower or any other Grantor (as the case may be) in any
Insolvency or Liquidation Proceeding. This Agreement shall terminate and be of
no further force and effect:


66


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



a.with respect to the Revolving Credit Agents and the other Revolving Credit
Claimholders and the Revolving Credit Secured Obligations, on the date of the
Discharge of Revolving Credit Secured Obligations, subject to the provisions of
Section 7.6 and the rights of the Revolving Credit Agents and the other
Revolving Credit Claimholders under Section 8.4;
b.with respect to the Pari Passu Representatives and the Pari Passu Secured
Parties and the Pari Passu Secured Obligations, on the date of the Discharge of
Pari Passu Secured Obligations, subject to the provisions of Section 7.6 and the
rights of the Pari Passu Representatives and the other Pari Passu Secured
Parties under Section 8.4; and
c.with respect to the Subordinated Lien Representatives and the other
Subordinated Lien Secured Parties and the Subordinated Lien Secured Obligations,
on the earlier of (i) the date of the Discharge of Subordinated Lien Secured
Obligations, subject to the rights of the Subordinated Lien Representatives and
the other Subordinated Lien Secured Parties under Section 8.4 and (ii) the date
that both of the conditions set forth in clauses (a) and (b) above have
occurred.
11.3    Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement (other than pursuant to any Intercreditor Joinder
Agreement) shall be deemed to be made unless the same shall be in writing signed
on behalf of Borrower (to the extent required pursuant to the last sentence of
this Section 11.3), the Revolving Credit Agents, the Pari Passu Representatives,
the Subordinated Lien Representatives or their respective authorized agents and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. Notwithstanding the foregoing, any Revolving
Credit Agent or Secured Debt Representative may become a party hereto by
execution and delivery of an Intercreditor Joinder Agreement substantially in
the form of Exhibit B hereto without the consent of any Revolving Credit Agent
or any other Revolving Credit Claimholder, any Pari Passu Representative or any
other Pari Passu Secured Party or any Subordinated Lien Representative or any
other Subordinated Lien Secured Party, and upon such execution and delivery,
such Revolving Credit Agent or Secured Debt Representative, as the case may be,
and the additional Claimholders and Additional Secured Debt of the Series for
which such Revolving Credit Agent or Secured Debt Representative is acting shall
be subject to the terms hereof.
Notwithstanding the foregoing, no Borrower nor any other Grantor shall have any
right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent its rights or interests are
directly and adversely affected in any material respect (which includes, but is
not limited to any amendment to any Grantor’s ability to cause additional
obligations to constitute Revolving Credit Secured Obligations, Pari Passu
Secured Obligations or Subordinated Lien Secured Obligations as such Grantor may
designate).
11.4    Information Concerning Financial Condition of Holdings, the Borrowers
and their Respective Subsidiaries. The Revolving Credit Claimholders, the Pari
Passu Secured Parties, and the Subordinated Lien Secured Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
Holdings, the Borrowers and their respective Subsidiaries and all endorsers
and/or guarantors of the Revolving Credit Secured Obligations, the Pari Passu
Secured Obligations or Subordinated Lien Secured Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of any of the Revolving Credit
Secured Obligations, the Pari Passu Secured Obligations
67


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



or Subordinated Lien Secured Obligations. None of the Revolving Credit
Claimholders, the Pari Passu Secured Parties or the Subordinated Lien Secured
Parties shall have any duty to advise the other of information known to it or
them regarding any such condition or any such circumstances or otherwise. In the
event that any of the Revolving Credit Claimholders, the Pari Passu Secured
Parties, or the Subordinated Lien Secured Parties undertake at any time or from
time to time to provide any such information to any of the others, it or they
shall be under no obligation:
a.to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
b.to provide any additional information or to provide any such information on
any subsequent occasion;
c.to undertake any investigation; or
d.to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
11.5    Subrogation.
a.With respect to the value of any payments or distributions in cash, property
or other assets that any Pari Passu Secured Party pays over to any Revolving
Credit Claimholder under the terms of this Agreement, the Pari Passu Secured
Parties shall be subrogated to the rights of the Revolving Credit Claimholders;
provided, however, that each Pari Passu Representative, on behalf of itself and
the Pari Passu Secured Parties, hereby agrees not to assert or enforce any such
rights of subrogation it may acquire as a result of any payment hereunder until
the Discharge of Revolving Credit Secured Obligations has occurred. Each Grantor
acknowledges and agrees that, to the extent permitted by applicable law, the
value of any payments or distributions in cash, property or other assets
received by any Pari Passu Representative or any Pari Passu Secured Party that
are paid over to any Revolving Credit Agent or any other Revolving Credit
Claimholder pursuant to this Agreement shall not reduce any of the Pari Passu
Secured Obligations.
b.With respect to the value of any payments or distributions in cash, property
or other assets that any Revolving Credit Agent or any other Revolving Credit
Claimholder pays over to any Pari Passu Secured Party under the terms of this
Agreement, the Revolving Credit Agents and the other Revolving Credit
Claimholders shall be subrogated to the rights of the Pari Passu Secured
Parties; provided, however, that each Revolving Credit Agent, on behalf of
itself and the other Revolving Credit Claimholders, hereby agrees not to assert
or enforce any such rights of subrogation it may acquire as a result of any
payment hereunder until the Discharge of Pari Passu Secured Obligations has
occurred. Each Grantor acknowledges and agrees that, to the extent permitted by
68


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



applicable law, the value of any payments or distributions in cash, property or
other assets received by any Revolving Credit Agent or any other Revolving
Credit Claimholder that are paid over to any Pari Passu Representative or any
Pari Passu Secured Party pursuant to this Agreement shall not reduce any of the
Revolving Credit Secured Obligations.
c.With respect to the value of any payments or distributions in cash, property
or other assets that the Subordinated Lien Representative or any Subordinated
Lien Secured Party pays over to any Pari Passu Secured Party or any other
Revolving Credit Claimholder under the terms of this Agreement, the Subordinated
Lien Secured Parties shall be subrogated to the rights of the Pari Passu Secured
Party and the Revolving Credit Claimholders, as the case may be; provided,
however, that Subordinated Lien Representative, on behalf of itself and the
Subordinated Lien Secured Parties, hereby agrees not to assert or enforce any
such rights of subrogation it may acquire as a result of any payment hereunder
until the Discharge of Revolving Credit Secured Obligations and the Discharge of
Pari Passu Secured Obligations has each occurred. Each Grantor acknowledges and
agrees that, to the extent permitted by applicable law, the value of any
payments or distributions in cash, property or other assets received by any
Subordinated Lien Secured Party that are paid over to any Pari Passu Secured
Party or any Revolving Credit Claimholder pursuant to this Agreement shall not
reduce any of the Subordinated Lien Secured Obligations.
11.6    GOVERNING LAW
. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
11.7    CONSENT TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.
a.EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT IN
THE COURTS OF ANY JURISDICTION.
69


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



b.EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THE PREVIOUS
PARAGRAPH. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
c.EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, E-MAIL OR OTHER ELECTRONIC
TRANSMISSION) IN SECTION 11.9. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW.
11.8    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.9    Notices. All notices to the Revolving Credit Claimholders permitted or
required under this Agreement shall be sent to the Revolving Credit Agents, on
behalf of the Revolving Credit Claimholders (and the Revolving Credit Agents
shall distribute such notices to the other Revolving Credit Claimholders). All
notices to the Pari Passu Secured Parties permitted or required under this
Agreement shall be sent to the Pari Passu Representatives, on behalf of the Pari
Passu Secured Parties (and the Pari Passu Representatives shall distribute such
notices to the other Pari Passu Secured Parties). All notices to the
Subordinated Lien Secured Parties permitted or required under this Agreement
shall be sent to the Subordinated Lien Representatives on behalf of the
Subordinated Lien Secured Parties (and the Subordinated Lien Representatives for
further distribution to the other Subordinated Lien Secured Parties). Unless
otherwise specifically provided herein, any notice hereunder shall be in writing
and may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as set forth below each party’s name
70


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



on the signature pages hereto, or, as to each party, at such other address as
may be designated by such party in a written notice to all of the other parties.
11.10    Further Assurances
. Each Revolving Credit Agent, on behalf of itself and the other Revolving
Credit Claimholders, each Pari Passu Representative, on behalf of itself and the
Pari Passu Secured Parties, and each Subordinated Lien Representative, on behalf
of itself and the Subordinated Lien Secured Parties, agrees that each of them
shall take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as any Revolving
Credit Agent, the Pari Passu Representative or the Subordinated Lien
Representative may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.
11.11    Binding Effect on Successors and Assigns and on Claimholders and
Agents. This Agreement shall be binding upon the Revolving Credit Agents and the
other Revolving Credit Claimholders, the Pari Passu Representatives and the Pari
Passu Secured Parties, the Subordinated Lien Representatives and the
Subordinated Lien Secured Parties, and their respective successors and assigns.
Each Revolving Credit Agent represents that it has not agreed to any
modification of the provisions in the Revolving Credit Loan Documents
authorizing it to execute this Agreement and bind the other Revolving Credit
Claimholders, each Pari Passu Representative represents that it has not agreed
to any modification of the provisions in the Pari Passu Loan Documents
authorizing it to execute this Agreement and bind the other Pari Passu Secured
Parties and each Subordinated Lien Representative represents that it has not
agreed to any modification of the provisions in the Subordinated Lien Loan
Documents authorizing it to execute this Agreement and bind the other
Subordinated Lien Secured Parties. Notwithstanding any implication to the
contrary in any provision in any other section of the Agreement, no Revolving
Credit Agent, Pari Passu Representative or any Subordinated Lien Representative
makes any representation regarding the validity or binding effect of any of the
Revolving Credit Loan Documents, any of the Pari Passu Loan Documents or any of
the Subordinated Lien Loan Documents, respectively, or their authority to bind
any of the Claimholders through their execution of this Agreement.
11.12    Specific Performance. Each of the Revolving Credit Agents, each Pari
Passu Representative and each Subordinated Lien Representative may demand
specific performance of this Agreement. Each Revolving Credit Agent, on behalf
of itself and the other Revolving Credit Claimholders, each Pari Passu
Representative, on behalf of itself and the Pari Passu Secured Parties, and each
Subordinated Lien Representative, on behalf of itself and the Subordinated Lien
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense which might be asserted to bar the remedy
of specific performance in any action which may be brought by any Revolving
Credit Claimholder, by any Pari Passu Secured Party, or by any Subordinated Lien
Secured Party, as the case may be.
11.13    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.


71


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



11.14    Counterparts
. This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement or any
document or instrument delivered in connection herewith by telecopy or
electronic image scan transmission (e.g., PDF) shall be effective as delivery of
a manually executed counterpart of this Agreement or such other document or
instrument, as applicable.
11.15    Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
11.16    No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Revolving Credit Agents and the other Revolving Credit Claimholders, the Pari
Passu Representatives and the Pari Passu Secured Parties, and the Subordinated
Lien Representatives and the Subordinated Lien Secured Parties. Nothing in this
Agreement shall impair, as between any of the Borrowers and any of the other
Grantors and any of the Revolving Credit Agents and any of the other Revolving
Credit Claimholders, as between any of the Borrower and any of the other
Grantors and the Pari Passu Representatives and any of the Pari Passu Secured
Parties, or as between any of the Borrower and any of the other Grantors and the
Subordinated Lien Representatives and any of the Subordinated Lien Secured
Parties, the obligations of the Borrowers and the other Grantors to pay
principal, interest, fees and other amounts as provided in the Revolving Credit
Loan Documents, the Pari Passu Loan Documents and the Subordinated Lien Loan
Documents, respectively.
11.17    Provisions Solely to Define Relative Rights. Except with respect to the
bailee and agency provisions of Section 7.4, Sections 7.5(a) and (to the extent
expressly provided therein) Section 7.6, the provisions of this Agreement are
and are intended solely for the purpose of defining the relative rights of (i)
the Revolving Credit Agents and the other Revolving Credit Claimholders, (ii)
the Pari Passu Representatives and the Pari Passu Secured Parties and (iii) the
Subordinated Lien Representatives and the Subordinated Lien Secured Parties.
Except with respect to the bailee and agency provisions of Section 7.4, Sections
7.5(a) and (to the extent expressly provided therein) Section 7.6, none of the
Borrowers, any other Grantor or any other creditor thereof shall have any rights
hereunder and neither any Borrower nor any other Grantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of any Borrower or any other Grantor to pay or perform the Revolving Credit
Secured Obligations, the Pari Passu Secured Obligations and the Subordinated
Lien Secured Obligations as and when the same shall become due and payable in
accordance with their terms.
11.18    Marshalling of Assets. Each Pari Passu Representative, on behalf of
itself and the Pari Passu Secured Parties, and each Subordinated Lien
Representative, on behalf of itself and the Subordinated Lien Secured Parties,
each hereby waives any and all rights to have the Revolving Credit Priority
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of any Revolving Credit Agent’s Liens on the Revolving Credit
Priority Collateral.
72


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Each Revolving Credit Agent, on behalf of itself and the other Revolving Credit
Claimholders, and each Subordinated Lien Representative, on behalf of itself and
the Subordinated Lien Secured Parties, each hereby waives any and all rights to
have the Pari Passu Priority Collateral, or any part thereof, marshaled upon any
foreclosure or other enforcement of any Pari Passu Secured Party’s Liens on the
Pari Passu Priority Collateral.
11.19    Joinder of Additional Grantors. The Grantors party hereto shall cause
each Person which, from time to time, after the date hereof, becomes party to
any Revolving Credit Security Document, any Pari Passu Security Document or any
Subordinated Lien Security Document as a “Grantor” or a “Pledgor” (or the
equivalent thereof), to execute and deliver to the Agents an Intercreditor
Joinder Agreement within five Business Days (or such longer period as may be
determined by the Agents in their sole discretion) of the date on which such
Person became a party to such Revolving Credit Security Document, such Pari
Passu Security Document and/or such Subordinated Lien Security Document, and
upon execution and delivery of such Intercreditor Joinder Agreement, such Person
shall constitute a “Grantor” for all purposes hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
such Intercreditor Joinder Agreement shall not require the consent of any other
Grantor or Agent hereunder. The obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.
11.20    Agent for Service of Process. Each Grantor hereby irrevocably
designates, appoints and empowers CSC Corporation, 1133 Ave of the Americas,
Suite 3100, New York, New York, 10036 (telephone no: 212-299-5600) (telecopy no:
212-299-5656) (electronic mail address: agrigora@cscinfo.com and/or
jpelleti@cscinfo.com), in the case of any suit, action or proceeding brought in
the United States as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of or in connection with this Agreement.


[Remainder of page intentionally left blank]
73


844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



I.    Definitions.    

1.1    Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:
“Access Period” means for each parcel of Mortgaged Premises the period, after
the commencement of an Enforcement Period, which begins on the day that any
Revolving Credit Agent provides the Authorized Pari Passu Collateral Agent with
the notice of its election to request access pursuant to Section 5.3(b) below
and ends on the earlier of (i) the 180th day after any Revolving Credit Agent
obtains the ability to use, take physical possession of, remove or otherwise
control the use or access to the Revolving Credit Priority Collateral located on
such Mortgaged Premises following Enforcement plus such number of days, if any,
after any Revolving Credit Agent obtains access to such Revolving Credit
Priority Collateral that it is stayed or otherwise prohibited by law or court
order from exercising remedies with respect to Revolving Credit Priority
Collateral located on such Mortgaged Premises (but in any event for a period of
not less than 90 days following the expiration of such stay or prohibition) or
(ii) the date on which all or substantially all of the Revolving Credit Priority
Collateral located on such Mortgaged Premises is sold, collected or liquidated
or (iii) the date on which the Discharge of Revolving Credit Secured Obligations
has occurred.
“Accounts” means all present and future “accounts” and “payment intangibles” (in
each case, as defined in Article 9 of the UCC).
“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, deposit account control agreement,
securities account control agreement, or any similar deposit or securities
account agreements among any Revolving Credit Agents, any Pari Passu Collateral
Agent and/or any Subordinated Lien Collateral Agent and any Borrowers and/or
Guarantors and the relevant financial institution depository or securities
intermediary.
“Additional Pari Passu Collateral Agent” means the collateral agent, collateral
trustee, indenture trustee or a similar representative for the holders of any
Series of Pari Passu Debt incurred or issued after the date hereof.
“Additional Pari Passu Secured Obligations” means all Obligations of the
Grantors under Additional Secured Debt that has been designated as Pari Passu
Secured Obligations pursuant to Section 7.5.
“Additional Pari Passu Secured Party” means the holders of any Additional Pari
Passu Secured Obligations and the corresponding Pari Passu Representatives with
respect thereto.
“Additional Secured Debt” has the meaning assigned to such term in Section
7.5(a)(i) of this Agreement.
“Additional Secured Debt Designation” means a notice in substantially the form
of Annex I.
74


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means the Revolving Credit Agents, the Pari Passu Representatives and
the Subordinated Lien Representatives.
“Agreement” means this Intercreditor Agreement, as Modified from time to time.
“Aluminum Upstream” has the meaning assigned to that term in the preamble to
this Agreement.
        “Authorized Collateral Agent” means, as the context requires, the
Authorized Pari Passu Collateral Agent or the Authorized Subordinated Collateral
Agent.


“Authorized Pari Passu Collateral Agent” means, with respect to any Common Pari
Passu Collateral securing any of the Pari Passu Secured Obligations, the
Authorized Representative of the Series of Pari Passu Secured Obligations that
constitutes the largest outstanding principal amount (which shall include, for
the purpose of this determination, all undrawn committed amounts under any
revolving or delayed draw credit facilities) of any then outstanding Series of
Pari Passu Secured Obligations with respect to such Common Pari Passu
Collateral.


75


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Authorized Representative” means (i) in the case of any Term Loan Secured
Obligations or the Term Loan Secured Parties, the Term Loan Collateral Agent,
(ii) in the case of any Series of Additional Pari Passu Secured Obligations or
Additional Pari Passu Secured Parties that become subject to this Agreement
after the date hereof, the Additional Pari Passu Collateral Agent named for such
Series in the applicable Intercreditor Joinder Agreement and (iii) in the case
of any Series of Subordinated Lien Debt that becomes subject to this Agreement
after the date hereof, the Subordinated Lien Collateral Agent named for such
Series in the applicable Intercreditor Joinder Agreement.
“Authorized Subordinated Lien Collateral Agent” means, with respect to any
Common Subordinated Lien Collateral securing any of the Subordinated Lien
Secured Obligations, the Authorized Representative of the Series of Subordinated
Lien Secured Obligations that constitutes the largest outstanding principal
amount (which shall include, for the purpose of this determination, all undrawn
committed amounts under any revolving or delayed draw credit facilities) of any
then outstanding Series of Subordinated Lien Secured Obligations with respect to
such Common Subordinated Lien Collateral.
“Bank Product” means any of the following products, services or facilities
extended to Holdings, the Parent Borrower or any Restricted Subsidiary (as
defined in the Revolving Credit Agreement) by a lender under the Revolving
Credit Agreement or any of its Affiliates: (a) Cash Management Services; (b)
commercial credit card and merchant card services; and (c) other banking
products or services as may be requested by Holdings, the Parent Borrower or any
Restricted Subsidiary, other than Letters of Credit and Hedging Agreements.
“Bank Product Debt” means Indebtedness and other obligations of a Grantor
relating to Bank Products.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors or relating to insolvency, liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, reorganization or receivership, including the
Bankruptcy and Insolvency Act (Canada) and the Companies' Creditors Arrangement
Act (Canada).
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such Person, (iii) in the case of any limited partnership, the Board of
Directors of the general partner of such Person and (iv) in any other case, the
functional equivalent of the foregoing.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York or Chicago.
76


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Cash Management Services” means any services provided from time to time by any
lender under the Revolving Credit Agreement or any of its Affiliates (or any
Person that was a lender or an Affiliate of a lender under the Revolving Credit
Agreement at the time agreements with respect to such services are entered into)
to Holdings or any Restricted Subsidiary in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.
“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).
“Claimholders” means the Revolving Credit Claimholders, the Pari Passu Secured
Parties and the Subordinated Lien Secured Parties, as the context may require.
“Class” means (a) in the case of Subordinated Lien Debt, all Series of
Subordinated Lien Debt, taken together, and (b) in the case of Pari Passu Debt,
all Series of Pari Passu Debt, taken together.
“Closing Date” means December 17, 2010.
“Collateral” means all of the “Collateral”, “Pledged Collateral” and “Mortgaged
Property” referred to in the Security Documents and all of the other property
that is or is intended under the terms of the Security Documents to be subject
to Liens in favor of a Revolving Credit Agent for the benefit of the Revolving
Credit Claimholders, a Pari Passu Collateral Agent for the benefit of the Pari
Passu Secured Parties of any Series or a Subordinated Lien Collateral Agent for
the benefit of the Subordinated Lien Secured Parties of any Series, as the case
may be.
        “Common Collateral” means, as the context requires, the Common Pari
Passu Collateral or the Common Subordinated Lien Collateral.


        “Common Pari Passu Collateral” means, at any time, Collateral in which
the holders of two or more Series of Pari Passu Secured Obligations (or their
respective Authorized Representatives) hold a valid and perfected security
interest at such time. If more than one Series of Pari Passu Secured Obligations
are outstanding at any time and the holders of less than all Series of Pari
Passu Secured Obligations hold a valid and perfected security interest in any
Collateral at such time, then such Collateral shall constitute Common Pari Passu
Collateral for those Series of Pari Passu Secured Obligations that hold a valid
security interest in such Collateral at such time and shall not constitute
Common Pari Passu Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.


77


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



        “Common Subordinated Lien Collateral” means, at any time, Collateral in
which the holders of two or more Series of Subordinated Lien Secured Obligations
(or their respective Authorized Representatives) hold a valid and perfected
security interest at such time. If more than one Series of Subordinated Lien
Secured Obligations are outstanding at any time and the holders of less than all
Series of Subordinated Lien Secured Obligations hold a valid and perfected
security interest in any Collateral at such time, then such Collateral shall
constitute Common Subordinated Lien Collateral for those Series of Subordinated
Lien Secured Obligations that hold a valid security interest in such Collateral
at such time and shall not constitute Common Subordinated Lien Collateral for
any Series which does not have a valid and perfected security interest in such
Collateral at such time.


“Comparable Pari Passu Security Document” means, in relation to any Collateral
subject to any Revolving Credit Security Document or any Subordinated Lien
Security Document, the Pari Passu Security Document that creates a Lien in the
same Collateral, granted by the same Grantors, as applicable.
“Comparable Revolving Credit Security Document” means, in relation to any
Collateral subject to any Pari Passu Security Document or any Subordinated Lien
Security Document, the Revolving Credit Security Document that creates a Lien in
the same Collateral, granted by the same Grantors, as applicable.
“Comparable Subordinated Lien Security Document” means, in relation to any
Collateral subject to any Revolving Credit Security Document or Pari Passu
Security Document, the Subordinated Lien Security Document that creates a Lien
in the same Collateral, granted by the same Grantors, as applicable.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
term “Controlled” shall have a meaning correlative thereto.
“Controlling Secured Parties” means (i) with respect to any Common Pari Passu
Collateral, the Pari Passu Secured Parties under the Series of Pari Passu Debt
whose Pari Passu Representative is the Authorized Pari Passu Collateral Agent
for such Common Pari Passu Collateral and (ii) with respect to any Common
Subordinated Lien Collateral, the Subordinated Lien Secured Parties under the
Series of Subordinated Lien Debt whose Subordinated Lien Representative is the
Authorized Subordinated Lien Collateral Agent for such Common Subordinated Lien
Collateral.
“Copyrights” means, collectively, all copyrights (whether statutory or common
law, whether established, registered or recorded in Canada, the United States or
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished) and all mask works (as such
term is defined in 17 U.S.C. Section 901, et seq.), together with any and all
(i) copyright registrations and applications, (ii) rights and privileges
78


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



arising under applicable law with respect to such copyrights, (iii) renewals and
extensions thereof and amendments thereto, (iv) income, fees, royalties,
damages, claims and payments now or
79


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements or other violations thereof,
(v) rights corresponding thereto throughout the world and (vi) rights to sue for
past, present or future infringements thereof.
“Deposit Accounts” means, collectively, (i) all “deposit accounts” (as defined
in Article 9 of the UCC) and all accounts and sub-accounts relating to any of
the foregoing accounts and (ii) all cash, funds, checks, notes and instruments
from time to time held in, credited to or on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.
“Discharge of Pari Passu Secured Obligations” means, except to the extent
otherwise expressly provided in Section 7.6 hereof, the occurrence of:
(1)    termination or expiration of all commitments, if any, to extend credit
that would constitute Pari Passu Secured Obligations (including any Refinancings
of any thereof to the extent such Refinancings thereof constitute Pari Passu
Secured Obligations, as evidenced by the Intercreditor Joinder Agreement
delivered by the related Authorized Representative in connection with such
Refinancing);
(2)    full payment in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding (or which would accrue but for the commencement of such proceeding),
whether or not such interest would be allowed in such Insolvency or Liquidation
Proceeding), on all Indebtedness outstanding under the Pari Passu Loan Documents
and constituting Pari Passu Secured Obligations (including any Refinancings of
any thereof to the extent such Refinancings thereof constitute Pari Passu
Secured Obligations);
(3)    termination or cash collateralization (in an amount and manner reasonably
satisfactory to the relevant Pari Passu Representatives that have letters of
credit outstanding thereunder, but in no event greater than 105% of the
aggregate undrawn face amount) of, or receipt by such Pari Passu Representatives
of supporting letters of credit reasonably satisfactory to such the Pari Passu
Representatives with respect to, all letters of credit issued or otherwise
outstanding (including any indemnity, guarantee, exposure transmittal memorandum
or similar form of credit support), or amounts owing by the Grantors for any
drawings thereunder and all fees and other amounts owing with respect thereto,
under the Pari Passu Loan Documents and constituting Pari Passu Secured
Obligations (if any);
(4)    payment in full in cash of all other Pari Passu Secured Obligations that
are outstanding and unpaid at the time the Indebtedness constituting such Pari
Passu Secured Obligations is paid in full in cash (other than any obligations
for taxes, costs, indemnifications, reimbursements, damages and other
liabilities in respect of which no claim or demand for payment has been made at
such time); and
(5)    the satisfaction of all other conditions to the release or discharge of
the Liens securing the Pari Passu Secured Obligations as provided in the related
Pari Passu Loan Documents.
80


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



If a Discharge of Pari Passu Secured Obligations occurs prior to the termination
of this Agreement, to the extent that Additional Pari Passu Secured Obligations
are incurred in accordance with Section 7.5 or 7.6, or Pari Passu Secured
Obligations are reinstated in accordance with Section 8.4, the Discharge of Pari
Passu Secured Obligations shall (effective upon the incurrence of such
additional Pari Passu Secured Obligations) be deemed to no longer be effective.
“Discharge of Revolving Credit Secured Obligations” means, except to the extent
otherwise expressly provided in Section 7.6 hereof, the occurrence of:
(1)    termination or expiration of all commitments, if any, to extend credit
that would constitute Revolving Credit Secured Obligations (including any
Refinancings of any thereof to the extent such Refinancings thereof constitute
Revolving Credit Secured Obligations, as evidenced by the Intercreditor Joinder
Agreement delivered by the related Revolving Credit Agent in connection with
such Refinancing);
(2)    the full payment in cash of the principal of and interest (including
interest, fees and other charges accruing on or after the commencement of any
Insolvency or Liquidation Proceeding (or which would accrue but for the
commencement of such proceeding), whether or not allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Revolving
Credit Loan Documents and constituting Revolving Credit Secured Obligations
(including any Refinancings of any thereof to the extent such Refinancings
thereof constitute Revolving Credit Secured Obligations);
(3)    termination or cash collateralization (in an amount and manner
satisfactory to the Revolving Credit Agents, but in no event greater than 105%)
of the aggregate undrawn face amount, or with respect to inchoate or contingent
obligations, in an amount equal to the Revolving Credit Agents’ good faith
estimate of the amount due or to become due, including all fees and other
amounts relating thereto) of, or receipt by the Revolving Credit Agents of
supporting letters of credit reasonably satisfactory to the Revolving Credit
Agents with respect to, (i) all letters of credit issued or otherwise
outstanding (including any indemnity, guarantee, exposure transmittal mechanism
or similar form of credit support), or amounts owing by the Grantors for any
drawings thereunder and all fees and other amounts owing with respect thereto,
under the Revolving Credit Loan Documents and constituting Revolving Credit
Secured Obligations and (ii) all Revolving Credit Secured Obligations which are
inchoate or contingent in nature; and
(4)    the satisfaction of all other conditions to the release or discharge of
the Liens securing Revolving Credit Secured Obligations as provided in the
related Revolving Credit Loan Documents.
If a Discharge of Revolving Credit Secured Obligations occurs prior to the
termination of this Agreement, to the extent that additional Revolving Credit
Secured Obligations are incurred in accordance with Section 7.5 or 7.6, or
Revolving Credit Secured Obligations are reinstated in accordance with Section
8.4 the Discharge of Revolving Credit Secured Obligations shall (effective upon
the incurrence of such additional Revolving Credit Secured Obligations or
81


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



reinstatement of such Revolving Credit Secured Obligations, as applicable) be
deemed to no longer be effective.
“Discharge of Senior Lien Secured Obligations” means the later of the occurrence
of a Discharge of Term Loan Secured Obligations and the occurrence of a
Discharge of Revolving Credit Secured Obligations with respect to the Original
Revolving Credit Agreement.
“Discharge of Subordinated Lien Secured Obligations” means the occurrence of:
(1)    termination or expiration of all commitments, if any, to extend credit
that would constitute Subordinated Lien Secured Obligations (including any
Refinancings of any thereof to the extent such Refinancings thereof constitute
Subordinated Lien Secured Obligations, as evidenced by the Intercreditor Joinder
Agreement delivered by the related Subordinated Lien Representative in
connection with such Refinancing);
(2)    the full payment in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding (or which would accrue but for the commencement of such proceeding),
whether or not such interest would be allowed in such Insolvency or Liquidation
Proceeding), on all Indebtedness outstanding under the Subordinated Lien Loan
Documents and constituting Subordinated Lien Secured Obligations (including any
Refinancings of any thereof to the extent such Refinancings thereof constitute
Subordinated Lien Secured Obligations);
(3)    payment in full in cash of all other Subordinated Lien Secured
Obligations that are outstanding and unpaid at the time the Indebtedness
constituting such Subordinated Lien Secured Obligations is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at such time); and
(4)    the satisfaction of all other conditions to the release or discharge of
the Liens securing the Subordinated Lien Secured Obligations set forth in the
related Subordinated Lien Loan Documents.
If a Discharge of Subordinated Lien Secured Obligations occurs prior to the
termination of this Agreement, to the extent that additional Subordinated Lien
Secured Obligations are incurred in accordance with Section 7.5 or Subordinated
Lien Secured Obligations are reinstated in accordance with Section 8.4, the
Discharge of Subordinated Lien Secured Obligations shall (effective upon the
incurrence of such additional Subordinated Lien Secured Obligations or
reinstatement of such Subordinated Lien Secured Obligations, as applicable) be
deemed to no longer be effective.
“Discharge of Term Loan Secured Obligations” means the occurrence of:
(1)    full payment in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding (or which would accrue but for the commencement of such proceeding),
whether or not such interest would be allowed in
82


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



such Insolvency or Liquidation Proceeding), on all Indebtedness outstanding
under the Term Loan Agreement;
(2)    payment in full in cash of all other Obligations (as defined in the Term
Loan Agreement) that are outstanding and unpaid at the time in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at such time); and
(3)    the satisfaction of all other conditions to the release or discharge of
the Liens securing the Obligations (as defined in the Term Loan Agreement) as
provided in the Term Loan Agreement and the other Loan Documents (as defined
therein).
For the purposes of this definition, “Term Loan Agreement” shall not include any
agreement, document or instrument executed or delivered in connection with any
Refinancing of the Term Loan Agreement existing on the date hereof).
“Disposition” has the meaning assigned to that term in Section 7.1(b).
“Enforcement” means, collectively or individually for any of the Revolving
Credit Agents or for any Pari Passu Representatives when a Revolving Credit
Default or a Pari Passu Default, as the case may be, has occurred and is
continuing, any action taken by any such Persons to repossess, or exercise any
remedies with respect to, any material amount of Collateral or commence the
judicial enforcement of any of the rights and remedies under the Revolving
Credit Loan Documents or the Pari Passu Loan Documents or under any applicable
law, but in all cases excluding (i) the demand of the repayment of all the
principal amount of any of the Obligations, (ii) the imposition of a default
rate or late fee and (iii) the collection and application of, or the delivery of
any activation notice with respect to, Accounts or other monies deposited from
time to time in Deposit Accounts or Securities Accounts (in each case, other
than Net Cash Proceeds Accounts) against the Revolving Credit Secured
Obligations pursuant to the Revolving Credit Loan Documents.
“Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Default or Pari Passu Default has occurred and is continuing,
by either (i) any Revolving Credit Agent to each Pari Passu Representative or
(ii) the Authorized Pari Passu Collateral Agent to any Revolving Credit Agent
and each Pari Passu Representative announcing that an Enforcement Period has
commenced, specifying the relevant event of default, stating the current balance
of the Revolving Credit Secured Obligations (in the case of a notice sent by a
Revolving Credit Agent) or (in the case of a notice sent by the Authorized Pari
Passu Collateral Agent) the current balance of the Pari Passu Secured
Obligations of the Series of Pari Passu Debt for which it is the Pari Passu
Collateral Agent, as applicable, and requesting the current balance owing of the
Revolving Credit Secured Obligations and the other Series of Pari Passu Debt (in
the case of a notice sent by the Authorized Pari Passu Collateral Agent) or the
Pari Passu Secured Obligations (in the case of a notice sent by a Revolving
Credit Agent), as applicable.
“Enforcement Period” means the period of time following the receipt, by either
(i) any Revolving Credit Agent of an Enforcement Notice from the Authorized Pari
Passu
83


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Collateral Agent or (ii) each Pari Passu Representative of an Enforcement Notice
from any Revolving Credit
84


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Agent until: (a) in the case of an Enforcement Period commenced by the
Authorized Pari Passu Collateral Agent, the Discharge of Pari Passu Secured
Obligations, (b) in the case of an Enforcement Period commenced by Revolving
Credit Agent, the Discharge of Revolving Credit Secured Obligations or (c) the
applicable Revolving Credit Agents and each Pari Passu Representative agrees in
writing to terminate the Enforcement Period.
    “Equally and Ratably” means, in reference to sharing of Liens or proceeds
thereof as between and among holders of Pari Passu Secured Obligations within
the same Class and among holders of Subordinated Lien Secured Obligations within
the same Class, that, subject to Sections 1.3(a) and (b), as applicable, such
Liens or proceeds:
(1)    will be allocated and distributed first to the Authorized Representative
for each outstanding Series of Pari Passu Debt or Series of Subordinated Lien
Debt within that Class, for the account of the holders of such Series of Pari
Passu Debt or Series of Subordinated Lien Debt, as applicable, ratably in
proportion to the principal of, and interest and premium (if any) and
reimbursement obligations (contingent or otherwise) with respect to letters of
credit (including any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support), if any, outstanding (whether or not drawings
have been made on such letters of credit) on, each outstanding Series of Pari
Passu Debt or Series of Subordinated Lien Debt, as applicable, within that Class
when the allocation or distribution is made; and
(2)    thereafter, will be allocated and distributed (if any remain after
payment in full of all of the principal of, and interest and premium (if any)
and reimbursement obligations (contingent or otherwise) with respect to letters
of credit (including any indemnity, guarantee, exposure transmittal memorandum
or similar form of credit support), if any, outstanding (whether or not drawings
have been made on such letters of credit) on all outstanding Secured Obligations
within that Class) to the Authorized Representative for each outstanding Series
of Pari Passu Debt or Series of Subordinated Lien Debt within that Class, for
the account of the holders of any remaining Secured Obligations within that
Class, ratably in proportion to the aggregate unpaid amount of such remaining
Secured Obligations within that Class due and demanded (with written notice to
the applicable Authorized Representative) prior to the date such distribution is
made.
“Equipment” means “equipment”, as such term is defined in the UCC, in which such
Person now or hereafter has rights.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued thereafter, but excluding debt securities convertible or
exchangeable into such equity.
85


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“General Intangibles” means all present and future “general intangibles” (as
defined in Article 9 of the UCC), but excluding “payment intangibles” (as
defined in Article 9 of the UCC), Hedging Agreements and Intellectual Property
and any rights thereunder.
“German Pari Passu Non-Accessory Security Documents” means each Security
Document governed by German law pursuant to which any Grantor grants any German
law non-accessory Lien (nichtakzessorische Sicherheit) to the Term Loan
Collateral Agent.
“German Revolving Credit Non-Accessory Security Documents” means each Security
Document governed by German law pursuant to which any Grantor grants any German
law non-accessory Lien (nichtakzessorische Sicherheit) to the Revolving Credit
Collateral Agent.
“German Guarantors” means each Subsidiary of Holdings organized in Germany party
to the Revolving Credit Loan Documents and the Pari Passu Loan Documents as a
Guarantor, and each other Subsidiary of Holdings organized in Germany that is
required to become a Guarantor pursuant to the terms to the Revolving Credit
Loan Documents and the Pari Passu Loan Documents.
“Governmental Authority” means the government of Canada, the United States or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Grantors” means each Borrower, each Guarantor and each other Person that has or
may from time to time hereafter execute and deliver a Revolving Credit Security
Document, a Pari Passu Security Document or a Subordinated Lien Security
Document as a “Grantor” or a “Pledgor” (or the equivalent thereof).
“Guarantor” has the meaning assigned to that term in the preamble to this
Agreement.
“Hedging Agreements” means any swap, cap, collar, forward purchase or similar
agreements or arrangements dealing with interest rates, currency exchange rates
or commodity prices, either generally or under specific contingencies entered
into for the purposes of hedging exposure to interest or exchange rates, loan
credit exchanges, security or currency valuations or commodity prices, in each
case, not entered into for speculative purposes.
“Hedging Obligations” means obligations under or with respect to Hedging
Agreements.
“Holdings” means (i) prior to the consummation of the Permitted Holdings
Amalgamation (as defined in each of the Revolving Credit Agreement and the Term
Loan Agreement), AV Metals Inc., a corporation formed under the Canada Business
Corporations Act, and (ii) upon and after the consummation of the Permitted
Holdings Amalgamation, Successor Holdings (as defined in the Term Loan
Agreement).
86


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------





87


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Impairment” means:
(a) (i) with respect to any Series of Pari Passu Debt, any determination by a
court of competent jurisdiction that (x) any of the Pari Passu Secured
Obligations of such Series are unenforceable under applicable law or are
subordinated in right of payment or lien priority (other than as expressly
provided for in this Agreement) to any other obligations, (y) any of the Pari
Passu Secured Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Pari Passu Debt and/or (z)
any intervening security interest exists securing any other obligations (other
than another Series of Pari Passu Debt) on a basis ranking prior to the security
interest of such Series of Pari Passu Debt but junior to the security interest
of any other Series of Pari Passu Debt or (ii) the existence of any Collateral
for any other Series of Pari Passu Debt that is not Common Pari Passu
Collateral; and
(b) (i) with respect to any Series of Subordinated Lien Debt, any determination
by a court of competent jurisdiction that (x) any of the Subordinated Lien
Secured Obligations of such Series are unenforceable under applicable law or are
subordinated in right of payment or lien priority (other than as expressly
provided for in this Agreement) to any other obligations, (y) any of the
Subordinated Lien Secured Obligations of such Series do not have an enforceable
security interest in any of the Collateral securing any other Subordinated Lien
Debt and/or (z) any intervening security interest exists securing any other
obligations (other than another Series of Subordinated Lien Debt) on a basis
ranking prior to the security interest of such Series of Subordinated Lien Debt
but junior to the security interest of any other Series of Subordinated Lien
Debt or (ii) the existence of any Collateral for any other Series of
Subordinated Lien Debt that is not Common Subordinated Lien Collateral.
“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Revolving Credit Agreement or any Pari Passu Loan
Document, as applicable.
“Insolvency or Liquidation Proceeding” means:
(1)    any voluntary or involuntary case or proceeding under Bankruptcy Law with
respect to any Grantor;
(2)    any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of any Grantor’s respective assets;
(3)    any liquidation, dissolution, reorganization, marshalling of assets or
liabilities or winding up of any Grantor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy;
(4)    the appointment of a receiver, trustee, liquidator, administrator,
examiner, conservator or other custodian for any Grantor or any part of its
property;
88


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(5)    any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor;
(6)    any analogous step or procedure under any jurisdiction.
provided that for purposes of Section 5.3 and Article VIII of this Agreement,
items described in clauses (1) through (6) above shall constitute an Insolvency
or Liquidation Proceeding only if such item constitutes (or would constitute but
for the effect of any Bankruptcy Law) a Revolving Credit Default, a Pari Passu
Default or a Subordinated Lien Default (or an event that with notice or passage
of time would constitute a Revolving Credit Default, a Pari Passu Default or a
Subordinated Lien Default).
“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).
“Intellectual Property” means, collectively, Patents, Trademarks, Copyrights,
Intellectual Property Licenses and Trade Secrets and Other Proprietary Rights.
“Intellectual Property Licenses” means, collectively, with respect to each
Grantor, all license agreements, distribution agreements and covenants not to
sue (regardless of whether such agreements and covenants are contained within an
agreement that also covers other matters, such as development or consulting)
with respect to any Patent, Trademark, Copyright or Trade Secrets and Other
Proprietary Rights, whether such Grantor is a licensor or licensee, distributor
or distributee under any such agreement, together with any and all (i)
amendments, renewals, extensions, supplements and continuations thereof, (ii)
income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements or violations thereof, (iii)
rights to sue for past, present and future infringements, breaches or violations
thereof and (iv) other rights to use, exploit or practice any or all Patents,
Trademarks, Copyrights or Trade Secrets and Other Proprietary Rights.
“Intercompany Notes of Subsidiaries” means all indebtedness owing by any of the
Subsidiaries of Holdings to any Grantor, whether or not represented by a note or
agreement.
“Intercreditor Joinder Agreement” means (a) with respect to the provisions of
this Agreement relating to the addition of additional Grantors, an agreement
substantially in the form of Exhibit A or such other form as is acceptable to
each of the other parties thereto, and (b) with respect to the provisions of
this Agreement relating to any Additional Secured Debt, an agreement
substantially in the form of Exhibit B or such other form as is acceptable to
each of the other parties.
“Inventory” means all present and future “inventory” (as defined in Article 9 of
the UCC), and in any event, including all goods held for sale or lease or to be
furnished under contracts of service or so leased or furnished, all raw
materials, work in process, finished goods, and materials used or consumed in
the manufacture, packing, shipping, advertising, selling, leasing, furnishing or
production of such inventory or otherwise used or consumed in any
89


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Grantor’s business; the purchaser’s interest in any goods being manufactured
pursuant to any contract or other arrangement with a supplier, all goods in
transit from suppliers (whether or not evidenced by a document of title); all
goods that are otherwise “inventory” (as defined in this definition) in which
90


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



any Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods that are otherwise “inventory” (as defined in this
definition) which are returned to or repossessed by any Grantor, all computer
programs embedded in any such goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).
“Italian Pledge Agreements” means (i) that certain Pledge Agreement Over Shares
to be entered into among Novelis Europe Holdings Limited, Novelis Deutschland
GmbH, Bank of America, N.A., as collateral agent, and the custodian party
thereto relating to the shares of Novelis Italian S.p.A and (ii) that certain
pledge agreement over Novelis Italia S.p.A bank account to be entered into among
Novelis Italia S.p.A, Bank of America N.A., as collateral agent, and the
relevant depository bank.
“Korea Share Pledge Agreements” means the collective reference to (i) the Share
Kun-Pledge Agreement, dated as of December 17, 2010, among 4260848 Canada Inc.,
4260856 Canada Inc., the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent and (ii) the Share Kun-Pledge Agreement, dated as of December
17, 2010, among Parent Borrower, the Term Loan Collateral Agent and the
Revolving Credit Collateral Agent.
“Letter of Credit” means any present and future “letter of credit” (as defined
in Article 5 of the UCC).
“Letter of Credit Rights” means any “letter-of-credit right” (as defined in
Article 9 of the UCC).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, claim, charge, assignment, hypothecation, security interest
or encumbrance of any kind or any arrangement to provide priority or preference
in respect of such property, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing; (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Lien Sharing and Priority Confirmation” means:
(1)    as to any Series of Pari Passu Debt, the written agreement of the holders
of such Series of Pari Passu Debt, as set forth in the indenture, credit
agreement, note purchase agreement or other agreement governing such Series of
Pari Passu Debt, for the benefit of all holders of the Obligations from time to
time (including each Agent):
(a)    that all Pari Passu Secured Obligations will be and are secured Equally
and Ratably by all Pari Passu Liens at any time granted by any Grantor to secure
any Obligations in respect of such Pari Passu Debt, and that all such Pari Passu
Liens will be enforceable by the Authorized Pari Passu Collateral Agent for the
benefit of all holders of
91


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Pari Passu Secured Obligations Equally and Ratably to the extent and subject to
the limitations provided for herein;
(b)    that the holders of such Series of Pari Passu Debt are bound by the
provisions of this Agreement, including the provisions relating to the ranking
of Pari Passu Liens and the order of application of proceeds from enforcement of
Pari Passu Liens; and
(c)    consenting to the terms of this Agreement and the Authorized Pari Passu
Collateral Agent’s performance of, and directing the Authorized Pari Passu
Collateral Agent to perform, its obligations under this Agreement and the other
Pari Passu Security Documents;
(2)    as to any Revolving Credit Secured Obligations, the written agreement of
the holders of Revolving Credit Secured Obligations, as set forth in the credit
agreement, indenture, note purchase agreement or other agreement governing such
Revolving Credit Secured Obligations, for the benefit of all holders of the
Obligations from time to time (including each Agent), (a) that the holders of
such Revolving Credit Secured Obligations are bound by the provisions of this
Agreement, including the provisions relating to the ranking of the Liens
securing the Revolving Credit Secured Obligations and the order of application
of proceeds from enforcement of Liens securing the Revolving Credit Secured
Obligations; and (b) consenting to the terms of this Agreement and the Revolving
Credit Collateral Agent’s performance of, and directing such Revolving Credit
Collateral Agent to perform, its obligations under this Agreement and the other
Revolving Credit Security Documents; and
(3)    as to any Series of Subordinated Lien Debt, the written agreement of the
holders of such Series of Subordinated Lien Debt, as set forth in the indenture,
credit agreement, note purchase agreement or other agreement governing such
Series of Subordinated Lien Debt, for the benefit of all holders of the
Obligations from time to time (including each Agent):
(a)    that all Subordinated Lien Secured Obligations will be and are secured
Equally and Ratably by all Subordinated Liens at any time granted by any Grantor
to secure any Obligations in respect of such Series of Subordinated Lien Debt,
and that all such Subordinated Liens will be enforceable by the Authorized
Subordinated Lien Collateral Agent for the benefit of all holders of
Subordinated Lien Secured Obligations Equally and Ratably to the extent and
subject to the limitations provided for herein;
(b)    that the holders of such Series of Subordinated Lien Debt are bound by
the provisions of this Agreement, including the provisions relating to the
ranking of Subordinated Liens and the order of application of proceeds from the
enforcement of Subordinated Liens; and
(c)    consenting to the terms of this Agreement and the Authorized Subordinated
Lien Collateral Agent’s performance of, and directing the Authorized
Subordinated Lien Collateral Agent to perform, its obligations under this
Agreement and the other Subordinated Lien Security Documents;
92


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



It being understood that no Lien Sharing and Priority Confirmation shall be
required for the credit facility governed by the Term Loan Agreement to
constitute Pari Passu Debt or for the credit facility governed by the Original
Revolving Credit Agreement to constitute Revolving Credit Secured Obligations.
“Madeira Assignment of Credits” means the Assignment of Credits Agreement dated
December 17, 2010 among Novelis Madeira, Unipessoal, Lda., the Revolving Credit
Collateral Agent and the other parties thereto,
“Modifications” means any amendments, restatements, amendment and restatements,
supplements, modifications, waivers, consents, renewals, replacements,
increases, decreases, consolidations, severances, substitutions and extensions
of any agreement, document or instrument from time to time, whether in whole or
in part and pursuant to one or more agreements, documents, instruments or
facilities, with the same or different parties, a shorter or longer maturity or
in a smaller or greater amount of (or commitments for) Indebtedness. “Modify”
and “Modified” shall have meanings correlative thereto.
“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Pari Passu Mortgage.
“Net Cash Proceeds Accounts” means any segregated Deposit Accounts or Securities
Accounts established by any Borrower or any other Grantor in accordance with the
requirements of the Term Loan Agreement and any other Pari Passu Loan Document
and which solely contain proceeds of Pari Passu Priority Collateral (and any
products of such proceeds), and which have been designated in writing to the
Revolving Credit Agents as such within 45 days of the time that the proceeds
from any sale of Pari Passu Priority Collateral shall be deposited therein,
pending final application of such proceeds (and any products of such proceeds,
and interest thereon, in each case, in accordance with the terms of the Term
Loan Agreement and any other Pari Passu Loan Document.
“New York UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of New York.
“Non-Controlling Secured Parties” means, (i) with respect to any Common Pari
Passu Collateral, the Pari Passu Secured Parties which are not Controlling
Secured Parties with respect to such Common Pari Passu Collateral and (ii) with
respect to any Common Subordinated Lien Collateral, the Subordinated Lien
Secured Parties which are not Controlling Secured Parties with respect to such
Common Subordinated Lien Collateral.
“Novelis Acquisitions” has the meaning assigned to that term in the preamble to
this Agreement.
“Novelis Brand” has the meaning assigned to that term in the preamble to this
Agreement.
93


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Novelis Corporation” has the meaning assigned to that term in the preamble to
this Agreement.
“Novelis Holdings” has the meaning assigned to that term in the preamble to this
Agreement.
“Novelis PAE” has the meaning assigned to that term in the preamble to this
Agreement.
“Novelis South” has the meaning assigned to that term in the preamble to this
Agreement.
“Obligations” means all Revolving Credit Secured Obligations, all Pari Passu
Secured Obligations and, if the context requires, all Subordinated Lien Secured
Obligations.
“Original Revolving Credit Agreement” has the meaning assigned to such term in
the Recitals to this Agreement.
“Parent Borrower” has the meaning assigned to that term in the preamble to this
Agreement.
“Pari Passu Collateral Agents” means the Term Loan Collateral Agent and any
Additional Pari Passu Collateral Agent.
“Pari Passu Debt” means:
(1)    the term loans and other Pari Passu Secured Obligations incurred under
the Term Loan Agreement (including all Term Loans, Incremental Term Loans and
Other Term Loans under, and as defined, therein);
(2)    Hedging Obligations owed to any Secured Hedge Provider which are
permitted to be included as Pari Passu Secured Obligations under each Pari Passu
Loan Document; and
(3)    additional Indebtedness (including letters of credit and reimbursement
obligations with respect thereto) of any Grantor that is secured Equally and
Ratably with the Pari Passu Secured Obligations by a Pari Passu Lien that was
permitted to be incurred and so secured under the existing Pari Passu Loan
Documents, Revolving Credit Loan Documents and Subordinated Lien Documents;
provided that, in the case of any additional Indebtedness referred to in this
clause (3), that:
(a)    on or before the date on which such additional Indebtedness is incurred
by such Grantor, such additional Indebtedness is designated by the Borrower, in
an Additional Secured Debt Designation as “Pari Passu Debt” for the purposes of
this Agreement, and the other Pari Passu Loan Documents; provided that no Series
of Secured Debt may be designated as both Subordinated Lien Debt and Pari Passu
Debt and no Series of Secured Debt may be designated as or constitute both
Revolving Credit Secured Obligations and Pari Passu Debt;
94


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



(b)    the Pari Passu Representative(s) for such Indebtedness execute and
deliver an Intercreditor Joinder Agreement in accordance with Section 7.5
hereof;
(c)    such additional Indebtedness is governed by an indenture, a credit
agreement, note purchase agreement, collateral trust agreement or other
agreement that includes a Lien Sharing and Priority Confirmation; and
(d)    all other requirements set forth in Section 7.5 of this Agreement have
been satisfied.
“Pari Passu Default” means an “Event of Default” (as defined in any Pari Passu
Loan Document), which is no longer subject to any applicable cure or notice
period and is continuing.
“Pari Passu DIP Financing” has the meaning assigned to that term in
Section 8.1(b).
“Pari Passu General Intangibles” means all General Intangibles which are not
Revolving Credit General Intangibles.
“Pari Passu Intervening Creditor” has the meaning provided in Section 6.3(a)
hereof.
“Pari Passu Lien” means a Lien granted under a Pari Passu Security Document to a
Pari Passu Collateral Agent, at any time, upon any property of any Grantor to
secure any Pari Passu Secured Obligations.
“Pari Passu Loan Documents” means, the Term Loan Agreement, the Pari Passu
Mortgages and the other “Loan Documents” (as defined in the Term Loan Agreement)
and any additional indenture, credit agreement, note purchase agreement or other
agreement pursuant to which any Pari Passu Debt is incurred or issued (other
than Hedging Agreements and documents relating thereto and not to any other Pari
Passu Debt), the Pari Passu Security Documents and (other than excluded above)
each of the other agreements, documents and instruments providing for or
evidencing any other Pari Passu Debt, and (other than excluded above) any other
document or instrument executed or delivered at any time in connection with any
Pari Passu Debt, including any intercreditor agreement, collateral trust
agreement or joinder agreement among Pari Passu Secured Parties to the extent
such are effective at the relevant time, as each may be Modified or Refinanced
from time to time in whole or in part (whether with any Pari Passu
Representatives or other agents and lenders or otherwise), in each case in
accordance with the provisions of this Agreement.
“Pari Passu Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on Real Property
owned or leased by any Grantor is granted to secure any Pari Passu Secured
Obligations.
“Pari Passu Post-Petition Assets” has the meaning assigned to that term in
Section 8.1(a).
“Pari Passu Priority Collateral” means all now owned or hereafter acquired
Collateral other than the Revolving Credit Priority Collateral, including all:
(a) Equipment; (b) Real Estate
95


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Assets; (c) Intellectual Property; (d) Pari Passu General Intangibles; (e)
documents of title related to Equipment; (f) Records, “supporting obligations”
(as defined in Article 9 of the UCC), commercial tort claims or other claims and
causes of action, in each case, to the extent related
96


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



primarily to the foregoing; (g) Stock of Subsidiaries and Intercompany Notes of
Subsidiaries; (h) Net Cash Proceeds Accounts; and (i) substitutions,
replacements, accessions, products and proceeds (including insurance proceeds,
licenses, royalties, income, payments, claims, damages and proceeds of suit) of
any or all of the foregoing.
“Pari Passu Representative” means:
(a)    the Term Loan Agents, in the case of the term loans and other Pari Passu
Secured Obligations incurred under the Term Loan Agreement and (for so long as
the Term Loan Agreement is in effect) all Hedging Obligations owed to a Secured
Hedge Provider; or
(b)    in the case of any other Series of Pari Passu Debt, the trustee, agent or
representative of the holders of such Series of Pari Passu Debt appointed as a
representative of such Series of Pari Passu Debt pursuant to the indenture,
credit agreement, note purchase agreement, collateral trust agreement or other
agreement governing or relating to such Series of Pari Passu Debt, and who has
executed an Intercreditor Joinder Agreement.
“Pari Passu Secured Obligations” means (a) all obligations of the Grantors from
time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing (and interest that would have accrued but for such proceeding) during
the pendency of any Insolvency or Liquidation Proceeding, regardless of whether
allowed or allowable in such proceeding) on the loans and other Indebtedness
under the Term Loan Credit Agreement and the other Pari Passu Loan Documents,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by the
Grantors under the Term Loan Credit Agreement or any other Pari Passu Loan
Document in respect of any letter of credit (including any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support), when and as
due, including payments in respect of reimbursement obligations with respect to
drawings under letter of credit, interest thereon and obligations to provide
cash collateral with respect to letters of credit issued under the Pari Passu
Loan Documents and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding), of the Grantors under the Term Loan Agreement or any other
Pari Passu Loan Document, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Grantors under or pursuant to the
Term Loan Agreement and the other Pari Passu Loan Document and (c) the due and
punctual payment and performance of all obligations the Grantors under each
Hedging Agreement entered into by any Grantor with any Secured Hedge Provider.
“Pari Passu Secured Obligations” shall include all interest accrued or accruing
(or which would, absent commencement of an Insolvency or Liquidation Proceeding,
accrue) after commencement of an Insolvency or Liquidation Proceeding in
accordance with the rate specified in the relevant Pari Passu Loan Document
whether or not the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.


97


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Pari Passu Secured Parties” means the holders of Pari Passu Secured Obligations
including, in any event, the Pari Passu Representatives.
“Pari Passu Security Documents” means the “Security Documents” as defined in the
Term Loan Agreement and Modifications thereof and, with respect to any
Additional Secured Debt constituting Pari Passu Debt, any security agreement,
mortgage, any security trust deed, and each other security document, deed of
trust, charge or pledge agreement delivered in accordance with applicable local
or foreign law to grant a valid, perfected security interest in any property as
Collateral for the applicable Series of Pari Passu Debt, and all UCC, PPSA or
other financing statements or financing change statements, control agreements,
bailee notification letters, or instruments of perfection required by the
applicable Pari Passu Documents or any other such security document, charge or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to any security agreement or any mortgage and any
other document or instrument utilized to pledge or grant or purport to pledge or
grant a security interest or lien on any property as Collateral for the
applicable series of Pari Passu Debt; provided “Pari Passu Security Documents”
shall not include the Term Loan Agreement or any indenture, credit agreement,
note purchase agreement or other agreement governing any Series of Pari Passu
Debt.
“Pari Passu Standstill Period” has the meaning assigned to that term in
Section 5.1(a)(1).
“Patents” means, collectively, all patents, patent applications, certificates of
inventions, industrial designs and rights corresponding thereto throughout the
world (whether established or registered or recorded in Canada, the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to any of the foregoing, (ii) inventions and improvements described and claimed
therein, (iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or other violations thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements or other violations thereof.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pledged Collateral” has the meaning assigned to that term in Section 7.4(a).
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency or
Liquidation Proceeding (or would accrue but for the commencement of an
Insolvency or Liquidation Proceeding), whether or not allowed or allowable in
any such Insolvency or Liquidation Proceeding.
98


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Principal Jurisdiction” means (i) the United States, Canada, the United
Kingdom, Switzerland and Germany, (ii) each other country in which a Restricted
Subsidiary is organized in respect of which receivables are included in the
borrowing base for purposes of the
99


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Revolving Credit Agreement and (iii) any state, province or other political
subdivision of the foregoing.
“Real Estate Assets” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any Real Property.
“Real Property” means, collectively, all right, title and interest (including
any freehold, leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures, all general intangibles and contract rights and other
property and rights incidental to the ownership, lease or operation thereof.
“Receivables Purchase Agreement” means each of (a) the receivables purchase
agreement and any related servicing agreements between Novelis Deutschland GmbH,
as seller and collection agent, on the one hand, and Novelis AG, as purchaser,
on the other hand, providing, inter alia, for the sale and transfer of Accounts
by Novelis Deutschland GmbH to Novelis AG, as each such agreement may be
Modified, from time to time in accordance with the terms thereof and (b) any
other receivables purchase agreement and related servicing agreements pursuant
to which Accounts are sold by a Restricted Subsidiary to a Grantor.
“Records” means all present and future “records” (as defined in Article 9 of the
UCC).
“Recovery” has the meaning assigned to that term in Section 8.4.
“Refinance” means, in respect of any Indebtedness, to refinance, defease, repay,
replace, restructure, refund or to issue other Indebtedness, in exchange or
replacement for, such Indebtedness in whole or in part, whether pursuant to one
or more agreements, documents, instruments or facilities, with the same or
different parties, a shorter or longer maturity or in a smaller or greater
amount of (or commitments for) Indebtedness. “Refinanced” and “Refinancing”
shall have meanings correlative thereto.
“Revolving Commitments” means the “Commitments” (as such term is defined in the
Revolving Credit Agreement).
“Revolving Credit Administrative Agent” means Bank of America, N.A., as
administrative agent under the Revolving Credit Agreement (and together with its
successors in such capacity), together with any other agent, collateral agent or
other representative of lenders or holders of Revolving Credit Secured
Obligations that becomes party to this Agreement through the execution and
delivery of an Intercreditor Joinder Agreement and complies with the other
applicable conditions contained in Section 7.5 and 7.6 of this Agreement upon
any Modification or Refinancing of the Revolving Credit Agreement, and any
successor representative acting in such capacity.
“Revolving Credit Agents” means the Revolving Credit Administrative Agent and
the Revolving Credit Collateral Agent.
100


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
December 17, 2010, by and among the Borrower, as Canadian borrower, Guarantors
party thereto from time to time as borrowers or guarantors, the financial
institutions party thereto from time to time as lenders, Bank of America, N.A.,
as administrative agent, collateral agent, U.S. swingline lender, European
swingline lender and U.S./European issuing bank, and the other agents and
arrangers named therein, as Modified or Refinanced from time to time as
permitted under the Secured Debt Loan Documents (provided that each successor or
replacement Revolving Credit Agent has executed and delivered an Intercreditor
Joinder Agreement and has complied with the other applicable conditions
contained in Section 7.5 and 7.6 of this Agreement).
“Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Secured Obligations at that time, including, in any event, the
Revolving Credit Agents, the lenders under any Revolving Credit Agreement, the
agents under the Revolving Credit Loan Documents and Secured Bank Product
Providers and any receiver under the Revolving Credit Loan Documents.
“Revolving Credit Collateral Agent” means Bank of America, N.A., as collateral
agent under the Revolving Credit Agreement (and together with its successors in
such capacity), together with any other agent, collateral agent, collateral
trustee or other representative of lenders or holders of Revolving Credit
Secured Obligations that becomes party to this Agreement through the execution
and delivery of an Intercreditor Joinder Agreement and complies with the other
applicable conditions contained in Section 7.5 and 7.6 of this Agreement upon
any Modification or Refinancing of the Revolving Credit Agreement, and any
successor representative acting in such capacity.
“Revolving Credit Default” means an “Event of Default” (as defined in the
Revolving Credit Agreement), which is no longer subject to any applicable cure
or notice period and is continuing.
“Revolving Credit DIP Financing” has the meaning assigned to that term in
Section 8.1(a).
“Revolving Credit General Intangibles” means all General Intangibles arising out
of the other items of property included within clauses (a), (b), (c), (e) and
(f) of the definition of Revolving Credit Priority Collateral, including all
contingent rights with respect to warranties on Inventory or Accounts which are
not yet “payment intangibles” (as defined in Article 9 of the UCC).
“Revolving Credit Lenders” means the banks, financial institutions and other
entities from time to time party to the Revolving Credit Agreement as lenders.
“Revolving Credit Lien Post-Petition Assets” has the meaning assigned to that
term in Section 8.1(b).
101


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Revolving Credit Loan Documents” means the Revolving Credit Agreement, the
Revolving Credit Security Documents and the other “Loan Documents” (as defined
in the
102


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Revolving Credit Agreement) and each of the other agreements, documents and
instruments providing for or evidencing any other Revolving Credit Secured
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Revolving Credit Secured Obligations, including any
intercreditor or joinder agreement among holders of Revolving Credit Secured
Obligations, to the extent such are effective at the relevant time, as each may
be Modified or Refinanced from time to time in whole or in part (whether with
the Revolving Credit Agents and Revolving Credit Lenders or other agents and
lenders or otherwise), in each case in accordance with the provisions of this
Agreement.
“Revolving Credit Priority Collateral” means all now owned or hereafter
acquired: (a) Accounts, other than “payment intangibles” (as defined in Article
9 of the UCC) which constitute identifiable proceeds of Pari Passu Priority
Collateral, (b) all Inventory or documents of title for any Inventory; (c)
Deposit Accounts (other than any Deposit Accounts that are Net Cash Proceeds
Accounts), Securities Accounts (other than any Securities Accounts that are Net
Cash Proceeds Accounts), Instruments (solely to the extent constituting or
evidencing obligations owing (i) for property that has been sold, leased,
licensed, assigned or otherwise disposed of or (ii) for services rendered or to
be rendered, and excluding Intercompany Notes of Subsidiaries) and Chattel Paper
(solely to the extent constituting or evidencing obligations owing (i) for
property that has been sold, leased, licensed, assigned or otherwise disposed of
or (ii) for services rendered or to be rendered); provided, however, that to the
extent Instruments or Chattel Paper that constitute identifiable proceeds of
Pari Passu Priority Collateral are deposited or held in any such Bank Accounts
or Securities Accounts after an Enforcement Notice, then (as provided in Section
5.5) such Instruments, Chattel Paper or other identifiable proceeds shall be
treated as Pari Passu Priority Collateral, as the case may be; (d) Revolving
Credit General Intangibles; (e) right, title and interest in and to any
Receivables Purchase Agreement; (f) any credit insurance policy maintained with
respect to Accounts of any Loan Party; (g) Records, Letters of Credit, Letter of
Credit Rights, “supporting obligations” (as defined in Article 9 of the UCC),
commercial tort claims or other claims and causes of action, in each case, to
the extent related primarily to any of the foregoing; and (h) substitutions,
replacements, accessions, products and proceeds (including insurance proceeds,
licenses, royalties, income, payments, claims, damages and proceeds of suit) of
any or all of the foregoing.
“Revolving Credit Secured Obligations” means (a) all obligations of the
Borrowers and the other Grantors from time to time arising under or in respect
of the due and punctual payment of (i) the principal of and premium, if any, and
interest (including interest accruing (and interest that would have accrued but
for such proceeding) during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) on
the loans under the Revolving Credit Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers and the other
Grantors under the Revolving Credit Loan Documents in respect of any letter of
credit (including any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support), when and as due, including payments in respect
of reimbursement obligations with respect to drawings under letters of credit,
interest thereon and obligations to provide cash collateral with respect to
letters of credit
103


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



issued under the Revolving Credit Loan Documents and (iii) all other monetary
obligations, including fees, costs, expenses
104


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding), of the Borrowers and the other Grantors under the Revolving
Credit Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers and the other Grantors
under or pursuant to the Revolving Credit Loan Documents and (c) the due and
punctual payment and performance of all Secured Bank Product obligations owing
to any Secured Bank Product Provider. “Revolving Credit Secured Obligations”
shall include all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Revolving Credit Loan Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.
“Revolving Credit Security Documents” means the “Security Documents” (as defined
in the Revolving Credit Agreement) and any other agreement, document or
instrument (other than the Revolving Credit Loan Agreement) pursuant to which a
Lien is granted securing any Revolving Credit Secured Obligations or under which
rights or remedies with respect to such Liens are governed, provided that
“Revolving Credit Security Documents” shall not include the Revolving Credit
Agreement.
“Revolving Credit Standstill Period” has the meaning assigned to that term in
Section 5.2(a)(1).
“Secured Bank Product Provider” means (a) any Revolving Credit Agent or any of
its Affiliates and (b) any lender under the Revolving Credit Agreement or
Affiliate of a lender under the Revolving Credit Agreement that is providing a
Bank Product (or that was a Revolving Credit Agent, a lender under the Revolving
Credit Agreement or an Affiliate thereof, at the time an agreement to provide
Bank Products by such Person was entered into), provided the provider complies
with the requirements of the Revolving Credit Agreement to become a Secured Bank
Product Provider.
“Secured Bank Product Obligations” means Bank Product Debt owing to a Secured
Bank Product Provider, up to the maximum amount (in the case of any Secured Bank
Product Provider other than any Revolving Credit Agent and its Affiliates)
specified by such provider in writing to the Revolving Credit Administrative
Agent in accordance with the terms of the Revolving Credit Agreement.
“Secured Debt Loan Documents” has the meaning assigned to that term in Section
7.5(a).
“Secured Debt Representative” means each Pari Passu Representative and each
Subordinated Lien Representative.
        “Secured Hedge Provider” means, with respect to any Hedging Agreement, a
Person that (i) is party to such Hedging Agreement with a Grantor, (ii) either
(A) at the time such
105


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Hedging Agreement was entered into or as of the date hereof in the case of
Hedging Agreements entered into prior to the date hereof which remain in effect
on the date hereof, was a lender under
106


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



the Term Loan Agreement or other applicable Pari Passu Loan Document, a Pari
Passu Representative or an arranger, syndication agent, documentation agent or
bookrunner under the Term Loan Agreement or other Pari Passu Document, or an
Affiliate of any such lender, a Revolving Credit Agent, Pari Passu
Representative, arranger, syndication agent, documentation agent or bookrunner,
(B) is a counterparty to a Hedging Agreement with any Grantor entered into after
the date hereof if, at or prior to the time such Hedging Agreement is entered
into, the Borrower shall designate such person as a “Secured Hedge Provider” in
a notice to the Term Loan Agents (or if the Discharge of Term Loan Secured
Obligations has occurred, to any other Pari Passu Representative), or (C) is a
counterparty to a Hedge Agreement with any Grantor existing on the Closing Date
if (1) such Person is listed as a “Secured Hedge Provider” on Schedule 1.01(d)
to the Term Loan Agreement, which Person shall become a Secured Hedge Provider
on the day following the Closing Date but shall cease to be a Secured Hedge
Provider if such Person fails to execute a Secured Hedge Provider Joinder under
the Term Loan Agreement on or prior to the ninetieth (90th) day after the
Closing Date and (2) such Secured Hedge Provider shared in the collateral
granted in connection with the existing term loan facility of the Parent
Borrower and Novelis Corporation (and which is further identified on a Schedule
to the Term Loan Agreement).


“Secured Obligations” means the Revolving Credit Secured Obligations, the Pari
Passu Secured Obligations and the Subordinated Lien Secured Obligations.
“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all cash, funds, “uncertificated
securities” and “securities entitlements” (in each case, as defined in Article 8
of the UCC) from time to time held therein or on deposit therein.
“Security Documents” means the collective reference to the Revolving Credit
Security Documents, the Pari Passu Security Documents and the Subordinated Lien
Security Documents.
“Security Transfer Agreement” means the Security Transfer Agreement between
Novelis Switzerland SA and the Term Loan Collateral Agent relating to the
transfer for security purposes of six mortgage notes,
“Senior Secured Obligations” has the meaning assigned to such term in
Section 2.1(c).
“Series” means a Series of Pari Passu Debt or a Series of Subordinated Lien
Debt, as the context requires.
“Series of Pari Passu Debt” means, severally, (i) the term loans and other Pari
Passu Secured Obligations incurred under the Term Loan Agreement (including all
Term Loans, Incremental Term Loans and Other Term Loans under, and as defined,
therein), and (ii) any other Indebtedness that constitutes Pari Passu Debt for
which a single collateral trustee (or equivalent), whether under a collateral
trust agreement or otherwise, acts, or for which an administrative agent,
107


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



collateral agent, indenture trustee, collateral trustee, registrar or other
Person acting in a similar capacity maintains a single list of holders of such
Indebtedness.
“Series of Secured Debt” means each Series of Subordinated Lien Debt and each
Series of Pari Passu Debt.
“Series of Subordinated Lien Debt” means, severally, each issue or series of
Subordinated Lien Debt for which a single collateral trustee (or equivalent),
whether under a collateral trust agreement or otherwise, acts, or for which a
collateral trustee (or equivalent), whether under a collateral trust agreement
or otherwise, acts, or for which an administrative agent, collateral agent,
indenture trustee, collateral trustee, registrar or other Person acting in a
similar capacity maintains a single list of holders of such Indebtedness.
“Stock of Subsidiaries” means all Equity Interests in Subsidiaries of Holdings
and Subsidiaries of Parent Borrower.
“Subordinated Lien” means a Lien granted under a Subordinated Lien Security
Document to a Subordinated Lien Collateral Agent, at any time, upon any
Collateral of any Grantor to secure any Subordinated Lien Secured Obligations.
“Subordinated Lien Collateral Agent” means the collateral agent, collateral
trustee or a similar representative for the holders of any Series of
Subordinated Lien Debt incurred or issued after the date hereof.
“Subordinated Lien Debt” means any Indebtedness of any Grantor that is secured
on a subordinated basis to the Pari Passu Debt and the Revolving Credit Secured
Obligations by a Subordinated Lien that was permitted to be incurred and so
secured under the Pari Passu Loan Documents and the Revolving Credit Loan
Documents; provided that:
(1)    on or before the date on which such Indebtedness is incurred by such
Grantor, such Indebtedness is designated by the Borrower in an Additional
Secured Debt Designation as “Subordinated Lien Debt” for the purposes of this
Agreement and the other Subordinated Lien Loan Documents; provided that no
Series of Secured Debt may be designated as both Subordinated Lien Debt and Pari
Passu Debt;
(2)    the Subordinated Lien Representative(s) for such Indebtedness execute and
deliver an Intercreditor Joinder in accordance with Section 7.5 hereof;
(3)    such Indebtedness is governed by an indenture, credit agreement, note
purchase agreement, collateral trust agreement or other agreement that includes
a Lien Sharing and Priority Confirmation; and
(4)    all other requirements set forth in Section 7.5 of this Agreement have
been complied with.


108


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Subordinated Lien Default” means an “Event of Default” (as defined in any
Subordinated Lien Document) which is no longer subject to any applicable cure or
notice period.
“Subordinated Lien Intervening Creditor” has the meaning provided in Section
6.3(b) hereof.
“Subordinated Lien Loan Documents” means, collectively, any indenture, credit
agreement, note purchase agreement or other agreement governing any Series of
Subordinated Lien Debt and the Security Documents related thereto (other than
any Security Documents that do not secure Subordinated Lien Secured
Obligations), and each of the other agreements, documents or instruments
providing for or evidencing any other Subordinated Lien Debt, and any other
document or instrument executed or delivered at any time in connection with
Subordinated Lien Debt, including any intercreditor agreement, collateral trust
agreement or joinder agreement among Subordinated Lien Secured Parties to the
extent such are effective at the relevant time, as each may be Modified or
Refinanced from time to time in whole or in part (whether with any Subordinated
Lien Representative or other agents and lenders or otherwise) in each case in
accordance with the provisions of this Agreement.
“Subordinated Lien Representative” means, in the case of any other Series of
Subordinated Lien Debt, the trustee, agent or representative of the holders of
such Series of Subordinated Lien Debt which is appointed as a representative of
such Series of Series of Subordinated Lien Debt pursuant to the indenture,
credit agreement, note purchase agreement, collateral trust agreement or other
agreement governing or relating to such Series of Series of Subordinated Lien
Debt, and who has executed an Intercreditor Joinder Agreement.
“Subordinated Lien Secured Obligations” means (a) all obligations of the
Grantors from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any Insolvency or Liquidation Proceeding, regardless of
whether allowed or allowable in such proceeding) on Subordinated Lien Debt, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding), of the Grantors under any Subordinated Lien Loan
Document, and (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Grantors under or pursuant to the
Subordinated Lien Loan Documents. “Subordinated Lien Secured Obligations” shall
include all interest accrued or accruing (or which would, absent commencement of
an Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Subordinated Lien Loan Document whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding.
“Subordinated Lien Secured Parties” means the holders of Subordinated Lien
Secured Obligations and including, in any event, the Subordinated Lien
Representatives.
109


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Subordinated Lien Security Documents” means the “Security Documents” as defined
in any other agreement, document or instrument pursuant to which a Lien is
granted securing any Subordinated Lien Debt Obligations or under which rights or
remedies with respect to such Liens are governed, provided that “Subordinated
Lien Security Documents” shall not include any indenture, credit agreement, note
purchase agreement or similar agreement governing any Series of Subordinated
Lien Debt unless one of the primary purposes thereof is to provide for the
granting of Liens in the Collateral.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (i)
any corporation, limited liability company, association or other business entity
of which securities or other ownership interests representing more than 50% of
the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iii) any other
Person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise “Subsidiary”
refers to a Subsidiary of Holdings. Notwithstanding the foregoing, Logan
Aluminum Inc. shall not be treated as a Subsidiary hereunder unless it qualifies
as a Subsidiary under clause (i) of this definition.
“Subsidiary Guarantors” has the meaning assigned to that term in the preamble of
this Agreement.
“Subsidiary Stock” means all present and future equity securities of
Subsidiaries of Holdings or, after a Qualified Parent IPO (as defined in the
Term Loan Agreement), the Parent Borrower.
“Swiss Borrower” has the meaning assigned to that term in the preamble to this
Agreement.
“Swiss Security Agreement” means the Agreement between Novelis AG and the
Revolving Credit Collateral Agent relating to trade receivables, intercompany
receivables and bank accounts, the Agreement between Novelis Switzerland SA and
the Revolving Credit Collateral Agent relating to trade receivables,
intercompany receivables and bank accounts and the Agreement between Novelis
Technology AG and the Revolving Credit Collateral Agent relating to trade
receivables, intercompany receivables and bank accounts.
“Swiss Stock and IP Security Agreement” means the Share Pledge Agreement between
Novelis Europe Holdings Limited and the Term Loan Collateral Agent relating to
the shares of Novelis AG, the Share Pledge Agreement between Novelis AG and the
Term Loan Collateral Agent relating to the shares of Novelis Switzerland SA, the
Share Pledge Agreement between Novelis AG and the Term Loan Collateral Agent
relating to the shares of Novelis Technology AG and the Intellectual Property
Pledge Agreement between Novelis Switzerland SA and the Term Loan Collateral
Agent.
110


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------





111


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“Term Loan Administrative Agent” has the meaning set forth in the preamble.
“Term Loan Agents” means the Term Loan Administrative Agent and the Term Loan
Collateral Agent.
“Term Loan Agreement” has the meaning assigned to that term in the recitals to
this Agreement.
“Term Loan Collateral Agent” has the meaning set forth in the preamble.
“Term Loan Secured Obligations” means the “Secured Obligations” as defined in
the Term Loan Agreement.
“Term Loan Secured Parties” means the holders of any Pari Passu Secured
Obligations under the Term Loan Agreement and the other “Loan Documents” (as
defined therein), the Term Loan Agents and, until a Discharge of Term Loan
Secured Obligations has occurred, each Secured Hedge Provider.
“Trademarks” means, collectively, all trademarks (including service marks and
certification marks), slogans, logos, certification marks, trade dress, internet
domain names, corporate names and trade names, whether registered or
unregistered (whether statutory or common law and whether established or
registered in Canada, the United States or any other country or any political
subdivision thereof), together with any and all (i) registrations and
applications for any of the foregoing, (ii) goodwill connected with the use
thereof and symbolized thereby, (iii) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (iv) reissues,
continuations, extensions and renewals thereof and amendments thereto, (v)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or other
violations thereof, (vi) rights corresponding thereto throughout the world and
(vii) rights to sue for past, present and future infringements, dilutions or
other violations thereof.
“Trade Secrets and Other Proprietary Rights” means, collectively, all trade
secrets, proprietary information and data and databases, know-how and processes,
designs, inventions, technology and software and any other intangible rights to
the extent not covered by the definitions of Patents, Trademarks and Copyrights;
whether registered or unregistered, whether statutory or common law, and whether
established or registered in Canada, the United States or any other country or
any political subdivision thereof, together with any and all (i) registrations
and applications for the foregoing, (ii) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (iii) reissues,
continuations, extensions, renewals and divisions thereof and amendments
thereto, (iv) income, fees, royalties, damages and payments now and hereafter
due and/or payable thereunder and with respect thereto, including damages,
claims and payments for past, present or future infringements or other
violations thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present and future infringements and other
violations thereof.
112


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of New York; provided
that if perfection or the effect of perfection or non-perfection or the priority
of any security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, “UCC”
shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
“U.K. Borrower” has the meaning assigned to that term in the preamble to this
Agreement.
“U.S. Borrowers” has the meaning assigned to that term in the preamble to this
Agreement.

1.2    Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise:
a.any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as Modified from time to time;
b.any reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns;
c.any reference to a Subsidiary of a Person shall mean any direct or indirect
Subsidiary of such Person;
d.the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;
e.all references herein to “Sections,” “clauses,” “recitals” and the “preamble”
will be to Sections, clauses, recitals and the preamble, respectively, of this
Agreement unless otherwise specifically provided and all references to
“Exhibits” will be to Exhibits to this Agreement unless otherwise specifically
provided;
f.any reference to any law or regulation shall refer to such law or regulation
as amended, modified or supplemented from time to time;
g.all references to terms defined in the New York UCC shall have the meaning
ascribed to them therein (unless otherwise specifically defined herein);
h.the use in this Agreement of the word “include” or “including,” when following
any general statement, term or matter, will not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or
113


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



words of similar import) is used with reference thereto, but will be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter;
i.all references to (i) any Pari Passu Collateral Agent or Pari Passu
Representative acting on behalf of any other Pari Passu Secured Party shall be
limited to such Person acting on behalf of the Pari Passu Secured Parties under
the Series of Pari Passu Debt for which such Person serves as an agent, trustee
or in a similar capacity and (ii) any Subordinated Lien Collateral Agent or
Subordinated Lien Representative acting on behalf of any other Subordinated Lien
Secured Party shall be limited to such Person acting on behalf of the
Subordinated Secured Parties under the Series of Subordinated Lien Debt for
which such Person serves as an agent, trustee or in a similar capacity; and
j.the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
    This Agreement will be construed without regard to the identity of the party
who drafted it and as though the parties participated equally in drafting it.
Consequently, each of the parties acknowledges and agrees that any rule of
construction that a document is to be construed against the drafting party will
not be applicable to this Agreement.

1.3    Impairment.
a.It is the intention of the Pari Passu Secured Parties of each Series of Pari
Passu Debt that, solely as between such Series of Pari Passu Debt and any other
Series of Pari Passu Debt, the holders of Pari Passu Secured Obligations of such
Series (and not the Pari Passu Secured Parties of any other Series) bear the
risk of Impairment with respect to any Series of Pari Passu Debt. In the event
of any Impairment with respect to any Series of Pari Passu Debt, the results of
such Impairment shall be borne solely by the holders of such Series of Pari
Passu Debt, and the rights of the holders of such Series of Pari Passu Debt
(including, without limitation, the right to receive distributions in respect of
such Pari Passu Debt pursuant to Section 6.3(a)) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such Pari Passu Debt subject to
such Impairment. Additionally, in the event the Pari Passu Secured Obligations
of any Series are modified pursuant to applicable law (including, without
limitation, pursuant to Section 1129 of the Bankruptcy Code), any reference to
such Pari Passu Secured Obligations or the Pari Passu Documents governing such
Pari Passu Secured Obligations shall refer to such obligations or such documents
as so modified.
b.It is the intention of the Subordinated Lien Secured Parties of each Series of
Subordinated Lien Debt that, solely as between such Series of Subordinated Lien
Debt and any other Series of Subordinated Lien Debt, the holder of Subordinated
Lien Secured Obligations of such Series (and not the Subordinated Lien Secured
Parties of any other Series) bear the risk of Impairment with respect to any
Series of Subordinated Lien Debt. In the event of any Impairment with respect to
any Series Subordinated Lien Debt, the results of such Impairment shall be borne
solely by the holders of such Series of Subordinated Lien Debt, and the rights
of the holders of such Series of Subordinated Lien Debt (including, without
limitation, the right to receive distributions in respect of such Subordinated
Lien Debt pursuant to Section 6.3(b)) set forth herein shall be
114


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such Subordinated Lien Debt subject
to such Impairment. Additionally, in the event the Subordinated Lien Secured
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such Subordinated Lien Secured Obligations or the Subordinated Lien
Documents governing such Subordinated Lien Secured Obligations shall refer to
such obligations or such documents as so modified.
This Agreement will be construed without regard to the identity of the party who
drafted it and as though the parties participated equally in drafting it.
Consequently, each of the parties acknowledges and agrees that any rule of
construction that a document is to be construed against the drafting party will
not be applicable to this Agreement.
115


844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers or representatives as of the date first
written above.
REVOLVING CREDIT AGENTS




BANK OF AMERICA, N.A., as Revolving Credit Administrative Agent and as Revolving
Credit Collateral Agent, and in such capacity, as authorized representative of
the Revolving Credit Claimholders




By: /s/ Peter M. Walther
Name:    Peter M. Walther
Title:    Senior Vice President


NOTICE ADDRESS
                        
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer


Telecopier No.: 312-453-5555




[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



TERM LOAN AGENTS






BANK OF AMERICA, N.A., as Term Loan Agent, and in such capacity, as a Pari Passu
Representative of certain Pari Passu Secured Parties




By: /s/ Christopher Kelly Wall
Name: Christopher Kelly Wall
Title: Managing Director


NOTICE ADDRESS
                        
1455 Market Street
San Francisco, CA 94103


Attention:
Facsimile No.:






[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:


NOVELIS INC., as a Grantor






By: /s/ Randal P. Miller
Name:
Title:


NOVELIS CORPORATION, as a Grantor






By: /s/ Leslie J. Parrette, Jr.
Name:
Title:


NOVELIS PAE CORPORATION, as a Grantor






By: /s/ Leslie J. Parrette, Jr.
Name:
Title:


NOVELIS BRAND LLC, as a Grantor






By: /s/ Marion G. Barnes
Name:
Title:


NOVELIS SOUTH AMERICA HOLDINGS LLC, as a Grantor






By: /s/ Leslie J. Parrette, Jr.
Name:
Title:


[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------







ALUMINUM UPSTREAM HOLDINGS LLC, as a Grantor






By: /s/ Leslie J. Parrette, Jr.
Name:
Title:


NOVELIS ACQUISITIONS LLC, as a Grantor






By: /s/ Leslie J. Parrette, Jr.
Name:
Title:




NOVELIS NORTH AMERICA HOLDINGS INC., as a Grantor






By: /s/ Leslie J. Parrette, Jr.
Name:
Title:




NOVELIS UK LTD., as a Grantor






By: /s/ Randal P. Miller
Name:
Title:


NOVELIS SERVICES LIMITED, as a Grantor






By: /s/ Randal P. Miller
Name:
Title:
[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------





NOVELIS AG, as a Grantor






By: /s/ Randal P. Miller
Name:
Title:






NOVELIS CAST HOUSE TECHNOLOGY LTD., as a Grantor






By: /s/ Marion G. Barnes
Name:    
Title:    


4260848 CANADA INC., as a Grantor






By: /s/ Marion G. Barnes
Name:
Title:


4260856 CANADA INC., as a Grantor






By: /s/ Marion G. Barnes
Name:
Title:


NOVELIS NO. 1
LIMITED PARTNERSHIP, as a Grantor
by its general partner,
4260848 Canada Inc.






By: /s/ Marion G. Barnes
Name:
[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Title:


NOVELIS EUROPE HOLDINGS LIMITED, as a Grantor






By: /s/ Randal P. Miller
Name:
Title:






NOVELIS SWITZERLAND SA, as a Grantor






By: /s/ Randal P. Miller
Name:
Title:






NOVELIS TECHNOLOGY AG, as a Grantor






By: /s/ Randal P. Miller
Name:
Title:




NOVELIS MADEIRA UNIPESSOAL, LDA, as a Grantor






By: /s/ Randal P. Miller
Name:
Title:


NOVELIS PAE S.A.S., as a Grantor






[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



By: /s/ Randal P. Miller
Name:
Title:


NOVELIS LUXEMBOURG S.A., as a Grantor






By: /s/ Randal P. Miller
Name:
Title:


AV METALS INC., as a Grantor






By: /s/ Randal P. Miller
Name:
Title:



[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



NOVELIS DEUTSCHLAND GMBH, as a Grantor




By: /s/ Randal P. Miller
Name:
Title:


[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



NOVELIS DO BRASIL LTDA., as a Grantor




By: /s/ Randal P. Miller
Name:
Title:



[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Present when the Common Seal of


SIGNED AND DELIVERED AS A DEED
for and on behalf of Novelis Aluminium Holding Company
by its lawfully appointed attorney
in the presence of:


Name: /s/ Randal P. Miller
Title:


witness:


Name: /s/ Nina Mansoori
Title: Witness










[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



ANNEX I


FORM OF ADDITIONAL SECURED DEBT DESIGNATION


Reference is made to the Intercreditor Agreement dated as of December 17, 2010
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”) among Novelis Inc., a
corporation amalgamated under the Canada Business Corporations Act (the “Parent
Borrower”), the other Grantors from time to time party thereto, Bank of America,
N.A., as Revolving Credit Administrative Agent, Bank of America, N.A., as
Revolving Credit Collateral Agent, Bank of America, N.A., as Term Loan
Administrative Agent, Bank of America, N.A., as Term Loan Collateral Agent, and
the other Secured Debt Representatives from time to time party thereto.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Additional Secured Debt
Designation is being executed and delivered in order to designate additional
secured debt as either Revolving Credit Secured Obligations, Pari Passu Debt or
Subordinated Lien Debt entitled to the benefit of the Intercreditor Agreement.
The undersigned, the duly appointed [specify title] of the Parent Borrower
hereby certifies that:
A.[insert name of the Borrower or Guarantor] intends to incur [Revolving Credit
Secured Obligations] [additional Pari Passu Debt] [Subordinated Lien Debt]
(“Additional Secured Debt”) which will be [select appropriate alternative]
[Revolving Credit Secured Obligations permitted by each Revolving Credit Loan
Document, each Pari Passu Loan Document and each Subordinated Lien Loan Document
to be secured by Liens on the Collateral with priority on the Revolving Credit
Priority Collateral] [Pari Passu Debt permitted by each Revolving Credit Loan
Document, each Pari Passu Loan Document and each Subordinated Lien Loan Document
to be secured by Liens on the Collateral Equally and Ratably with all previously
existing and future Pari Passu Debt] or [Subordinated Lien Debt permitted by
each Revolving Credit Loan Document, each Pari Passu Loan Document and each
Subordinated Lien Loan Document to be secured with a subordinated Lien on the
Collateral Equally and Ratably with all previously existing and future
Subordinated Lien Debt];
B.the name and address of the Secured Debt Representative for the Additional
Secured Debt for purposes of Section 11.9 of the Intercreditor Agreement is:


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



        _____________________________
            _____________________________
        Telephone: ___________________
        Fax:     _______________________
            Attention: ____________________
C.attached are complete copies (or substantially final drafts) of the material
operative agreements constituting the [Revolving Credit Loan Documents] [Pari
Passu Loan Documents] [Subordinated Lien Loan Documents] relating to such
Additional Secured Debt; and
D.the Parent Borrower has caused a copy of this Additional Secured Debt
Designation to be delivered to each Revolving Credit Agent and each existing
Secured Debt Representative; provided, however, that a failure to deliver such
copies shall not effect the status of the Additional Secured Debt if the other
requirements of Section 7.5 of the Intercreditor Agreement are satisfied.




844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parent Borrower has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of
___________________, 201_.


NOVELIS INC.


By                    
Name:
Title:








844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT OF RECEIPT
The undersigned, [a Revolving Credit Agent] [a [Pari Passu][Subordinated Lien]
Representative] under the Intercreditor Agreement, hereby acknowledges receipt
of an executed copy of this Additional Secured Debt Designation.




[-], as [Revolving Credit Agent] [[Pari Passu]     
[Subordinated Lien] Representative]


By                    
Name:
Title:








844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF INTERCREDITOR JOINDER AGREEMENT (GRANTOR)


The undersigned, _____________________, a _______________, hereby agrees to
become party as a Grantor under the Intercreditor Agreement, dated as of
December __, 2010 (as Modified from time to time, the “Intercreditor Agreement”;
capitalized terms used but not otherwise defined herein having the meanings
assigned to them in Section 1 of the Intercreditor Agreement), by and among
NOVELIS INC., a corporation amalgamated under the Canada Business Corporations
Act, the other Grantors from time to time party thereto, BANK OF AMERICA, N.A.,
as administrative agent for the Revolving Credit Lenders and as collateral agent
for the Revolving Credit Claimholders and BANK OF AMERICA, N.A., as
administrative agent and collateral agent under the Term Loan Agreement, for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.
The provisions of Section 10 of the Intercreditor Agreement will apply with like
effect to this Intercreditor Joinder Agreement.
IN WITNESS WHEREOF, the undersigned has caused this Intercreditor Joinder
Agreement to be duly executed by its authorized officers or representatives as
of the date first written above.
[___________________________________]






By:    
Name:    
Title:    




844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF INTERCREDITOR JOINDER AGREEMENT - ADDITIONAL DEBT


Reference is made to the Intercreditor Agreement, dated as of December 17, 2010
(as Modified from time to time, the “Intercreditor Agreement”; capitalized terms
used but not otherwise defined herein having the meanings assigned to them in
Section 1 of the Intercreditor Agreement), by and among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act, the other
Grantors from time to time party thereto, BANK OF AMERICA, N.A., as
administrative agent for the Revolving Credit Lenders and as collateral agent
for the Revolving Credit Claimholders, BANK OF AMERICA, N.A., as administrative
agent under the Term Loan Agreement and as collateral agent for the Term Loan.
This Intercreditor Joinder Agreement is being executed and delivered pursuant to
Section 7.5 of the Intercreditor Agreement as a condition precedent to the debt
for which the undersigned is acting as agent or another representative capacity
being entitled to the benefits of being Additional Secured Debt under the
Intercreditor Agreement.
1. Joinder. The undersigned, _____________________, a _______________, (the
[“New Representative”]) as [trustee] [administrative agent] under that certain
[describe applicable indenture, credit agreement or other document governing the
Additional Secured Debt] hereby agrees to become party as [a Revolving Credit
Agent] [a Pari Passu Representative] [a Subordinated Lien Representative] under
the Intercreditor Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Intercreditor Agreement as fully as
if the undersigned had executed and delivered the Intercreditor Agreement as of
the date thereof.
        2. Lien Sharing and Priority Confirmation.


        The undersigned New Representative, on behalf of itself and each holder
of Obligations in respect of the [Revolving Credit Lien Obligations] [Series of
[Pari Passu] [Subordinated Lien] Debt for which the undersigned is acting as
[Pari Passu] [Subordinated Lien] Representative] hereby agrees, for the
enforceable benefit of all holders of the Obligations, each existing and future
Revolving Credit Agent, each existing and future Pari Passu Representative, and
each [existing and] future Subordinated Lien Representative and as a condition
to being treated as [Revolving Credit Lien Obligations] [Pari Passu]
[Subordinated Lien] Debt] under the Intercreditor Agreement:
(a)    that the New Representative and each holder of Obligations in respect of
the [Revolving Credit Lien Obligations] [Series of [Pari Passu] [Subordinated
Lien] Debt for which the undersigned is acting as [a Revolving Credit Agent]
[Pari Passu] [Subordinated Lien] Representative] are bound by the provisions of
the Intercreditor Agreement, including the provisions relating to the


844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



ranking of Liens securing the Obligations and the order of application of
proceeds from the enforcement of Liens securing the Obligations; and
(c)    to the terms of the Intercreditor Agreement.
3. Governing Law and Miscellaneous Provisions. The provisions of Article 10 of
the Intercreditor Agreement will apply with like effect to this Intercreditor
Joinder Agreement.
IN WITNESS WHEREOF, the undersigned has caused this Intercreditor Joinder
Agreement to be duly executed by its authorized officers or representatives as
of the date first written above.
[___________________________________]






By:    
Name:    
Title:    












844805.3D-Chicago Server 2A - MSW

--------------------------------------------------------------------------------



Annex VIII
Amended Intercreditor Agreement Pages
See attached.




844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



EXECUTION VERSION
INTERCREDITOR AGREEMENT
Dated as of December 17, 2010
by and among
NOVELIS INC.,
NOVELIS CORPORATION,
NOVELIS PAE CORPORATION,
NOVELIS BRAND LLC,
NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC,
NOVELIS ACQUISITIONS LLC ,
NOVELIS NORTH AMERICA HOLDINGS INC.,
NOVELIS UK LTD,
NOVELIS AG,
AV METALS INC., and
the Subsidiary Guarantors party hereto,
as Grantors,
BANK OF AMERICA, N.A.,
as Revolving Credit Administrative Agent and Revolving Credit Collateral Agent,
and
BANK OF AMERICA, N.A.,
as Term Loan Administrative Agent and Term Loan Collateral Agent


844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



INTERCREDITOR AGREEMENT
This INTERCREDITOR AGREEMENT, is dated as of December 17, 2010, and entered into
by and among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a Texas
corporation (“Novelis Corporation”), NOVELIS PAE CORPORATION, a Delaware
corporation (“Novelis PAE”), NOVELIS BRAND LLC, a Delaware limited liability
company (“Novelis Brand”), NOVELIS SOUTH AMERICA HOLDINGS LLC, a Delaware
limited liability company (“Novelis South”), ALUMINUM UPSTREAM HOLDINGS LLC, a
Delaware limited liability company (“Aluminum Upstream”), NOVELIS ACQUISITIONS
LLC, a Delaware limited liability company (“Novelis Acquisitions”), and NOVELIS
NORTH AMERICA HOLDINGS INC., a Delaware corporation, (“Novelis Holdings” and,
together with Novelis Corporation, Novelis PAE, Novelis Brand, Novelis South,
Aluminum Upstream and Novelis Acquisitions, the “U.S. Borrowers”), NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596 (the “U.K. Borrower”), and NOVELIS AG, a
stock corporation (AG) organized under the laws of Switzerland (the “Swiss
Borrower” and, together with the Parent Borrower, the U.S. Borrowers, and the
U.K. Borrower, the “Borrowers” and each, a “Borrower”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act (“Holdings”), the
subsidiaries of Holdings and the subsidiaries of Parent Borrower from time to
time party hereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors” and each, a “Guarantor”), BANK OF AMERICA, N.A., as administrative
agent for the Revolving Credit Lenders (such term and each other capitalized
term used herein having the meanings assigned to them in Section 1 below) and as
collateral agent for the Revolving Credit Claimholders, and BANK OF AMERICA,
N.A., as administrative agent for the Term Loan Lenders (together with its
successors in such capacity, the “Term Loan Administrative Agent”), and BANK OF
AMERICA, N.A., as collateral agent for the current and future Term Loan Secured
Parties (together with its successors in such capacity, “Term Loan Collateral
Agent”). As described in more detail in Section 11.11 hereof, this Agreement is
intended to be binding on all Claimholders and each Agent.
RECITALS
The Borrowers, the Guarantors, the banks, financial institutions and other
entities party thereto as lenders, the Revolving Credit Agents and the other
parties thereto, have entered into that certain Credit Agreement, dated as of
the date hereof, providing for certain senior secured revolving credit
facilities (as Modified from time to time, the “Original Revolving Credit
Agreement”);
The Parent Borrower, Novelis Corporation, the Guarantors, the banks, financial
institutions and other entities party thereto as lenders, the Term Loan Agents
and the other parties thereto, have entered into that certain Credit Agreement,
dated as of the date hereof, providing for certain senior secured term loan
facilities (as Modified or Refinanced from time to time, the “Term Loan
Agreement”);
The Grantors have secured (i) the Revolving Credit Secured Obligations under the
Revolving Credit Security Documents and (ii) the Term Loan Secured Obligations
under the Pari




844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



“Series of Pari Passu Debt” means, severally, (i) the term loans and other Pari
Passu Secured Obligations incurred under the Term Loan Agreement (including all
Term Loans, Incremental Term Loans and Other Term Loans under, and as defined,
therein), and (ii) any other Indebtedness that constitutes Pari Passu Debt for
which a single collateral trustee (or equivalent), whether under a collateral
trust agreement or otherwise, acts, or for which an administrative agent,
collateral agent, indenture trustee, collateral trustee, registrar or other
Person acting in a similar capacity maintains a single list of holders of such
Indebtedness.
“Series of Secured Debt” means each Series of Subordinated Lien Debt and each
Series of Pari Passu Debt.
“Series of Subordinated Lien Debt” means, severally, each issue or series of
Subordinated Lien Debt for which a single collateral trustee (or equivalent),
whether under a collateral trust agreement or otherwise, acts, or for which a
collateral trustee (or equivalent), whether under a collateral trust agreement
or otherwise, acts, or for which an administrative agent, collateral agent,
indenture trustee, collateral trustee, registrar or other Person acting in a
similar capacity maintains a single list of holders of such Indebtedness.
“Stock of Subsidiaries” means all Equity Interests in Subsidiaries of Holdings
and Subsidiaries of Parent Borrower.
“Subordinated Lien” means a Lien granted under a Subordinated Lien Security
Document to a Subordinated Lien Collateral Agent, at any time, upon any
Collateral of any Grantor to secure any Subordinated Lien Secured Obligations.
“Subordinated Lien Collateral Agent” means the collateral agent, collateral
trustee or a similar representative for the holders of any Series of
Subordinated Lien Debt incurred or issued after the date hereof.
“Subordinated Lien Debt” means any Indebtedness of any Grantor that is secured
on a subordinated basis to the Pari Passu Debt and the Revolving Credit Secured
Obligations by a Subordinated Lien that was permitted to be incurred and so
secured under the Pari Passu Loan Documents and the Revolving Credit Loan
Documents; provided that:
(1)on or before the date on which such Indebtedness is incurred by such Grantor
becomes secured, such Indebtedness is designated by the Borrower in an
Additional Secured Debt Designation as “Subordinated Lien Debt” for the purposes
of this Agreement and the other Subordinated Lien Loan Documents; provided that
no Series of Secured Debt may be designated as both Subordinated Lien Debt and
Pari Passu Debt;
(2)the Subordinated Lien Representative(s) for such Indebtedness execute and
deliver an Intercreditor Joinder in accordance with Section 7.5 hereof;
(3)such Indebtedness is governed by an indenture, credit agreement, note
purchase agreement, collateral trust agreement or other agreement that includes
a Lien Sharing and Priority Confirmation; and
27




844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



Subordinated Lien Collateral Agent obtaining a first-priority interest in the
Collateral or as a court of competent jurisdiction may otherwise direct.
(f) Subject to the terms of this Agreement, (i) so long as the Discharge of
Revolving Credit Secured Obligations has not occurred, each Revolving Credit
Agent shall be entitled to deal with any Pledged Collateral and any other
Collateral within its “control” (within the meaning of the UCC) in accordance
with the terms of this Agreement and the Revolving Credit Loan Documents, but
only to the extent that such Collateral constitutes Revolving Credit Priority
Collateral, as if the Liens (if any) of the Pari Passu Representatives and
Subordinated Lien Representatives did not exist and (ii) so long as the
Discharge of Pari Passu Secured Obligations has not occurred, the Authorized
Pari Passu Collateral Agent shall be entitled to deal with any Pledged
Collateral and any other Collateral within its “control” (within the meaning of
the UCC) in accordance with the terms of this Agreement and the Pari Passu Loan
Documents, but only to the extent that such Collateral constitutes Pari Passu
Priority Collateral, as if the Liens of the Revolving Credit Agents and
Subordinated Lien Representatives did not exist.
7.5    Additional Secured Debt.
(a)    The Parent Borrower will be permitted to designate additional Revolving
Credit Secured Obligations, Pari Passu Secured Obligations or Subordinated Lien
Secured Obligations, as the case may be, incurred by any Grantor after the date
of this Agreement permitted by the terms of all applicable Revolving Credit Loan
Documents, Pari Passu Loan Documents or Subordinated Lien Loan Documents
(collectively, the “Secured Debt Loan Documents”). The Borrower may effect such
designation by delivering to each Revolving Credit Agent, each Pari Passu
Representative and each Subordinated Lien Representative an Additional Secured
Debt Designation stating that:
(i)    such Grantor intends (x) to incur additional secured debt (or (y) to
secure, as Subordinated Lien Secured Obligations, existing unsecured debt (such
debt, in either of the foregoing cases, “Additional Secured Debt”) which will be
one of the following: (x) Revolving Credit Secured Obligations permitted by each
applicable Secured Debt Loan Document to be secured by the Collateral, including
Liens on the Revolving Credit Priority Collateral entitled to priority over the
Liens securing the Pari Passu Secured Obligations and the Subordinated Lien
Secured Obligations (provided, there may only be one series of Revolving Credit
Secured Obligations outstanding at any time), (y) Pari Passu Debt permitted by
each applicable Secured Debt Loan Document to be secured by the Collateral (to
the extent provided in the documentation for such Additional Secured Debt),
including a Lien on the Pari Passu Priority Collateral (to the extent provided
in the documentation for such Additional Secured Debt) entitled to priority over
the Liens securing the Revolving Credit Secured Obligations and the Subordinated
Lien Secured Obligations (Equally and Ratably with all previously existing and
future Pari Passu Debt); it being acknowledged that Revolving Credit Secured
Obligations may be Refinanced as Pari Passu Secured Obligations if so designated
pursuant to this Section 7.5, and (z) Subordinated Lien Debt permitted by each
applicable Secured Debt Loan Document to be secured by the Collateral (to the
extent provided in the documentation for such Additional Secured Debt), subject
to the senior Liens securing the Revolving Credit Secured Obligations and the
Pari Passu Secured




844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



(b)No Revolving Credit Claimholder under any Additional Secured Debt shall be
entitled to the benefits of this Intercreditor Agreement unless the Revolving
Credit Agent, acting on its behalf and pursuant to the authority provided in the
Revolving Credit Loan Documents governing the terms of the related Revolving
Credit Secured Obligations signs an Intercreditor Joinder Agreement and delivers
the same to each Secured Debt Representative existing at the time such
Additional Secured Debt is incurred.
(c)No Pari Passu Secured Party shall be entitled to the benefits of this
Intercreditor Agreement unless the Pari Passu Representative, acting on its
behalf and pursuant to the authority provided in the Loan Documents governing
the terms of the related Pari Passu Secured Obligations signs an Intercreditor
Joinder Agreement and delivers the same to each Revolving Credit Agent and each
Secured Debt Representative existing at the time such Additional Secured Debt is
incurred.
(d)The Security Documents creating or evidencing the Liens securing the
Revolving Credit Secured Obligations, the Pari Passu Secured Obligation and the
Subordinated Lien Secured Obligations in relation to any Additional Secured Debt
shall be in all material respects substantially the same forms of documents
other than with respect to the first lien, second lien or third lien nature of
the Obligations thereunder and except (i) to the extent that the creditors who
have the direct benefit of such agreements or documents agree that such
documents and agreements may grant Liens in less than all the Collateral and/or
are less restrictive on the Grantors (or provide fewer rights or remedies to the
secured party) than the forms of documents and agreements on the date hereof
(and the satisfaction of such requirement will be conclusively established if
the Parent Borrower delivers to each Secured Debt Representative and the
Revolving Credit Agents an officers’ certificate certifying that the Parent
Borrower has determined in good faith that such Pari Passu Documents satisfy the
foregoing requirements unless any Senior Secured Debt Representative or any
Revolving Credit Agent notifies the Borrower within five Business Days that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees)), (ii) the representations and covenants relating
to Revolving Credit Priority Collateral contained in the Revolving Credit Loan
Documents may be more restrictive that those contained in the Pari Passu Loan
Documents and (iii) the representations and covenants relating to Pari Passu
Secured Obligations contained in the Pari Passu Loan Documents may be more
restrictive that those contained in the Revolving Credit Loan Documents.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Grantor to incur additional Indebtedness or Liens if prohibited by the
terms of any applicable Secured Debt Loan Documents.
(e)No Subordinated Lien Secured Party shall be entitled to the benefits of this
Intercreditor Agreement unless the Subordinated Lien Representative, acting on
its behalf and pursuant to the authority provided in the Loan Documents
governing the terms of the related Subordinated Lien Secured Obligations signs
an Intercreditor Joinder Agreement and delivers the same to each Revolving
Credit Agent and each Secured Debt Representative existing at the time such
Additional Secured Debt is incurred.
7.6    When Discharge of Revolving Credit Secured Obligations or Pari Passu
Secured
Obligations Deemed to Not Have Occurred.




844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers or representatives as of the date first
written above.
REVOLVING CREDIT AGENTS
BANK OF AMERICA, N.A., as Revolving Credit Administrative Agent and as Revolving
Credit Collateral Agent, and in such capacity, as authorized representative of
the Revolving Credit Claimholders
By:    
Name:     Title:
[NOTICE ADDRESS]
Attention:
Facsimile No.:
































[Signature Page to Intercreditor Agreement]


844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------







844805.3D-Chicago Server 2A - MSW


--------------------------------------------------------------------------------



ANNEX I
FORM OF ADDITIONAL SECURED DEBT DESIGNATION
Reference is made to the Intercreditor Agreement dated as of December 17, 2010
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Intercreditor Agreement”) among Novelis Inc., a
corporation amalgamated under the Canada Business Corporations Act (the “Parent
Borrower”), the other Grantors from time to time party thereto, Bank of America,
N.A., as Revolving Credit Administrative Agent, Bank of America, N.A., as
Revolving Credit Collateral Agent, Bank of America, N.A., as Term Loan
Administrative Agent, Bank of America, N.A., as Term Loan Collateral Agent, and
the other Secured Debt Representatives from time to time party thereto.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Additional Secured Debt
Designation is being executed and delivered in order to designate additional
secured debt as either Revolving Credit Secured Obligations, Pari Passu Debt or
Subordinated Lien Debt entitled to the benefit of the Intercreditor Agreement.
The undersigned, the duly appointed [specify title] of the Parent Borrower
hereby certifies that:
(A)[insert name of the Borrower or Guarantor] [intends to incur] [Revolving
Credit Secured Obligations] [additional Pari Passu Debt] [Subordinated Lien
Debt] [intends to secure existing unsecured debt]1 (“Additional Secured Debt”)
which will be [select appropriate alternative] [Revolving Credit Secured
Obligations permitted by each Revolving Credit Loan Document, each Pari Passu
Loan Document and each Subordinated Lien Loan Document to be secured by Liens on
the Collateral with priority on the Revolving Credit Priority Collateral] [Pari
Passu Debt permitted by each Revolving Credit Loan Document, each Pari Passu
Loan Document and each Subordinated Lien Loan Document to be secured by Liens on
the Collateral Equally and Ratably with all previously existing and future Pari
Passu Debt] or [Subordinated Lien Debt permitted by each Revolving Credit Loan
Document, each Pari Passu Loan Document and each Subordinated Lien Loan Document
to be secured with a subordinated Lien on the Collateral Equally and Ratably
with all previously existing and future Subordinated Lien Debt];
(B)the name and address of the Secured Debt Representative for the Additional
Secured Debt for purposes of Section 11.9 of the Intercreditor Agreement is:
1


Designation as Additional Secured Debt following incurrence is only permitted if
such debt will be secured as
Subordinated Lien Debt.
844805.3D    Chicago Server 21074842.01A-CHISR01A - MSW






844805.3D-Chicago Server 2A - MSW